UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
ROBERT BARTLETT, TERREL CHARLES                                        :
BARTLETT, LINDA JONES, SHAWN BARTLETT,                                 :
MAXINE E. CROCKETT, individually and on behalf of :
the ESTATE OF RICKY LEON CROCKETT,                                     :   AMENDED COMPLAINT
MARVISE L. CROCKETT, TRACIE ARSIAGA,                                   :
individually and on behalf of the ESTATE OF ROBERT :                       JURY TRIAL DEMANDED
R. ARSIAGA, SYLVIA MACIAS, GILBERT                                     :
ARSIAGA, JR., GEORGE ARSIAGA, MATTHEW                                  :   19-cv-007 (CBA) (VMS)
ARSIAGA, ANGEL MUNOZ, ROBI ANN GALINDO, :
PATRICIA ARSIAGA on behalf of the ESTATE OF                            :
JEREMY ARSIAGA, CEDRIC HUNT, STEVEN                                    :
GREENWOOD, STEPHEN W. HILLER, individually                             :
and on behalf of the ESTATE OF STEPHEN DUSTIN                          :
HILLER, JEREMY CHURCH, SANDRA HANKINS,                                 :
INGRID FISHER, individually and on behalf of the                       :
ESTATE OF STEVEN SCOTT FISHER, KRISTIN                                 :
WALKER, STEVEN T. FISHER, KATHLEEN                                     :
GRAMKOWSKI, MARY CARVILL, PEGGY                                        :
CARVILL-LIGUORI, individually and on behalf of the :
ESTATE OF FRANK T. CARVILL, DANIEL                                     :
CARVILL, PAMELA ADLE-WATTS, individually and :
on behalf of the ESTATE OF PATRICK ADLE, JOHN :
WATTS, GLORIA NESBITT, individually and on behalf :
of the ESTATE OF DEFOREST L. TALBERT, D.J.H., a :
minor, CHIQUITA TALBERT, TAWANNA TALBERT :
DARRING, LATASHA MARBLE, JAMES TALBERT, :
MIRANDA PRUITT, VELINA SANCHEZ, individually :
and on behalf of the ESTATE OF MOSES ROCHA,                            :
ALOYSIUS SANCHEZ, SR., ROMMEL ROCHA,                                   :
PHILLIP SANCHEZ, ALOYSIUS SANCHEZ, JR.,                                :
GLORIA P. REYNOSO, individually and on behalf of                       :
the ESTATE OF YADIR G. REYNOSO, JASMIN                                 :
REYNOSO, PATRICIA REYNOSO, JOSE REYNOSO, :
ASHLEY WELLS SIMPSON, individually and on behalf :
of the ESTATE OF LARRY LLOYD WELLS, CHAD                               :
WELLS, CRYSTAL STEWART, CHASITY WELLS-                                 :
GEORGE, CANDICE MACHELLA, BILLY DOAL                                   :
WELLS, HOPE ELIZABETH VEVERKA, DONNA                                   :
JEAN HEATH, individually and on behalf of the                          :
ESTATE OF DAVID MICHAEL HEATH, LOLA JEAN :
MODJESKA, JOHN DAVID HEATH, OLGA LYDIA                                 :
GUTIERREZ, individually and on behalf of the ESTATE :
OF JACOB DAVID MARTIR, ISMAEL MARTIR,                                  :
VICTORIA M. FOLEY, individually and on behalf of     :
the ESTATE OF ALEXANDER SCOTT                        :
ARREDONDO, NATHANIEL FOLEY, MICHAEL                  :
SCOTT DEWILDE, STEVEN MORRIS, DANIELLE               :
DECHAINE-MORRIS, NICHOLAS MORRIS, K.M., a            :
minor, MONICA ARIZOLA, ROBERTO AARON                 :
ARIZOLA, ROBERTO ARIZOLA, SR., CECILIA               :
ARIZOLA, DANNY ARIZOLA, RICARDO ARIZOLA,             :
GREG KLECKER, RAYMOND MONTGOMERY,                    :
PATRICIA MONTGOMERY, BRYAN                           :
MONTGOMERY, TONY WOOD, JOEDI WOOD,                   :
ADAM WOOD, MEGAN WOOD, LISA RAMACI,                  :
individually and on behalf of the ESTATE OF STEVEN   :
VINCENT, ISABELL VINCENT, ESTATE OF                  :
CHARLES VINCENT, MARIA VIDAL, TAMARA                 :
HASSLER, RICHARD E. HASSLER, JOANNE SUE              :
HASSLER, SCOTT HUCKFELDT, KATHRYN                    :
HUCKFELDT, ALISHA HUCKFELDT, MATTHEW                 :
HUCKFELDT, TIMOTHY NEWMAN, PADRAIC J.                :
NEWMAN, AMENIA JONAUS, individually and on           :
behalf of the ESTATE OF JUDE JONAUS,                 :
GERNESSOIT JONAUS, DAPHNIE JONAUS                    :
MARTIN, RICKY JONAUS, MARCKENDY JONAUS,              :
CLAIRE JONAUS, SHAREN JONAUS MARTIN,                 :
MASINA TULIAU, GWENDOLYN MORIN-                      :
MARENTES, individually and on behalf of the ESTATE   :
OF STEVE MORIN, JR., ESTEBAN MORIN,                  :
AUDELIA MORIN, ESTAVAN MORIN, SR.,                   :
BRIANNA RENEE NAVEJAS, MARGARITO A.                  :
MARTINEZ, JR., AMY LYNN ROBINSON and                 :
FLOYD BURTON ROBINSON, individually and on           :
behalf of the ESTATE OF JEREMIAH ROBINSON,           :
JACOB MICHAEL ROBINSON, LUCAS WILLIAM                :
ROBINSON, ALVIS BURNS, JODEE JOHNSON,                :
JAMES HIGGINS, WENDY COLEMAN, BRIAN                  :
RADKE, NOVA RADKE, STEVEN VERNIER, JR.,              :
CLIFFORD L. SMITH, JR., individually and on behalf   :
of the ESTATE OF KEVIN J. SMITH, GEORGIANNA          :
STEPHENS-SMITH, CORENA MARTIN, ADAM                  :
MATTIS, TERRANCE PETERSON, III, PETRA                :
SPIALEK, DAVID G. CARDINAL, JR., individually        :
and on behalf of the ESTATE OF ANTHONY               :
CARDINAL, RICHELLE HECKER, individually and on       :
behalf of the ESTATE OF WILLIAM F. HECKER, III,      :
VICTORIA HECKER, W.H., a minor, C.H., a minor,       :
WILLIAM F. HECKER, JR., NANCY HECKER, JOHN           :

                                            ii
D. HECKER, ROBERT F. MARIANO, individually and       :
on behalf of the ESTATE OF ROBBIE M. MARIANO,        :
DEBRA MARIANO, BOBBIE D. MARIANO, VICKIE             :
MICHAY WHITE, individually and on behalf of the      :
ESTATE OF STEPHEN J. WHITE, GLADYS E.                :
REYES CENTENO, VERONICA LOPEZ REYES,                 :
individually and on behalf of the ESTATE OF JASON    :
LOPEZ REYES, ZORAIMA LOPEZ, JENNIFER LINK,           :
SHARON JOHNSTON, TARA HUTCHINSON,                    :
KENNY LEE, TOM B. LEE, LING P. LEE, DEBORAH          :
NOBLE, individually and on behalf of the ESTATE OF   :
CHARLES E. MATHENY, IV, DAVID NOBLE,                 :
CHARLES E. MATHENY, III, JUDY COLLADO,               :
KAIYA COLLADO, JUSTIN WALDECK, TANJA                 :
KUHLMEIER, individually and on behalf of the         :
ESTATE OF DANIEL KUHLMEIER, K.K., a minor,           :
ROBERT J. KUHLMEIER, THERESA A.                      :
KUHLMEIER, THERESA ANN KUHLMEIER,                    :
EDWARD KUHLMEIER, THOMAS KUHLMEIER,                  :
JOHN KUHLMEIER, ROBERT W. KUHLMEIER,                 :
PATRICK FARR, individually and on behalf of the      :
ESTATE OF CLAY P. FARR, SILVER FARR,                 :
CARROL ALDERETE, ANTHONY ALDERETE,                   :
CHAD FARR, RAYANNE HUNTER, individually and          :
on behalf of the ESTATE OF WESLEY HUNTER,            :
W.H., a minor, T.H., a minor, FABERSHA FLYNT         :
LEWIS, CHRISTOPHER ANTHONY BERSHEFSKY,               :
LORENZO SANDOVAL, SR., individually and on           :
behalf of the ESTATE OF ISRAEL DEVORA-GARCIA,        :
LORENZO SANDOVAL, JR., ADRIAN SANDOVAL,              :
ROSA ESTHER SANDOVAL, HENRY J.                       :
BANDHOLD, SR., individually and on behalf of the     :
ESTATE OF SCOTT BANDHOLD, AFONSO                     :
BANDHOLD, MARIANA BANDHOLD, H. JOSEPH                :
BANDHOLD, DONALD C. BANDHOLD, JOSHUA P.              :
STEIN, NICOLE B. STEIN, R.M.S., a minor, J.S.S., a   :
minor, JESSE P. STEIN, MICHAEL PAUL ALAN             :
SHELSWELL, ERIK ROBERTS, E.C.R., a minor,            :
ROBIN ROBERTS, JAMES CRAIG ROBERTS, CARA             :
ROBERTS, COLIN ROBERTS, LUKE MURPHY,                 :
WILLETTE MURPHY, SHANE IRWIN, T.R., a minor,         :
HELEN MARGUERITE IRWIN, NICOLE IRWIN,                :
MARIA GOMEZ, individually and on behalf of the       :
ESTATE OF JOSE GOMEZ, JOHN DANA GREER,               :
STEPHANIE C. SANDER, CHRISTOPHER D.                  :
GREER, JOSEPH L. GREER, CARL K. GREER,               :

                                            iii
CHRISTOPHER JOYNER, ANNE P. JOYNER,                  :
NECOLE DUNLOW SMITH, MICHAEL R. MILLS,               :
M.R.M., a minor, M.R.M., a minor, EDDIE JO           :
PALINSKY, individually and on behalf of the ESTATE   :
OF JERRY A. PALINSKY, JR., JERRY A. PALINSKY,        :
II, ADINA PALINSKY, JERRY A. PALINSKY, SR.,          :
KATHLEEN HOKE, JOEL PALINSKY, KARALEEN               :
HERB, ERIC BRANDON STONEKING, CARRIE SUE             :
STONEKING, FAITH RENEE STONEKING,                    :
NANETTE SAENZ, individually and on behalf of the     :
ESTATE OF CARLOS N. SAENZ, JUAN SAENZ,               :
JOAQINA SAENZ CHORENS, LUZ MARIA                     :
ESTRADA-PULIDO, FRANCES CATHERINE                    :
CASTRO, ELVA ESPINOZA, AMANDA VACHO on               :
behalf of the ESTATE OF NATHAN J. VACHO and on       :
behalf of E.V., a minor, BAYLI VACHO, individually   :
and on behalf of the ESTATE OF NATHAN J. VACHO,      :
JOHN VACHO, individually and on behalf of the        :
ESTATE OF CAROL VACHO, ASHLEY VACHO                  :
LESLIE, RONALD VEVERKA, CAROL POLLEY,                :
KEITH VEVERKA, DOUGLAS VEVERKA, SANDRA               :
SOLIDAY, JEANETTE WEST, individually and on          :
behalf of the ESTATE OF ROBERT H. WEST,              :
SHELBY WEST, DONNA ENGEMAN, individually             :
and on behalf of the ESTATE OF JOHN W.               :
ENGEMAN, SHANNON SHUMATE, LAUREN                     :
SHUMATE, L.S., a minor, L.S., a minor, NICOLE        :
DICENZO, individually and on behalf of the ESTATE    :
OF DOUGLAS ANDREW DICENZO, D.D., a minor,            :
LARRY DICENZO, KATHY CRANE, JOHNNY                   :
ALLEN BLAIR, individually and on behalf of the       :
ESTATE OF ROBERT EDWARD BLAIR, CHARLEE               :
BLAIR WEBB, SUZZETTEE LAWSON, individually           :
and on behalf of the ESTATE OF ISAAC S. LAWSON,      :
C.L., a minor, ARNE EASTLUND, TINA EASTLUND,         :
SVEN EASTLUND, TAYLOR EASTLUND,                      :
ELIZABETH JO EASTLUND, MATTHEW                       :
ADAMSON, R.A., a minor, KATHY ADAMSON,               :
RICHARD ADAMSON, CHRISTOPHER ADAMSON,                :
JEFFREY ADAMSON, JUSTIN ADAMSON, JAMES               :
SHEPARD, JOHN P. SKLANEY, III, KATHY                 :
CRABTREE, individually and on behalf of the ESTATE   :
OF DANIEL CRABTREE, M.C., a minor, JUDY ANN          :
CRABTREE, RONALD WAYNE CRABTREE,                     :
DEBRA WIGBELS, RONALD WILLIAM                        :
CRABTREE, JUDY HUENINK, individually and on          :

                                            iv
behalf of the ESTATE OF BENJAMIN J. SLAVEN,            :
SEAN SLAVEN, CHASTITY DAWN LAFLIN,                     :
NICOLE LANDON, MISTI FISHER, STEVEN J.                 :
FRIEDRICH, A.F., a minor, PHILIP ALAN DERISE,          :
NORMA ALICIA CONTRERAS, JONATHAN                       :
CONTRERAS, SR., CARLOS CONTRERAS, CESAR                :
CONTRERAS, HERNAN CONTRERAS, NOEL                      :
CONTRERAS, DANNYEL CONTRERAS, SHARON                   :
M. PUGH, individually and on behalf of the ESTATE OF   :
KENNETH IRVING PUGH, BRITNEY E. CARTER,                :
ALICIA PEARSON, DANIEL J. EVANS, JUSTIN                :
EVANS, KEVIN GRAVES, NICHOLAS GENE                     :
KOULCHAR, MICHAEL KOULCHAR, SUHEIL                     :
CAMPBELL, individually and on behalf of the ESTATE     :
OF EDGARDO ZAYAS, ALEXANDER ZAYAS, A.Z.-               :
C., a minor, CATHY ANDINO, individually and on         :
behalf of the ESTATE OF EDWIN A. ANDINO, JR.,          :
LUIS JUNIOR PUERTAS, LIDIA SULLIVAN,                   :
GABRIELA D. PUERTAS VERGARA-DONOSO,                    :
CHRISTOPHER MICHAEL MELENDEZ, NARCISO                  :
MELENDEZ, CHRISTINA MELENDEZ, LAUREL                   :
BARATTIERI, individually and on behalf of the          :
ESTATE OF GUY BARATTIERI, PATRICIA                     :
WHEATLEY, REBECCA BARATTIERI, NICOLE                   :
BARATTIERI, GINA TESNAR, GLORIA L.                     :
MAGANA, individually and on behalf of the ESTATE       :
OF KENNY FRANCES STANTON, JR., MARIO                   :
STANTON, BRANDIE STANTON, TERRYMARIE                   :
STANTON, FRED FRIGO, NANNETTE BRYNE-                   :
HAUPT, LYNN FOREHAND, individually and on              :
behalf of the ESTATE OF RYAN HAUPT, LANCE              :
HAUPT, RHONDA HAUPT, TIFANY THOMPSON,                  :
SABRINA CUMBE, WILLIAM WITTE, individually             :
and on behalf of the ESTATE OF KEVIN M. WITTE,         :
MICHAEL MOCK, TAMMY DORSEY, ERIC PHYE,                 :
JAMES GMACHOWSKI, CONSTANCE BRIAN,                     :
individually and on behalf of the ESTATE OF BRIAN      :
BRIAN, AMBER HENSLEY, DAVID W. HAINES,                 :
DAWN HAINES, COLIN HAINES, MACKENZIE                   :
HAINES, KARAR ALABSAWI, MICHELLE                       :
TAYLOR, individually and on behalf of the ESTATE OF    :
DAVID G. TAYLOR, JR., J.T., a minor, PHYLLIS           :
TAYLOR, JOHN TAYLOR, BRIAN G. TAYLOR,                  :
JUDAS RECENDEZ, TYLER NORAGER, SHALEE                  :
NORAGER, M.N., a minor, HARRY RILEY BOCK,              :
JILL ANN BOCK, MARIAH SIMONEAUX, KOUSAY                :

                                              v
AL-TAIE, individually and on behalf of the ESTATE OF   :
AHMED AL-TAIE, NAWAL AL-TAIE, BASHAR AL-               :
TAIE, HATHAL K. TAIE, LAWRENCE KRUGER,                 :
individually and on behalf of the ESTATE OF ERIC       :
KRUGER, CAROL KRUGER, C.K., a minor, E.K., a           :
minor, DOUGLAS KRUGER, KRISTY KRUGER,                  :
JACKIE FARRAR-FINKEN, individually and on behalf       :
of the ESTATE OF PAUL FINKEN, EMILIE FINKEN,           :
C.F., a minor, J.F., a minor, STEPHEN FINKEN, ALAN     :
FINKEN, RICHARD FINKEN, DAVID FINKEN,                  :
MARK FINKEN, PETER FINKEN, JEAN PRUITT,                :
JOAN HENSCHEID, LORI ANN MCCOY, individually           :
and on behalf of the ESTATE OF GREGORY MCCOY,          :
L.M., a minor, T.M., a minor, GLENN MICHAEL COX,       :
SANGSOON KIM, SEOP KIM, individually and on            :
behalf of the ESTATE OF JANG HO KIM, MICHELLE          :
KIM, KURTISS LAMB, FRANCIS L. COTÉ, NANCY              :
COTÉ, CHRISTOPHER COTÉ, SAMANTHA                       :
DUNFORD, MAXIMILLIAN SHROYER, CASEY                    :
REUBEN, BREE REUBEN, PATRICK REUBEN,                   :
JACKIE STEWART, MARK MUNNS, CRISTA                     :
MUNNS, SHARON DEBRABANDER, DENNIS                      :
DEBRABANDER, NICOLE DEBRABANDER,                       :
JOELLA PRATT, HELEN FRASER, RICHARD                    :
FRASER, individually and on behalf of the ESTATE OF    :
DAVID M. FRASER, TRICIA ENGLISH, NATHAN                :
ENGLISH, N.C.E., a minor, A.S.E., a minor, TODD        :
DAILY on behalf of the ESTATE OF SHAWN L.              :
ENGLISH, JOSHUA STARKEY, BRENT HINSON,                 :
WILLIAM HINSON, FRAN HINSON, HILARY                    :
WESTERBERG, LINDA GIBSON, JOHN GIBSON,                 :
STEPHANIE GIBSON WEBSTER, SEAN ELLIOTT,                :
TRAVIS GIBSON, WILLIAM RONALD LITTLE,                  :
BRENDA LITTLE, individually and on behalf of           :
WILLIAM RONALD LITTLE, JR., KIRA SIKES,                :
JOSHUA DENMAN, RANDOLPH DELBERT NANTZ,                 :
JOSHUA RYAN NANTZ, LORI ANN MCCORMICK,                 :
individually and on behalf of the ESTATE OF            :
CLINTON MCCORMICK, DEBORAH BEAVERS,                    :
DENISE VENNIX, individually and on behalf of the       :
ESTATE OF ALAN R. BLOHM, JEREMY BLOHM,                 :
individually and on behalf of the ESTATE OF CHRIS      :
BLOHM, KIANA BLOHM, JAMES SMITH, MEGAN                 :
MAUK, ROBERT VACCARO, JOANNE GUTCHER,                  :
CHARLOTTE FREEMAN, individually and on behalf of       :
the ESTATE OF BRIAN S. FREEMAN, G.F., a minor,         :

                                              vi
I.F., a minor, KATHLEEN SNYDER, RANDOLPH             :
FREEMAN, KATHALEEN FREEMAN, ALBERT                   :
SNYDER, RICHARD LEE, DANNY CHISM,                    :
ELIZABETH CHISM, individually and on behalf of the   :
ESTATE OF JOHNATHAN B. CHISM, VANESSA                :
CHISM, JULIE CHISM, RUSSELL J. FALTER,               :
individually and on behalf of the ESTATE OF SHAWN    :
P. FALTER, LINDA FALTER, MARJORIE FALTER,            :
RUSSELL C. FALTER, JOHN SACKETT, JASON               :
SACKETT, MICHAEL LUCAS, MARSHA NOVAK,                :
DAVID LUCAS, TIM LUCAS, ANDREW LUCAS,                :
SHANNON MILLICAN, individually and on behalf of      :
the ESTATE OF JOHNATHON M. MILLICAN, PAUL            :
MITCHELL MILLICAN, NOALA FRITZ, individually         :
and on behalf of the ESTATE OF JACOB FRITZ and       :
the ESTATE OF LYLE FRITZ, DANIEL FRITZ,              :
ETHAN FRITZ, BILLY WALLACE, STEFANIE                 :
WALLACE, AUSTIN WALLACE, DEVON                       :
WALLACE, C.W., a minor, EVAN KIRBY, MARCIA           :
KIRBY, STEVEN KIRBY, JOHNNY WASHBURN,                :
MARVIN THORNSBERRY, CYNTHIA                          :
THORNSBERRY, A.B., a minor, M.T., a minor, N.T., a   :
minor, L.T., a minor, TRACY ANDERSON, JEFFREY        :
ANDERSON, ADAM G. STOUT, ANDREW JEFFREY              :
ANDERSON, ELIZABETH LYNN ISLAS,                      :
ANASTASIA FULLER, individually and on behalf of      :
the ESTATE OF ALEXANDER H. FULLER, A.F., a           :
minor, SAMANTHA BALSLEY, individually and on         :
behalf of the ESTATE OF MICHAEL C. BALSLEY,          :
L.R.-W., a minor, HEATH DAMON HOBSON, JODI           :
MICHELLE HOBSON, M.D.H., a minor, DEADRA             :
GARRIGUS, individually and on behalf of the ESTATE   :
OF MICKEL D. GARRIGUS, DAVID GARRIGUS,               :
NICHOLE GARRIGUS, KYLA OSTENSON,                     :
MATTHEW GARRIGUS, SHAWN RYAN, SHARON                 :
Y. DUNN SMITH, individually and on behalf of the     :
ESTATE OF TERRENCE DUNN, DENNIS DUNN,                :
RICHARD LANDECK, VICTORIA LANDECK,                   :
LAVONNA HARPER, MELBA ANNE F. HARRIS,                :
PAUL D. HARRIS, HYUNJUNG GLAWSON,                    :
individually and on behalf of the ESTATE OF CURTIS   :
E. GLAWSON, YOLANDA M. BROOKS, CURTIS                :
GLAWSON, SR., KIERRA GLAWSON, SABRINA                :
GLAWSON on behalf of the ESTATE OF CORTEZ            :
GLAWSON, JAZMON REYNA, RYAN SABINISH,                :
R.J.S., a minor, S.J.S., a minor, CARRIE THOMPSON,   :

                                            vii
individually and on behalf of the ESTATE OF SEAN M.    :
THOMAS, A.T., a minor, DANIEL THOMAS, SR.,             :
DIANA THOMAS, DANIEL THOMAS, JR., KELLY                :
GILLIS, MELINDA FLICK, ANN CHRISTOPHER,                :
individually and on behalf of the ESTATE OF KWESI      :
CHRISTOPHER, NANCY FUENTES, individually and           :
on behalf of the ESTATE OF DANIEL A. FUENTES,          :
ARMANDO FUENTES, JULIO FUENTES, TATYANA                :
FUENTES, EMMA MCGARRY, D.J.F., a minor, JOHN           :
KIRBY, MICHAEL MURPHY-SWEET, ELIZABETH                 :
MURPHY-SWEET, ANONA GONELLI, LINDSAY                   :
YOUNG, individually and on behalf of the ESTATE OF     :
BRETT A. WALTON, S.W., a minor, LEASA                  :
DOLLAR, EUGENE DELOZIER, MICHELLE                      :
KLEMENSBERG, individually and on behalf of the         :
ESTATE OF LARRY R. BOWMAN, SCOTT LILLEY,               :
FRANK LILLEY, JOLENE LILLEY, MATTHEW                   :
LILLEY, AVA TOMSON, individually and on behalf of      :
the ESTATE OF LUCAS V. STARCEVICH, RICHARD             :
TOMSON, BRADLEY STARCEVICH, GLENDA                     :
STARCEVICH, ARIANA STARCEVICH, TRENTON                 :
STARCEVICH, SAMANTHA TOMSON, ANDREW                    :
TOMSON, JARED S. STEVENS, SUSAN MARIA                  :
DOSKOCIL HICKS, individually and on behalf of the      :
ESTATE OF GLENN DALE HICKS, JR., GLENN                 :
DALE HICKS, SR., DAVID JAMES HICKS, JOHN               :
CHRISTOPHER HICKS, S.L.H., a minor, KAREN              :
FUNCHEON, individually and on behalf of the ESTATE     :
OF ALEXANDER J. FUNCHEON, ROBERT                       :
FUNCHEON, DWIGHT MARTIN, individually and on           :
behalf of the ESTATE OF JAY E. MARTIN, DOVE            :
DEANNA ADAMS, RAVEN ADAMS, LARK                        :
ADAMS, HOLLY BURSON, individually and on behalf        :
of the ESTATE OF JEROME POTTER, NANCY                  :
UMBRELL, individually and on behalf of the ESTATE      :
OF COLBY J. UMBRELL, MARK UMBRELL, CASEY               :
BOEHMER, JEREMY D. SMITH, DANIEL DIXON,                :
individually and on behalf of the ESTATE OF ILENE      :
DIXON and the ESTATE OF ROBERT J. DIXON,               :
JESSICA HUBBARD on behalf of the ESTATE OF             :
ROBERT J. DIXON, M.R., a minor, L.R., a minor,         :
DAVID DIXON, DANIEL AUSTIN DIXON,                      :
GRETCHEN LANG, REBECCA J. OLIVER, DANIEL               :
C. OLIVER, KIMBERLEE AUSTIN-OLIVER,                    :
TIFFANY M. LITTLE, individually and on behalf of the   :
ESTATE OF KYLE A. LITTLE, K.L., a minor,               :

                                             viii
SHELLEY ANN SMITH, DAKOTA SMITH-LIZOTTE,             :
SHYANNE SMITH-LIZOTTE, ERIN LEE DRUCTOR,             :
individually and on behalf of the ESTATE OF BLAKE    :
STEPHENS, TRENT STEPHENS, KATHLEEN                   :
STEPHENS, DEREK STEPHENS, RHETT STEPHENS,            :
SUMMER STEPHENS, BRITTANI HOBSON,                    :
CYNTHIA CONNER, WILLIAM FARRAR, SR.,                 :
individually and on behalf of the ESTATE OF          :
WILLIAM A. FARRAR, JOSHUA BROOKS, JOYCE              :
BROOKS, DANNY BROOKS, DANIEL TYLER                   :
BROOKS, DELILAH BROWN, individually and on           :
behalf of the ESTATE OF SCOTT J. BROWN, TONYA        :
K. DRESSLER, ARDITH CECIL DRESSLER,                  :
MELISSA DRESSLER, TANYA SUZZETTE                     :
DRESSLER, DANIEL DRESSLER, JAMES                     :
DRESSLER, ELIZABETH MASTERSON, individually          :
and on behalf of the ESTATE OF JOSHUA D. BROWN,      :
MARIAN BROWN, WAYNE BROWN, DANIELLE                  :
SWEET, individually and on behalf of the ESTATE OF   :
RYAN A. BALMER, A.B., a minor, G.B., a minor,        :
DONNA KUGLICS, individually and on behalf of the     :
ESTATE OF MATTHEW J. KUGLICS, LES                    :
KUGLICS, EMILY ADAMS, DEREK GAJDOS,                  :
TAMMY DENBOER, BRANDEAUX CAMPBELL,                   :
RYAN WILSON, JAMI LIN WILSON, MATTHEW                :
LAMMERS, ALICIA LAMMERS, BARBARA                     :
LAMMERS, GARY LAMMERS, STACY PATE,                   :
ANGEL GOMEZ, DENISE JACKSON, SCOTT HOOD,             :
FLORA HOOD, DIXIE FLAGG, STEPHANIE HOOD,             :
CHEYENNE FLAGG, WILLIAM PARKER, MEGHAN               :
PARKER-CROCKETT, ANDREW MOORES, SHEILA               :
TRACY, individually and on behalf of the ESTATE OF   :
JACOB TRACY, DONALD TRACY, NICHOLE                   :
SWEENEY, CHRISTINA SHERIDAN, MATTHEW                 :
BENSON, MELISSA BENSON, C.B., a minor, B.B., a       :
minor, DANIEL P. BENSON, CAROL BENSON,               :
DANIEL R. BENSON, ANDREW JAMES RAYMOND,              :
RAYMOND NIGEL SPENCER, SR., SYLVIA                   :
JOHNSON SPENCER, MICHAEL DEAN MOODY,                 :
SR., individually and on behalf of the ESTATE OF     :
MICHAEL DEAN MOODY, JR., CONNIE MOODY,               :
KEDRICK DANTE MOODY, DREW EDWARDS,                   :
DONIELLE EDWARDS, ARIFAH HARDY, T.C., a              :
minor, AUNDRA CRAIG, JOYCE CRAIG, DEBRA              :
COOK-RUSSELL, NASHIMA WILLIAMS CRAIG,                :
MATTHEW CRAIG, JONATHAN CRAIG, ANDRE                 :

                                            ix
BROWN, MICHAEL COOK, VALENCIA COOK,                   :
KATHERINE M. CROW, individually and on behalf of      :
the ESTATE OF WILLIAM J. CROW, K.A.C., a minor,       :
K.E.C., a minor, CANDACE CATHRYN HUDSON,              :
individually and on behalf of the ESTATE OF           :
KATHRYN ANN MONDINI, AMANDA B. ADAIR,                 :
PATRICK TUTWILER, CRYSTAL TUTWILER,                   :
SHIRLEY STEARNS and JOHN STEARNS,                     :
individually and on behalf of the ESTATE OF           :
MICHELLE R. RING, KAREN HALL, MARILYN                 :
HAYBECK, MARC STEARNS, JAMES COLE on                  :
behalf of B.C., a minor, JOHN D. LAMIE, DONNA         :
LEWIS, individually and on behalf of the ESTATE OF    :
JASON DALE LEWIS, J.L., a minor, J.L., a minor,       :
G.L., a minor, JEAN MARIANO, KATHERINE                :
MCRILL-FELLINI, individually and on behalf of the     :
ESTATE OF ROBERT MCRILL, BRETT COKE,                  :
BRIAN COKE, RONALD MCRILL, MATTHEW L.                 :
MERGELE, RENE POOL, DEREK ALLEN                       :
HOLLCROFT, PAULA C. BOBB-MILES, individually          :
and on behalf of the ESTATE OF BRANDON K. BOBB,       :
JOHNNY JAVIER MILES, SR., JOHNNY JAVIER               :
MILES, JR., RACQUEL ARNAE BOBB MILES,                 :
URSULA ANN JOSHUA, individually and on behalf of      :
the ESTATE OF RON J. JOSHUA, JR., TAMMY               :
KINNEY, DANIEL PRICE, STEVEN PRICE,                   :
TAUSOLO AIETI, IMO AIETI, LISI AIETI, POLOKA          :
AIETI, CHRISTOPHER BOUTEN, ERIN BOUTEN,               :
DANIEL DUDEK, MARGARET DUDEK, KATIE                   :
WOODARD, SARAH DUDEK, ANDREW DUDEK,                   :
EMANUELA FLOREXIL, individually and on behalf of      :
the ESTATE OF CAMY FLOREXIL, JOSEPH T.                :
MILLER, SEAN HARRINGTON, JESSICA                      :
HEINLEIN, individually and on behalf of the ESTATE    :
OF CHARLES T. HEINLEIN, JR., CHARLES                  :
HEINLEIN, SR., JODY LYN HEINLEIN,                     :
MARGARITA ARISTIZABAL, individually and on            :
behalf of the ESTATE OF ALFRED H. JAIRALA, J.J., a    :
minor, SEBASTIAN NIUMAN, RICHARD                      :
NEIBERGER, MARY NEIBERGER, AMI                        :
NEIBERGER, ROBERT NEIBERGER, ERIC                     :
NEIBERGER, individually and on behalf of the ESTATE   :
OF CHRISTOPHER NEIBERGER, BRIAN J. CASEY,             :
BRITTANY HOGAN, SHELLEY ANN CASEY,                    :
RICHARD CASEY, SALLY CHAND, individually and          :
on behalf of the ESTATE OF MICHAEL CHAND, SR.,        :

                                             x
MICHAEL CHAND, JR., CHRISTINA MAHON,                  :
RYAN CHAND, BRENDA CHAND, MARIO BOWEN,                :
JAMES DAVID HOCHSTETLER, LEANNE                       :
LIZABETH HOCHSTETLER, J.H., a minor, P.H., a          :
minor, KYLE AUSTIN MARSHALL, JOHN RICHARD             :
TULLY, individually and on behalf of the ESTATE OF    :
MICHAEL TULLY, MARILYN LOUISE TULLY,                  :
SLADE VICTOR TULLY, JOHN RICHARD TULLY,               :
II, HEATHER ANN FARKAS, ROBERT JAMES                  :
HUNT, M.A.H., a minor, A.M.H., a minor,               :
BOONCHOB PRUDHOME, MICHELE WHITE,                     :
individually and on behalf of the ESTATE OF DELMAR    :
WHITE, S.W., a minor, SHELBY WHITE, PERRY             :
WHITE, ROBERT WHITE, JOSHUA P.G. WOLD,                :
E.W., a minor, P.A., a minor, CELESTE YANTIS,         :
MARICEL MURRAY, individually and on behalf of the     :
ESTATE OF JOEL L. MURRAY, J.M., a minor,              :
BRYAN S. SHELTON, individually and on behalf of the   :
ESTATE OF RANDOL S. SHELTON, DARLENE                  :
SHELTON, AMANDA SHELTON, BRIAN T.                     :
SHELTON, DAN LAIRD, ANGELA M. LAIRD,                  :
JORDAN M. LAIRD, HUNTER L. LAIRD, C.L., a             :
minor, LESLIE K. REEVES-HARDCASTLE,                   :
individually and on behalf of the ESTATE OF JOSHUA    :
REEVES, J.R., a minor, JAMES L. REEVES, W. JEAN       :
REEVES, JARED REEVES, SHERRI C. HOLIMAN,              :
JONI ARIEL REEVES LITTLE, WILLIAM LEE,                :
ALEXANDRIA L. LEE, WILLIAM J. LEE, LILLIE             :
LAI LEE, JENNIFER LYNN HUNT, CHRISTOPHER              :
GOLEMBE, KATHRYN HEAD, CHRISTOPHER                    :
WATTS, JANET L. RIOS, ANITA BAKER, JENNIE L.          :
MORIN, RANDALL GEIGER, individually and on            :
behalf of the ESTATE OF WAYNE M. GEIGER,              :
KIMBERLY GEIGER, JESSECA LYN TSOSIE, ERIC             :
DONOHO, TYLER GINAVAN, TIMOTHY TIFFNER,               :
individually and on behalf of the ESTATE OF           :
BENJAMIN DAVID TIFFNER, JUDITH TIFFNER,               :
JOSHUA TIFFNER, SETH TIFFNER, SARAH                   :
CROSBY, ALAN BURKS, individually and on behalf of     :
the ESTATE OF PETER BURKS, JACKIE MERK                :
HLASTAN, G.B., a minor, ALISON BURKS MCRUIZ,          :
SARAH PHILLIPS, ZACHARY BURKS, BRIDGET                :
JUNEAU, individually and on behalf of the ESTATE OF   :
WILLIAM JUNEAU, STEPHANIE JUNEAU, TAMMY               :
VANDERWAAL, A.L.R., a minor, PRESTON SHANE            :
REECE, SHAYLYN C. REECE, ELENA SHAW, C.S.,            :

                                             xi
a minor, L.S., a minor, EMILY SHAW, MELISSA            :
DOHENY, individually and on behalf of the ESTATE       :
OF MICHAEL DOHENY, KATHY KUGLER,                       :
ROBERT KUGLER, TANYA EVRARD, BILLY                     :
JOHNSON, JUDY HOFFMAN, ASHLEY GUDRIDGE                 :
HOUPPERT, JOSHUA SCHICHTL, MARK                        :
SCHICHTL, KATHERINE PROWSE, NICHOLAS                   :
PROWSE, H.S., a minor, S.S., a minor, C.S., a minor,   :
A.S., a minor, STEVE WADLEIGH, LEA-ANN                 :
WADLEIGH, MICHAEL LUKOW, RIKKI LUKOW,                  :
BRUCE LUKOW, JOSEPH LUKOW, ANDREW                      :
LUKOW, KRISTEN KELLEY, MAIRA ALVAREZ,                  :
individually and on behalf of the ESTATE OF CONRAD     :
ALVAREZ, K.A., a minor, ANGELA ALVAREZ on              :
behalf of A.A. and C.A., minors, BELINDA GARCIA,       :
JASON WHITEHORSE, JEFFREY C. MANN,                     :
MICHELLE WEST, REBECCA L. SAMTEN-FINCH,                :
individually and on behalf of the ESTATE OF TENZIN     :
LOBSANG SAMTEN, D.A.S., a minor, M.B.S., a             :
minor, AVA LANETTE BRADLEY, individually and on        :
behalf of the ESTATE OF JUANTREA TYRONE                :
BRADLEY, A.D.B., a minor, T.T.B., a minor, J.T.B., a   :
minor, ANTHONY HUDSON, AUSTIN BEWLEY,                  :
CHRISTOPHER LEVI, ERIC LEVI, DEBRA LEVI,               :
EMILY LEVI, KIMBERLY VESEY, MARION                     :
CRIMENS, TIMOTHY W. ELLEDGE, MARY                      :
CATHERINE MCLAUGHLIN, BRENDA                           :
HABSIEGER, individually and on behalf of the ESTATE    :
OF ANDREW J. HABSIEGER, MICHAEL                        :
HABSIEGER, AMBER HABSIEGER on behalf of the            :
ESTATE OF JACOB MICHAEL HABSIEGER, KELLI               :
D. HAKE, individually and on behalf of the ESTATE OF   :
CHRISTOPHER HAKE, G.H., a minor, DENICE                :
YORK, RUSSEL YORK, PETER HAKE, JILL HAKE,              :
ZACHARY HAKE, KERI HAKE, SKYLAR HAKE,                  :
JENNIFER RENEE YORK, JASON YORK, MARIA E.              :
CALLE, individually and on behalf of the ESTATE OF     :
GEORGE DELGADO, CYNTHIA DELGADO,                       :
TABITHA MCCOY, individually and on behalf of the       :
ESTATE OF STEVE A. MCCOY, LOGAN MCCOY,                 :
R.M., a minor, MATTHEW FIESER, BENJAMIN                :
DANIEL CARRINGTON, JONATHAN HESLOP,                    :
RUSSELL MASON, ANDY POOL, FRANK L.                     :
CONVERSE, individually and on behalf of the ESTATE     :
OF PAUL R. CONVERSE, ANTHONY M. GERBER,                :
CHARLES B. GREGSTON, KIMBERLY MILLER,                  :

                                              xii
MICHAEL J. MILLER, CARL REIHER, WALTER                :
BAILEY, CASSANDRA BAILEY, KACEY GILMORE,              :
TERRELL GILMORE, JR., KYNESHA DHANOOLAL,              :
individually and on behalf of the ESTATE OF DAYNE     :
D. DHANOOLAL, JASON ROBINSON, FRANCES                 :
ROBINSON, E.R., a minor, WILLIAM JUSTIN               :
WEATHERLY, MICHAEL WEATHERLY, GRANT                   :
VON LETKEMANN, MERLESE PICKETT,                       :
individually and on behalf of the ESTATE OF           :
EMANUEL PICKETT, HARRY CROMITY, MARLEN                :
PICKETT, KEMELY PICKETT, VIVIAN PICKETT,              :
KYSHIA SUTTON, RACHEL M. GILLETTE,                    :
REBEKAH SCOTT, LEE WOLFER, individually and on        :
behalf of the ESTATE OF STUART WOLFER, L.W., a        :
minor, M.W., a minor, I.W., a minor, BEVERLEY         :
WOLFER, PATRICIA SMITH, MICHAEL SMITH,                :
JACQUELINE A. SMITH, THOMAS SMITH,                    :
RACHELLE IDOL, JAMES VAUGHN, JEANNINE                 :
VAUGHN, CLIFFORD VAUGHN, DAVID HARTLEY,               :
individually and on behalf of the ESTATE OF JEFFERY   :
HARTLEY, DAVID WAYNE HARTLEY, KAYLIE                  :
HARTLEY, LISA DUNCAN, VIRGINIA BILLITER,              :
ERIC BILLITER, ADRIANNE KIDD, ALLEN                   :
SWINTON, TEMIKA SWINTON, T.S., a minor, T.S., a       :
minor, T.B., a minor, LINDA PRITCHETT, WILLIAM        :
ALLMON, individually and on behalf of the ESTATE      :
OF WILLIAM E. ALLMON, RONALD SLOAN,                   :
MARY JANE VANDEGRIFT, individually and on             :
behalf of the ESTATE OF MATTHEW R.                    :
VANDEGRIFT and the ESTATE OF JOHN                     :
VANDEGRIFT, MARK E. THOMSEN, ARDELL                   :
THOMSEN, RALPH THOMSEN, EVAN D. BOGART,               :
LANI D. BOGART, DOUGLAS R. BOGART,                    :
CHRISTOPHER BOGART, CANA HICKMAN, LUIS                :
ROSA-VALENTIN, M.R., a minor, ILIANA M. ROSA-         :
VALENTIN, PAM MARION, DONNIE MARION,                  :
ADRIAN MCCANN, DON JASON STONE, PRESTON               :
CHARLES KAPLAN, NICOLE A. KAPLAN, NONI                :
KAPLAN, DAVID KAPLAN, JAIME ZARCONE,                  :
JESSALYN HOLT, DAVID WOODARD, D.M.W., a               :
minor, ADAM MAGERS, LUIS GARZA, SUSAN                 :
ARNOLD, individually and on behalf of the ESTATE      :
OF RONALD J. TUCKER, DAVID ARNOLD,                    :
SAMANTHA TUCKER, BRANDON ARNOLD,                      :
DAISY TUCKER, JOHN DAGGETT, COLLEEN                   :
CZAPLICKI, RUSSEL HICKS, SR., RUSSEL HICKS,           :

                                            xiii
JR., WESLEY WILLIAMSON, JESSE WILLIAMSON,             :
PATRICK O’NEILL, JOHN O’NEILL, DIANNE                 :
O’NEILL, DANIEL LUCKETT, BREANNA LYNN                 :
GASPER, individually and on behalf of the ESTATE OF   :
FRANK J. GASPER, JAMIE BARNES, MAX W.                 :
HURST, individually and on behalf of the ESTATE OF    :
DAVID R. HURST, LILLIAN HURST,                        :
CHRISTOPHER HURST, MARK HURST, DONNA                  :
FARLEY, NOEL J. FARLEY, SR., BARBARA                  :
FARLEY, BRETT FARLEY, CAMERON FARLEY,                 :
CHRIS FARLEY, VICKIE MCHONE, NOEL S.                  :
FARLEY, DAVID C. IVERSON, DANIEL MENKE,               :
individually and on behalf of the ESTATE OF           :
JONATHAN D. MENKE, PAULA MENKE,                       :
MATTHEW MENKE, NICHOLE LOHRIG, JESSICA                :
H. WILLIAMS, individually and on behalf of the        :
ESTATE OF JAMES M. HALE, J.M.H., a minor, J.J.H.,     :
a minor, J.H., a minor, ROSEMARIE ALFONSO, K.B.,      :
a minor, TYLER LATHAM, MICHELLE                       :
BENAVIDEZ, individually and on behalf of the          :
ESTATE OF KENNITH W. MAYNE, DANIEL                    :
BENAVIDEZ, CHRISTINA BIEDERMAN, DANIEL                :
BENAVIDEZ, JR., JENNIFER MORMAN,                      :
CHRISTOPHER MILLER, BRYANT BEARFIELD,                 :
ANGELINE JACKSON, KAYTRINA JACKSON,                   :
SHILYN JACKSON, TONY GONZALEZ, MARLYNN                :
GONZALES, TAMARA RUNZEL, MEGAN PEOPLE,                :
SHAULA SHAFFER, CARLLIE PAUL, KARI                    :
CAROSELLA, individually and on behalf of the          :
ESTATE OF JUSTIN BAUER, GREGORY BAUER,                :
CONNIE HADDOCK, JACOB BAUER, JEREMY                   :
BAUER, ANDREW BRADLEY, JULIE SALHUS,                  :
KRISTEN GALEN, PATRICK WARD, JARRETT                  :
WARD, ROBERTO ANDRADE, SR., individually and          :
on behalf of the ESTATE OF ROBERTO ANDRADE,           :
JR., VERONICA PENA ANDRADE, SANDRA                    :
VALENCIA, ANGELICA ANDRADE, VERONICA                  :
DENISSE ANDRADE, RICHARD HEDGECOCK, II,               :
KARA CONNELLY, JEAN DAMMANN, MARK                     :
DAMMANN, KEVIN CONNELLY, RYAN BOWMAN,                 :
MATTHEW C. BEATTY, THERESA DAVIS,                     :
RHONDA KEMPER, ROBERT CANINE, S.C., a                 :
minor, JANET JONES, CALVIN CANINE, JAMES              :
CANINE, JENNIFER ROOSE, RHETT MURPHY,                 :
ROADY LANDTISER, NATHAN RICHARDS,                     :
STEVEN RICHARDS, CHRISTOPHER SONGER,                  :

                                            xiv
KIMBERLY SONGER, C.S., a minor, LINDA DAVID,        :
individually and on behalf of the ESTATE OF         :
TIMOTHY A. DAVID and the ESTATE OF MICHAEL          :
DAVID, CHRISTOPHER DAVID, KENNETH J.                :
DREVNICK, RANDALL KLINGENSMITH, MEGAN               :
MARIE SABATINO, individually and on behalf of the   :
ESTATE OF ZACHARY T. MYERS, R.N.S., a minor,        :
TONYA FREEMAN, JERRY L. MYERS, JEFFREY D.           :
PRICE, CASSIE COLLINS, individually and on behalf   :
of the ESTATE OF SHANNON M. SMITH, DEBORAH          :
SMITH, JAMES SMITH, CORY SMITH, CHRISTINA           :
SMITH, JOSEPH HELTON, SR., individually and on      :
behalf of the ESTATE OF JOSEPH D. HELTON, JR.,      :
JESSICA CABOT, JEANNE RHEA MCMANUS,                 :
VICTOR RAY WISE, II, STEPHEN W. EVANS,              :
THEODORE LESTER, KATRINA COE, individually          :
and on behalf of the ESTATE OF KEITH COE, K.A.C.,   :
a minor, K.A.C., a minor, K.A.C., a minor, RHONDA   :
SMITH, MATTHEW COE, SABRINA CHAPMAN,                :
NICHOLAS BAUMHOER, MATTHEW WHITESIDE,               :
KANDI DANIELLE WHITESIDE, M.T.W., a minor,          :
SHARON SMITHEY WHITESIDE, JACKSON WILEY             :
WHITESIDE, CHRISTOPHER WHITESIDE, JAMES             :
KINSEY, ANGELA M. GARCIA, individually and on       :
behalf of the ESTATE OF CHRISTIAN ANTHONY           :
SARACHO GARCIA, K.M.G., a minor, K.R.G., a          :
minor, JOEL HERNANDEZ, CHRISTOPHER                  :
SATTERFIELD, VICTORIA HERNANDEZ,                    :
MICHAEL PASCO, ANGEL MAYES, individually and        :
on behalf of the ESTATE OF ANTONIO STIGGINS,        :
LUKE STIGGINS, DONALD MAYES, RHONDA                 :
BEATTIE, individually and on behalf of the ESTATE   :
OF CLIFFORD BEATTIE, JAYDEAN HAMILTON,              :
STEPHANIE KIDDER, TONI ATTANASIO,                   :
individually and on behalf of the ESTATE OF         :
CHRISTOPHER BROOK FISHBECK, GARY                    :
DOUGLAS FISHBECK, ANA M. GOMEZ, RANDI               :
JEAN MARTZ, RENE GUTEL, MARK A. HALL,               :
ATHENA HALL, M.J.H., a minor, KIERSTEN HALL,        :
KAITLYN ADAMS, MACKENZIE G. HALL,                   :
ABIGAIL HALL, ANDREW HALL, GEORGE D.                :
WHITE, NATALIA WHITE, KRISTIN WHITE,                :
GEORGE J. WHITE, EDNA LUZ BURGOS, JOHN              :
MCCULLEY, STEPHANIE MCCULLEY, T.M., a               :
minor, R.M., a minor, DONALD FIELD, ANGELICA        :
FIELD, SENOVIA FIELD, SELICIA FIELD,                :

                                           xv
THERESA HART, WAYNE NEWBY, NATHAN                                      :
NEWBY, TYLER NICHOLAS OGDEN, SHERYL                                    :
ANN CHEN JERRIN OGDEN, SEAN M. NIQUETTE,                               :
LAUREN NIQUETTE, MARY NIQUETTE, THOMAS                                 :
NIQUETTE, DANIEL KENNEY, BROOKE KENNEY,                                :
J.K., a minor, H.K., a minor, ED ELLIOTT, BRIAN                        :
CLARK ALLDRIDGE, JOANN ALLDRIDGE,                                      :
ANDREW CHARLES MAJOR, ASHLEY MEIKEL                                    :
MAJOR, A.M.M., a minor, DIANNA ALLDRIDGE,                              :
RONALD ALLDRIDGE, TODD ALLDRIDGE,                                      :
VERONICA HICKMAN, DAVID EUGENE                                         :
HICKMAN, and DEVON FLETCHER HICKMAN,                                   :
                                                                       :
                   Plaintiffs,                                         :
                                                                       :
-against-                                                              :
                                                                       :
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL, :
FRANSABANK SAL, MEAB BANK SAL, BLOM                                    :
BANK SAL, BYBLOS BANK SAL, BANK AUDI SAL, :
BANK OF BEIRUT SAL, LEBANON AND GULF                                   :
BANK SAL, BANQUE LIBANO-FRANÇAISE SAL,                                 :
BANK OF BEIRUT AND THE ARAB COUNTRIES                                  :
SAL, JAMMAL TRUST BANK SAL, FENICIA BANK :
and JOHN DOES 1-50,                                                    :
                                                                       :
                   Defendants.                                         :
-----------------------------------------------------------------------x




                                                            xvi
                                               TABLE OF CONTENTS


I.        NATURE OF THE ACTION ........................................................................................... 1

II.       HISTORICAL BACKGROUND ..................................................................................... 4

III.      THE STRUCTURE OF LEBANON’S ECONOMY IS DEPENDENT ON
          HEZBOLLAH’S INFLOWS OF U.S. DOLLARS, AND DEFENDANTS’
          PROFITABILITY IS DEPENDENT ON U.S. CORRESPONDENT BANK
          ACCOUNTS AND U.S. DOLLAR CLEARING ON HEZBOLLAH’S BEHALF ... 12

IV.       THE LEBANESE CANADIAN BANK INVESTIGATION REVEALED THE
          MECHANICS OF THE SYSTEM ................................................................................ 18

V.        JURISDICTION AND VENUE ..................................................................................... 27

VI.       THE DEFENDANTS ...................................................................................................... 27

          A.        SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL (“SGBL”) ............. 27

          B.        FRANSABANK SAL .......................................................................................... 32

          C.        MEAB BANK SAL ............................................................................................. 36

          D.        BLOM BANK SAL (“BLOM”) ......................................................................... 40

          E.        BYBLOS BANK SAL (“BYBLOS”) ................................................................. 43

          F.        BANK AUDI SAL ............................................................................................... 45

          G.        BANK OF BEIRUT SAL ................................................................................... 49

          H.        LEBANON AND GULF BANK SAL (“LGB”) ............................................... 52

          I.        BANQUE LIBANO-FRANÇAISE SAL (“BLF”) ............................................ 54

          J.        BANK OF BEIRUT AND THE ARAB COUNTRIES SAL (“BBAC”) ........ 56

          K.        JAMMAL TRUST BANK SAL ......................................................................... 59

          L.        FENICIA BANK ................................................................................................. 62

VII.      ISLAMIC REVOLUTIONARY GUARD CORPS (IRGC)........................................ 64

VIII. HEZBOLLAH ................................................................................................................. 67

          A.        HEZBOLLAH’S INITIAL TERRORIST OPERATIONS AND
                    ORGANIZATIONAL STRUCTURE ............................................................... 67

                                                                      i
B.   HEZBOLLAH’S KEY LEADERS AND CURRENT ORGANIZATIONAL
     STRUCTURE ...................................................................................................... 72

     1. HEZBOLLAH’S EMBRACE OF TERRORISM IS OPEN AND
        PUBLIC ......................................................................................................... 73

     2. SHURA COUNCIL (MAJLIS AL-SHURA) .............................................. 74

     3. EXECUTIVE COUNCIL ............................................................................. 75

     4. PARLIAMENTARY COUNCIL ................................................................. 75

     5. JIHAD COUNCIL ........................................................................................ 75

          a. Imad Mughniyah................................................................................................ 76
          b. Mustafa Badr al-Din .......................................................................................... 78
          c. Muhammad Kawtharani ................................................................................... 80

     6. THE JIHAD COUNCIL’S ISLAMIC JIHAD ORGANIZATION
        (“IJO”) OR EXTERNAL SECURITY ORGANIZATION (“ESO”) ...... 81

          a. Talal Hamiyah .................................................................................................... 82
          b. Wafiq Safa .......................................................................................................... 82

C.   HEZBOLLAH’S “SOCIAL WELFARE” SECTOR – THE DA’WA ............ 83

     1. IRSO – THE ISLAMIC RESISTANCE SUPPORT ORGANIZATION 83

     2. JIHAD AL-BINA .......................................................................................... 88

          a. Meamar Company for Engineering and Development SARL ....................... 91
          b. Seasons Corporation for Agricultural Projects and Services SARL ............ 91
          c. Arch Consulting SARL ..................................................................................... 92
          d. Al-Raed SARL ................................................................................................... 94

     3. THE MARTYRS FOUNDATION–LEBANON ......................................... 95

          a. Al-Rasul al-Azam Hospital and Other Hezbollah-controlled Hospitals ....... 99
          b. Atlas Holding SAL ........................................................................................... 101
               i.     Shahed Pharm Drugstore SARL.............................................................. 103
               ii.    Al-Amana SARL ....................................................................................... 103
               iii.   Amana Plus Company SAL ...................................................................... 104
               iv.    Société Orientale Libanaise d’Investissement et Développement SAL 104
               v.     Medical Equipments and Drugs International Corporation SAL ........ 105
               vi.    Al-Kawthar ................................................................................................ 106
               vii.   City Pharma SARL ................................................................................... 106


                                                             ii
              viii. Global Touristic Services SAL ................................................................. 106

     4. AL-MABARRAT CHARITABLE SOCIETY ......................................... 107

         a. Arab Lebanese Trading & Contracting Company ....................................... 109
         b. Assaha International Group (Offshore) SAL ................................................ 109
         c. Assaha Travel and Tourism SARL ................................................................ 109
         d. Al-Aytam Company for General Trading and Fuels.................................... 110
         e. The Lebanese-Arab Company for Touristic Services SARL ....................... 111
         f.   Rayan Foods SAL ............................................................................................ 111

     5. IMAM KHOMEINI RELIEF COMMITTEE – LEBANON (“IKRC”) 112

     6. WOUNDED ASSOCIATION .................................................................... 114

D.   HEZBOLLAH MEDIA .................................................................................... 114

     1. LEBANESE COMMUNICATION GROUP ............................................ 114

         a. Al-Manar ........................................................................................................... 115
         b. Al-Nour.............................................................................................................. 116

     2. HEZBOLLAH’S BAQIYAT ALLAH MAGAZINE ................................. 116

     3. LEBANESE ARTS COUNCIL .................................................................. 117

E.   HEZBOLLAH’S BUSINESS AFFAIRS COMPONENT (BAC) ................. 117

     1. HEZBOLLAH BAC LEADERSHIP ........................................................ 119

         a. Abdallah Ali Safieddine................................................................................... 119
         b. Adham Hussein Tabaja ................................................................................... 119
         c. Sultan Khalifa As’ad ....................................................................................... 139
         d. Ali Youssef Charara ........................................................................................ 140
         e. The Tajideen Family ........................................................................................ 146
              i. Kassim Tajideen ........................................................................................ 148
              ii. Ali Muhammad Tajideen.......................................................................... 152
              iii. Hussein Muhammad Tajideen ................................................................. 156
              iv. Ahmad Muhammad Tajideen .................................................................. 157
              v. Jaffar Muhammad Tajideen .................................................................... 160
              vi. Fatimah Muhammad Tajideen ................................................................ 160
              vii. Mahmoud Muhammad Tajideen ............................................................. 161
              viii. Youssef Muhammad Tajideen ................................................................. 161
              ix. Hassan Muhammad Tajideen .................................................................. 164
              x. Ibrahim Muhammad Tajideen................................................................. 164

                                                            iii
    f.   Muhammad Ibrahim Bazzi ............................................................................. 166
    g. Saleh Ali Assi .................................................................................................... 171
    h. Kamel Amhaz ................................................................................................... 173
    i.   Hassan Shateri ................................................................................................. 176
    j.   Imad Abdul Reda Bakri .................................................................................. 178

2. HEZBOLLAH’S CONFLICT DIAMOND AND MONEY
   LAUNDERING NETWORK ..................................................................... 180

    a. The Nassour Clan Network ............................................................................. 182
    b. The Ahmad Clan Network .............................................................................. 187
         i. Said Ali Ahmad.......................................................................................... 193
         ii. Nazim Said Ali Ahmad ............................................................................. 195
         iii. Hassan Said Ali Ahmad ............................................................................ 200
         iv. Ali Said Ali Ahmad ................................................................................... 202
         v. Ibtisam Said Ali Ahmad ........................................................................... 203
         vi. Seada Said Ali Ahmad .............................................................................. 203
         vii. Youssef Ali Ahmad .................................................................................... 203
         viii. Suleiman Ali Ahmad ................................................................................. 204
         ix. Ahmad Ali Ahmad .................................................................................... 206
    c. The Issawi Family Network ............................................................................ 210
         i.     Ibrahim Ahmad Issawi ............................................................................. 210
         ii.    Hussein Ahmad Issawi .............................................................................. 214
         iii.   Wa’el Ahmad Issawi ................................................................................. 215
         iv.    Ha’el Ahmad Issawi .................................................................................. 215
    d. The Abu Darwish Family Network ................................................................ 216
    e. The Darwish Family Network......................................................................... 220
    f.   The Khalil Nazem Ibrahim Network ............................................................. 225

3. NARCOTICS TRAFFICKING NETWORKS......................................... 226

    a. Operation Titan ............................................................................................... 227
    b. Ayman Joumaa Network................................................................................. 229
    c. The Role of the Lebanese Exchange Houses.................................................. 232
         i.     New Line Exchange Network ................................................................... 234
         ii.    Elissa Exchange Network ......................................................................... 236
         iii.   Hassan Ayash Exchange Network ........................................................... 239
         iv.    Halawi Exchange Network ....................................................................... 239
         v.     Mecattaf Exchange Network .................................................................... 241
         vi.    Kassem Rmeiti Network ........................................................................... 244
         vii.   Fayed Exchange Network ......................................................................... 245

4. ARMS DEALING ....................................................................................... 246


                                                      iv
                 a. Weapons Trafficking in the United States ..................................................... 246
                 b. Weapons Trafficking in Nigeria ..................................................................... 249
                 c. Weapons Trafficking and Dual-Use Technologies ........................................ 251

            5. ILLICIT INTERNATIONAL TRADE ..................................................... 252

            6. LEBANESE LAWYERS ASSOCIATED WITH BAC COMPANIES .. 258

                 a. Ali Hassan Berro .............................................................................................. 258
                 b. Fadi Adel Jamal al-Din.................................................................................... 259
                 c. Ali Hussein al-Ashi........................................................................................... 261
                 d. Amer Afif Abu Khalil ...................................................................................... 262
                 e. Ashraf Assem Safieddine................................................................................. 263
                 f.    Muhammad Hussein Dakrub ......................................................................... 264
                 g. Muhammad Farid Mattar............................................................................... 265
                 h. Nabil Kamil al-Akhras .................................................................................... 265
                 i.    Osama Abbas Ramal ....................................................................................... 266
                 j.    Joseph George Zgheib ..................................................................................... 267
                 k. Aline George Choucair Prince ........................................................................ 268
                 l.    Claire Elias Assaf Abu Rajili .......................................................................... 268

            7. LEBANESE ACCOUNTANTS / AUDITORS ASSOCIATED WITH
               BAC COMPANIES ..................................................................................... 269

                 a. Jihad Muhammad Qansu ................................................................................ 269
                 b. Mashhur Abd al-Nabi Hamqah ...................................................................... 270
                 c. Shawqi Ra’if Abu Khalil ................................................................................. 270
                 d. Edmond Youssef Saadeh ................................................................................. 271
                 e. Zuhayr Habib Saydani .................................................................................... 272

IX.   DEFENDANTS’ MATERIAL SUPPORT TO HEZBOLLAH ................................ 273

      A.    BANK AL MADINA: THE BETA TEST FOR LEBANESE CANADIAN
            BANK ................................................................................................................. 273

      B.    SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL ............................. 279

            1. SGBL’S PREDECESSOR, LCB, CONSPIRED WITH AND AIDED
               AND ABETTED HEZBOLLAH ............................................................... 279




                                                                  v
                  a. LCB Participated in Hezbollah’s Narcotics Money Laundering
                     Operations and Transferred Over $250 Million for Hezbollah
                     Through its New York Correspondent Bank Accounts ............................... 281
                  b. LCB Maintained Accounts for Various Hezbollah-Controlled Entities ..... 286
                  c. LCB Disregarded Anti-Money Laundering Rules for Individuals and
                     Entities Associated with Hezbollah ................................................................ 291
                  d. LCB’s Gambian Subsidiary, Prime Bank, Was Co-Owned by
                     Muhammad Bazzi (SDGT) ............................................................................. 294
                  e. LCB’S Subsidiary Société Financière de Banque SARL Was Used to
                     Launder Money for Hezbollah ....................................................................... 297

             2. SGBL ACQUIRED LCB’S LIABILITIES ............................................... 297

             3. SGBL AIDED AND ABETTED AND CONSPIRED WITH
                HEZBOLLAH IN ITS OWN CAPACITY BEFORE AND
                AFTER ITS PURCHASE OF LCB’S ASSETS AND LIABILITIES .... 301

       C.    FRANSABANK SAL ........................................................................................ 305

       D.    BLOM BANK SAL ........................................................................................... 309

       E.    MEAB BANK .................................................................................................... 316

       F.    BYBLOS BANK SAL ....................................................................................... 322

       G.    BANK AUDI SAL ............................................................................................. 327

       H.    LEBANON AND GULF BANK SAL .............................................................. 333

       I.    BANQUE LIBANO-FRANÇAISE SAL ......................................................... 339

       J.    BANK OF BEIRUT SAL ................................................................................. 346

       K.    BANK OF BEIRUT AND THE ARAB COUNTRIES SAL ......................... 350

       L.    JAMMAL TRUST BANK SAL ....................................................................... 354

       M.    FENICIA BANK ............................................................................................... 356

X.     THE IRGC DEPLOYED HEZBOLLAH’S SIGNATURE WEAPONS IN IRAQ 360

XI.    HEZBOLLAH’S CRITICAL ROLE IN TERRORIST ATTACKS IN IRAQ ....... 364

XII.   HEZBOLLAH’S AND THE IRGC’S AGENTS & PROXIES IN IRAQ ................ 383

       A.    THE BADR CORPS (a/k/a BADR ORGANIZATION) ............................... 383



                                                               vi
         B.        ASA’IB AHL AL–HAQ (“AAH” OR THE “LEAGUE OF THE
                   RIGHTEOUS”) ................................................................................................. 385

         C.        JAYSH AL MAHDI (“JAM” or the “MAHDI ARMY”) AND THE
                   PROMISED DAY BRIGADES (“PDB”) ........................................................ 388

         D.        KATA’IB HEZBOLLAH (“KH”) ................................................................... 389

XIII. THE PLAINTIFFS ....................................................................................................... 395

         1.        THE MAY 3, 2005 ATTACK – BAGHDAD .................................................. 395

         2.        THE JANUARY 12, 2004 ATTACK – BAGHDAD ...................................... 397

         3.        THE APRIL 4, 2004 ATTACK – BAGHDAD ............................................... 397

         4.        THE APRIL 9, 2004 ATTACK – BAGHDAD ............................................... 401

         5.        THE JUNE 4, 2004 ATTACK – BAGHDAD ................................................. 403

         6.        THE JUNE 29, 2004 ATTACK – BAGHDAD ............................................... 404

         7.        THE JULY 27, 2004 ATTACK – BALAD RUZ ............................................ 405

         8.        THE AUGUST 5, 2004 ATTACK – NAJAF .................................................. 406

         9.        THE AUGUST 6, 2004 ATTACK – NAJAF .................................................. 409

         10.       THE AUGUST 15, 2004 ATTACK – NAJAF ................................................ 410

         11.       THE AUGUST 16, 2004 ATTACK – SADR CITY ....................................... 411

         12.       THE AUGUST 18, 2004 ATTACK – SADR CITY ....................................... 412

         13.       THE AUGUST 25, 2004 ATTACK – NAJAF ................................................ 412

         14.       THE AUGUST 26, 2004 ATTACK – NAJAF ................................................ 413

         15.       THE FEBRUARY 10, 2005 ATTACK ............................................................ 414

         16.       THE JUNE 8, 2005 ATTACK – BAGHDAD ................................................. 415

         17.       THE JUNE 27, 2005 ATTACK – BAGHDAD ............................................... 416

         18.       THE JULY 3, 2005 ATTACK – BAGHDAD ................................................. 417

         19.       THE JULY 27, 2005 ATTACK........................................................................ 418

         20.       THE AUGUST 2, 2005 ATTACK – BASRA .................................................. 419

                                                                    vii
21.   THE AUGUST 7, 2005 ATTACK – BAGHDAD ........................................... 420

22.   THE SEPTEMBER 2, 2005 ATTACK – BAGHDAD ................................... 421

23.   THE SEPTEMBER 6, 2005 ATTACK – BAGHDAD ................................... 424

24.   THE SEPTEMBER 26, 2005 ATTACK – BAGHDAD ................................. 426

25.   THE SEPTEMBER 28, 2005 ATTACK – UMM QASR ............................... 426

26.   THE OCTOBER 6, 2005 ATTACK – BAGHDAD........................................ 428

27.   THE DECEMBER 8, 2005 ATTACK – BAGHDAD .................................... 433

28.   THE DECEMBER 25, 2005 ATTACK – BAGHDAD .................................. 436

29.   THE JANUARY 5, 2006 ATTACK – NAJAF................................................ 437

30.   THE JANUARY 5, 2006 ATTACK – BAGHDAD ........................................ 440

31.   THE JANUARY 18, 2006 ATTACK – BASRA ............................................. 441

32.   THE FEBRUARY 14, 2006 ATTACK – BAGHDAD ................................... 442

33.   THE FEBRUARY 17, 2006 ATTACK – BAGHDAD ................................... 443

34.   THE FEBRUARY 18, 2006 ATTACK – BAGHDAD ................................... 444

35.   THE FEBRUARY 20, 2006 ATTACK –HINDIYAH .................................... 445

36.   THE FEBRUARY 20, 2006 ATTACK – BAGHDAD ................................... 446

37.   THE FEBRUARY 26, 2006 ATTACK – BAGHDAD ................................... 448

38.   THE MARCH 13, 2006 ATTACK – RUSTAMIYAH ................................... 450

39.   THE MARCH 26, 2006 ATTACK – BAGHDAD .......................................... 451

40.   THE APRIL 1, 2006 ATTACK – BAGHDAD ............................................... 452

41.   THE APRIL 12, 2006 ATTACK – MISIAB ................................................... 453

42.   THE APRIL 16, 2006 ATTACK – BAWB ASH-SHAM ............................... 454

43.   THE APRIL 25, 2006 ATTACK – SADR CITY............................................ 457

44.   THE APRIL 28, 2006 ATTACK – BAGHDAD ............................................. 460

45.   THE MAY 2, 2006 ATTACK – BAGHDAD .................................................. 461


                                             viii
46.   THE MAY 3, 2006 ATTACK – NASIRIYAH................................................ 465

47.   THE MAY 5, 2006 ATTACK – BAGHDAD .................................................. 468

48.   THE MAY 6, 2006 ATTACK – DIWANIYAH .............................................. 471

49.   THE MAY 14, 2006 ATTACK – BAGHDAD ................................................ 472

50.   THE MAY 21, 2006 ATTACK – MOSUL ...................................................... 473

51.   THE MAY 25, 2006 ATTACK – BAGHDAD ................................................ 474

52.   THE JUNE 5, 2006 ATTACK – BAGHDAD ................................................. 476

53.   THE JUNE 8, 2006 ATTACK – AL KUT ...................................................... 482

54.   THE JUNE 9, 2006 ATTACK – DIWANIYAH ............................................. 484

55.   THE JUNE 10, 2006 ATTACK – RUSTAMIYAH ........................................ 485

56.   THE JULY 11, 2006 ATTACK – KARBALA................................................ 486

57.   THE JULY 15, 2006 ATTACK – BAGHDAD ............................................... 486

58.   THE JULY 17, 2006 ATTACK – BAGHDAD ............................................... 488

59.   THE JULY 22, 2006 ATTACK – SADR CITY .............................................. 489

60.   THE JULY 25, 2006 ATTACK – BAGHDAD ............................................... 490

61.   THE AUGUST 26, 2006 ATTACK – JISR DIYALA .................................... 490

62.   THE SEPTEMBER 3, 2006 ATTACK – BAGHDAD ................................... 492

63.   THE SEPTEMBER 20, 2006 ATTACK – BAGHDAD ................................. 492

64.   THE SEPTEMBER 30, 2006 ATTACK – BAGHDAD ................................. 494

65.   THE OCTOBER 4, 2006 ATTACK – BAGHDAD........................................ 495

66.   THE OCTOBER 13, 2006 ATTACK – BAGHDAD ..................................... 496

67.   THE OCTOBER 17, 2006 ATTACK – BAQUBAH ...................................... 497

68.   THE OCTOBER 20, 2006 ATTACK – BAGHDAD ..................................... 499

69.   THE OCTOBER 22, 2006 ATTACK – BAGHDAD ..................................... 500

70.   THE OCTOBER 22, 2006 ATTACK – BAGHDAD ..................................... 501


                                              ix
71.   THE OCTOBER 22, 2006 ATTACK – BAGHDAD ..................................... 502

72.   THE OCTOBER 22, 2006 ATTACK – SADR CITY .................................... 507

73.   THE OCTOBER 23, 2006 ATTACK – BAGHDAD ..................................... 508

74.   THE OCTOBER 2006 ATTACK – BAGHDAD ........................................... 509

75.   THE NOVEMBER 2, 2006 ATTACK – BAGHDAD .................................... 510

76.   THE NOVEMBER 9, 2006 ATTACK – BAGHDAD .................................... 513

77.   THE NOVEMBER 13, 2006 ATTACK – BAGHDAD .................................. 515

78.   THE NOVEMBER 16, 2006 ATTACK – BASRA ......................................... 516

79.   THE NOVEMBER 26, 2006 ATTACK – BAGHDAD .................................. 520

80.   THE DECEMBER 3, 2006 ATTACK – BAGHDAD .................................... 521

81.   THE DECEMBER 4, 2006 ATTACK – BAGHDAD .................................... 523

82.   THE DECEMBER 10, 2006 ATTACK – BAGHDAD .................................. 524

83.   THE DECEMBER 20, 2006 ATTACK – BAGHDAD .................................. 525

84.   THE DECEMBER 22, 2006 ATTACK – BAGHDAD .................................. 527

85.   THE DECEMBER 27, 2006 ATTACK – BAGHDAD .................................. 528

86.   THE DECEMBER 30, 2006 ATTACK – BAGHDAD .................................. 529

87.   THE DECEMBER 31, 2006 ATTACK – BAGHDAD .................................. 529

88.   THE DECEMBER 31, 2006 ATTACK – BAQUBAH ................................... 530

89.   THE JANUARY 14, 2007 ATTACK – BAGHDAD ...................................... 531

90.   THE JANUARY 18, 2007 ATTACK – BAGHDAD ...................................... 532

91.   THE JANUARY 20, 2007 ATTACK – KARBALA ....................................... 533

92.   THE JANUARY 22, 2007 ATTACK – BAGHDAD ...................................... 547

93.   THE JANUARY 25, 2007 ATTACK – BAGHDAD ...................................... 548

94.   THE JANUARY 27, 2007 ATTACK – BAGHDAD ...................................... 550

95.   THE JANUARY 27, 2007 ATTACK – TAJI.................................................. 551


                                             x
96.    THE FEBRUARY 1, 2007 ATTACK – BAGHDAD ..................................... 552

97.    THE FEBRUARY 2, 2007 ATTACK – MAHMUDIYAH ............................ 553

98.    THE FEBRUARY 26, 2007 ATTACK – DIWANIYAH ............................... 554

99.    THE MARCH 15, 2007 ATTACK – BAQUBAH .......................................... 555

100.   THE MARCH 20, 2007 ATTACK – BAGHDAD .......................................... 556

101.   THE MARCH 23, 2007 ATTACK – NASIRIYAH........................................ 557

102.   THE MARCH 27, 2007 ATTACK – BAGHDAD .......................................... 559

103.   THE MARCH 31, 2007 ATTACK – DIWANIYAH ...................................... 560

104.   THE APRIL 4, 2007 ATTACK – NASIRIYAH............................................. 561

105.   THE APRIL 6, 2007 ATTACK – BAGHDAD ............................................... 562

106.   THE APRIL 6, 2007 ATTACK – SADR CITY .............................................. 563

107.   THE APRIL 7, 2007 ATTACK – BAGHDAD ............................................... 564

108.   THE APRIL 9, 2007 ATTACK – BAGHDAD ............................................... 565

109.   THE APRIL 13, 2007 ATTACK – BAGHDAD ............................................. 566

110.   THE APRIL 15, 2007 ATTACK – BAGHDAD ............................................. 567

111.   THE APRIL 16, 2007 ATTACK – BAGHDAD ............................................. 568

112.   THE APRIL 28, 2007 ATTACK – BAGHDAD ............................................. 570

113.   THE APRIL 28, 2007 ATTACK – SALMAN PAK ....................................... 570

114.   THE APRIL 29, 2007 ATTACK – BAGHDAD ............................................. 572

115.   THE MAY 3, 2007 ATTACK – BAGHDAD .................................................. 574

116.   THE MAY 3, 2007 ATTACK – MUSAYYIB................................................. 574

117.   THE MAY 5, 2007 ATTACK – KAMALIYAH............................................. 575

118.   THE MAY 6, 2007 ATTACK – BAGHDAD .................................................. 576

119.   THE MAY 6, 2007 ATTACK – BAGHDAD .................................................. 578

120.   THE MAY 8, 2007 ATTACK – SALMAN PAK............................................ 579


                                             xi
121.   THE MAY 8, 2007 ATTACK – BAGHDAD .................................................. 580

122.   THE MAY 9, 2007 ATTACK – AL-HILLAH................................................ 581

123.   THE MAY 11, 2007 ATTACK – AL ISKANDARIYAH .............................. 582

124.   THE MAY 14, 2007 ATTACK – BAGHDAD ................................................ 583

125.   THE MAY 18, 2007 ATTACK – BAGHDAD ................................................ 584

126.   THE MAY 29, 2007 ATTACK – SADR CITY............................................... 585

127.   THE JUNE 2, 2007 ATTACK – BAGHDAD ................................................. 585

128.   THE JUNE 5, 2007 ATTACK – KIRKUK ..................................................... 587

129.   THE JUNE 6, 2007 ATTACK – BAGHDAD ................................................. 589

130.   THE JUNE 8, 2007 ATTACK – BAGHDAD ................................................. 590

131.   THE JUNE 10, 2007 ATTACK – BAGHDAD ............................................... 591

132.   THE JUNE 11, 2007 ATTACK – BAGHDAD ............................................... 594

133.   THE JUNE 13, 2007 ATTACK - SCANIA ..................................................... 595

134.   THE JUNE 14, 2007 ATTACK – SCANIA .................................................... 596

135.   THE JUNE 17, 2007 ATTACK – BAGHDAD ............................................... 597

136.   THE JUNE 20, 2007 ATTACK – BAGHDAD ............................................... 600

137.   THE JUNE 21, 2007 ATTACK – BAGHDAD ............................................... 600

138.   THE JUNE 23, 2007 ATTACK – BAGHDAD ............................................... 601

139.   THE JUNE 25, 2007 ATTACK – BAGHDAD ............................................... 602

140.   THE JUNE 28, 2007 ATTACK – BAGHDAD ............................................... 605

141.   THE JUNE 29, 2007 ATTACK – BAGHDAD ............................................... 606

142.   THE JUNE 30, 2007 ATTACK – BAGHDAD ............................................... 607

143.   THE JULY 5, 2007 ATTACK – BAGHDAD ................................................. 607

144.   THE JULY 6, 2007 ATTACK – BAGHDAD ................................................. 609

145.   THE JULY 6, 2007 ATTACK – BAGHDAD ................................................. 609


                                              xii
146.   THE JULY 6, 2007 ATTACK – BAGHDAD ................................................. 612

147.   THE JULY 7, 2007 ATTACK – BAGHDAD ................................................. 612

148.   THE JULY 11, 2007 ATTACK – BAGHDAD ............................................... 613

149.   THE JULY 17, 2007 ATTACK – BAGHDAD ............................................... 614

150.   THE JULY 17, 2007 ATTACK – SADR CITY .............................................. 615

151.   THE JULY 17, 2007 ATTACK – BAGHDAD ............................................... 618

152.   THE JULY 19, 2007 ATTACK – HUSSEINYAH ......................................... 619

153.   THE JULY 23, 2007 ATTACK – BAGHDAD ............................................... 620

154.   THE JULY 24, 2007 ATTACK – BAGHDAD ............................................... 621

155.   THE JULY 24, 2007 ATTACK – UMM QASR ............................................. 621

156.   THE JULY 31, 2007 ATTACK – BAGHDAD ............................................... 622

157.   THE AUGUST 6, 2007 ATTACK – BAGHDAD ........................................... 624

158.   THE AUGUST 14, 2007 ATTACK – BAGHDAD ......................................... 626

159.   THE AUGUST 17, 2007 ATTACK – BASRA ................................................ 627

160.   THE AUGUST 23, 2007 ATTACK – BAGHDAD ......................................... 628

161.   THE AUGUST 23, 2007 ATTACK – AZIZIYAH ......................................... 629

162.   THE SEPTEMBER 2, 2007 ATTACK – BAGHDAD ................................... 633

163.   THE SEPTEMBER 2, 2007 – RUSTAMIYAH .............................................. 634

164.   THE SEPTEMBER 4, 2007 ATTACK – BAGHDAD ................................... 635

165.   THE SEPTEMBER 12, 2007 ATTACK – BAGHDAD ................................. 637

166.   THE SEPTEMBER 22, 2007 ATTACK – RUSTAMIYAH.......................... 638

167.   THE SEPTEMBER 26, 2007 ATTACK – BAGHDAD ................................. 640

168.   THE SEPTEMBER 29, 2007 ATTACK – BAGHDAD ................................. 642

169.   THE SEPTEMBER 30, 2007 ATTACK – BAGHDAD ................................. 643

170.   THE OCTOBER 18, 2007 ATTACK – BAGHDAD ..................................... 644


                                            xiii
171.   THE OCTOBER 21, 2007 ATTACK – ISKANDARIYAH .......................... 645

172.   THE OCTOBER 29, 2007 ATTACK – UMM QASR ................................... 646

173.   THE NOVEMBER 7, 2007 ATTACK – BAGHDAD .................................... 647

174.   THE NOVEMBER 14, 2007 ATTACK – BAGHDAD .................................. 648

175.   THE NOVEMBER 26, 2007 ATTACK – AZIZIYAH .................................. 649

176.   THE DECEMBER 1, 2007 ATTACK – BAGHDAD .................................... 650

177.   THE DECEMBER 9, 2007 ATTACK – AZ ZUBAYDIYAH ....................... 651

178.   THE JANUARY 6, 2008 ATTACK – BAGHDAD ........................................ 655

179.   THE JANUARY 30, 2008 ATTACK – BAGHDAD ...................................... 658

180.   THE FEBRUARY 19, 2008 ATTACK – BAGHDAD ................................... 660

181.   THE FEBRUARY 19, 2008 ATTACK – BAGHDAD ................................... 662

182.   THE MARCH 11, 2008 ATTACK – BABIL PROVINCE............................ 663

183.   THE MARCH 12, 2008 ATTACK – CAMP ADDER ................................... 664

184.   THE MARCH 14, 2008 ATTACK – MUSAYYIB ......................................... 666

185.   THE MARCH 17, 2008 ATTACK – BAGHDAD .......................................... 667

186.   THE MARCH 17, 2008 ATTACK – BAGHDAD .......................................... 668

187.   THE MARCH 23, 2008 ATTACK – BAGHDAD .......................................... 670

188.   THE MARCH 23, 2008 ATTACK – BAGHDAD .......................................... 681

189.   THE MARCH 27, 2008 ATTACK – SADR CITY ........................................ 682

190.   THE MARCH 29, 2008 ATTACK – BAGHDAD .......................................... 684

191.   THE MARCH 29, 2008 ATTACK – BAGHDAD .......................................... 685

192.   THE MARCH 30, 2008 ATTACK – BAGHDAD .......................................... 685

193.   THE MARCH 30, 2008 ATTACK – BAGHDAD .......................................... 686

194.   THE MARCH 31, 2008 ATTACK – BAGHDAD .......................................... 687

195.   THE APRIL 3, 2008 ATTACK – SADR CITY .............................................. 688


                                            xiv
196.   THE APRIL 4, 2008 ATTACK – BAGHDAD ............................................... 689

197.   THE APRIL 6, 2008 ATTACK – BAGHDAD ............................................... 690

198.   THE APRIL 6, 2008 ATTACK – BAGHDAD ............................................... 691

199.   THE APRIL 7, 2008 ATTACK – BAGHDAD ............................................... 693

200.   THE APRIL 7, 2008 ATTACK – BAGHDAD ............................................... 694

201.   THE APRIL 8, 2008 ATTACK – KHARGULIAH ....................................... 695

202.   THE APRIL 9, 2008 ATTACK – SADR CITY .............................................. 696

203.   THE APRIL 12, 2008 ATTACK...................................................................... 697

204.   THE APRIL 12, 2008 ATTACK – BAGHDAD ............................................. 699

205.   THE APRIL 17, 2008 ATTACK – SADR CITY............................................ 699

206.   THE APRIL 21, 2008 ATTACK – BASRA .................................................... 700

207.   THE APRIL 21, 2008 ATTACK – SADR CITY............................................ 701

208.   THE APRIL 21, 2008 ATTACK – BAGHDAD ............................................. 702

209.   THE APRIL 21, 2008 ATTACK – SADR CITY............................................ 703

210.   THE APRIL 28, 2008 ATTACK – BAGHDAD ............................................. 704

211.   THE APRIL 28, 2008 ATTACK – SADR CITY............................................ 706

212.   THE APRIL 28, 2008 ATTACK – SADR CITY............................................ 707

213.   THE APRIL 29, 2008 ATTACK – BAGHDAD ............................................. 708

214.   THE APRIL 29, 2008 ATTACK – SADR CITY............................................ 710

215.   THE APRIL 30, 2008 ATTACK – BAGHDAD ............................................. 710

216.   THE MAY 1, 2008 ATTACK – SADR CITY................................................. 711

217.   THE MAY 2, 2008 ATTACK – BAGHDAD .................................................. 712

218.   THE MAY 9, 2008 ATTACK – BAGHDAD .................................................. 713

219.   THE MAY 9, 2008 ATTACK – SADR CITY................................................. 715

220.   THE MAY 9, 2008 ATTACK – SADR CITY................................................. 716


                                                  xv
221.   THE MAY 11, 2008 ATTACK – BAGHDAD ................................................ 716

222.   THE MAY 11, 2008 ATTACK – BALAD ...................................................... 718

223.   THE MAY 25, 2008 ATTACK – AN-NAJAF ................................................ 718

224.   THE JUNE 7, 2008 ATTACK – BAGHDAD ................................................. 719

225.   THE JUNE 24, 2008 ATTACK - BAGHDAD ................................................ 720

226.   THE AUGUST 4, 2008 ATTACK – BAGHDAD ........................................... 723

227.   THE AUGUST 13, 2008 ATTACK – BAGHDAD ......................................... 724

228.   THE AUGUST 26, 2008 ATTACK – SADR CITY ....................................... 725

229.   THE SEPTEMBER 4, 2008 ATTACK – BAGHDAD ................................... 728

230.   THE OCTOBER 5, 2008 ATTACK – MUSAYYIB ...................................... 730

231.   THE OCTOBER 16, 2008 ATTACK – BAQUBAH ...................................... 731

232.   THE DECEMBER 28, 2008 ATTACK – SADR CITY ................................. 732

233.   THE DECEMBER 28, 2008 ATTACK – SADR CITY ................................. 733

234.   THE JANUARY 10, 2009 ATTACK – BAGHDAD ...................................... 733

235.   THE JANUARY 18, 2009 ATTACK – BAGHDAD ...................................... 737

236.   THE FEBRUARY 18, 2009 ATTACK – MAYSAN PROVINCE ................ 738

237.   THE FEBRUARY 26, 2009 ATTACK – ADHAMIYAH .............................. 739

238.   THE APRIL 13, 2009 ATTACK...................................................................... 740

239.   THE APRIL 22, 2009 ATTACK – SALADIN PROVINCE ......................... 741

240.   THE APRIL 22, 2009 ATTACK – BAGHDAD ............................................. 742

241.   THE MAY 16, 2009 ATTACK – BASRA ....................................................... 743

242.   THE MAY 17, 2009 ATTACK – BAGHDAD ................................................ 743

243.   THE JUNE 14, 2009 ATTACK – BALAD...................................................... 748

244.   THE JUNE 28, 2009 ATTACK – BAGHDAD ............................................... 749

245.   THE JULY 16, 2009 ATTACK – BASRA ...................................................... 750


                                                  xvi
         246.      THE AUGUST 21, 2009 ATTACK – BAGHDAD ......................................... 751

         247.      THE SEPTEMBER 8, 2009 ATTACK – TIKRIT ......................................... 752

         248.      THE SEPTEMBER 8, 2009 ATTACK – BAGHDAD ................................... 754

         249.      THE OCTOBER 12, 2009 ATTACK – AMARA........................................... 756

         250.      THE JANUARY 18, 2010 ATTACK – BAGHDAD ...................................... 757

         251.      THE APRIL 27, 2010 ATTACK – KHALIS .................................................. 758

         252.      THE SEPTEMBER 1, 2010 ATTACK – MAYSAN PROVINCE ............... 760

         253.      THE MARCH 10, 2011 ATTACK – BAGHDAD .......................................... 761

         254.      THE APRIL 2, 2011 ATTACK – ISKANDARIYAH PROVINCE ............. 762

         255.      THE APRIL 15, 2011 ATTACK – BAGHDAD ............................................. 763

         256.      THE APRIL 22, 2011 ATTACK – NUMANIYAH ........................................ 764

         257.      THE MAY 22, 2011 ATTACK – BAGHDAD ................................................ 765

         258.      THE JUNE 6, 2011 ATTACK – BAGHDAD ................................................. 765

         259.      THE JUNE 18, 2011 ATTACK - AL-QADISIYAH ...................................... 767

         260.      THE JUNE 29, 2011 ATTACK – WASIT PROVINCE ................................ 768

         261.      THE JULY 3, 2011 ATTACK – AMARA ...................................................... 772

         262.      THE JULY 7, 2011 ATTACK – BAGHDAD ................................................. 773

         263.      THE JULY 8, 2011 ATTACK – BAGHDAD ................................................. 774

         264.      THE JULY 10, 2011 ATTACK – MAYSAN PROVINCE ............................ 775

         265.      THE JULY 15, 2011 ATTACK – BASRA ...................................................... 777

         266.      THE OCTOBER 12, 2011 ATTACK – AMARA........................................... 778

         267.      THE NOVEMBER 14, 2011 ATTACK – BAGHDAD .................................. 779

CLAIMS FOR RELIEF ........................................................................................................... 780

FIRST CLAIM FOR RELIEF................................................................................................. 780

SECOND CLAIM FOR RELIEF ............................................................................................ 782


                                                                  xvii
THIRD CLAIM FOR RELIEF ............................................................................................... 784

FOURTH CLAIM FOR RELIEF ........................................................................................... 785

PRAYER FOR RELIEF........................................................................................................... 787




                                                                 xviii
         Plaintiffs, by their attorneys, allege the following:

I.       NATURE OF THE ACTION

         1.       This is a civil action brought under 18 U.S.C. § 2333(a) and (d) of the Anti-

Terrorism Act (“ATA”) by American nationals who were injured, and by the estates and families

of American nationals who were killed or injured, by reason of terrorist attacks in Iraq between

2004 and 2011 that were committed, planned and authorized by the United States-designated

Foreign Terrorist Organization (“FTO”) Hezbollah1 in coordination with the United States-

designated FTO Iran’s Islamic Revolutionary Guard Corps (“IRGC”) and its external directorate,

the IRGC Qods Force (“IRGC-QF”).2

         2.       Each attack set forth in the Complaint was committed by Hezbollah and the IRGC

as part of a campaign to drive the U.S. and Multi-National Force - Iraq (“MNF-I”) out of Iraq. To

implement its terror campaign, the IRGC and Hezbollah worked together to recruit, train, fund and

arm proxies and directed them to attack U.S. and other MNF-I personnel in Iraq. The weapons the

IRGC and Hezbollah provided to their agents in Iraq included a signature anti-armor weapon

designed by Hezbollah and supplied by the IRGC-QF known as an Explosively Formed Penetrator

(“EFP”).

         3.       In a 2017 interview, Jamal Ja’far Muhammad Ali al-Ibrahimi, a Specially


1
          Hezbollah is transliterated in a variety of ways. The U.S. government prefers the spelling “Hizballah,” but
for the sake of consistency, all spellings in the Complaint use the more common iteration, “Hezbollah.” In 1997, the
United States designated Hezbollah an FTO (as that term is defined in 8 U.S.C. § 1189 of the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”)). See Foreign Terrorist Organizations (U.S. Department of State,
October 8, 1997), available at https://www.state.gov/foreign-terrorist-organizations/. Hezbollah has remained
designated an FTO since that time.
2
         In 2019, the United States designated the IRGC an FTO (as that term is defined in 8 U.S.C. § 1189 of the
AEDPA). See Designation of the Islamic Revolutionary Guard Corps (U.S. Department of State, April 8, 2019),
available at https://www.state.gov/designation-of-the-islamic-revolutionary-guard-corps/. The IRGC has remained
designated an FTO since that time. The IRGC-QF was designated a Specially Designated Global Terrorist in 2007.
See Fact Sheet: Designation of Iranian Entities and Individuals for Proliferation Activities and Support for Terrorism
(U.S. Department of the Treasury, October 25, 2007), available at https://www.treasury.gov/press-center/press-
releases/pages/hp644.aspx. The IRGC-QF has remained designated an SDGT since that time.

                                                              1
Designated Global Terrorist (“SDGT”) better known as Abu Mahdi al-Muhandis, confirmed that

Hezbollah played an “essential role” in organizing and training “resistance cells” to attack

Americans in Iraq.

       4.      Muhandis had previously worked closely with Imad Mughniyah, Hezbollah’s

iconic terrorist “mastermind” since the early 1980s. And according to the U.S. Department of the

Treasury, from 2004 – 2011 Muhandis also worked as “an advisor to Qasem Soleimani,”

commander of the IRGC-QF, which “provides lethal support in the form of weapons, training,

funding, and guidance to select groups of Iraqi Shi'a militants who target and kill Coalition and

Iraqi forces and innocent Iraqi civilians.”

       5.      Defendants are Lebanese commercial banks that violated 18 U.S.C. § 2339B by

knowingly providing extensive and sustained material support, including financial services, to

Hezbollah and its companies, social welfare organizations, operatives, and facilitators. That

support included providing vital access to the United States financial system through Defendants’

respective correspondent interbank accounts in New York and helping Hezbollah covert massive

sums of bulk cash in U.S. dollar banknotes that Hezbollah has deposited into Lebanese exchange

houses into deposits at Defendant banks

       6.      Defendants thereby violated § 2333(a) because their material support to Hezbollah

involved acts dangerous to human life that violated U.S. criminal laws and that objectively

appeared to be intended to intimidate or coerce a civilian population or influence the policy of a

government by intimidation or coercion.

       7.      Moreover, as set forth in detail below, each Defendant worked closely with,

laundered money on behalf of, and provided terror financing for, Hezbollah’s terrorism directorate

known as the Islamic Jihad Organization (“IJO”) or External Security Organization (“ESO”),



                                                    2
which, together with the IRGC, was responsible for committing the attacks in Iraq that injured

Plaintiffs herein. By enabling Hezbollah and its IJO to launder vast quantities of U.S. banknotes,

each Defendant also provided Hezbollah with access to the United States financial system and

thereby facilitated the flow of U.S. dollar-denominated funds Hezbollah used to bankroll its

operations in Iraq, recruit and pay its operatives and proxies, and acquire weapons, technology and

material needed to conduct its terrorist attacks in Iraq and elsewhere.

        8.     In fact, at least five Defendants (FRANSABANK, BYBLOS BANK, LEBANON

AND GULF BANK, JAMMAL TRUST BANK and BANQUE LIBANO-FRANÇAISE) even

held accounts for the Islamic Resistance Support Organization (“IRSO”), Hezbollah’s infamous

public fundraising arm for its terrorist operations. As detailed below, the IRSO explicitly raises

funds to purchase weapons and to subsidize its fighters.

        9.     Defendants conduct also violated § 2333(d) because each Defendant aided and

abetted Hezbollah by knowingly providing substantial assistance to the terrorist organization. They

did so by agreeing to help Hezbollah and its IJO launder vast sums of bulk cash that Hezbollah’s

social welfare organizations, companies and operatives collected in U.S. dollar-denominated

banknotes from narcotics trafficking, diamond smuggling, arms dealing and other illicit activities.

        10.    As set forth in detail below, each Defendant was aware of its role (and the role of

the Lebanese banking sector as a whole) in facilitating Hezbollah’s illicit schemes through which

the terrorist organization funded its IJO and committed attacks on American service members in

Iraq.

        11.    Defendants also violated § 2333(d) by (each) conspiring with Hezbollah by

agreeing to participate in a criminal enterprise sometimes known in Lebanon as “The System”

through which Lebanese-organized crime families, working with Hezbollah and the IRGC, first,



                                                     3
launder billions of U.S. dollars annually; second, provide Hezbollah with financial services and

resources, including, but not limited to, access to the U.S. financial system through their respective

correspondent bank accounts in New York (while Defendants intentionally concealed this

information from U.S. correspondent banks and U.S. regulatory, law enforcement, and intelligence

agencies); and third, help to further facilitate Hezbollah’s terrorist activities by enabling the IJO’s

operational funding, including its operations in Iraq from 2003 to 2011.

       12.     Defendants all knowingly agreed to participate in The System and the criminal

conspiracy it entails, including money laundering (encompassing both cross-border electronic

funds transfers and physical bulk-transfers of banknotes), sanctions evasion, arms export

violations, drug trafficking, kidnapping for ransom, and direct terrorist financing.

II.    HISTORICAL BACKGROUND

       13.     Most of what is publicly known about Hezbollah, its exploitation of the U.S.

financial system, and its collaboration with Lebanese banks comes from four principal sources: (a)

U.S. Department of the Treasury designations of Hezbollah leaders, operatives and commercial

enterprises; (b) publicly available information concerning what became known as Project

Cassandra, which originated in the Drug Enforcement Administration’s (“DEA”) investigation of

Hezbollah’s development into an international crime syndicate that collected funds worth as much

as $1 billion U.S. dollars a year from narcotics and weapons trafficking, money laundering, and

other criminal activities across Europe, Africa, and the Americas; (c) publicly disclosed materials

relating to U.N. and European investigations of diamond smugglers and money launderers; and

(d) published reports by prominent non-governmental organizations like Global Witness, Sentinel

TMS, Bellingcat, C4ADS, the Washington Institute for Near East Policy and others.

       14.     Hezbollah is a Lebanon-based terrorist organization, founded circa 1982 with the

support and assistance of Iran’s IRGC. It is widely regarded as the most dangerous terrorist
                                                      4
organization in the world, responsible for some of the most dramatic terrorist attacks in the last

three decades, that have cost thousands of lives. These attacks include the hundreds of attacks it

directed against U.S. forces in Iraq.

       15.     Even in its early years, Hezbollah developed a social welfare infrastructure (with

Iranian support and financing) to support its operatives and their families and to cultivate the large,

generally poor Shi’a communities of Lebanon and expand its political base of support. This

network – which includes the IRSO, the Martyrs Foundation - Lebanon and other institutions

described in detail below – forms the backbone of Hezbollah’s political support and is essential to

its ability to recruit terror operatives and sustain public support in Shi’a communities.

       16.     For more than two decades, Hezbollah has also participated directly in the

fragmented Lebanese political system.

       17.     While it does not formally control Lebanon’s government or judicial system, it

wields enormous political influence and maintains its own private militia which not only rivals but

is militarily superior to the Lebanese army.

       18.     Operating a terrorist organization of Hezbollah’s size, ambition, reach and

sophistication requires vast amounts of money annually. And despite Hezbollah’s virulent hatred

of the United States, because Lebanon is a dollarized economy (as discussed below), the terrorist

organization is also highly dependent on access to the U.S. financial system – via Defendants.

       19.     For many years, American intelligence and law enforcement agencies were aware

of Hezbollah’s growing capabilities and its increasing reliance on illicit activities to fund its

operations.

       20.     According to published reports, Project Cassandra Taskforce members in particular

came to learn that Hezbollah, working closely with Iran’s intelligence services and its IRGC, had



                                                      5
carefully cultivated illicit networks among Lebanese expatriate communities around the world to

create a web of businesses that acted as front companies for Hezbollah’s and the IRGC’s black-

market trading and money laundering activities.

         21.      According to these published reports, Project Cassandra Taskforce members

tracked Hezbollah’s flow of weapons, drugs, Conflict Diamonds,3 ammunition, explosives,

military-grade spare parts (including parts for Iran’s illicit nuclear and ballistic missile programs),

and U.S. dollar-denominated funds along the same Hezbollah corporate routes that carried

shipments of ostensibly legal goods, such as frozen chicken, raw materials, precious metals, used

cars, cigarettes, and consumer electronics.

         22.      Following Hezbollah’s July 2006 conflict with Israel (which devastated parts of

southern Lebanon and Hezbollah-controlled neighborhoods south of Beirut), Hezbollah further

intensified its efforts to raise funds (mostly denominated in U.S. dollars) in order to fund its post-

conflict rebuilding efforts in the Shi’a-dominated areas of Lebanon while simultaneously funding

its terror operations in Iraq (including the targeting of Plaintiffs herein).

         23.      Hezbollah’s urgent need for larger amounts of cash led the transnational terrorist

organization to greatly expand its role in the global cocaine trade to an unprecedented level.

         24.      As Project Cassandra Taskforce members would learn, Hezbollah ran these

networks through its Business Affairs Component (“BAC”), i.e., its “commercial apparatus,” a

special financial and business unit established by the late Imad Mughniyah, then Hezbollah’s most

senior terrorist commander, and overseen by two deputies, Adham Hussein Tabaja, a prominent



3
         “Conflict Diamonds” (a/k/a “Blood Diamonds”) as used herein refers to the illegal trade in diamonds with
African countries where violent conflicts have taken place between armed militias and African government forces.
Almost two decades ago, the United Nations Security Council initiated international embargos regarding trading in
diamonds with countries like Liberia, Sierra Leone and Angola. Beginning in 1999, the European Union (“EU”)
adopted regulations regarding banning the direct or indirect import into the EU of rough diamonds from Liberia, Sierra
Leone and Angola.

                                                              6
Hezbollah financier and real estate developer in Lebanon, and Abdallah Ali Safieddine (a/k/a “Safi

al-Din”), the brother of Hashem Safieddine, one of Hezbollah’s most senior leaders who is

reportedly the designated successor to Hezbollah’s supreme leader and U.S.-designated terrorist

Hassan Nasrallah.

        25.     Both Adham Tabaja and Abdallah Safieddine have been designated SDGTs by the

U.S. Department of the Treasury.

        26.     As discussed in detail below, the BAC oversees Hezbollah’s vast network of world-

wide criminal and commercial enterprises which it uses to finance its terrorist operations.

        27.     In addition to funding Hezbollah’s terrorist infrastructure, the BAC provides the

terrorist organization with numerous illicit revenue streams for criminal syndicates operating

among the Lebanese diaspora communities of West Africa, South America and the Persian Gulf.

Hezbollah views these revenue streams as part of its Islamic resistance activity—even when

conducted with criminal organizations that share no ideological affinity with Hezbollah. As a U.S.

National Defense University report on Combating Crime-Terror Pipelines stated:

                Ideology is not an obstacle: when it comes to money, Hizballah will do
                business with anyone. Violent Extremists may justify their involvement in
                drug trafficking in many creative ways, including as a weapon against
                infidel consumers.4

        28.     After Mr. Mughniyah was killed in 2008, leadership of Hezbollah’s BAC was

assumed by both Adham Tabaja and Abdallah Safieddine.

        29.     The U.S. government ultimately concluded that Abdallah Safieddine was one of the

key connections between Hezbollah’s BAC and Iran’s IRGC and the IRGC-QF.




4
        Final Report, “Trans-Atlantic Dialogue on Combating Crime-Terror Pipelines Dismantling Converging
Threat Networks to Strengthen Global Security,” National Defense University (June 25-26, 2012).

                                                       7
        30.      As Project Cassandra proceeded, multiple narcotics investigations also linked Mr.

Safieddine to international drug smuggling and money laundering networks, and especially to a

Colombian national named Ayman Joumaa, a major international drug-trafficker, who served as

the key contact between Hezbollah and Mexico’s murderous Los Zetas cartel and Colombia’s La

Oficina de Envigado cartel.

        31.      Mr. Joumaa was subsequently designated by the U.S. Department of the Treasury

as a Specially Designated Narcotics Trafficker Kingpin (“SDNTK”).5

        32.      The Project Cassandra Taskforce investigations of Mr. Safieddine and Mr. Joumaa

eventually intersected with a separate effort by U.S. Special Operations Command (“SOCOM”)

that was tracking the source of funds used by Iranian proxies that were deploying sophisticated

weapons against U.S. armored vehicles in Iraq, including, among other weapons, IRGC-supplied

(and Hezbollah-designed) EFPs (discussed in detail below).

        33.      When phone numbers connected to the IRGC network supplying EFPs to Iranian

and Hezbollah proxies in Iraq matched phone numbers intercepted during the Project Cassandra

Taskforce’s Colombia investigation of Mr. Joumaa’s network, Project Cassandra and SOCOM

investigative teams were able to tie Mr. Safieddine’s EFP network in Iran to Hezbollah’s narcotics

trafficking and money laundering network operating in Colombia and the Tri-Border Area

(“TBA”) (covering the joint borders between Paraguay, Brazil, and Argentina).

        34.      Ultimately, the U.S. Intelligence Community and Department of Justice’s analysis

of thousands of hours of intercepted Arabic phone conversations from Colombia, among other



5
          See Treasury Targets Major Money Laundering Network Linked to Drug Trafficker Ayman Joumaa and a
Key Hizballah Supporter in South America (U.S. Department of the Treasury, June 27, 2012), available at
https://www.treasury.gov/press-center/press-releases/Pages/tg1624.aspx. Mr. Joumaa was indicted in November 2011
for narcotics trafficking and money laundering. See U.S. Charges Alleged Lebanese Drug Kingpin with Laundering
Drug Proceeds for Mexican and Colombian Drug Cartels (U.S. Department of Justice, December 13, 2011), available
at https://www.justice.gov/archive/usao/vae/news/2011/12/20111213joumaanr.html.

                                                           8
locations, painted a picture of Abdallah Safieddine as a central figure in Hezbollah’s (and the

IRGC’s) global financial network and in the provision of U.S. dollars emanating from the

Lebanese banking system into Iraq to fuel attacks against U.S. service members, among others.

        35.      According to then-DEA Acting Deputy Administrator Jack Riley, “[t]hese drug

trafficking and money laundering schemes utilized by the Business Affairs Component provide a

revenue and weapons stream for an international terrorist organization responsible for devastating

terror attacks around the world.”

        36.      Armed with a better understanding of Hezbollah’s BAC network, the Project

Cassandra team soon targeted Lebanese Canadian Bank SAL (“LCB”) by gathering evidence

showing how Ayman Joumaa’s narcotics network was laundering an estimated $200 million a

month in U.S. dollar-denominated funds through LCB directly and through various Lebanese

money exchange houses, including New Line Exchange Trust Company SAL (“New Line

Exchange”), Elissa Exchange Company SARL (“Elissa Exchange”), Hassan Ayash Exchange

Company SAL (“Hassan Ayash Exchange”), Halawi Exchange Company SAL (“Halawi

Exchange”), and Mecattaf SAL that held accounts with LCB and several Defendants herein.6

        37.      These exchange houses (and the banks that maintained their accounts) were also a

vital conduit for BAC narcotics proceeds transited to Iraq to help Hezbollah underwrite its terrorist

proxies, including so-called Special Groups (discussed below) that targeted Plaintiffs herein and

hundreds of other Americans.




6
         See Treasury Targets Major Lebanese-Based Drug Trafficking and Money Laundering Network (U.S.
Department of the Treasury, January 26, 2011), available at https://www.treasury.gov/press-center/press-
releases/Pages/ tg1035.aspx. The U.S. Department of the Treasury later designated Kassem Rmeiti and Company for
Exchange SAL (“Rmeiti Exchange”), Halawi Exchange and, more recently, Chams Exchange Company SAL
(“Chams Exchange”) for laundering money through The System on behalf of Mr. Joumaa, among others.



                                                           9
       38.     After the United States Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”) designated Mr. Joumaa, The New York Times published the following chart

showing the intricate money laundering system LCB used to “divert money to the Shiite militant

group Hezbollah”:7




       39.     As Hezbollah’s money laundering activities came into focus it became clear that

the terrorist organization was not simply involved in isolated fundraising activities or random

criminal conduct.

       40.     Instead, Hezbollah’s finances were closely tied to a larger, highly sophisticated,

criminal enterprise that involved much of Lebanon’s banking sector (including Defendants herein),

many of the country’s pre-existing organized crime families, and a significant portion of its

political class (comprising members of all major religious groups in Lebanon, i.e. Sunni, Shi’a,

Maronite, Druze, etc.).




7
          Money Laundering at Lebanese Bank (The New York Times, December 13, 2011), available at
https://archive.nytimes.com/www.nytimes.com/interactive/2011/12/13/world/middleeast/lebanese-money-
laundering.html.

                                                    10
         41.      As noted above, this arrangement is sometimes referred to by Hezbollah and others

in Lebanon as “The System.”

         42.      The System predates Hezbollah’s central involvement in it over the course of the

past two decades. However, in the 21st century, The System reflects Hezbollah’s integration of

several different criminal networks ranging from Conflict Diamond dealers, counterfeiters,

narcotics traffickers, weapons traffickers, and trade-based money launderers.

         43.      The System is modeled on Lebanon’s “confessional system” of political power

sharing, in which political representation is divided amongst Lebanon’s various religious and

ethnic groups.

         44.      In the wake of the assassination of Lebanese Prime Minister Rafic Hariri on

February 14, 2005, Hezbollah took over the central role of managing The System.

         45.      The System churns proceeds from all these illicit activities through Lebanon’s

banks and exchange houses; secondarily, it pours significant sums of money into Lebanon’s real

estate sector.

         46.      Although the most important players in The System are Hezbollah’s operatives,

numerous Shi’a, Sunni, Maronite and other participants play prominent roles – both to shield The

System’s operations from being overtly associated outside of Lebanon with Hezbollah and to co-

opt Hezbollah’s political rivals by dividing the spoils and ensuring that all Lebanese factions are

invested in The System’s continuation and success.8




8
          In this Complaint, the nominal religious affiliations of certain individuals are mentioned solely for two
reasons: First, because Lebanon’s political and social system is confessional in nature (i.e. individuals’ religious
affiliation is noted on official documents and is integral to their positions in Lebanese society and commerce). Second,
because although Hezbollah is a political and religious movement closely associated with Iran’s current form of Shi’a
Islam, the terrorist organization and its operatives deliberately work with individuals associated with all of Lebanon’s
religious and ethnic sects.

                                                               11
       47.     Many of the participants in The System, including Defendants, actively and

knowingly further Hezbollah’s illicit activities (including terrorism) because their own financial

and political interests are dependent on Hezbollah’s continued participation in The System.

III.   THE STRUCTURE OF LEBANON’S ECONOMY IS DEPENDENT ON
       HEZBOLLAH’S INFLOWS OF U.S. DOLLARS, AND DEFENDANTS’
       PROFITABILITY IS DEPENDENT ON U.S. CORRESPONDENT BANK
       ACCOUNTS AND U.S. DOLLAR CLEARING ON HEZBOLLAH’S BEHALF

       48.     Lebanon is a predominantly importing country characterized by large trade deficits,

generally offset by capital account inflows, domestic income earnings, and a large volume of cross-

border remittances.

       49.     As the International Monetary Fund (“IMF”) noted in its July 2, 2009 Statement on

Lebanon, the country has long suffered from large fiscal deficits which have left public debt at

over 150 percent of Gross Domestic Product (“GDP”). That public debt has historically been

primarily purchased by Lebanese commercial banks whose balance sheets are heavily weighted

toward sovereign debt.

       50.     According to the Central Bank of Lebanon (a/k/a Banque du Liban), Lebanon’s

banking system is well-regulated, exhibits good financial sector soundness indicators, and has

good ratings relative to peers. It is an attractive destination for domestic and expatriate deposits

because bank failures have never caused depositors to lose money (the Central Bank of Lebanon

has chosen to deal with troubled monetary institutions largely through mergers).

       51.     In reality, Lebanon is in many respects a failed state, dominated if not wholly

controlled by Hezbollah, the world’s most powerful terrorist organization, which plays a decisive

role in its political and security arrangements and a significant role in its economy.




                                                     12
       52.     At the same time, Lebanon has long suffered from a significant balance of payments

problem: It receives far less capital investment and foreign tourism dollars than its citizens spend

and invest abroad.

       53.     In 2006, almost 75 percent of Lebanese bank deposits (approximately $45 billion

U.S. dollars) were denominated in U.S. dollars.

       54.     In 2018, approximately 67 percent of Lebanese bank deposits (approximately $120

billion U.S. dollars) were denominated in U.S. dollars.

       55.     The U.S. Department of the Treasury characterized the dynamics of the Lebanese

banking system as follows:

               [A] steady flow of diaspora deposits in recent years have helped the
               Lebanese banking system to maintain relatively robust lending, improve
               asset quality, and maintain adequate liquidity and capitalization positions.
               However, banks remain highly exposed to the heavily indebted sovereign,
               carry significant currency risk on their balance sheets, and operate in a
               volatile political security environment…. Of particular relevance is the
               possibility that a portion of the substantial flow of remittances from the
               Lebanese diaspora, estimated at $7 billion—21% of GDP—in 2009,
               according to the World Bank, could be associated with underground
               finance and Trade-Based Money Laundering (“TBML”) activities.
               Laundered criminal proceeds come primarily from Lebanese criminal
               activity and organized crime. (Emphasis added.)

       56.     To service its debt with minimal exportable production of its own, the Lebanese

government runs on debt on a scale that places it as the third most indebted economy in the world.

       57.     For example, Lebanon’s trade balance recorded deficits of approximately $7.9

billion U.S. dollars in 2007, $11.1 billion U.S. dollars in 2008, $11.2 billion U.S. dollars in 2009,

$12.3 billion U.S. dollars in 2010, and $12.8 billion U.S. dollars in 2011.

       58.     In 2010, for example, Moody’s rated Lebanon’s government debt on the same level

as Senegal and Vietnam. Standard and Poor’s and Fitch ranked Vietnam higher.




                                                     13
        59.      In 2011, Lebanon’s government debt service represented approximately 42.9

percent of total expenditures and 34.3 percent of total revenues.

        60.      Compared to other countries, Lebanon has a high net outstanding public debt to

GDP ratio, reaching 119 percent by the end of 2011.

        61.      To finance its massive debt, Lebanon chose to link its economy to the U.S. dollar,

running a massive proportion of its economy through correspondent accounts9 with U.S. financial

institutions, largely in New York.

        62.      Specifically, the Lebanese economy is dependent on the following inter-related

policies:

        63.      For two decades the Lebanese pound has been pegged to the U.S. dollar at a fixed

rate sometimes called a “currency peg.”

        64.      To keep the public sector afloat, two thirds of the Lebanese banking sector’s

balance sheets consist of loans to the Lebanese Central Bank and the Lebanese government.

        65.      The Lebanese Central Bank maintains high interest rates that keep money flowing

into banks.

        66.      With economic growth slowing and traditional sources of foreign exchange, such

as tourism, real estate and foreign investment having proven insufficient, Lebanon heavily relies

on the billions of U.S. dollars that expatriate Lebanese deposit into Lebanon’s banks.

        67.      With its currency tied to the U.S. dollar and its dependence on infusions of U.S.

dollars in hard currency from expatriate Lebanese, the entire structure of the Lebanese financial




9
         Correspondent banking is an essential component of the global financial system, especially for cross-border
electronic funds transfers. Banks establish and maintain correspondent banking relationships to access financial
services in different jurisdictions and provide international payment services for their customers. However,
correspondent banking is also a major vehicle for financial crime, including, money laundering and terror financing.

                                                            14
system is dependent on Lebanese commercial banks maintaining access to U.S. dollar-clearing

capabilities through the maintenance of correspondent accounts with U.S. financial institutions.

       68.     Therefore, the Lebanese banks have chosen to maintain correspondent banking

relationships with U.S. financial institutions in New York.

       69.     The fact that Lebanon has voluntarily waived its sovereign immunity defense as to

any disputes relating to the government notes it issues, accepts New York law as the governing

law, and submits to jurisdiction in U.S. courts, highlights that the entire Lebanese banking sector

is dependent on access to U.S. dollars through networks of correspondent accounts.

       70.     The willingness of Lebanon’s banks, including Defendants, to finance the

government is to a large degree explained by the fact that over half of these banks’ assets are

invested in Lebanon’s sovereign debt (issued by either the Ministry of Finance or the Central Bank

of Lebanon).

       71.     The circularity and mutual dependence of this level of investment and re-

investment in the sovereign creates a high-risk strategy for the Central Bank of Lebanon and the

commercial banks because it relies on an ever-increasing level of domestic and expatriate deposits,

mostly in U.S. dollars.

       72.     Ultimately, the ability of Lebanon’s banks to continue financing the Lebanese

government’s public debt (and to profit significantly from doing so) rests on the steady growth of

each of the banks’ respective hard currency deposit bases, fueled by U.S. dollar-denominated

remittances and transfers from the Lebanese diaspora in general, and Hezbollah in particular.




                                                    15
         73.      For instance, as stated above, Lebanon’s substantial influx of remittances from

expatriates has been estimated by the World Bank at approximately $7.6 billion U.S. dollars

annually over the last four years. 10

         74.      This includes enormous amounts of U.S. dollars that flow from drug-trafficking,

the Conflict Diamond trade, arms dealing, contracts obtained by Hezbollah operatives from

friendly African governments and even ordinary (i.e., otherwise legal) trade conducted by

Hezbollah’s world-wide enterprises.

         75.      It also includes massive amounts of Iranian financial support (most of it in U.S.

dollars, the currency in which Iranian crude oil was priced and upon which Lebanon was and is

dependent) that is laundered through Hezbollah and Iranian organizations based in Lebanon,

Hezbollah’s commercial networks, and Iran’s global sanctions evasions networks that is then

routed through Lebanese entities and banks.

         76.      Not only are Defendants herein aware of this, they depend on these U.S. dollar

deposits from Hezbollah flowing from South America, Africa and elsewhere through the United

States and onto their balance sheets, which in turn underwrites the Lebanese government’s

enormous and otherwise unsustainable debt structure.

         77.      Thus, deposit accounts in Lebanese banks that receive U.S. dollars from Hezbollah

are primarily U.S. dollar-denominated (Eurodollar)11 accounts.


10
          According to the U.S. Department of the Treasury, “Lebanon’s banking sector continues to rely on significant
capital inflows from the Lebanese diaspora community, which has been a large contributor to banking sector liquidity
and capitalization, estimated by the World Bank at $7.6 billion—18% of GDP—in 2011.” See,
https://www.fincen.gov/sites/default/files/special_measure/311--ExchHouse-R-NoticeofFinding-Final.pdf.
11
         Eurodollar refers to a multinational bank’s unsecured time-deposit liability (chose in action), denominated in
the U.S. dollar unit of account and maintained by credit and debit book-entries, but not directly subject to U.S. banking
regulations. Clearing of Eurodollar electronic funds transfers occurs primarily through a bank-owned clearinghouse
in New York, based on payment orders issued by correspondent banks and transmitted cross-border through a bank-



                                                               16
         78.      Lebanon is formally a member of the Middle East and North Africa Financial

Action Task Force, an intergovernmental regional body similar to the global Financial Action Task

Force.

         79.      Lebanon’s Financial Intelligence Unit (“FIU”) is the Special Investigation

Commission (“SIC–Beirut”), a nominally independent legal entity empowered to investigate

suspicious financial transactions and freeze assets.

         80.      Despite these ostensible anti-money laundering tools, according to the U.S. State

Department’s Bureau for International Narcotics and Law Enforcement Affairs, Lebanon faces

significant money laundering and terrorism financing challenges by Hezbollah, the IRGC-QF, and

other malign actors.

         81.      This is inevitable due to Hezbollah’s preeminent role in the Lebanese government

and its complementary position as an armed faction with capabilities far superior to the hapless

Lebanese army (which it also dominates).

         82.      For two decades this economic structure has kept Lebanon’s economy afloat,

provided Lebanese diaspora communities (and most importantly, Hezbollah) repatriated “fresh”

hard currency (primarily denominated in U.S. dollars) that offset some of the balance of payment

gap and made its way to Lebanon’s Central Bank to help sustain the country’s currency peg to the

U.S. dollar.

         83.      This marriage of convenience between Lebanon’s commercial banks, Hezbollah

and the country’s criminal organizations provided each participant in The System with what it

needed. The criminal organizations benefited from Hezbollah’s global reach and sophisticated



owned secure messaging service. The settlement of Eurodollar electronic funds transfers occurs only in New York,
across the balance sheet of the Federal Reserve Bank of New York (“FRB–New York”), acting in its role as the U.S.
Central Bank and “lender of last resort” for all Eurodollar deposits globally. For purposes of this Complaint, Eurodollar
transactions and accounts are referred to as “U.S. Dollar-denominated.”

                                                               17
logistics networks to expand their operations and gain political protection in Lebanon. The banks

gained steady streams of U.S. bank notes that helped to maintain the structural Ponzi scheme that

sustains Lebanon’s sovereign debt and has until recently provided them with steady returns on the

sovereign debt they have heavily invested in. Hezbollah was afforded opportunities to develop

new revenue streams for itself, new channels to launder money and material for the IRGC, and

seamless channels to access the U.S. financial system that in turn provided Hezbollah with a

competitive advantage in its narcotics trafficking, arms-trading, and money laundering business

lines.

         84.   In sum, The System offered (and offers) something significant for every Lebanese

faction. For the less scrupulous members of the country’s political class, it has purchased delay

and pushed off reforms and austerity measures necessitated by runaway government spending

(subsidized by the purchase of that debt by Lebanon’s commercial banks).

         85.   The System has also enriched select politicians across the Lebanese political

spectrum who have either been invited to join as investors in various projects or had their close

family members serve as board members of companies that benefit from The System.

         86.   For Hezbollah, The System ensures that Lebanon’s institutions and preferred

members of its ruling class are all heavily invested (literally and figuratively) in its financial

success and continued ability to acquire, invest and launder billions of U.S. dollars.

IV.      THE LEBANESE CANADIAN BANK INVESTIGATION REVEALED THE
         MECHANICS OF THE SYSTEM

         87.   As noted above, a large portion of Hezbollah’s illicit proceeds in bulk cash were

deposited in cash in Lebanese exchange houses, then deposited by the exchange houses into

Lebanese banks.




                                                    18
       88.      For example, in less than two years in the mid-2000s, Hezbollah laundered illicit

funds worth more than $300 million U.S. dollars through Halawi Exchange and $150 million U.S.

dollars through Hassan Ayash Exchange alone.

       89.      As the LCB investigation revealed, Hezbollah’s laundered U.S. dollar-denominated

narcotics proceeds, among other sources of revenue, migrated through Lebanese exchange houses

to LCB and Defendants BLOM BANK and MEAB BANK and were then, among other things,

transferred to used-car dealerships in the United States to buy and ship thousands of vehicles to

West Africa, where Hezbollah’s BAC network operated hundreds of businesses.

       90.      In February 2011, however, the U.S. Department of the Treasury, pursuant to 31

U.S.C. § 5318A (“Section 311” of the USA Patriot Act), identified LCB as “a financial institution

of primary money laundering concern.”

       91.      This immediately threatened to cut LCB off from its U.S. correspondent banks – a

result that would have drastically reduced LCB’s capacity to operate as an international bank.

       92.      More importantly, the announcement threatened to expose The System and

jeopardize other Lebanese banks’ access to U.S. correspondent banking. Therefore, Lebanese

officials rushed to Washington to contain the damage and only three weeks after LCB was named

a financial institution of primary money laundering concern a public announcement was made that

Defendant SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL (“SGBL”) was going to

purchase LCB.

       93.      In December 2011, the work of the Project Cassandra team resulted in the U.S.

Department of Justice (“DOJ”) filing a $483 million civil action against LCB.

       94.      In August 2012, the U.S. government filed a civil forfeiture action pursuant to 18

U.S.C. § 981(k) to seize $150 million U.S. dollars held by Defendant BANQUE LIBANO-



                                                    19
FRANÇAISE SAL that U.S. law enforcement officials believed constituted criminal proceeds

belonging to Hezbollah.12

        95.      As part of the Lebanese effort to contain the crisis caused by the civil action against

LCB, it was important to Defendant SGBL to dispel any impression that it was simply taking over

LCB’s role as Hezbollah’s most favored bankers.13

        96.      To assure its U.S. correspondent banks as well as U.S. and international bank

regulators that this was not the case, Defendant SGBL retained the local offices of a prominent

international accounting firm to audit LCB’s accounts and brought in the Ashcroft firm (founded

by former U.S. Attorney General John Ashcroft) to further oversee the process of allegedly purging

Hezbollah accounts at LCB prior to LCB’s complete absorption into SGBL.

        97.      According to a December 2011 report in The New York Times, “auditors brought in

to scrub the books discovered nearly 200 accounts that were suspicious for their links to Hezbollah

and their classic signs of money laundering.”14 The process was described as follows:

                 Initially, the auditors looked only at records for the past year. As they began
                 combing through thousands of accounts, they looked for customers with
                 known links to Hezbollah. They also looked for telltale patterns: repeated
                 deposits of vast amounts of cash, huge wire transfers broken into smaller
                 transactions and transfers between companies in such wildly incongruous
                 lines of business that they made sense only as fronts to camouflage the true
                 origin of the funds.


12
         In June 2013, the DOJ settled with LCB and Defendant SGBL, with the U.S. government retaining $102
million of the $150 million U.S. dollars seized from the “Escrow Account” at Defendant BANQUE LIBANO-
FRANÇAISE SAL.
13
         As noted below, Israeli officials had previously warned the U.S. Department of the Treasury that SGBL was
involved in facilitating Hezbollah’s financial activities. While Defendant SGBL did close many (but not all) of LCB’s
Hezbollah accounts and temporarily froze several of the accounts belonging to the Joumaa Network, there is no
publicly available information to indicate that Defendant SGBL terminated LCB’s business with Iran’s Central Bank,
shuttered LCB’s Prime Bank Gambia operations on Hezbollah’s behalf, or closed the accounts of the Hezbollah
organizations it failed to list as part of its post-acquisition audits.
14
         Jo Becker, Beirut Bank Seen as a Hub of Hezbollah’s Financing (The New York Times, December 13, 2011),
available    at   https://www.nytimes.com/2011/12/14/world/middleeast/beirut-bank-seen-as-a-hub-of-hezbollahs-
financing.html.

                                                             20
               Each type of red flag was assigned a point value. An account with 1 or 2
               points on a scale to 10 was likely to survive. One with 8 or 9 cried out for
               further scrutiny. Ultimately, the auditors were left with nearly 200 accounts
               that appeared to add up to a giant money-laundering operation, with
               Hezbollah smack in the middle, according to American officials. Complex
               webs of transactions featured the same companies over and over again, most
               of them owned by Shiite businessmen, many known Hezbollah supporters.
               Some have since been identified as Hezbollah fronts.

        98.    As the Times report noted:

               In all, hundreds of millions of dollars a year sloshed through the accounts,
               held mainly by Shiite Muslim businessmen in the drug-smuggling nations
               of West Africa, many of them known Hezbollah supporters, trading in
               everything from rough-cut diamonds to cosmetics and frozen chicken,
               according to people with knowledge of the matter in the United States and
               Europe. The companies appeared to be serving as fronts for Hezbollah to
               move all sorts of dubious funds, on its own behalf or for others. The system
               allowed Hezbollah to hide not only the sources of its wealth, but also its
               involvement in a range of business enterprises.

        99.    The Times report, though detailed and accurate, understated the matter.

        100.   To begin with, there were in fact more than 200 customer accounts associated with

Hezbollah and the IRGC; only a subset of those accounts was formally identified by the Lebanese

authorities.

        101.   Moreover, although the article paraphrased lawyers for Mr. Ashcroft’s firm as

claiming that “all the problematic accounts had been excised,” that proved not to be the case.

        102.   Mr. Ashcroft was quoted in the Times report as saying that “[a]s current and

potential problems have been uncovered, [his client] has not hesitated to act.” However, according

to the Lebanese government’s own internal investigation, several accounts identified among the

“accounts that appeared to add up to a giant money-laundering operation with Hezbollah smack in

the middle” migrated to SGBL after the merger (including the suspended accounts for Ayman

Joumaa and his brothers Anwar and Akram Joumaa – the individuals at the center of the narcotics

trafficking activity that sparked the LCB investigation).

                                                    21
       103.    Finally, the Times report concluded “as Treasury officials acknowledge … most of

the accounts were simply transferred to several other Lebanese banks.”

       104.    In fact, many of the more than 200 Hezbollah accounts simply moved to the other

Defendant banks in this action (as detailed below) with the full knowledge of the Lebanese

government, whose own investigation and findings were widely circulated.

       105.    For example, according to the Lebanese government, the following key (Hezbollah

/ BAC) accounts migrated to Defendants in 2011-2012 once LCB was forced to close the accounts:



               Defendant                                   Former LCB Account Holder
 SGBL                                                 Nazem Ahmad;
                                                      Anwar Joumaa;
                                                      Muhammad Issam Abu Darwish;
                                                      Ziyad Muhammad Youssef (SDNTK);
                                                      Ayman Joumaa (SDNTK).
 FRANSABANK                                           Saleh Ali Assi;
                                                      Inter Aliment SAL Offshore;
                                                      Muhammad Bazzi (SDGT);
                                                      Global Trading Group (SDGT);
                                                      Euro African Group Ltd. (SDGT);
                                                      Muhammad Issam Abu Darwish;
                                                      Mustafa Faysal Ahmad;
                                                      Mercury Development Offshore SAL;
                                                      Millennium Diamond Offshore SAL;
                                                      Phoenicia Shipping Offshore SAL
                                                       (SDNTK).15
 MEAB BANK                                            Saleh Ali Assi;
                                                      Inter Aliment SAL Offshore;
                                                      Muhammad Issam Abu Darwish;
                                                      Said Hassan Fuani;
                                                      Mustafa Faysal Ahmad;
                                                      Safi Yahya Darwish;
                                                      Ali Muhammad Kharrubi (SDNTK);
                                                      Elissa Exchange Co. SARL (SDNTK).
 BLOM BANK                                            Nazem Ahmad;
                                                      Youssef Tajideen;

15
       The U.S. Department of the Treasury uses the spelling “Phenicia Shipping Offshore SARL.”

                                                        22
                             Millennium Diamond Offshore SAL;
                             SOGEAC SPRL;
                             Mustafa Faysal Ahmad;
                             Akram Joumaa.
BYBLOS BANK                  Afrimex (Offshore) SAL;
                             Ali Hussein Darwish;
                             Muhammad Hussein Darwish;
                             Safi Yahya Darwish;
                             Khodr Hussein Darwish;
                             Ali Musa Nachar;
                             Tarek Khalil Musa;
                             Said Hassan Fuani;
                             Ibrahim Muhammad Faqih.
BANK AUDI                    Ibrahim Issawi;
                             Nazem Ahmad;
                             Youssef Tajideen;
                             Ali Charara (SDGT);
                             Muhammad Issam Abu Darwish;
                             Congo Diam SPRL;
                             Fawzi Muhammad Malek;
                             Ali Hussein Darwish;
                             Muhammad Hussein Darwish;
                             Khalil Nazem Ibrahim;
                             Phoenicia Shipping Offshore SAL (SDNTK).
BANK OF BEIRUT               Galaxy Flame Trading SAL Offshore;
                             Samir Muhammad Hijazi;
                             Youssef Tajideen.
LEBANON AND GULF BANK        Adham Tabaja (SDGT);
                             Fantasy World SARL;
                             Ovlas Trading SA (SDGT);
                             Leaders of Supply & Products (Offshore)
                              SAL;
                             Youssef Tajideen;
                             Fayed Exchange;
                             Elissa Exchange SARL (SDNTK).
BANQUE LIBANO-FRANÇAISE      Ibrahim Issawi;
                             Socimex;
                             Saleh Ali Assi;
                             Inter Aliment SAL Offshore;
                             Nabila Wazni;
                             SOGEAC SPRL;
                             Hussein Ibrahim Bdeir;
                             Ras Beirut 1442 SAL;
                             S.I.M. SAL Offshore;
                               23
                                                         Muhammad Issam Abu Darwish;
                                                         Ideal Development I.D. SAL;
                                                         Wa’el Ahmad Issawi.
 BANK OF BEIRUT AND THE                                  Teltac Worldwide Incorporated (Offshore)
 ARAB COUNTRIES                                           SAL;
                                                         Fayed Exchange.
 FENICIA BANK                                            Elissa Exchange Co. SARL (SDNTK);
                                                         Phoenicia Shipping Offshore SAL (SDNTK);
                                                         Hussein Ahmad Issawi;
                                                         Fun World Company SAL;
                                                         Samir Muhammad Hijazi;
                                                         Ali Ahmad Choueib;
                                                         Golden Eye Trading Ithalat Ihracat Ltd.;
                                                         Said Jamil Muhammad;
                                                         Al-Jiyeh for Tourism & Construction SAL;
                                                         New Land SARL.

        106.     In short, SGBL and the Lebanese government specifically identified more than 200

Hezbollah-related accounts at LCB, but these individuals and companies – many of whom are

among the most prominent BAC leaders and companies – were not forced out of the Lebanese

banking system.16

        107.     On the contrary, their accounts simply moved to other banks (including the other

Defendants). As The New York Times reported, “most of the accounts were simply transferred to

several other Lebanese banks.”

        108.     Moreover, as detailed below, many of Hezbollah’s and the Iranian governmental

entities’ accounts at LCB were omitted from the Lebanese reports inventorying suspect accounts

at LCB, and there is no indication that these (unlisted) accounts were ever closed by Defendant

SGBL.




16
       For future reference in this Complaint, Hezbollah-related LCB accounts identified and listed by the Lebanese
government are denoted with the * symbol.

                                                            24
       109.    On the contrary, several of these illicit accounts, including accounts for U.S.-

designated entities such as Elissa Holding SAL (SDNTK) and Yousser Company for Finance and

Investment (a/k/a “Yousser”) (SDGT) were retained by Defendant SGBL.

       110.    The court filings from DOJ’s civil action and the U.S. Department of the Treasury’s

regulatory action did not reveal the full extent of Defendants’ complicity in Hezbollah’s financial

operations, but they did expose several key facts beyond the criminal wrongdoing of LCB and its

management, including, among others:

               (a) The vast amounts of U.S. dollar-denominated funds from Hezbollah
                   secretly flowing into the Lebanese banking system through LCB’s
                   willful participation;

               (b) The close ties and financial connections between Hezbollah’s BAC and
                   its social welfare institutions;

               (c) The vast amounts of cash imported by those Hezbollah social welfare
                   institutions;

               (d) Hezbollah’s (and the IRGC’s) dependence on Lebanese commercial
                   banks to provide it access to the U.S. financial system to launder drug
                   money (in USD) and clear U.S. dollar-denominated electronic funds
                   transfers; and

               (e) The intersection between Hezbollah’s BAC network, narcotics
                   trafficking, and terrorist operations, including terrorist attacks carried
                   out against Americans in Iraq.

       111.    In recent years, the LCB action was followed by a marked increase in U.S.

Department of the Treasury designations of Hezbollah leaders, senior BAC operatives (for

example, designating Messrs. Safieddine, Tabaja, Bazzi and Joumaa) and key components of the

BAC network.

       112.    In 2015, the U.S. Congress enacted The Hizballah International Financing

Prevention Act of 2015, Pub. L. No. 114-102 to further confront the threat to U.S. national security

posed by Hezbollah and address the terrorist organization’s use of foreign financial institutions

                                                    25
and their correspondent bank accounts to finance terrorism. Section 102 of the statute states in

part:

               The President shall prohibit or impose strict conditions on the opening or
               maintaining in the United States of a correspondent account or a payable-
               through account by a foreign financial institution that knowingly:

                      facilitates a transaction or transactions for Hizballah;
                      facilitates a significant transaction or transactions of a person on
                       specified lists of specially designated nationals and blocked persons,
                       property, and property interests for acting on behalf of or at the
                       direction of, or being owned or controlled by, Hizballah;
                      engages in money laundering to carry out such an activity; or
                      facilitates a significant transaction or provides significant financial
                       services to carry out such an activity.

        113.   Subsequent congressional enactments, including the Hizballah International

Financing Prevention Amendments Act of 2018, specifically targeted foreign persons who

knowingly provide significant financial, material, or technological support for or to Hezbollah’s

social welfare network, including the IRSO and Hezbollah’s IJO (External Security Organization).

        114.   Finally, 18 U.S.C. § 2333(a) of the ATA (incorporating 18 U.S.C. § 23339B)

separately empowers Plaintiffs herein to identify and highlight integral parts of the BAC network

and to hold legally accountable Hezbollah’s “financial angels.” These “financial angels” –

including Defendants - have provided financial and material support to the IRSO and other

designated components of Hezbollah’s social welfare network as well as to the operatives and

corporate assets of Hezbollah’s IJO.

        115.   In doing so, Defendants have knowingly and actively laundered the proceeds of

Hezbollah’s illicit revenue streams that have midwifed this terrorist organization’s birth into a truly

global financial empire.

        116.   That “System,” actively perpetuated with Defendants’ vital assistance as well as

the assistance of Lebanese currency exchange houses, in turn, sustains Hezbollah’s global terrorist

                                                      26
operations, including the FTO’s training camps, intelligence operations, procurement supply-

chains, and research and development of various weapons systems that allowed it to play a central

role in Iran’s (largely successful) efforts to maim and murder vast numbers of Americans in Iraq

and drive the United States from that country.

V.      JURISDICTION AND VENUE

        117.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, 18 U.S.C. § 2333(a) and (d), and 18 U.S.C. § 2338 as a civil action brought by nationals

of the United States who have been injured by reason of acts of international terrorism, and/or their

estates, survivors, or heirs.

        118.    Venue is proper in this District pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C.

§ 1391(b) and (d).

        119.    Defendants are each subject to personal jurisdiction in New York pursuant to 18

U.S.C. § 2334(a), CPLR § 302, and Fed. R. Civ. P. 4(k)(1)-(2).

        120.    As set forth below, Defendants have purposefully and deliberately used their

correspondent accounts with U.S. financial institutions in New York (and elsewhere in the United

States) over a long period of time to provide financial services to Hezbollah on a recurring basis,

including facilitating the transfer of at least hundreds of millions of U.S. dollars through the United

States on Hezbollah’s behalf and for Hezbollah’s benefit.

VI.     THE DEFENDANTS

        A.      SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL (“SGBL”)

        121.    Defendant SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL is a private

joint stock company with limited liability (société anonyme libanaise), incorporated in 1953.

SGBL was registered under number “3696” with the Commercial Registry of Beirut and under

number “19” on the list of banks licensed by Banque du Liban, the Central Bank of Lebanon.

                                                      27
       122.   Defendant SGBL’s headquarters is located at Saloumeh Square, Sin El Fil, Beirut,

Lebanon.

       123.   According to Defendant SGBL’s 2017 annual report, the bank ended the year with

assets valued at over $21 billion U.S. dollars; operated 70 branches across Lebanon; and employed

2,161 people in Lebanon, Jordan, and Cyprus.

       124.   Antoun N. Sehnaoui is Defendant SGBL’s Chairman and its majority shareholder

(owning 51.65 percent of the bank’s common shares).

       125.   Defendant SGBL participates in various domestic and international payment,

clearing, and settlement systems (including, but not limited to, electronic funds transfer, check

clearinghouse, credit-card, and automated teller machine networks).

       126.   Defendant SGBL is the Lebanese subsidiary of SOCIÉTÉ GÉNÉRALE SA

(“SOCGEN”), one of the largest bank-holding companies in France.

       127.   According to SOCGEN’s 2017 annual report, the company owns 16.78 percent of

Defendant SGBL’s common shares.

       128.   SOCGEN maintains a branch in New York, New York (“SOCGEN–New York”).

SOCGEN–New York’s primary business activity is correspondent banking (including, among

other things, processing Eurodollar transactions through the U.S. financial system and managing

U.S. dollar-denominated correspondent accounts).

       129.   SOCGEN is a founding member of the Wolfsberg Group, an association of thirteen

global banks, formed in 2000, that develops “frameworks and guidance for the management of

financial crime risks, particularly with respect to Know Your Customer, Anti-Money Laundering

and Counter Terrorist Financing policies.”

       130.   Defendant     SGBL’s      Board    of     Directors   includes   an   Anti-Money



                                                   28
Laundering/Counter-Financing of Terrorism (“AML/CFT”) Committee that purports to assist

Defendant SGBL’s Board with carrying out its “supervisory role with respect to fighting money

laundering and terrorist financing and understanding the related risks.”

       131.    In coordination with SOCGEN, Defendant SGBL purports to utilize the following

technical capabilities for complying with various AML/CFT requirements from, among others, the

Central Bank of Lebanon, European Union (“EU”), United Nations (“UN”), Financial Action Task

Force (“FATF”), and OFAC:

               Accuity’s “Fircosoft” sanctions watchlist filtering software;
               Thomson Reuters’s “World-Check” financial crime risk-screening
               database; and
               FICO TONBELLER’s “Siron AML” money-laundering detection and
               analytics software.

       132.    Defendant SGBL maintained a U.S. dollar-denominated correspondent account—

used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

               From 2003 to 2011:
               The Bank of New York Mellon (“BNY–New York”),
               account number 8033216603;

               JP Morgan Chase Bank NA (“JPM–New York”),
               account number 00155161;

               SOCGEN–New York,
               account number 00150347; and

               From 2004 to 2008:
               American Express Bank Ltd. (“AMEX–New York”).17

       133.    Defendant SGBL’s Eurodollar clearing account at CHIPS–New York is identified



17
       AMERICAN EXPRESS BANK LTD. was acquired by STANDARD CHARTERED BANK in 2008.

                                                    29
by Universal Identifier (“UID”) number “001079.”

        134.     According to the Society for Worldwide Interbank Financial Telecommunications

SCRL (“SWIFT–Belgium”),18 Defendant SGBL’s secure financial messaging account on SWIFT–

Belgium’s network (“SWIFT–Net”)19 is identified by Bank Identifier Code (“BIC”) routing

address “SGLILBBX.”

        135.     Defendant SGBL settles its foreign exchange transactions through, among others,

settlement member SOCGEN’s account at CLS Bank International in New York (“CLS–New

York”).20

        136.     As noted above, in February 2011, the U.S. Department of the Treasury’s Financial

Crimes Enforcement Network (“FinCEN”) issued a notice concluding that LCB was a “financial

institution of primary money laundering concern”; and further issued a Notice of Proposed Rule

Making giving notice of FinCEN’s proposal to issue a rule prohibiting, among other things, all

U.S. financial institutions from establishing, maintaining, administering, or managing a

correspondent or payable-through account in the United States for, or on behalf of, LCB.

        137.     Four months later, after receiving approval from the Central Bank of Lebanon, LCB

entered into a $580 million U.S. dollar Sale and Purchase Agreement (“Purchase Agreement”)


18
         SWIFT–Belgium, founded in 1973, is a limited-purpose financial institution organized under Belgian law as
a limited-liability cooperative society (société coopérative à responsabilité limitée). Member commercial banks own
and control SWIFT–Belgium. An oversight committee comprising representatives from the Group of Ten (“G–10”)
central banks oversees SWIFT–Belgium, including representatives from, among others, the Federal Reserve Board of
Governors (“FRB–DC”), Federal Reserve Bank of New York (“FRB–NY”), and National Bank of Belgium (“NBB–
Brussels”) (lead central-bank overseer).
19
         SWIFT–Net, launched in 1977, replaced international Telex and telegraph systems by providing customers
with improved financial messaging services for correspondent banking activities, securities market infrastructures,
U.S. Department of the Treasury operations, trade finance, precious metals trading, large-value payment systems, and
foreign exchange transactions.
20
        CLS–New York is a limited-purpose Edge Act banking corporation organized under U.S. federal law, owned
and controlled by its member banks, and regulated by FRB–DC. CLS–Bank began operations in September 2002,
using payment-versus-payment settlement to reduce the risk involved in settling obligations related to foreign
exchange transactions.

                                                            30
with Defendant SGBL.

       138.   Pursuant to paragraphs 2.1 and 2.3 of the Purchase Agreement, attached as Exhibit

1, Defendant SGBL assumed all of LCB’s liabilities, defined as follows:

              The Assumed Liabilities consist inter alia of any and all of the Seller’s
              liabilities and/or obligations and/or debts of any kind, character or
              description, absolute or contingent, accrued or unaccrued, disputed or
              undisputed, liquidated or unliquidated, secured or unsecured, joint or
              several, due or to become due, vested or unvested, determined, determinable
              or otherwise, to the extent they relate to the Seller’s Business, all as at the
              Completion Date. (Emphasis in original.)

       139.   Furthermore, by assuming all of LCB’s liabilities, Defendant SGBL also assumed

LCB’s liability for the banking and financial services that LCB knowingly performed for

Hezbollah, the material support LCB knowingly provided to Hezbollah, and the conduct of LCB’s

managers, officers and directors who knowingly conspired with and/or aided and abetted

Hezbollah in its money-laundering and drug trafficking operations, several of whom became senior

employees of Defendant SGBL after its acquisition of LCB.

       140.   In September 2011, the Central Bank of Lebanon’s Central Council granted final

approval of Defendant SGBL’s acquisition of all of LCB’s assets and liabilities.

       141.   Two years later, LCB, SGBL and the DOJ reached an agreement whereby LCB

paid $102 million U.S. dollars to settle the claims for money-laundering and International

Emergency Economic Powers Act (“IEEPA”) violations raised by the U.S. government in its 2011

civil complaint against LCB.

       142.   At all relevant times, both Defendant SGBL and LCB purposefully and deliberately

used their New York correspondent banks to “clear” U.S. dollar-denominated transactions on




                                                    31
Hezbollah’s behalf on an ongoing and recurring basis.21

         143.     LCB conspired with Hezbollah and knowingly facilitated billions of U.S. dollar-

denominated funds transfers through New York on Hezbollah’s behalf, including for Hezbollah’s

Conflict Diamond Money Laundering Network, Hezbollah narcotics traffickers, and arms dealers

(discussed infra).

         144.     Defendant SGBL, independent of its role as successor-in-interest to LCB, also

purposefully and deliberately used its New York correspondent banks to “clear” U.S. dollar-

denominated transactions on Hezbollah’s behalf on an ongoing and recurring basis, including on

behalf of Hezbollah’s Conflict Diamond Money Laundering Network (see, e.g. ¶868 herein), and

knowingly aided and abetted Hezbollah and its Islamic Jihad Organization, provided them with

substantial assistance and agreed to participate in The System and to help facilitate the transit of

illicit proceeds through the United States for the benefit of Hezbollah and its IJO.

         B.       FRANSABANK SAL

         145.     Defendant FRANSABANK SAL was established in 1921 and incorporated in its

present form in 1984 as a private joint stock company with limited liability (société anonyme

libanaise) with a duration of 99 years. Defendant FRANSABANK was registered under number

“25699” with the Commercial Registry of Beirut and registered under number “1” on the list of

banks licensed by the Central Bank of Lebanon.

         146.     Defendant FRANSABANK is controlled by the Kassar family. In October 2004,



21
         Defendants all participate in the Eurodollar payment system, which includes a set of instruments, procedures,
and rules for transferring funds between or among financial institution participants. Within that payment system, dollar
“clearing” is the process of transmitting, reconciling, and, in some cases, confirming dollar-denominated electronic
funds transfer transactions prior to settlement. “Settlement” in this context refers to the funds transfer process where
the paying institution’s debt obligation (denominated in U.S. dollars) is discharged and the receiving institution obtains
irrevocable access to the transferred funds. The “clearing” of U.S. dollar-denominated payment orders occurs
primarily at CHIPS–New York, and settlement only occurs across the balance sheet of the Federal Reserve Bank of
New York.

                                                                32
Adnan Kassar was appointed Lebanon’s Minister of Economy and Trade. Later, Mr. Kassar served

as the Minister of State from November 2009 to 2011.

       147.    Defendant FRANSABANK’s head office address is Fransabank Center, Hamra

Street, PO Box 11-0393, Riad El Solh, Beirut, 1107 2803, Lebanon.

       148.    According to Defendant FRANSABANK’s 2017 annual report, the bank ended the

year with assets valued at over $22.1 billion U.S. dollars, denominated in, among others, the

following units of account: U.S. dollars (47.2 percent), Lebanese pounds (45.8 percent), and EU

euros (4.9 percent); its customers’ deposits funded 80.5 percent of the bank’s assets; the bank

operated 75 branches across Lebanon; and it employed 1,735 people in Lebanon.

       149.    Defendant FRANSABANK participates in various domestic and international

payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

check clearinghouse, credit-card, and automated teller machine networks).

       150.    According to Defendant FRANSABANK’s 2003 Anti-Money Laundering

Guidelines, part of its Know Your Customer (“KYC”) due diligence involves “Checking on client

credibility & morality”:

               The Bank verifies correctness of client address and phone numbers supplied
               and checks on the veracity of the information provided through specialized
               agencies (local or foreign) or through other banks. Account will become
               operational only in case of positive feedback.

       151.    According to a questionnaire completed in 2006 by Defendant FRANSABANK’s

Vice President of Correspondent Banking, Khalil Zeidan, the bank had “a monitoring program for

suspicious or unusual activity that covers funds transfers and monetary instruments” and took steps

“to understand the normal and expected transactions of its customers based on its risk assessment

of its customers.”

       152.    In a September 14, 2006 memorandum to all branches, Defendant FRANSABANK

                                                    33
warned that “Culture, production or illicit trading of the narcotics and illicit traffic of weapons”

constitute illicit funds.

        153.    That same memorandum listed various money laundering techniques, including,

among others:

                   Exchange of an important number of small denominations of banknotes
                    against high denominations, of the same currency or different one;
                   Important or repetitive exchange transactions against banknotes, which
                    total amount is exceeding USD 10.000 (or c/v);
                   Deposit of a big amount or repetitive deposits, whose total could reach
                    an important amount, not justified by the customer’s economic activity;
                   Using an account for mainly issuing transfers abroad of important
                    amounts or for receiving same from abroad, when the customer's
                    professional activity does not justify it;
                   Operation linked to an activity abroad (Offshore), especially if this
                    operation appears not having economic justification or of a lawful
                    object, and mainly in case of a disproportion between the amount and
                    the customer's professional activity;
                   Cash deposit transactions and / or incoming transfers received in favor
                    of the customer, followed immediately by successive withdrawals;
                   Deposits transactions exceeding USD 10.000 (or c/v) or portioned out
                    in smaller amounts, credited to a specific account or several accounts
                    belonging to the same person; and
                   Incoming transfers received from abroad mainly for amounts exceeding
                    USD 10.000 (or c/v) executed at the counter instead through account.

        154.    Defendant FRANSABANK describes its AML/CFT compliance program as

implementing the following objectives:

                Promoting a Know Your Customer (KYC) standard as a cornerstone
                principle for Fransabank Group business ethics and practices:

                           Prior to any transaction of any type, Fransabank Group’s entities
                            gather and document the relevant customer identification data, along
                            with the background information, the purpose and the intended
                            nature of the business.

                           Fransabank Group’s entities retain and document any additional
                            customer information relevant to the assessment of the money
                            laundering risk, by adopting a risk-based approach which triggers
                            the proper enhanced due diligence for the relevant customers.


                                                        34
              Enforcing the following additional due diligence measures while
              establishing and maintaining correspondent relations:

                     Gathering sufficient documentary evidence on a respondent
                      institution, to avoid any relationships with ‘shell banks’;

                     Enquiring about the good reputation of a respondent institution from
                      public sources of information, including whether it has been subject
                      to a money laundering or terrorist financing investigation or other
                      regulatory action;

                     Verifying, on a periodic basis, that the respondent institution is
                      implementing sufficient and effective procedures to fight money
                      laundering and terrorist financing.

              Monitoring and reporting suspicious transactions/activity:

                     Fransabank Group’s entities apply due diligence measures
                      whenever they detect any unusual or suspicious transaction or
                      activity, taking into account the legal framework of the concerned
                      institution.

                     All suspicious transactions or activities complying with the laws and
                      regulations of the corresponding jurisdiction are reported.

                     The Group’s compliance department is notified of all suspicious
                      transactions or activities when doubts arise.

              Developing an effective internal control structure where no activity with a
              customer is carried out without obtaining in advance all the required
              information relating to the customer.

       155.   Defendant FRANSABANK maintained a U.S. dollar-denominated correspondent

account—used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

              From 2003 to 2011:
              BNY–New York,
              account number 8900018224;

              From 2003 to 2005:
              HSBC Bank USA NA (“HSBC–New York”);


                                                   35
               From 2005 to 2008:
               AMEX–New York; and

               From 2005 to 2011:
               JPM–New York,
               account number 544728788.

       156.    Defendant FRANSABANK’s Eurodollar clearing account at CHIPS–New York is

identified by UID number “002233.”

       157.    According to SWIFT–Belgium, Defendant FRANSABANK’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “FSABLBBX.”

       158.    Defendant FRANSABANK primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.

       159.    At all relevant times, Defendant FRANSABANK purposefully and deliberately

used its New York correspondent banks to “clear” U.S. dollar-denominated transactions on

Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict

Diamond Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted

Hezbollah and its Islamic Jihad Organization, provided them with substantial assistance and agreed

to participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.

       C.      MEAB BANK SAL

       160.    Defendant MEAB BANK SAL22 was incorporated in its present form in 1991 as a

private joint stock company with limited liability (société anonyme libanaise) with a duration of

99 years.

       161.    Defendant MEAB BANK was registered under number “58153” with the



22
       During the relevant period, MEAB BANK SAL was also known as Middle East and Africa Bank SAL.

                                                     36
Commercial Registry of Beirut and registered under number “110” on the list of banks licensed by

The Central Bank of Lebanon.

       162.   Defendant MEAB BANK’s head office address is MEAB Building, Adnan al-

Hakim Avenue, Beirut, 1105 2080, Lebanon.

       163.   Defendant MEAB BANK describes itself as a family-owned commercial bank in

Lebanon whose creation was propelled by the tremendous success of its founding Hejeij brothers

in business ventures developing underserved regions of Africa.

       164.   Defendant MEAB BANK claims to be a full-service bank with 11 branches

throughout Lebanon, with a reputation for high-quality financial services and a strong record of

modernization and growth.

       165.   According to Defendant MEAB BANK’s 2016 annual report, the bank had total

assets of over $1.8 billion U.S. dollars and employed 335 people in Lebanon.

       166.   Defendant MEAB BANK claims to be the 15th largest bank in Lebanon by

deposits. The bank was named the “Fastest Growing Bank in Lebanon” by Banker Middle East

Industry Awards in 2011 and was named “Best Private Bank in Lebanon” by the World Finance

Banking Awards in 2012.

       167.   Kassem Hejeij co-founded Defendant MEAB BANK and served as the bank’s

Chairman until June 2015 when he was forced to step down as a result of being designated an

SDGT for his direct links to Hezbollah.

       168.   During the relevant period, Defendant MEAB BANK participated in various

domestic and international payment, clearing, and settlement systems (including, but not limited

to, electronic funds transfer, check clearinghouse, credit-card, and automated teller machine

networks).



                                                  37
       169.     Defendant MEAB BANK’s November 2002 Money Laundering Procedures set

forth two general rules as most important in the protection against money laundering:

                   Know Your Customer
                   Know Your Customer’s Business.

       170.     Defendant MEAB BANK’s November 2002 Money Laundering Procedures stated

that the bank had a “list of exemptions regarding some well-known clients to permit their daily

cash deposit without filling CTS [cash transaction slips], prepared by the branch compliance unit

officer and approved by the branch manager.”

       171.     It also recognized the warning signs indicated by “an operation effected in

unusually complicated conditions, including deposit of funds followed by quick and frequent

withdrawals.”

       172.     Defendant MEAB BANK’s November 2002 Money Laundering Procedures further

identified as a “Warning Sign” circumstances “[w]hen the account is basically used for a [sic] big

amounts to be transferred to, or received from, foreign countries, if it appears to the bank officer

carrying out the operations that the activities of the person or corporation in question do not justify

such funds movements.”

       173.     Defendant MEAB BANK describes its AML/CFT compliance program as follows:

                The bank’s Anti-Money Laundering/Counter Terrorist Financing
                (AML/CFT) programs meet or exceed the requirements of both the Banque
                du Liban and the international standards of the Financial Action Task Force
                (FATF).

                In addition to screening customers and transactions against the requirements
                of the Banque du Liban, MEAB also screens its banking activity against the
                U.S. Office of Foreign Assets Control (OFAC) Specifically Designated
                National (SDN) list, the U.S. sanction lists, among others, using EastNet’s
                state-of-the-art SafeWatch system.

       174.     Defendant MEAB BANK maintained a U.S. dollar-denominated correspondent


                                                      38
account—used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

               From 2003 to 2004:
               Union Bank of California (“UBOCI”) – New York;

               From 2004 to 2007:
               Standard Chartered Bank (“SCB”) – New York;

               In 2006:
               Wachovia Bank (“WB”) – New York; and

               From 2008 to 2011:
               Dresdner Bank – Frankfurt (via Dresdner Bank branch in New York).23

       175.    During the relevant period, Defendant MEAB BANK also maintained a

correspondent account (# 0005297836325) and cleared U.S. dollars through Branch Banking &

Trust Company (BB&T) in Guilford-Greensboro, NC.

       176.    According to SWIFT–Belgium, Defendant MEAB BANK’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “MEABLBBE.”

       177.    Defendant MEAB BANK primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.

       178.    At all relevant times, Defendant MEAB BANK purposefully and deliberately used

its New York correspondent banks to “clear” U.S. dollar-denominated transactions on Hezbollah’s

behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict Diamond

Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted Hezbollah

and its Islamic Jihad Organization, provided them with substantial assistance and agreed to

participate in The System and to help facilitate the transit of illicit proceeds through the United



23
       DRESDNER BANK AG was later acquired by COMMEZBANK AG, Frankfurt, Germany.

                                                    39
States for the benefit of Hezbollah and its IJO.

       179.    This specifically included clearing transactions worth almost $2 million on behalf

of Lebanese exchange houses such as Elissa Exchange and Ayash Exchange, that have been

designated for their money laundering activities on Hezbollah’s behalf.

       D.      BLOM BANK SAL (“BLOM”)

       180.    Defendant BLOM BANK SAL was established in 1951 as a private joint stock

company with limited liability (société anonyme libanaise) with a duration of 99 years. BLOM

was registered under number “2464” with the Commercial Registry of Beirut and registered under

number “14” on the list of banks licensed by the Central Bank of Lebanon.

       181.    Defendant BLOM BANK’s head office address is BLOM Bank Building, Rashid

Karameh Street, Beirut, Lebanon.

       182.    The bank’s shares are listed on the Beirut Stock Exchange and the Luxembourg

Stock Exchange.

       183.    Mr. Sa’d Azhari serves as the bank’s Chairman and General Manager, and Dr.

Numan al-Azhari serves as the Chairman of BLOM Group (BLOM’s ultimate parent).

       184.    In June 2017, Defendant BLOM BANK acquired 100 percent of the assets and

liabilities of HSBC Bank Middle East Limited, Lebanon Branch, for a total consideration of $146

million U.S. dollars.

       185.    According to Defendant BLOM BANK’s 2017 annual report, the bank ended the

year with assets valued at over $32.5 billion U.S. dollars, denominated in, among others, the

following units of account: U.S. dollars (47.1 percent), Lebanese pounds (31.8 percent), and EU

euros (7.3 percent); its customers’ deposits funded 81.9 percent of the bank’s assets; and the bank

operated 77 branches across Lebanon and employed 4,357 people.



                                                    40
       186.    Defendant BLOM BANK participates in various domestic and international

payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

check clearinghouse, credit-card, and automated teller machine networks).

       187.    Defendant BLOM BANK’s Board of Directors includes a Compliance Committee

that purportedly assists the Board with carrying out its functions and supervisory role with respect

to “proper implementation and effectiveness of AML/CFT procedures and regulations.”

       188.    According to Defendant BLOM BANK’s February 24, 2004 Anti-Money

Laundering Policy, the bank’s policy objectives were:

                  To prevent use of Bank’s products or services for money laundering.
                  To prevent damage to the Bank’s name and reputation by association
                   with money launderers.
                  To ensure that the Bank complies with money laundering legislation/
                   regulations wherever it does business.

       189.    To achieve those stated objectives, Defendant BLOM BANK stated in its AML

Policy manual that:

                  Procedures were put in place to monitor customers’ transactions. The
                   Compliance Unit at the Head Office generates daily and quarterly
                   reports to achieve this task.

                  Any transaction which does not fit within a customer’s transaction
                   profile should be reviewed by the Anti Money Laundering Compliance
                   Officer at the branch and the branch manager, to determine whether the
                   circumstances give rise to any suspicion of money laundering.

       190.    According to a questionnaire completed in 2007 by Defendant BLOM BANK’s

Head of AML, Malek Costa, the bank had “a monitoring program for suspicious or unusual activity

that covers funds transfers and monetary instruments” and took steps “to understand the normal

and expected transactions of its customers based on its risk assessment of its customers.”

       191.    Defendant BLOM BANK maintained a U.S. dollar-denominated correspondent

account—used for its Eurodollar electronic funds transfer transactions—at each of the following

                                                    41
correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York;

               From 2005 to 2011:
               JPM–New York;

               From 2005 to 2008:
               AMEX–New York;
               UBOCI–New York;

               From 2008 to 2011:
               Deutsche Bank Trust Company Americas (“DBTCA–New York”); and
               WB–New York.

       192.    Defendant BLOM BANK’s Eurodollar clearing account at CHIPS–New York is

identified by UID number “001871.”

       193.    According to SWIFT–Belgium, Defendant BLOM BANK’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “BLOMLBBX.”

       194.    Defendant BLOM BANK primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.

       195.    At all relevant times, Defendant BLOM BANK purposefully and deliberately used

its New York correspondent banks to “clear” U.S. dollar-denominated transactions on Hezbollah’s

behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict Diamond

Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted Hezbollah

and its Islamic Jihad Organization, provided them with substantial assistance and agreed to

participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.

       196.    This specifically included clearing transactions worth more than $27 million on


                                                    42
behalf of Lebanese exchange houses such as Elissa Exchange and Ayash Exchange, that have been

designated for their money laundering activities on behalf of Hezbollah.

       E.      BYBLOS BANK SAL (“BYBLOS”)

       197.    Defendant BYBLOS BANK SAL was established in 1950 and incorporated in its

present form in 1961 as a private joint stock company with limited liability (société anonyme

libanaise) with a duration of 99 years. BYBLOS was registered under number “14150” with the

Commercial Registry of Beirut and registered under number “39” on the list of banks licensed by

the Central Bank of Lebanon.

       198.    Defendant BYBLOS BANK’s head office address is Elias Sarkis Street, Ashrafieh,

Beirut, Lebanon.

       199.    According to Defendant BYBLOS BANK’s 2017 annual report, the bank ended the

year with total assets of over $22.7 billion U.S. dollars and employed 2,485 people in Lebanon.

       200.    Defendant BYBLOS BANK participates in various domestic and international

payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

check clearinghouse, credit-card, and automated teller machine networks).

       201.    Defendant BYBLOS BANK’s December 1, 2003 “Know Your Customer”

Memorandum noted that “All Byblos branches should be aware of any unusual transaction or

activity that is disproportionate to the customer’s known business, for which a proper reason

should be explained through the normal course of the relationship.” It also noted various suspicious

activities that might signal illicit activity such as when the customer “makes frequent deposits or

withdrawals of large amounts of currency for no apparent business reason, or for a business that

generally does not involve large amounts of cash” or when the customer initiates “[i]nternational




                                                    43
transfers for accounts with no history of such transfers or where the stated business of the customer

does not warrant such activity.”

       202.       Defendant BYBLOS BANK describes its corporate governance program—

including AML/CFT compliance—as implementing the following objectives:

                  Byblos Bank’s governance model is based on recommendations from the
                  Basel Committee on Banking Supervision, guidelines published by the
                  Financial Action Task Force, all relevant national regulations, and the
                  constantly evolving body of international best practice. In keeping with this
                  by-the-book approach, the Bank has developed a world-class toolbox of
                  compliance policies, procedures, and systems, all helping us to meet our
                  obligations to help identify and block money laundering, terrorism
                  financing, sanctions violations, and other illicit activities.

       203.       According to a questionnaire completed in 2006 by Defendant BYBLOS BANK’s

Head of Compliance, Antoine Dagher, the bank had “a monitoring program for suspicious or

unusual activity that covers funds transfers and monetary instruments” and took steps “to

understand the normal and expected transactions of its customers based on its risk assessment of

its customers.”

       204.       Defendant BYBLOS BANK maintained a U.S. dollar-denominated correspondent

account—used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

                  From 2003 to 2011:
                  BNY–New York,
                  account number 8033218622;

                  Citibank NA (“CITI–New York”),
                  account number 10948284;

                  Wells Fargo Bank (“WFB–New York”),
                  account number 2000191103571;

                  SCB–New York,
                  account number 3582049770001; and

                                                       44
               Prior to 2009:
               AMEX–New York,
               account number 00716613.

       205.    Defendant BYBLOS BANK’s Eurodollar clearing account at CHIPS–New York is

identified by UID number “037179.”

       206.    According to SWIFT–Belgium, Defendant BYBLOS BANK’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “BYBALBBX.”

       207.    Defendant BYBLOS BANK primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.

       208.    At all relevant times, Defendant BYBLOS BANK purposefully and deliberately

used its New York correspondent banks to “clear” U.S. dollar-denominated transactions on

Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict

Diamond Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted

Hezbollah and its Islamic Jihad Organization, provided them with substantial assistance and agreed

to participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.

       F.      BANK AUDI SAL

       209.    Defendant BANK AUDI SAL was founded in 1830 and incorporated in its present

form in 1962 as a private joint stock company with limited liability (société anonyme libanaise)

with a duration of 99 years. Defendant BANK AUDI was registered under number “11347” with

the Commercial Registry of Beirut and registered under number “56” on the list of banks licensed

by the Central Bank of Lebanon.

       210.    Defendant BANK AUDI’s head office address is Bank Audi Plaza, Omar Daouk

Street, Bab Idriss, Beirut, 2021 8102, Lebanon.

                                                     45
       211.    As of 2014, Deutsche Bank Trust Company Americas owns 29 percent of

Defendant BANK AUDI.

       212.    According to Defendant BANK AUDI’s 2017 annual report, the bank has total

assets of over $43.8 billion U.S. dollars and employs 6,541 people in Lebanon and ten other

countries.

       213.    Defendant BANK AUDI participates in various domestic and international

payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

check clearinghouse, credit-card, and automated teller machine networks).

       214.    Defendant BANK AUDI’s Board of Directors includes a “Compliance/AML/CFT

Committee” that purports to assist the Board with carrying out its functions and supervisory role

with respect to “fighting money laundering and terrorist financing,” “protecting the Bank from

other compliance-related risks,” and “overseeing the Bank’s compliance with applicable laws,

policies and regulations.”

       215.    According to Defendant BANK AUDI’s Anti-Money Laundering & Combatting

the Financing of Terrorism Policy (2010):

               Knowledge is what the entire money laundering compliance program is
               built upon. A sound program should include the following 9 elements:

                      Definition and acceptance of customers.
                      Full identification of customers, source of funds and wealth.
                      Development of transaction and activity profiles of each customer’s
                       anticipated activity.
                      Assessment and grading of risks presented by the customer or the
                       account.
                      Account and transaction monitoring based on the risks presented.
                      Investigation and examination of unusual customer or account
                       activity.
                      Documentation of findings.
                      Appropriate internal and external reporting.
                      Staff training about the importance of KYC.


                                                    46
       216.    Defendant BANK AUDI’s Anti-Money Laundering & Combatting the Financing

of Terrorism Policy (2010) further states that the bank “has adopted a proactive Risk-Based

Approach (RBA) to fighting money laundering and terrorist financing. By doing so, the Bank is

able to ensure that measures to prevent or mitigate money laundering and terrorist financing are

commensurate to the risks identified.”

       217.    The policy further states that “[a] risk analysis must be performed to determine

where the money laundering and terrorist financing risks are the greatest. The objective is to

identify higher risk customers, products and services, including delivery channels, and

geographical locations.”

       218.    It also noted that “considering geographic locations that pose a higher risk of

violations than others is essential to the Bank AML/CFT program” and identified certain indicia

of high-risk jurisdictions which included:

                  Countries identified by credible sources as having tight banking secrecy
                   laws.
                  Countries subject to sanctions or embargoes (e.g. OFAC sanctions list,
                   state sponsors of terrorism).
                  Countries identified by credible sources as having significant levels of
                   criminal activities (e.g. drug trafficking).
                  Countries identified by credible sources as having significant levels of
                   corruption.

       219.    Defendant BANK AUDI maintained a U.S. dollar-denominated correspondent

account—used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York,
               account number 8900111712;

               JPM–New York,
               account number 544729027;

                                                   47
               From 2003 to 2005:
               BANK AUDI (USA);

               From 2005 to 2008:
               AMEX–New York;
               Interaudi Bank, New York;

               From 2008 to 2011:
               SCB–New York,
               account number 3582023406001;

               HSBC–New York,
               account number 0000301159;

               WFB–New York,
               account number 2000191102776; and
               CITI–New York.

       220.    Defendant BANK AUDI’s Eurodollar clearing account at CHIPS–New York is

identified by UID number “000980.”

       221.    According to SWIFT–Belgium, BANK AUDI’s secure financial messaging

account on the SWIFT–Network is identified by BIC routing address “AUDBLBBX.”

       222.    Defendant BANK AUDI primarily settles its foreign exchange transactions through

the accounts of settlement members at CLS–New York.

       223.    At all relevant times, Defendant BANK AUDI purposefully and deliberately used

its New York correspondent banks to “clear” U.S. dollar-denominated transactions on Hezbollah’s

behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict Diamond

Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted Hezbollah

and its Islamic Jihad Organization, provided them with substantial assistance and agreed to

participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.
                                                    48
       G.      BANK OF BEIRUT SAL

       224.    Defendant BANK OF BEIRUT SAL was incorporated in 1963 as a private joint

stock company with limited liability (société anonyme libanaise) with a duration of 99 years.

Defendant BANK OF BEIRUT was registered under number “13187” with the Commercial

Registry of Beirut and registered under number “75” on the list of banks licensed by the Central

Bank of Lebanon.

       225.    Defendant BANK OF BEIRUT’s head office address is Bank of Beirut Building,

Foch Street, Beirut, Lebanon.

       226.    According to Defendant BANK OF BEIRUT’s 2016 annual report, the bank has

total assets of over $17.2 billion U.S. dollars and employs 1,491 people in Lebanon.

       227.    Defendant BANK OF BEIRUT participates in various domestic and international

payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

check clearinghouse, credit-card, and automated teller machine networks).

       228.    Defendant BANK OF BEIRUT’s internal manual on anti-money laundering

policies and procedures identified several indicators of money laundering, including:

                  Large cash exchange transactions;
                  Requests of wire transfers or bankers checks in exchange for Bank
                   Notes;
                  Large cash deposits and withdrawals that are not consistent with the
                   normal course of transactions on the account and/or the business
                   activities of the client;
                  High volume of deposits and transfers, where the nature of the account
                   holder’s business does not justify such volume of cash;
                  High volume or repeated operations related to foreign jurisdiction &
                   OFF-Shore operations, where the nature of the account holder’s
                   [business] does not justify these operations.

       229.    Defendant BANK OF BEIRUT claims to maintain an “AML Compliance Program”

that includes the following functions:


                                                    49
               AML Procedures designed to implement the Bank’s Customer
               Identification Program;

               The designation of an Anti-Money Laundering Compliance Officer
               responsible for coordinating and monitoring day-to-day compliance with
               the Anti-Money Laundering Policy and applicable laws, rules and
               regulations;

               Recordkeeping and reporting practices in accordance with the Anti-Money
               Laundering Policy and applicable laws, rules and regulations;

               Appropriate methods of monitoring transactions and account relationships
               to identify potential suspicious activities;

               Reporting suspicious activities to competent authorities in accordance with
               the Anti-Money Laundering Policy and applicable laws, rules and
               regulations;

               On-going training of appropriate personnel with regard to anti-money
               laundering and counter financing of terrorism issues and their
               responsibilities for compliance; and

               Independent testing to ensure that the Anti-Money Laundering Compliance
               Program has been implemented and continues to be appropriately
               maintained.

       230.    According to a questionnaire completed in 2007 by Defendant BANK OF

BEIRUT’s Head of AML Compliance, Robert Zouein, the bank had “a monitoring program for

suspicious or unusual activity that covers funds transfers and monetary instruments” and took steps

“to understand the normal and expected transactions of its customers based on its risk assessment

of its customers.”

       231.    Defendant BANK OF BEIRUT maintained a U.S. dollar-denominated

correspondent account—used for its Eurodollar electronic funds transfer transactions—at each of

the following correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York,
               account number 8900097906;


                                                    50
               JPM–New York,
               account number 400228661;

               From 2003 to 2008:
               AMEX–New York,
               account number 28134;

               From 2008 to 2011:
               HSBC–New York;

               CITI–New York,
               account number 10952793;

               SCB–New York,
               account number 3582036868001; and
               WB–New York.

       232.    Defendant BANK OF BEIRUT’s Eurodollar clearing account at CHIPS–New York

is identified by UID number “030264.”

       233.    According to SWIFT–Belgium, Defendant BANK OF BEIRUT’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “BABELBBE.”

       234.    Defendant BANK OF BEIRUT primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.

       235.    At all relevant times, Defendant BANK OF BEIRUT purposefully and deliberately

used its New York correspondent banks to “clear” U.S. dollar-denominated transactions on

Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict

Diamond Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted

Hezbollah and its Islamic Jihad Organization, provided them with substantial assistance and agreed

to participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.



                                                     51
       H.      LEBANON AND GULF BANK SAL (“LGB”)

       236.    Defendant LEBANON AND GULF BANK SAL was established in 1963 as

Banque de Crédit Agricole and incorporated in its present form in 1980 as a private joint stock

company with limited liability (société anonyme libanaise) with a duration of 99 years. Defendant

LEBANON AND GULF BANK was registered under number “43171” with the Commercial

Registry of Beirut and registered under number “94” on the list of banks licensed by the Central

Bank of Lebanon.

       237.    Defendant LEBANON AND GULF BANK’s head office address is located in

Allenby Street, Beirut, Lebanon.

       238.    According to Defendant LEBANON AND GULF BANK’s website, in 2017 the

bank had total assets of over $4.7 billion U.S. dollars and employed 420 people in Lebanon.

       239.    Defendant LEBANON AND GULF BANK participates in various domestic and

international payment, clearing, and settlement systems (including, but not limited to, electronic

funds transfer, check clearinghouse, credit-card, and automated teller machine networks).

       240.    Defendant LEBANON AND GULF BANK describes its AML/CFT compliance

program as follows:

               LGB Bank has implemented a set of rules that apply to all Bank’s activities
               to ensure compliance with Lebanese AML/CFT laws and regulations as
               well as international standards. The Bank has in place policies and
               procedures for the better knowledge of the customers’ activities and their
               expected use of Bank’s products and services.

       241.    Its Manual of Anti Money Laundering (December 2002) states:

               Two general rules are regarded as the most important in the protection
               against money laundering:

                      Know Your Customer
                      Know Your Customer's Business


                                                   52
              Not only because of any possible legal obligation, but also for the above-
              mentioned reasons it is advisable to extend verification of identity of the
              (eventual) beneficiary of an account as far as possible in all cases.

       242.   Defendant LEBANON AND GULF BANK maintained a U.S. dollar-denominated

correspondent account—used for its Eurodollar electronic funds transfer transactions—at each of

the following correspondent banks in New York:

              From 2003 to 2011:
              JPM–New York,
              account number 544729422;

              From 2005 to 2008:
              BNY–New York,
              account number 8900256141;

              SCB–New York,
              account number 3582023247001;

              DBTCA–New York,
              account number 04449171;

              WB–New York,
              account number 2000191104101;

              UBOCI–New York,
              account number 91267070112/NY; and
              AMEX–New York.

       243.   LEBANON AND GULF BANK’s Eurodollar clearing account at CHIPS–New

York is identified by UID number “160871.”

       244.   According to SWIFT–Belgium, LEBANON AND GULF BANK’s secure financial

messaging account on the SWIFT–Network is identified by BIC routing address “LGBALBBX.”

       245.   LEBANON AND GULF BANK primarily settles its foreign exchange transactions

through the accounts of settlement members at CLS–New York.


                                                  53
       246.    At all relevant times, LEBANON AND GULF BANK purposefully and

deliberately used its New York correspondent banks to “clear” U.S. dollar-denominated

transactions on Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of

Hezbollah’s Conflict Diamond Money Laundering Network (see, e.g. ¶868 herein), and knowingly

aided and abetted Hezbollah and its Islamic Jihad Organization, provided them with substantial

assistance and agreed to participate in The System and to help facilitate the transit of illicit

proceeds through the United States for the benefit of Hezbollah and its IJO.

       I.      BANQUE LIBANO-FRANÇAISE SAL (“BLF”)

       247.    Defendant BANQUE LIBANO-FRANÇAISE SAL was established in 1930 as a

branch of the French Bank Compagnie Algérienne de Crédit et de Banque and incorporated in its

present form in 1967 as a private joint stock company with limited liability (société anonyme

libanaise) with a duration of 99 years. BANQUE LIBANO-FRANÇAISE was registered under

number “19618” with the Commercial Registry of Beirut and registered under number “10” on the

list of banks licensed by the Central Bank of Lebanon.

       248.    Defendant BANQUE LIBANO-FRANÇAISE’s head office address is Beirut

Liberty Plaza, 5 Rome Street, Hamra, Beirut, 1107 2060, Lebanon.

       249.    According to Defendant BANQUE LIBANO-FRANÇAISE’s website, in 2017 the

bank had total assets of over $13.6 billion U.S. dollars and employed 1,546 people in Lebanon.

       250.    Defendant BANQUE LIBANO-FRANÇAISE participates in various domestic and

international payment, clearing, and settlement systems (including, but not limited to, electronic

funds transfer, check clearinghouse, credit-card, and automated teller machine networks).

       251.    Defendant BANQUE LIBANO-FRANÇAISE’s Board of Directors purportedly

includes a Compliance Committee that assists the Board with carrying out its functions and



                                                   54
supervisory role with respect to “proper implementation and effectiveness of AML/CFT

procedures and regulations.”

       252.    In 2007, Farid Raphael, President and Director General, and Walid Raphael,

Deputy General Manager, of Defendant BANQUE LIBANO-FRANÇAISE, represented to the

United States government that their bank had no dealings with Hezbollah and that the bank ran the

names of its customers against OFAC’s SDN list and the Lebanese Central Bank Special

Investigation Committee (SIC) list daily.

       253.    According to a questionnaire completed in 2007 by Defendant BANQUE

LIBANO-FRANÇAISE’s Head of Risk Management and Compliance Unit, Mrs. Nada Awad

Rizkalla, the bank had “a monitoring program for suspicious or unusual activity that covers funds

transfers and monetary instruments” and took steps “to understand the normal and expected

transactions of its customers based on its risk assessment of its customers.”

       254.    According to Ms. Josephine Chahine, Head of Risk Management & Compliance

and Mr. Wadih Soueidy of Defendant BANQUE LIBANO-FRANÇAISE’s Compliance Unit, the

bank “takes the matter of the prevention and combating of money laundering activities very

seriously. It has established policies and procedures that arc constantly reviewed, updated and

implemented throughout the bank. These policies and procedures apply to the Bank’s head office

and branches in Lebanon as well as its subsidiaries or offices in Lebanon and abroad.”

       255.    Furthermore, according to the bank’s senior compliance staff, the “bank has

implemented an automated process to monitor transactions, including all payments, transfers and

other fund movements.”

       256.    Defendant BANQUE LIBANO-FRANÇAISE maintained a U.S. dollar-

denominated correspondent account—used for its Eurodollar electronic funds transfer



                                                    55
transactions—at each of the following correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York, account number 8033222085;

               From 2005 to 2011:
               CITI–New York, account number 36154781;

               From 2008 to 2011:
               JPM–New York;
               SCB–New York, account number 3582023510001;
               DBTCA–New York, account number 04089495; and
               AMEX–New York (prior to 2009).

       257.    BANQUE LIBANO-FRANÇAISE’s Eurodollar clearing account at CHIPS–New

York is identified by UID number “002902”.

       258.    According to SWIFT–Belgium, BANQUE LIBANO-FRANÇAISE’s secure

financial messaging account on the SWIFT–Network is identified by BIC routing address

“BLFSLBBX”.

       259.    BANQUE LIBANO-FRANÇAISE primarily settles its foreign exchange

transactions through the accounts of settlement members at CLS–New York.

       260.    At all relevant times, BANQUE LIBANO-FRANÇAISE purposefully and

deliberately used its New York correspondent banks to “clear” U.S. dollar-denominated

transactions on behalf of Hezbollah on an ongoing and recurring basis, including on behalf of

Hezbollah’s Conflict Diamond Money Laundering Network (see, e.g. ¶868 herein),                  and

knowingly aided and abetted Hezbollah and its Islamic Jihad Organization, provided them with

substantial assistance and agreed to participate in The System and to help facilitate the transit of

illicit proceeds through the United States for the benefit of Hezbollah and its IJO.

       J.      BANK OF BEIRUT AND THE ARAB COUNTRIES SAL (“BBAC”)

       261.    Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES SAL was founded

                                                    56
in 1956 as a private joint stock company with limited liability (société anonyme libanaise) with a

duration of 99 years. Defendant BBAC was registered under number “6196” with the Commercial

Registry of Beirut and registered under number “28” on the list of banks licensed by the Central

Bank of Lebanon.

       262.    The bank was founded by Tawfiq Assaf, whose son, Ghassan, replaced him as

chairman and general manager after Tawfiq’s death in 1996.

       263.    In 2000, the bank changed its name in a rebranding push, to become BBAC.

       264.    Defendant BBAC’s head office is located at BBAC Building, 250 Clemenceau

Street, Beirut, Lebanon.

       265.    According to Defendant BBAC’s 2016 annual report, the bank had total assets of

over $6.4 billion U.S. dollars and employed 833 people in Lebanon.

       266.    Defendant BBAC participates in various domestic and international payment,

clearing, and settlement systems (including, but not limited to, electronic funds transfer, check

clearinghouse, credit-card, and automated teller machine networks).

       267.    Defendant BBAC claims that the role of its “AML/CFT and Sanctions section is to

ensure that the Bank is operating in compliance with the applicable laws related to fighting money

laundering and terrorism financing.”

       268.    According to a questionnaire completed in 2007 by Defendant BANK OF BEIRUT

AND THE ARAB COUNTRIES’s Compliance Unit Manager, Mr. Talal Abou Zeki, the bank had

“a monitoring program for suspicious or unusual activity that covers funds transfers and monetary

instruments” and took steps “to understand the normal and expected transactions of its customers

based on its risk assessment of its customers.”

       269.    Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES’s 2002 circular



                                                   57
on its monitoring system for anti-money laundering identified various indicia of money laundering,

including:

                  Deposits of large amounts of money or repeated deposits of amounts
                   that total a certain limit or a huge volume unjustified compared to the
                   client’s evident activities.
                  Operating an account mainly to transfer large amount of money to
                   foreign countries or to receive large transfers from the same, at a time
                   when it appears to the employee connected to these transactions that the
                   client’s activity does not justify such transactions.
                  Large or repeated transactions connected to an Offshore foreign
                   company, considered by the bank or the financial establishment as
                   disproportional with this activity's volume.
                  Exchanging monetary amounts by demands of electronic/wire transfers
                   or bank checks.

       270.    Defendant BBAC maintained a U.S. dollar-denominated correspondent account—

used for its Eurodollar electronic funds transfer transactions—at each of the following

correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York, account number 8033216271;
               JPM–New York, account number 544729289;
               CITI–New York, account number 36070254; and

               From 2005 to 2008:
               AMEX–New York, account number 00716738.

       271.    Defendant BBAC–Beirut’s Eurodollar clearing account at CHIPS–New York is

identified by UID number “000724”.

       272.    According to SWIFT–Belgium, Defendant BBAC’s secure financial messaging

account on the SWIFT–Network is identified by BIC routing address “BBACLBBX”.

       273.    Defendant BBAC primarily settles its foreign exchange transactions through the

accounts of settlement members at CLS–New York.

       274.    At all relevant times, Defendant BBAC purposefully and deliberately used its New


                                                   58
York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah

on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict Diamond Money

Laundering Network (see, e.g. ¶1105 herein), and knowingly aided and abetted Hezbollah and its

Islamic Jihad Organization, provided them with substantial assistance and agreed to participate in

The System and to help facilitate the transit of illicit proceeds through the United States for the

benefit of Hezbollah and its IJO.

       K.      JAMMAL TRUST BANK SAL

       275.    Defendant JAMMAL TRUST BANK SAL was founded in 1963 as a private joint

stock company with limited liability (société anonyme libanaise) with a duration of 99 years.

       276.    Defendant JAMMAL TRUST BANK was registered under number “13578” with

the Commercial Registry of Beirut and registered under number “80” on the list of banks licensed

by the Central Bank of Lebanon.

       277.    Defendant JAMMAL TRUST BANK’s head office is located at JTB Tower,

Tahweeta Highway, Elias al-Harawi Street, Beirut, Lebanon.

       278.    Defendant JAMMAL TRUST BANK maintains dozens of branches in Lebanon

and internationally, including branches in Egypt, Nigeria, Ivory Coast, and the United Kingdom.

       279.    According to Defendant JAMMAL TRUST BANK’s 2016 annual report, the bank

had total assets of over $997 million U.S. dollars and employed over 541 people in Lebanon.

       280.    Defendant JAMMAL TRUST BANK participates in various domestic and

international payment, clearing, and settlement systems (including, but not limited to, electronic

funds transfer, check clearinghouse, credit-card, and automated teller machine networks).

       281.    Defendant JAMMAL TRUST BANK claims that the bank is “in full and accurate

compliance with all the laws, regulations and circulars related to Anti-Money Laundering and



                                                    59
Countering the Financing of Terrorism of which most notably those issued by the Financial Action

Task Force (FATF/GAFI).”

       282.   Defendant JAMMAL TRUST BANK’s Chairman and General Manager, Anwar

Jammal, represented to the United States government in 2007 that his bank has no dealings with

Hezbollah, that the Bank runs the names of its customers against OFAC’s Specially Designated

Nationals and Blocked Persons List (“SDN”) and the Lebanese Central Bank Special Investigation

Committee (SIC) list daily and that the bank’s compliance officers check not only names but civil

registration numbers and customers’ mothers’ maiden names.

       283.   According to a questionnaire completed in 2007 by Defendant JAMMAL TRUST

BANK’s Assistant General Manager, Mr. Adnan Youssef, the bank had “a monitoring program

for suspicious or unusual activity that covers funds transfers and monetary instruments” and took

steps “to understand the normal and expected transactions of its customers based on its risk

assessment of its customers.”

       284.   Defendant JAMMAL TRUST BANK’s 2003 Money Laundering Abatement

Procedures Guide noted various indicia of money laundering, including:

                 large and repeated Cambia (currency exchange) transactions starting
                  from cash amounts;
                 depositing big amounts or big deposits whose aggregate amounts form
                  a certain, huge and unjustifiable amounts with respect to the client’s
                  apparent activities;
                 operating the account mainly to transfer huge amounts into foreign
                  countries to receive transfers in the same whereas the employee in
                  charge of such transactions believes that the client’s business doesn’t
                  justify such transactions;
                 clients who receive regular large payments whose sources are countries
                  that usually participate in producing, processing and trafficking drugs,
                  or from countries which permit the activities of terrorist organizations
                  or from countries which are considered to be ‘tax havens’;
                 repeated transfers into a country which is reputed for drugs
                  manufacturing and production.


                                                  60
       285.   Defendant JAMMAL TRUST BANK maintained a U.S. dollar-denominated

correspondent account—used for its Eurodollar electronic funds transfer transactions—at the

following correspondent banks in New York:

              From 2003 to 2005:
              HSBC–New York;

              From 2003 to 2008:
              AMEX–New York,
              account number 000197640;

              BNY–New York,
              account number 8033219009;

              From 2005 to 2008:
              SCB–New York,
              account number 3582023316001;

              UBOCI–New York,
              account number 91291740112; and

              From 2007 to 2008:
              WB–New York,
              account number 2000193002162.

       286.   Defendant JAMMAL TRUST BANK’s Eurodollar clearing account at CHIPS–

New York is identified by UID number “025502.”

       287.   According to SWIFT–Belgium, Defendant JAMMAL TRUST BANK’s secure

financial messaging account on the SWIFT–Network is identified by BIC routing address

“JTBKLBBE.”

       288.   Defendant JAMMAL TRUST BANK primarily settles its foreign exchange

transactions through the accounts of settlement members at CLS–New York.

       289.   At all relevant times, Defendant JAMMAL TRUST BANK purposefully and


                                                 61
deliberately used its New York correspondent banks to “clear” U.S. dollar-denominated

transactions on Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of

Hezbollah’s Conflict Diamond Money Laundering Network (see, e.g. ¶868 herein) and knowingly

aided and abetted Hezbollah and its Islamic Jihad Organization, provided them with substantial

assistance and agreed to participate in The System and to help facilitate the transit of illicit

proceeds through the United States for the benefit of Hezbollah and its IJO.

         L.       FENICIA BANK24

         290.     Defendant FENICIA BANK was incorporated in Lebanon in 1962 and registered

with the Lebanese Commercial Register under Corporate Registration number 11923 as the Bank

of Kuwait and the Arab World.

         291.     The Achour Group took over management of the bank in 1992 and exercises a

controlling stake in the institution.

         292.     The Bank of Kuwait and the Arab World changed its name to FENICIA BANK on

December 20, 2010.

         293.     Defendant FENICIA BANK’s head office is located at Fenicia Bank Building,

Foch street, Beirut Central District, Majidiyeh sector, Beirut, Lebanon.

         294.     Abd al-Razak Achour (a/k/a Ashur) has served as Chairman and Director General

of Defendant FENICIA BANK since 1994.

         295.     His father, Mahmud Muhammad Achour, previously served as a municipal mayor

on behalf of Amal,25 and remains a major shareholder of the bank.


24
          Because FENICIA BANK was only included in the Amended Complaint, the claims against this Defendant
are limited to those Plaintiffs whose claims are predicated on terrorist attacks that occurred on or after August 2, 2009
and Plaintiff service members who were not discharged from their military service prior to August 2, 2009.
25
         Amal was a political movement and militia established in the mid-1970s by Musa al-Sadr, a leading Shi’a
cleric who emigrated to Lebanon. After Sadr’s disappearance (and presumed death) in Libya, Hezbollah broke away
from Amal in the early 1980s. The two groups have remained competitors, but also actively cooperate in many spheres.

                                                               62
        296.   Youssef Abbas Merhi and Abd al-Ilah Mahmud Achour are board members of the

bank.

        297.   In June 2012, Ibrahim Chebli, manager of the Abbassieh branch of Defendant

FENICIA BANK in Lebanon, was designated an SDNTK by the U.S. Department of the Treasury

for facilitating the movement of millions of dollars for (among others) Ayman Joumaa’s Hezbollah

narcotics trafficking network.

        298.   According to a questionnaire completed in 2007 by Defendant FENICIA BANK’s

assistant General Manager, Dr. Asa’ad A. Koshiesh and its Compliance Officer, Mr. Sami

Neheme, the bank had “a monitoring program for suspicious or unusual activity that covers funds

transfers and monetary instruments” and took steps “to understand the normal and expected

transactions of its customers based on its risk assessment of its customers.”

        299.   According to Defendant FENICIA BANK, its secure financial messaging account

on the SWIFT–Network is identified by BIC routing address “BKAWLBBE.”

        300.   Defendant FENICIA BANK maintained a U.S. dollar-denominated correspondent

account—used for its Eurodollar electronic funds transfer transactions—at the following

correspondent banks in New York:

               From 2004 to 2007:
               American Express Bank Ltd. - P.O. Box 740, New York, NY 10008;
               Bank of New York - 1 Wall Street, New York, NY 10286;
               HSBC - 452 Fifth Avenue, NY 10018 - 2706, New York;

               From 2008 to 2009:
               Standard Chartered Bank (which acquired American Express Bank);
               Bank of New York - 1 Wall Street, New York, NY 10286;
               HSBC - 452 Fifth Avenue, NY 10018 - 2706, New York;

               From 2010 to 2011:
               The Bank of New York Mellon; and
               Standard Chartered Bank.



                                                    63
       301.    At all relevant times, Defendant FENICIA BANK purposefully and deliberately

used its New York correspondent banks to “clear” U.S. dollar-denominated transactions on

Hezbollah’s behalf on an ongoing and recurring basis, including on behalf of Hezbollah’s Conflict

Diamond Money Laundering Network (see, e.g. ¶868 herein), and knowingly aided and abetted

Hezbollah and its Islamic Jihad Organization, provided them with substantial assistance and agreed

to participate in The System and to help facilitate the transit of illicit proceeds through the United

States for the benefit of Hezbollah and its IJO.

VII.   ISLAMIC REVOLUTIONARY GUARD CORPS (IRGC)

       302.    On May 5, 1979, Ayatollah Ruhollah Khomeini, the first Supreme Leader of the

Islamic Republic of Iran, promulgated a decree establishing the Pasdaran e-Enqelab (literally the

“Guardians of the Revolution,” also referred to in English as the Revolutionary Guard and later as

the “Islamic Revolutionary Guard Corps”) three months after the fall of the Shah and his

government.

       303.    Initially composed of a disparate group of militias that emerged after the revolution,

the newly-formed IRGC was established to ensure that there would be no backsliding in

implementing Ayatollah Khomeini’s vision for an Islamic theocratic government in Iran based on

his concept of an Islamic state ruled by a velayat-e faqih (guardianship of the jurist).

       304.    The IRGC and (later) its subordinate directorate, the IRGC-QF, were established

as entities under the direction, control and authority of the Supreme Leader of Iran, and they report

directly to him.

       305.    In September 1980, when Iraq invaded Iran, the Iranian armed forces suffered

numerous setbacks on the battlefield. The newly formed IRGC and an affiliated militia known as

the Basij helped the Iranian army halt the Iraqi invasion and drive the Iraqi army back to roughly

the original border between the two countries.
                                                     64
         306.    For eight years, until the war ended in 1988, Iran responded to Iraq’s superior

military matériel by deploying highly motivated infantry formations populated by the IRGC and

Basij.

         307.    In 1982, despite being heavily engaged in combat with Iraqi forces, the Iranian

government sent IRGC members to assist the Lebanese Shi’a community build a political

movement and military capable of pushing the Israeli army out of southern Lebanon (following

the Israeli army’s 1982 incursion known as “Operation Peace for Galilee” to evict the Palestine

Liberation Organization from Lebanon).

         308.    Initially, the IRGC supported Amal, which garnered support from southern

Lebanon’s Shi’a community. But the IRGC also provided critical assistance to newly emerging

Hezbollah, which swore an oath of fealty to Iran, thereby tying it to decisions made by the

theocratic Supreme Leader of Iran, Ayatollah Khomeini.

         309.    Hezbollah’s fealty to the IRGC and Iran’s Supreme Leader ensured that Iran would

provide funding, military equipment, advisors and training for Hezbollah at a level not enjoyed by

Amal. That support and coordination continues to this day and is reciprocal: Iran bankrolls, arms

and trains Hezbollah, and Hezbollah supports Iranian strategy and interests in Lebanon, Syria, Iraq

and elsewhere.

         310.    From Hezbollah’s inception, the IRGC funded, armed, and supported it and

provided it with the ability to attack Israeli forces in southern Lebanon.

         311.    The October 23, 1983 bombing of the U.S. Marine Corps barracks in Beirut,

Lebanon (resulting in the death of 220 Marines, 18 Sailors, and 3 Soldiers), was a coordinated

attack sponsored and planned by the IRGC and carried out by Hezbollah operatives under the

command of Imad Mughniyah and his successor, Mustafa Badr al-Din.



                                                     65
        312.    The IRGC-QF was later created as a special IRGC directorate tasked with exporting

Iran’s terrorism and terrorist tactics internationally.

        313.    The IRGC-QF was, and remains, separate from (and hierarchically superior to)

Iran’s regular military and is accountable directly to Iran’s second, and current, Supreme Leader,

Ayatollah Sayyid Ali Hosseini Khamenei.

        314.    In many cases, young officers and leaders of the IRGC’s new formations during the

Iran-Iraq War are now senior members of the IRGC’s leadership, including its IRGC-QF, such as

Major General Qasem Soleimani, who assumed his position as IRGC-QF leader in 1998.

        315.    Major General Soleimani was designated by the United States on October 25, 2007

under Executive Order 13382, based on his “relationship to the IRGC”; in May 2011, under

Executive Order 13572, which focuses on human rights abuses in Syria, for his role as IRGC-QF

commander; and again, on October 11, 2011, as an SDGT.

        316.    In an April 1990 interview, Major General Mohsen Rezai, then-IRGC Commander,

explained the reasoning behind the IRGC-QF’s establishment and the scope of its responsibilities:

                [T]he Qods Force, which is for assisting Muslims, Islamic states or Islamic
                governments, should they ask for help in training or advice. That is now a
                global custom. If an Islamic state, government or people need to be put
                through some training, well the corps will go there and give them training;
                it will take measures to provide training support for world Muslims or
                Islamic states. There was a need for a force to perform this task, and the
                Eminent Leader commanded the corps to set it up.

        317.    On October 25, 2007, the U.S. Department of the Treasury designated the IRGC-

QF an SDGT for supporting terrorism as it: “…provides lethal support in the form of weapons,

training, funding, and guidance to select groups of Iraqi Shi’a militants who target and kill

Coalition and Iraqi forces and innocent Iraqi civilians.”

        318.    The IRGC-QF trains, advises and logistically supports terrorist organizations, and



                                                          66
performs related clandestine and covert special operations activities, on behalf of the Iranian

government. According to a U.S. Department of Defense assessment:

               The Iranian regime uses the Islamic Revolutionary Guard Corps-Qods
               Force (IRGC-QF) to clandestinely exert military, political, and economic
               power to advance Iranian national interests abroad. IRGC–QF global
               activities include: gathering tactical intelligence; conducting covert
               diplomacy; providing training, arms, and financial support to surrogate
               groups and terrorist organizations; and facilitating some of Iran’s provision
               of humanitarian and economic support to Islamic causes.

VIII. HEZBOLLAH

       A.      HEZBOLLAH’S  INITIAL  TERRORIST                          OPERATIONS             AND
               ORGANIZATIONAL STRUCTURE

       319.    Hezbollah was established in Lebanon circa 1982 by Sheikh Subhi al-Tufayli and

Abbas al-Musawi with the support and assistance of Iran’s IRGC.

       320.    Mr. al-Tufayli was Hezbollah’s first Secretary General, from 1989 until 1991.

       321.    Sheikh Muhammad Hussein Fadlallah served as the group’s “Spiritual Leader,”

providing Hezbollah its intellectual basis for both pursuing jihad and departing from the more

apolitical and passive theological trend in Shi’a Islam.

       322.    In 1995, the U.S. Department of the Treasury designated Sheikh Fadlallah a

Specially Designated Terrorist (“SDT”).

       323.    At all times relevant hereto, Hezbollah is and was a radical Islamic terrorist

organization that views the United States and other Western countries as its enemies.

       324.    Since its founding, Hezbollah has committed numerous acts of international

terrorism, including, but not limited to, the following:

                  July 19, 1982: The kidnapping of American University president David
                   S. Dodge in Beirut.

                  April 18, 1983: A car bomb attack on the United States Embassy in
                   Beirut, in which sixty-three people were killed.


                                                     67
                  October 23, 1983: A truck bomb attack on the U.S. Marine barracks
                   where American military personnel stationed in Beirut were serving as
                   part of a peace-keeping force in which 241 American military personnel
                   were killed; a separate attack against the French military compound in
                   Beirut killed 58 people.

                  December 12, 1983: Bombings against U.S. and French embassies in
                   Kuwait, in which 5 people were killed.

                  September 20, 1984: A car bomb attack on the U.S. Embassy annex in
                   Beirut, in which two Americans and twenty-two others were killed.

        325.   From its founding through the present, Hezbollah has carried out hundreds of

terrorist attacks against American targets that have killed hundreds of U.S. citizens and wounded

hundreds more.

        326.   Hezbollah’s policy and practice of carrying out terrorist attacks against United

States targets was well known to Defendants, because Hezbollah has openly, publicly and

repeatedly acknowledged having such a policy and carrying out such attacks.

        327.   Hezbollah made these acknowledgments on its official websites, in its official press

releases, on its official television station, Al-Manar, on its official radio station, Al-Nour, and in

numerous press conferences and news media interviews conducted by senior Hezbollah officials.

        328.   As a result of its mission, conduct, and terrorist activities, on January 23, 1995,

Hezbollah was designated an SDT by the United States. It has retained this designation since that

time.

        329.   On October 8, 1997, Hezbollah was designated an FTO by the United States. It has

retained this designation since that time.

        330.   On October 31, 2001, Hezbollah was designated an SDGT by the United States. It

has retained this designation since that time.

        331.   The IRGC has funded, trained and supplied Hezbollah, and facilitated its attacks


                                                     68
against the Israel Defense Forces (“IDF”) from at least as early as 1983.

       332.    Hezbollah had developed advanced tactical capabilities through the battlefield

experience of attacking the IDF in southern Lebanon, including the use of roadside bombs

featuring remote detonators and passive infrared (“PIR”) switch systems.

       333.    By the late 1990s, Hezbollah effectively deployed EFPs (described further below)

against IDF armor and had developed sophisticated tools to defeat IDF countermeasures.

       334.    Over time, Hezbollah became increasingly adept at inflicting casualties on the

Israeli military, and it eventually forced the IDF to withdraw into what Israel called a “Security

Zone” in southern Lebanon.

       335.    The Security Zone added depth to Israel’s security along its northern border. The

IDF and its proxy militia, the South Lebanese Army (“SLA”), occupied strong points within the

zone, conducted patrols, and occasionally used its bases to launch raids on Hezbollah targets

deeper in Lebanon.

       336.    For 15 years, the IDF maintained this buffer zone until increasing IDF casualties

precipitated an Israeli withdrawal in 2000 to its current border with Lebanon.

       337.    During that 15-year period, southern Lebanon served as a laboratory for Hezbollah

to hone its tactical war fighting skills and weapons development.

       338.    Attacks on the IDF’s Security Zone allowed Hezbollah to study and improve its

insurgent tactics, including: first, effectively ambushing Israeli patrols; second, deploying

Improvised Explosive Devices (“IEDs”); third, kidnapping Israeli soldiers; and, fourth, developing

and deploying EFPs in the late 1990s against Israeli armored vehicles.

       339.    The accumulated experience Hezbollah gained through its decades-long campaign

against the IDF also included developing precision use of indirect fire weapons and employing



                                                   69
Iranian-provided 107mm and 122mm rockets to launch indirect fire attacks on Israeli fortified

outposts and on Israel itself.

        340.    Hezbollah’s tactics evolved and improved over time. Examples included:

                   Beginning in August 1991, Hezbollah began regularly detonating
                    bombs by remote radio control, precluding the need for command wire.
                    The IDF attempted to counter the remote-control detonations by
                    sweeping a wide spectrum of radio frequencies from its listening bases
                    on the mountain peak of Mount Hermon to explode the bombs
                    prematurely.

                   In response, Hezbollah resumed using command-wire, victim-initiated
                    pressure plates and mat detonations for a while, before introducing a
                    new coded remote-control system in mid-1993. The bombs were fitted
                    with two receivers and scramblers, initially defeating Israeli attempts to
                    reproduce the detonating signals. Hezbollah engineers then refined the
                    bombs’ switches further by incorporating small jammers and turning the
                    weapons on using computerized multi-frequency transmissions.

                   By 1995, Hezbollah was equipping its IEDs with cellular phone
                    receivers to trigger firing switches. In turn, Israel jammed cell phone
                    frequencies from aircraft flying high above southern Lebanon. As the
                    technology improved and grew smaller, the IDF fitted cell phone
                    jammers into armored personnel carriers and vehicles. Eventually foot
                    soldiers could carry the equipment in a backpack.

                   In a major step change in capability, Hezbollah began using passive
                    infrared receivers in 1997 with the IED detonating when the target,
                    human or vehicular, crossed the beam, thereby negating the
                    effectiveness of IDF jamming devices.

        341.    The relatively rapid evolution of Hezbollah’s Tactics, Techniques & Procedures

(“TTP”) was a product of at least three related factors. First, Hezbollah’s operatives were highly

motivated and willing to risk heavy losses in their confrontations with Israel. Second, Hezbollah

benefited enormously from Iranian financial support and IRGC training and technology transfers.

Finally, Hezbollah took advantage of the first two factors and perfected its TTP through trial and

error against the SLA and IDF. These combined factors allowed Hezbollah to inflict significant

(but not decisive) casualty levels on the IDF.

                                                     70
       342.      The status quo began to change, however, with the first reported use of an EFP by

Hezbollah in southern Lebanon on October 5, 1998, when an Israeli High Mobility Multipurpose

Wheeled Vehicle (“HMMWV”) was struck, killing two Israeli soldiers and wounding six more.

       343.      EFPs introduced into the Israeli Security Zone in southern Lebanon quickly began

to significantly increase Israeli casualties because they were highly effective against Israeli armor

and therefore diminished the IDF’s ability to protect its patrols and supply lines, forcing the IDF

to resupply their now isolated and beleaguered outposts by helicopter, thereby avoiding the use of

armored convoys whenever possible.

       344.      By the late 1990s, Hezbollah effectively deployed EFPs against IDF armor and had

developed sophisticated tools to defeat IDF counter-IED measures.

       345.      As noted above, in 2000, the Israelis withdrew their forces to the current border

with Lebanon rather than suffer further personnel losses that were becoming politically

unsustainable.

       346.      In 2003, Hezbollah began to successfully export its TTP to Iraq – particularly its

experience deploying EFPs against HMMWVs, including hiding EFPs inside fiberglass ‘rocks’

painted to match the limestone geology of South Lebanon.

       347.      This included TTP for ambushes, kidnappings, indirect fire on stationary bases and

particularly its experience deploying EFPs against HMMWVs.

       348.      Hezbollah’s transfer of weapons, technology and tactics was critical to the

effectiveness and lethality of its proxies in Iraq that would go on to kill and maim more than a

thousand Americans between 2004 and 2011.

       349.      Another early warning sign of Hezbollah’s threat to American personnel in Iraq

occurred in May 2003 when Israeli naval commandos seized a small fishing boat off the country’s



                                                     71
northern coast and captured a Hezbollah explosives expert who had bomb detonators and computer

disks containing, among other things, bomb making instructions stowed on board.

       350.    For example, the computer disks contained detailed instructions on how to

manufacture and assemble EFPs:

               Anti-armor devices -

               Like with anti-personnel devices, one of the most important factors in
               increasing the effectiveness of anti-armor devices is:

                   1. The speed of the explosive substance: the faster the explosive
                      substance is and the more powerful it is, the more effective the
                      device is.
                   2. The weight of the explosive substance: the greater the weight of the
                      explosive substance, the more effective the device is.
                   3. The case: the thicker the case is, the more effective the device is.
                      The container is normally between 5 mm and 2½ cm in thickness.

               Anti-armor devices come in two types: plate devices and hollow devices.

                   1. Plate devices: these are devices designed to be used against light
                      armor, such as: Land Hummer and the M113 armored personnel
                      carrier.

                      To penetrate armor, these devices depend on a formed projectile
                      moving at a speed 2,000 to 3,000 meters per second.

                      This is a concave projectile

       351.    As set forth below, the IRGC-QF and Hezbollah jointly played a pivotal role in

fomenting sectarian violence in Iraq between 2004 and 2011, and they orchestrated numerous

attacks against U.S. service members in Iraq, including nearly all attacks involving EFPs,

Improvised Rocket Assisted Munitions (“IRAMs”) and other specified weapons.

       B.      HEZBOLLAH’S KEY LEADERS AND CURRENT ORGANIZATIONAL
               STRUCTURE

       352.    After its founding, Hezbollah evolved into a multifaceted, sophisticated, highly

organized, politically powerful, and well-financed terrorist organization.


                                                     72
       353.    Hezbollah now resembles a multinational corporate or governmental entity, with

departments, agencies, branches, in-house banking, insurance, and other financial services, and

media outreach. Its estimated enterprise value is worth billions of U.S. dollars.

       354.    Hezbollah’s network consists of a multitude of departments that assist its leadership

in carrying out its mission, and includes, but is not limited to, entities that are tasked with: first,

terrorist and paramilitary activities; second, social services and “charitable” activities; third,

general fundraising; fourth, construction and infrastructure; fifth, financial and insurance services;

and, sixth, media services. Notwithstanding Hezbollah’s multifaceted nature, it is a single, unified

entity dedicated to religiously inspired terrorism.

               1.       HEZBOLLAH’S EMBRACE OF TERRORISM IS OPEN AND
                        PUBLIC

       355.    Hassan Nasrallah (discussed below) has been Hezbollah’s Secretary General and

supreme leader for decades.

       356.    Mr. Nasrallah’s public pronouncements leave no doubt about Hezbollah’s embrace

of terrorism. For example:

                   “... put a knife in your shirt, then get close to an Israeli occupier and stab
                    him.” (Nightline, October 19, 2000)

                   “Suicide attacks shake the enemy from within, they plunge him into an
                    existential crisis, and thus prepare the ground for victory; these acts are
                    completely legitimate, since there are no innocent civilians in Israel;
                    rather they all are occupiers and accomplices to crime and massacre.”
                    (Statement broadcast on Al-Manar TV, September 14, 2001)

                   “Martyrdom operations - suicide bombings - should be exported outside
                    Palestine. I encourage Palestinians to take suicide bombings worldwide.
                    Don’t be shy about it.” (Washington Times, December 6, 2002)

                   “…This American administration is an enemy. Our motto, which we are
                    not afraid to repeat year after year, is: ‘Death to America.’” (Statement
                    broadcast on Al-Manar TV, February 18-19, 2005)


                                                       73
                  “The Lebanese resistance today inspires all the resistance in the world,
                   all the free persons, all the noble people and all who refuse to surrender
                   to American humiliation in the world. This is our victory, and this too
                   is the result of our battle.” (Speech after the July 2006 War “Divine
                   Victory Rally,” September 22, 2006)

                  “There is no doubt that American terrorism is the source of all terrorism
                   in the world. The Bush administration has turned the U.S. into a
                   danger—threatening the whole world, on all levels.” (Statement
                   broadcast, November 2009).

              2.      SHURA COUNCIL (MAJLIS AL-SHURA)

       357.   Hezbollah’s Shura Council (a/k/a Majlis al-Shura) is the decision-making body

within the terrorist organization, composed of Hezbollah’s highest in command—its Secretary-

General, the heads of the other Councils (see below) and advisors to Hezbollah leader Hassan

Nasrallah.

       358.   All Councils in Hezbollah are subordinate to and overseen by the Shura Council.

       359.   Mr. Nasrallah presides over the Shura Council and functions as the group’s leader

under the authority of the “jurist theologian” Ayatollah Ali Khamenei, Iran’s Supreme Leader.

       360.   Hezbollah’s Shura Council comprises the following members:

                  Hassan Nasrallah. In 1992, after Mr. al-Musawi’s death, Hassan
                   Nasrallah became Hezbollah’s leader and Secretary General. At all
                   relevant times, he has remained in that position. He was designated an
                   SDT on January 24, 1995, and an SDGT on May 16, 2018.

                  Naim Qassem. Sheikh Naim Qassem is Hezbollah’s Deputy Secretary
                   General. He was designated an SDGT on May 16, 2018.

                  Hashem Safieddine. In 1995, Hashem Safieddine was promoted to the
                   Majlis al-Shura. He is the Head of the Executive Council, Hezbollah’s
                   largest council. He was designated an SDGT on May 19, 2017.

                  Muhammad Yazbek. Muhammad Yazbek is the Head
                   of Hezbollah’s Judicial Council. He was designated an SDGT on May
                   16, 2018. He is considered the personal representative of the Supreme
                   Leader of the Islamic Revolution, Ali Khamenei, in Lebanon.
                   Moreover, Mr. Yazbek manages many of Hezbollah’s bank accounts.

                                                    74
                   Ibrahim Amin al-Sayyed. Ibrahim Amin al-Sayyed is the Head
                    of Hezbollah’s Political Council. He was Hezbollah’s first official
                    spokesperson and was involved in Hezbollah’s formation in the 1980’s.
                    He was designated an SDGT on May 16, 2018.

                   Hussein Khalil. Hussein Khalil is Mr. Nasrallah’s top political advisor.
                    He was designated an SDGT on May 16, 2018.

                   Hussein al-Shami. Mr. Al-Shami was formerly the head of the Islamic
                    Resistance Support Organization and Bayt al-Mal, fundraising
                    institutions that help finance Hezbollah. Due to Mr. Al-Shami’s
                    significant role in this effort, he was appointed to be a member of
                    Hezbollah’s Governing Council. Prior to that time, Mr. Al-Shami
                    headed Hezbollah’s Social Services Unit. He was designated an SDGT
                    on September 7, 2006.

               3.      EXECUTIVE COUNCIL

       361.    Hezbollah’s executive council (Majlis al-Tanfizi) ensures the execution of the

Shura Council’s policies and runs the day-to-day operations of Hezbollah and its educational

networks, youth movements, hospitals and health associations, women’s association, labor unions,

professional associations and other “charitable” and social organizations.

       362.    The executive council is headed by Shura Council member, Hashem Safieddine

(SDGT).

               4.      PARLIAMENTARY COUNCIL

       363.    Hezbollah’s Parliamentary Council is subordinate to the Shura Council and is

composed of Hezbollah’s members of Lebanon’s parliament and ministers, both current and past.

This council supervises the actions of Hezbollah’s bloc in Lebanon’s parliament, known as “the

Loyalty to the Resistance.” In the latest Lebanese general elections, held on May 6, 2018,

Hezbollah’s bloc won thirteen seats in the parliament.

               5.      JIHAD COUNCIL

       364.    The Jihad Council is the functional council underneath the Shura Council,

                                                    75
responsible for Hezbollah’s paramilitary and terrorist activities. The Jihad Council overseas the

organization’s “Resistance” operations, including oversight, recruitment, training, equipment and

internal security. This includes Hezbollah’s terror apparatus, the Islamic Jihad Organization a/k/a

External Security Organization.

       365.    The Jihad Council is officially headed by Mr. Nasrallah. Below are (or were) the

most prominent figures in the IJO.

                   a. Imad Mughniyah

       366.    Imad Mughniyah was one of the founders of Hezbollah in the 1980s and, until his

death in 2008, headed the organization’s IJO (under the supervision of the Jihad Council).

       367.    Mr. Mughniyah was known as Hezbollah’s “Chief of Staff” and, as such, oversaw

Hezbollah’s military, intelligence, and security apparatuses.

       368.    Mr. Mughniyah began his career in terrorism with the Palestinian Fatah movement

and rose through the organization’s ranks.

       369.    He helped found and organize the unit that would eventually turn into Yasser

Arafat’s Force 17, a commando and special operations unit of Fatah in Beirut. After the PLO fled

from Lebanon, Mr. Mughniyah joined Amal, and through it he was introduced to the IRGC in

Baalbek, Lebanon.

       370.    Later, he joined Hezbollah and formed the organization’s IJO with his brother-in-

law, cousin, and successor Mustafa Badr al-Din.

       371.    Mr. Mughniyah was identified by both Israeli and American officials as personally

involved in planning and directing many of Hezbollah’s suicide bombings, terrorist attacks,

murders, kidnappings and assassinations throughout the 1980s and 1990s against the United States

and other Western countries, and against Israel and Jewish targets around the world.



                                                    76
       372.     Below is a partial list of Hezbollah’s terrorist operations that Mr. Mughniyah

planned, directed, and/or executed:

      Date              Hezbollah Terrorist Attack Description           Location    Innocent
                                                                                      Deaths

    April 18,      Suicide Vehicle Borne Improvised Explosive Device      Beirut,       63
     1983          (“SVBIED”) terrorist attack against the U.S.          Lebanon
                   Embassy–Lebanon.

   October 23,     Two separate SVBIED terrorist attacks against the      Beirut,       305
      1983         Multi-National Peacekeeping Force (U.S. and           Lebanon
                   French barracks).

  November 4,      SVBIED terrorist attack against the IDF regional       Tyre,         60
     1983          headquarters building.                                Lebanon
  December 12, SVBIED terrorist attack against the U.S. Embassy– Kuwait City,            5
     1983      Kuwait.                                             Kuwait
    March 16,      Kidnapping, torture, and murder (June 3, 1985) of      Beirut,        1
     1984          CIA Officer and Chief of Station, William F.          Lebanon
                   Buckley.
  September 20, SVBIED terrorist attack against the U.S. Embassy          Beirut,       24
      1984      Annex–Lebanon.                                           Lebanon
   December 4,     Hijacking of Kuwait Airways Flight 221, including     Tehran,         2
      1984         murder of two American passengers.                     Iran
    March 10,      SVBIED terrorist attack against an IDF convoy of      Southern       12
     1985          military vehicles and Israeli soldiers.               Lebanon
     June 14,      Hijacking of TWA Flight 847, including the murder      Beirut,        1
       1985        of U.S. Navy diver Robert D. Stethem.                 Lebanon
  September 30, Kidnapping of four Soviet diplomats from the Soviet       Beirut,        1
      1985      Embassy–Lebanon, including the murder of Consul          Lebanon
                Attaché Arkady Katov.

   February 17,    Kidnapping, torture, and murder (declared dead July    Beirut,        1
      1988         6, 1990) of U.S. Marine Corps Colonel William         Lebanon
                   Higgins.

     April 5,      Hijacking of Kuwait Airways Flight 422, including     Larnaca,        2
      1988         the murder of two Kuwaiti passengers.                 Cyprus



                                                  77
       Date              Hezbollah Terrorist Attack Description              Location    Innocent
                                                                                          Deaths

   October 19,      SVBIED terrorist attack against an IDF convoy of         Southern        8
      1988          military vehicles and Israeli soldiers.                  Lebanon
    March 17,       SVBIED terrorist attack        against   the   Israeli    Buenos        29
     1992           Embassy–Argentina.                                        Aires,
                                                                             Argentina
      July 18,      SVBIED terrorist attack against the Argentine             Buenos        85
       1994         Israelite Mutual Association (“AMIA”) building.           Aires,
                                                                             Argentina
     June 25,       Vehicle Borne Improvised Explosive Device         Khobar,               20
       1996         (“VBIED”) terrorist attack against the U.S. Air Saudi Arabia
                    Force’s Khobar Towers housing complex.

    October 4,      Kidnapping of IDF Colonel Elhanan Tannenbaum.             Dubai,         -
      2000                                                                    UAE
    October 7,      Kidnapping and murder of three IDF soldiers.             Northern        3
      2000                                                                    Israel
    March 12,       Small Arms Fire terrorist attack against Israeli         Matzuva,        6
     2002           civilian vehicles traveling on the Shlomi-Matzuva         Israel
                    road.
   February 14,     VBIED assassination of Rafic Hariri, former Prime         Beirut,       21
      2005          Minister of Lebanon.                                     Lebanon
      April 4,      Kidnapping and torture of two Israeli citizens.          Northern        -
       2005                                                                   Israel
      July 12,      Complex terrorist attack against an IDF military         Northern        5
       2006         convoy, including the kidnapping and murder of two        Israel
                    IDF soldiers.


        373.     Mr. Mughniyah also helped construct Hezbollah’s military terrorist infrastructure

in Lebanon, which was used against the IDF in 2006. As noted in detail below, Mr. Mughniyah

was a key figure in establishing, training and directing the Shi’a terrorist cells that caused

Plaintiffs’ injuries.

                    b. Mustafa Badr al-Din

        374.     Mustafa Badr al-Din was a Hezbollah military leader and both the cousin and
                                                     78
brother-in-law of Mr. Mughniyah (Mughniyah was married to Mustafa Badr al-Din’s sister

Sa’ada).26

       375.    Like Mr. Mughniyah, Mr. Badr al-Din served in Fatah’s Force 17 in Beirut (before

1982) and joined Hezbollah with him.

       376.    Mr. Badr al-Din later became an expert bomb maker.

       377.    He headed Hezbollah’s security apparatus and was a member of the Shura Council

as well as Head of the IJO unit responsible for overseas operations. He was a key participant in

the bombing of the U.S. Marine Corps barracks in Lebanon in 1983, killing 241 Marines.

       378.    Soon after that bombing, Mr. Badr al-Din was dispatched to Kuwait to work with

a joint Iraqi Da’wa Party–Hezbollah operation to attack Western targets at the IRGC’s behest.

       379.    At the beginning of his terrorist career, Mr. Badr al-Din commanded the IRGC’s

operation to assassinate the Emir of Kuwait. The attempt failed, and he ultimately spent five years

in a Kuwaiti jail. (He was also charged with the bombing of the American and French embassies

in Kuwait City.)

       380.    The Kuwaiti authorities sentenced him to death, but he fled from prison during the

Iraqi invasion of Kuwait in August 1990.

       381.    Hezbollah had previously tried to gain his release, along with other Hezbollah

operatives held in Kuwait, by hijacking airplanes as bargaining chips, including hijacking a TWA

flight in 1985 and Kuwaiti aircraft in 1984 and 1988.

       382.    In June 2011, the prosecutor of the Special Tribunal for Lebanon charged Mr. Badr

al-Din with involvement in the February 14, 2005 bombing that killed former Lebanese Prime



26
       Mustafa Badr al-Din had a brother named Muhammad Amin Badr al-Din who is discussed infra.



                                                       79
Minister Rafic Hariri and 21 others.27

        383.     The U.S. Department of the Treasury designated Mr. Badr al-Din an SDGT in

September 2012 “for providing support to Hizballah’s terrorist activities in the Middle East and

around the world.” Saudi Arabia also designated Mr. Badr al-Din as a global terrorist linked to

Hezbollah, and as an activist in the Syrian war.

                        c. Muhammad Kawtharani

        384.     Since 2003, Muhammad Kawtharani has been responsible for Hezbollah’s Iraq

portfolio, overseeing all of the terrorist organization’s Iraqi operations. He has also assisted in

coordinating the movement of Hezbollah fighters to support pro-regime forces in Syria.

        385.     As the individual in charge of Hezbollah’s Iraq activities, Mr. Kawtharani worked

on behalf of Hezbollah’s leadership to promote the terrorist group’s interests in Iraq, including

Hezbollah’s efforts to provide training, funding, political, and logistical support to Iranian-backed

terror cells in Iraq.

        386.     As a member of Hezbollah’s Political Council, Mr. Kawtharani also helped secure

the release from Iraqi custody of senior Hezbollah commander Ali Mussa Daqduq. The latter was

designated an SDGT by the U.S. Department of the Treasury in November 2012 and was

responsible for numerous attacks against the Coalition Forces in Iraq, including the January 20,

2007 attack on a compound in Karbala that claimed the lives of five American soldiers and injured

many others.

        387.     On August 22, 2013, Mr. Kawtharani was designated an SDGT by the U.S.

Department of the Treasury for, among other things, his supervisory role in Iraq where he “worked

on behalf of Hizballah’s leadership to promote the group’s interests in Iraq, including Hizballah


27
         Treasury Designates Hizballah Commander Responsible for American Deaths in Iraq (U.S. Department of
the Treasury, November 19, 2012), online at https://www.treasury.gov/press-center/press-releases/Pages/tg1775.aspx.

                                                            80
efforts to provide training, funding, political, and logistical support to Iraqi Shi’a insurgent

groups.”28

                6.       THE JIHAD COUNCIL’S ISLAMIC JIHAD ORGANIZATION
                         (“IJO”) OR EXTERNAL SECURITY ORGANIZATION (“ESO”)

        388.    The Jihad Council’s Islamic Jihad Organization was established in 1983, after

Hezbollah’s attack on the U.S. military personnel conducting peace-keeping operations in Beirut.

        389.    The IJO is a sub-directorate of the Jihad Council, working alongside, but distinct

from, Hezbollah’s formal militia activity in Lebanon.

        390.    The IJO is a discrete branch within Hezbollah, responsible for procurement,

intelligence, counterintelligence, surveillance, planning, coordination, and execution of terrorist

attacks against Hezbollah’s and Iran’s enemies outside of Lebanon.

        391.    The IJO is responsible for numerous significant attacks against targets outside of

Lebanon, including the following terrorist operations:

                    On July 18, 2012, a bomb exploded on an Israeli tourist bus at Sarafovo
                     Airport in Burgas, Bulgaria, killing five Israelis and their Bulgarian bus
                     driver. The Bulgarian authorities have charged two individuals in
                     connection with the attack; they state the individuals were IJO members.

                    On July 18, 1994, a van carrying explosives was detonated outside the
                     Argentinian-Israeli Mutual Association in Buenos Aires, Argentina,
                     killing 85 people and injuring more than 300 others. In 1999,
                     Argentinian authorities issued an arrest warrant for IJO leader Imad
                     Mughniyah for his alleged involvement. No group claimed
                     responsibility for the attack, and Hezbollah has repeatedly denied
                     accusations that it perpetrated it. However, Argentinian authorities
                     concluded that the IJO was responsible.

                    On March 17, 1992, a truck laden with explosives was used to destroy
                     the Israeli Embassy in Buenos Aires, killing 29 people and injuring 242
                     others. Although Hezbollah denied involvement, responsibility for the
                     attack was claimed in the name of the IJO. Argentinian authorities


28
         Treasury Sanctions Hizballah Leadership (U.S. Department of the Treasury, August 22, 2013), online at
https://www.treasury.gov/press-center/press-releases/Pages/jl2147.aspx.

                                                         81
                   eventually issued an arrest warrant for IJO leader Imad Mughniyah for
                   organizing the attack.

                   a. Talal Hamiyah

       392.    The IJO’s current Commander is Talal Hamiyah, previously a deputy of Mr.

Mughniyah’s. Mr. Hamiyah was implicated in the 1992 and 1994 attacks in Argentina (listed

above). The U.S. Department of the Treasury designated Mr. Hamiyah an SDGT on September

13, 2012. The U.S. State Department is offering a reward of up to $7 million U.S. dollars for

information that leads to Mr. Hamiyah’s location, arrest, or conviction in any country.

                   b. Wafiq Safa

       393.    Wafiq Safa is a senior Hezbollah commander who has chaired the terrorist

organization’s liaison and central coordination committee (formerly its “security committee”).

Although his role within Hezbollah does not formally fall under the Jihad Council’s remit,

operationally he is a senior Hezbollah liaison to the IJO, responsible for, among other things,

facilitating and directing activities related to the IJO’s Business Affairs Component, discussed

below, particularly the BAC’s access to Beirut’s international airport and many ports.

       394.    When the U.S. Department of the Treasury designated Wafiq Safa on July 9, 2019,

it noted that he “serves as a Hizballah interlocutor to the Lebanese security forces. As the head of

Hizballah’s security apparatus, which is directly linked to Secretary General Hassan Nasrallah,

Safa has exploited Lebanon’s ports and border crossings to smuggle contraband and facilitate

travel on behalf of Hizballah…. For example, Hizballah leveraged Safa to facilitate the passage of

items, including illegal drugs and weapons, into the port of Beirut, Lebanon. Hizballah specifically

routed certain shipments through Safa to avoid scrutiny. Additionally, as of 2018, Hizballah

facilitated favors at the Beirut airport. Safa also facilitated travel for Hizballah associates through

a border crossing.”

                                                      82
        C.      HEZBOLLAH’S “SOCIAL WELFARE” SECTOR – THE DA’WA

        395.    Since its emergence in the 1980s, Hezbollah has developed a network of social

welfare institutions or da’wa that it uses as an instrument of its political, psychological and military

strategy.

        396.    For example, Hezbollah provides welfare benefits to the families of its “martyrs”

(shahid, or shuhadaa, plural), particularly their children.

        397.    The children of Hezbollah’s shuhadaa are privileged because they are educated in

Hezbollah-subsidized schools and receive free health care in a country where, for many years,

Lebanese citizens spent an estimated 40 percent of their income on medical expenses.

        398.    Hezbollah’s social welfare institutions are not only operated by senior Hezbollah

operatives, but these institutions and their leaders are also actively involved in Hezbollah’s

network of commercial enterprises which, in turn, provide services to these social welfare

institutions.

        399.    For example, the Martyrs Foundation–Lebanon (SDGT) operates hospitals and

health clinics. Companies belonging to another Hezbollah institution, Jihad al-Bina (SDGT),

receive the construction contracts for those projects, and still other Hezbollah companies arrange

the financing, acquire the real estate, and provide the architectural and engineering services for the

projects.

                1.      IRSO – THE ISLAMIC RESISTANCE SUPPORT ORGANIZATION

        400.    The Islamic Resistance Support Organization (“IRSO”), officially known in Arabic

as Hay’at Da’am al-Muqawama al-Islamiya Fi Lubnan, is an umbrella organization that Hezbollah

uses to solicit, collect and disperse donations in support of its terrorist activities.




                                                       83
        401.    In 2016, Mr. Nasrallah said that IRSO’s mission is to provide Hezbollah with a

“kind of financial and material support” as well as moral and political support.29

        402.    The IRSO was established in 1989 to professionalize Hezbollah’s fund-raising

campaigns. The money IRSO collects is earmarked primarily for the purchase of weapons for

Hezbollah terrorist-operations and support for its cadres.

        403.    The IRSO collects considerable sums of money in Lebanon from both private and

public entities, including businesses, mosques, educational institutions, gas stations, shopping

centers and roadblocks.

        404.    The IRSO maintains branches across Lebanon as well as a women’s division and

an international division.

        405.    Funds are raised in Lebanon and Muslim communities–especially Shi’a

communities–around the world, mainly in the Gulf States and Western countries.

        406.    A pamphlet recovered by Israeli forces in Lebanon in 2006 states: “The resistance

collection box is small and placed inside the house so that all members of the family will sense the

importance of participating in supporting the resistance by contributing.”

        407.    The IRSO also maintains the website www.moqawama.org, one of Hezbollah’s

official media organs.

        408.    The IRSO is currently headed by Sayeed Qassem Tawil.

        409.    Previously, the IRSO was headed by Hussein al-Shami (a designated SDGT).


29
       Interestingly, at an IRSO event in 2013, Mr. Nasrallah gave a speech denying Hezbollah’s involvement in
any commercial activities, stating:

                I would like to reiterate that we do not have economic or investing projects in Lebanon or
                abroad. Well yes, we have service projects. However, we do not have projects that bring in
                profits and money. I will even make use of this occasion to tell the Lebanese that if anyone
                tells you that I have a commercial project in which he invested a capital and ask you to
                share with him or partake with him claiming that its returns are for the party or the party
                has a share in it, be sure that he is a liar.

                                                            84
       410.    Al-Shami is a senior Hezbollah official in several Hezbollah controlled-

organizations, such as Bayt al-Mal and al-Qard al-Hassan, which also help Hezbollah fund its

activities. He was also the director of Hezbollah’s social services division and helped establish the

Martyrs Foundation - Lebanon.

       411.    Mr. Al-Shami was designated an SDGT by the U.S. Department of the Treasury on

September 7, 2006.

       412.    As mentioned above, Mr. Al-Shami is a Shura Council member due to his

prominent position in Hezbollah’s fundraising institutions.

       413.    The IRSO was designated an SDGT by the U.S. Department of the Treasury on

August 29, 2006.

       414.    According to the U.S. Department of the Treasury, the IRSO solicited donations

through Hezbollah’s al-Manar satellite television in Lebanon.

       415.    In its 2006 press release, the U.S. Department of the Treasury noted that:

“[s]olicitation materials distributed by IRSO inform prospective donors that funds will be used to

purchase sophisticated weapons and conduct operations. Indeed, donors can choose from a series

of projects to contribute to, including, supporting and equipping fighters and purchasing rockets

and ammunition.”

       416.    Furthermore, the U.S. Department of the Treasury provided a copy of the IRSO’s

donation form (allowing a donor to specify the Hezbollah program that the donation should be

directed toward).

       417.    The IRSO openly offered prospective donors the opportunity to earmark funds

toward different types of terrorist activities, including the acquisition of missiles and ammunition,




                                                     85
and payments to terrorists. Both English and Arabic copies of the IRSO’s donation program form

are appended hereto as Exhibit 2.

       418.    Stuart Levey, then-U.S. Department of the Treasury Under Secretary for Terrorism

and Financial Intelligence, noted in testimony before Congress that the IRSO does not attempt to

conceal its purpose:

               While some terrorist-supporting charities try to obscure their support for
               violence, IRSO makes no attempt to hide its true colors. IRSO’s fundraising
               materials present donors with the option of sending funds to equip
               Hezbollah fighters or to purchase missiles that Hezbollah uses to target
               civilian populations. IRSO works to inflict suffering rather than alleviate it.
               (Emphasis added.)

       419.    In fact, prior to the IRSO’s 2006 designation, Hezbollah used its television station,

Al-Manar, to raise money through the IRSO in support of Hezbollah’s terror campaign by running

commercials requesting wire transfers be sent to four Lebanese commercial banks (specifying the

account numbers for donations, including an account at Defendant BYBLOS BANK30).

       420.    The IRSO owned the following bank accounts for the express purpose of supporting

and funding Hezbollah’s violent “resistance” operations:

                  FRANSABANK, Al-Shiyah Branch,
                   account number: 252010/692830.21;

                  FRANSABANK, Al-Shiyah Branch,
                   account number: 78.02.251.133553.0.8;

                  BYBLOS BANK, Hreik Neighborhood Branch,
                   account number: 78-2-252-133521-1-5;

                  BANQUE LIBANO-FRANÇAISE SAL, Hreik Neighborhood Branch,
                   account numbers: 657409.17 and 657469.171;

                  LEBANON AND GULF BANK, Mazra’a Branch,
                   account number: 202-336254;


30
       Beirut Riyadh Bank was explicitly mentioned.

                                                      86
                  LEBANON AND GULF BANK, Mazra’a Branch,
                   account number: 202-329665; and

                  JAMMAL TRUST BANK, Ghobeiry Branch,
                   account number: 140-028355.28/0/5 (published in Al-Ahed Newspaper
                   on February 21, 1986).

       421.    A July 25, 2006 report that aired on MSNBC demonstrated that: first, Hezbollah

used U.S. currency to support its activities; and second, often did so openly, including its appeals

for donations. During the MSNBC broadcast, an NBC reporter contacted a number advertised on

Al-Manar, the Hezbollah-owned-and-controlled Lebanese television network, posing as a

prospective Hezbollah donor:

               NBC Reporter: I want to donate money to the Mujahedeen [Hezbollah
               resistance], is this the right number?

               Hezbollah Facilitator: You have to send to The Lebanese-French Bank
               [Defendant BANQUE LIBANO-FRANÇAISE SAL].

               NBC Reporter: Do you have the number?

               Hezbollah Facilitator: There is an account number. You deposit the money
               and wire it to the Lebanese French Bank.

               NBC Reporter: How can I know that this is accurate? I’m so worried to
               deposit the money, can you tell me and confirm that this money will be sent
               to the Mujahideen?

               Hezbollah Facilitator: Yes, sure.

               NBC Reporter: And where are you from? Are you from the bank or no?

               Hezbollah Facilitator: No. I’m from the resistance.

               NBC Reporter: How would we know? I’m so worried when I deposit the
               money it will reach Mujahideen.

               Hezbollah Facilitator: You go to the bank and deposit the money, and they
               will wire it to the Lebanese French Bank. You have to go [sic] the bank.
               Where are you calling from?

               NBC Reporter: I am from America.

                                                    87
                  Hezbollah Facilitator: You have to go to the bank—any bank.

                  NBC Reporter: That for sure will reach the Mujahedeen?

                  Hezbollah Facilitator: For sure. Do not mention resistance or anything like
                  that. If you do, they won’t wire them.

                  NBC Reporter: Thank you—God be with you. Bye bye.

                  Hezbollah Facilitator: You are welcome. God be with you.31

                  2.     JIHAD AL-BINA

        422.      Jihad al-Bina (a/k/a Jihad al-Binaa, a/k/a Jihad al-Bina’a, a/k/a Construction Jihad)

was established in September 1988 and registered in Lebanon as a charitable organization.

        423.      It is supervised and overseen by Hezbollah’s Shura Council, which is responsible

for Jihad al-Bina’s operation.

        424.      Sultan Khalifa As’ad was its founder and first general manager. He serves as

Deputy Chairman of Hezbollah’s Executive Council for Municipal Affairs and formerly headed

Hezbollah’s Finance Unit.

        425.      Muhammad Said Khansa, one of Hezbollah’s “Founding Fathers,” serves as

Director of Agricultural and Environmental Affairs at Jihad al-Bina. Since 1998, he has been

elected three times as the mayor of Ghobeiry (a Hezbollah-dominated suburb of Beirut) as

Hezbollah’s candidate. He has also served as the President of the Union of the Dahiya

municipalities.

        426.      Qassem Aliq, who was designated an SDGT by the U.S. Department of the

Treasury on July 24, 2007, served as the Director of Jihad al-Bina.

        427.      Ibrahim Abdallah Ismail, another prominent Hezbollah leader, also served as


31
         Adam Ciralsky and Lisa Myers, Hezbollah Banks Under Attack in Lebanon (NBC News, July 25, 2006),
archived at https://web.archive.org/web/20060809013901/http://www.msnbc.msn.com:80/id/14015377/page/2/.

                                                       88
Director General of Jihad al-Bina.

       428.    In 2006, Walid Ali Jaber was named the Beirut director for Jihad al-Bina and was

given responsibility for rebuilding and reconstructing the Dahiya area – a collection of suburbs

predominantly populated by Shi’a and situated in south Beirut.

       429.    Mr. Jaber was also Hezbollah’s candidate in the Burj al-Barajneh’s (municipality

located in the southern suburbs of Beirut between Rafic Hariri International Airport and Haret

Hreik neighborhood) municipal elections.

       430.    Ali Tajideen, a key Hezbollah financier and Hezbollah’s commander in Hanouay,

Tyre, Lebanon (who, as described below, was designated an SDGT on December 9, 2010) was

described by the U.S. Department of the Treasury as “a major player in Jihad Al-Bina.”

       431.    Jihad Al-Bina was modeled on its Iranian counterpart, the Construction Jihad

Movement—an Iranian charity working to support the holy war Hezbollah waged against Israel

and Iran’s other external enemies.

       432.    Jihad al-Bina rehabilitates and builds schools in remote villages and towns,

subsidizes education in poor Shi’a areas, and is responsible for numerous infrastructure projects

that help solidify Hezbollah’s hold on the Shi’a populace in Lebanon.

       433.    In exchange for improving their quality of life, Jihad al-Bina expects its Shi’a

beneficiaries to pledge their allegiance to Hezbollah.

       434.    According to the U.S. Department of the Treasury’s February 20, 2007 designation

of Jihad al-Bina as an SDGT, Hezbollah operates the organization for its own construction needs

as well as to attract popular support in Lebanon by sponsoring civilian construction projects.

       435.    The U.S. Department of the Treasury described the organization as “a Lebanon-

based construction company formed and operated by Hizballah. Jihad al-Bina receives direct



                                                    89
funding from Iran, is run by Hizballah members, and is overseen by Hizballah’s Shura Council, at

the head of which sits Hezbollah’s Secretary General Hassan Nasrallah.”

        436.    The U.S. Department of the Treasury further noted that “[i]n cases when intended

solicitation targets were thought to object to the group’s relationship with Hezbollah and the

Iranian government, the organization employed deceptive practices, applying in the name of

proxies not publicly linked to Hezbollah.”

        437.    Jihad al-Bina, as part of its efforts to continue its large-scale operations in Lebanon

after it was designated by the United States, diversified into several private construction

companies, principally to protect its bankers and major suppliers from any negative repercussions

from openly doing business with Hezbollah’s construction arm.

        438.    Jihad al-Bina and its commercial entities are inextricable from the Iranian

Committee for the Reconstruction of Lebanon (“ICRL”), the IRGC-QF’s strategic construction

arm in Lebanon.

        439.    Jointly Jihad al-Bina and ICRL have sponsored projects to build infrastructure in

southern Lebanon, the Bekaa valley and the municipalities in Dahiya. Along with these projects

serving as public works that bolster Hezbollah’s support, particularly in the country’s

predominantly Shi’a population areas, the two organizations provide the backbone for Hezbollah

and Iran’s strategic engineering plans in furtherance of Hezbollah and the IRGC-QF’s jihad against

Israel. Accordingly, Jihad al-Bina and ICRL’s road, bridge and tunnel building serve military /

terrorist objectives as well as political ones.

        440.    The companies that Jihad al-Bina established and controls include the following

entities:




                                                      90
                    a. Meamar Company for Engineering and Development SARL

        441.    Since its founding in 1988, Meamar Company for Engineering and Development

SARL has been involved with more than 150 projects, including constructing and building sporting

facilities, Shi’a religious institutions, schools and hospitals.

        442.    For these projects, Meamar’s clients are almost exclusively organizations linked to

Hezbollah, including the Islamic Health Society, the ICRL, the Mehdi Scouts, the Shahid

Association, the Islamic Religious Education Association (“IREA”) and municipalities controlled

by Hezbollah Mayors (such as Ghobeiry in Beirut and Bint Jbeil in South Lebanon).

        443.    Among its founders are SDGT Qassem Aliq and Sultan Khalifa As’ad, who was

the director of Jihad al-Bina itself. The construction company is currently headed by Hussein

Muhammad Kheir al-Din and Burhan Hussein Qataya. Its attorney is Osama Abbas Ramal.

        444.    According to Joseph Daher’s monograph: Hezbollah – The Political Economy of

Lebanon’s Party of God:

                At the celebration of the company’s 25th anniversary, many Hezbollah
                members were present including Muhammad Raad, head of the Hezbollah
                Deputy bloc in parliament, Muhammad Fneich, Minister of Administrative
                Development, and the two Deputies Ali Fayyad and Ali Mekdad. The event
                was prominently covered on Hezbollah’s Al-Manar TV (2014) ….

                    b. Seasons Corporation for Agricultural Projects and Services SARL

        445.    As its name suggests, the company provides agricultural services and establishes

projects in the field of agriculture. According to Hezbollah’s Al-Manar, it reportedly started its

operations in the northern Bekaa valley town of al-Nabi Othman. According to an agreement made

between Jihad al-Bina and the Lebanese University’s School of Agriculture, Seasons is obligated

to provide courses for the school’s students. As in the case of Meamar, SDGT Qassem Aliq is one

of its founders.



                                                       91
       446.    The following individuals were involved with the company:

                  Ibrahim Abdallah Ismail was listed as an authorized signatory, co-
                   founder and shareholder (holding 1,220 shares) of the company;

                  Muhammad Ni’mah al-Hajj was listed as an authorized signatory and
                   shareholder (holding 260 shares) of the company;

                  Qassem Aliq (SDGT) was listed as a co-founder of the company;

                  Abbas Muhammad Raslan was listed as a co-founder of the company;

                  Fawzat Abdallah Ibrahim al-Hajj was listed as a co-founder of the
                   company;

                  Adel Mahmud Salim was listed as a shareholder (holding 260 shares)
                   of the company;

                  Tareq Muhammad al-Musawi was listed as a shareholder (holding
                   260 shares) of the company; and

                  Osama Abbas Ramal was listed as the company’s attorney.

                   c. Arch Consulting SARL

       447.    Arch Consulting SARL is one of Hezbollah’s main construction partners. The

company has built hospitals, schools and religious institutions in the Hezbollah-controlled areas in

Beirut, South Lebanon and the Bekaa Valley.

       448.    Arch Consulting SARL maintained an account at Defendant BLOM BANK.

       449.    Arch Consulting SARL is also involved in tourism, infrastructure, and hydraulic

projects.

       450.    In international markets, the company built the Abidjan Islamic Cultural Center in

the Ivory Coast, a Shi’a religious association established by a supporter of Hezbollah.

       451.    Before registering in early 2005, Arch Consulting SARL operated under the name

of Research Institute of Jihad al-Bina.

       452.    Arch Consulting SARL cooperates with more than 30 municipalities in South

                                                    92
Lebanon and Beqaa, for which they consult and draw up engineering researches.32

        453.     Together with Adham Tabaja’s Al-Inmaa Engineering and Contracting SARL

(SDGT) and Meamar Company for Engineering and Development SARL, Arch Consulting SARL

was involved in the construction of Al-Mahdi Secondary School and a “Martyr’s Hall” in the

village of Hadath.

        454.     Hezbollah leader Hashem Safieddine attended the opening ceremony for the school

together with Tabaja and Walid Ali Jaber, the former director of Jihad al-Bina, who serves as the

general manager of Arch Consulting SARL and owns 40 percent of it.

        455.     Jaafar Musa Musa, another founder of Arch Consulting SARL, owns 30 percent of

it. In 2016, he was a candidate in the municipal elections in his hometown of Houmine al-Faouqa

and won a seat. Musa is also listed as a 25 percent shareholder in National Crushers Company

SARL, a company co-founded by Muhammad Issam Abu Darwish and his brother Sami Issam

Abu Darwish, with Osama Abbas Ramal registered as the company’s attorney.

        456.     Muhammad Haidar Qansu is another founder of Arch Consulting SARL and owns

30 percent of it. In 2016, Qansu was a Hezbollah candidate in the municipal elections in the

Lebanese town Doueir. Additionally, he was named a member in a municipal committee later that

year.

        457.     Aside from Arch Consulting SARL, Mr. Qansu worked with IRGC-QF

commander, Hassan Shateri, in National Crushers Company SAL and Cleany & Company SARL.

        458.     Arch Consulting SARL’s attorney was listed as Osama Abbas Ramal.

        459.     Arch Consulting SARL is also closely tied with another prominent Hezbollah



32
        According to Joseph Daher’s monograph: Hezbollah – The Political Economy of Lebanon’s Party of God,
Arch Consulting SARL “was previously part of Jihad al-Bina (Hezbollah’s construction organization) but became an
independent company in 2005.”

                                                          93
entity, the U.S.-designated Martyrs Foundation–Lebanon (SDGT).

       460.    Arch Consulting SARL has undertaken at least two major projects for Atlas

Holding SAL, the commercial arm and a corporate alter-ego (discussed below) of the Martyrs-

Foundation - Lebanon.

       461.    Arch Consulting SARL’s website proudly notes projects the company has worked

on for Atlas Holding SAL:




                  d. Al-Raed SARL

       462.    Al-Raed SARL was established in 1994 by Sultan Khalifa As’ad’s deputy, Karim

Ibrahim Fadlallah who is, among other things, deputy administrator for Hezbollah’s Central

Municipal Labor Committee.

       463.    Al-Raed SARL purports to provide general contracting services.

       464.    The company’s attorney is also Osama Abbas Ramal.

       465.    The company maintained one or more accounts at Defendant BLOM BANK.

       466.    Once again, as Joseph Daher wrote in Hezbollah – The Political Economy of

Lebanon’s Party of God, describing the collection of Jihad al-Bina corporate entities:

               These companies offer important insights into the nature of the Hezbollah’s

                                                   94
               economic activities. Each of them is privately owned and operated, and thus
               help to enrich a narrow layer of the Shi’a community who control them. At
               the same time, they are very closely linked to the party itself; all four
               companies are headed by Hezbollah members and supporters, including
               electoral candidates for the party. Their projects are largely based in the
               Hezbollah-controlled areas with clients mostly drawn from Hezbollah’s
               educational, media and schooling institutions. Hezbollah officials
               frequently praise these institutions in publicly organized celebrations.
               Indeed, the close links between the Hezbollah and these companies have led
               to public concerns being expressed around clientelism and patronage
               stemming from the party’s position in the state apparatus. The explicit and
               open nature of their relationship with the party is one further indication of
               the network of private sector institutions that have arisen around
               construction and real estate activities in Shi’a-populated areas, and points
               to the emergence of a bourgeoisie linked to the Hezbollah.

               3.      THE MARTYRS FOUNDATION–LEBANON

       467.    The Martyrs Foundation–Lebanon (a/k/a Shahid Foundation, a/k/a Mua’assasat al-

Shahid) is a branch of the Iranian Martyrs Foundation. It was established after the Israeli incursion

into Lebanon in 1982, with the goal of supporting the families of Hezbollah fighters who died as

a result of their attacks on the IDF.

       468.    Martyrs Foundation–Lebanon is controlled and operated by Hezbollah and is one

of the most open and notorious Hezbollah institutions in Lebanon.

       469.    One of the Martyrs Foundation–Lebanon’s associated organizations is the U.S.-

based Goodwill Charitable Organization (“GCO”).

       470.    GCO was founded by the Martyrs Foundation–Lebanon as a fundraising office in

Dearborn, Michigan.

       471.    GCO was designated an SDGT on July 24, 2007 by the U.S. Department of the

Treasury as a “front organization that reports directly to the leadership of the Martyrs Foundation

in Lebanon.”

       472.    According to the U.S. Department of the Treasury, Hezbollah’s leaders in Lebanon

instructed Hezbollah operatives in the United States to send their contributions to GCO and to
                                                     95
contact GCO for the purpose of contributing to the Martyrs Foundation–Lebanon.

          473.   Since its founding, GCO has sent a significant amount of money to the Martyrs

Foundation in Lebanon.

          474.   The Martyrs Foundation–Lebanon glorifies death in jihad by cultivating

Hezbollah’s ‘cult of the martyr.’

          475.   The foundation’s purpose since its inception has been to help Hezbollah wage jihad

against the perceived enemies of Shi’a Islam.

          476.   The Director of the Foundation is a Hezbollah operative named Shawki Nur al-Din

and its former chairman was Hussein al-Shami, an SDGT (former head of the IRSO; discussed

above).

          477.   The Martyrs Foundation–Lebanon is made up of five institutes: The Culture

Institute promotes Hezbollah’s ideology of the shahid (or martyr); the Check and Balance Institute

monitors and provides aid to the families of Hezbollah’s martyrs; the Health Institute overseas

Hezbollah’s hospitals and clinics for the families of the martyrs; the Social Institute is responsible

for martyrs’ children’s education; and the most important of the five institutes is the Takaful

Institute, whose director for much of the relevant period was Hussein al-Shami (also the director

of the Foundation at the time).

          478.   The Takaful Institute is essentially the fundraising arm of the foundation,

responsible for identifying kafils (benefactors) who will sponsor families of the martyrs.

          479.   The Takaful Institute used Hezbollah media to recruit these kafils, printing

photographs of the children of recently deceased martyrs in its Al Safir publication.

          480.   The Takaful Institute also targets the Lebanese Shi’a expat communities living in

the Persian Gulf and in Africa.



                                                     96
          481.   The Culture Institute aims at preserving the legacy of individual Hezbollah

“martyrs” by transforming artifacts and their personal effects into icons. To this end, the Institute

has established several local “museums,” converting apartments located in Hezbollah quarters or

villages and redesigning them as a kind of shrine in the hometown of the martyr.

          482.   The shrines often include pieces of bloodied clothes the martyr wore when he was

killed as well as photographs of the decedent in Hezbollah gear placed with family photos of the

fallen, posing with his children or wife, or if unmarried, featured with his parents.

          483.   The Culture Institute shrines often feature the Koran the martyrs allegedly used,

opened to the page of fatiha (first sura of the Koran) and prayers said for the souls of the dead.

          484.   As of November 2009, there were approximately 800 employees and volunteers

working in the foundation.

          485.   The Martyrs Foundation–Lebanon claims to take care of approximately 5,000

people, including the families of Hezbollah’s “martyrs” who died during the 2006 conflict with

Israel.

          486.   According to the Martyrs Foundation–Lebanon’s spokesman, Muhammad al-

Husseini, the foundation assists only people who are affiliated with Hezbollah.

          487.   The Martyrs Foundation–Lebanon has established a large hospital in Hezbollah’s

stronghold in Beirut—the Dahiya (or southern suburbs of Beirut).

          488.   There are several branches all over Lebanon. The main branches are located in

Beirut, Baalbek (the western Beqaa), Tripoli, and Tyre.

          489.   The Martyrs Foundation–Lebanon was designated an SDGT by the U.S.

Department of the Treasury on July 24, 2007.

          490.   According to the U.S. Department of the Treasury, “Martyrs Foundation branches



                                                     97
in Lebanon has also provided financial support to the families of killed or imprisoned Hizballah

[sic]… In addition to fundraising responsibilities, senior Martyrs Foundation officials were

directly involved in Hizballah operations against Israel during the July-August 2006 conflict.”

         491.     The U.S. Department of the Treasury also found that:

                  [T]he Martyrs Foundation is an Iranian parastatal organization that channels
                  financial support from Iran to several terrorist organizations in the Levant,
                  including Hezbollah, Hamas, and the Palestinian Islamic Jihad (PIJ). To this
                  end, the Martyrs Foundation established branches in Lebanon staffed by
                  leaders and members of these same terrorist groups. Martyrs Foundation
                  branches in Lebanon has also provided financial support to the families of
                  killed or imprisoned Hezbollah and PIJ members, including suicide
                  bombers in the Palestinian territories.

         492.     The Martyrs Foundation–Lebanon does not conduct itself like any recognizable

charity in the United States. The Martyrs Foundation–Lebanon imports and distributes cash

(usually in U.S. dollars) at volumes that are unthinkable for a legitimate and ordinary charitable

institution.

         493.     As detailed below, during the relevant period, LCB exempted the Martyrs

Foundation–Lebanon from signing cash transaction slips disclosing the source of funds for

transactions up to $100,000 per day at its Airport Road branch in Beirut.33

         494.     The Martyrs Foundation–Lebanon owns and operates, among other facilities:




33
         The Financial Action Task Force (FATF), an independent inter-governmental body that develops and
promotes policies to protect the global financial system against money laundering, terrorist financing and the financing
of proliferation of weapons of mass destruction, issued a guide in 2015 titled Combating The Abuse of Non-Profit
Organisations. It provides:

         There may be circumstances in which cash may be the only means possible for the NPO to operate,
         for example, to provide assistance to a particularly remote region where financial services are not
         available. While cash is inherently more risky to terrorist abuse, when cash is used, it should be used
         appropriately in line with international and national laws and regulations, including cash
         declaration and/or cash disclosure requirements to promote greater transparency and
         accountability of the funds.” (Emphasis added.)

                                                               98
                   a. Al-Rasul al-Azam Hospital and Other Hezbollah-controlled Hospitals

        495.   The Martyrs Foundation–Lebanon receives funding from the Imam Khomeini

Relief Foundation (an SDGT discussed later in the Complaint), which pays all medical expenses

for Hezbollah’s wounded operatives and an estimated 70 percent of the cost of caring for civilians

injured in “resistance”-related fighting.

        496.   Al-Rasul al-Azam Hospital is located in one of Beirut’s southern suburbs, Burj al-

Barajneh, which is effectively controlled and governed by Hezbollah.

        497.   Al-Rasul al-Azam Hospital and the new Hezbollah hospitals recently built in the

South and in Baalbek employ large staffs and maintain substantial pools of medical professionals

whose livelihood depends on Hezbollah.

        498.   The Lebanese Syndicate of Hospitals lists the Martyrs Foundation as having

established the Al-Rasul al-Azam Hospital and opened its doors in 1988.

        499.   Dr. Muhammad Ali Bashir serves as the hospital’s CEO, and Shawki Nur al-Din

serves as the hospital’s chairman.

        500.   Al-Rasul al-Azam Hospital has a list of 1,800 Hezbollah martyrs’ family members

who receive preferential treatment, including priority appointments, superior rooms and nurses

dedicated to their treatment.

        501.   This happens even though Al-Rasul al-Azam claims to be committed to treating all

Lebanese citizens; it is common knowledge that Hezbollah fighters and their families receive top

priority.

        502.   For example, a May 2013 article in The New York Times quotes a nurse from the

hospital who stated that the facility was closed to civilian patients because it was “full of Hezbollah

fighters.” The article continues: “A Hezbollah militiaman stood guard with a walkie-talkie, near a



                                                      99
large poster of a fighter who died recently and was commemorated as a martyr.”

       503.    In honor of the hospital’s 25th anniversary, Hezbollah leader Hassan Nasrallah

delivered a speech at the hospital. He acknowledged the role of the Martyrs Foundation–Lebanon

in establishing the hospital and went on to describe the hospital as part of the jihad, of the

resistance.

       504.    In July 2015, several sources published reports that an Iranian military delegation

recovered the bodies of eight IRGC personnel after they were identified in, and transferred from,

Al-Rasul al-Azam Hospital.

       505.    In November 2015, ISIS claimed responsibility for twin suicide attacks near the

hospital that left 43 dead. ISIS has declared such attacks are an attempt to exact revenge on

Hezbollah for its involvement in Syria.

       506.    As a result of the ISIS attacks on the hospital, Hezbollah has erected walls and iron

and concrete barriers in the vicinity of the hospital.

       507.    Before the 2018 elections in Lebanon, the Hezbollah-affiliated publication Al-Ahed

published an article calling Lebanese voters to support Hezbollah because of the services provided

by Al-Rasul al-Azam Hospital.

       508.    The article publicly noted that the hospital received over $1 million U.S. dollars per

month from the Imam Khomeini Foundation that subsidized costs to patients and urged voters to

cast ballots for those who protect the country with “blood and medicine.”

       509.    The Martyrs Foundation–Lebanon also controls several other major hospitals in

Lebanon including Baalbek Hospital, Bahman Hospital, West Bekaa Hospital and Saint George

Hospital.

       510.    Several such installations are reported to serve a secondary function as Hezbollah



                                                     100
command-and-control facilities, effectively shielded from Israeli airstrikes by their proximity to

the hospitals they are situated in.

                    b. Atlas Holding SAL

        511.    The Martyrs Foundation–Lebanon also owns a holding company, Atlas Holding

SAL, which it formally established in 2006 but operated in other forms previously.

        512.    Atlas Holding SAL is effectively the investment arm of the Martyrs Foundation–

Lebanon.

        513.    Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendants SGBL

and BANK AUDI maintained an account for and provided financial services to Atlas Holding

SAL.

        514.    Atlas Holding SAL was co-founded by Hezbollah operative and Al-Rasul al-Azam

Hospital CEO, Muhammad Ali Bashir; is managed by Hezbollah operative Qassem Muhammad

Ali Bazzi; and was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

        515.    Atlas Holding SAL makes no effort to conceal the fact that it is owned by the

Martyrs Foundation–Lebanon and the latter publicly advertises the affiliation.

        516.    Atlas Holding SAL has a sister company (located at the same address) called Atlas

for Trade and Industry Ltd.

        517.    Atlas for Trade and Industry Ltd. was co-founded by Qassem Aliq, who, as noted

above, was designated an SDGT on July 24, 2007, as “a Hizballah official who was previously the

director for the Martyrs Foundation branch in Lebanon. In addition to overseeing Martyrs

Foundation’s operation, Aliq worked closely with senior Hizballah officials. Aliq currently serves

as the director of Jihad al-Bina, a Lebanon-based construction company formed and operated by



                                                  101
Hizballah and previously designated by the U.S. Department of the Treasury.”

       518.   Another founder of this company is Adnan Muhammad Ali Qassir, who served as

the Hezbollah mayor of Dir Qanoun al-Nahr.

       519.   As with Atlas Holding SAL, Atlas for Trade and Industry Ltd. lists one of

Hezbollah’s lawyers, Ali Hassan Berro, as the company’s attorney.

       520.   Atlas Holding SAL owns or controls several commercial enterprises. These

include:

                 Shahed Pharm Drugstore SARL (2,700 of 3,000 shares);
                 Al-Amana SARL (39,200 of 40,000 shares);
                 Amana Plus Co. (9,997 of 10,000 shares);
                 Amana Sanitary and Paints Company LLC ASPCO (98 of 100
                  shares);
                 Société Orientale Libanaise d’Investissement et Développement
                  SAL “SOLID” (co-founder, no shares);
                 Medical Equipments and Drugs International Corporation SAL
                  “MEDIC” (28,000 of 30,000 shares);
                 Al-Kawthar (98 of 100 shares);
                 City Pharma SARL (co-founder, no shares); and
                 Global Touristic Services SAL “GTS” (9,997 of 10,000 shares).

       521.   The Martyrs Foundation – Lebanon / Atlas Holding family of companies had the

following Lebanese banking relationships (detailed below):

         Atlas Holding Companies                              Defendant Bank
      (Martyrs Foundation - Lebanon)
 Atlas Holding SAL                                     SGBL
                                                       BANK AUDI
 Shahed Pharm Drugstore SARL                           LEBANON AND GULF BANK
 Al-Amana SARL                                         BYBLOS BANK
                                                       LEBANON AND GULF BANK
 Amana Plus Company SAL                                LEBANON AND GULF BANK
 Société Orientale Libanaise                           BYBLOS BANK
 d’Investissement et Développement SAL
 Medical Equipments and Drugs                          BYBLOS BANK
 International Corporation SAL                         BANK AUDI
                                                       BANK OF BEIRUT
                                                       JAMMAL TRUST BANK

                                                 102
 City Pharma SARL                                    LEBANON AND GULF BANK
 Global Touristic Services SAL                       BYBLOS BANK

                        i.   Shahed Pharm Drugstore SARL

       522.   Shahed Pharm Drugstore SARL was co-founded and co-owned by Martyrs

Foundation–Lebanon / Atlas Holding SAL sub-company (holds 2,700 shares), by Hezbollah

operative and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir, and by Martyrs

Foundation–Lebanon Director Shawki Nur al-Din; is managed by Hezbollah operative Qassem

Muhammad Ali Bazzi; and was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

       523.   Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendant

LEBANON AND GULF BANK maintained an account for and provided financial services to this

Atlas Holding SAL sub-company, Shahed Pharm Drugstore SARL.

                       ii.   Al-Amana SARL

       524.   Al-Amana SARL is owned by the Martyrs Foundation–Lebanon through Atlas

Holding SAL, which holds 98 percent of Al-Amana SARL.

       525.   Hezbollah operative Qassim Muhammad Ali Bazzi is the general manager and

owns 1 percent, and the remaining one per cent is held by Osama Muhammad Aliq. Muhammad

Ali Bashir is listed as founder of Al-Amana SARL. Al-Amana SARL was incorporated by one of

Hezbollah’s lawyers, Ali Hassan Berro.

       526.   Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendants

LEBANON AND GULF BANK and BYBLOS BANK each maintained an account for and

provided financial services to this Atlas Holding SAL sub-company, Al-Amana SARL.



                                               103
                       iii.   Amana Plus Company SAL

       527.    Amana Plus Company SAL was co-founded by Hezbollah operative and Al-Rasul

al-Azam Hospital CEO, Muhammad Ali Bashir, Martyrs Foundation–Lebanon Director, Shawki

Nur al-Din, and Qassem Muhammad Ali Bazzi. It is also managed by Hezbollah operative Qassem

Muhammad Ali Bazzi, and was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

       528.    Amana Plus operates gas stations in Lebanon. An example below demonstrates that

this is an open, commercial enterprise:




       529.    Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendant

LEBANON AND GULF BANK (main branch) maintained an account for and provided financial

services to this Atlas Holding SAL sub-company, Amana Plus Company SAL.

                       iv.    Société Orientale Libanaise d’Investissement et Développement
                              SAL

       530.    Atlas Holding SAL is listed as a founder of the company, but 50 percent of the

registered shares were listed as belonging to Hassan Ali Tajideen, executive manager of Tajco

(SDGT), shareholder in Tajco SAE and son of Ali Muhammad Tajideen—the U.S.-designated

SDGT and Hezbollah financier.

       531.    The following individuals were involved with the company:

                                                 104
                 Hassan Ali Tajideen was listed as the chairman, majority shareholder
                  (holding 50 percent of the shares), co-founder and authorized signatory
                  of the company;

                 Nur al-Ain Muhammad Ali Atwi (Hassan’s mother and wife of Ali
                  Muhammad Tajideen) was listed as a shareholder (holding 35 percent
                  of the shares), co-founder and member of the board of directors of the
                  company;

                 Jihad Muhammad Qansu (SDGT) was listed as the company’s
                  auditor; he serves as statutory auditor of numerous companies
                  associated with Hezbollah (see dedicated section below);

                 Ibrahim Mahmoud Youssef was listed as a partner and board member
                  of the company; and

                 Ali Hassan Berro was listed as the company’s attorney.

       532.   Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendant

BYBLOS BANK maintained an account for and provided financial services to this Hezbollah-

controlled company in the BAC network, Société Orientale Libanaise d’Investissement et

Développement SAL.

                       v.    Medical Equipments and Drugs International Corporation SAL

       533.   Medical Equipments and Drugs International Corporation SAL was established in

2013—six years after the U.S. designation of the Martyrs Foundation–Lebanon. It warehouses

pharmaceutical products and medical equipment.

       534.   Hezbollah operative Qassem Muhammad Ali Bazzi is the company’s manager.

       535.   Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendants

BYBLOS BANK SAL, JAMMAL TRUST BANK SAL, BANK AUDI SAL and BANK OF

BEIRUT SAL each maintained an account for and provided financial services to this Atlas Holding

                                                 105
SAL sub-company, Medical Equipments and Drugs International Corporation SAL.

                        vi.   Al-Kawthar

       536.    Al-Kawthar is a clothing store chain in Lebanon. The company is owned by the

Martyrs Foundation–Lebanon through Atlas Holding SAL, but 2 percent of the shares are owned

by Hezbollah operative and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir and Martyrs

Foundation–Lebanon Director Shawki Nur al-Din (1 percent each). One of Hezbollah’s lawyers,

Ali Hassan Berro, is listed as the company’s attorney.

                       vii.   City Pharma SARL

       537.    City Pharma SARL is a Hezbollah-controlled pharmaceutical distributor also

involved in counterfeit drug smuggling. The company is owned by the Martyrs Foundation–

Lebanon through Atlas Holding SAL, but 2 percent of the shares are owned by Hezbollah operative

and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir and Martyrs Foundation–Lebanon

Director Shawki Nur al-Din (1 percent each).

       538.    Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendant

LEBANON AND GULF BANK maintained an account for and provided financial services to this

Atlas Holding SAL sub-company, City Pharma SARL.

                      viii.   Global Touristic Services SAL

       539.    Global Touristic Services SAL is owned by the Martyrs Foundation–Lebanon

through Atlas Holding SAL. It was founded in 2008, after the Martyrs Foundation–Lebanon was

designated as an SDGT. The company claims to invest in tourism and hotel projects, hotels,

restaurants, motels, furnished apartments, and restaurants in Lebanon and abroad. It also claims to

invest in restaurants, cafes, snack bars, coffee and tea lounges of all grades as well as zoos,



                                                   106
amusement parks and games, art museums, craft festivals and tourism festivals.

       540.      Al-Rasul al-Azam Hospital’s CEO Muhammad Ali Bashir and Martyrs

Foundation–Lebanon Director (until 2009) Shawki Nur al-Din were co-founders of the company

along with Hezbollah operative Qassem Muhammad Ali Bazzi.

       541.      Jihad Muhammad Qansu, a U.S.-designated SDGT associated with Adham Tabaja,

was listed as the company’s auditor, and one of Hezbollah’s lawyers, Ali Hassan Berro, is listed

as the company’s attorney.

       542.      Notwithstanding Atlas Holding SAL being owned and controlled by the Martyrs

Foundation–Lebanon and that organization’s designation in 2006 as an SDGT, Defendant

BYBLOS BANK maintained an account for and provided financial services to this Atlas Holding

SAL sub-company, Global Touristic Services SAL.

                 4.     AL-MABARRAT CHARITABLE SOCIETY

       543.      Al-Mabarrat Charitable Society (a/k/a Benevolent Charity Society) was established

in 1978 and was founded by Hezbollah’s spiritual leader, Sheikh Muhammad Hussein Fadlallah,

who, as noted above, was designated an SDT in 1995.

       544.      Al-Mabarrat operates a chain of schools, orphanages, clinics, educational and

vocational centers, mosques and hospitals, including the Al-Hadi Institute.

       545.      Just as Sheikh Fadlallah provided “spiritual guidance” and Islamic legal

justifications for Hezbollah’s terrorist activities but denied being a formal member of the

organization, Al-Mabarrat has long maintained the pretense that it is sympathetic to, but not part

of, Hezbollah.

       546.      Sheikh Fadlallah’s brother, Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah,

serves as the organization’s general manager.



                                                   107
       547.    Sheikh Fadlallah’s son, Ali al-Sayyid Muhammad Hussein Fadlallah, serves as the

organization’s president.

       548.    During the relevant period, the Al-Mabarrat Society maintained one or more

accounts at LCB and was exempted from signing CTSs for cash transactions up to $55,000 per

day at the Airport Road branch.

       549.    Al-Mabarrat established a satellite organization in the United States known as “Al-

Mabarrat Society,” which was established in 1991 in Dearborn, Michigan.

       550.    According to its English website, the charity’s aim is to educate orphans and to

secure sponsors and donations for fifteen schools and nine orphanages in Lebanon and Iraq.

       551.    Talal Khalil Chahine (a/k/a Talal Shahin), the former owner of the La Shish

restaurant chain, was prominently linked to the U.S. organization (as a Hezbollah fundraiser) prior

to his indictment on federal tax evasion charges for allegedly concealing more than $20 million

U.S. dollars in restaurant profits and funneling some of those funds to Lebanon.

       552.    In 2002, Chahine, whom federal prosecutors asserted had “connections at the

highest levels of ... Hezbollah,” attended an Al-Mabarrat fundraiser in Lebanon at which he and

Sheikh Fadlallah (SDT) served as the keynote speakers.

       553.    Chahine is a relative and business partner of Muhammad Bazzi, a senior member

of the BAC and an SDGT.

       554.    Chahine maintained U.S. dollar-denominated accounts (in 2001) at Defendant

BYBLOS BANK and Defendant FRANSABANK and transferred more than $2 million U.S.

dollars through the United States using those accounts.

       555.    On July 24, 2007, FBI agents raided Al-Mabarrat’s office in Dearborn, and seized

files, paperwork and financial records, but the organization was never indicted or closed.



                                                   108
       556.    LCB and Defendants SGBL and BLOM BANK maintained accounts for and

provided financial services to the Al-Mabarrat Society.

       557.    In addition to funds it has raised in the United States through the Al-Mabarrat

Society, the parent organization owns and operates several commercial enterprises in Lebanon and

around the world. These include the following entities:

                   a. Arab Lebanese Trading & Contracting Company

       558.    Arab Lebanese Trading & Contracting Company was incorporated by one of

Hezbollah’s lawyers, Ali Hassan Berro. The company is co-owned by Al-Mabarrat’s general

manager, Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah, its president, Ali al-Sayyid

Muhammad Hussein Fadlallah, and Hamzah Safieddine, the brother of two of Hezbollah’s most

powerful leaders, Hashem and Abdallah Safieddine.

       559.    Hamzah Safieddine’s (nominal) ownership stake highlights Al-Mabarrat’s role as

a key institution in Hezbollah’s network of social services organizations.

                   b. Assaha International Group (Offshore) SAL

       560.    Assaha International Group (Offshore) SAL was incorporated by one of

Hezbollah’s lawyers, Ali Hassan Berro (who also owns shares in the company). The company is

co-owned by Al-Mabarrat’s general manager, Muhammad Baqir al-Sayyid Abd al-Ra’uf

Fadlallah, and an architect named Jamal Makke, who is involved in several companies associated

with Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah. Hassan Hamd Surur was listed as the

company’s auditor.

                   c. Assaha Travel and Tourism SARL

       561.    Assaha Travel and Tourism SARL was also incorporated by one of Hezbollah’s

lawyers, Ali Hassan Berro, but is owned by Al-Mabarrat directly (which holds 90 percent of the



                                                   109
company’s shares).

       562.    Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah and Jamal Makke co-founded

the company and are partners in it, each holding 5 percent of the shares.

       563.    The company operates Assaha Village, a historically themed restaurant and event

space in the heart of the Hezbollah-controlled southern outskirts of Beirut.

                   d. Al-Aytam Company for General Trading and Fuels

       564.    Al-Aytam Company for General Trading and Fuels (a/k/a Aytam Petroleum), is a

company which deals with trade, import and export, especially in the field of hydrocarbons trade

and other petroleum derivatives. It operates a network of gas stations in the greater Beirut area.

       565.    Hamzah Safieddine was listed as a co-founder and partner of the company, and

Hassan Hamd Surur was listed as its director (he was also listed as the auditor of Assaha

International Group Offshore SAL).

       566.    Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah was listed as a partner and

authorized signatory; Ahmad Muhammad Hussein Fadlallah (Sheikh Fadlallah’s son) was listed

as a partner and co-founder; Abdallah Ismail al-Zayn was listed as a partner and co-founder; Ali

al-Sayyid Muhammad Hussein Fadlallah (Sheikh Fadlallah’s son) was listed as a partner and

authorized signatory; and Muhammad Ali al-Sayyid Abd al-Ra’uf Fadlallah (Sheikh Fadlallah’s

brother) was listed as a partner and co-founder of the company. Al-Mabarrat itself is listed as a

partner and co-founder of the company.

       567.    Both Hamzah Safieddine’s role as partner co-founder and Sheikh Fadlallah’s

brother and son’s roles serving as founders and partners in the company highlight the close

connection between Al-Mabarrat, Al-Aytam and Hezbollah.

       568.    Al-Aytam was incorporated and co-founded by one of Hezbollah’s lawyers, Ali



                                                    110
Hassan Berro’s sister—Zeinab Hassan Berro.

       569.   During the relevant period, the Al-Aytam Company maintained one or more

accounts at LCB and was exempted from signing CTSs for cash transactions up to $50,000 per

day at the Airport Road branch.

                  e. The Lebanese-Arab Company for Touristic Services SARL

       570.   The Lebanese-Arab Company for Touristic Services SARL is a tourism company

owned by and co-founded by Al-Mabarrat.

       571.   The following individuals were involved with the company:

                 Hamzah Safieddine (brother of Hashem and Abdallah Safieddine, both
                  SDGTs) was listed as a co-owner, co-founder and authorized signatory
                  of the company;

                 Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah was listed as a
                  co-founder and authorized signatory of the company;

                 Jamal Ali Makke was listed as a co-owner, co-founder and authorized
                  signatory of the company;

                 Ali al-Sayyid Muhammad Hussein Fadlallah was listed as a co-
                  owner, authorized signatory and co-founder of the company;

                 Ra’fat Yunas Sa’id was listed as an authorized signatory of the
                  company; and

                 Ali Hassan Berro was listed as the attorney for the company.

       572.   During the relevant period, the Lebanese-Arab Company for Touristic Services

SARL maintained one or more accounts at LCB and was exempted from signing CTSs for cash

transactions up to $22,000 per day at the Airport Road branch.

                  f. Rayan Foods SAL

       573.   The Lebanese-Arab Company for Touristic Services SARL is the major

shareholder (63 percent) of Rayan Foods, nominally an import and export company that focuses


                                                  111
on renting, manufacturing, buying and selling various kinds of machinery and equipment, building

materials, artificial stones, sanitary ware, electricals, paints, fuel, wood, metals, plastic, fertilizers,

agricultural medicines, material and non-material movables, labor and brokering, abroad and in

Lebanon. It also purports to be involved in management, investment, construction and rental of

restaurants, amusement parks, cafes, cinemas, hotels, furnished apartments, and the use of all

tourism businesses.

        574.    Another major shareholder of Rayan Foods is Ali Radwan Aidibi (31.81 percent).

Ali Muhammad Hussein Fadlallah holds thirty shares and is the chairman; Jihad Muhammad

Qansu (SDGT) is its auditor; Jamal Ali Makke is a board member and authorized signatory; and

Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah is a board member, managing member and

authorized signatory. It was also incorporated by Hezbollah’s attorney, Ali Hassan Berro.

                5.      IMAM KHOMEINI RELIEF COMMITTEE – LEBANON (“IKRC”)

        575.    The Imam Khomeini Relief Committee (a/k/a Islamic Charitable Emdad

Committee, Emdad Assistance Foundation) was formed in 1979 by the Iranian government as a

charitable organization, officially to help poor families and allow them to regain financial stability.

It operates throughout the Middle East and has branches all over the region. As a key instrument

of soft power used to promote Iran’s ideological and political goals, the IKRC is a humanitarian

aid organization that also organizes anti-American protests, promotes Shi’a Islam, and has been

known to work closely with the IRGC–QF.

        576.    The Imam Khomeini Relief Committee–Lebanon is the Lebanese branch of the

IKRC (“IKRC-Lebanon”). It was reportedly established in Lebanon in 1987 and became a public

welfare association by Lebanese presidential decree in 1994.

        577.    The IKRC–Lebanon defined itself in 1997 as “a charitable NGO started by

Hizballah to alleviate social hardship in that part of the Lebanese population most affected by the
                                                       112
Israeli occupation of the south of the country.” The IKRC–Lebanon maintains branches throughout

Shi’a populated areas of Lebanon.

       578.    Hezbollah controls and sets the policy for the IKRC–Lebanon and determines the

allocation of its budget.

       579.    The IKRC–Lebanon was designated an SDGT by the U.S. Department of the

Treasury on August 3, 2010 together with its director, Ali Hassan Zreik.

       580.    According to the U.S. Department of the Treasury, the IKRC–Lebanon “is a

Hizballah social service organization that was created by the Government of Iran in the 1980s and

is directed and run by Hizballah members or cadre. Iran has provided millions of dollars to the

Hizballah-run branch in Lebanon since 2007. The IKRC has helped fund and operate Hizballah

youth training camps, which have been used to recruit future Hizballah members and operatives.

Hizballah Secretary General Hassan Nasrallah has acknowledged the IKRC branch in Lebanon as

one of Hizballah’s openly-functioning institutions linked to and funded by Iran.”

       581.    The IKRC-Lebanon held account no. 39144* at LCB in the names of four

individuals jointly: “Mohamad Rahme, Sobhi Sakr, Mohamad Al Makhour and Ali Zreik.” It was

closed in October 2010, two months after the U.S. designation of the organization and director,

Ali Hassan Zreik.

       582.    Muhammad al-Maqhur (a/k/a Mohamad Al Makhour) also worked for the

organization and served as a local Hezbollah official in the Hermel municipality.

       583.    Subhi Ali Saqr (a/k/a Sobhi Sakr) serves as the Hezbollah mayor of Hermel.

       584.    During the relevant period, Defendant MEAB BANK maintained accounts

(including a U.S. dollar-denominated account) and provided financial services to the IKRC-

Lebanon.



                                                  113
               6.      WOUNDED ASSOCIATION

       585.    The Wounded Association (a/k/a Muassasat Al-Jarha / Al-Jarha Association) was

registered in Lebanon on October 31, 1992. The organization’s stated focus is caring for people

wounded in the “Resistance.”

       586.    The Wounded Association belongs to and is controlled by Hezbollah and serves as

a key “safety net” for the families of Hezbollah operatives, providing financial benefits to wounded

Jihadists and their familes.

       587.    During the relevant period, Defendant FRANSABANK maintained account

number 805458023 and provided financial services to the Wounded Association.

       588.    The Association’s long-standing public affiliation with Hezbollah is well known.

For example, the Lebanon-based Daily Star published a feature story in 2002 about the Wehbe

family that received financial assistance from the Association:

               The purchase of the apartment and all its perks come with compliments
               from the Al-Jarha (Wounded) Association, which caters to the war-
               wounded and disabled and is one of the social services provided by
               Hizbullah.

               Established in 1989, the association, located in Beirut’s southern suburbs,
               cares for over 3,000 men, women and children. Eighty percent of the men
               the association assists were resistance fighters.

       589.    The Association was also mentioned in Hezbollah leader Naim Qassem’s book,

Hizbullah: The Story from Within.

       D.      HEZBOLLAH MEDIA

               1.      LEBANESE COMMUNICATION GROUP

       590.    The Lebanese Communication Group was designated an SDGT by the U.S.

Department of the Treasury on March 23, 2006. This media holding company is the parent

company of Hezbollah’s satellite television station Al-Manar and its radio station Al-Nour. Ali


                                                   114
Muhammad Dahir is the company’s director, and Osama Abbas Rahal is listed as the company’s

attorney.

        591.    The following individuals were previously identified as shareholders of the

company:

                   Adham Hussein Tabaja (SDGT);
                   Amin Muhammad Cherri (SDGT) (brother-in-law of Ahmad Safa,
                    former LCB manager);
                   Sultan Khalifa As’ad;
                   Muhammad Hassan Raad (head of Hezbollah’s parliamentary bloc);
                   Ali Muhammad Dahir (listed as director);
                   Kamal Elias Haddad (listed as director);
                   Ahmed Hadi Mustapha Mazboudi (listed as director); and
                   Youssef Ismail Zein (listed as director).

                    a. Al-Manar

        592.    Al-Manar started broadcasting in 1991 and began satellite broadcasts in

2000.

        593.    Al-Manar raised funds for Hezbollah through advertisements broadcast

on the network and an accompanying website that requested donations for the terrorist

organization.

        594.    As recently as late 2005, Hezbollah-affiliated charities aired commercials on Al-

Manar, providing contact information and bank account numbers for donations. Moreover,

Hezbollah Secretary General Nasrallah publicized an invitation for all Lebanese citizens to

volunteer for Hezbollah military training on Al-Manar and Al-Nour (discussed below).

        595.    The U.S. Department of State added Al-Manar to the Terrorism Exclusion List

(“TEL”) in December 2004.

        596.    Al-Manar was designated an SDGT by the U.S. Department of the Treasury on

March 23, 2006.


                                                  115
                     b. Al-Nour

        597.    Al-Nour is Hezbollah’s primary radio station. The station started broadcasting on

May 9, 1988 and is supported by the IRGC. The station had several names, including: Voice of

Islam (Sawt al-Islam), Voice of Faith (Sawt al-Iman), and Voice of the Oppressed (Sawt al-

Mustadafin). The station chiefly broadcasts news, but also airs programs with religious content

and programs about the lives of terrorists who were killed or captured.

        598.    Al-Nour was designated as SDGT by the U.S. Department of the Treasury on March

23, 2006.

                2.      HEZBOLLAH’S BAQIYAT ALLAH MAGAZINE

        599.    Baqiyat Allah Magazine was founded in 1991 as a cultural magazine to be

distributed to Hezbollah operatives and commanders.

        600.    It is printed by Hezbollah’s Dbouk International for Printing and General Trading,

which was registered by leading Hezbollah-affiliated attorney Ali Hassan Berro.

        601.    Defendant SGBL maintained an account for, and provided financial services to,

Dbouk International for Printing and General Trading.

        602.    The magazine is supervised by Al-Ma’aref Islamic Cultural Society.

        603.    A 2015 issue of the magazine (No. 119) describes Hezbollah’s various charitable

institutions as part of the “society in resistance.”

        604.    Among the institutions described in the article are the Islamic Resistance Support

Organization, The Martyrs Foundation–Lebanon, The Wounded Association, the Imam Khomenei

Relief Foundation, and Jihad al-Bina. The articles emphasize how these institutions are all integral

parts of the “Resistance.”




                                                       116
               3.      LEBANESE ARTS COUNCIL

       605.    The Lebanese Arts Foundation (a/k/a Risalat) was established in 2006, as a

Hezbollah-run cultural institution. It is subordinate to Hezbollah’s “Technical Activities” unit (part

of the Executive Council, under Hashem Safieddine). Risalat operates exhibitions and offers art

courses, lectures and workshops. It is headed by Muhammad Kamal al-Din Kawtharani.

       606.    Mleeta Museum (a/k/a “The Tourist Landmark of the Resistance,” a/k/a “Museum

for Resistance Tourism”) is a “war” museum operated by Hezbollah’s Executive Council.

       607.    The museum was established on May 25, 2010 and aims to “circulate the culture of

the resistance and work on building a resisting society; give attention to the ideological, artistic

and cultural activities of relevance to the resistance; deepen the concept of martyrdom and explain

its role in making life and preserving homeland, territory and sanctities.”

       608.    The site offers its visitors a chance to see its “spoils of war” exhibitions “gained by

the resistance fighters since the beginning of the conflict with the enemy. In addition, information

about the Zionist enemy and its different military formations are exhibited.”

       609.    Other sections of the museum include “The Pathway” – “a trail where thousands of

Mujahedeen had positioned during the years of occupation… [and] launched to execute military

operations against the opposing enemy outposts, reaching the occupied buffer zone.” Another

exhibit is titled “The Cave,” which the museum states was “built by the resistance fighters for

shelter … dug in rotation by more than 1,000 freedom fighters over a span of 3 years.”

       E.      HEZBOLLAH’S BUSINESS AFFAIRS COMPONENT (BAC)

       610.    The BAC is an international apparatus orchestrating Hezbollah’s network of

businesses and enterprises across the world, tasked with raising funds for Hezbollah through illicit

activities, such as money laundering and drug trafficking, as well as ordinary business



                                                    117
enterprises.34

        611.     These proceeds are later used for purchasing weaponry and funding the

organization’s activities in Lebanon, Iraq and Syria.

        612.     BAC’s apparatus within Hezbollah was founded by Imad Mughniyah but is now

headed by Abdallah Safieddine and Adham Tabaja.

        613.     According to the DEA, Hezbollah’s BAC has developed extensive operational and

financial linkages with various drug cartels and money laundering networks across South America:

                 Members of the Hizballah BAC have established business relationships
                 with South American drug cartels, such as La Oficina de Envigado,
                 responsible for supplying large quantities of cocaine to the European and
                 United States drug markets. Further, the Hizballah BAC continues to
                 launder significant drug proceeds as part of a trade-based money laundering
                 scheme known as the Black-Market Peso Exchange.

        614.     As set forth in granular detail in this Complaint, Hezbollah is a complex

organization with many components, but it is ultimately a single, unified entity that serves its

central purpose, to wage jihad according to its theological principles.

        615.     Hezbollah’s political leadership works collaboratively with its terrorism

directorates, which are – in turn – part and parcel of its network of social welfare institutions and

commercial enterprises that are ubiquitous in much of Lebanon and openly identify with the

terrorist organization.

        616.     While the work of the IJO’s terror cells is conducted clandestinely, Hezbollah’s

political, social and commercial activity in Lebanon is conducted openly and is well understood

by the Defendants, which service the organization’s financial and logistical needs.




34
       BAC also aided Hezbollah in other areas such as intelligence-gathering and weapons shipments.

                                                        118
               1.      HEZBOLLAH BAC LEADERSHIP

                       a. Abdallah Ali Safieddine

       617.    Abdallah Safieddine is the co-head of Hezbollah’s BAC.

       618.    Mr. Safieddine is also Hezbollah’s longtime Tehran-based envoy to the IRGC and

oversees Hezbollah’s international drug trafficking networks and operations.

       619.    Mr. Safieddine was involved in Iranian officials’ access to LCB and key LCB

managers, who provide Iran and Hezbollah with banking services (including Eurodollar bank

accounts and access to the U.S. financial system). He is also the brother of senior Hezbollah leader

Hashem Safieddine, and of Hamzah Safieddine, who represents his brothers’ and Hezbollah’s

interests on the boards of several companies and businesses.

       620.    Abdallah Safieddine was designated an SDGT by the U.S. Department of the

Treasury on May 17, 2018. He was described by the U.S. Department of the Treasury as

“Hizballah’s representative to Iran.”

       621.    He is also closely connected to another senior BAC operative named Muhammad

Bazzi, who was designated an SDGT on the same date.

                       b. Adham Hussein Tabaja

       622.    Adham Hussein Tabaja is a prominent Hezbollah leader and one of its most

important financiers. Alongside Abdallah Safieddine, Mr. Tabaja presides over the BAC and

operates an enormous network of well-known companies and businesses, whose proceeds support

Hezbollah’s terrorist endeavors.

       623.    In Lebanon, Mr. Tabaja has been a public figure for decades and is widely known

as a leading Hezbollah operative and real estate mogul, standing at the forefront of Hezbollah’s

leading projects from building hospitals and schools to public works projects to a series of



                                                   119
amusement parks and entertainment projects.

        624.     For these reasons, Mr. Tabaja himself, his company, Al-Inmaa Group for Tourism

Works, and its subsidiaries Al-Inmaa Engineering and Contracting SARL and Al-Inmaa for

Entertainment and Leisure Projects, were all designated SDGTs by the U.S. Department of the

Treasury on June 10, 2015.

        625.     Al-Inmaa Group’s subsidiary Al-Inmaa Engineering and Contracting SARL is one

of the largest and most successful real estate companies in Lebanon. It has been used by Hezbollah

as an “investment mechanism” and has provided Hezbollah with financial and organizational

infrastructure for its real estate investment, construction, and money laundering requirements.

        626.     According to the U.S. Department of the Treasury, “Tabaja maintains direct ties to

senior Hizballah organizational elements, including the terrorist group’s operational component,

the Islamic Jihad, and holds properties in Lebanon on behalf of the group.”35

        627.     As a prominent Hezbollah leader, Adham Tabaja was the elected mayor of Kfar

Tibnit (located in the Nabatiyeh district in South Lebanon) until his recent resignation in 2017 as

a result of his designation as an SDGT.

        628.     Mr. Tabaja’s successor as mayor is also a Hezbollah operative.

        629.     Adham Tabaja is an investor and holds key positions in a wide variety of Hezbollah

commercial enterprises, which together form the “Tabaja Network.” These entities also share

common shareholders and officers, many of whom are U.S.-designated terrorist entities or

individuals.

        630.     Mr. Tabaja first became an LCB customer in 1998.


35
         In 2009, Adham Tabaja bought a $27 million U.S. dollars plot of land in Lebanon. The deal was negotiated
in meetings that took place at LCB’s offices. According to a 2017 official report issued by the Lebanese General
Directorate of Land Registry & Cadastre, Adham Tabaja is also linked to Defendant MEAB regarding the following
properties in Lebanon: Ras Beirut 3361 Section 27 Block A and Nabatieh al-Tahta 688.

                                                          120
       631.    Mr. Tabaja and his uncle Ahmad Ali Tabaja and other members of the “Tabaja

Network” have owned dozens of properties across Lebanon that they have used as collateral to

borrow large sums of money from Defendants to finance their operations.

       632.    For example, on December 1, 2007, Adham Hussein Tabaja and Ahmad Ali Tabaja

took a $1.3 million mortgage on a property they jointly owned (No. 177 J6, al-Hadath) from

Defendant LEBANON AND GULF BANK.

       633.    Defendant MEAB BANK has lent Mr. Tabaja and the “Tabaja Network” more than

$10 million to finance their projects.

       634.    On April 23, 2019 the U.S. government’s “Rewards for Justice” Program

announced a reward of up to $10 million “for information leading to the disruption of the financial

mechanisms of Lebanese Hizballah.”

       635.    The announcement described Mr. Tabaja as a “Hizballah member who maintains

direct ties to senior Hizballah organizational elements, including the terrorist group’s operational

component, Islamic Jihad. Tabaja also holds properties in Lebanon on behalf of the group.”

       636.    Adham Tabaja controls a vast network of companies in Lebanon (and Iraq) on

Hezbollah’s behalf that encompasses everything from real estate development to engineering to

large entertainment projects to insurance.

       637.    Mr. Tabaja’s corporate holdings in Iraq provided Hezbollah with commercial cover

for the movement of both money and personnel in and out of Iraq.

       638.    For example, Mr. Tabaja is affiliated with Trust Compass Insurance SAL

(previously Compass Insurance Company SAL).

       639.    The chairman of Trust Compass Insurance is Ahmad Ali Tabaja, Adham’s uncle.

       640.    Adham’s aunt also sits on the company’s board.



                                                   121
       641.    The company insures, among other things, various hospitals and clinics owned by

Hezbollah and its Martyrs Foundation (SDGT).

       642.    Trust Compass Insurance also owns a significant stake in Adham Tabaja’s company

– Fun World Company SAL.

       643.    Trust Compass Insurance was also a significant investor in LCB before the bank’s

legal difficulties precipitated its sale to SGBL.

       644.    Trust Compass Insurance maintained accounts at Defendants SGBL (Chtaura

Branch), MEAB BANK (Main Branch) and BANK OF BEIRUT.

       645.    Adham Tabaja, his uncle Ahmad Tabaja, and Trust Compass Insurance, were also

involved together in Nest Contracting Company SAL (discussed below).

       646.    Mr. Tabaja and his Al-Inmaa group of companies (discussed below) are widely

known and acknowledged to be affiliated with Hezbollah. For example, at the 2012 opening of a

newly-constructed “Hall of the Martyr Sayyid Muhammad Baqir al-Sadr,” one of Hezbollah’s

most senior leaders, Hashem Safieddine (brother of Abdallah Safieddine), honored and publicly

thanked Al-Inmaa Engineering and Contracting SARL, Meamar Company for Engineering and

Development SARL, and Arch Consulting SARL for their contributions to the project.

       647.    Mr. Tabaja controls the following companies within the Hezbollah BAC network

in Lebanon:

                  Al-Inmaa Group for Tourism Works (SDGT) (and its subsidiaries).
                   This company, founded in May 2006, provides travel and tourism
                   services and operates amusement parks. The following individuals were
                   involved with the company:

                   o Adham Hussein Tabaja (SDGT) was listed as a co-founder, partner
                     and authorized signatory of the company;
                   o Issam Ahmad Saad (SDGT) was listed as an authorized signatory,




                                                    122
                           co-founder, and partner of the company;36
                       o   Imad Ramez Wazani (a/k/a Wazne) was listed as an authorized
                           signatory, co-founder, and partner of the company; he was listed as
                           a co-founder of at least six other Tabaja companies;
                       o   Muhammad Taha Jumaa was listed as an authorized signatory, co-
                           founder, and partner of the company;
                       o   Ibrahim Waked Issa was listed as a co-founder and partner of the
                           company;
                       o   Nabil Mahmoud Assaf (SDGT) was listed as a co-founder and
                           partner of the company;
                       o   Hassan Muhammad Attiya was listed as a co-founder and partner of
                           the company;
                       o   Attallah Jamil Shaito was listed as a co-founder and partner of the
                           company;37 and
                       o   Ali Hussein al-Ashi was listed as the attorney for the company.

                       Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES
                       maintained an account for and provided financial services to Al-Inmaa
                       Group for Tourism Works.

                      Al-Inmaa Engineering and Contracting SARL (SDGT). This
                       company is a subsidiary of Al-Inmaa Group for Tourism Works and
                       provides construction services. It was established in Lebanon in 1991
                       but later operated in Iraq on Hezbollah’s behalf. The following
                       individuals were involved with the company:

                       o Adham Hussein Tabaja (SDGT) was listed as manager, partner, co-
                         founder and authorized signatory of the company;
                       o Issam Ahmad Saad (SDGT) was listed as an authorized signatory,
                         co-founder, and partner of the company;
                       o Ibrahim Waked Issa was listed as co-founder, partner and authorized
                         signatory of the company;
                       o Muhammad Taha Jumaa was listed as an authorized signatory, co-
                         founder and partner of the company;
                       o Imad Ramez Wazani was listed as a co-founder and partner of the
                         company;
                       o Attallah Jamil Shaito was listed as a co-founder and partner of the
                         company;
                       o Nabil Mahmoud Assaf (SDGT) was listed as a co-founder and
                         partner of the company;
36
         Mr. Tabaja and his business partners took out a $3 million mortgage with Defendant FENICIA BANK on a
property (3086 No. 7 Ras Beirut) owned by Issam Ahmad Saad.
37
         Attallah Jamil Shaito (a/k/a Shai’tu or Cheaito) is a prominent member of the Tabaja Network and holds
various positions in companies directly owned by Adham Tabaja. Additionally, he is a politician from South Lebanon,
and has run for a seat in a Hezbollah-supported list in the Lebanese elections of 2004. In 2010, he was elected president
of Bint Jbeil District’s Municipalities’ Federation.

                                                              123
    o Hassan Muhammad Attiya was listed as a co-founder and partner of
      the company;
    o Jihad Muhammad Qansu (SDGT) was listed as the financial
      manager of the company;
    o Abdul Latif Saad (SDGT) was listed as manager of the Baghdad
      branch of the company;
    o Ali Hussein al-Ashi was listed as the attorney for the company;
    o Muhammad al-Mukhtar Fallah Kallas (SDGT) was listed as an
      accountant of the company; and
    o Muhammad Badr al-Din (SDGT, brother of Mustafa Badr al-Din)
      was listed as manager of the Basra branch.

    Defendants SGBL, FENICIA BANK, MIDDLE EAST AFRICA
    BANK, LEBANON AND GULF BANK SAL, BANQUE LIBANO-
    FRANÇAISE and BANK OF BEIRUT AND THE ARAB
    COUNTRIES maintained accounts for and provided financial services
    to Al-Inmaa Engineering and Contracting SARL.

   Al-Inmaa for Entertainment and Leisure Projects (SDGT), a
    subsidiary of Al-Inmaa Group for Tourism Works.

   Family Park SARL, an amusement park, which is a subsidiary of Al-
    Inmaa for Entertainment and Leisure Projects (SDGT). The following
    individuals were involved with the company:

    o Issam Ahmad Saad (SDGT) was listed as a partner and authorized
      signatory of the company;
    o Raed Hashem al-Amin was listed as a partner of the company;
    o Ali Rauf Shaito was listed as a partner of the company;
    o Rauf Ali Shaito was listed as a partner and authorized signatory of
      the company; and
    o Attallah Jamil Shaito was listed as a partner and authorized
      signatory of the company.

    LCB maintained account no. 110544* and provided financial services
    to Family Park SARL.

   Car Care Center (SDGT), which trades in new and used cars, and is a
    subsidiary of Al-Inmaa Group for Tourism Works. The company was
    designated by the U.S. Department of the Treasury on June 2015 for its
    ties with Hezbollah. Former manager of Car Care Center, Hussein Ali
    Faour (SDGT), worked with Adham Hussein Tabaja to manage Al-
    Inmaa’s projects in Iraq. Car Care Center is one of the most important
    companies Hezbollah established. The company was located in a
    compound Hezbollah owned in south Beirut and was secured
    by Hezbollah personnel. According to the U.S. Department of the

                                   124
    Treasury, Car Care Center is “a front company based in Lebanon that
    supports Hizballah’s transportation needs.” The following individuals
    were involved with the company:

    o Hussein Ali Faour (SDGT) was listed as a co-founder, partner and
      authorized signatory of the company;
    o Ali Saleh Shuaib was listed as a co-founder of the company;
    o Batoul Hussein Faour was listed as a co-founder and partner of the
      company;
    o Abdallah Hassan Romani was listed as a partner of the company;
      and
    o Faruq Muhammad Raef Hammoud was listed as the attorney for the
      company.

    Defendant BLOM BANK maintained an account for and provided
    financial services to Car Care Center.

   Nest Contracting Company SAL. This construction and real estate
    company was established in 1996 and its initial capitalization was
    deposited at Defendant MEAB BANK. It appears to have wound down
    in 2016. The following individuals and companies were involved in the
    ownership and management of the company:

    o Adham Hussein Tabaja (SDGT) was listed as owning 49% of the
      company’s shares and serving as a director of the company;
    o Ahmad Tabaja was listed as owning nominal shares in the company
      but serving as its chairman and general manager; and
    o Trust Compass Insurance SAL was listed as the owner of 50% of
      the company’s shares.

    Defendant MEAB BANK maintained an account for, provided financial
    services to, and served as main banker of Nest Contracting Company
    SAL.

   Cooperative Al-Wafaa SARL. The company owned and operated
    minimarts, selling food, beverages and tobacco products. The following
    individuals and companies were involved in the ownership and
    management of the company:

    o Adham Hussein Tabaja (SDGT) was listed as a shareholder in the
      company and as one of its co-founders;
    o Raouf Ali Shaito was listed as a shareholder in the company and as
      one of its co-founders and a managing partner;
    o Ghassan Muhammad Shaito was listed as a shareholder in the
      company and as one of its managing partners; and
    o Ahmad Tabaja was listed as a shareholder in the company.

                                   125
    Defendant BLOM BANK maintained an account for, provided financial
    services to, and served as main banker of Cooperative Al-Wafaa SARL.

   Golden Hall. The company owns and operates a bowling alley and
    billiards / gaming center. The following individuals were involved with
    the company:

    o Adham Hussein Tabaja (SDGT) was listed as a co-founder, partner
      and authorized signatory of the company;
    o Imad Ramez Wazani was listed as a co-founder, partner and
      authorized signatory of the company;
    o Attiya Muhammad Abbas (Adham Tabaja’s wife) was listed as a co-
      founder and partner of the company;
    o Rita Hassam Abu Samra was listed as a co-founder and partner of
      the company; and
    o Ahmad Saad was the company’s manager until 2011.

   Trading Development Company SARL. The following individuals
    were involved with the company:

    o Adham Hussein Tabaja (SDGT) was listed as a co-founder of the
      company;
    o Imad Ramez Wazani was listed as a co-founder of the company;
    o Attallah Jamil Shaito was listed as a co-founder of the company;
    o Muhammad al-Mukhtar Fallah Kallas (SDGT) was listed as the
      director, partner and authorized signatory of the company;
    o Yasser Ibrahim Issa was listed as co-founder, partner and authorized
      signatory of the company; and
    o Naji Tawfiq al-Mazzawi was listed as a partner of the company.

   Family House SARL. The company operates an amusement center,
    health club, and restaurants. When it was established in 2007, the
    company’s initial capital was deposited at Defendant LEBANON AND
    GULF BANK. The following individuals were involved with the
    company:

    o Adham Hussein Tabaja (SDGT) was listed as a managing partner,
      director, co-founder and authorized signatory of the company;
    o Hassan Muhammad Attiya was listed as a 30 percent partner and co-
      founder of the company;
    o Imad Ramez Wazani was listed as a managing partner, co-founder,
      director and authorized signatory of the company;
    o Zaher Ismail al-Zayek (a/k/a Lezayk) was listed as a partner,
      majority shareholder and co-founder of the company;
    o Ahmad Saad was listed as the general manager of the company; and

                                   126
    o Ali Hussein al-Ashi was listed as the attorney for the company.

    Defendant FENICIA BANK maintained an account for and provided
    financial services to Family House SARL.

   Fun World Company (a/k/a Aalam al-Marah Co SAL). The company
    operates a well-known amusement park in Beirut. The following entities
    and individuals were involved with the company:

    o Adham Hussein Tabaja (SDGT) was listed as a co-founder of the
      company;
    o Abbas Musallam Wahbah was listed as a shareholder and board
      member of the company;
    o Issam Ahmad Saad (SDGT) was listed as a co-founder of the
      company;
    o Muhammad Taha Jumaa was listed as a co-founder of the company;
    o Imad Ramez Wazani was listed as a co-founder of the company;
    o Ali Hussein al-Ashi is the attorney for the company;
    o Fadi Ali Hawi was listed as the chairman, majority shareholder and
      authorized signatory of the company;
    o Ali Muhammad Qubaysi is the statutory auditor of the company;
    o Hassan Mussa Awada was listed as a co-founder, board member and
      shareholder of the company; and
    o Trust Compass Insurance was listed as a shareholder of the
      company.

    Prior to its closure in 2011 as part of Defendant SGBL’s acquisition,
    LCB maintained account no. 110553* and provided financial services
    to Fun World. When the account was forced to close, the account
    balance migrated to an account at Defendant FENICIA BANK.

   Farah Travels Company SARL (a/k/a Farah Company for
    Tourism). The company was established in August 2001. The
    following individuals were involved with the company:

    o Adham Hussein Tabaja (SDGT) was listed as the director, partner
      and authorized signatory of the company;
    o Abbas Ahmad Fahas was listed as a partner of the company;
    o Issam Ahmad Saad (SDGT) was listed as a partner of the company;
    o Ali Hussein Tabaja (brother of Adham Tabaja) was listed as a
      partner of the company; and
    o Nada Hassan Hijazi was listed as a partner of the company.

    LCB maintained an account for Farah Travels Company SARL and
    extended it credit knowing that it was a subsidiary of Yousser Company
    for Finance and Investment (SDGT), a Hezbollah finance company.

                                   127
   City Park SARL. The following individuals were involved with the
    company:

    o Adham Hussein Tabaja (SDGT) was listed as a co-founder and
      partner of the company;
    o Abbas Ahmad Fahs was listed as a co-founder, managing director,
      partner and authorized signatory of the company;
    o Nada Hassan Hijazi was listed as a co-founder and partner of the
      company;
    o Issam Ahmad Saad (SDGT) was listed as a co-founder and partner
      of the company;
    o Romel Hussein Tabaja (brother of Adham Tabaja) was listed as a
      co-founder and partner of the company; and
    o Butrus Michel Ghanimah was listed as the attorney for the company.

    Defendant FENICIA BANK maintained an account for and provided
    financial services to City Park SARL.

   Fantasy World SARL. This company which appears to have been
    established in 1999 owns and operates an amusement park and
    restaurant in Dahiya. It is widely known as a Hezbollah project and
    meeting place. The following individuals were involved with the
    company:

    o Adham Hussein Tabaja (SDGT) was listed as the director, co-
      founder, board member, authorized signatory and partner of the
      company;
    o Romel Hussein Tabaja was listed as a co-founder of the company;
    o Amin Muhammad Cherri (SDGT) was listed as a co-founder of the
      company;
    o Raouf Ali Shaito was listed as a co-founder of the company;
    o Muhammad Amin Badr al-Din (SDGT) was listed as a co-founder
      of the company;
    o Imad Muhammad Cherri was listed as a co-founder and partner of
      the company;
    o Ali Adham Tabaja was listed as a partner of the company;
    o Muhammad Adham Tabaja (Adham Tabaja’s son) was listed as a
      partner of the company; and
    o Ali Hussein al-Ashi was listed as the attorney for the company.

    When the U.S. Department of the Treasury recently designated Amin
    Muhammad Cherri (a/k/a Sherri), it noted that: “Sherri has maintained
    a close relationship with Adham Tabaja, a Hizballah financier, whom
    OFAC designated as an SDGT in June 2015 for providing support and
    services to Hizballah. Sherri and Tabaja have continued to do business

                                   128
                    together despite the latter’s designation. Sherri and Tabaja, among
                    others, founded and were involved in a Lebanon-based company. Sherri
                    also facilitated Tabaja’s access to Lebanese banks and was directed by
                    Hizballah Secretary General Nasrallah to settle issues related to his
                    designation.”38

                    LCB held account no. 70167* for Fantasy World SARL. Three
                    individuals were authorized to borrow funds from LCB on behalf of the
                    company: Raouf Ali Shaito, Adham Tabaja and Amine Cherri. The
                    company’s account was closed in September 2011. According to the
                    Lebanese government, the account migrated to Defendant LEBANON
                    AND GULF BANK and another bank.

                    In addition, Defendants SGBL, MEAB BANK and FENICIA BANK
                    each maintained an account for and provided financial services to
                    Fantasy World SARL. Defendant SGBL served as its main banker.

                   Technoplast Industrial & Trading Company SARL. The company
                    was established in 1994 and manufactured rubber and plastic products.
                    The following individuals were involved in the ownership of the
                    company:

                    o Adham Hussein Tabaja (SDGT) held a 20 percent stake and was a
                      co-founder of the company;
                    o Amin Muhammad Cherri (SDGT) held a 20 percent stake and was
                      a co-founder of the company;
                    o Muhammad Amin Badr al-Din (SDGT) held a 20 percent stake, was
                      a co-founder and served as managing partner of the company; and
                    o Khalil Abdel Hussein Cherri held a 10 percent stake, was a co-
                      founder and served as managing partner of the company.

                   Madan Tourism Projects Company SAL (a/k/a “Green City”;
                    Moudon SAL). The company was established in Maaroub, Lebanon in
                    1993. The following individuals were involved with the company:

                    o Adham Hussein Tabaja (SDGT) was listed as a co-founder and
                      member of the Board of Directors of the company;
                    o Salah Abd al-Rauf Izz al-Din was listed as a board member of the
                      company;
                    o Hassan Mussa Awada was listed as a board member of the company
                      (as well as a co-founder of Fun World);



38
         Treasury Targets Iranian-Backed Hizballah Officials for Exploiting Lebanon’s Political and Financial
System (U.S. Department of the Treasury, July 9, 2019), online at https://home.treasury.gov/news/press-
releases/sm724.

                                                        129
           o Hassan Abd al-Muttalib Fneish (brother of Hezbollah operative
             Muhammad Fneish) was listed as a co-founder and board member
             of the company;
           o Youssef Muhammad Hussein Faour was listed as the director,
             chairman, co-founder and authorized signatory of the company; and
           o Ali Hussein al-Ashi was listed as the attorney for the company.

          Global Cleaners SARL (SDGT). The company operated in Iraq in the
           waste management business and provided Hezbollah with an
           operational base in Baghdad. The following individuals were involved
           with the company:

           o Adham Hussein Tabaja (SDGT) was listed as owner and manager
             of the company;
           o Issam Ahmad Saad (SDGT) was listed as a partner and authorized
             signatory of the company;
           o Maitham Muhsin Ubayd al-Zaydi was listed as a co-founder, partner
             and authorized signatory of the company;
           o Shibl Muhsin Ubayd al-Zaydi (SDGT) was listed as a partner and
             co-founder of the company;
           o Muhammad Adham Tabaja was listed as a partner of the company;
           o Adnan Hussein Kawtharani (SDGT) was listed as a partner of the
             company;
           o Hassan Muhammad Faour was listed as the attorney for the
             company;
           o Ahmad Jawad Shalash al-Fartusi was listed as a co-founder of the
             company; and
           o Raed Hamid Taher Abu Eini was listed as a co-founder of the
             company.

          United Company for Insurance Services SARL. The company
           provides insurance and pension funding. The following individuals
           were involved with the company:

           o Muhammad Taha Jumaa was listed as a co-founder of the company;
           o Adham Hussein Tabaja (SDGT) was listed as a co-founder and
             managing director of the company; and
           o Taleb Muhammad Ali Abou-Zeinab was listed as a co-founder and
             managing director of the company.

           Defendant BANQUE LIBANO-FRANÇAISE maintained an account
           for and provided financial services to United Company for Insurance
           Services SARL.

648.   In addition to the companies listed above, the Tabaja Network consists of many


                                         130
more companies affiliated with Adham Tabaja, his family, and/or his companies, but that are not

directly headed by him, including the following entities:

                  Al-Yaqout Restaurant is an affiliated company of City Park SARL and
                   Fantasy World SARL along with Farah Travels Company SARL, Fun
                   World Company, Medical Cooperation Co SAL, Development Group
                   for Touristic Projects SARL, Family House SARL, and Al-Inmaa for
                   Engineering and Contracting SARL.

                  Medical Cooperation Co SAL (a/k/a Al Taaoun Medical SAL; Al-
                   Khiam Hospital SAL; Al Khiyam Hospital) is part of the Tabaja
                   network. The following individuals were involved with the company:

                   o Adham Hussein Tabaja (SDGT) was listed as owning 515 shares
                     and serving as a director of the company;
                   o Issam Ahmad Saad (SDGT) was listed as owning 480 shares and
                     serving as a director of the company;
                   o Imad Ramez Wazani was listed as a director of the company; and
                   o Ali Abdel Reda Hassan was listed as owning 995 shares and serving
                     as the chairman and general manager of the company.

                   Defendant FENICIA BANK maintained an account for and provided
                   financial services to Medical Cooperation Co SAL.

                  New Land SARL. The company appears to have been established in
                   2008. The following individuals were involved with the company:

                   o Imad Ramez Wazani was listed as the director, co-founder, partner
                     and authorized signatory of the company;
                   o Tareq Ali Hawi was listed as a co-founder and partner of the
                     company;
                   o Nabil Mahmoud Assaf (SDGT) was listed as a co-founder and
                     partner of the company;
                   o Ahmad Saad was listed as human resources manager of the
                     company; and
                   o Ali Hussein al-Ashi was listed as the attorney for the company.

                   Prior to its closure in 2011 as part of Defendant SGBL’s acquisition,
                   LCB maintained account no. 28681* and provided financial services to
                   New Land SARL. According to the Lebanese government, New Land
                   SARL’s account balance migrated to accounts at Defendants FENICIA
                   BANK and MEAB BANK.

                  Gresco for Contracting and Trading Company SARL. The
                   following individuals were involved with the company:

                                                   131
    o Muhammad Taha Jumaa was listed as a co-founder, partner and
      authorized signatory of the company;
    o Ibrahim Waked Issa was listed as a co-founder, partner and
      authorized signatory of the company;
    o Attallah Jamil Shaito was listed as a co-founder, partner and
      authorized signatory of the company;
    o Abd al-Karim Ahmad Saad was listed as a co-founder and partner
      of the company; and
    o Ali Hussein al-Ashi was listed as the attorney for the company.

   Sanabel for Urban Studies and Architectural Design SAL. The
    following individuals were involved with the company:

    o Jihad Muhammad Qansu (SDGT) was listed as the chairman and
      statutory auditor of the company;
    o Ali Hussein al-Haj was listed as a shareholder, co-founder and
      authorized signatory of the company;
    o Adnan Abd al-Halim Mahdi was listed as a shareholder, co-founder
      and board member of the company;
    o Rafat Said Yunis was listed as a shareholder, co-founder and board
      member of the company;
    o Fadi Dawud al-Nimr was listed as a shareholder, co-founder and
      board member of the company; and
    o Ali Hassan Berro was listed as the attorney for the company.

   Al-Inmaa General Contractors SARL. The following individuals
    were involved with the company:

    o Ibrahim Waked Issa was listed as a co-founder, authorized signatory
      and partner of the company;
    o Attallah Jamil Shaito was listed as a co-founder, authorized
      signatory and partner of the company;
    o Haidar Saadallah Zgheib was listed as a co-founder, authorized
      signatory and partner of the company; and
    o Ali Hussein al-Ashi was listed as the attorney for the company.

   King Company for Manufacturing Trading Building Materials SARL. The
    following individuals were involved with the company:

    o Ibrahim Waked Issa was listed as an authorized signatory, co-
      founder and partner of the company;
    o Ali Muhammad Qansu (SDGT) was listed as an authorized
      signatory of the company;
    o Mahdi Ali Awada was listed as an authorized signatory, co-founder
      and partner of the company;

                                  132
                 o Muhammad Ahmad Farhat was listed as an authorized signatory of
                   the company;
                 o Muhammad Fayyad Jafal was listed as a co-founder of the company;
                   and
                 o Ali Adham Tabaja was listed as a partner of the company.

                Development Studies SARL. The following individuals were involved
                 with the company:

                 o Nabil Mahmoud Assaf (SDGT) was listed as the director, co-
                   founder, partner and authorized signatory of the company;
                 o Issam Ahmad Saad (SDGT) was listed as a co-founder and partner
                   of the company;
                 o Hassan Muhammad Attiya was listed as the director, co-founder,
                   partner and authorized signatory of the company;
                 o Ahmad Izzat Khalil Muhammad was listed as the director, co-
                   founder, partner and authorized signatory of the company;
                 o Zinab Muhammad Saraeb was listed as a co-founder and partner of
                   the company; and
                 o Ali Hussein al-Ashi was listed as the attorney for the company.

                Alia Company SAE. The following individuals were involved with the
                 company:

                 o Nabil Mahmoud Assaf (SDGT) was listed as an authorized
                   signatory, co-founder and partner of the company;
                 o Zaher Hassan Dabuq was listed as an authorized signatory and co-
                   founder of the company;
                 o Yasser Hassan Dabuq was listed as an authorized signatory and co-
                   founder of the company;
                 o Muhammad Adham Tabaja was listed as an authorized signatory,
                   co-founder and partner of the company;
                 o City Food Company SARL was listed as a partner of the company;
                   and
                 o Ali Hussein al-Ashi was listed as the attorney for the company.

                Farah Tyre Company. The following individuals were involved with
                 the company:

                 o Hassan Muhammad Attiya was listed as an authorized signatory, co-
                   founder and partner of the company;
                 o Ali Hussein Tabaja was listed as an authorized signatory, co-founder
                   and partner of the company;39
                 o Abbas Musallam Wahbah was listed as a co-founder and partner of

39
     Defendant MEAB took over Mr. Tabaja’s shares in the company.

                                                    133
      the company; and
    o Ali Hussein al-Ashi was listed as the attorney for the company.

   Cheaito Group SARL. The following individuals were involved with
    the company:

    o Attallah Jamil Shaito was listed as an authorized signatory and
      partner of the company;
    o Ahmad Muhammad Shaito was listed as an authorized signatory and
      co-founder of the company;
    o Fairuz Khalil Shaito was listed as a co-founder and partner of the
      company;
    o Attallah Khalil Shaito was listed as a co-founder of the company;
    o Najah Khalil Shaito was listed as a co-founder and partner of the
      company;
    o Zainab Khalil Shaito was listed as a co-founder and partner of the
      company; and
    o Hisham Ali Faqih was listed as the attorney for the company.

   Lebanese Bread & Confectionery Company SAL. The following
    individuals were involved with the company:

    o Hassan Muhammad Attiya was listed as general director, chairman,
      shareholder, co-founder and authorized signatory of the company;
    o Bassam Muhammad Tabaja was listed as vice-chairman, board
      member, co-founder, shareholder and authorized signatory of the
      company;
    o Jihad Muhammad Qansu (SDGT) was listed as statutory auditor of
      the company;
    o Ahmad Mustafa Mahmoud Hammoud was listed as a shareholder,
      co-founder and board member of the company; and
    o Ali Hussein al-Ashi was listed as the attorney for the company.

   African Fish Company (Offshore) SAL. The following individuals
    were involved with the company:

    o Jihad Muhammad Qansu (SDGT) was listed as a co-founder of the
      company;
    o Ali Muhammad Qansu (SDGT) was listed as statutory auditor of the
      company;
    o Muhammad Abdallah al-Amin (SDGT) was listed as a co-founder
      of the company;
    o Ahmad Muhammad Makke was listed as general director, chairman,
      shareholder, and authorized signatory of the company;
    o Khalil Hassan Faqih was listed as a shareholder, co-founder and
      board member of the company;

                                  134
    o Muhammad Khadir Mattar was listed as a shareholder and board
      member of the company; and
    o Faruq Muhammad Raef Hammoud was listed as the attorney for the
      company.

   Africa Invest Company (Offshore) SAL. The following individuals
    were involved with the company:

    o Jihad Muhammad Qansu (SDGT) was listed as a co-founder of the
      company;
    o Muhammad Abdallah al-Amin (SDGT) was listed as the chairman,
      shareholder, co-founder and authorized signatory of the company;
    o Roland Amin Madi was listed as statutory auditor of the company;
    o Khalil Hassan Faqih was listed as a shareholder and board member
      of the company;
    o Ali Khalil Faqih was listed as a shareholder and board member of
      the company;
    o Hassan Said Farran was listed as a co-founder of the company; and
    o Malik Jamil al-Sayyed was listed as the attorney for the company.

   Farah Trading Company for Iron & Building Materials SAE. The
    following individuals were involved with the company:

    o Ali Hussein Tabaja was listed as an authorized signatory and partner
      for the company;
    o Muhammad Ali Hawi was listed as an authorized signatory and
      partner for the company;
    o Ibrahim Waked Issa was listed as an authorized signatory and
      partner for the company;
    o Batul Adham Tabaja (Adham Tabaja’s daughter) was listed as a
      partner of the company;
    o Fatima al-Zahra Adham Tabaja (Adham Tabaja’s daughter) was
      listed as a partner of the company; and
    o Wala Tabaja (Adham Tabaja’s daughter) was listed as a partner of
      the company.

   King Charcoal SARL. The following individuals were involved with
    the company:

    o Ali Hussein Tabaja was listed as an authorized signatory and partner
      of the company;
    o Muhammad Adham Tabaja (son of Adham Tabaja) was listed as an
      authorized signatory and partner of the company; and
    o Hussein Abd al-Rida Tabaja was listed as an authorized signatory
      and partner of the company.


                                   135
                   Béton Plus SAL. The company was established in 2007 and
                    purportedly was engaged in construction. The following individuals
                    were involved with the company:

                    o Salah Abd al-Rauf Izz al-Din (SDGT), a business associate of
                      Adham Tabaja, was listed as the founder of the company; and
                    o Osama Abbas Ramal was listed as the attorney of the company.

                    Defendant BLOM BANK maintained an account for and provided
                    financial services to Béton Plus SAL.

        649.    The following individuals were designated as SDGTs by OFAC as a result of their

connections with Adham Hussein Tabaja:

                   Hussein Ali Faour worked with Adham Tabaja to secure Al-Inmaa
                    Engineering and Contracting SARL (SDGT) projects in Iraq. Mr. Faour
                    is a member of Hezbollah’s Islamic Jihad Organization and was listed
                    as the co-founder, partner and authorized signatory for Hezbollah’s Car
                    Care Center (SDGT).

                   Muhammad al-Mukhtar Kallas provided financial services to Adham
                    Tabaja through his work as an accountant for SDGT Al-Inmaa
                    Engineering and Contracting SARL.

                   Shibl Muhsin Ubayd al-Zaydi facilitated money transfers from Iraq to
                    Lebanon on behalf of Adham Tabaja. Mr. al-Zaydi was listed as a
                    partner and co-founder of SDGT Global Cleaners SARL. He had
                    longstanding operational ties to Abu Mahdi al-Muhandis (discussed
                    below) and in 2014 became Secretary General of Kata’ib al-Imam Ali,
                    an Iranian proxy militia in Iraq.

                   Muhammad Abdallah al-Amin assisted Adham Tabaja in concealing
                    funds and circumventing the impact of sanctions.40

                   Muhammad Noureddine used his company Trade Point International
                    SARL (SDGT) in order to provide financial services to Adham Tabaja
                    and his company Al-Inmaa Engineering and Contracting SARL
                    (SDGT).

                   Hamdi Zaher El Dine, an employee of SDGT Trade Point International
                    SARL, transferred funds to Adham Tabaja and to employees of Al-
                    Inmaa Engineering and Contracting SARL (SDGT).

40
         Muhammad Abdallah al-Amin was listed as the chairman of Aya SAL Offshore, S.I.M. SAL Offshore and
was affiliated with more than a dozen companies. He held account no. 170881* at LCB until August 2011.

                                                       136
                 Youssef Hashim oversaw Hezbollah operations in Iraq and arranged
                  for the security and protection of Adham Tabaja inside Iraq.

                 Jihad Muhammad Qansu provided financial services to Adham
                  Tabaja through his work as a financial manager for Al-Inmaa
                  Engineering and Contracting SARL (SDGT). Mr. Qansu assisted
                  Adham Tabaja in accounting matters.

                 Ali Muhammad Qansu maintained millions of dollars in bonds for
                  Adham Tabaja.

                 Issam Ahmad Saad was listed as co-founder, partner and authorized
                  signatory for Al-Inmaa Engineering and Contracting SARL (SDGT).

                 Nabil Mahmoud Assaf was listed as a co-founder and partner in Al-
                  Inmaa Engineering and Contracting SARL (SDGT).

                 Abdul Latif Saad was listed as the manager of Al-Inmaa Engineering
                  and Contracting SARL – Baghdad Branch (SDGT), and as such
                  coordinated with Car Care Center (SDGT) and Global Cleaners SARL
                  (SDGT) – both companies were affiliated with Adham Tabaja’s Al-
                  Inmaa Group for Tourism Works (SDGT).

                 Muhammad Badr al-Din was the manager of Al-Inmaa Engineering
                  and Contracting SARL – Basra Branch (SDGT) in Iraq.

                 Muhammad Ibrahim Bazzi provided funds to Adham Tabaja and held
                  a joint line of credit together with Mr. Tabaja.

                 Ali Youssef Charara (SDGT) worked together with Adham Tabaja on
                  oil ventures in Iraq.

       650.       Adham Hussein Tabaja also held a personal account at LCB (no. 70306) which

was closed in June 2012.

       651.       According to the Lebanese government, Mr. Tabaja’s personal account

migrated to Defendant LEBANON AND GULF BANK.

       652.   Below is a partial list of Tabaja Network individuals and companies and the

Defendants that maintained accounts for them and provided them with financial services:



                                                 137
       Adham Tabaja Corporate Network                      Bank
Trust Compass Insurance SAL                  SGBL
                                             MEAB BANK
                                             BANK OF BEIRUT
Al-Inmaa Group for Tourism Works             BANK OF BEIRUT AND THE
                                              ARAB COUNTRIES
Al-Inmaa Engineering and Contracting         SGBL
                                             MEAB BANK
                                             LEBANON AND GULF BANK
                                             BANQUE LIBANO-FRANÇAISE
                                             BANK OF BEIRUT AND THE
                                              ARAB COUNTRIES
                                             FENICIA BANK
Family Park SARL                             LCB
Car Care Center                              BLOM BANK
Nest Contracting Company SAL                 MEAB BANK
Cooperative al-Wafaa SARL                    BLOM BANK
Family House SARL                            LEBANON AND GULF BANK
                                             FENICIA BANK
Fun World Company SAL                        LCB
                                             FENICIA BANK
City Park SARL                               FENICIA BANK
Farah Company for Tourism (Farah             LCB
Travels Company SARL)
Fantasy World SARL                           LCB
                                             SGBL
                                             LEBANON AND GULF BANK
                                             MEAB BANK
                                             FENICIA BANK
Medical Cooperation Co SAL                   FENICIA BANK
New Land SARL                                LCB
                                             MEAB BANK
                                             FENICIA BANK
Béton Plus SAL                               BLOM BANK
United Company for Insurance Services        BANQUE LIBANO-FRANÇAISE
SARL
Adham Hussein Tabaja                         LCB
                                             LEBANON AND GULF BANK
                                             MEAB BANK (mortgage lender)
Muhammad Abdallah al-Amin                    LCB




                                        138
                       c. Sultan Khalifa As’ad

        653.    Sultan Khalifa As’ad is a prominent and longstanding Hezbollah leader and

financier who serves as Deputy Chairman of the Executive Council for Municipal Affairs for

Hezbollah and formerly headed Hezbollah’s Finance Unit.

        654.    He was the founder of Hezbollah’s construction arm, Jihad al-Bina, and one of its

main front companies, the Meamar Company for Engineering and Development SARL.

        655.    Both are closely tied to and effectively agents of the IRGC-QF.

        656.    Sultan Khalifa As’ad wrote a chapter in a book dedicated to the memory of IRGC-

QF General Hassan Shateri, who was killed in Syria (discussed below).

        657.    Mr. As’ad was also a co-founder and partner of Hezbollah’s think tank, the

Consultative Center for Studies and Documentation.

        658.    Mr. As’ad was also a founder and early shareholder in the Lebanese

Communication Group (SDGT), the parent company of Hezbollah’s satellite television station and

SDGT, Al-Manar.

        659.    Mr. As’ad owns several properties associated with Hezbollah, including the

building that houses the Lebanese Arts Association – Risalat, one of Hezbollah’s leading cultural

institutions.

        660.    Mr. As’ad is also the largest shareholder (together with Sobhi Mohamed Saqr) in

Compu House SARL, a Hezbollah-controlled company serving as a wholesale and retail seller of

computers and software.

        661.    LCB and Defendants FRANSABANK and BANK OF BEIRUT maintained

accounts for and provided financial services to Compu House SARL.

        662.    In addition to his shareholdings in Compu House SARL, Sobhi Mohamed Saqr is



                                                   139
also a co-owner of Gas Transport and Storage SARL, which was co-founded by Mustafa Badr al-

Din’s brother, Muhammad Amin Badr al-Din (SDGT), a close associate of Adham Tabaja.

       663.    Mr. Saqr is also a co-founder of Al Huda Agriculture Company, a company closely

associated with Jihad al-Bina (SDGT).

                      d. Ali Youssef Charara

       664.    Ali Youssef Charara (a/k/a Ali Sharara) is a Hezbollah operative and financier who

owns and operates several companies with his brother, Muhammad Youssef Charara.

       665.    Ali Youssef Charara was listed as the chairman, majority shareholder and

authorized signatory for Spectrum Investment Group Holding SAL, a Lebanon-based

telecommunications company that provides integrated telecommunications services in the Middle

East, Africa, and Europe. On January 7, 2016, both Ali Youssef Charara and Spectrum Investment

Group Holding SAL were designated SDGTs by the U.S. Department of the Treasury.

       666.    According to the U.S. Department of the Treasury, Hezbollah invests millions of

U.S. dollars with Mr. Charara on projects that financially support the organization.

       667.    Ali Youssef Charara (SDGT) also worked with Hezbollah supporter Kassem Hejeij

(SDGT) of Defendant MEAB BANK and Adham Hussein Tabaja (SDGT) on oil ventures in Iraq.

       668.    Mr. Charara is involved in several Hezbollah-related companies, including:

                  Spectrum Investment Group Holding SAL (SDGT), which is a
                   Lebanon-based telecommunications services company, established in
                   2003. The following individuals were involved with the company:

                   o Ali Youssef Charara (SDGT) was listed as the chairman, co-
                     founder, authorized signatory and the main shareholder (holding
                     750 shares) of the company;
                   o Abd al-Halim al-Shaykh Musa Charara was listed as the statutory
                     auditor of the company;
                   o Youssef Abd al-Amir Charara was listed as a shareholder (holding
                     20 shares) and a member of the board of directors of the company;
                   o Muhammad Youssef Charara was listed as a shareholder (holding

                                                   140
                      230 shares), co-founder and a member of the board of directors of
                      the company;
                    o Ali Ibrahim Charara was listed as a co-founder of the company; and
                    o Muhammad Farid Mattar was listed as the company’s attorney.

                    Defendants LEBANON AND GULF BANK SAL, BLOM BANK and
                    JAMMAL TRUST BANK maintained accounts for and provided
                    financial services to Spectrum Investment Group Holding SAL.

                   Spectrum International Investment Holding SAL (SDGT),41 which
                    is a Lebanon-based telecommunications services company established
                    on December 9, 2007. It has affiliates in The Gambia and the British
                    Virgin Islands. The following individuals were involved with the
                    company:

                    o Ali Youssef Charara (SDGT) was listed as the chairman of the board
                      of directors, a partner (holding 1,760 shares), co-founder and
                      authorized signatory of the company;
                    o Muhammad Youssef Charara was listed as a partner (holding 200
                      shares), co-founder and member of the board of directors of the
                      company;
                    o Edmond Youssef Saadeh served as statutory auditor of the
                      company; and
                    o Muhammad Farid Mattar was listed as the attorney, as well as a
                      partner (holding 40 shares) co-founder and a member of the board
                      of directors of the company.

                    Defendants LEBANON AND GULF BANK, BANK AUDI and
                    JAMMAL TRUST BANK maintained accounts for and provided
                    financial services to Spectrum International Investment Holding SAL.

                   Spectrum (Offshore) SAL. The following individuals were involved
                    with the company:

                    o Ali Youssef Charara (SDGT) was listed as the chairman, authorized
                      signatory, co-founder and a shareholder of the company;
                    o Edmond Youssef Saadeh served as statutory auditor of the
                      company;
                    o Muhammad Youssef Charara was listed as a co-founder,
                      shareholder and board member of the company;
                    o Youssef al-Shaykh Abd al-Amir Charara was listed as a shareholder,
                      co-founder and board member of the company; and
                    o Muhammad Farid Mattar was listed as the attorney for the company

41
        Spectrum International Investment Holding SAL was designated as an a/k/a of Spectrum Investment Group
Holding SAL on January 7, 2016. See, https://www.federalregister.gov/documents/2016/02/02/2016-
01828/sanctions-actions-pursuant-to-executive-orders-13224.

                                                        141
       (served as attorney for many Hezbollah-controlled companies).

   B.I. Group Holding SAL. The following individuals were involved
    with the company:

    o Ali Youssef Charara (SDGT) was listed as the chairman, co-founder
      and a majority shareholder of the company;
    o Muhammad Youssef Charara was listed as the director general, co-
      founder, board member and shareholder of the company; and
    o Mohammad Farid Mattar was listed as the attorney, co-founder,
      board member and shareholder of the company.

   Signum International Holding SAL. The following individuals were
    involved with the company:

    o Ali Youssef Charara (SDGT) was listed as the chairman, co-founder
      and a major shareholder of the company;
    o Carla Saba was listed as a co-founder, board member and a major
      shareholder of the company; and
    o Muhammad Farid Mattar was listed as the attorney, co-founder,
      board member and minor shareholder of the company.

    Defendant FRANSABANK maintained an account for and provided
    financial services to Signum International Holding SAL.

   Car Escort Services (Offshore) SAL (a/k/a Car Escort Services SAL
    Offshore), which was listed as an import/export company established in
    2007 and based in Lebanon, was designated an SDGT by the U.S.
    Department of the Treasury on May 17, 2018. The following individuals
    were involved with the company:

    o Fuad Haidar Najm was listed as the liquidator of the company;
    o Ali Muhammad Kharrubi (SDNTK) was listed as the chairman,
      general manager, co-founder, authorized signatory and co-equal
      shareholder of the company;
    o Ali Youssef Charara (SDGT) was listed as a co-founder, board
      member, and co-equal shareholder of the company;
    o Muhammad Ibrahim Bazzi (SDGT) was listed as a co-founder,
      board member, and co-equal shareholder of the company;
    o Edmond Youssef Saadeh served as statutory auditor for the
      company; and
    o Muhammad Farid Mattar was listed as the attorney for the company.

    Defendant JAMMAL TRUST BANK maintained an account for and
    provided financial services to Car Escort Services (Offshore) SAL.


                                   142
   Hoda for Touristic Services & Management Holding SAL appears
    to act as a holding company. The following individuals were involved
    with the company:

    o Abbas Abd al-Latif Fawaz was listed as the chairman, co-founder,
      shareholder (holding 17,500 shares), and authorized signatory of the
      company;
    o Ali Ahmad Ismail was listed as a co-founder and shareholder
      (holding 7,500 shares) of the company;
    o Ali Youssef Charara (SDGT) was listed as a co-founder, shareholder
      (holding 5,000 shares) and member of the board of directors of the
      company;
    o Jalal Muhammad Rashed Bitar was listed as a co-founder and
      shareholder (holding 2,000 shares) of the company;
    o Fadl Abbas Fawaz was listed as a shareholder (holding 2,500
      shares), co-founder and member of the board of directors of the
      company;
    o Sadeq Abbas Fawaz was listed as a shareholder (holding 2,500
      shares), co-founder and member of the board of directors of the
      company;
    o Ziyad Ali Ismail was listed as a shareholder (holding 2,500 shares),
      co-founder and member of the board of directors of the company;
    o Ahmad Ali Ismail was listed as a shareholder (holding 2,500 shares),
      co-founder, authorized signatory and member of the board of
      directors of the company;
    o Wa’el Jalal Bitar was listed as a shareholder (holding 1,500 shares)
      and co-founder of the company;
    o Nasser Jalal Bitar was listed as a shareholder (holding 1,500 shares),
      co-founder and member of the board of directors of the company;
    o Fadi Fawzi Fawaz was listed as a co-founder of the company;
    o Abd al-Reda Abdallah Khorshid was listed as a shareholder (holding
      5,000 shares) of the company;
    o Price-Waterhouse-Coopers was listed as the audit firm for the
      company; and
    o Muhammad Farid Mattar was listed as the attorney for the company.

    Defendants SGBL and BANQUE LIBANO-FRANÇAISE maintained
    accounts for and provided financial services to Hoda for Touristic
    Services & Management Holding SAL.

   One Globe Operator SAL Holding. The following individuals were
    involved with the company:

    o E.B.D. Group Holding SAL was listed as a shareholder (holding 818
      shares) and member of the board of directors of the company;
    o Ali Youssef Charara (SDGT) was listed as a co-founder of the

                                    143
        company;
    o   Samir Subhi Abu-Hassan was listed as an authorized signatory and
        a shareholder (holding one share) of the company;
    o   Raghid Wasif Charara was listed as an authorized signatory, a
        shareholder (holding 100 shares), and member of the board of
        directors of the company;
    o   Ihab Awsaf Ghurayb was listed as an authorized signatory, a
        shareholder (holding 80 shares), and member of the board of
        directors of the company;
    o   Ali Ibrahim Charara was listed as a co-founder of the company;
    o   Abd al-Ghani Ra’if Qassem was listed as a co-founder of the
        company;
    o   Wajih Masoun Maliki was listed as a shareholder (holding one
        share), chairman and authorized signatory of the company;
    o   Abd al-Halim al-Shaykh Musa Charara served as the statutory
        auditor for the company; and
    o   Muhammad Farid Mattar was listed as the attorney for the company.

   International Group Holding SAL. The following individuals and
    entities were involved with the company:

    o Abbas Abd al-Latif Fawaz was listed as the director general,
      chairman, majority shareholder (holding 23,950 shares), co-
      founder, and authorized signatory of the company;
    o Ali Ahmad Ismail was listed as vice president, a shareholder
      (holding 3,750 shares), co-founder, authorized signatory and
      member of the board of directors of the company;
    o Ziyad Ali Ismail was listed as a shareholder (holding 3,750 shares),
      co-founder, and member of the board of directors of the company;
    o Nasrin Ali Ismail was listed as a shareholder (holding 3,750 shares)
      and co-founder of the company of the company;
    o Ahmad Ali Ismail was listed as a shareholder (holding 3,750 shares),
      co-founder and member of the board of directors of the company;
    o Fadl Abbas Fawaz was listed as a shareholder (holding 5,000
      shares), co-founder and member of the board of directors of the
      company;
    o Sadeq Abbas Fawaz was listed as a shareholder (holding 3,000
      shares), co-founder and member of the board of directors of the
      company;
    o Farah Abbas Fawaz was listed as a shareholder (holding 3,000
      shares) and a co-founder of the company;
    o Ali Youssef Charara (SDGT) was listed as a co-founder of the
      company;
    o Abd al-Reda Abdallah Khorshid was listed as a co-founder of the
      company;
    o Hoda for Touristic Services & Management Holding SAL was listed

                                   144
      as a minor shareholder in the company;
    o Wassim Hatem Shahin served as statutory auditor for the company;
      and
    o Muhammad Farid Mattar was listed as the attorney for the company.

   Medical Aid (Offshore) SAL (MEDAID) was founded on December
    12, 2002. The following individuals were involved with the company:

    o Ali Youssef Charara (SDGT) was listed as a co-founder and member
      of the board of directors of the company;
    o Abd al-Halim al-Sheikh Musa Charara was listed as the auditor of
      the company; and
    o Mohammad Samir Ali Ahmad was listed as a co-founder, board
      member, shareholder and authorized signatory of the company.

   EBD Teltac (Offshore) SAL, founded in 2003, operates in Iran as well
    as Lebanon. The following individuals were involved with the
    company:

    o Ali Youssef Charara (SDGT) was listed as the general manager, co-
      founder, and authorized signatory of the company;
    o Ali Ibrahim Charara was listed as a co-founder, board member and
      shareholder of the company;
    o Abd al-Ghani Ra’if Qassem was listed as the chairman and
      authorized signatory of the company;
    o Muhammad Farid Mattar was listed as a co-founder and attorney for
      the company;
    o Wajih Masoun al-Maliki was listed as an authorized signatory of the
      company;
    o Abd al-Halim al-Sheikh Musa Charara was listed as the auditor of
      the company;
    o One Globe Operator SAL Holding was listed as a shareholder
      (holding 900 shares) of the company;
    o Spectrum Investment Group Holding SAL (SDGT) was listed as a
      shareholder (holding 73 shares) and had a seat on the board of
      directors of the company; and
    o EBD Group (Holding) SAL was listed as a shareholder (holding 25
      shares) and had a seat on the board of directors of the company.

    Defendant LEBANON AND GULF BANK maintained an account for
    and provided financial services to EBD Teltac (Offshore) SAL.




                                  145
       669.   Below is a partial list of Charara Network entities and individuals and the

Lebanese banks that maintained accounts for them and provided them with financial

services:


           Charara Corporate Network                                Bank
 Ali Youssef Charara (SDGT)                            BLOM BANK
                                                       MEAB BANK
                                                       LCB
                                                       BANK AUDI
 Spectrum Investment Group Holding SAL                 LEBANON AND GULF BANK SAL
 (SDGT)                                                BLOM BANK
                                                       JAMMAL TRUST BANK
 Spectrum     International       Investment           LEBANON AND GULF BANK
 Holding SAL (SDGT)                                    BANK AUDI
                                                       JAMMAL TRUST BANK
 Signum International Holding SAL                      FRANSABANK
 Car Escort Services (Offshore) SAL                    JAMMAL TRUST BANK
 Hoda for Touristic Services & Management              SGBL
 Holding SAL                                           BANQUE LIBANO-FRANÇAISE
 EBD Teltac (Offshore) SAL                             LEBANON AND GULF BANK
 Teltac Worldwide Inc. (Offshore) SAL                  LCB
                                                       BLOM BANK
                                                       BANK OF BEIRUT AND THE
                                                        ARAB COUNTRIES
                                                       BANK AUDI

                     e. The Tajideen Family

       670.   The Tajideen (a/k/a “Taj al-Din”) family owns many businesses in Lebanon and

several other countries, including the Democratic Republic of Congo, The Gambia, Sierra Leone,

Ghana, Mozambique, Angola, Belgium and the United Arab Emirates.

       671.   There were originally eleven siblings, at least nine of whom are or were active in

the Tajideen Network in some fashion:

                 Kassim Muhammad Tajideen;
                 Mahmoud Muhammad Tajideen;
                 Hassan Muhammad Tajideen (deceased);
                 Ali Muhammad Tajideen;
                 Hussein Muhammad Tajideen;
                                                 146
                  Fatimah Muhammad Tajideen;
                  Youssef Muhammad Tajideen;
                  Ibrahim Muhammad Tajideen;
                  Ahmad Muhammad Tajideen;
                  Jaffar Muhammad Tajideen; and
                  Mariam Muhammad Tajideen.

       672.    The Tajideen brothers Kassim Tajideen, Ali Tajideen and Hussein Tajideen are

Lebanese businessmen who have been designated SDGTs for their role as Hezbollah fundraisers,

money launderers, and financial contributors. Further, the other Tajideen family members listed

above, though not (yet) designated SDGTs, play important supporting roles in the Tajideen

Network.

       673.    Together, the Tajideen family controls a vast network of interlocking companies

spanning the globe.

       674.    The Tajideen family network is a vast commercial and criminal enterprise operated

in the service of Hezbollah’s BAC, built on a foundation of sizeable bribes to top officials in

cooperative jurisdictions.

       675.    By bribing officials across Africa for decades, Tajideen companies were able to

evade import and export tariffs, undercut local competitors’ prices, gain monopolies and

government contracts, and secure discrete access to airports, landing strips and ports across central

and western Africa.

       676.    Although likely known to Western intelligence long before the turn of the century,

the Tajideens and their business associates first came to the attention of European law enforcement

after the September 11, 2001 attacks when these law enforcement agencies were collecting

intelligence on radical Islamists and the Belgian Federal Police placed one particular individual

under surveillance.

       677.    This individual had taken a low-level administrative job at a trading company in

                                                    147
Antwerp known as Soafrimex which conducted extensive trade with Africa.

          678.   Soafrimex was a company registered in Antwerp in 1989 by Kassim Tajideen

(listed as residing in Sierra Leone) and Salim Reda (listed as a resident of the Ivory Coast).

          679.   Through the investigation of Soafrimex, police investigators began to better

understand The System (as described herein).

          680.   Soafrimex would (on paper) purchase commodities from companies all over Africa

(e.g. food, clothing, wood) that belonged to its own network of companies and would transport the

goods using its own transport network, principally in Africa.

          681.   These commodities would then be re-sold (through affiliated companies) and the

proceeds (in local currency) would be used to purchase Conflict Diamonds for further sale and /or

money laundering or deposited in “cooperative” banks in Lebanon and then reinvested.

                           i.   Kassim Tajideen

          682.   The eldest brother, Kassim Tajideen (a/k/a Kassem or Qassem a/k/a Taj al-Din),

has built a global network of food-trading companies and real-estate holdings in Lebanon and

Africa.

          683.   Kassim Tajideen first emigrated from Lebanon to Africa in 1976.

          684.   Initially, he settled in Sierra Leone before setting up shop in Cote d’Ivoire, Angola,

and the Democratic Republic of Congo over the next two decades.

          685.   In May 2003, as the result of the Soafrimex investigation, Kassim Tajideen and his

wife Huda were arrested in Belgium in connection with fraud, money laundering, and diamond

smuggling.

          686.   Belgian police had discovered more than a dozen affiliated diamond companies that

operated in Africa and received funds transfers through the same money laundering network.



                                                      148
       687.    Nevertheless, a Belgian judge determined that the Tajideens were not a flight risk

and released them on bail.

       688.    They immediately fled to Beirut, and Kassim Tajideen restructured Soafrimex,

folding it into a newly acquired corporate vehicle called Ovlas Trading SA (SDGT, discussed

below).

       689.    On May 27, 2009, Kassim Tajideen was designated an SDGT by the U.S.

Department of the Treasury, which identified him as “an important financial contributor to

Hizballah who operates a network of businesses in Lebanon and Africa. He has contributed tens

of millions of dollars to Hizballah and has sent funds to Hizballah through his brother, a Hizballah

commander in Lebanon. In addition, Kassim Tajideen and his brothers run cover companies for

Hizballah in Africa.”

       690.    Kassim Tajideen was arrested in Morocco in 2017 and extradited to the United

States. In December 2018, he pleaded guilty to various OFAC violations and was sentenced to five

years in prison.

       691.    Kassim Tajideen owns or controls several companies designated as SDGTs,

including the following entities:

                  Tajco Company (Ltd.; SARL; LLC). On December 9, 2010, Tajco was
                   designated an SDGT. Tajco is a multinational company involved with
                   real estate, international trade, and merchandising based in The Gambia.
                   It manages a series of grocery stores in The Gambia called “Kairaba
                   Shopping Centre” (SDGT), as well as other organizations throughout
                   Lebanon, Sierra Leone, the Democratic Republic of Congo, Angola, and
                   the British Virgin Islands. In 2013, it was reported that the company’s
                   name was changed to “Senesco Banjul.” The following individuals were
                   involved with the company:

                   o Kassim Tajideen was listed as a co-owner and founder of the
                     company;
                   o Ali Tajideen was listed as a co-owner and director general of the
                     company;

                                                   149
                     o Hassan Ali Tajideen was listed as executive director of the
                       company; and
                     o Hussein Tajideen was listed as a co-owner and managing director in
                       the company.

                    Kairaba Supermarket (a/k/a Kairaba Shopping Center). Kairaba
                     Supermarket is a subsidiary business of SDGT Tajco Ltd. Both
                     companies named Hussein Tajideen as the same point of contact and
                     manager, and both use the same primary business address.42

                    Ovlas Trading SA. Ovlas Trading SA is the parent company of Ovlas
                     Trading SAL (Offshore) and Béton Liban SARL (a/k/a BL SARL). The
                     company deals with general trading and food manufacturing. Ovlas
                     Trading SA was designated an SDGT by the U.S. Department of the
                     Treasury on December 9, 2010. Ovlas Trading SA opened a branch in
                     the British Virgin Islands in 2005, shortly after being founded in
                     Lebanon. The following individuals were involved with the company:

                     o Kassim Tajideen was listed as the owner of the company, according
                       to the U.S. Department of the Treasury;
                     o Hassan Muhammad Tajideen was listed as managing director,
                       authorized signatory and a shareholder U.S. Department of the
                       Treasury;
                     o Najmah Hassan Jabir (Hassan’s widow) was listed as a shareholder
                       of the company; and
                     o Nadin Hassan Tajideen (Hassan’s and Najmah’s daughter) was
                       listed as a shareholder of the company.

                     LCB maintained account no. 174123* for Ovlas Trading SA until the
                     account was closed in December 2010 and the account balance migrated
                     to the company’s account at Defendant LEBANON AND GULF
                     BANK.

                     Defendants BLOM BANK, BANK AUDI, BANQUE LIBANO-
                     FRANÇAISE SAL, BANK OF BEIRUT AND THE ARAB
                     COUNTRIES SAL, and LEBANON AND GULF BANK maintained
                     accounts for and provided financial services to Ovlas Trading SA.

                    Ovlas Trading SAL (Offshore). The following individuals were
                     involved with the company:

                     o Ahmad Hassan Tajideen was listed as the chairman, majority
                       shareholder (holding 3,000 shares), and authorized signatory of the

42
         A December 17, 2013 OFAC enforcement action demonstrates the way the Tajideen Network conducts its
operations between Africa and Lebanon via U.S. dollar-clearing in the U.S. See e.g. https://www.U.S. Department of
the Treasury.gov/resource-center/sanctions/CivPen/Documents/20131217_hsbc.pdf.

                                                           150
               company;
           o   Najmah Hassan Jaber (Ahmad’s mother) was listed as a shareholder
               (holding 1,250 shares), co-founder, and member of the board of
               directors of the company;
           o   Anwar Hussein Sa’ad was listed as a shareholder (holding 750
               shares), co-founder, and member of the board of directors of the
               company;
           o   Hassan Muhammad Abd al-Hassan Tajideen was listed as a co-
               founder of the company (his wife remained on the board of directors
               after he died in a 2010 plane crash);
           o   Shawqi Ra’if Abu Khalil was listed as the auditor for the company;
               and
           o   Amer Afif Abu Khalil was listed as the attorney for the company.

           Defendants BANK AUDI and LEBANON AND GULF BANK
           maintained accounts for and provided financial services to Ovlas
           Trading SAL (Offshore).

          Golfrate Holdings (Angola) LDA. Purchased by Kassim Tajideen in
           2005, Golfrate is a wholly owned subsidiary of Ovlas Trading SA
           (SDGT), with part of its main operations located in Angola. It was, until
           designated an SDGT in 2010, one of the most prominent importers of
           U.S. and international brands in Angola and served as the exclusive
           representatives for several global brands. Together with its various
           subsidiaries, Golfrate employed more than a thousand people in Angola.

          Afri Belg Commercio E Industria LDA. Afri Belg Commercio E
           Industria LDA, is a subsidiary of Ovlas Trading SA (SDGT) and was
           presided over by Kassim Tajideen. It is believed to have operated more
           than 25 supermarkets in Angola.

          Grupo Arosfran Empreendimentos E Participacoes SARL (Grupo
           Arosfran). Kassim Tajideen founded Grupo Arosfran in Luanda,
           Angola, in November 1991. He has been the primary decision-maker
           and leader of Grupo Arosfran, and a member of the board of
           directors. Grupo Arosfran is listed as either a branch or a subsidiary of
           Ovlas Trading SA (SDGT) on multiple international business websites.

          Congo Futur SPRL was established in the Democratic Republic of
           Congo in 1997 as a subsidiary of Soaframex BV. Officially, the
           company is controlled by Ahmad Tajideen, but Kassim Tajideen
           controls the company and the entire network of subsidiaries and sister
           companies related to it.

692.   Kassim’s brothers, Ali and Hussein Tajideen, were designated SDGTs by the U.S.


                                           151
Department of the Treasury. Ali Tajideen and Hussein Tajideen were business partners of Kassim

Tajideen.

                         ii.   Ali Muhammad Tajideen

       693.    Ali Muhammad Tajideen was a Hezbollah commander in southern Lebanon,

providing cash to Hezbollah in tranches as large as $1 million U.S. dollars each.

       694.    Ali Muhammad Tajideen is also a major player in Jihad al-Bina, the Lebanon-based

construction company which was designated an SDGT by the U.S. Department of the Treasury in

February 2007 and which was formed and operated by Hezbollah (described above) under the

IRGC-QF’s direction.

       695.    As of December 2010, and since at least December 2007, Ali Muhammad Tajideen

used Tajco SARL, operating as Tajco Company LLC, as the primary entity to purchase and

develop properties in Lebanon on Hezbollah’s behalf.

       696.    Under the name of Tajco Company LLC, Ali Muhammad Tajideen developed the

properties, established mortgage loans, and acquired mortgage-life insurance to cover the

mortgage borrowers.

       697.    Ali Muhammad Tajideen’s real estate empire is of strategic importance to

Hezbollah because the Tajideen clan is from southern Lebanon and Ali Muhammad Tajideen’s

acquisitions have often been situated in militarily strategic locations south of the Litani river where

U.N. peacekeeping forces have nominally been responsible for preventing Hezbollah from

entrenching along the border with Israel.

       698.    As the recent discovery of networks of Hezbollah tunnels burrowed under Israeli

territory attest, U.N. peacekeeping forces have – at best – been ineffectual in their stated purpose.

       699.    On the other hand, Ali Muhammad Tajideen, Jihad al-Bina, the IRGC-QF and



                                                     152
Hezbollah’s BAC have been highly effective in rebuilding Hezbollah’s military / terror

infrastructure south of the Litani river.

        700.    Ali Muhammad Tajideen was designated an SDGT by the U.S. Department of the

Treasury on December 9, 2010.

        701.    Ali Muhammad Tajideen controlled the following companies in Lebanon:

                   Al-Omran SARL, which deals mainly with the buying and selling of
                    ready-made concrete. The following individuals were involved with the
                    company:

                    o Hassan Muhammad Abd al-Hassan Tajideen was the authorized
                      signatory of the company before his death;
                    o Ali Muhammad Tajideen (SDGT) was listed as a partner (holding
                      100 shares) of the company;
                    o Hassan Ali Tajideen was listed as a partner (holding 100 shares) of
                      the company; and
                    o Muhammad Ni’mah Shams al-Din was listed as a partner (holding
                      100 shares) of the company.

                   Al-Ataa Company – Hassan Bazoun & Partners, which was
                    established in 1994 and purportedly deals with import and export of real
                    estate-related materials and products. The following individuals were
                    involved with the company:

                    o Ali Muhammad Tajideen (SDGT) was listed as a partner (holding
                      3,729 shares) of the company;
                    o Ali Ibrahim Tajideen (Ali Tajideen’s nephew, Ibrahim Muhammad
                      Tajideen’s son) was listed as a partner (holding 648 shares) of the
                      company;
                    o Majida Zayna Ahmad Awada was nominally the chairwoman of the
                      company;
                    o Ali Balhis (Majida Zayna Ahmad Awada’s husband; Hezbollah
                      mayor of the town of Siddikine in southern Lebanon) was listed as a
                      shareholder (holding 2,989 shares) of the company;
                    o Reda Ali Atawi was listed as a partner in the company and also in
                      New Roads Company SARL (discussed below; affiliated with Jihad
                      al-Bina); and
                    o Ibrahim Muhammad Rakin was listed as the auditor of the
                      company.43


43
        Mr. Rakin also served as auditor for General Medical Provider (Offshore) SAL (a/k/a GMP Offshore SAL)
– a company belonging to the Qauq family. Nabil Qauq is one of Hashem Safieddine’s deputies.

                                                        153
                    Advanced Sports Center SAL (ASC), which runs a sports center
                     located in Beirut. The following individuals were involved with the
                     company:

                     o Youssef Muhammad Tajideen was listed as a co-founder of the
                       company; and
                     o Ali Muhammad Tajideen (SDGT) was listed as a co-founder of the
                       company.

                    Ad-Diyar Trading and Contracting SARL, which deals with general
                     trading, contracting, and real estate. The following individuals were
                     involved with the company:

                     o Ali Muhammad Tajideen (SDGT) was listed as a partner, owning 33
                       percent of the shares, and authorized signatory of the company;
                     o Hassan Ali Suwaydan was listed as a partner, owning 33 percent of
                       the shares of the company; and
                     o Ibrahim Mahmoud Youssef was listed as a partner, owning 33
                       percent of the shares of the company.44

                    Al-Izdihar for Contracting SARL, which deals with real estate and
                     construction. The following individuals were involved with the
                     company:

                     o Ali Muhammad Tajideen (SDGT) was the founder of the company;
                     o Hassan Ali Abbas was listed as a co-founder and a partner (holding
                       100 shares) of the company;45
                     o Hassan Ali Suwaydan was listed as a partner of the company; and
                     o Amer Afif Abu Khalil was listed as the company’s attorney.

                    Company for Development and Prosperity, which deals mainly with
                     the establishment, construction, and investment in parks, hotels,
                     restaurants, and swimming pools. The following individuals were
                     involved with the company:

                     o Youssef Muhammad Tajideen was listed as owning 17 percent
                       (holding 5,000 shares) of the company;
                     o Samiha Ibrahim Tajideen (Youssef’s wife) was listed as owning 17
                       percent, and a member of the board of directors of the company;
                     o Ali Muhammad Tajideen (SDGT) was listed as the chairman,
                       authorized signatory, and a shareholder (holding 10,000 shares) of

44
       Mr. Youssef is another prominent member of the Tajideen Network, as partner and board member in BMC
SAL and Société Orientale Libanaise d’Investissement et Développement SAL.
45
        Mr. Abbas was also listed as a partner in the Tajideen company Atwi and Abbas Trading Company, alongside
Hassan Ali Tajideen and Amir Afif Abu Khalil.

                                                          154
      the company;
    o Shawqi Ra’if Abu Khalil was listed as the auditor, shareholder, and
      member of the board of directors of the company; and
    o Amer Afif Abu Khalil was listed as the company’s attorney.

   Hyram Maritime SAL, which was involved in transportation and
    logistics. Established in 2000, according to its auditor, the company was
    closed down and has not been operational since 2013. The following
    individuals were involved with the company:

    o Ali Muhammad Tajideen (SDGT) was listed as the co-founder of the
      company;
    o Youssef Tajideen was listed as the co-founder of the company;
    o Ali Hussein Saad was listed as the shareholder (holding 4,000
      shares), authorized signatory and chairman of the company;
    o Khadijah Amin Mahmoud was listed as the vice-president,
      shareholder (holding 4,000 shares), and board member of the
      company;
    o Elissar Hussein Sayegh (Fatimah Tajideen’s daughter, Ali Tajideen’s
      niece) was listed as a shareholder (holding 2,000 shares) and board
      member of the company;
    o Shawqi Ra’if Abu Khalil was auditor and shareholder (holding 4,000
      shares) of the company; and
    o Amer Afif Abu Khalil was the company’s attorney.

    Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES
    maintained an account for and provided financial services to Hyram
    Maritime SAL.

   Tajco Company SAE. Tajco Company SAE is the Lebanese sister
    company of Tajco. Tajco Company SAE has been used for many years
    as Hezbollah’s conduit for purchasing land in Lebanon to expand its
    areas of control and to acquire strategic parcels for political and strategic
    purposes. The following individuals were involved with the company:

    o Kassim Muhammad Tajideen (SDGT) was listed as the co-founder
      of the company;
    o Ali Muhammad Tajideen (SDGT) was listed as the partner (owning
      20% of the shares), co-founder and authorized signatory of the
      company;
    o Nur al-Ain Muhammad Ali Atwi (Ali Tajideen’s wife) was listed as
      one of the partners (owning 20% of the shares) in the company;
    o Hussein Muhammad Tajideen (SDGT) was listed as one of the
      partners (owning 20% of the shares) in the company;
    o Hassan Ali Tajideen was listed as the CEO of the company after his
      father’s death and likely inherited his father’s shares;

                                      155
                   o Mahmoud Muhammad Tajideen was listed as one of the partners
                     (owning 20% of the shares) in the company;
                   o Ibrahim Muhammad Tajideen was listed as the co-founder of the
                     company;
                   o Youssef Muhammad Tajideen was listed as the co-founder of the
                     company; and
                   o Amer Afif Abu Khalil was listed as the company’s attorney.

                  Tajideen Building and Construction Enterprise (a/k/a Tajideen
                   Establishment for Building & Construction), which was established in
                   2004. Ali Tajideen was listed as a trader and authorized signatory.

       702.    Ali Tajideen, through Tajco, also controlled a network of companies in The

Gambia, Sierra Leone, the Democratic Republic of Congo, Angola, and the British Virgin Islands.

       703.    One of those Tajco-affiliated companies was Matrix (Offshore) SAL, owned by

Qassem Muhammad Ajami and his uncle, Muhammad Ali Izz-al-Din, and established in 2003.

       704.    Previously, Mr. Izz-al-Din had moved to Nigeria in 1987 and established a

company called Babylon Enterprises Nigeria Ltd. which was involved in the construction business.

The company conducted business with LCB and secured letters of credit from the bank.

       705.    Mr. Ajami joined his uncle in Nigeria in the mid-1990s. He held multiple accounts

at LCB.

       706.    Muhammad Ali Izz-al-Din also held a personal account at LCB.

       707.    LCB also maintained a banking relationship with Matrix (Offshore) SAL.

                       iii.   Hussein Muhammad Tajideen

       708.    Both Ali and Hussein Tajideen are among Hezbollah’s top financiers in Africa.

Hussein Tajideen is a primary Hezbollah fundraiser and prominent Hezbollah supporter in The

Gambia.

       709.    As of December 2010, and since at least March 2006, Hussein Tajideen owned 50

percent of Tajco Ltd., in Banjul, The Gambia, and served as the managing director of the company.



                                                  156
        710.     Hussein Tajideen was designated an SDGT by the U.S. Department of the Treasury

on December 9, 2010 together with his brother, Ali.

        711.     Tajideen resided in The Gambia for 15 years until he was expelled on June 7, 2013.

                           iv.     Ahmad Muhammad Tajideen

        712.     Ahmad Muhammad Tajideen manages the family’s businesses and money

laundering operations in the Democratic Republic of Congo.46

        713.     His company Congo Futur is a Tajideen Network / Hezbollah conglomerate that

has been designated an SDGT by the U.S. Department of the Treasury. Its operations include

mining, real estate, construction, and trade companies.

        714.     In December 2010, the U.S. Department of the Treasury sanctioned the company

as part of “the network of businesses” that the three Tajideen brothers—Ali, Hussein and Kassim—

“owned or controlled.”

        715.     One of Congo Futur’s subsidiary companies in Kinshasa is Trans-M,47 which won

lucrative contracts from the Congolese government for forestry rights, contracts that netted Mr.

Ahmad Tajideen hundreds of millions of U.S. dollars in revenue and profits.48

        716.     Another of its subsidiary companies, Congolese Company of Modern Construction



46
       Ahmad Muhammad Tajideen and his brother Ibrahim Muhammad Tajideen also owned a company in the
Democratic Republic of the Congo called Panikin SPRL.
47
         Trans-M changed its name to Cotrefor in 2012 after Congo Futur was sanctioned, but it maintains the same
address as Trans-M, inside the Congo Futur tower. According to a 2017 report by Global Witness:

                 After the change of name, Cotrefor continued to work in the same logging concessions
                 using the same permits and contracts that were issued to Trans-M by the Congolese
                 government. The company has remained in the same offices that were occupied by Trans-
                 M — on the third floor of the Congo Futur building on the Boulevard 30 Juin in Kinshasa.
                 Cotrefor has continued to use the same company registration number as that used by Trans-
                 M. In this light, there are compelling grounds to believe that Congo Futur, to all intents and
                 purposes, continues to control Cotrefor just as it did Trans-M before it.
48
        As of 2009, Ahmad Tajideen was listed as the largest shareholder in Trans-M SPRL.

                                                             157
(SCCM in French), has received several contracts from the Congolese Ministry of Finance totaling

more than $12 million to do work on buildings in the Congolese capital of Kinshasa.

         717.   Congo Futur’s success has been tied to its links with senior government officials in

Congo.

         718.   A 2013 report by the Congolese Ministry of Trade alleged that “Congo Futur and

other companies belonging to the Lebanese group Ovlas Trading SA (SDGT) controlled a

significant proportion of Congo’s foodstuffs market through a set of offshore companies in

Lebanon – a setup that held significant fiscal advantages.”

         719.   An audit report conducted in 2013 on behalf of the Congolese Ministry of Trade

found that Atlantic Trading, a reported subsidiary of Congo Futur that operates out of the same

Kinshasa address, has extensive linkages with several Ovlas Trading SA (SDGT) subsidiaries.

         720.   According to the 173-page audit:

                [W]e confirmed the existence of horizontal links with the suppliers of
                ATCOM (CONGO FUTUR Group) in Lebanon where three companies
                supply 85% of the Group’s supplies: Leaders of Supply & Products, Global
                & Infinite Traders, Galaxy Flame Trading. These three companies,
                registered in the Lebanese commercial register under the offshore
                companies, belong to the same group (Ovlas) ... These companies mainly
                supply the Congo-Futur group through its subsidiary Atlantic Trade
                Company (ATCOM).

         721.   Leaders of Supply & Products (Offshore) SAL and Galaxy Flame Trading SAL

Offshore are two companies that are controlled by the Tajideen family. Both were identified by

the Lebanese government as belonging to the Tajideen Network and maintaining accounts at LCB.

         722.   According to the Lebanese government’s assessment, Leaders of Supply &

Products (Offshore) SAL maintained account no. 40022* at LCB until September 2011 – when it

moved to Defendant LEBANON & GULF BANK.




                                                    158
       723.   Leaders of Supply & Products (Offshore) SAL also maintained accounts with

Defendants BANK AUDI and BANK OF BEIRUT.

       724.   LCB maintained account no. 43286* for Galaxy Flame Trading SAL Offshore.

       725.   According to the Lebanese government’s assessment, the balance in that account

migrated to Defendant BANK OF BEIRUT when LCB closed the account in August 2011.

       726.   As noted above, Congo Futur is ultimately controlled by Kassim Tajideen and as

discussed below, both Kassim Tajideen and Congo Futur have utilized companies nominally

controlled by Saleh Ali Assi as intermediaries once Kassim Tajideen and Congo Futur were

designated SDGTs by the United States.

       727.   Ahmad Tajideen controls or is affiliated with the following companies in Lebanon:

                 Al-Massar Real Estate SAL. Although not (yet) designated as an
                  SDGT, Al-Massar Real Estate SAL is clearly controlled by the Tajideen
                  family. The following individuals were involved with the company:

                  o Ahmad Muhammad Tajideen was listed as a member of the board
                    of directors and a shareholder of the company;
                  o Jaffar Muhammad Tajideen was listed as a member of the board of
                    directors and a shareholder of the company;
                  o Youssef Muhammad Tajideen was listed as authorized signatory,
                    chairman and a member of the board of directors of the company;
                  o Qassem Hassan Tajideen (their nephew) was listed as a shareholder
                    and board member of the company;
                  o Shawqi Ra’if Abu Khalil was listed as the company’s auditor;
                  o Bassam Zafir Tamim was listed as the company’s accountant; and
                  o Amer Afif Abu Khalil was listed as the company’s attorney.

                 Bream Star Line SAL Offshore. The following individuals were
                  involved with the company:

                  o Ahmad Tajideen was listed as a shareholder, co-founder, general
                    manager and authorized signatory of the company;
                  o Bashir Qassem Jaffal was listed as a co-founder of the company;
                  o Ibrahim Amin Salman was listed as a board member and shareholder
                    of the company;
                  o Shawqi Abu Khalil was listed as the company’s auditor;
                  o Amer Abu Khalil was listed as the company’s attorney;

                                                159
                   o Ali Hussein Saad was listed as a co-founder, chairman, shareholder
                     and signed commissioner of the company; and
                   o Khadijah Amin Mahmoud was listed as deputy chairman,
                     shareholder, co-founder and member of the board of directors of the
                     company.

                        v.    Jaffar Muhammad Tajideen

       728.    Jaffar Muhammad Tajideen was listed as a member of the board of directors of Al-

Massar Real Estate SAL (discussed above), together with his brothers Ahmad and Youssef

Muhammad Tajideen.

                       vi.    Fatimah Muhammad Tajideen

       729.    Fatimah Tajideen was born in 1966. Fatimah Tajideen is the sister of the Tajideen

brothers. Although not directly involved in the Tajideen Network, her husband, Hussein Tawfiq

Sayegh, and their daughter, Elissar Hussein Sayegh, are shareholders in several Tajideen holdings:

                  Afrimex (Offshore) SAL. Established in 2003, the company is part of
                   the Tajideen Network in Africa and is also linked to Ayman Joumaa’s
                   narcotics trafficking and money laundering network. The company is
                   owned and controlled by Fatimah Tajideen’s family together with Hana
                   Jawad (Fatimah Tajideen’s sister-in-law, Ibrahim Muhammad
                   Tajideen’s wife). The following individuals were involved with the
                   company:

                   o Hussein Tawfiq Sayegh was listed as a co-founder, vice
                     president/vice chairman, member of the board of directors and
                     shareholder of the company;
                   o Youssef Muhammad Tajideen was listed as a co-founder of the
                     company;
                   o Elissar Hussein Sayegh was listed as chairwoman, an authorized
                     signatory and a shareholder of the company;
                   o Hana Abd al-Karim Jawad was listed as a shareholder, co-founder
                     and a member of the board of directors of the company;
                   o Amer Afif Abu Khalil served as the company’s attorney; and
                   o Shawqi Ra’if Abu Khalil served as the company’s statutory auditor.

                   Until it was forced to close in February 2011, Afrimex (Offshore) SAL
                   maintained account no. 40580* at LCB. According to the Lebanese
                   government, that account migrated to Defendant BYBLOS BANK. At
                   the same time, it maintained its account at LCB. Afrimex also

                                                  160
                    maintained at least one account at Defendant BANK AUDI in Tyre,
                    Lebanon. That account was used to launder funds for Ayman Joumaa’s
                    network.

                   Union Real Estate Development Company SAL. Deals with real
                    estate, construction, and tourism. The company is owned wholly by
                    members of the Tajideen family. The following individuals were
                    involved with the company:

                    o Hussein Tawfiq Sayegh was listed as the chairman, co-founder,
                      signed commissioner, authorized signatory and a shareholder
                      (holding 75 shares) of the company;
                    o Mahmoud Muhammad Tajideen was listed as a majority shareholder
                      (holding 750 shares), board member and co-founder of the
                      company;
                    o Youssef Muhammad Tajideen was listed as vice president, co-
                      founder, shareholder (holding 100 shares) of the company;
                    o Khadijah Hassan Mattar (Mahmoud Tajideen’s wife, Youssef’s
                      sister in law) was listed as a board member, co-founder, and
                      shareholder (holding 75 shares) of the company;
                    o Shawqi Ra’if Abu Khalil was listed as the company’s auditor; and
                    o Amer Afif Abu Khalil was listed as the company’s attorney.

                   Hyram Maritime SAL (discussed above).

                       vii.    Mahmoud Muhammad Tajideen

       730.   Mahmoud Muhammad Tajideen is the brother of the aforementioned Tajideen

brothers (SDGTs).

       731.   Mahmoud Muhammad Tajideen is directly involved in the Tajideen Network

through two Tajideen holdings:

                   Union Real Estate Development Company SAL (discussed above);
                    and

                   Tajco Company SAE (discussed above).

                       viii.   Youssef Muhammad Tajideen

       732.   Youssef Muhammad Tajideen was born in 1967. He is the brother of the designated

Tajideen brothers (SDGTs).


                                                 161
       733.   Youssef Muhammad Tajideen maintained account no. 160549* at LCB until

February 2011.

       734.   When LCB was finally compelled to close his accounts, according to the Lebanese

government, his accounts migrated to Defendants BANK OF BEIRUT, LEBANON & GULF

BANK, BLOM BANK SAL and BANK AUDI.

       735.   Youssef Muhammad Tajideen is directly involved in the Tajideen Network through

more than a dozen Tajideen holdings, including the following Hezbollah entities:

                 Tajco Company SAE (discussed above).

                 Hyram Maritime SAL (discussed above).

                 Al-Massar Real Estate SAL (discussed above).

                 Afrimex (Offshore) SAL (discussed above).

                 Al-Dalhamiya Country Club Company is a country club in the Chouf
                  region controlled by the Tajideen family. The following individuals
                  were listed in connection with the company:

                  o Youssef Muhammad Tajideen was listed as the general manager,
                    chairman of the board, authorized signatory and shareholder of the
                    company;
                  o Abdallah Youssef Tajideen (Youssef’s son) was listed as the vice-
                    chairman, board member, authorized signatory and a major
                    shareholder of the company;
                  o Ibrahim Muhammad Tajideen was listed as a principal shareholder
                    and a board member of the company;
                  o Najmah Hassan Jabir was listed as the principal shareholder and a
                    board member of the company;
                  o Wafa Muhammad Nussar Alamah was listed as a shareholder of the
                    company;
                  o Hussein Abd al-Muttalib Jawad was listed as a shareholder of the
                    company;
                  o Charles Antoun Kattanah was listed as a co-founder of the company;
                  o Shawqi Ra’if Abu Khalil was listed as the company’s auditor; and
                  o Wissam Hussein Hammoud was listed as the company’s attorney.

                 Rifieh Pour L’amélioration (a/k/a Rural Real Estate Improvement
                  SARL) is a Lebanese real estate company founded in 1975. The

                                                 162
    company’s offices are located in the Tajco building in Beirut. The
    company demonstrates the overlap between networks, in this case the
    Tajideen Network and the Ahmad Clan (discussed below). The
    following individuals were involved with the company:

    o Ibrahim Muhammad Tajideen was listed as the majority shareholder
      (owning 69 percent of the company’s shares) of the company;
    o Youssef Muhammad Tajideen was listed as a partner, authorized
      signatory and shareholder of the company;
    o Abdallah Youssef Tajideen was listed as a partner and shareholder
      of the company;
    o Firas Nazim Ahmad (son of Nazim Ahmad, a senior Hezbollah BAC
      operative) was listed as a partner of the company;
    o Rami Kamil Ya’qub Baqir (brother-in-law of Nazim Ahmad) was
      listed as a partner of the company;
    o Hussein Abd al-Muttalib Jawad was listed as a partner of the
      company; and
    o Wissam Hussein Hammoud was listed as the company’s lawyer.

   Union Real Estate Development Company SAL (discussed above).

   Advanced Sports Center - ASC SAL (discussed above).

   Lebanese Real Estate Development & Investment Company SAL,
    which deals with purchasing real estate and the rights to it, leasing,
    investments, construction and tourism. The following individuals were
    involved with the company:

    o Youssef Muhammad Tajideen was listed as a member of the board
      of directors and owned 12.5 percent of the shares (holding 125
      shares) of the company;
    o Najmah Hassan Jabir (Youssef’s sister-in-law) was listed as the co-
      founder, signed commissioner, head of board of directors,
      authorized signatory and a shareholder (holding 50 percent of the
      shares) of the company;
    o Anwar Hussein Saad was listed as a shareholder, board member and
      co-founder of the company;
    o Shawqi Ra’if Abu Khalil was listed as the company’s auditor; and
    o Amer Afif Abu Khalil was listed as the company’s attorney.

   Company for Development and Prosperity (discussed above).

   Distributions and Agencies Company SAL, which deals with
    commercial activities such as selling, buying, exporting, importing, and
    renting. The following individuals were involved with the company:


                                    163
                  o Youssef Muhammad Tajideen was listed as the vice-president,
                    signed commissioner, member of the board of directors, authorized
                    signatory and shareholder (holding 1,000 shares) of the company;
                  o Ahmad Hassan Tajideen was listed as head of the board of directors,
                    signed commissioner, authorized signatory and shareholder
                    (holding 26,500 shares) of the company;
                  o Hassan Ali Tajideen was listed as a shareholder (holding 2,000
                    shares) of the company;
                  o Ahmad Abd al-Karim Said Muhammad Jawad (Ibrahim
                    Muhammad Tajideen’s brother-in-law) was listed as a shareholder
                    (holding 500 shares) and a member of the board of directors of the
                    company;
                  o Shawqi Ra’if Abu Khalil was listed as the auditor; and
                  o Amer Afif Abu Khalil was listed as the attorney for the company.

                        ix.   Hassan Muhammad Tajideen

       736.   Hassan Muhammad Tajideen was born in 1960. He was the third oldest brother

after Kassim and Mahmoud.

       737.   Hassan was on board Ethiopian Airlines Flight 409 when it crashed into the

Mediterranean Sea shortly after take-off from Beirut, Lebanon, in January 2010.

       738.   Hassan Muhammad Tajideen was also heavily involved in the following

Hezbollah-controlled companies:

                 Ovlas Trading SA (SDGT, discussed above).

                 Al-Omran SARL (discussed above).

                        x.    Ibrahim Muhammad Tajideen

       739.   Ibrahim is the younger brother of the aforementioned Tajideen brothers. Ibrahim,

alongside his wife Hana Abd al-Karim Jawad and their two adult children, Duaa and Ali, is

involved with prominent companies and business of the Tajideen Network, directly linked to

Hezbollah.

       740.   Ibrahim Muhammad Tajideen is directly affiliated with the following Hezbollah-

controlled companies:

                                                 164
                 Tajco Company SAE (discussed above).

                 Enmaa Dalhamiya Company SAL (a/k/a Deliku), which deals with
                  real estate and construction. The following individuals were involved
                  with the company:

                  o Najmah Hassan Jabir was listed as the manager, a board member
                    and partner (holding 785 shares) of the company;
                  o Youssef Muhammad Tajideen was listed as chairman and partner
                    (holding 829 shares) of the company;
                  o Abdallah Youssef Tajideen was listed as vice-president, a board
                    member and partner (holding 536 shares) of the company;
                  o Ibrahim Muhammad Tajideen was listed as the majority shareholder
                    (holding 13,510 shares) and a board member of the company;
                  o Wafa Muhammad Nussar Alamah was listed as a shareholder of the
                    company;
                  o Hussein Abd al-Muttalib Jawad was listed as a shareholder of the
                    company;
                  o Charles Antoun Kattanah was listed as a co-founder of the company;
                  o Shawqi Ra’if Abu Khalil was listed as the auditor for the company;
                    and
                  o Wissam Hussein Hammoud was listed as the attorney for the
                    company.

                  LCB maintained account no. 46467* for the company until July 2011
                  when it was forced to close.

                 Al-Dalhamiya Country Club Company (discussed above).

                 Rifieh Pour L’amélioration (discussed above).

       741.   Ibrahim Muhammad Tajideen’s son, Ali Ibrahim Tajideen, is a shareholder in Al-

Ataa Company - Hassan Bazoun & Partners, a real estate company in southern Lebanon tied to

both the Tajideen family’s network (described above), Jihad al-Binna, and the IRGC.

       742.   Below is a partial list of Tajideen Network individuals and companies and the

Defendants that maintained accounts for them and provided them with financial services:

          Tajideen Corporate Network                               Lebanese Bank
Ovlas Trading SA                                       LCB
                                                       BLOM BANK
                                                       BANK AUDI
                                                       LEBANON AND GULF BANK

                                                 165
                                                        BANQUE LIBANO-FRANÇAISE
                                                        BANK OF BEIRUT AND THE
                                                         ARAB COUNTRIES
Ovlas Trading SAL (Offshore)                            BANK AUDI
                                                        LEBANON AND GULF BANK
Hyram Maritime SAL                                      BANK OF BEIRUT AND THE
                                                         ARAB COUNTRIES
Matrix (Offshore) SAL                                   LCB
Leaders of Supply & Products                            LCB
                                                        BANK AUDI
                                                        LEBANON AND GULF BANK
                                                        BANK OF BEIRUT
Galaxy Flame Trading SAL Offshore                       LCB
                                                        BANK OF BEIRUT
Amigo Travel and Transport SAL                          BYBLOS BANK
Afrimex (Offshore) SAL                                  LCB
                                                        BYBLOS BANK
                                                        BANK AUDI
Enmaa Dalhamiya Company SAL                             LCB
ETCIMEX                                                 BYBLOS BANK
Société        Orientale        Libanaise               BYBLOS BANK
d’Investissement et Développement SAL
Youssef Muhammad Tajideen                               LCB
                                                        BANK OF BEIRUT
                                                        LEBANON AND GULF BANK
                                                        BLOM BANK
                                                        BANK AUDI


                      f. Muhammad Ibrahim Bazzi

       743.   Born on August 10, 1964 in Bint Jbeil in southern Lebanon, Muhammad Ibrahim

Bazzi is a Hezbollah financier who has fundraised millions of dollars for Hezbollah through his

business activities in Belgium, Lebanon, Iraq, and West Africa.

       744.   On May 17, 2018, Mr. Bazzi was designated an SDGT by the U.S. Department of




                                                  166
the Treasury.49 Five companies he owned or controlled were also designated by the U.S.

Department of the Treasury on the same date.

        745.     Mr. Bazzi worked closely with former Gambian president Yahyah Jammeh to loot

the country and open it up to Hezbollah for narcotics trafficking, money laundering and arms

dealing.

        746.     According to the Lebanese government, until 2012, Mr. Bazzi was the owner of

U.S. dollar-denominated account no. 170037* at LCB.

        747.     According to the Lebanese government, after Mr. Bazzi’s LCB account was closed

in 2012, the balance in his LCB account was moved to his account at Defendant FRANSABANK.

        748.     Mr. Bazzi also held accounts at Defendants MEAB BANK and BLOM BANK.

        749.     Mr. Bazzi runs several companies around the world, often with a business associate

named Fadi George Mazegi, who is a Greek Orthodox Christian.

        750.     In The Gambia, Mr. Bazzi installed Fadi George Mazegi as a “Non-Executive

Director” of Prime Bank, a subsidiary of LCB (discussed infra). Although official documents

reportedly show Mr. Bazzi as an owner of the bank, he has told The Wall Street Journal that “he

had only helped procure a banking license for friends.”

        751.     Prime Bank (Gambia) became a key money laundering hub for Hezbollah and a

favored channel for moving Hezbollah’s money to LCB in Lebanon. It also moved hundreds of




49
         A month after designating him for supporting Hezbollah’s terrorist activities, the U.S. Department of the
Treasury released a report on human rights that criticized the Gambian regime of Yahya Jammeh. The State
Department also described The Gambia as “a source and destination country for women and children subjected to
forced labor and sex trafficking.” According to the State Department, “Gambian women are subjected to forced labor
and sex trafficking in the Middle East, including Lebanon and Kuwait.” Muhammad Bazzi has been linked to the
Gambian human trafficking network, and a published report further linked him to “the process of using the Syrian
girls who are collected from refugee camps and trading them for money to help Hezbollah.”



                                                           167
millions of dollars for Iran at the behest of and in coordination with Muhammad Bazzi (SDGT)

and Abdallah Safieddine.

        752.    Mr. Bazzi’s son, Wa’el Muhammad Bazzi, owns shares in several of his father’s

corporate holdings and has assumed control of several of them following his father’s SDGT

designation (in order to facilitate sanctions evasion).50

        753.    Mr. Bazzi owned or controlled the following OFAC designated companies:

                    Global Trading Group NV (SDGT), a global energy products and
                     services company headquartered in Antwerp, Belgium that also has
                     locations in Sierra Leone, The Gambia, Ivory Coast, and Benin.

                     According to the Lebanese government, the company held U.S. dollar-
                     denominated account no. 170782* at Lebanese Canadian Bank until it
                     was closed in June 2012 and then moved its accounts to Defendant
                     FRANSABANK.51

                     On August 9, 2018, the company changed its name to Energy Engineers
                     Procurement and Construction. One of its co-founders was Hisham
                     Hussein Makki, a Lebanese national and resident of Sierra Leone who
                     also serves as a board member of Ali Ibrahim Charara’s Teltac
                     Worldwide Incorporated (Offshore) SAL.

                    Euro African Group Ltd. (SDGT), a major fuel supplier in The
                     Gambia.

                     According to the Lebanese government, the company held U.S. dollar-
                     denominated account no. 42402* at LCB until it was closed in August
                     2012 and then moved its accounts to Defendant FRANSABANK.

                     According to Reuters, Euro African Group Ltd. held exclusive rights to
                     import fuel to The Gambia between 2008 and 2013 and a fuel supply
                     deal to the state-run utility. Mr. Bazzi acknowledged to Reuters that the

50
        Wa’el Bazzi was designated an SDGT on April 24, 2019.
51
         Wa’el Bazzi (SDGT), Muhammad Ibrahim Bazzi’s son, has replaced both Bazzi and Fadi George Mazegi as
managing director and board member of Global Trading Group NV (SDGT) in Belgium as of June 10, 2018 (now
Energy Engineers Procurement and Construction). The other new board member and managing director of the
company is Voltra Transcor Energy BVBA in Belgium, a company also controlled by Wa’el Bazzi. On April 24, 2019
Voltra Transcor Energy BVBA was also designated as an SDGT. According to the U.S. Department of the Treasury,
Wa’el Bazzi “likely established an account for Voltra Transcor Energy, in connection with Mohammad Bazzi’s
attempted use of an intermediary company to move money to [Global Trading Group NV] and circumvent OFAC
sanctions.”

                                                         168
                     company made three payments to the Jammeh Foundation for Peace
                     totaling $1.3 million in 2013. Documents obtained by Reuters reflect
                     five payments into the account in 2013 totaling $2.55 million – each
                     referencing Euro African Group.

                    Africa Middle East Investment Holding SAL (SDGT), held with Mr.
                     Bazzi’s wife.

                    Premier Investment Group SAL Offshore (SDGT).
                     Defendant BANK AUDI maintained an account for and provided
                     financial services to Premier Investment Group SAL Offshore.

                    Car Escort Services (Offshore) SAL (discussed above).
                     Defendant JAMMAL TRUST BANK held an account for and provided
                     financial services to the company.

         754.    The following (as-yet-undesignated) companies are owned or controlled by Mr.

Bazzi:

                    Wanour Real Estate SAL. The following individuals were involved
                     with the company:52

                     o Prior to his designation as an SDGT, Muhammad Bazzi held half
                       the shares in, and was listed as the chairman of, the company; and
                     o Wa’el Bazzi (SDGT) was listed as a minority shareholder of the
                       company.

                     Defendant FRANSABANK held an account for and provided financial
                     services to Wanour Real Estate SAL.

                    Lebanese Printing Company (Dar al-Farabi) SAL.

                    Global Electrical Group Holding SAL. The following individuals
                     were involved with the company:

                     o Prior to his designation as an SDGT, Muhammad Bazzi held almost
                       half the shares in, and was listed as the chairman of, the company;
                     o Talal Khalil Chahine (fugitive from the United States discussed
                       above) owned a slight majority of the shares of the company;
                     o Fadi George Mazegi was listed as a member of the board of directors
                       of the company;
                     o Claire Elias Assaf Abu Rajili was listed as a co-founder of the

52
        Wa’el Bazzi (SDGT) also replaced his father as 40 percent shareholder and President of the Board of Wanour
following his father’s SDGT designation.

                                                           169
                     company;
                   o Aline George Choucair Prince was listed as a co-founder of the
                     company; and
                   o Joseph George Zgheib was listed as a co-founder and attorney of the
                     company.

                   According to the Lebanese government, the company held account no.
                   172658* at LCB until October 2012.

                  GAM Petroleum.

                  Prime Bank (The Gambia) (discussed below).

       755.    Muhammad Bazzi’s family of companies had the following Lebanese banking

relationships listed herein and detailed below:

   Muhammad Bazzi Corporate Network                               Bank
 Global Trading Group NV                               LCB
                                                       FRANSABANK
 Euro African Group Ltd.                               LCB
                                                       FRANSABANK
 Premier Investment Group SAL Offshore                 BANK AUDI
 Car Escort Services (Offshore) SAL                    JAMMAL TRUST BANK
 Wanour Real Estate SAL                                FRANSABANK
 Global Electrical Group Holding SAL                   LCB
 Ibrahim Muhammad Bazzi                                LCB
 Ibrahim Muhammad Bazzi                                FRANSABANK
 Ibrahim Muhammad Bazzi                                MEAB BANK
 Ibrahim Muhammad Bazzi                                BLOM BANK

       756.    Muhammad Bazzi is (or was prior to his SDGT designation) a director of the

Gambia Milling Corporation along with Fadi George Mazegi. Bazzi’s Premier Investment Group

SAL Offshore (SDGT) appears to have owned 50 percent of the company.

       757.    Between 2009 and 2011, Mr. Bazzi had extensive business connections with

Abdallah Safieddine, the co-head of Hezbollah’s BAC and Hezbollah’s representative to Iran.

       758.    In 2011, Mr. Bazzi and Mr. Safieddine worked to resolve a dispute and reestablish

relations between Iran and The Gambia. According to the U.S. Department of the Treasury, Mr.


                                                  170
Bazzi was a “close associate” of Yahya Jammeh, the former president of The Gambia, who was

sanctioned by the United States in December 2017 for his record of human rights abuses and

money laundering.

       759.    Mr. Bazzi maintains ties to other U.S.-designated individuals, including Hezbollah

financiers Adham Hussein Tabaja and Ali Youssef Charara. He also had extensive links to

Hezbollah’s most senior narcotics traffickers, including the U.S.-designated SDNTK, Ayman

Joumaa.

       760.    On April 23, 2019, the U.S. government’s “Rewards for Justice” Program

announced a reward of up to $10 million “for information leading to the disruption of the financial

mechanisms of Lebanese Hizballah.”

       761.    The announcement described Mr. Bazzi as a “key Hizballah financier, who has

provided millions of dollars to Hizballah generated from his business activities” and noted that the

reward offer was highlighting him and two other individuals “as examples of key Hizballah

financiers and facilitators about whom it seeks information and whom the U.S. Department of the

Treasury has designated as SDGTs.”

                       g. Saleh Ali Assi

       762.    Saleh Ali Assi was a leading money launderer on behalf of Hezbollah’s BAC and

was a significant business partner of Kassim Tajideen (SDGT), Muhammad Bazzi (SDGT), and

the Ahmad clan (described below), among others.

       763.    Mr. Assi is a Lebanese national, but in recent years has lived in Paris, France and

the Democratic Republic of Congo.

       764.    He is reportedly being sought by Interpol for questioning and faces possible arrest

in Lebanon if he returns.



                                                   171
        765.     During the relevant period, Mr. Assi opened and maintained U.S. dollar-

denominated accounts at Defendants BANQUE LIBANO-FRANÇAISE, BANK AUDI and LCB.

        766.     Mr. Assi controls a milling company in the Democratic Republic of Congo called

Minocongo SPRL and a bakery chain called Bread Victory (“Pain Victoire”), both of which are

part of the U.S.-designated Tajideen Network of companies under the rubric of Congo Futur.53

        767.     In Mr. Assi’s capacity as a vehicle for the Ahmad clan’s money laundering

enterprises in the Democratic Republic of Congo and Belgium, he received millions of dollars

(through correspondent banks in New York) to his account at Defendant BANQUE LIBANO-

FRANÇAISE in Lebanon and lesser sums to his account at Defendant BANK AUDI in Lebanon

from companies controlled by Nazim Ahmad, including Rilton Traders and Primogems.

        768.     Mr. Assi was also co-founder and partner in the company Lebanese Development

& Investment Company LLC with Abd al-Karim Yusuf Ahmad, son-in-law of Ali Ahmad.

        769.     Mr. Assi was also the co-founder of Global Supply and Consultancy SAL Offshore

in 2009, a BAC-controlled company that maintained an account for and received financial services

from Defendant FRANSABANK.

        770.     The chairman of Global Supply and Consultancy SAL Offshore is Muhammad

Arkan al-Seblani, a senior BAC operative and business associate of Muhammad Abdallah al-Amin

(designated an SDGT in 2018 for “assisting in, sponsoring, or providing financial, material, or

technological support for, or financial or other services to or in support of, Adham Hussein

Tabaja”).

        771.     According to the Lebanese government, when LCB was finally compelled to close

Mr. Assi’s personal and corporate accounts, Mr. Assi’s personal accounts migrated to Defendants


53
        Mr. Assi has lately faced some legal troubles in the Democratic Republic of Congo. His bakery chain has
been accused of price gouging.

                                                         172
BANQUE LIBANO-FRANÇAISE, FRANSABANK, MEAB BANK, and SGBL.

       772.   Mr. Assi served as chairman and general manager of Inter Aliment SAL Offshore,

a BAC facilitating company he established in 2005. His sister and nephew served as board

members and shareholders.

       773.   Inter Aliment SAL Offshore shared the same accountant / auditor as many of the

Ahmad clan’s companies, and two of its co-founders were involved in companies connected to

Kamel Muhammad Amhaz (SDGT) discussed below.

       774.   According to the Lebanese government, Inter Aliment SAL Offshore maintained a

U.S. dollar-denominated account at LCB which was closed in December 2011 and whose balance

migrated to Defendants BANQUE LIBANO-FRANÇAISE, FRANSABANK and MEAB BANK.

       775.   Separately, Defendants SGBL and BANK AUDI maintained accounts for and

provided financial services to Inter Aliment SAL Offshore.

       776.   During the relevant period, Inter Aliment SAL Offshore laundered an excess of $70

million through its Lebanese bank accounts.

       777.   According to the Lebanese government assessment, Fayed Exchange Company in

Beirut was also associated with Mr. Assi. The company’s U.S. dollar-denominated account at LCB

was closed in June 2011 and thereafter migrated to Defendants LEBANON & GULF BANK and

BANK OF BEIRUT AND THE ARAB COUNTRIES.

       778.   Mr. Assi was involved in the Bank Al Madina scandal (discussed in detail below)

and was a business partner of Ms. Rana Koleilat (the Lebanese fugitive most closely associated

with the 2003 collapse of Bank Al Madina.)

                      h. Kamel Amhaz

       779.   Kamel Muhammad Amhaz and his brother Issam Muhammad Amhaz were



                                                 173
designated SDGTs by the U.S. Department of the Treasury in July 2014 for aiding the procurement

of sophisticated electronics for military equipment, including unmanned aerial vehicles (“UAVs”)

used in Hezbollah military operations in Syria and Israel.

       780.    Kamel Amhaz is known in Lebanon as both a premier arms dealer and smuggler.

He worked closely with Kassem Hejeij (SDGT), the head of Defendant MEAB.

       781.    The brothers acquired these electronics using their Lebanon-based company, Stars

Group Holding SAL, and its six subsidiaries, which are listed below and were included in the U.S.

Department of the Treasury designation:

                  Stars Group Holding SAL, which purportedly sells cell phones and
                   tablets, was designated an SDGT in July 2014. It owns several consumer
                   electronics businesses in Beirut and elsewhere. The following
                   individuals were involved with the company:

                   o Kamel Amhaz was listed as a board member and owned 40 percent
                     of the company;
                   o Issam Amhaz was listed as the chairman and owned 40 percent of
                     the company; and
                   o Hani Amhaz, the youngest brother, was listed as a board member
                     and owned 20 percent of the company.

                  Unique Stars Mobile Phones LLC (UAE) (Stars Group Holding SAL
                   subsidiary) was designated an SDGT in July 2014. The following
                   individuals were involved with the company:

                   o The Amhaz brothers owned the company; and
                   o Ayman Ahmad Ibrahim was listed as general manager; he was
                     designated by the U.S. Department of the Treasury on July 10, 2014,
                     along with the Amhaz brothers.

                  Stars International Ltd. (Stars Group Holding SAL subsidiary) was
                   designated an SDGT in July 2014. The following individuals were
                   involved with the company:

                   o The Amhaz brothers owned the company; and
                   o Ali Zeaiter was listed as the general manager; he was designated by
                     the U.S. Department of the Treasury on July 10, 2014, along with
                     the Amhaz brothers.


                                                   174
   Stars Communications Ltd. (Stars Group Holding SAL subsidiary),
    which purportedly sells cell phones and other consumer electronics was
    designated an SDGT in July 2014. The following individuals were
    involved with the company:

    o Kamel Amhaz was listed as co-founder, director and signed
      commissioner of the company;
    o Ali Youssef Tarhini was listed as a director of the company;
    o Hussein Ahmad Amhaz was listed as co-founder and partner
      (owning 1 percent) of the company;
    o Abdallah Zuhayr al-Sahili was listed as majority shareholder
      (owning 98 percent) of the company; and
    o Samira Muhammad al-Sahili was listed as a partner (owning 1
      percent) of the company.

   Teleserve Plus SAL (Stars Group Holding SAL subsidiary), which
    purportedly deals with communication and computers and was
    designated an SDGT on July 10, 2014. The following individuals were
    involved with the company:

    o Hani Amhaz was listed as the general manager, chairman and
      majority shareholder (owning 70 percent) of the company;
    o Michel Gabriel Ma’rawi was listed as a board member and partner
      (owning 25 percent) of the company;
    o Ahmad Hisham Amhaz was listed as a board member and partner
      (owning 5 percent) of the company;
    o Ibrahim Muhammad Rakin was listed as the auditor / accountant of
      the company; and
    o Ashraf Assem Safieddine was listed as the attorney and co-founder
      of the country.

   Stars Communications (Offshore) SAL (Stars Group Holding SAL
    subsidiary), which purportedly imports electronics into Lebanon was
    designated an SDGT in July 2014. The following individuals were
    involved with the company:

    o Kamel Amhaz was listed as the chairman and majority shareholder
      (owning 90 percent) of the company;
    o Fatima Ahmad Qubaysi was listed as a board member and
      shareholder (owning 5 percent) of the company;
    o Hani Amhaz was listed as a board member and shareholder (owning
      5 percent) of the company; and
    o Ali Muhammad Amhaz was listed as general manager of the
      company.

   Special Operations Group SAL, which specialized in selling Czech

                                   175
                   weapons, officially to the Lebanese Armed Forces. It was established in
                   2013 – after the relevant time period, but it is notable because it
                   maintained an account with and received financial services from
                   Defendant BANK AUDI despite Mr. Amhaz’s controversial reputation.
                   The following individuals were involved with the company:

                   o Kamel Amhaz was listed as founder of the company;
                   o Jihad Hussein al-Anan served as the company’s attorney; and
                   o Mr. Safieddine also served as the company’s attorney.

       782.    Another prominent member of the Amhaz brothers’ network is Hanna Elias Khalifa

(a/k/a Khalifeh) (SDGT), a Hezbollah operative and Lebanese businessman who worked directly

with Stars Group Holding SAL network managers to facilitate procurement activities on

Hezbollah’s behalf.

                       i. Hassan Shateri

       783.    Hassan Shateri (a/k/a Hussam Khoshnevis) was a senior commander in the IRGC–

QF. After the 2006 conflict between Hezbollah and Israel, Mr. Shateri was sent to Lebanon under

the alias of “Hussam Khoshnevis” and was put in charge of the Iranian Committee for the

Reconstruction of Lebanon (“ICRL”) together with another Iranian operative named Reza

Dehnavi. Mr. Dehnavi was the manager of the ICRL southern branch.

       784.    According to the Fars New Agency, Mr. Shateri served as an IRGC-QF officer in

Kurdistan, Afghanistan, Iraq and Lebanon.

       785.    As indicated by Mr. Shateri’s rank, the ICRL was (and is) an organization

controlled by the IRGC-QF.

       786.    According to an Asharq al-Awsat’s report, Mr. Shateri received $200 million U.S.

dollars a year in order to restore Hezbollah’s military capabilities and its position within Lebanon.

       787.    With these funds, he created a business empire including banks, shopping malls,

hotels, transport companies, radio and television networks, newspapers, and travel agencies.



                                                    176
       788.    Mr. Shateri was designated an SDGT by the U.S. Department of the Treasury in

August 2010.

       789.    According to the U.S. Department of the Treasury, Mr. Shateri also operated as

then-Iranian President Mahmoud Ahmadinejad’s personal representative in Lebanon.

       790.    He was killed by Syrian rebels at the beginning of 2013.

       791.    He was partner and founder of several companies linked to the Tajideen family and

Jihad al-Bina (Hezbollah’s SDGT construction arm), and of several companies under the umbrella

of the Ansar Group run by his Iranian colleague, Reza Dehnavi, including the following entities:

                  New Roads SARL, which deals with building materials, particularly
                   cement. It is based in Nabatieh, South Lebanon. The following
                   individuals were involved with the company:

                   o Hassan Shateri was listed as a partner of the company;
                   o Reda Ali Atawi of the Tajideen Network was listed as a partner of
                     the company (through Al-Ataa Company Hassan Bazoun &
                     Partners, described above);
                   o Muhammad Tarhini was listed as account manager of the company;
                   o Hussein Bahjat was listed as auditor of the company; and
                   o Muhammad Ali al-Seblani was listed as managing director,
                     authorized signatory and a partner of the company.

                  National Crushers Company SAL, which deals with cement
                   production. The following individuals were involved with the company:

                   o   Muhammad Ali al-Seblani was listed as chairman, a partner and
                       authorized signatory of the company;
                   o   Hassan Shateri was listed as the general director, partner and
                       authorized signatory of the company;
                   o   Muhammad Haidar Qansu was listed as a partner of the company;
                   o   Kazem Abbas Darabi was listed as a board member and partner of
                       the company; he is both a Hezbollah and IRGC operative and was
                       previously responsible for planning the murderous attack on the
                       Mykonos restaurant in Berlin in 1992; and
                   o   Reza Dehnavi was listed as the manager of the company.

                  Cleany & Company SARL, which deals mainly with maintenance and
                   repairing of houses, offices, real estate and buildings. The following
                   individuals were involved with the company:

                                                  177
                  o Hassan Shateri was the founder and a partner (holding 100 shares)
                    of the company;
                  o Saad Habib Lahud was listed as a co-founder, authorized signatory,
                    and majority shareholder (holding 4,800 shares) of the company;
                  o Muhammad Haidar Qansu was listed as a co-founder and
                    shareholder (holding 100 shares) of the company; and
                  o Jihad George Lutfi was listed as the attorney for the company.

                      j. Imad Abdul Reda Bakri

       792.   Imad Bakri is a prolific “businessman” and BAC operative who was involved in

companies from Lebanon to Europe to Africa to South America.

       793.   According to a French news report, Mr. Bakri was involved trading meat, fish and

flour, in Belgium, Romania, Lebanon, Algeria and Angola, through his company Metro Trading

Company established in Belgium in 1989 and then incorporated in Lebanon as Metro Trading

SARL and Metro Trading Company Offshore SAL (both) in 2008.

       794.   During 2006-2007, Metro Trading laundered more than $15 million U.S. dollars

through LCB on Hezbollah’s behalf.

       795.   Mr. Bakri personally laundered more than $3 million through his personal account

at LCB during the same time period on Hezbollah’s behalf.

       796.   Metro Trading Company Offshore SAL has held accounts at Defendants SGBL and

BANQUE LIBANO-FRANÇAISE.

       797.   According to a United Nations report, Mr. Bakri has been the main weapons and

military equipment supplier for the Angolan militia known as UNITA and has supplied the group

via Kinshasa, Democratic Republic of Congo.

       798.   Mr. Bakri has also been accused of orchestrating arms shipments through another

company he controls in Romania called Romagro Cereal SRL, in Romania.




                                                178
        799.     A July 2000 Belgian intelligence report identified specific Lebanese diamond

traders and companies tied to Hezbollah, including Imad Abdul Reda Bakri, Ali Ahmad (discussed

below), Afrostars Diamonds BVBA (controlled by Mr. Bakri), Triple A Diamonds NV (discussed

below), and Ezzideen Diamonds BVBA.

        800.     According to the report, “there are indications that certain persons, the ‘Lebanese

connection’ mentioned in the diamond smuggling file, also put in an appearance in files on money

laundering, the drugs trade and the financing of Lebanese ‘terrorist’ organizations such as Amal

and Hizballah.”

        801.     In April 2003, the British NGO “Global Witness” described Mr. Bakri as having

“close ties with President Mobutu in the former Zaire, working closely with Zairian generals to

arm UNITA” and further observed that “[t]he BAKRI family is connected with Shi’ite

organizations, in particular HIZBOLLAH.” (emphasis in the original).

        802.     Mr. Bakri also reportedly orchestrated weapons trafficking logistics between

UNITA and notorious Russian arms dealer Victor Bout.54

        803.     Mr. Bakri co-founded Metro Trading Company Offshore SAL with Iman Abd al-

Saheb Dhiyab believed to be the wife of Imad Chukrallah Nasrallah, who was partners with Mr.

Bakri in Romagro Cereal SRL.55



54
         See, for example, International Arms Dealer Viktor Bout Convicted in New York of Terrorism Crimes Bout
Convicted on All Four Counts, Including Conspiring to Kill Americans and Conspiring to Provide Material Support
to Terrorists (Drug Enforcement Administration, November 3, 2011), online at https://www.dea.gov/press-
releases/2011/11/03/international-arms-dealer-viktor-bout-convicted-new-york-terrorism-crimes       (“Bout     was
convicted today of conspiring to kill U.S. nationals; conspiring to kill U.S. officers and employees; conspiring to
acquire and use anti-aircraft missiles; and conspiring to provide material support to a designated foreign terrorist
organization.”).
55
         Romagro Cereal SRL is also linked to other companies within the BAC network through Ali Ahmad Choueib
(whose mother is a member of the Issawi family). Both Mr. Choueib’s personal account at LCB and the account of
his Turkish trading company, Golden Eye Trading Ithalat Ihracat Ltd., were identified by Lebanese authorities and
closed as part of SGBL’s acquisition of LCB. The account balances for both accounts migrated to Defendant FENICIA
BANK.

                                                            179
        804.   Imad Chukrallah Nasrallah was also a partner with Imad Bakri’s brother, Walid

Bakri, in another Lebanese company called Rimco which laundered more than $1 million U.S.

dollars within a two-year period through LCB, on Hezbollah’s behalf.

        805.   Metro Trading Company SAL Offshore and Rimco worked together to launder

funds on behalf of their principals and Hezbollah.

        806.   In less than two years, Imad Chukrallah Nasrallah laundered more than $5 million

U.S. dollars through his personal account at Lebanese Canadian Bank on Hezbollah’s behalf.

               2.     HEZBOLLAH’S   CONFLICT                   DIAMOND          AND       MONEY
                      LAUNDERING NETWORK

        807.   As discussed above, the BAC’s networks overlap considerably so that clear

delineations between diamond smugglers, money launderers, drug traffickers or arms dealers do

not exist.

        808.   One of Hezbollah’s early sources of revenue came from the Lebanese criminal

networks active in sub-Saharan Africa.

        809.   These networks included families long involved in dealing in Conflict Diamonds,

particularly in West Africa.

        810.   The families that control these networks have invested a substantial portion of their

illicit proceeds in Lebanese real estate, often forming separate companies to deposit the millions

of dollars they have laundered through black market sales and phony invoicing of Conflict

Diamonds back into Lebanese exchange houses and ultimately, Defendants.

        811.   These include the Nassour, Ahmad and Khanafer clans and individuals and

companies that have facilitated their money laundering operations over the past two decades.

        812.   In 2002, the United Nations Security Council (“UNSC”) issued a report about

Conflict Diamonds titled: Final report of the Panel of Experts on the Illegal Exploitation of


                                                     180
Natural Resources and Other Forms of Wealth of the Democratic Republic of the Congo (“the

UNSC Report”).

        813.     The UNSC Report stated that the Nassour, Ahmad and Khanafer clans provided

banknote counterfeiting, money laundering and diamond smuggling services to Hezbollah and

other Hezbollah-related entities:

                 The Panel has documents showing that three “clans” of Lebanese origin,
                 who operate licensed diamond businesses in Antwerp, purchased diamonds
                 from the Democratic Republic of the Congo worth $150 million in 2001,
                 either directly through Kinshasa or through comptoirs in the Republic of the
                 Congo. The three “clans” - Ahmad, Nassour and Khanafer - are distinct
                 criminal organizations that operate internationally. Their activities, known
                 to intelligence services and police organizations, include counterfeiting,
                 money-laundering and diamond smuggling. Several credible sources have
                 reported that the clans also have ties with Amal and Hezbollah. Some
                 businesses associated with the clans are Sierra Gem Diamonds, Asa Diam,
                 Triple A Diamonds and Echogem. A group linked to the clans’ operations
                 is providing counterfeit United States dollars to former generals from the
                 time of President Mobutu, who are trying to overthrow the Government of
                 the Democratic Republic of the Congo.

        814.     In fact, all three clans and their Conflict Diamonds and Money Laundering

Networks are tightly integrated into Hezbollah’s BAC and The System, and a significant portion

of the vast quantities of U.S. dollar-denominated banknotes they obtain and launder from South

America, Africa and the Persian Gulf were deposited in and flowed through Lebanese exchange

houses and Defendants herein.

        815.     In 2011, the U.S. National Security Council (“NSC”) released a report addressing

the converging threats to U.S. national security from transnational organized crime—including

Hezbollah.56

        816.     For example, the NSC’s report identified, among other threats, a growing nexus


56
          Strategy to Combat Transnational Organized Crime (National Security Council, July 2011), online at
https://obamawhitehouse.archives.gov/sites/default/files/microsites/2011-strategy-combat-transnational-organized-
crime.pdf.

                                                          181
between crime, terrorism and insurgencies:

               Terrorists and insurgents increasingly are turning to [Transnational
               Organized Crime] to generate funding and acquire logistical support to
               carry out their violent acts. The Department of Justice reports that 29 of the
               63 organizations on its FY 2010 Consolidated Priority Organization Targets
               list, which includes the most significant international drug trafficking
               organizations (DTOs) threatening the United States, were associated with
               terrorist groups. Involvement in the drug trade by the Taliban and the
               Revolutionary Armed Forces of Colombia (FARC) is critical to the ability
               of these groups to fund terrorist activity. We are concerned about
               Hizballah’s drug and criminal activities, as well as indications of links
               between al-Qa’ida in the Lands of the Islamic Maghreb and the drug trade.
               (Emphasis added.)

        817.   As these Conflict Diamond transnational criminal organizations grew in size,

expanding in scope and reach over time, they became invaluable service providers to other BAC

enterprises that were in need of, among other things, discreet access to ports and airfields in Africa,

reliable bulk cash couriers, favorable government contracts and innovative ways to launder

narcotics proceeds through trade-based money laundering techniques.

                   a. The Nassour Clan Network

        818.   Ibrahim Khalil Nassour was a prominent Lebanese businessman who controlled a

major diamond business in Antwerp. In 1984, Nassour established a company called Diamonds

Forever with his sons Khalil Ibrahim Nassour, Muhammad Ibrahim Nassour and Aziz Ibrahim

Nassour.

        819.   LCB maintained account no. 172662* for Mr. Nassour until it was closed in July

2012.

        820.   Ibrahim Khalil Nassour also owns and controls a Lebanese sister company to

Diamonds Forever called Diamonds Forever SAL.




                                                     182
        821.    For many years, Diamonds Forever was known as the key Nassour business before

it entered into bankruptcy in 1999. One of its principal businesses was counterfeiting U.S. and

Zaire banknotes.

        822.    Ibrahim Nassour was also the director of Echogem, a diamond exporter based in

Antwerp, Belgium and closely tied to the Democratic Republic of Congo.

        823.    The UNSC Report, Annex III, listed Echogem as one of several companies found

to have violated the Organization for Economic Cooperation and Development’s (“OECD’s”)

Guidelines for Multinational Enterprises.57

        824.    According to a published report, Ibrahim Nassour is a “fanatic Shi’a Muslim, strong

supporter of Hezbollah. Important sponsor figure in the Hezbollah structure and leadership.”

        825.    Ibrahim Khalil Nassour had eight children:

                        Khalil Ibrahim Nassour;
                        Muhammad Ibrahim Nassour;
                        Aziz Ibrahim Nassour;
                        Sahar Ibrahim Nassour;
                        Diana Nassour;
                        Abdul Menhem Ibrahim Nassour;
                        Hassan Ibrahim Nassour; and
                        Ali Ibrahim Nassour.

        826.    Ibrahim Nassour’s son Khalil Nassour was also affiliated with Diamonds Forever

in Antwerp (where Khalil Nassour was a co-founder of the company), and he co-founded several

Nassour family-controlled companies in Lebanon including La National SAL, Centrum Mark

SAL, and Diamonds Forever SAL.




57
        OECD Guidelines for Multinational Enterprises (Organization for Economic Cooperation and Development,
2011) online at http://www.oecd.org/daf/inv/mne/48004323.pdf.

                                                        183
        827.     Khalil Nassour’s wife, Batul Hassan Youssef Nassour, and two of the couple’s sons

are also affiliated with these same Lebanese companies as well as more than a dozen additional

companies.

        828.     In 2001, Khalil Nassour was implicated in a massive $90 million U.S. dollar

diamond fraud at the ABN AMRO Bank in Amsterdam’s diamond district.

        829.     According to published reports, Khalil Nassour built the Sahara Hotel in South

Sudan, which was managed by his brother-in-law, Nazim Adel Fayad (who was separately

implicated, together with Aziz Nassour in a counterfeiting scheme in Lebanon in the 1990s).

        830.     Ibrahim Nassour’s son Muhammad Ibrahim Nassour was also affiliated with

Diamonds Forever in Antwerp (where Muhammad Ibrahim Nassour was a co-founder of the

company), and he also served as co-director of both Echogem and Sourans Diamonds in Antwerp

(with his brother Aziz Nassour).

        831.     Abdul Menhem Ibrahim Nassour and Ali Ibrahim Nassour were also involved in

Nassour-controlled companies, including Diamonds Forever and Echogem.

        832.     Ibrahim Nassour’s son Aziz Nassour served as director of one of the family’s

diamond firms in Belgium known as ASA Diam NV, which it jointly controlled with the Ahmad

clan (discussed below).58

        833.     In the early 2000s, Aziz Nassour spent significant time in both Belgium and

Lebanon.

        834.     Aziz Nassour’s sister, Diana Nassour, is married to Ali Sa’id Ahmad and is

registered as a co-director of another key company in the network known as Sierra Gem Diamonds



58
        Annex III of the UNSC Report also listed ASA Diam NV as one of several companies found to have violated
OECD Guidelines for Multinational Enterprises. As noted above, the 2002 UNSC Report noted that the company
provided “counterfeit United States dollars” and was associated with the Ahmad criminal organization.

                                                         184
NV that was registered in Antwerp, Belgium in 1980.

       835.    From 1985 to 1986 Aziz Nassour reportedly operated a gold and diamond buying

office in Liberia. Later he became very close to the then-dictator of the Democratic Republic of

Congo – Mobutu Sese Seko – reportedly earning the nickname ‘Aziz Mobutu.’

       836.    Aziz Nassour reportedly left the Democratic Republic of Congo in 1994 and

eventually used ASA Diam NV, a company controlled by his brother-in-law Ali Said Ahmad, to

import the diamonds into Belgium. During 2000, for example, he reportedly imported diamonds

worth approximately $14 million from the Democratic Republic of Congo, mostly from Kisangani.

       837.    The Nassour and Ahmad clans – working together and separately – have long

engaged in a variety of methods and schemes to smuggle Conflict Diamonds, secure trading rights

in Africa and launder money, both on their own behalf and on Hezbollah’s behalf.

       838.    For example, according to Belgian authorities, Aziz Nassour “established a

mechanism whereby rough diamonds, the so-called ‘conflict or blood diamonds’ were smuggled

from the region of Kono (Sierra Leone) via Monrovia (Liberia) to the Antwerp diamond market.”

Nassour’s right hand man and key figure acting for him in Africa was Samih Ossaily.

       839.    Mr. Ossaily was introduced by Aziz Nassour to Ali Darwish,59 who had a personal

relationship with Ibrahim Bah, a leader of the Revolutionary United Front (“RUF”), a group that

fought a vicious civil war in Sierra Leone until 2002.

       840.    In late 2000, Mr. Ossaily worked with Mr. Bah to smuggle Conflict Diamonds from

Sierra Leone to Belgium where they could be “laundered” through ASA Diam NV.

       841.    A World Bank report estimated that diamond exports from Sierra Leone were worth

$138 million U.S. dollars per year, of which only $1.2 million were legal.



59
       Possibly, Ali Hussein Darwish, discussed below.

                                                         185
        842.     From January 2000 through August 2001, according to a later financial audit under

the auspices of Belgian authorities, ASA Diam NV moved $19 million U.S. dollars from Belgium

to Lebanon, of which $16.5 million U.S. dollars was in cash withdrawals.

        843.     Between January and May 2001, Mr. Nassour withdrew another $20 million U.S.

dollars in cash from an account controlled by ASA Diam NV. Some of the money was transferred

to Beirut after passing through the London offices of BYBLOS BANK Europe SA.60

        844.     Defendant BYBLOS BANK owns over 99 percent of Byblos Bank Europe.

        845.     Aziz Nassour later admitted that “certain sums, entered up for invoices from

‘Bureau Aziz Nassour’ were used to purchase real estate in Lebanon.” Mr. Nassour appears to

have maintained a personal account at a Lebanese bank not named in this Action.

        846.     Mr. Nassour and ASA Diam NV were also linked to the RUF in Sierra Leone and

both Al Qaeda and Iran.

        847.     According to the Belgian police, ASA Diam NV phone records in Belgium

indicated that from January to May 2001, a considerable number of telephone calls were made to

Liberia and to RUF members in Sierra Leone. After May 2001, phone records show that calls were

placed from ASA Diam NV’s office to Afghanistan, Pakistan, Iran and Iraq.

        848.     When interviewed, Mr. Nassour admitted to calling a Lebanese minister who was

in Iran on personal business but could not explain the other calls, stating that anyone could have

walked into the office and used the phone.

        849.     Belgian police later concluded that Mr. Nassour “is the leader of an international




60
         According to a U.N. investigation: “The company, represented by Ali Ahmad in its response to the Panel,
confirms buying diamonds from a Mr. Aziz Nassour, but asserts that the consignments were imported into Belgium
with official invoices having been declared at E.C. airports in a correct way. Asa Diam NV maintains that it was not
its responsibility to search out whether Mr. Nassour was dealing in any incorrect way whatsoever.” Left unstated is
the familial relationship between Mr. Nassour and Mr. Ahmad.

                                                            186
criminal organization who delivers weapons to African war-territories in exchange for “blood”

diamonds. The money is subsequently being laundered on the Antwerp Diamond Market.”

       850.    Using interviews and phone records, Belgian police further linked Mr. Nassour via

ASA Diam NV’s offices in Antwerp to his brother-in-law Ali Said Ahmad and the phone calls

from the company’s offices to weapons purchases.

       851.    Mr. Nassour’s phone records also linked certain weapons purchases to Sierra Gem

Diamonds NV, Said Ali Ahmad and his sons Nazim and Hassan (discussed below).

       852.    Sierra Gem Diamonds NV was also linked to phone calls placed from its offices on

September 10, 2001 to an individual named Zine Qayoum who was in direct contact with notorious

arms dealer Victor Bout and unidentified Iranians.

       853.    Ibrahim Nassour’s daughter, Diana Nassour, married Ali Said Ali Ahmad

(discussed below). She was registered as a director of Sierra Gem Diamonds NV in Antwerp.

       854.    Primo-Gem SPRL in the Democratic Republic of Congo is reportedly controlled

jointly by the Nassour and ahmad clans.

       855.    The company held an account at LCB that received at least $4.2 million U.S. dollars

from the Ahmad-controlled Primogems in transactions that flowed through LCB’s U.S.

correspondent accounts.

                   b. The Ahmad Clan Network

       856.    Ali Ahmad and his wife Zahra had five children who together built a sprawling

criminal and commercial network through Africa and Europe that would feed The System’s coffers

in Lebanon.

       857.    Members of the Ahmad family often marry cousins within the various branches of

the clan, benefiting the overall cohesion of their illicit business operations.



                                                     187
       858.    Together they form a vast criminal network that started in the diamond trade, but

long ago expanded to numerous forms of illicit finance and money laundering, both for personal

profit, and in the service of Hezbollah’s BAC.

       859.    Ali Ahmad’s children (born in the 1920s and 1930s) included Said Ali Ahmad,

Youssef Ali Ahmad, Suleiman Ali Ahmad, Ahmad Ali Ahmad and Ali Ahmad.

       860.    They and their web of companies are used in furtherance of the BAC’s global

money laundering activities.

       861.    Said Ali Ahmad established several companies in Africa, Lebanon and Belgium.

These companies were used as vehicles by which the Ahmad clan transported (or smuggled)

diamonds (including Conflict Diamonds) and laundered enormous sums of money (primarily in

U.S. dollars) – including substantial sums for Hezbollah.

       862.    Said Ali Ahmad’s son, Nazim Ahmad, later emerged as a key Hezbollah BAC

facilitator who controls a network of companies in Africa, Lebanon, Dubai and Belgium.

       863.    Nazim Ahmad’s brothers, cousins and extended family play a significant role in his

criminal network. The network was involved in smuggling Conflict Diamonds, money laundering

(including narcotics proceeds) and weapons trafficking.

       864.    Until the period following the September 11, 2001 terrorist attacks, when law

enforcement agencies around the world increased their scrutiny of suspected money launderers,

the Ahmad clan smuggled diamonds and laundered money primarily by shipping diamonds from

companies they controlled in the Democratic Republic of Congo to other companies they

controlled in Antwerp, Belgium.

       865.    In addition to the added scrutiny brought about by the September 11, 2001 terrorist

attacks, the Kimberley Process (“KP”) established in 2003 created a Kimberley Process



                                                  188
Certification Scheme (“KPCS”) under which states began to implement safeguards on shipments

of rough diamonds and created a certification process to label diamonds as “conflict free.”

         866.     Since the Ahmad clan operated its diamond companies primarily in conflict zones

in Africa and the clan’s business model was built on fueling corruption and exploiting war-torn

areas of Africa, the Kimberley Process threatened unwanted scrutiny of their operations and led

them to establish a number of parallel commercial entities in Dubai, United Arab Emirates, that

could serve as an alternative route for shipping Conflict Diamonds and laundering bulk cash.

         867.     Until 2005, Nazim Ahmad often arranged for members of the Ahmad clan and

trusted business partners to receive direct payments from diamond companies he controlled in

Dubai, United Arab Emirates, Panama, Democratic Republic of Congo and elsewhere in Africa.

These payments were typically processed through Belgium (through companies like Sierra Gem

Diamonds NV and Blue Star Diamond Offshore SAL), then through the United States and then

deposited into accounts in Lebanon belonging to individual members of the Ahmad clan and

trusted business partners, usually involving transfers from companies controlled by Nazim Ahmad

such as Rilton Traders in Dubai and Primogems in the Democratic Republic of Congo.61

         868.     The following individuals and companies were among the recipients of illicit funds

in U.S. dollars directed by Nazim Ahmad’s network via Rilton Traders in Dubai and Primogems

to accounts at Defendant banks in Lebanon through their correspondent banks in the United States:

          Sender                      Recipient                        Bank                  Minimum Funds
                                                                                             Transferred via
                                                                                               New York
 PRIMOGEMS                     PRIMOGEM SPRL                 LCB                                    $4,200,000
 PRIMOGEMS                     Elissa Company                MEAB BANK                              $ 400,000
 PRIMOGEMS                     Rim Reda Baqir /              BANK AUDI                              $ 150,000
                               Rana Hachem

61
         Primo-Gem SPRL (the Democratic Republic of Congo affiliate of Primogems) held an account at LCB that
received over $4 million (in U.S. dollars) from its sister companies via electronic funds transfers that cleared through
correspondent accounts in New York.

                                                              189
 PRIMOGEMS             Saleh Ali Assi        BANQUE LIBANO-                    $2,200,000
                                             FRANÇAISE
 Rilton Traders                                                                $1,700,000

 Rilton Traders                              FRANSABANK                        $ 150,000
 Rilton Traders        Hussein Ahmad         LCB                              $20,000,000
                       Issawi
 Rilton Traders        Mahmoud Nayef         BLOM BANK                         $6,200,000
                       Ahmad
 Rilton Traders        Abd al-Ilah Mahmud    FENICIA BANK                      $1,400,000
                       Ashur
 Rilton Traders        Ali Hussein Darwish   SGBL                              $ 300,000
 Rilton Traders        Fawzi or Johanna      SGBL                              $ 400,000
                       Malek
 Rilton Traders        Johanna Malek         BANQUE LIBANO-                    $3,200,000
                                             FRANÇAISE
 PRIMOGEMS             Musa Muhammad         JAMMAL TRUST                      $      5,000
                       Ahmad                 BANK
 Rilton Traders                                                                $ 30,000
 Rilton Traders        Primo International   BANQUE LIBANO-                    $ 100,000
                       SAL                   FRANÇAISE

                                             BLOM BANK                         $ 550,000
 Rilton Traders        Rami Kamil Ya’qub     BLOM BANK                         $ 10,000
                       Baqir
 Rilton Traders        Randa Muhammad        FENICIA BANK                          $ 95,000
                       Malek
                                             BLOM BANK                         $ 200,000
 PRIMOGEMS             Rim Reda Baqir        BANK AUDI                         $   8,000
 Rilton Traders                                                                $ 49,500
 Rilton Traders        Salman Ali Ahmad      BLOM BANK                         $ 600,000

                                             LCB                               $ 280,000
 Rilton Traders        Sleiman Ali Ahmad     BANQUE LIBANO-                    $2,300,000
                                             FRANÇAISE
 Rilton Traders        Ramzi Muhammad        FRANSABANK                        $     70,000
                       Malek
 Rilton Traders        Hussein Ali Atwi      BYBLOS BANK                       $     10,000
 Rilton Traders        Hijazi Trading        BANK OF BEIRUT                    $     50,000
                       Establishment
 Rilton Traders        Samir Muhammad        BLOM BANK                         $ 950,000
                       Hijazi

      869.   The above list reflects only a small subset of the family members and business

associates that constituted Nazim Ahmad’s diamond smuggling and money laundering network,

                                              190
and it also reflects merely a small fraction of the U.S. dollars that flowed through that network via

Dubai and Antwerp, through the United States and into accounts held by members of the network

at Defendant banks.

       870.    Following the U.N.’s 2002 investigation into Conflict Diamonds (which identified

Ahmad clan companies) and a subsequent Belgian police investigation focused (at least initially)

on possible weapons trafficking to Sierra Leone and other African conflict zones, Nazim Ahmad

altered his approach and began using G & S Diamonds in Dubai, among other corporate entities,

as his principal mechanism for depositing funds worth hundreds of millions of U.S. dollars in

Lebanese banks rather than drawing further scrutiny to his family members and business

associates.

       871.    To that end, Nazim Ahmad began transferring hundreds of millions of dollars to G

& S Diamonds’ account(s) at LCB but also transferred a smaller volume of U.S. dollars (through

correspondent accounts in New York) for deposit into G & S Diamonds’ account at Defendant

LEBANON AND GULF BANK.

       872.    Below is a partial list and overview of individuals and companies affiliated with

the Hezbollah’s Ahmad Clan Network and the Defendants that maintained accounts for them and

provided them with financial services:

           Ahmad Corporate Network                                          Bank
 Nazim Said Ali Ahmad                                     LCB
                                                          BANK AUDI
                                                          BLOM BANK
                                                          SGBL
 Primo International SAL Offshore                         BLOM BANK
                                                          BANQUE LIBANO-FRANÇAISE
 Blue Star Diamond Offshore SAL                           LCB
 G & S Diamonds                                           LCB
                                                          LEBANON AND GULF BANK
 ASA Diam NV                                              BYBLOS BANK


                                                    191
Primo-Gem SPRL                       LCB
Kohinoor SAL                         LCB
                                     SGBL
ACE Group SAL                        FRANSABANK
Blue City SAL                        FRANSABANK
Ali Ahmed Group – Holding SAL        FRANSABANK
United Investment Group SAL          SGBL
Golden Square SAL                    FRANSABANK
Spider Group SAL                     FRANSABANK
Paloma Group SAL                     FRANSABANK
Hassan Said Ahmad                    LCB
Issam Suleiman Ahmad                 LCB
Johanna Malek                        SGBL
                                     BANQUE LIBANO-FRANÇAISE
Musa Muhammad Ahmad                  JAMMAL TRUST BANK
Rami Kamil Ya’qub Baqir              LCB
                                     BLOM BANK
Rim Reda Baqir                       BANK AUDI
                                     LCB
Fawzi Muhammad Malek                 LCB
                                     SGBL
                                     BANK AUDI
Ramzi Muhammad Malek                 FRANSABANK
Randa Muhammad Malek                 BLOM BANK
                                     FENICIA BANK
Seada Said Ali Ahmad                 LCB
Mahmoud Nayef Ahmad                  BLOM BANK
Ali Hussein Darwish                  SGBL
                                     LCB
                                     BANK AUDI
                                     BYBLOS BANK
Abd al-Ilah Mahmud Ashur             FENICIA BANK
Saleh Ali Assi                       BANQUE LIBANO-FRANÇAISE
                                     FRANSABANK
                                     LCB
                                     SGBL
                                     MEAB BANK
Salman Ali Ahmad                     BLOM BANK
                                     LCB
Said Hassan Fuani                    LCB
                                     FENICIA BANK
                                     BANK AUDI
                                     MEAB BANK

                                192
                                                                BYBLOS BANK
                                                                BANQUE LIBANO-FRANÇAISE
 Samir Muhammad Hijazi                                          BLOM BANK
                                                                LCB
                                                                FENICIA BANK
                                                                BANK OF BEIRUT

                           i.    Said Ali Ahmad

       873.    As noted above, while Nazim Ahmad is effectively the leader of the Ahmad clan’s

criminal network, Said Ali Ahmad (born in 1935) is the scion of the Ahmad clan – long known as

both a prominent criminal organization in Africa and Hezbollah supporters and operatives.62

       874.    Said Ali Ahmad and his wife, Hind Abbas Ahmad, had eight children:

                   Nazim Said Ali Ahmad (a/k/a Nazim Ahmad);
                   Ali Said Ali Ahmad;
                   Hassan Said Ali Ahmad;
                   Muhammad Said Ali Ahmad;
                   Hussein Said Ali Ahmad;
                   Ibtisam Said Ali Ahmad;
                   Seada Said Ali Ahmad; and
                   Muna Said Ali Ahmad.

       875.    Companies affiliated with Said Ali Ahmad include the following entities:

                   Said Ali Ahmad (Company). The company’s corporate registration
                    indicates that Said Ali Ahmad established it in 1975.

                   Primo International NV / Primo International SAL Offshore. The
                    sister companies played a significant role in laundering money for the
                    Ahmad clan’s Conflict Diamonds business in Belgium. Nazim Ahmad
                    also transferred (at least) hundreds of thousands of U.S. dollars from
                    nominal diamond sales in Belgium through New York en route to
                    accounts of the Beirut affiliate, Primo International SAL Offshore that
                    owned U.S. dollar-denominated accounts at Defendants BLOM BANK
                    and BANQUE LIBANO-FRANÇAISE. Primo International has served
                    as an important money laundering conduit for Hezbollah’s BAC.

                   Sierra Gem Diamonds NV. The company appears in the UNSC Report
                    Annex I (Companies on which the Panel recommends the placing of

62
       Ahmad was also close to Nabih Berri, the Amal leader and current speaker of the Lebanese parliament.

                                                         193
    financial restrictions). It is directly connected to Primo-Gem SPRL in
    Kinshasa, Democratic Republic of Congo and Primo in the Central
    African Republic. It has used a small Belgian bank that specializes
    exclusively in serving the diamond industry to transfer funds around the
    world. The following individuals were involved with the company:

    o Said Ahmad operated the company with his three sons and daughter-
      in-law; and
    o Nazim Ahmad controlled the company.

   Beirut Diam SAL. The company was registered in 2006. Nazim Ahmad
    used Beirut Diam SAL to launder significant sums of U.S. dollars
    through LCB. The following individuals were involved with the
    company:

    o   Nazim Ahmad was listed as the owner of most of the shares of the
        company;
    o   Rima Kamil Ya’qub Baqir (Nazim Ahmad’s wife) was listed as
        owner of a minority stake of the company;
    o   Rami Kamil Ya’qub Baqir, was listed as owner of a minority stake
        of the company;
    o   Said Ali Ahmad was listed as a director of the company;
    o   Kamil Rashad Azar was listed as the company’s attorney.

   Terina Jewelry SARL. The following individuals were involved with
    the company:

    o   Said Ali Ahmad was listed as owner and co-founder of the company;
    o   Nazim Ahmad was listed as co-founder of the company; and
    o   Naila Najib Hatem was listed as the company’s attorney.

   Pure Diam DMCC SAL Offshore. The following individuals were
    involved with the company:

    o Said Ali Ahmad was listed as a shareholder, co-founder and board
      member of the company;
    o Imad Suleiman Ahmad was listed as the largest shareholder of the
      company; and
    o Seada Said Ali Ahmad (Said’s daughter and Imad’s wife) was listed
      as a shareholder of the company.

   Beirut Trade SAL. The following individuals were involved with the
    company:

    o   Said Ali Ahmad was listed as a shareholder and board member of
        the company;

                                    194
                    o   Nazim Ahmad was listed as shareholder, authorized signatory and
                        chairman of the company;
                    o   Rima Kamil Ya’qub Baqir was listed as a shareholder and sat on the
                        board of directors of the company;
                    o   Batul Hassan Youssef Nassour was listed as a shareholder of the
                        company;
                    o   Muhsin Ali Ahmad (son of Ali Ahmad) was listed as a board
                        member and a shareholder of the company; and
                    o   Kamil Rashad Azar was listed as the company’s attorney.

                   Nour Holding SAL. The following individuals were involved with the
                    company:

                    o Said Ali Ahmad was listed as a shareholder, co-founder, authorized
                      signatory and board member of the company;
                    o Nazim Ahmad was listed as the majority shareholder and chairman
                      of the company;
                    o Rima Kamil Ya’qub Baqir was listed as a board member of the
                      company; and
                    o Kamil Rashad Azar was listed as the company’s attorney.

                         ii.   Nazim Said Ali Ahmad

       876.    Nazim Said Ali Ahmad (a/k/a Nazem Ahmad) is a senior BAC operative who has

enjoyed a storied career as diamond dealer (including Conflict Diamonds), money launderer (and

real estate mogul), weapons-trafficker and more recently, art collector.

       877.    Nazim Said Ali Ahmad has worked closely with other members of his extended

family, the Nassour clan, the Tajideens, Adham Tabaja and other nodes of the BAC’s criminal

network.

       878.    Both he and his family are closely tied to Hezbollah, and he reportedly has close

ties to the IRGC.

       879.    Nazim Ahmad effectively controls most, if not all, of the companies his father

established and many others. They are all part of a closed network (that enlists family members

and trusted business partners) that has laundered billions of U.S. dollars over the past two decades,

much of it for Hezbollah.

                                                    195
        880.     Nazim Ahmad’s wife, Rima Kamil Ya’qub Baqir (a/k/a Baker), and two children,

Hind Nazim Ahmad and Firas Nazim Ahmad, are also involved in businesses he controls.63

        881.     Rima Baqir sits on the boards of 14 companies controlled by the family.

        882.     Rima’s brother and Nazim Ahmad’s brother-in-law – Rami Kamil Ya’qub Baqir

(a/k/a Baker) – is also involved in the business and sits on the boards of nine companies controlled

by the family.

        883.     Nazim Ahmad used Rilton Traders to launder at least $10,000 in U.S. dollar-

denominated proceeds from the Ahmad family’s criminal activities, moving funds from Belgium

in U.S. dollars (through New York) to Lebanon using his brother-in-law Rami’s personal account

at Defendant BLOM BANK on the family’s (and Hezbollah’s) behalf.

        884.     Rami Baqir (a/k/a Baker) also held personal account no. 172430* at LCB that was

closed in September 2011.

        885.     Rami and his wife, Rim Reda Baqir (a/k/a Baker), held a joint account at LCB

(account no. 172262*) before it was forced to close in 2011 as part of SGBL’s acquisition of LCB.

        886.     Nazim Ahmad laundered more than $10 million U.S. dollars through that joint

account at LCB.

        887.     Rim Reda Baqir also held multiple accounts at Defendant BANK AUDI through

which Hezbollah’s BAC laundered at least tens of thousands of U.S. dollars through New York

that originated with, among others, Rilton Traders, Primo and Primogems.

        888.     Nazim Said Ali Ahmad’s money laundering activities (including through several

companies he controls) were at the center of the LCB terror financing scandal.

        889.     According to the U.S. Department of Justice:


63
        Firas Nazim Ahmad and his uncle Rami Kamil Ya’qub Baqir are partners and minority shareholders in Rifieh
Pour L'amélioration SARL, a company controlled by Youssef and Ibrahim Tajideen.

                                                          196
                LCB maintained a banking relationship with individuals and entities
                involved in the African diamond smuggling trade. For example, LCB
                maintained a banking relationship with Nazem Ibrahim Ahmad,64 a
                Belgian of Lebanese origin trading in rough diamonds. On October 8,
                2002 the United Nations Security Council’s Panel of Experts on the
                Illegal Exportation of Natural Resources and Other Forms of Wealth of
                the Democratic Republic of Congo (“DRC”) issued a report,
                S/2002/1146, addressing possible actions to help bring an end to the
                plundering of the natural resources of the DRC and the effect of those
                actions on the humanitarian and economic situation of the DRC.

                The report described the Sierra Gem Diamonds Company, whose
                principals were Nazem Ahmad, Hassan Ahmad, and Said Ali Ahmad,
                as associated with one of three Lebanese clans that purchased $150
                million in diamonds from the DRC in 2001. The report alleged that the
                three clans, including the Ahmad clan, had ties to Hizballah and also
                were involved in counterfeiting, money-laundering and diamond
                smuggling. In response to an LCB customer due diligence report on
                Ahmad and the UN report S/2002/1146, the LCB credit department
                stated that “we consider such allegation as part of the propaganda and
                war launched by the Jewish state against Lebanon,” and authorized an
                increase in credit limits for Ahmad.

        890.    As noted above, Nazim Said Ali Ahmad transferred hundreds of millions of U.S.

dollars on behalf of Hezbollah, his criminal associates and for his own personal gain, from

accounts he and his extended family controlled at banks in Belgium, various locations in Africa

and the United Arab Emirates; and he poured those funds into U.S. dollar-denominated accounts

at LCB, Defendants BLOM BANK and BANK AUDI, and others via the U.S. banking system.

        891.    Nazim Said Ali Ahmad’s own personal account no. 172382* was used to move tens

of millions of dollars through the United States to various accounts at LCB.

        892.    The additional hundreds of millions of U.S. dollars Nazim Said Ali Ahmad directed

through the United States to accounts at LCB were (often briefly) deposited in accounts owned by

companies and individuals that were controlled by (a) Mr. Ahmad (e.g. Blue Star Diamond



64
          The DOJ appears to have misstated Ahmad’s middle name, but the description confirms that the person
identified is in fact Nazim Said Ali Ahmad.

                                                        197
Offshore SAL, Beirut Diam SAL, Rami Kamil Ya’qub Baqir); (b) other branches of the Ahmad

clan (e.g. Suleiman Ahmad, Fawzi Malik); (c) Ibrahim and Hussein Issawi (e.g. Socimex SPRL);

(d) Muhammad and Ali Hussein Darwish; and (e) other parts of the BAC’s African networks.65

        893.     Nazim Ahmad was such an important client of LCB that he was granted a $15

million U.S. dollar privilege even though the bank was fully aware of the 2002 U.N. Security

Council report, the travel ban imposed, and his association with money laundering.

        894.     According to the Lebanese government, when LCB was finally compelled to close

Nazim Said Ali Ahmad’s account, the balance migrated to accounts owned by Mr. Ahmad and

maintained by, respectively, Defendants BANK AUDI, BLOM BANK and SGBL.

        895.     Companies controlled and/or affiliated with Nazim Said Ali Ahmad include the

following entities:66

                     Sierra Gem Diamonds NV (discussed above).

                     Primo International SAL Offshore (discussed above).

                     G & S Diamonds (a/k/a G&S Diamond FZE). The company is
                      nominally incorporated in the UAE and operated by Ali Rauf Osseiran,
                      but the entity is under Nazim Ahmad’s control and he used it to move
                      hundreds of millions of U.S. dollars through the United States to various
                      accounts that Mr. Ahmad beneficially owned at LCB, including account
                      no. 172210* which was closed in July 2011. Along with Mr. Ahmad, G
                      & S Diamonds was a focal point of LCB’s August 13, 2007 Internal
                      Audit Report that described, among other things, suspicious transactions
                      during an 18 months period totaling $5 billion U.S. dollars with “[l]arge
                      amounts … being withdrawn and paid cash to different parties” and
                      accounts showing a “big volume of movement” but “very low balances
                      (below USD 5,000) reflecting the fact that accounts are being used [on
                      a] transitory basis for funds transfer[s].”
65
         Said Hassan Fuani was another member of Nazim Ahmad’s network. He owned account no. 170178* at LCB
until November 2011. Mr. Fuani laundered more than $50 million for the Ahmad Network. According to the Lebanese
government, when his account at LCB was closed the balance migrated to accounts owned by Mr. Fuani at Defendants
FENICIA BANK, BANK AUDI, MEAB BANK, BYBLOS BANK and BANQUE LIBANO-FRANÇAISE.
66
         The Lebanese government also associated Nazim Ahmad with Enmaa Dalhamiya Company SAL (a/k/a
Delhamieh Development), which is a Taj al-din family controlled real estate company. Ahmad likely served as a front
for the Taj al-Dins’ acquisition of a controversial property in the Chouf District for $220 million U.S. dollars.

                                                           198
    G & S Diamond maintained one or more U.S. dollar-denominated
    accounts at Defendant LEBANON AND GULF BANK. It also
    transferred more than $4 million U.S. dollars through New York on
    behalf of the BAC that it deposited in its account(s) at Defendant
    LEBANON AND GULF BANK.

   Blue Star Diamonds. Nazim Said Ali Ahmad served as chairman of the
    company and its majority shareholder. During the relevant period, the
    company laundered approximately $100 million through LCB with the
    help of G & S Diamonds and Hussein Issawi. Along with Nazim Ahmad
    himself, Blue Star Diamonds was a focal point of LCB’s August 13,
    2007 Internal Audit Report (described above). LCB knew that Blue Star
    Diamonds, G & S Diamond, Hussein Ahmad Issawi, Ali Musa Nachar
    and Khalil Nassour were all moving funds between accounts with no
    legitimate business purpose, but Blue Star Diamonds’ account at LCB
    (no. 172160*) was only closed in 2011.

   Beirut Diam SAL (discussed above).

   Beirut Gem SAL. The following individuals were involved with the
    company:

    o Nazim Ahmad was listed as shareholder and chairman of the
      company; and
    o Nazim Ahmad’s wife and brother-in-law were listed as board
      members of the company.

   Aramoun 1506 SAL. The following individuals were involved with the
    company:

    o Nazim Ahmad was listed as shareholder and chairman of the
      company;
    o Nazim Ahmad’s wife, brother-in-law and son were listed as board
      members of the company; and
    o Kamil Rashad Azar was listed as the company’s attorney.

   Debbiye 143 SAL. The following individuals were involved with the
    company:

    o Nazim Ahmad was listed as shareholder and chairman of the
      company;
    o Nazim Ahmad’s wife, brother-in-law and son were listed as board
      members of the company; and
    o Kamil Rashad Azar was listed as the company’s attorney.



                                  199
          Noumayriye 1057 SAL. The following individuals were involved with
           the company:

           o Nazim Ahmad was listed as shareholder and chairman of the
             company;
           o Nazim Ahmad’s wife, brother-in-law and son were listed as board
             members of the company; and
           o Kamil Rashad Azar was listed as the company’s attorney.

          Gebaa 2480 SAL. The following individuals were involved with the
           company:

           o Nazim Ahmad was listed as shareholder and chairman of the
             company;
           o Nazim Ahmad’s wife, brother-in-law and son were listed as board
             members of the company; and
           o Kamil Rashad Azar was listed as the company’s attorney.

          Damour 850 SAL. The following individuals were involved with the
           company:

           o Nazim Ahmad was listed as shareholder and chairman of the
             company;
           o Nazim Ahmad’s wife, brother-in-law and son were listed as board
             members of the company; and
           o Kamil Rashad Azar was listed as the company’s attorney.

          Monte Carlo Beach Company SAL. The following individuals were
           involved with the company:

           o Nazim Ahmad was listed as shareholder and chairman of the
             company;
           o Nazim Ahmad’s wife was listed as a board member of the company;
             and
           o Kamil Rashad Azar was listed as the company’s attorney.

          Terina Jewelry SARL (discussed above).

          Nour Holding SAL (discussed above).

          Beirut Trade SAL (discussed above).

               iii.   Hassan Said Ali Ahmad

896.   Hassan Ahmad (a/k/a Hassan Said Ahmad) is a naturalized Brazilian of Lebanese


                                        200
descent, born in Sierra Leone and bearer of a Belgian passport. Hassan Ahmad owned individual

account no. 174265* at LCB, prior to the account’s forced closure in August 2011.

       897.    According to a published Brazilian police synopsis of the evidence, Hassan Ahmad,

along with the other large diamond exporters of the region, were believed to be running a large-

scale operation for the illegal export of diamonds in the early 2000s.

       898.    This included transferring Brazilian diamonds (often at inflated prices) to other

Ahmad family-controlled companies in Belgium as well as SAM Diamonds in Dubai.

       899.    Using dummy corporations, phony front men, and Brazilian illicit money changers

(a/k/a doleiros), Hassan Ahmad and his associates were suspected of tax evasion, document

forgery of Kimberley Certificates, money laundering and corruption of public officials.

       900.    Hassan Ahmad was reportedly arrested by Brazilian authorities in 2006 but appears

to have successfully fled Brazil thereafter.

       901.    Companies controlled and/or affiliated with Hassan Ahmad include:

                  Sierra Gem Diamonds NV (discussed above).

                  Triple A Diamonds NV. The company was registered in Antwerp,
                   Belgium in 1986 as a conduit for Conflict Diamonds shipped by Sierra
                   Gem Diamonds NV. The company was named in the 2002 UNSC
                   Report as part of the network of criminal organizations known to
                   intelligence services and police organizations that engage in
                   counterfeiting, money-laundering and diamond smuggling. The
                   following individuals were involved with the company:

                   o   Hassan Said Ali Ahmad was listed as a director of the company;
                   o   Afif Ahmad Ahmad was listed as a director of the company;
                   o   Musa Ahmad Ahmad was listed as a director of the company; and
                   o   Ali Ahmad Ahmad was listed as a director of the company.

                  Primeira Gema Comercio Importacao e Exportacao Ltda. This
                   now-defunct Brazilian diamond export company was controlled by
                   Hassan Ahmad and exported diamonds through Hassan’s brother Ali
                   and his company ASA Diam NV as well as Primogems.


                                                   201
                    African Star. Hassan Ahmad was listed as the administrator and
                     delegate administrator.

                          iv.   Ali Said Ali Ahmad

        902.    Ali Said Ali Ahmad is married to Diana Nassour and serves as an important link

between the Nassour and Ahmad criminal organizations.

        903.    He is associated with several key companies linked to Conflict Diamond smuggling

and weapons trafficking, including the following entities:

                    Sierra Gem Diamonds NV (discussed above).

                    Primo-Gem SPRL (a/k/a Primogem), Kinshasa, Democratic Republic
                     of Congo.

                    ASA Diam NV.

                    ASA International, incorporated in Antwerp, Belgium in 1992. Ali
                     Said Ali Ahmad’s sister, Ibtisam Said Ali Ahmad, was at least
                     nominally involved in the company.

        904.    Ali Said Ali Ahmad, his brothers Nazim Ahmad and Hassan Ahmad, and Ali’s wife

Diana were all listed as directors of Sierra Gem Diamonds NV located in Antwerp, Belgium

(founded in 1980).

        905.    According to Belgian police, surveillance of the company’s phones linked Sierra

Gem Diamonds NV to Iran and infamous international arms trafficker Victor Bout.

        906.    Sierra Gem Diamonds NV’s sister company in Kinshasa, Democratic Republic of

Congo, known as Primo-Gem SPRL, was connected to Primo International NV. It also maintained

an account at LCB and transferred significant U.S. dollar-denominated funds between the

Democratic Republic of Congo and Lebanon through correspondent bank accounts at U.S.

financial institutions.




                                                   202
                        v.   Ibtisam Said Ali Ahmad

       907.   Ibtisam Said Ali Ahmad is married to Adel Hassan Makki and they jointly operate

Kohinoor SAL, a Lebanese jewelry manufacturer co-founded with Ali Ahmad Ahmad.

       908.   Kohinoor SAL owned corporate Hezbollah-affiliated account no. 172945* at LCB

until it was closed in August 2011. Defendant SGBL maintained an account and provided financial

services to Kohinoor SAL.

       909.   Adel Hassan Makki owned one of the Hezbollah-affiliated accounts at LCB (no.

75637*) that was forcibly closed in 2011.

                       vi.   Seada Said Ali Ahmad

       910.   Seada Said Ali Ahmad is married to her cousin, Imad Suleiman Ahmad, who is the

director of Ahmad Diamond Corporation in Belgium together with their daughter Maya Ahmad.

       911.   She is also a minority shareholder (together with her father) in a Lebanese diamond

company called Pure Diam DMCC Offshore SAL which is owned and operated by her husband,

Imad. The company shares the same accountant/auditor as MGM Construction SAL (which was

founded by Muhammad Issam Abu Darwish).

       912.   Imad Suleiman Ahmad is also a shareholder in Société Foncière Al Ghaba SAL,

together with his cousin, Rasha Ali Ahmad, daughter of Ali Ahmad Ahmad.

       913.   Seada Said Ali Ahmad held one of the Hezbollah-affiliated accounts at LCB

(account no. 174335*) that was forcibly closed in October 2011.

                      vii.   Youssef Ali Ahmad

       914.   Youssef Ali Ahmad and his wife had seven children. His second-oldest son, Abdel

Karim Youssef Ahmad, married his cousin, Nawal Ali Ahmad, the daughter of Ali Ali Ahmad.

       915.   Abdel Karim Youssef Ahmad is the chairman of Imperial Heals SAL where



                                                 203
Diamonds Forever SAL (controlled by the Nassour clan) holds a significant interest and Ali Ali

Ahmad’s daughter sits on the board of directors.

       916.   Abdel Karim Youssef Ahmad is also a partner with Saleh Ali Asi in the Lebanese

Development & Investment Company LLC and with Ali Ahmad Ahmad and his family in ACE

Group SAL (discussed below) and Blue City SAL (which holds an account with Defendant

FRANSABANK, discussed below).

       917.   His brother, Abd al-Aziz Youssef Ahmad, is partners with Defendant FENICIA

BANK’s attorney Waddah Hanna al-Sha’er.

                       viii.   Suleiman Ali Ahmad

       918.   Suleiman Ali Ahmad had seven children, five of whom are relevant here:

                    Imad Suleiman Ahmad;
                    Taysir Suleiman Ahmad;
                    Issam Suleiman Ahmad;
                    Najwa Suleiman Ahmad; and
                    Maryam Suleiman Ahmad.

       919.   Imad Suleiman Ahmad (discussed above) married Seada Said Ali Ahmad (his

cousin).

       920.   His brother Taysir Suleiman Ahmad is listed as a director of Ahmad Diamond

Corporation in Belgium.

       921.   Their brother Issam Suleiman Ahmad held account no. 110320* at LCB that was

forcibly closed in October 2011.

       922.   Suleiman Ali Ahmad’s daughter, Najwa Suleiman Ahmad, married Afif Ahmad

(discussed below).




                                                   204
       923.    Suleiman Ali Ahmad’s daughter Maryam Suleiman Ahmad, married Muhammad

Malek and had three children named Fawzi Muhammad Malek, Ramzi Muhammad Malek, and

Randa Muhammad Malek.

       924.    Fawzi Muhammad Malek became a diamond trader in Mozambique. He married a

woman named Johanna Malek.

       925.    Nazim Ahmad used Rilton Traders to launder more than $400,000 U.S. dollars in

proceeds from the Ahmad family’s criminal activities in Belgium to Fawzi and Johanna Malek.

The funds were repatriated to Lebanon (using electronic funds transfers that were cleared and

settled through correspondent bank accounts in New York) and deposited into Fawzi Muhammad

Malek and Johanna Malek’s jointly owned U.S. dollar-denominated account at Defendant SGBL.

       926.    Fawzi Muhammad Malek also owned individual account no. 172370* at LCB until

he was forced to close it in 2011 as a result of Defendant SGBL’s acquisition of LCB.

       927.    According to the Lebanese government, the balance in the account migrated to an

account at Defendant BANK AUDI.

       928.    Nazim Ahmad also used Rilton Traders to launder more than $3 million U.S. dollars

in proceeds from the Ahmad family’s criminal activities in Belgium to Johanna Malek. The funds

were repatriated to Lebanon (using electronic funds transfers that were cleared and settled through

correspondent bank accounts in New York) and deposited into Johanna Malek’s individually

owned U.S. dollar-denominated account at Defendant BANQUE LIBANO-FRANÇAISE.

       929.    Nazim Ahmad also used Rilton Traders to launder at least $70,000 U.S. dollars in

proceeds from the Ahmad family’s criminal activities in Belgium to Ramzi Muhammad Malek.

The funds were repatriated to Lebanon (using electronic funds transfers that were cleared and

settled through correspondent bank accounts in New York) and deposited into Ramzi Muhammad



                                                   205
Malek’s individually owned U.S. dollar-denominated account at Defendant FRANSABANK.

        930.   Nazim Ahmad also used Rilton Traders to launder more than $200,000 U.S. dollars

in proceeds from the Ahmad family’s criminal activities in Belgium. The funds were repatriated

to Lebanon (using electronic funds transfers that were cleared and settled through correspondent

bank accounts in New York) and deposited into Randa Muhammad Malek’s individually owned

U.S. dollar-denominated account at Defendant BLOM BANK and more than $90,000 U.S. dollars

to her individually owned U.S. dollar-denominated account at Defendant FENICIA BANK.

                       ix.    Ahmad Ali Ahmad

        931.   Born in 1929, Ahmad Ali Ahmad was Said Ali Ahmad’s older brother. He died in

2012.

        932.   Like his brother, he made his fortune as a local crime boss in Africa, establishing

the Ahmad Ali Ahmad Company in Lebanon in 1975, co-founding Sierra Gem Diamonds NV with

his brothers in Antwerp in 1980, and later co-founding Triple A International SPRL in the

Democratic Republic of Congo and Triple A Team Ltd. in Lebanon in 1992. As noted above, the

2002 UNSC Report noted that the company provided “counterfeit United States dollars” and was

associated with the Ahmad criminal organization.

        933.   In 1996, he co-founded the following entity:

                   Ali Ahmed Group - Holding SAL. The following individuals were
                   involved with the company:

                   o Ahmad Ali Ahmad was listed as the co-founder and a shareholder
                     of the company;
                   o Afif Ahmad was listed as the co-founder of the company;
                   o Nader Nasim Basma, a local Hezbollah official from Ain Baal, was
                     listed as the shareholder (holding 1,475 shares), authorized
                     signatory and chairman of the company;




                                                   206
                   o Muhammad Abd Ali Rustam67 was listed as the general manager,
                     shareholder (holding 1,475 shares) and board member of the
                     company;
                   o Musa Ahmad Ahmad was listed as the co-founder, shareholder
                     (holding 50 shares) and board member of the company; and
                   o Fadi Adel Jamal al-Din was listed as the company’s attorney.

                   Defendant FRANSABANK maintained an account for and provided
                   financial services to Ali Ahmed Group - Holding SAL.

        934.   He and his wife, Nayifah Suleiman, had seven children:

                  Afif Ahmad;
                  Musa Ahmad Ahmad;
                  Ali Ahmad Ahmad;
                  Nadia Ahmad Ahmad;
                  Lina Ahmad Ahmad;
                  Hassan Ahmad Ahmad; and
                  Hismahan Ahmad Ahmad.

        935.   Afif Ahmad married Najwa Suleiman Ahmad (his cousin) and has been involved

in at least ten companies, including Triple A Team Ltd. with his father and brothers Musa, Ali and

Hassan.

        936.   He also co-founded United Investment Group SAL in 1994 with his brothers Musa,

Ali and Hassan. Rami Kamil Ya’qub Baqir (Nazim Ahmad’s brother-in-law) is the chairman of

the company, and the company shareholders include Nazim Ahmad’s wife, Rima, and daughter,

Hind.

        937.   United Investment Group SAL owned a corporate account at Defendant SGBL.

        938.   Afif Ahmad also co-founded Golden Square SAL, which owned a corporate

account at Defendant FRANSABANK.



67
        Rustam was also listed as the general manager of DITREX Diamonds DMCC in Dubai, which was owned
by Ali Rauf Osseiran (held account no. 172655* at LCB), a close business associate of Nazim Ahmad. LCB
maintained account no. 61343 for DITREX until it was closed in July 2011.



                                                     207
       939.    Musa Ahmad Ahmad was involved in more than fifteen companies in Belgium,

Lebanon and the Democratic Republic of Congo including Triple A Diamonds NV68 and Golden

Square SAL.

       940.    In 2002, the United Nations recommended imposing a travel ban on Musa Ahmad

Ahmad for his role in smuggling Conflict Diamonds.

       941.    In 1998, Musa Ahmad Ahmad co-founded the following entity:

                  ACE Group SAL. The following individuals were involved with the
                   company:

                   o Nadia Ahmad Ali Ahmad was listed as the shareholder, authorized
                     signatory and chairman of the company;
                   o Ali Ahmad Ahmad was listed as the co-founder of the company;
                   o Musa Ahmad Ahmad was listed as the co-founder of the company;
                   o Youssef Ali Ahmad’s son, Abd al-Karim Youssef Ahmad, was
                     listed as the co-founder of the company; and
                   o Fadi Adel Jamal al-Din was listed as the company’s attorney.

                   Defendant FRANSABANK maintained an account for and provided
                   financial services to ACE Group SAL.

       942.    The following network of related companies are affiliated with Ahmad Ali Ahmad,

his children and grandchildren as part of the larger Ahmad clan criminal network:

                  Blue City SAL. The company was established in 1998. The following
                   individuals were involved with the company:

                   o Ahmad Ali Ahmad was listed as a shareholder, board member and
                     authorized signatory of the company;
                   o Ali Ahmad Ahmad was listed as a co-founder of the company;
                   o Muhammad Abd Ali Rustam was listed as one of the shareholders
                     and board members of the company;
                   o Rasha Ali Ahmad (Ali Ahmad Ahmad’s daughter) was listed as a
                     shareholder and board member of the company;
                   o Youssef Ali Ahmad’s son, Abd al-Karim Youssef Ahmad was listed
                     as the co-founder of the company;
                   o Zuhayr Habib Saydani was listed as the company’s auditor; and
                   o Fadi Adel Jamal al-Din was listed as the company’s attorney.


68
       He was also linked to Millenium Diamond SPRL in the Democratic Republic of Congo.

                                                      208
    Defendant FRANSABANK maintained an account for and provided
    financial services to Blue City SAL.

   Spider Group SAL. The company was established in 1997. The
    following individuals were involved with the company:

    o Rasha Ali Ahmad was listed as chairman, director general,
      shareholder and authorized signatory of the company;
    o Musa Ahmad Ahmad was listed as a co-founder of the company;
    o Ali Ahmad Ahmad was listed as a co-founder of the company;
    o Muhammad Abd Ali Rustam was listed as one of the shareholders
      and board members of the company;
    o Lina Ahmad Ahmad was listed as a shareholder and board member
      of the company;
    o Al-Sirat Holding SAL was listed as a shareholder and board member
      of the company;
    o Zuhayr Habib Saydani was listed as the company’s auditor; and
    o Fadi Adel Jamal al-Din was listed as the company’s attorney.

   Paloma Group SAL. The company was established in 1997. The
    following individuals were involved with the company:

    o Nadia Ahmad Ahmad was listed as chairman, director general,
      shareholder and authorized signatory of the company;
    o Musa Ahmad Ahmad was listed as a co-founder of the company;
    o Ali Ahmad Ahmad was listed as a co-founder of the company;
    o Muhammad Abd Ali Rustam was listed as one of the co-founders of
      the company;
    o Al-Sirat Holding SAL was listed as a shareholder and board member
      of the company;
    o Lina Ahmad Ahmad was listed as a shareholder and board member
      of the company;
    o Zuhayr Habib Saydani was listed as the company’s auditor; and
    o Fadi Adel Jamal al-Din was listed as the company’s attorney.

    Defendant FRANSABANK maintained an account for and provided
    financial services to Paloma Group SAL.

   Al-Sirat Holding SAL. The company was established in 2003. The
    following individuals were involved with the company:

    o Rasha Ali Ahmad (Ali Ahmad Ahmad’s daughter) was listed as
      chairman, director general, shareholder and authorized signatory of
      the company;
    o Lina Ahmad Ahmad was listed as a shareholder and board member
      of the company;

                                  209
                  o Hismahan Ahmad Ahmad was listed as a shareholder and board
                    member of the company;
                  o Zuhayr Habib Saydani was listed as the company’s auditor; and
                  o Fadi Adel Jamal al-Din was listed as the company’s attorney.

                  c. The Issawi Family Network

                         i.   Ibrahim Ahmad Issawi

       943.    Ibrahim Issawi (a/k/a Issaoui) is a member of the BAC in central Africa who has

laundered tens of millions of dollars on behalf of Hezbollah’s African networks (particularly the

Ahmad, Nassour and Khanafer clans) as part of his overall business of laundering hundreds of

millions of dollars in partnership with Muhammad Bazzi (SDGT) using LCB, the Ayash Exchange

and at least one other Lebanese bank.

       944.    Mr. Issawi is also a prominent businessman in the Democratic Republic of Congo

where he operates, among other things, a successful car dealership that also maintained an account

at LCB until 2011.

       945.    Mr. Issawi is the President of L’Union Libanaise Culturelle Mondiale (a/k/a World

Lebanese Cultural Union “WLCU”), a business association in the Democratic Republic of Congo.

Other prominent members include Issam Nabih Hamad, a partner in Société Financière de Banque

SARL, and Saleh Ali Assi.

       946.    He also operated a commodities business in Kinshasa known as Sky Star (which

was the owner of account no. 172688* at LCB until July 2011).

       947.    Nazim Said Ali Ahmad arranged, on behalf of Hezbollah, his criminal associates

and for his own personal gain, for the transfer of large sums (denominated in U.S. dollars) from

Rilton Traders to Sky Star’s Lebanese bank accounts.

       948.    Both Mr. Issawi and his brother were identified by LCB in minutes to a January 25,

2007 Anti-Money Laundering Special Committee meeting as directly connected to Ali Tajideen

                                                  210
(SDGT) and they were affirmatively exempted from declaring the source of funds for entities

designated by the United States (“Case Exempted clients from declaring source of funds for

entities appearing on OFAC list.”).

        949.     Mr. Safa was noted as responsible for this issue.

        950.     According to the Lebanese government, when LCB was finally compelled to close

Mr. Issawi’s accounts at LCB in 2011,69 the balance on his account no. 172333* migrated to

accounts owned by Mr. Issawi at Defendants BANK AUDI, BANQUE LIBANO-FRANÇAISE

SAL, and Byblos Bank Europe.

        951.     Before his accounts were closed, Mr. Issawi had laundered (at least) hundreds of

millions of U.S. dollars through LCB alone.

        952.     At around the same time his other accounts were closed, a separate account he held

together with his wife, Lama Hussein Bdeir Issawi, was liquidated in cash as was an account she

separately held in her own name.

        953.     Lama Hussein Bdeir Issawi’s brother Ibrahim Hussein Bdeir and father Hussein

Ibrahim Bdeir are active in business with Mr. Issawi.70




69
         Mr. Issawi also jointly owned U.S. dollar-denominated account no. 174342* at LCB with his wife Lama
Hussein Bdeir Issawi (closed in June 2012), and she held her own individual account no. 173840* at LCB which was
closed in August 2011.
70
         Lama Hussein Bdeir’s brother owned account no. 28933* at LCB until it was closed in September 2011. His
father, Hussein Ibrahim Bdeir, owned account no. 173842* at LCB until September 2011. According to the Lebanese
government, the account balance migrated to Hussein Ibrahim Bdeir’s accounts at Defendants MEAB BANK and
BANQUE LIBANO-FRANÇAISE. Hussein Ibrahim Bdeir was also the chairman and majority shareholder of Al-
Jiyeh for Tourism and Construction SAL, which owned account no. 22186* at LCB until September 2011. According
to the Lebanese government, the account balance migrated to Defendants BANK AUDI and FENICIA BANK.
Another Bdeir family hotel development company known as “Platinum Residence” owned account no. 145585* at
LCB until August 2011. According to the Lebanese government, part of the account balance was converted to cash
and the remainder migrated to the company’s account at Defendant FRANSABANK. Ibrahim Hussein Bdeir was also
the general manager and majority shareholder in La Voile Sur Mer SARL, a company involved in construction and
tourism projects. It owned account no. 45320* at LCB until it was closed in July 2011. According to the Lebanese
government, part of the account balance was transferred to an account owned by the company at Defendant FENICIA
BANK.

                                                          211
        954.   Ibrahim Hussein Bdeir held account no. 28933* at LCB until it was closed in

September 2011.

        955.   Mr. Issawi, his brothers Hussein, Ha’el, and Wa’el and their company, Socimex

SPRL, were a focal point of LCB’s August 13, 2007 Internal Audit Report that described, among

other things, transactions during an 18 months period totaling $5 billion U.S. dollars with “[l]arge

amounts … being withdrawn and paid cash to different parties” and accounts showing a “big

volume of movement” but “very low balances (below USD 5,000) reflecting the fact that accounts

are being used [on a] transitory basis for funds transfer[s].”

        956.   Socimex SPRL laundered more than $10 million U.S. dollars through LCB at Mr.

Issawi’s direction.

        957.   According to the Lebanese government, when LCB was finally compelled to close

Socimex’s account no. 172687* in July 2011, the account migrated to Socimex’s account at

Defendant BANQUE LIBANO-FRANÇAISE.

        958.   Companies controlled and/or affiliated with Ibrahim Issawi include the following

entities:

                     Socimex SPRL. Kinshasa-based company created in 1996 or 1998 “to
                      supply the country [Congo] with healthy food products at competitive
                      prices accessible to all social strata.” The following individuals were
                      involved with the company:

                      o Ibrahim Ahmad Issawi was listed as the managing partner and
                        majority shareholder (64%) of the company; and
                      o Wa’el Ahmad Issawi, Ibrahim Issawi’s son, was listed as owning
                        2,000 shares (8%) of the company.

                     Sea & Palm SARL. This company was incorporated in 1992. The
                      following individuals were involved with the company:

                      o Mr. Issawi was listed as manager and shareholder of the company;
                      o Tradium Holding SAL, Mr. Issawi’s holding company, was listed as
                        holding most of the shares of the company;

                                                     212
    o Wa’el Ibrahim Issawi was listed as holding the rest of the shares of
      the company; and
    o Joseph George Zgheib was listed as the company’s attorney.

    According to the Lebanese government, LCB maintained account no.
    174032* for Sea & Palm SARL until it was finally compelled to close
    the account in July 2011.

   Tradium Holding SAL. The following individuals were involved with
    the company:

    o Ibrahim Issawi was listed as chairman and the owner of most of the
      shares of the company;
    o Ha’el Issawi was listed on the board of directors of the company;
    o Lama Hussein Bdeir was listed on the board of directors of the
      company; and
    o Joseph George Zgheib was listed as co-founder and attorney.

   Investment Group for Construction and Development SAL. The
    following individuals were involved with the company:

    o Mr. Issawi was listed as the chairman, a shareholder and authorized
      signatory of the company;
    o Lama Hussein Bdeir was listed as a board member and a shareholder
      of the company;
    o Iqaruna Projects and Development Holding, controlled by Ibrahim
      Issawi, was listed as the majority shareholder of the company;
    o Claire Elias Assaf was listed as co-founder of the company (she also
      co-founded Team 5 (Holding) SAL with Muhammad Issam Abu
      Darwish and Global Electrical Group Holding SAL with
      Muhammad Ibrahim Bazzi - SDGT); and
    o Joseph George Zgheib was the company’s attorney (he was also a
      founder of Team 5 (Holding) SAL and of Global Electrical Group
      Holding SAL, where he was listed as the attorney as well.)

    According to the Lebanese government, Investment Group for
    Construction and Development SAL owned account no. 255790* at
    LCB until April 2010.

   Mercury 3670 SARL. The following individuals were involved with
    the company:

    o Mr. Issawi was listed as the founder, authorized signatory, board
      member and largest shareholder of the company;
    o Muhammad Issam Abu Darwish was listed as chairman,
      shareholder, co-founder, and authorized signatory of the company;

                                   213
                  o Sami Issam Abu Darwish was listed as a shareholder and board
                    member of the company;
                  o Mustafa Faysal Ahmad was listed as a co-founder of the company;
                    and
                  o Fadi Adel Jamal al-Din was listed as the company’s attorney.

                 Central Motors SPRL. The company sold cars in the Democratic
                  Republic of Congo. The following individuals were involved with the
                  company:

                  o Mr. Issawi was listed as owner of the company; and
                  o Issawi’s mother, brother, sister (Hiba) and wife were listed as co-
                    owners of the company.

                  According to the Lebanese government, Central Motors SPRL owned
                  an active account no. 29827* at LCB until it was closed in June 2011.

                 Iqaruna (Holding) SAL. The following individuals were involved with
                  the company:

                  o Ibrahim Issawi was listed as chairman and owner of most of the
                    shares of the company;
                  o Ha’el Issawi was listed as a member of the board of directors of the
                    company;
                  o Lama Hussein Bdeir was listed as a member of the board of directors
                    of the company;
                  o Claire Elias Assaf was listed as a co-founder of the company; and
                  o Joseph George Zgheib was listed as the co-founder and attorney of
                    the company.

                       ii.   Hussein Ahmad Issawi

       959.   Hussein Ahmad Issawi (Ibrahim’s brother) is also a member of the BAC in central

Africa who has laundered tens of millions of dollars on behalf of Hezbollah’s African networks

(particularly the Ahmad and Darwish clans) as part of the Issawi brothers’ overall business of

laundering hundreds of millions of dollars using LCB and at least three other Lebanese banks,

including Defendant FENICIA BANK.

       960.   Hussein Issawi is reported to be a business partner of Muhammad Bazzi (SDGT)

and to have laundered funds for the Tajideen family’s Ovlas Trading SA (SDGT) and for several


                                                 214
Ahmad clan individuals and companies through his account at LCB.

       961.    Hussein Issawi also used his LCB accounts to transfer funds for Nazim Ahmad’s

Blue Star Diamond and Beirut Diam SAL, and for Rami Kamil Ya’qub Baqir, all accountholders

at LCB.

       962.    Mr. Issawi also laundered funds originating with Nazim Ahmad’s network through

LCB account no. 172781* owned by Soficom SPRL until it was closed in August 2011. Soficom

SPRL was controlled by Muhammad Hussein Darwish (discussed below).

       963.    Soficom SPRL laundered more than $75 million U.S. dollar through LCB account

no. 172781.

       964.    When LCB was finally compelled to close Hussein Ahmad Issawi’s account no.

171035* in August 2011, according to the Lebanese government the balance migrated to

Defendant FENICIA BANK and another financial institution.

                       iii.   Wa’el Ahmad Issawi

       965.    Wa’el Ahmad Issawi (Ibrahim’s youngest brother) is also a member of the BAC in

central Africa who worked with and for his brothers at Socimex SPRL in the Democratic Republic

of Congo and maintained an account at LCB until 2011.

       966.    When LCB was finally compelled to close Wa’el Ahmad Issawi’s account no.

172424* in 2011, according to the Lebanese government the account migrated to Defendant

BANQUE LIBANO-FRANÇAISE.

                       iv.    Ha’el Ahmad Issawi

       967.    Ha’el Ahmad Issawi was listed as a board member of two companies controlled by

his brother Ibrahim Issawi: Tradium Holding SAL and Iqaruna (Holding) SAL, and as a

shareholder in at least three companies also controlled by his brother Ibrahim Issawi.



                                                   215
       968.    He owned account no. 172208* at LCB that was closed in 2011, but it is not clear

where the account migrated to thereafter.

                   d. The Abu Darwish Family Network

       969.    The Abu Darwish family had connections to Lebanon’s General Security

Directorate in the 1980s.

       970.    Issam Abu Darwish had four children:

                  Muhammad Issam Abu Darwish;
                  Sami Issam Abu Darwish;
                  Rima Issam Abu Darwish; and
                  Fatimah Issam Abu Darwish.

       971.    Issam Abu Darwish maintained account no. 133754* at LCB until it was closed in

September 2011 as part of SGBL’s acquisition of LCB.

       972.    According to the Lebanese government, Issam Abu Darwish’s account was among

the grouping of Hezbollah-affiliated accounts associated with his son Muhammad Issam Abu

Darwish.

       973.    When LCB finally closed the account, Issam Abu Darwish transferred the balance

to his account at Defendant BANK AUDI.

       974.    Issam Abu Darwish’s son Sami is registered in ten or more companies jointly with

his brother, Muhammad Issam Abu Darwish, and in more than 20 companies in Lebanon overall,

but appears to be very much the junior partner in Muhammad Issam Abu Darwish’s business

empire.

       975.    On September 16, 1997, Muhammad Issam Abu Darwish and his three siblings co-

founded National Crushers Company SARL, but do not appear to have held an ownership stake or

to have established a permanent address for the company.

       976.    Instead, twenty-five percent of the company’s shares were owned by Jaafar Musa

                                                 216
Musa, a Hezbollah official from Houmine al-Faouqa and founding partner of Arch Consulting

SARL (discussed above), part of Jihad al-Bina’s (SDGT) network of construction companies.

       977.   Another twenty-five percent of National Crushers Company SARL’s shares were

owned by Ali Muhammad Ghandur who worked at Jihad al-Bina’s Meamar Company for

Engineering and Development SARL.

       978.   The remaining fifty percent of the company’s shares were held by Azam Abd-al-

Aziz Kawtharani, manager of Meamar Company for Engineering and Development SARL.

       979.   Kawtharani has also served as executive manager for the projects of the Iranian

Authority for the Rehabilitation of Lebanon, making him effectively an employee and agent of the

IRGC-QF.

       980.   The lawyer for National Crushers Company SARL was Osama Abbas Ramal who

also served as the lawyer for several Jihad al-Bina companies including, Seasons Corporation for

Agricultural Projects and Services SARL, Meamar Company for Engineering and Development

SARL, Arch Consulting SARL, Al-Raed SAL and Gas Transport and Storage SARL.

       981.   National Crushers Company SARL appears to have been a Jihad al-Bina affiliated

forerunner of National Crushers Company SAL (discussed above), the IRGC-QF construction firm

headed by General Shateri (SDGT).

       982.   Through his father’s connections, Muhammad Issam Abu Darwish expanded his

business relationships beyond Jihad al-Bina and made connections in Iraq that secured him certain

government contracts with the Iraqi government under Saddam Hussein.

       983.   After the overthrow of Hussein’s regime in 2003, Muhammad Issam Abu Darwish

stayed in Iraq and teamed up with the controversial U.S. defense contractor known as Custer

Battles.



                                                  217
        984.    At the same time, Mr. Darwish maintained excellent relations with both Hezbollah

and Amal in Lebanon and likely with Syrian intelligence services as well.

        985.    From 1993 forward, Muhammad Issam Abu Darwish incorporated or joined more

than 50 companies in Lebanon.

        986.    Three of the companies – Ras Beirut 1442 SAL, Ideal Development I.D. SAL, and

International Contractors and Developers SAL – maintained accounts at LCB before the bank was

forced to close them and their account balances migrated to Defendant BANQUE LIBANO-

FRANÇAISE.

        987.    Ras Beirut 1442 SAL maintained account no. 173662* until it was closed in July

2011.

        988.    Ideal Development I.D. SAL maintained account no. 40569* until it was closed in

August 2011.

        989.    International Contractors and Developers SAL maintained account no. 173306*

until it was closed in July 2011.

        990.    The Abu Darwish family holding company known as Team 5 (Holding) SAL owns

part of Mercury Development Group (Holding) SAL (a company controlled by Mustafa Faysal

Ahmad, another person the Lebanese government identified as part of the Hezbollah-affiliated

client list at LCB) that, in turn, owns a property in Beirut mortgaged to Defendant JAMMAL

TRUST BANK.71

        991.    Muhammad Issam Abu Darwish is a shareholder in multiple companies with

Mustafa Faysal Ahmad and at least one company with BAC facilitator and money launderer,


71
         Mustafa Faysal Ahmad and his family also own Mercury Development Offshore SAL, which they established
in 2005. The company held U.S. dollar-denominated account no. 172590* at LCB until June 2012. According to the
Lebanese government, the balance in that account migrated to Defendant FRANSABANK. Mercury Development
Offshore SAL also held accounts at Defendants BANK OF BEIRUT (Tyre) and SGBL (St. Charles Branch).

                                                         218
Ibrahim Issawi.

       992.   Muhammad Issam Abu Darwish was also a co-founder and a shareholder of The

New Millennium for Middle East and Africa SAL, an entity which owned account no. 172615* at

LCB until the account was forced to close in August 2011.

       993.   According to the Lebanese government, Muhammad Issam Abu Darwish owned at

least one U.S. dollar-denominated account personally at LCB (account no. 172517*) and two other

joint accounts, one with his wife, Carol Rogier Habib (account no. 172689*), and one with his

business partner, Akram Ahmad al-Bast (account no. 173985*). All three accounts were flagged

by SGBL’s 2012 audit and Lebanese government investigation.

       994.   According to the Lebanese government, when LCB was finally compelled to close

Muhammad Issam Abu Darwish’s accounts, the account balance he owned individually migrated

to his account at Defendant BANQUE LIBANO-FRANÇAISE; the account balance he jointly

owned with his wife migrated to their accounts at Defendants BANK AUDI, BANQUE LIBANO-

FRANÇAISE and MEAB BANK; and the account Mr. Darwish owned jointly with one of his

business partners (no. 173985*), Akram Ahmad al-Bast, migrated to Defendants FRANSABANK,

BANQUE LIBANO-FRANÇAISE, SGBL, MEAB BANK and BANK AUDI.

       995.   In addition to Ras Beirut 1442 SAL, which maintained an account at LCB before

the bank was forced to close it and it migrated to Defendant BANQUE LIBANO-FRANÇAISE,

and National Crushers Company SARL (discussed above), at least two of Sami Issam Abu

Darwish’s companies particularly underscore his role in the BAC network: S.I.M. SAL Offshore,

which he co-founded and was majority shareholder in, and Atilla SAL (which had a U.S. dollar-

denominated account at LCB until 2012).

       996.   Sami Issam Abu Darwish was the majority shareholder of S.I.M. SAL Offshore,



                                                 219
but the company’s chairman and co-founder was Muhammad Abdallah al-Amin (SDGT), a

protégé of Adham Tabaja.

       997.    Sami Issam Abu Darwish also held approximately 12 percent of Atilla SAL’s

shares. Basel Nabih Berri, the son of Amal leader and speaker of the Lebanese parliament, held

double that stake; and the aforementioned Mustafa Faysal Ahmad served as chairman and general

manager of the company and as its largest shareholder.

       998.    Sami Issam Abu Darwish was also listed as a shareholder, authorized signatory and

board member of Builders International SAL.

       999.    Builders International SAL maintained account no. 32740* at LCB until it was

forced to close in August 2011.

       1000. According to the Lebanese government, when LCB was finally compelled to close

Builders International SAL’s account, the account migrated to Defendant BANQUE LIBANO-

FRANÇAISE.

                  e. The Darwish Family Network

       1001. The Darwish clan is based primarily in Lebanon and the Democratic Republic of

Congo and is heavily involved in laundering money for Hezbollah’s BAC.

       1002. One or more of the Darwish brothers has also spent considerable time in Guinea

and has been active in the diamond trade in that country.

       1003. The Darwish brothers were known smugglers of diamonds and bulk cash on behalf

of themselves, other businesses within the Lebanese diaspora, and Hezbollah.

       1004. Muhammad Hussein Darwish was a board member and partner in Société

Financière de Banque SARL (a/k/a Sofibanque), a financial institution based in the Democratic




                                                  220
Republic of Congo that was majority owned by LCB and used by Hezbollah to launder large sums

of illicit funds.

        1005. Muhammad Hussein Darwish was the owner of four accounts at LCB until the bank

closed them in 2011 as part of the bank’s acquisition by Defendant SGBL.

        1006. Muhammad Hussein Darwish and his brother, Ali Hussein Darwish, were the joint

owners of two accounts (no. 24247* closed in September 2011; and no. 172805* closed in May

2011) that were maintained by LCB. According to the Lebanese government, the account balance

of one of those two LCB accounts migrated to the Darwish brothers’ jointly owned accounts that

were maintained by, respectively, Defendants SGBL, BANK AUDI and BYBLOS BANK.

        1007. Muhammad Hussein Darwish and his brother, Khodr Hussein Darwish, were joint

owners of LCB account no. 172612*, which was cashed out when the account was closed in

August 2011.

        1008. Soficom SPRL, one of the companies Muhammad Hussein Darwish controlled in

the Democratic Republic of Congo, also owned LCB account no. 172781*, which was shuttered

in 2011 as part of LCB’s acquisition by Defendant SGBL.

        1009. Nabila Ya’qub Wazni was a partner in Soficom SPRL. According to the Lebanese

government, she owned account no. 173614* at LCB individually and account no. 172823* jointly

with her daughter. More than $15 million U.S. dollars flowed through the joint account alone. Both

accounts were closed in 2011 and both migrated to Defendant BANQUE LIBANO-FRANÇAISE

and another bank.

        1010. Another company part-owned by Muhammad Hussein Darwish called SOGEAC

SPRL owned account no. 172683* at LCB, which was closed in August 2011.72


72
       Isam Nabih Hamad, a partner in both SOGEAC and Sofibanque, also held a Hezbollah-affiliated account at
LCB which was closed in August 2011.

                                                        221
        1011. According to the Lebanese government, the account balance migrated to

SOGEAC’s accounts at Defendants BLOM BANK and BANQUE LIBANO-FRANÇAISE.

        1012. In addition to sharing account no. 172612* owned jointly with his brother

Muhammad Hussein Darwish, Khodr Hussein Darwish owned account no. 172613* individually

at LCB until August 2011.

        1013. According to the Lebanese government, the account balance migrated to Defendant

BYBLOS BANK and another bank.

        1014. Khodr Hussein Darwish co-owned a second account (no. 21930*) jointly with an

individual named Kifah Sleiman which was closed in July 2011 and also migrated to Defendant

BYBLOS BANK and another bank.

        1015. Khodr Hussein Darwish also owned two accounts at LCB with his cousin Safi

Yehya Darwish which were closed in July (account no. 20300*) and August 2011 (account no.

174198*). According to the Lebanese government, the account balance in one of the accounts

migrated to Defendants BYBLOS BANK, MEAB BANK and two other banks.73

        1016. Nazim Ahmad used Rilton Traders to launder proceeds worth at least hundreds of

thousands of U.S. dollars from the Ahmad family’s criminal activities in Belgium to Khodr

Hussein Darwish. The funds were repatriated to Lebanon through correspondent bank accounts in

New York using yet another U.S. dollar-denominated account at Defendant BANQUE LIBANO-

FRANÇAISE SAL that was owned individually by Khodr Hussein Darwish.

        1017. Khodr Hussein Darwish was listed as the director general and chairman of Madina

SAL Offshore in Lebanon. Safi Yehya Darwish served as a board member; Jihad Muhammad



73
       Safi Yehya Darwish also held account no. 174199* at LCB individually. According to the Lebanese
government, when the account was closed in August 2011, it migrated to Defendant MEAB BANK and another bank.


                                                        222
Qansu (SDGT) served as the firm’s auditor; and Nabil Kamil al-Akhras served as the attorney.

       1018. Khodr Hussein Darwish is also partners with Safi Yehya Darwish and Ali Musa

Nachar in a company known as DARCO (a/k/a DARCO Safi Darwish and Partners) operating

from offices owned by Khodr Hussein Darwish.

       1019. Ali Musa Nachar owned three accounts at LCB until 2011.

       1020. Ali Musa Nachar owned account no. 171151* individually until it was closed in

August 2011. That account was used to launder more than $10 million U.S. dollars in less than

two years.

       1021. According to the Lebanese government, the account balance migrated to Ali Musa

Nachar’s account at Defendant BYBLOS BANK.

       1022. The other two accounts were owned jointly with Ali Hussein Darwish (account no.

39000* closed in July 2011, and no. 172813* closed in January 2010).

       1023. Mr. Nachar was listed as the chairman of a company in Angola named 5 Rosas

Comércio e Indústria Limitada SAL Offshore whose auditor was listed as Ali Muhammad Qansu

(SDGT), a member of Adham Tabaja’s (SDGT) network.

       1024. Nazim Ahmad used Rilton Traders to launder proceeds worth hundreds of

thousands of U.S. dollars from the Ahmad family’s criminal activities in Belgium. The funds were

repatriated to Lebanon (through correspondent bank accounts in New York) using the U.S. dollar-

denominated accounts owned individually by Ali Musa Nachar in Lebanon. Nazim Ahmad also

used G & S Diamond FZE to launder even larger sums to Mr. Nachar’s U.S. dollar denominated

LCB accounts.

       1025. Ibrahim Issawi also laundered significant sums (denominated in U.S. dollars)

through Ali Musa Nachar’s U.S. dollar-denominated accounts at LCB as well as the U.S. dollar-



                                                 223
denominated LCB accounts of Muhammad and Khodr Darwish.

       1026. As noted above, Ali Hussein Darwish owned two joint accounts with Ali Musa

Nachar at LCB as well as two accounts owned jointly with Muhammad Hussein Darwish

(discussed above).

       1027. Until June 22, 2012, Ali Hussein Darwish also owned a U.S. dollar-denominated

account at LCB individually.

       1028. According to the Lebanese government, the account balance migrated to

Defendants SGBL and BYBLOS BANK (and another bank).

       1029. Nazim Ahmad used Rilton Traders to launder hundreds of thousands of U.S. dollars

in proceeds from the Ahmad family’s criminal activities in Belgium to Ali Hussein Darwish. The

funds were repatriated to Lebanon (using electronic funds transfers that were cleared and settled

through correspondent bank accounts in New York) and deposited into Ali Hussein Darwish’s

individually owned U.S. dollar-denominated account at SGBL.

       1030. Ali Hussein Darwish and Muhammad Hussein Darwish’s two sons, Hussein and

Ibrahim, controlled an automotive part company in Ghobeiry called Interafrica Trading Company

ITC SAL Offshore (a/k/a ITC). Jihad Muhammad Qansu (SDGT) served as the company’s auditor,

and Nabil Kamil al-Akhras served as the company’s attorney.

       1031. Defendants FRANSABANK and BANK OF BEIRUT maintained accounts for and

provided financial services to Interafrica Trading Company ITC SAL Offshore.

       1032. Khodr Darwish was also a shareholder in Darwish & Company in Nabatieh,

together with several of his children and his business partner Safi Yahya Darwish.

       1033. The company’s principal banker was Defendant SGBL (primarily through the

bank’s Hamra branch).



                                                  224
          1034. The company also owned account no. 174303* at LCB until it was forced to close

in August 2012.

          1035. According to the Lebanese government, the account balance migrated to Defendant

SGBL and another bank.

                    f. The Khalil Nazem Ibrahim Network

          1036. Khalil Nazem Ibrahim was identified by the Lebanese government as another

diamond trader with accounts at LCB who was also affiliated with Hezbollah.

          1037. His company, Société Allure SARL, was founded in 2004 and engaged in large-

scale, high-volume transactions of the kind described in LCB’s August 13, 2007 Internal Audit

Report.

          1038. Société Allure SARL owned account no. 172049* at LCB until it was closed in

September 2011. More than $30 million U.S. dollars flowed through that account in less than two

years.

          1039. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES also maintained

an account for and provided financial services to Société Allure SARL.

          1040. According to the Lebanese government, Khalil Nazem Ibrahim owned account no.

173309* at LCB until it was closed in September 2011 and the account balance migrated to

Defendant BANK AUDI (and another bank).

          1041. Samir Muhammad Hijazi was identified by the Lebanese government as an

individual within Khalil Nazem Ibrahim’s network.

          1042. According to the Lebanese government, Mr. Hijazi maintained account no.

340568* at LCB until it was closed in September 2011 and the account balance migrated to

Defendants FENICIA BANK and BANK OF BEIRUT.



                                                  225
        1043. Nazim Ahmad used Rilton Traders to launder more than $950,000 U.S. dollars in

proceeds from the Ahmad family’s criminal activities transferred from Belgium (through New

York correspondent bank accounts) to the U.S. dollar-denominated accounts at Defendant BLOM

BANK owned individually by Mr. Hijazi.

        1044. The Lebanese government also identified an individual named Amine Bzeih as part

of Khalil Nazem Ibrahim’s network.

        1045. According to the Lebanese government, Mr. Bzeih owned account no. 53416* at

LCB until August 2011, when the balance on the account transferred to Mr. Bzeih’s accounts at

Defendants FRANSABANK, BANK AUDI and BANQUE LIBANO-FRANÇAISE SAL.

                3.     NARCOTICS TRAFFICKING NETWORKS

        1046. Although Hezbollah’s BAC has been involved in transnational narcotics

trafficking for decades, its investment in this particular illicit line of business has gone through at

least three significant evolutions.

        1047. The first major evolution occurred when Hezbollah transitioned from taxing

criminal organizations moving drugs through Lebanon and became directly involved in the global

drug trade itself.

        1048. The second major evolution occurred when the BAC began leveraging the

synergies between its diamond smuggling and illicit trade networks in Africa and its direct

involvement with various drug trafficking networks and cartels.

        1049. The third major evolution coincided with the conflict between Hezbollah and Israel

during the summer of 2006 and the terrorist organization’s desperate need for dramatically

increased revenues to help rebuild after the cease-fire was implemented.

        1050. During this third evolution, Hezbollah’s BAC expanded its capabilities from



                                                     226
running drug trafficking networks to becoming a global logistics enterprise. Specifically, BAC’s

operational platform evolved from transporting and selling cocaine to offering various supply-

chain, financing and advisory services to other transnational criminal networks, such as La Oficina

de Envigado and the Los Zetas cartel.

        1051. This growth and evolution was all approved and overseen by Imad Mughniyah,

who cultivated the BAC’s global drug trafficking and organized crime in order to fund the Islamic

Jihad Organization’s operations, including the terrorism strategy it coordinated with the IRGC-QF

in Iraq to kill and maim thousands of U.S. service members.

                     a. Operation Titan

        1052. The U.S. government’s Operation Titan, a joint U.S. and Colombian investigation,

resulted in October 2008 in a significant blow to an international cocaine smuggling and money

laundering ring used, in part, to finance Hezbollah.

        1053. The two-year investigation resulted in more than 130 arrests and the seizure of $23

million U.S. Dollars by Colombian and U.S. agents.

        1054. Operation Titan successfully used confidential sources to infiltrate a significant

organized crime group in Medellin Colombia identified as the Oficina de Envigado.74

        1055. Among those arrested was a Hezbollah facilitator named Chekri Harb, known in

the Colombian drug trade as “Taliban.” He was designated an SDNT in 2009.

        1056. Mr. Harb laundered hundreds of millions of dollars each year, from Panama to

Hong Kong, while forwarding a percentage of his profits to Hezbollah.

        1057. While under surveillance, Mr. Harb logged extensive travel to Egypt, Lebanon, and

Syria, and was in phone contact with senior Hezbollah figures.


74
       Many of those arrested belonged to the Florez Upegui Organization, a network of drug traffickers based in
Colombia and Guatemala with close ties to Oficina de Envigado.

                                                          227
        1058. In part as a result of information gathered during Operation Titan, the DEA’s

Counter-Narco Terrorism Operations Center (“CNTOC”) began to investigate multi-ton shipments

of cocaine from Colombia to the Los Zetas Mexican cartel, which were also tied to a very

sophisticated network in West Africa that was moving currency via couriers back to Lebanon.

        1059. According to a 2010 report by the U.S. Congressional Research Service, law

enforcement officials seized at least 46 metric tons of cocaine bound for Europe via West Africa

between 2005 and 2008.

        1060. By 2012, it was estimated that as much as 300 metric tons of cocaine, worth

approximately $13.5 billion, was trafficked through West Africa to Europe annually during those

prior years.

        1061. The wholesale profits reaped by narco-traffickers during this period have been

estimated to be approximately $3.5 billion per year.

        1062. Also, in 2008, German authorities at the Frankfurt airport arrested two Lebanese

men carrying more than eight million euros raised by a Hezbollah cocaine smuggling ring. This

and several subsequent arrests helped European law enforcement better understand Hezbollah’s

important role in drug trafficking.75

        1063. In 2009, Admiral James Stavridis, then commander of U.S. Southern Command,

noted that narcotics traffickers “have expanded their presence in West Africa as a springboard to

Europe, while also exploring new Middle Eastern and Asian markets.”

        1064. According to a 2011 United Nations report, the European market for cocaine is

growing rapidly:

                [T]he volume and value of the West and Central European cocaine market
                (US$33 billion) is approaching parity with that of the US (US$37 billion).

75
        According to a U.N. report, 12 percent of individuals arrested in Germany for importing cocaine were
Lebanese nationals.

                                                        228
               Two thirds of European cocaine users live in just three countries: The
               United Kingdom, Spain and Italy. With Germany and France, these
               countries represent 80% of European cocaine consumption.

       1065. In February 2012, Yuri Fedotov, head of the UN Office on Drugs and Crime,

informed the UN Security Council that “[t]he West African transit route feeds a European cocaine

market which in recent years grew four fold… We estimate that cocaine trafficking in West and

Central Africa generates some US $900 million annually.”

       1066. The rapid expansion of European demand for cocaine coincided with the maturation

of the relationship and coordination between Hezbollah and the Colombian and Mexican drug

cartels, with Hezbollah’s West African logistics hubs serving as natural transit points for both

cocaine and bulk cash.

                   b. Ayman Joumaa Network

       1067. Because Hezbollah maintained pre-existing criminal networks in West Africa and

its IJO operatives were deeply entrenched there for decades, the significant growth in European

demand for cocaine in the last fifteen years provided Hezbollah with a golden opportunity to put

its sophisticated logistics capabilities to work on behalf of South and Central American drug cartels

and generate vast new revenue streams.

       1068. Ayman Joumaa, one of the most important Hezbollah operatives involved in the

transnational drug trade, exemplifies the marriage between Hezbollah’s logistics network, the drug

cartels, and the growing European demand for cocaine.

       1069. Mr. Joumaa has both been designated an SDNTK and indicted on November 23,

2011 (and charged with conspiracy to distribute narcotics and conspiracy to commit money

laundering).

       1070. Mr. Joumaa owned LCB account no. 221338* in his own name until it was



                                                    229
(temporarily) frozen and transferred to Defendant SGBL.

        1071. The indictment alleged that Mr. Joumaa and his co-conspirators coordinated the

shipment of tens of thousands of kilograms of cocaine, including at least 85,000 kilograms of

cocaine sold to Los Zetas, between in or around 2005 to in or around 2007.

        1072. The indictment also alleged that Mr. Joumaa laundered hundreds of millions of

dollars in drug proceeds from West Africa, Europe, Mexico and the United States, largely for

cocaine suppliers in Colombia and Venezuela, who paid Mr. Joumaa’s organization a fee of

between 8 and 14 percent of the laundered proceeds.

        1073. According to the U.S. government, Mr. Joumaa and his organization operate in

Lebanon, West Africa, Panama and Colombia, and launder proceeds from their illicit activities, as

much as $200 million U.S. dollars per month, through various channels, including bulk cash

smuggling operations and Lebanese exchange houses.

        1074. According to the U.S. government, Mr. Joumaa’s organization pays fees to

Hezbollah to facilitate the transportation and laundering of narcotics proceeds.

        1075. For example, Mr. Joumaa’s organization has sent vast quantities of bulk cash

shipments through the Beirut International Airport and regularly paid Hezbollah security to

safeguard and transport the cash to its recipients, including LCB and various exchange houses

discussed herein.76

        1076. On January 26, 2011 the U.S. Department of the Treasury designated Mr. Joumaa’s

drug and money laundering network. According to then-OFAC Director, Adam J. Szubin, Mr.

Joumaa (SDNTK) ran “a complex money laundering scheme moving hundreds of millions of



76
         A large amount of bulk cash (primarily in the form of banknotes that were denominated in U.S. dollars) was
transported across the Togo and Ghana border on its way from Benin to the airport in Accra where the cash was then
flown to Lebanon.

                                                           230
dollars of illicitly derived proceeds through businesses operated by him and his associates.”

       1077. Mr. Joumaa’s network used several money changers in Lebanon in order to launder

the drug money, including among others, Hassan Ayash Exchange Company, Elissa Exchange

Company, and New Line Exchange Trust Company, all designated SDNTKs on January 26, 2011.

       1078. The following chart diagramming the Joumaa Network was prepared by the U.S.

Department of the Treasury:




       1079. On October 1, 2015, the U.S. Department of the Treasury designated four Lebanese

nationals, two German nationals and eleven companies as Specially Designated Narcotics

Traffickers pursuant to the Foreign Narcotics Kingpin Designation Act (“Kingpin Act”).


                                                   231
       1080. These individuals and entities provided support for narcotics trafficking and money

laundering activities conducted by Lebanese-Colombian drug trafficker and money launderer

Ayman Joumaa, key Joumaa associate Hassan Ayash, and the Joumaa criminal organization,

which has ties to Hezbollah.

                  c. The Role of the Lebanese Exchange Houses

       1081. For at least two decades, money exchange businesses have played a key role as a

waystation for Hezbollah BAC bulk cash to transition into the Lebanese banking system.

       1082. The exchange houses first became a major feature of Lebanon’s financial sector

during the Lebanese civil war and in 2001, the Lebanese Central Bank published a set of circulars

expanding regulations for exchange houses operating in the country.

       1083. In 2011, the U.S. Department of the Treasury designated three of those exchange

houses because of their significant roles in laundering money for the Joumaa Network: New Line

Exchange Trust Company, the Elissa Exchange Company and the Hassan Ayash Exchange

Company.

       1084. In 2013, the U.S. Department of the Treasury named Rmeiti Exchange and Halawi

Exchange as foreign financial institutions of primary money laundering concern under Section 311

of the USA PATRIOT Act for essentially stepping in and taking over the roles played by Elissa

Exchange Company and the Hassan Ayash Exchange Company in laundering money for

Hezbollah and the Joumaa Network.

       1085. As noted above, “fresh” inflows of U.S. banknotes, transported to Lebanon in bulk

cash shipments are a key stabilizing factor for Lebanon’s precarious financial system.

       1086. From 2004 through 2011, Lebanese exchange houses were also a key transit point

for Hezbollah funds flowing into Iraq to support Hezbollah’s proxies and finance attacks on



                                                  232
American personnel, including Plaintiffs herein.

       1087. Hezbollah’s BAC set aside funds from its narcotics trafficking proceeds to send to

Iraq via its preferred Lebanese exchange houses, invested some of the proceeds in Lebanese real

estate and commercial ventures and laundered the rest using elaborate trade-based money

laundering arrangements.

       1088. A 2008 transaction involving New Line Exchange illustrates one of the ways U.S.

banknotes originating from the Joumaa network transited through the Lebanese banking system to

facilitate trade-based money laundering.

       1089. Abdul Latif Fawaz worked as a courier for the Tajideen network that moved money

from Ghana to Lebanon.

       1090. In 2008, Mr. Fawaz made a cash deposit of $20,000 U.S. dollars at New Line

Exchange’s branch in Beirut, Lebanon.

       1091. New Line Exchange then provided Mr. Fawaz with a receipt for his cash deposit

(identified by Cash Transaction Slip reference number “36/2008,” dated July 19, 2008).

       1092. The Cash Transaction Slip identified the source of the funds as “business.”

       1093. Subsequently, New Line Exchange instructed LCB to debit New Line Exchange’s

U.S. dollar-denominated account no. 173902 and transfer $20,000 U.S. dollars to an individual

with an account at Defendant SGBL (number “072004440591185013”).

       1094. Thus, a Hezbollah courier was able to convert U.S. banknotes into an electronic

deposit in a U.S. dollar-denominated account at a Lebanese bank (LCB) in the name of a third

party exchange house (New Line Exchange) that was then converted into another electronic funds

transfer to a seemingly unrelated U.S. dollar-denominated account at a second Lebanese bank

(SGBL) where it could be directed anywhere in the world using SGBL’s correspondent bank



                                                   233
accounts in the United States.

       1095. Mr. Joumaa’s movement of hundreds of millions of U.S. dollars into Lebanon each

year provides desperately needed liquidity to the Lebanese banking system as do similar deliveries

by other parallel drug trafficking networks approved by the BAC and overseen by Abdallah

Safieddine.

       1096. At the same time, most Lebanese banks do not want to be seen as directly involved

in processing vast sums of cash flown in primarily from West Africa. Nor do they wish to directly

provide letters of credit to the Joumaa Network or other BAC procurement arms.

       1097. The Lebanese exchange houses therefore provide a valuable service both to the

BAC and its drug trafficking networks as well as to Lebanon’s commercial banks that prefer these

intermediary financial institutions to handle the bulk cash deliveries and serve as the intermediaries

for the trade-based money laundering that follows.

       1098. Lebanon’s commercial banks, including Defendants, fully understand the role

played by the exchange houses and fully understand their own roles in providing Hezbollah and

its narcotics traffickers with access to the U.S. financial system both through the exchange houses’

accounts at the banks and through the BAC corporate and individual accounts set forth above.

                          i.     New Line Exchange Network

       1099. New Line Exchange Trust Company SAL (“New Line Exchange”) was

incorporated in May 2008 and operated by Ziyad Muhammad Youssef on behalf of Ayman Joumaa

who effectively controlled the company.

       1100. Both New Line Exchange and Ziyad Muhammad Youssef were designated in

January 2011 as SDNTKs for their direct involvement in Mr. Joumaa’s narcotics money

laundering activities.

       1101. Both New Line Exchange and Ziyad Muhammad Youssef owned accounts at LCB.
                                                     234
         1102. Mr. Youssef’s U.S. dollar-denominated account no. 221418* was temporarily

frozen by LCB with a balance of over $10 million U.S. dollars. According to the Lebanese

government, the account balance was transferred to Defendant SGBL.

         1103. New Line Exchange LCB account no. 173902* was closed in June 2012, eighteen

months after Mr. Joumaa’s SDNTK designation.

         1104. New Line Exchange was also the owner of an account at Defendant BANK OF

BEIRUT AND THE ARAB COUNTRIES which Mr. Joumaa also used to launder narcotics

proceeds through the international financial system.

         1105. New Line Exchange also conducted extensive business with the Mecattaf Exchange

Network which served as a secondary banker or hawaladar to New Line Exchange.77

         1106. The transaction below provides an example of trade-based money laundering

through the combination of bulk cash, New Line Exchange (SDNTK), a Lebanese bank (in this

case Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES), U.S. correspondent bank

accounts and ultimately the shipping and resale of commodities acquired through the multi-layered

transaction:




77
         A “hawaladar” is someone engaged in “hawala” – an alternative remittance channel that exists outside of
traditional banking systems that enables individuals or companies to transfer funds through a system that records credit
and debit transactions but does not involve the movement of funds either physically or through the exchange of
commercial paper.

                                                              235
                      ii.   Elissa Exchange Network

       1107. Elissa Exchange Company SARL (“Elissa Exchange”) was established in 1996 and

designated by the U.S. Department of the Treasury as an SDNTK in January 2011 along with its

principals, Jamal Muhammad Kharrubi and Ali Muhammad Kharrubi.

       1108. During the relevant period, Elissa Exchange and its network of Lebanese

companies were a prime vehicle for Hezbollah’s money laundering and drug trafficking

operations.

       1109. These included Phoenicia Shipping Offshore SAL (SDNTK), Elissa Holding SAL,




                                               236
Solmar Offshore SAL, SOL – MAR SARL, and several companies based in Africa.78

        1110. LCB maintained U.S. dollar-denominated account no. 341276* for Elissa

Exchange until it was frozen in June 2012.

        1111. According to the Lebanese government, (despite Elissa Exchange’s SDNTK

designation in 2011) the company was able to move its U.S. dollar-denominated account balance

at LCB to its accounts at Defendants FENICIA BANK, MEAB BANK, LEBANON AND GULF

BANK and another Lebanese financial institution.

        1112. In addition, after LCB’s demise, Defendant BLOM BANK became Elissa

Exchange’s principal banker.

        1113.    Defendant BLOM BANK (together with Defendant MEAB BANK) used its U.S.

correspondent bank accounts to facilitate Elissa Exchange’s electronic funds transfers for the

purpose of purchasing or shipping cars on behalf of the Joumaa Network.

        1114. However, long before the U.S. designation of Elissa Exchange in 2011, it was

obvious that the company was a money laundering enterprise. In fact, a 2006 LCB customer due

diligence report noted that the Elissa Exchange and its principals were implicated in smuggling

cash out of Africa through several channels, including bulk cash smuggling on flights from Ghana

to Beirut.

        1115. The report further described large cash deposits into accounts of the exchange’s

owners, transactions inconsistent with the nature and purpose of the accounts, and the exchange’s

failures to supply information about the nature and purpose of transactions.

        1116. Between January 2007 and January 2011 Elissa Exchange transferred more than



78
       These includes Elissa Group SA, which operated in Benin and was owned by Ali Muhammad Kharrubi
(SDNTK) and Elissa Park Cotonou/Elissa Car Park, a subsidiary of Elissa Group SA in the port city of Cotonou,
Benin.

                                                        237
$60 million U.S. dollars to bank accounts in the United States for the purpose of purchasing or

shipping cars on behalf of the Joumaa Network.

       1117. LCB held U.S. dollar-denominated account no. 341277* for Phoenicia Shipping

Offshore SAL (SDNTK) (Ali Muhammad Kharubbi was listed as chairman and largest

shareholder) until the account was frozen in June 2012, eighteen months after the U.S. designation.

       1118. According to the Lebanese government, despite Phoenicia Shipping Offshore

SAL’s designation in 2011 (as part of the Elissa Exchange Network), the company was able to

move its account balance to its accounts at Defendants FENICIA BANK, BANK AUDI and

FRANSABANK.

       1119. Defendant MEAB BANK’s Tyre branch served as Phoenicia Shipping Offshore

SAL’s principal banker.

       1120. LCB also held U.S. dollar-denominated account no. 341821* for Elissa Holding

SAL (SDNTK) (Ali Muhammad Kharubbi was listed as chairman and largest shareholder) until

the account was temporarily frozen in June 2012.

       1121.   LCB also held U.S. dollar-denominated account no. 341629* for Solmar Offshore

SAL, also owned and controlled by Ali Muhammad Kharubbi, until the account was temporarily

frozen in June 2012, eighteen months after the U.S. designation.

       1122. LCB also owned U.S. dollar-denominated account no. 341628* for SOL – MAR

SARL until the account was temporarily frozen in June 2012.

       1123. SOL – MAR SARL was owned by Ali Muhammad Kharubbi and his brother Jamal.

       1124. LCB also owned accounts no. 341275* and 172692* for Ali Muhammad Kharrubi.

Account no. 172692 was closed in January 2012 and its account balance moved to Mr. Kharrubi’s

account at Defendant MEAB BANK.



                                                   238
       1125. Mr. Kharrubi’s account no. 341275* was temporarily frozen in June 2012 but the

account balance nevertheless moved to Mr. Kharrubi’s account at Defendant MEAB BANK.

                        iii.   Hassan Ayash Exchange Network

       1126. The Hassan Ayash Exchange Company SARL (“Hassan Ayash Exchange”) is a

money exchange based in Beirut, Lebanon.

       1127. The Hassan Ayash Exchange was owned and controlled by Hassan Muhammad

Hasan Ayash.

       1128. The exchange’s principal office is located adjacent to the Caesars Park Hotel in

Beirut, which is owned by Ayman Joumaa’s brother, Akram Said Joumaa (SDNTK).

       1129. The Hassan Ayash Exchange owned U.S. dollar-denominated account no. 340048*

at LCB that was closed in June 2012.

       1130. In 2006, at Ahmad Safa’s direction, the Hassan Ayash Exchange became LCB’s

primary source of foreign currencies, especially U.S. dollars.

       1131. Between 2007 and 2011, the Hassan Ayash Exchange Company transferred

approximately $140 million U.S. dollars to bank accounts in the United States for the purpose of

purchasing or shipping used cars for the Joumaa Network.

       1132. Defendants SGBL, BLOM BANK and MEAB BANK used their accounts at U.S.

correspondent banks to facilitate the Hassan Ayash Exchange Company’s funds transfers for the

purpose of purchasing or shipping cars on behalf of the Joumaa Network.

       1133. Hassan Ayash Exchange Company was also used by Hezbollah to channel U.S.

dollars into Iraq during the relevant period.

                        iv.    Halawi Exchange Network

       1134. Halawi Exchange is owned and controlled by Mahmud Fuad Halawi and his family,

including Ali Ahmad Halawi and Mahmud’s sons, Wa’el Halawi, Fuad Halawi and Rawad Halawi.
                                                   239
       1135. According to the U.S. Department of the Treasury, the Halawi family’s entities

leverage common office space and operational capabilities:

               Halawi Exchange, along with other related entities, is organized under a
               holding company known as Halawi Holding SAL, which also owns several
               other related companies in Lebanon. The Halawi companies are based in
               Beirut, Lebanon, share key corporate leadership, maintain offices at the
               same addresses, share common phone numbers and common email
               addresses, and frequently reference their close connection to one another.

       1136. This network of companies (collectively, the “Halawi Network”) includes the

following entities:

                     Halawi Holding SAL;
                     Halawi Investment Trust SAL;
                     Halawi Trading & Contracting Est;
                     Halawi Real Estate SAL;
                     General Investment Co SARL;
                     L’ambiance de Rêve SARL;
                     Info Trust SAL; and
                     Info Trust SARL.

       1137. Like the other Lebanese exchange houses discussed herein, the companies that form

the Halawi Network furnish money laundering and bulk cash exchange services to Hezbollah’s

BAC and provide it with a means of converting banknotes into bank credit for setting off debts

through the international banking system.

       1138. Halawi Exchange owned an account at LCB through which it laundered hundreds

of millions of U.S. dollars.

       1139.    On April 22, 2013, the Director of Financial Crimes Enforcement Network of the

U.S. Department of the Treasury found that Halawi Exchange “is a financial institution operating

outside the United States that is of primary money laundering concern.”

       1140. The U.S. Department of the Treasury further described Halawi Exchange’s

“extensive illicit financial activity on behalf of a variety of international narcotics trafficking and


                                                     240
money laundering networks,” further noting its role in facilitating “transactions for a network of

individuals and companies which launder money through the purchase and sale of used cars in the

United States for export to West Africa.”

       1141. Halawi Exchange was the owner of at least one account at Defendant BANK OF

BEIRUT at its Clemenceau Street branch in Beirut, Lebanon and Defendant MEAB BANK at its

branch in Tyre.

       1142. Halawi Holding SAL owned an account at Defendant MEAB BANK at its branch

in Tyre.

       1143. Halawi Investment Trust SAL was the owner of accounts at Defendants SGBL,

BLOM BANK and MEAB BANK.

       1144. Info Trust SAL was the owner of accounts at Defendants SGBL and BANK AUDI.

       1145. Info Trust SARL was the owner of at least one account at Defendant BANK AUDI.

                         v.   Mecattaf Exchange Network

       1146. Mecattaf SAL is part of a network of Lebanon-based money and precious metal

exchange brokerage firms controlled by the Mecattaf family.

       1147. Unlike its competitors identified herein, Mecattaf has not (yet) been designated by

the United States for its role in laundering money for Hezbollah’s BAC and/or Ayman Joumaa’s

network.

       1148. However, Mecattaf play an important role in the BAC’s and Mr. Joumaa’s money

laundering operations, with the assistance of Defendant LEBANON AND GULF BANK.

       1149.      Mecattaf SAL owned corporate account no. 11110458 at Defendant LEBANON

AND GULF BANK.

       1150. Below is an example of how Mecattaf and Defendant LEBANON AND GULF



                                                  241
BANK played important roles in facilitating Ayman Joumaa’s movement of bulk cash from

narcotics trafficking through Lebanon.

       1151. The transaction below illustrates how trade-based money laundering for the BAC

works. While the cash originates with Joumaa’s South American narcotics network, it was

ultimately converted into a seemingly unrelated purchase of food products worth $115,050 U.S.

dollars in Southeast Asia that wound up being supplied to Tajideen family companies in Africa.

New Line Exchange processed the bulk cash deposit and then debited its account with Mecattaf

Exchange. The latter then used its account at Defendant LEBANON AND GULF BANK to

transfer U.S. dollars through Defendant LEBANON AND GULF BANK’s U.S. correspondent

bank account to effectuate a U.S. dollar-denominated transfer to the commodity food supplier in

Singapore who shipped the commodity to the Tajideen Network in Africa which, in turn, would

sell the commodity food products and convert those sales back into cash in Africa:




                                                  242
       1152. Another transaction illustrates how the BAC uses couriers transporting bulk cash

to effectuate its trade-based money laundering operations, this time using a trusted courier named

Fawaz who deposited over $250,000 in U.S. banknotes with New Line Exchange (SDNTK). The

funds were then debited from New Line Exchange’s account at Mecattaf Exchange which, in turn,

initiated an electronic wire transfer by its bank, Defendant LEBANON AND GULF BANK. The

resulting transaction cleared U.S. dollars through Defendant LEBANON AND GULF BANK’s

U.S. correspondent bank and credited the account of a Vietnamese bank whose customer was a

wholesale food supplier:



                                                  243
                       vi.   Kassem Rmeiti Network

       1153. Kassem Rmeiti & Company for Exchange (“Rmeiti Exchange”) is a Lebanon-based

money exchanger with branches and affiliates in Switzerland and Benin. Rmeiti Exchange,

through its owner, Kassem Rmeiti, also owns companies including, but not limited to, the Rmeiti

Group SAL Offshore in Lebanon and Société Rmeiti SARL (a/k/a STE Rmeiti) located in Benin

(collectively, the “Rmeiti Network”).

       1154. As with the other Lebanese exchange houses described herein, according to the

U.S. Department of the Treasury, the Rmeiti Network “uses accounts held at foreign banks that



                                                 244
maintain correspondent relationships with U.S. financial institutions to gain access to the U.S.

financial system.”

       1155. Also, according to the U.S. Department of the Treasury, Rmeiti Exchange was

involved in trade-based money laundering with drug cartels for Hezbollah’s benefit:

              Rmeiti Exchange, its ownership, management, and associates are involved
              in illicit activity that includes the same trade based money laundering
              activities conducted by U.S.-designated narcotics kingpin Ali Mohamed
              Kharrubi and Elissa Exchange, facilitate money laundering by other
              Lebanese exchanges on behalf of drug traffickers, and provide financial
              services to Hizballah.

       1156. In addition, Ali Muhammad Qansu (SDGT), who is closely affiliated with Adham

Hussein Tabaja and Muhammad al-Mukhtar Fallah Kallas, served as the auditor for Rmeiti Group

SAL Offshore in Lebanon.

       1157. Rmeiti Group SAL Offshore owned an account at Defendant FENICIA BANK

(Verdun branch).

                      vii.   Fayed Exchange Network

       1158. Fayed Exchange Company was established in 1988 by Muhammad Abd al-Rahman

Fayed and his brother Mahmud Fayed.

       1159. According to the company, its origins date back to the 1950s.

       1160. During the relevant period, Fayed Exchange Co. engaged in large-scale, high-

volume transactions of the kind described in LCB’s August 13, 2007, Internal Audit Report.

       1161. According to the Lebanese government, Fayed Exchange Co. fell within Saleh Ali

Assi’s network of companies for the BAC.

       1162. Fayed Exchange Co. was the owner of U.S. dollar-denominated account no.

170505* at LCB until it was closed on June 2011.

       1163. According to the Lebanese government, when LCB closed Fayed Exchange Co.’s

                                                   245
account, the balance migrated to accounts owned by Fayed Exchange at Defendants BANK OF

BEIRUT AND THE ARAB COUNTRIES and LEBANON AND GULF BANK.

               4.      ARMS DEALING

       1164. Hezbollah is actively involved in arms trafficking throughout the world. Its agents

operate on six continents.

       1165. Hezbollah procurement specialists and operatives acquire both kinetic weapons

(e.g. rifles, grenades, missiles) and non-kinetic materials (e.g. night-vision equipment, scopes and

fuses) for Hezbollah’s own use as well as for profit and resale and to gain influence with

governments and militia that they service.

                    a. Weapons Trafficking in the United States

       1166. In one leading example, Hezbollah’s IJO sought to acquire approximately 1,200

Colt M4 Carbines (machine guns) from the United States.

       1167. Hasan Antar Karaki, the brother of a senior Hezbollah operative who planned a

major terrorist attack in Azerbaijan, worked closely with Hassan Hodroj, a Hezbollah spokesman

and head of the organization’s portfolio on “Palestinian issues,” to acquire weapons from around

the world.

       1168. As with other Hezbollah efforts, the common denominator was criminality. Thus,

Mr. Karaki and Mr. Hodroj were not only involved in procuring weapons for Hezbollah; they were

also attempting to sell counterfeit U.S. currency and fake passports.

       1169. On or before July 2008, Hassan Hodroj and his son-in-law, Dib Hani Harb (also a

Hezbollah operative and close associate of Mr. Karaki), engaged in a multi-layered scheme to sell

counterfeit currency and fake passports to undercover U.S. law enforcement agents and acquire

weapons and technology on Hezbollah’s behalf.



                                                   246
       1170. In July 2008, an undercover U.S. law enforcement agent was advised that

counterfeit money was available for purchase from Lebanon, and in September 2008, the agent

was introduced to Dib Hani Harb, who was identified as someone involved in the sale of

counterfeit money to support Hezbollah.

       1171. Mr. Harb also advised the undercover U.S. law enforcement agent (and later

established) that he was involved in cocaine trafficking.

       1172. In April 2009, Mr. Karaki sent Mr. Harb to a meeting in southern Florida to meet

with undercover law enforcement operatives. Terms were negotiated for the sale of stolen U.S.

currency and multiple counterfeit currencies. Mr. Harb stated that $100 bills could be obtained for

approximately 40 percent of face value and that the notes were manufactured in Iran specifically

for Hezbollah’s benefit.

       1173. He also demanded a 3 percent commission on every deal between undercover U.S.

law enforcement agents and Hezbollah.

       1174. Mr. Harb specified that the counterfeit bills were printed in Baalbeck, Lebanon and

that no one should fear criminal prosecution for this counterfeiting activity, indicating that “they”

know everyone, even the judges.

       1175. At the meeting, Mr. Harb also explained that Hezbollah produced not only

counterfeit currency, but also false European travel documents as well.

       1176. Mr. Harb explained that Mr. Karaki was a major figure in Hezbollah’s forgery

operations, and he offered several varieties of passports, including passports from Italy and the

Czech Republic. (Fake British, American and French passports were also offered at a separate

meeting.)

       1177. A few months after the meetings in Florida, Mr. Harb and Mr. Karaki delivered



                                                    247
fraudulent British and Canadian passports to a law enforcement operative using the pictures and

biographical information he had provided.

       1178. On or about May 12, 2009, Mr. Karaki directed that the payment for the passports

should be made to Mr. Harb’s account at Defendant BANK AUDI - Plaza Bid Idriss, Sofil Center,

Beirut 2021 8102, Lebanon, account #813364.

       1179. Mr. Harb’s stated profession was “physical therapist.” He maintained a clinic in

Dahiya which he acknowledged to an undercover U.S. law enforcement agent was “simply a cover

for his activities on behalf of Hezbollah.”

       1180. In June 2009, a U.S. undercover agent first discussed the possibility of Mr. Harb

acquiring Colt M4 Carbines (“M4” machine gun) for Hezbollah.

       1181. Subsequently, Mr. Harb introduced the undercover U.S. law enforcement agent to

his father-in-law Hassan Hodroj and Mr. Hodroj agreed to purchase approximately 1,200 M4s at

a price of approximately $1,800 U.S. dollars per M4 and stated that he was involved in weapons

and technology procurement for Hezbollah.

       1182. In November 2009, Mr. Harb, Mr. Hodroj and others were indicted for, among

other things, conspiring to provide material support to Hezbollah.

       1183. That same month, U.S. law enforcement contacted BANK AUDI by serving a

seizure warrant on its correspondent bank seeking to freeze Mr. Harb’s account (which remained

active). The warrant expressly stated that Mr. Harb had been charged with providing material

support to an FTO under 18 U.S.C. § 2339B, but although the correspondent confirmed BANK

AUDI’s receipt of transmittal of the warrant, it did not comply.




                                                   248
                  b. Weapons Trafficking in Nigeria

       1184. Hezbollah has strong connections to (among others) an arms-dealing network in

Nigeria.

       1185. According to a report from the Combatting Terrorism Center at West Point:

               Iran’s Quds Force and [Hezbollah]’s global operations have involved
               Nigeria for more than a decade, but their activities were exposed in October
               2010. Nigerian customs officials in Lagos seized 13 containers of weapons
               from a ship operated by the same French-Lebanese businessman’s company
               that in March 2011 saw a ship bound for Sinai, Egypt, via Syria to supply
               weapons to Hamas in Gaza intercepted by Israeli naval commandos. The
               containers in Lagos, which included 107mm Katyusha artillery rockets used
               by [Hezbollah] against Israel in 2006, were shipped on behalf of a Tehran-
               based Islamic Revolutionary Guard Corps (IRGC) “front company” and
               were picked up at Bandar Abbas in Iran, where the IRGC has a naval base.
               According to Nigeria’s foreign minister, the weapons were destined for a
               warehouse in Abuja, but shippers altered documents to send them to
               Gambia (presumably for anti-Senegalese rebels in Casamance). Nigerian
               security officials arrested four individuals: a senior Quds Force officer; a
               Nigerian who formerly studied in Iran and worked at Radio Tehran’s Hausa
               language service; and two Nigerian customs officials. A fifth Iranian
               suspect, Sayyed Akbar Tabatabaei, who was the Quds Force Africa Corps
               commander, took refuge in the Iranian Embassy, flew back to Tehran with
               Iran’s foreign minister and was reportedly reassigned to Venezuela to run
               Quds Force operations in Latin America. One month after these arrests, $10
               million worth of heroin hidden in auto engine parts suspected of being
               linked to the weapons shipment in October was seized in Lagos from a ship
               originating in Iran.

       1186. Muhammad Ibrahim Bazzi (SDGT) organized the above-referenced weapons

shipment, using LCB’s Prime Bank Gambia subsidiary to help finance the deal.

       1187. One of Hezbollah’s most prominent arms dealers in Nigeria is Mustafa Reda

Darwish Fawaz, who was designated by the U.S. Department of the Treasury as an SDGT on

February 26, 2015, “for acting for or behalf of Hizbullah.”

       1188. Mustafa Fawaz has been a significant donor to Hezbollah and a member

of Hezbollah’s Islamic Jihad Organization.



                                                   249
        1189. He is a Lebanese citizen who owns a chain of supermarkets in Abuja, Nigeria called

Amigo Supermarket Ltd. (SDGT) as well as the Wonderland Amusement Park and Resort

Ltd. (SDGT) in Abuja, Nigeria.

        1190. According to the U.S. Department of the Treasury, since the 1990s, Mustafa Fawaz

has been involved in activities related to communications, surveillance, and reporting for

Hezbollah. He communicated with Hezbollah in Lebanon by e-mail and reportedly received

updates and newsletters regarding Hezbollah activities and distributed this information to other

Hezbollah supporters in Abuja, Nigeria.

        1191. According to the U.S. Department of the Treasury, Mr. Fawaz used special

surveillance cameras based at Amigo Supermarket (SDGT) to monitor the movements of

foreigners, especially Israelis. He also provided Hezbollah with a report of his visit to the U.S.

Embassy in Nigeria.

        1192. As of at least mid-September 2003, Mustafa Fawaz solicited donations in Abuja,

Nigeria, and helped arrange the transmission of these funds to Hezbollah in Lebanon.

        1193. Mr. Fawaz maintained multiple accounts at Defendant BLOM BANK.

        1194. In mid-May 2013, the Nigerian State Security Service arrested Mustafa Fawaz and

two other men after the discovery of an arms cache in a residence in the northern Nigerian city of

Kano.

        1195. On May 30, 2013 Nigerian intelligence agents escorted journalists to a property in

Kano and showed them a bunker where a massive haul of weapons had been stored.

        1196. A Nigerian official, Bassey Etang, described the room as a “Hezbollah armory.”

        1197. Mustafa Fawaz reportedly confessed the details of Hezbollah activities in Nigeria

and identified additional names of other Hezbollah IJO cell members in Nigeria, as well as a



                                                  250
specific property in Kano, Nigeria, that was used to support terrorism.

       1198. In November of 2013, Fawaz and one of the men arrested with him were acquitted

of the charges against them because Hezbollah was not an illegal organization in Nigeria.

       1199. The third man was convicted of conspiring to import weapons illegally.

       1200. Fouzi Reda Darwish Fawaz, Mustafa Fawaz’s brother, was also part of Hezbollah’s

Nigerian network.

       1201. He was designated an SDGT by the U.S. Department of the Treasury on February

26, 2015.

       1202. Fouzi Fawaz was a Hezbollah Foreign Relations Department (“FRD”) official in

Abuja, Nigeria. The FRD claims to be in charge of “community relations,” but the primary goal

of the FRD in Nigeria was to scout recruits for Hezbollah’s military units, as well as to create and

support Hezbollah’s terrorist infrastructure in Africa and globally.

                    c. Weapons Trafficking and Dual-Use Technologies

       1203. Vatech SARL was established in 1997 in Beirut by Fadi Hussein Serhan. Both the

company and Mr. Serhan were designated by the U.S. Department of the Treasury as SDGTs in

November 2015. According to the U.S. government, Mr. Serhan ran procurement supply-chain

operations for Hezbollah’s UAV requirements:

               Serhan is a Hizballah procurement agent and General Manager of Beirut-
               based company Vatech SARL, which he has used to purchase sensitive
               technology and equipment for Hizballah. Serhan has purchased unmanned
               aerial vehicles (UAVs) and accessories, and various electronic equipment
               from companies in United States, Europe, Asia, and the Middle East.

       1204. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES maintained an

account for and provided financial services to Vatech SARL at its branch in the Mazraa district of

Beirut, Lebanon.



                                                    251
               5.     ILLICIT INTERNATIONAL TRADE

       1205. At least hundreds of millions of dollars in U.S. currency are transported annually

from Benin and other West African countries to Lebanon by money couriers, hawaladars, and

currency brokers.

       1206. These U.S. dollar-denominated funds include the proceeds of car sales from the

Benin car parks, along with the proceeds of narcotics trafficking, money laundering proceeds, and

other crimes. A significant portion of this money moves through courier and security networks

controlled by Hezbollah or individuals affiliated with Hezbollah.

       1207. The proceeds of the car sales help to conceal and disguise the true source, nature,

ownership, and control of the narcotics proceeds from U.S. customs and other law enforcement

agencies.

       1208. For example, Elissa Group (SDNTK, discussed above)—headed by two Lebanese

brothers Ali Muhammad Kharrubi (SDNTK) and Jamal Muhammad Kharrubi (SDNTK)—ran

money exchange and used car selling companies in Lebanon and in Benin, Africa.

       1209. On the night of January 17, 2012, the Beninese Government arrested Ali

Muhammad Kharrubi for narcotics-related money laundering. His permanent residency status was

withdrawn, he was declared “persona non grata” by Beninese media, and he was extradited to the

U.S. because of his ties to Hezbollah.

       1210. Similarly, according to the U.S. government, between 2003 and 2011, at least 34

individuals who transported bulk cash from Togo to Ghana also sought entry to the United States

on non-immigrant visas. Most of them listed their employment as car buyers or car traders, and

some identified as their points of contact U.S. car buyers who received wire transfers from LCB,

the Hassan Ayash Exchange and the Elissa Exchange discussed herein.



                                                  252
       1211. Hezbollah also uses money couriers to transport millions of undeclared U.S. dollars

in bulk cash shipments to Lebanon. As just one example, on December 9, 2010, three individuals

connecting between airline flights through Paris on their way from Benin to Lebanon were arrested

while carrying over $6.5 million U.S. dollars in undeclared U.S. currency. One of the individuals

was also carrying a business card for Elissa Megastore, Elissa Exchange’s car lot in Cotonou.

       1212. Hezbollah frequently blurs the lines between narcotics trafficking, illicit trade,

counterfeiting and money laundering. For example, in 2007 and 2008 alone, a network of at least

44 couriers working for Hezbollah declared over $97 million in U.S. banknotes at the border

crossing between Ghana and Togo in West Africa.

       1213. According to the U.S. government’s civil complaint against LCB, Hezbollah

maintained tight control over its money laundering networks:

               At least hundreds of millions of dollars in U.S. currency are transported
               annually from Benin and other West African countries to Lebanon by
               money couriers, hawaladars, and currency brokers. These U.S. dollars
               include the proceeds of car sales from the Benin car parks, along with the
               proceeds of narcotics trafficking, money laundering proceeds, and other
               crimes. A significant portion of this money moves through courier and
               security networks controlled by Hizballah or individuals affiliated with
               Hizballah.

       1214. One of the individuals who transported money across the border between Ghana

and Togo was Hassan Chokr, a Hezbollah weapons dealer.

       1215. In another example, in 2006, U.S. law enforcement officials became aware that

various individuals were attempting to purchase large quantities of purportedly stolen cellular

telephones for shipment overseas.

       1216. One of these men was Moussa Ali Hamdan, a Lebanese national living in New

Jersey and later Brooklyn, who conducted a side-business in buying and selling stolen electronics.




                                                  253
        1217. In September 2008, Mr. Hamdan introduced an undercover U.S. agent to Dib Hani

Harb (discussed above), who was involved in the sale of counterfeit money to support Hezbollah.

        1218. Over the course of approximately two years, undercover U.S. agents sold

counterfeit consumer goods to Mr. Hamdan and worked with Mr. Hamdan and Mr. Harb on

schemes to buy counterfeit currency.

        1219. Mr. Hamdan was a relatively low-level Hezbollah operative with close ties to more

senior Hezbollah operatives in Lebanon and West Africa, but like many others, his criminal

endeavors relied upon The System to facilitate his activities.

        1220. While Mr. Hamdan was buying approximately $150,000 U.S. dollars of what he

believed to be counterfeit consumer goods from a U.S. undercover agent, he also operated a low-

end car dealership in New Jersey called MAH Auto with his business partner.

        1221. From August 2006 through February 2008, MAH Auto received approximately 80

wire transfers from Lebanon to its his U.S.-based Commerce Bank account #7857579069.

        1222. In 2007 alone, Mr. Hamdan’s MAH Auto account received $8.5 million U.S.

dollars from bank accounts in Lebanon.

        1223. As part of the money laundering scheme, more than 15 wire transfers totaling more

than $1 million U.S. dollars were sent by Hassan Ayash Exchange (designated an SDNTK in

2011), Halawi Exchange and Kassem Rmeiti and Co. For Exchange (designated as foreign

financial institutions of primary money laundering concern under Section 311 of the USA

PATRIOT Act in 2013) from accounts at LCB to MAH Auto.79

        1224. As part of the money laundering scheme, more than $500,000 U.S. dollars were

wired to New Jersey from accounts at Defendant BANQUE LIBANO-FRANÇAIS.


79
        Remiti Group SAL Offshore is a sister company of Kassem Rmeiti and Company for Exchange. Its auditor /
accountant is Ali Muhammad Qansu, an SDGT who works on behalf of Adham Tabaja.

                                                         254
          1225. As part of the money laundering scheme, more than $250,000 U.S. dollars were

wired to MAH Auto in New Jersey from accounts at Defendant BANK AUDI via JP Morgan

Chase Bank in New York. One of the BANK AUDI accounts used to make the transfer was account

no. 780554.

          1226. The funds were used in part to purchase used cars subsequently exported from the

U.S. primarily to West Africa as part of Hezbollah’s money laundering efforts to launder narcotics

sales proceeds.

          1227. In November 2009, charges were filed in the Eastern District of Pennsylvania

against Moussa Ali Hamdan (together with Mr. Harb and others) for providing material support to

Hezbollah, and a host of other criminal offenses.

          1228. Before he could be arrested in New Jersey, Mr. Hamdan fled to Lebanon and later

traveled to the Tri-Border Area, where he was subsequently arrested and extradited to the United

States.

          1229. Mr. Hamdan is only one example of what the U.S. government has referred to as

Hezbollah’s “Used Car Trade-Based Money Laundering Scheme”:




                                                    255
       1230. Mr. Hamdan’s MAH Auto received wire transfers in New Jersey/New York that

originated with LCB, Defendants BANQUE LIBANO-FRANÇAIS and BANK AUDI, often

placed by exchange houses that themselves received massive inflows of drug money collected by

Hezbollah.

       1231. MAH Auto then purchased used cars in the United States and shipped them to

Africa where they would be re-sold, and the proceeds would be offset against narcotics proceeds

to conceal the source of the latter.

       1232. Muhammad Noureddine, who was arrested in France in January 2016, presents

another example of how The System mixes trade-based money laundering with narcotics

trafficking and ultimately terrorism.

       1233. Mr. Noureddine used his company, Trade Point International SARL (SDGT), to

provide financial services to Adham Tabaja, the co-head of Hezbollah’s BAC and his company

Al-Inmaa Engineering and Contracting SARL (SDGT).

                                                 256
       1234. He and his associates in Europe collected cash provided by other Hezbollah

operatives from Colombian drug cartels (particularly La Oficina de Envigado), used the money to

buy luxury jewelry, watches and cars, and then resold these items in Lebanon or West Africa.

       1235. Mr. Noureddine worked closely with a Hezbollah operative and drug trafficker

named Ghassan Diab who was based in Lagos, Nigeria but operated in other central and west

African countries.

       1236. For example, law enforcement raids in Germany, France, Italy and Belgium

resulted in the seizure of 500,000 Euros in bulk cash, property in the form of 70 watches valued at

$9 million U.S. dollars, weapons and one luxury vehicle.

       1237. The proceeds from the re-sale of watches, jewelry and other luxury items in

Lebanon and West Africa were then deposited in currency exchange houses in Lebanon or money

transfer bureaus in Africa, and a portion of that money was eventually transferred to the

Colombians after sizeable commissions were deducted and – according to investigators – diverted

to Hezbollah for purchasing weapons used by the organization in Syria. The rest of the funds were

churned through Lebanese banks (including Defendants herein) for use by Hezbollah and its IJO.

       1238. On January 28, 2016, both Mr. Noureddine and Trade Point International SARL

were designated by the U.S. Department of the Treasury “for providing financial services to or in

support of Hizballah.”

       1239. Trade Point International SARL has maintained an account at Defendant BANK

OF BEIRUT AND THE ARAB COUNTRIES to facilitate its conduct.

       1240. The Treasury Department noted that Mr. Noureddine “maintained direct ties to

Hizballah commercial and terrorist elements in both Lebanon and Iraq” and “transferred




                                                   257
substantial amounts of money in support of Hizballah’s commercial investment activity in

Lebanon and Iraq.”

               6.       LEBANESE LAWYERS ASSOCIATED WITH BAC COMPANIES

       1241. Hezbollah utilizes a small subset of Lebanese lawyers to help set up its network of

companies. The association of one of these attorneys with an entity constitutes additional evidence

that an entity or account is controlled by Hezbollah.

       1242. Hezbollah’s list of preferred attorneys includes the following individuals:

                    a. Ali Hassan Berro

       1243. Ali Hassan Berro is an attorney for many of the companies associated with

Hezbollah’s money laundering network. In 2017, he even ran on Hezbollah’s behalf for the post

of Head of Beirut’s Bar Association. Mr. Berro is affiliated with the following Hezbollah-

controlled companies:

                   The Lebanese Arab Company for Touristic Services SARL;

                   Société Orientale Libanaise d’Investissement et Développement
                    SAL (discussed above, account at Defendant BYBLOS BANK);

                   Shahed Pharm Drugstore SARL (discussed above, account at
                    Defendant LEBANON AND GULF BANK);

                   Global Touristic Services SAL (discussed above, account at
                    Defendant BYBLOS BANK);

                   Atlas Holding SAL (discussed above, accounts at Defendants SGBL
                    and BANK AUDI);

                   Assaha Travel and Tourism SARL (discussed above);

                   Amana Sanitary and Paints Company LLC (ASPCO);

                   Amana Plus Company SAL (discussed above, account at Defendant
                    LEBANON AND GULF BANK);



                                                   258
                  Sanabel for Urban Studies and Architectural Design SAL (discussed
                   above);

                  Al-Kawthar (discussed above); and

                  Al-Amana SARL (discussed above, accounts at Defendants
                   LEBANON AND GULF BANK and BYBLOS BANK).

                   b. Fadi Adel Jamal al-Din

       1244. Fadi Adel Jamal al-Din is an attorney with numerous ties to Hezbollah related

individuals and entities that are part of the BAC network.

       1245. Mr. Jamal al-Din served as the attorney for numerous companies established by

Rana Abd al-Rahim Koleilat during her tenure at Bank Al Madina (discussed infra), including:

                  Rana Travel Limited SARL;

                  Rana K. Holding SAL (discussed below);

                  R 2679 Real Estate SAL (discussed below);

                  Sweet SARL I&R;

                  Al Madina Flowers SARL;

                  R and I Real Estate SAL (discussed below);

                  V 46 Real Estate (discussed below);

                  MD Group Cleaning SARL; and

                  Intimo SARL.

       1246. Mr. Jamal al-Din served as attorney for at least four companies affiliated with

senior BAC facilitator Saleh Ali Assi:

                  Al Mansouri Real Estate Company;

                  Salasko Offshore SAL (LCB account no. 172850*);

                  V69 Real Estate SAL; and


                                                   259
                   Sol Blanc SAL.

       1247. Mr. Jamal al-Din served as attorney for the following companies controlled by the

Nassour clan:

                   Centrum Mark SAL;

                   Center Real Estate SAL;

                   La National SAL (co-founder and attorney); and

                   Serene Real Estate SAL (co-founder and attorney).

       1248. Mr. Jamal al-Din served as attorney for the following companies controlled by the

Ahmad clan:

                   United Investment Group SAL (discussed above, account at
                    Defendant SGBL);

                   Paloma Group SAL (discussed above, account at Defendant
                    FRANSABANK);

                   Spider Group SAL (discussed above);

                   Triple A for Development SAL;

                   Hariss 929 Real Estate SAL;

                   Golden Square SAL (account at Defendant FRANSABANK);

                   Triple A Team Ltd.;

                   Ali Ahmed Group - Holding SAL (discussed above, account at
                    Defendant FRANSABANK);

                   ACE Group SAL (discussed above, account at Defendant
                    FRANSABANK);

                   Diane Real Estate SAL;

                   A&H Team SAL; and

                   Al-Sirat Holding SAL (discussed above).

                                                  260
                    c. Ali Hussein al-Ashi

         1249. Ali Hussein al-Ashi is the attorney for many companies associated with

Hezbollah’s network, specifically the Tabaja Network; most prominent among them are Adham

Tabaja’s designated companies:

                   Al-Inmaa Engineering and Contracting SARL (SDGT, discussed
                    above, accounts at Defendants SGBL, FENICIA BANK, LEBANON
                    AND GULF BANK, MEAB BANK, BANK OF BEIRUT AND THE
                    ARAB COUNTRIES, and BANQUE LIBANO-FRANÇAISE); and

                   Al-Inmaa Group for Tourism Works (discussed above, account at
                    Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES).

         1250. He also serves as the attorney for companies within the Tabaja Network that are

affiliated with Mr. Tabaja and other SDGTs such as Issam Ahmad Saad and Nabil Mahmoud

Assaf:

                   New Land SARL (discussed above, accounts at Defendants MEAB
                    BANK and FENICIA BANK, and previously at LCB);

                   Fantasy World SARL (discussed above, accounts at Defendants
                    SGBL, MEAB BANK and FENICIA BANK, and previously at LCB);

                   Farah Tyre Company (discussed above);

                   Fun World Company (discussed above, account previously at LCB);

                   Madan Tourism Projects Company SAL "Green City" (discussed
                    above);

                   Alia Company SAE (discussed above);

                   Lebanese Bread & Confectionery Company SAL (discussed above);
                    and

                   Development Studies SARL (discussed above).




                                                 261
                     d. Amer Afif Abu Khalil

        1251. Amer Afif Abu Khalil is an attorney in Tyre who is closely associated with the

Tajideen Network. He is the attorney for the following Tajideen companies:

                    Afrimex (Offshore) SAL (discussed above, accounts at Defendants
                     BYBLOS BANK and BANK AUDI, and previously at LCB);

                    Distributions and Agencies Company SAL (discussed above);

                    Galaxy Flame Trading SAL Offshore (account at Defendant BANK
                     OF BEIRUT, and previously at LCB);

                    Company for Development and Prosperity (discussed above);

                    BMC SAL;

                    Hyram Maritime SAL (discussed above, account at Defendant BANK
                     OF BEIRUT AND THE ARAB COUNTRIES);

                    Al-Marjan Trading & Real Estate Development Company SAL;

                    Lebanese Real Estate Development & Investment Company SAL
                     (discussed above);

                    Bream Star Line SAL Offshore (discussed above);

                    Union Real Estate Development Company SAL (discussed above);

                    Al Burhan Development and Development Company SAL;

                    Al-Massar Real Estate SAL (discussed above);

                    The General Company for Real Estate Development and
                     Development (ALICE) SAL;

                    Atwi and Abbas Trading Company;

                    Trust & Safety RE. Investment SAL;80

                    Al-Izdihar for Contracting SARL (discussed above);

80
         The Chairman and majority shareholder is Ahmad Hassan Tajideen. Ali Muhammad Muhanna also owns
shares in the company and sits on its board of directors together with Hassan Muhammad Abd al-Hassan Tajideen’s
wife, Najmah Hassan Jabir.

                                                         262
                   Tajco Company SAE (discussed above); and

                   Ovlas Trading SAL (Offshore) (discussed above, accounts at
                    Defendants BANK AUDI and LEBANON AND GULF BANK).

       1252. In addition, he is the attorney for several more Tajideen companies, which are part

of Hezbollah.

                    e. Ashraf Assem Safieddine

       1253. Ashraf Assem Safieddine was a co-founder of Inter Aliment SAL Offshore, a

company controlled by senior BAC facilitator, Saleh Ali Assi.

       1254. The company owned an account at LCB where it laundered substantial sums of

U.S.-denominated currency for the BAC.

       1255. According to the Lebanese government, when LCB was finally compelled to close

Inter Aliment SAL Offshore’s account, the account balance migrated to the company’s accounts

at Defendants MEAB, FRANSABANK and BANQUE LIBANO-FRANÇAISE.

       1256. Inter Aliment SAL Offshore was also the owner of accounts at Defendant BANK

AUDI and SGBL.

       1257. Mr. Safieddine is an attorney who was associated with several Amhaz Network

companies. Among others, he was the attorney for:

                   Teleserve Plus SAL (SDGT, discussed above);

                   Special Operations Group SAL (discussed above, account at
                    Defendant BANK AUDI); and

                   Liban Stars SARL. The following individuals were involved with the
                    company:

                    o Kamel Amhaz founded the company and owned shares in the
                      company;
                    o Jihad Hussein al-Anan was listed as co-founder, partner and
                      authorized signatory for the company; and

                                                 263
                  o Mr. Safieddine was listed as the company’s attorney and a partner
                    in the company.

                  f. Muhammad Hussein Dakrub

       1258. Muhammad Hussein Dakrub is the brother of Dima Hussein Dakrub and is also an

attorney. He is also the nephew of Muhammad Abd Ali Rustam, co-founder and in some cases the

managing director of companies controlled by the Ahmad clan (see above).

       1259. He has served as the attorney for several companies that are controlled by

Muhammad Abdallah al-Amin (SDGT discussed infra).

       1260. These companies include:

                 M. Marine SAL Offshore (SDGT). Mr. Dakrub was listed as a co-
                  founder, board member, shareholder and the company’s attorney;

                 Lama Food International SAL Offshore (SDGT). Mr. Dakrub was
                  listed as the company’s attorney;

                 Sierra Gas SAL Offshore (SDGT). Mr. Dakrub was listed as the
                  company’s attorney;

                 Lama Foods SARL (SDGT). Mr. Dakrub was listed as the company’s
                  attorney;

                 Thaingui SAL Offshore (SDGT). Mr. Dakrub was listed as the
                  company’s attorney;

                 I. Prints Plus SARL. Mr. Dakrub was listed as the company’s attorney;

                 I. Prints SARL. Mr. Dakrub was listed as the company’s attorney;

                 Aya SAL Offshore. Mr. Dakrub was listed as the company’s attorney;
                  and

                 S.I.M. SAL Offshore (account at Defendant BANQUE LIBANO-
                  FRANÇAISE, and previously at LCB). Mr. Dakrub was listed as the
                  company’s attorney.




                                                264
                  g. Muhammad Farid Mattar

       1261. Muhammad Farid Mattar is an attorney for several companies that are controlled

by Hezbollah, including the following entities (several of which have been designated by the U.S.

Department of the Treasury):

                 Car Escort Services (Offshore) SAL (SDGT, discussed above,
                  account at Defendant JAMMAL TRUST BANK);

                 Spectrum International Investment Holding SAL (SDGT, discussed
                  above, accounts at Defendants LEBANON AND GULF BANK, BANK
                  AUDI and JAMMAL TRUST BANK);

                 Spectrum Investment Group Holding SAL (SDGT, discussed above,
                  accounts at Defendants BLOM BANK, LEBANON AND GULF
                  BANK and JAMMAL TRUST BANK);

                 Hoda for Touristic Services & Management Holding SAL (discussed
                  above, accounts at Defendants SGBL and BANQUE LIBANO-
                  FRANÇAISE);

                 Phoenicia Shipping Offshore SAL (SDNTK, accounts at Defendants
                  BANK AUDI, FRANSABANK, MEAB BANK, and previously at
                  LCB);

                 International Group Holding SAL (discussed above);

                 EBD Teltac (Offshore) SAL (discussed above, account at Defendant
                  LEBANON AND GULF BANK);

                 Solmar Offshore SAL (account previously at LCB);

                 International Mining Company Holding SAL, controlled by
                  Muhammad Bazzi and Wa’el Muhammad Bazzi, both SDGTs;

                 One Globe Operator SAL Holding (discussed above); and

                 B.I. Group Holding SAL (discussed above).

                  h. Nabil Kamil al-Akhras

       1262. Nabil Kamil al-Akhras is a lawyer and related to the following list of companies

affiliated with Jihad Muhammad Qansu (SDGT):

                                                  265
                  Amigo Travel and Transport SAL (account at Defendant BYBLOS
                   BANK);

                  Al-Ansab Lebanese for International Trading (Offshore) SAL;

                  United Company (Offshore) SAL;

                  Golden Fish (Offshore) SAL (SDGT);

                  Ifriqiya General Trading (Offshore) SAL;

                  Al-Ghadaf Company for Trading & General Supplies (Offshore)
                   SAL;

                  Al-Twazon al-Handasy for General Contracting Company
                   (Offshore) SAL;

                  Mega Investment Group (Offshore) SAL;

                  Interafrica Trading Company ITC SAL Offshore (accounts at
                   Defendants FRANSABANK and BANK OF BEIRUT);

                  Madina SAL Offshore;

                  International Management & Finance Holding SAL; and

                  Blue Sky Holding SAL.

                   i. Osama Abbas Ramal

       1263. Between 2001 and 2010, Osama Abbas Ramal was mayor of Adaisseh village on

behalf of the Hezbollah and Amal joint list. Mr. Ramal serves as the attorney for the following list

of Hezbollah-related companies in Lebanon:

                  Lebanese Communication Group (SDGT, discussed above);

                  Seasons Corporation for Agricultural Projects and Services SARL
                   (discussed above);

                  Dar al-Manar for Artistic Production and Distribution;

                  Meamar Company for Engineering and Development SARL
                   (discussed above);

                                                   266
                 Al-Raed SARL (discussed above, account at Defendant BLOM
                  BANK);

                 Béton Plus SAL (discussed above, account at Defendant BLOM
                  BANK);

                 Bekaa Company for Construction and Contracting BC SARL,
                  affiliated with the Iranian Authority for the Rehabilitation of Lebanon;

                 Media Publi Management SARL; and

                 Arch Consulting SARL (discussed above, account at Defendant
                  BLOM BANK).

                  j. Joseph George Zgheib

       1264. Joseph George Zgheib is the managing partner of Tyan & Zgheib.

       1265. He is registered as the attorney for three companies affiliated with Muhammad

Ibrahim Bazzi (SDGT), at least one of which maintained an account at LCB (Global Electrical

Group Holding SAL) before it was closed in 2012. Zgheib was also listed as a founder of this

company as well as another company, Africa Middle East Investment Holding SAL (SDGT)

owned and controlled by Bazzi.

       1266. Mr. Zgheib is registered as the attorney and co-founder for four companies

affiliated with Ibrahim Issawi (and attorney for three more). At least three of the companies

maintained accounts at LCB before those accounts were closed.

       1267. Mr. Zgheib is registered as the attorney and co-founder for four companies

affiliated with Muhammad Issam Abu Darwish and his brother (and attorney for three more). Three

of the companies – Ras Beirut 1442 SAL, Ideal Development I.D. SAL and Builders International

SAL – maintained an account at LCB before the bank was forced to close it and it migrated to

Defendant BANQUE LIBANO-FRANÇAISE.



                                                  267
                   k. Aline George Choucair Prince

       1268. Aline George Choucair Prince is an attorney for the law firm of Tyan & Zgheib.

       1269. She is registered as co-founder for two companies affiliated with Muhammad

Ibrahim Bazzi (SDGT), at least one of which maintained an account at LCB (Global Electrical

Group Holding SAL) before it was closed in 2012. Ms. Prince was also listed as a founder of

Africa Middle East Investment Holding SAL (SDGT) owned and controlled by Mr. Bazzi.

       1270. Ms. Prince is listed as the co-founder of two companies controlled by Ibrahim

Issawi and as co-founder of another company together with Wa’el Ahmad Issawi, who is a

shareholder and a board member.

       1271. She is registered as the co-founding attorney for three companies affiliated with

Muhammad Issam Abu Darwish and his brother Sami. Two of the companies – Ras Beirut 1442

SAL and Builders International SAL – maintained an account at LCB before the bank was forced

to close it and the account migrated to Defendant BANQUE LIBANO-FRANÇAISE.

                   l. Claire Elias Assaf Abu Rajili

       1272. Claire Elias Assaf Abu Rajili is an attorney for the law firm of Tyan & Zgheib.

       1273. She was registered as a co-founder for Global Electrical Group Holding SAL,

which is controlled by Muhammad Ibrahim Bazzi (SDGT) and which maintained an account at

LCB before it was closed in 2012.

       1274. Ms. Abu Rajili was listed as the co-founder of four companies controlled by

Ibrahim Issawi and as attorney for another company controlled by Ibrahim Issawi. One of those

companies, Investment Group for Construction and Development SAL, owned an account at LCB

before the bank was forced to close it in 2010.




                                                  268
       1275. She was registered as the co-founder for three companies and as attorney of one

company controlled by Muhammad Issam Abu Darwish. One of the companies – Ras Beirut 1442

SAL – maintained an account at LCB before the bank was forced to close it and the account

migrated to Defendant BANQUE LIBANO-FRANÇAISE.

       1276. Ms. Abu Rajili was listed as the co-founder of Builders International SAL, where

Sami Issam Abu Darwish was listed as a shareholder, authorized signatory and board member.

       1277. Builders International SAL maintained account no. 32740* at LCB before the bank

was forced to close it in August 2011.

           7. LEBANESE ACCOUNTANTS / AUDITORS ASSOCIATED WITH BAC
              COMPANIES

       1278. Hezbollah utilizes a small subset of Lebanese accountants and auditors to help

maintain and “audit” its network of companies. The association of one of these accountants or

auditors with an entity or account provides additional evidence that the entity or account is

controlled by Hezbollah.

                  a. Jihad Muhammad Qansu

       1279. Jihad Muhammad Qansu serves as statutory auditor of numerous companies

associated with Hezbollah.

       1280. On February 2, 2018, Mr. Qansu was designated as an SDGT by the U.S.

Department of the Treasury for his role as financial manager of Al-Inmaa Engineering and

Contracting SARL (SDGT).

       1281. Mr. Qansu is a business associate of Hezbollah operative and financier Adham

Tabaja (SDGT), and assists Mr. Tabaja “in accounting matters, including resolving bank account

issues.”

       1282. As part of his role in Al-Inmaa, Mr. Qansu worked on the company’s operations

                                                269
together with Muhammad Al-Mukhtar Kallas (SDGT). He is affiliated, as founder or shareholder,

with several companies that are part of the Tabaja and Tajideen networks.

       1283. Jihad Muhammad Qansu is statutory auditor of the following BAC companies:

                  Al-Inmaa Engineering and Contracting SARL (SDGT, discussed
                   above, accounts at Defendants SGBL, FENICIA BANK, LEBANON &
                   GULF BANK, MEAB BANK, BANK OF BEIRUT AND THE ARAB
                   COUNTRIES, and BANQUE LIBANO-FRANÇAISE);

                  Amigo Travel and Transport SAL (account at Defendant BYBLOS
                   BANK);

                  Global Touristic Services SAL (GTS) (discussed above, account at
                   Defendant BYBLOS BANK);

                  Golden Fish (Offshore) SAL (SDGT). Mr. Qansu is also a shareholder
                   (holding 495 shares), co-founder, and board member of the company;

                  Rayan Foods SAL (discussed above);

                  Société Orientale Libanaise d’Investissement et Développement
                   SAL, (discussed above, account at Defendant BYBLOS BANK); and

                  Interafrica Trading Company ITC SAL Offshore (accounts at
                   Defendants FRANSABANK and BANK OF BEIRUT).

                   b. Mashhur Abd al-Nabi Hamqah

       1284. Mashhur Abd al-Nabi Hamqah serves as statutory auditor of the following

Hezbollah-controlled entities:

                  Atlas Holding SAL (discussed above, account at Defendants SGBL and
                   BANK AUDI);

                  Shahed Pharm Drugstore SARL (discussed above, account at
                   Defendant LEBANON AND GULF BANK); and

                  Amana Plus Company SAL (discussed above, account at Defendant
                   LEBANON AND GULF BANK).

                   c. Shawqi Ra’if Abu Khalil

       1285. Shawqi Ra’if Abu Khalil serves as statutory auditor of numerous companies

                                                  270
associated with the Tajideen Network, including the following list of Hezbollah-controlled

entities:

                      Ovlas Trading SAL (Offshore) (discussed above, accounts at
                       Defendants BANK AUDI SAL and LEBANON AND GULF BANK);

                      Afrimex (Offshore) SAL (discussed above, accounts Defendants
                       BYBLOS BANK and BANK AUDI, and previously at LCB);

                      Hyram Maritime SAL (discussed above, account at Defendant BANK
                       OF BEIRUT AND THE ARAB COUNTRIES);

                      Al-Dalhamiya Country Club Company (discussed above);

                      Company for Development and Prosperity (discussed above);

                      Distributions and Agencies Company SAL (discussed above);

                      Al-Burhan Growth and Development Company SAL;

                      Trust & Safety RE. Investment SAL;

                      Leaders of Supply & Products (Offshore) SAL (accounts at
                       Defendants BANK OF BEIRUT, BANK AUDI and LEBANON AND
                       GULF BANK, and previously at LCB); and

                      Galaxy Flame Trading SAL Offshore, (account at Defendant BANK
                       OF BEIRUT, and previously at LCB).

                       d. Edmond Youssef Saadeh

        1286. Edmond Youssef Saadeh serves as statutory auditor of the following Hezbollah-

controlled entities:

                      Car Escort Services (Offshore) SAL (SDGT, discussed above,
                       account at Defendant JAMMAL TRUST BANK);

                      Spectrum International Investment Holding SAL (SDGT, discussed
                       above, accounts at Defendants LEBANON AND GULF BANK,
                       JAMMAL TRUST BANK and BANK AUDI); and

                      Spectrum (Offshore) SAL (discussed above).




                                                   271
                  e. Zuhayr Habib Saydani

       1287. Zuhayr Habib Saydani serves as statutory auditor of numerous companies

associated with Hezbollah, including the following entities controlled by Nazim Ahmad, the Ali

Ahmed Group, Faysal Mustafa Ahmad, Muhmmad Isa Abu Darwish and the Nassour clan:

                 Primo International SAL Offshore (discussed above, accounts at
                  Defendants BLOM BANK and BANQUE LIBANO-FRANÇAISE);

                 Blue City SAL         (discussed    above,   account   at   Defendant
                  FRANSABANK);

                 Golden Square SAL (account at Defendant FRANSABANK);

                 ACE Group SAL (discussed above, account at Defendant
                  FRANSABANK);

                 Paloma Group SAL (discussed above, account at Defendant
                  FRANSABANK);

                 Beirut Diam SAL (discussed above);

                 Enovation Digital SAL;

                 Hariss 929 Real Estate SAL;

                 Atilla SAL;

                 Heliopolis SAL;

                 Millennium Management SAL;

                 Estonia SAL;

                 Hart Gems SAL;

                 Diane Real Estate SAL;

                 KD SAL - Holding;

                 Spider Group SAL (discussed above); and

                 AD 730 SAL.

                                                272
IX.     DEFENDANTS’ MATERIAL SUPPORT TO HEZBOLLAH

        A.       BANK AL MADINA: THE BETA TEST FOR LEBANESE CANADIAN
                 BANK

        1288. Bank Al Madina, a Lebanese financial institution that collapsed in 2003, provides

a prime example of how The System in Lebanon operates and how Hezbollah capitalizes on the

institutional corruption of the Lebanese state.

        1289. The collapse of Bank Al Madina also served as a prelude to migration of Hezbollah

BAC accounts from that institution to LCB and eventually to Defendants in this action.

        1290. Bank Al Madina was established by Saudi interests at the end of 1982 with a single

branch in Hamra. It later acquired and maintained a sister bank, United Credit Bank (UCB), which

was also involved in Bank Al Madina’s massive fraud, money laundering and terror financing.

        1291. In 1984 a majority stake was acquired by the Abu-Ayash family, two Druze

brothers with dual Lebanese-Saudi citizenship from the town of Baakline: Adnan Abu Ayash and

Ibrahim Abu Ayash.

        1292. In the 1990s the bank acquired six additional branches purchased from Prosperity

Bank.

        1293. During this time, Ibrahim Abu Ayash came to rely heavily on Abd al-Rahim

Koleilat as a chief aide.

        1294. Koleilat worked closely with the head of Syrian Military Intelligence in Lebanon

at that time, Major General Rustom Ghazali, and the bank served as a slush fund for Syrian

generals and Lebanese politicians.81

        1295. Koleilat’s daughter, Rana Koleilat, was used a key conduit in the kickback scheme



81
        For example, according to a report prepared by Fortress Global Investigations, Koleilat facilitated a large
payment to the then-Syrian Defense Minister’s account at Defendant BLOM BANK.

                                                           273
that supplied Syrian and Lebanese politicians and security services with cash, real estate, cars, and

jewelry in exchange for protecting and facilitating a multibillion-dollar money laundering

operation that allowed Saddam Hussein and Russian gangsters to hide income and convert dirty

money into legitimate bank accounts around the world.

         1296. It also provided a haven for Hezbollah’s investments and a vehicle for Hezbollah’s

BAC money laundering network for West African Conflict Diamonds.82

         1297. When Al Madina collapsed in early 2003, it had been looted of about $1.65 billion.

The Lebanese Special Investigation Commission to Combat Money Laundering Crimes issued a

decision on October 7, 2003 accusing Rana Koleilat, the brothers Adnan and Ibrahim Abu Ayyash,

and others of stealing hundreds of millions of U.S. dollars from Bank Al Madina and forging

documents to cover this theft.83

         1298. The exploitation and collapse of Bank Al Madina foreshadowed several patterns

that would recur with LCB and which are endemic to The System:

                     The involvement (within the bank itself) of a Hezbollah operative;

                     Use of commercial and residential real estate as a means of converting
                      illicit proceeds into “respectable” investments;

                     Distribution of corporate and real estate holdings to family members;

                     Use of overlapping networks of lawyers and auditors tied to multiple
                      BAC networks; and

                     Use of U.S. correspondent accounts to clear U.S. dollar-denominated
                      funds transfers.


82
        According to the same Fortress Global Investigations report, several million U.S. dollars were also transferred
to the Martyrs Foundation Lebanon.
83
          Adnan Abu Ayash filed a lawsuit against Bank Al Madina, United Credit Bank, Rana Koleilat and others in
the United States District Court for the Southern District of New York, in November 19, 2004. Rana Koleilat herself
filed a complaint in Lebanon against the Abu Ayyash brothers and others for forgery, fraudulent use, fabrication of
crimes and slander, intimidation and extortion of money.

                                                             274
       1299. The involvement of a Hezbollah operative within the bank was demonstrated in

2004 when U.S. prosecutors charged Naji Antoine Abi Khalil with attempting to purchase night

vision goggles and other military equipment for Hezbollah.

       1300. Khalil’s connections to Bank Al Madina came to light when he bragged to

undercover agents that he travelled the world picking up cash to be deposited in the bank on behalf

of Hezbollah (and the Russian mafia).

       1301. Khalil was not only an employee of Bank Al Madina, but he also played in a role

in at least three related companies owned and controlled by Adnan Abu Ayash and Ibrahim Abu

Ayash, the owners of Bank Al Madina:

                  Al Madina Shipping Company LLC, Company Registration Number
                   74500;

                  Maritime City Company, Company Registration Number 74502; and

                  Al Madina Travel & Swimming Company, Company Registration
                   Number 74501.

       1302. The use of commercial and residential real estate as a means of converting illicit

proceeds into “respectable” investments is illustrated by a review of corporate assets held by Rana

Koleilat which show a portfolio of companies, particularly in the real estate field. It also shows

that her father, Abd al-Rahim Koleilat, and mother, Masarra Salah Sanadiki, held stakes in several

of these companies, and that others were held together with Hezbollah facilitator, Saleh Ali Assi.

       1303. For example, the following is a partial list of real estate holding companies that

were controlled by Rana Koleilat and one or both of her parents:

                  R 2679 Real Estate SAL, Rana Koleilat’s mother is listed as a
                   shareholder, and Fadi Adel Jamal al-Din is listed as the company’s
                   attorney;




                                                   275
                    Rana K. Holding SAL, both of Rana Koleilat’s parents are listed as
                     shareholders, and Fadi Adel Jamal al-Din is listed as the company’s
                     attorney;

                    R and I Real Estate SAL, both of Rana Koleilat’s parents are listed as
                     shareholders, and Fadi Adel Jamal al-Din is listed as the company’s
                     attorney;

                    V 46 Real Estate, both of Rana Koleilat’s parents are listed as
                     shareholders, and Fadi Adel Jamal al-Din is listed as the company’s
                     attorney;

                    V 58 Real Estate SAL, both of Rana Koleilat’s parents are listed as
                     founders; and

                    V 55 Real Estate SAL, Rana Koleilat’s mother is listed as a
                     shareholder.

        1304. The following real estate holding companies were founded by Rana Koleilat but

controlled by Hezbollah facilitator Saleh Ali Assi and his family:

                    V69 Real Estate SAL; and

                    Al Mansouri Real Estate Company.

        1305. Fadi Adel Jamal al-Din is listed as the attorney for both companies, as well as a

board member and minority shareholder.

        1306. Rana Koleilat also allegedly worked closely with her boyfriend and fellow bank

employee, Rene Moawad, to syphon millions of dollars for their private use.

        1307. Evidence collected by investigators for the Abu Ayash brothers indicates that much

of this money flowed through correspondent accounts in New York.84

        1308. In the aftermath of Bank Al Madina’s collapse, Rana Koleilat and the Abu Ayash



84
         For example, on January 28, 2003, $2 million U.S. dollars were deposited into Rene Moawad’s account at
Defendant BANK OF BEIRUT in Beirut. The deposit consisted of two checks in the amount of $1 million U.S. dollars
each, check #014354 drawn on Bank Al Madina and Check #297006 drawn on United Credit Bank in Beirut. One day
later, Moawad apparently transferred $1 million U.S. dollars from his account at United Credit Bank via Wachovia
Bank in New York to an account held by Defendant BANK OF BEIRUT for the benefit and credit of “Rene Moawad.”

                                                          276
brothers sued and countersued, and the Central Bank of Lebanon seized whatever assets it could

to pay depositors, but even fifteen years later the results of the various Lebanese investigations

remain sealed.

       1309.     Rana Koleilat was eventually arrested in Brazil after fleeing Lebanon but did not

face any serious legal jeopardy.

       1310. Similarly, the collapse of Bank Al Madina led to certain modifications but no major

adverse impact on The System.

       1311. In fact, it appears that Bank Al Madina provided a template to Hezbollah on how

to more fully integrate financial institutions into its narcoterrorism conspiracy and it further

demonstrated how elements of the Lebanese political system and judiciary would cover for The

System when a Lebanese financial institution’s illicit activities was publicly exposed.

       1312.     For example, shortly after Bank Al Madina’s collapse, LCB acquired its branches

in predominantly Shi’a municipalities.

       1313. Many of the accounts belonging to Hezbollah’s BAC network for West African

Conflict Diamonds and money laundering also migrated to LCB.

       1314. Likewise, the role played by Hezbollah operative Naji Antoine Abi Khalil at Bank

Al Madina (discussed above) was undertaken by Ahmad Ibrahim Safa, Associate General Manager

for Branches and Operations at LCB (and former Deputy General Manager of Defendant

JAMMAL TRUST BANK), who actively worked to ensure that LCB granted Hezbollah

institutions exceptions from the bank’s policy of requiring cash transaction slips (“CTS”) for cash

transactions greater than $10,000.

       1315. Georges Zard Abou Jaoude is the former Chairman and General Manager of LCB.

He formerly served as the Chair of LCB’s Anti-Money Laundering Committee.



                                                   277
       1316. Muhammad Hamdoun is the former Deputy General Manager of LCB and served

on LCB’s Executive Board. He served as the Vice Chair of LCB’s Anti-Money Laundering

Committee.

       1317. Mr. Safa reported directly to Mr. Abou Jaoude and functioned as Mr. Hamdoun’s

deputy and was effectively Hezbollah’s representative at the bank.85

       1318. Several additional members of LCB’s management worked at Hezbollah’s

direction and facilitated its use of LCB as a vehicle for its BAC operations.

       1319. In sum, over time LCB became a significant Hezbollah asset.

       1320. LCB owned Prime Bank in The Gambia and Sofibanque in the Democratic

Republic of Congo.

       1321. Prime Bank was controlled by Muhammad Bazzi (SDGT) and served as

Hezbollah’s BAC’s preeminent money laundering vehicle in West Africa.

       1322. Mr. Ghassan W. Haikal (Deputy General Manager of LCB) and Mr. Ahmad Safa

served on Prime Bank’s board of directors together with Mr. Bazzi’s business partner, Fadi George

Mazegi.

       1323. At that time, CTSs required disclosure of the source of funds deposited and were

filed with the Central Bank of Lebanon.

       1324. The LCB clients granted exceptions by Ahmad Safa included Hezbollah operatives

and entities, like the Martyrs Foundation Lebanon.

       1325. Ahmad Ibrahim Safa is the brother-in-law of Amin Muhammad Cherri (SDGT), a

Hezbollah member of parliament, shareholder in the Lebanese Communications Group (SDGT)

and business partner of Adham Tabaja (SDGT), co-head of Hezbollah’s BAC.



85
       In 2010, Mr. Safa left LCB and assumed a new position at Lebanon’s Banking Control Commission.

                                                       278
       B.      SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL

               1.     SGBL’S PREDECESSOR, LCB, CONSPIRED WITH AND AIDED
                      AND ABETTED HEZBOLLAH

       1326. LCB was a commercial bank based in Beirut, Lebanon that maintained a network

of 35 branches in Lebanon and a representative office in Montreal, Canada.

       1327. In 2011, the bank was eighth largest among Lebanese banks in assets.

       1328. In the years before LCB’s legal implosion, the bank served as a core Hezbollah

asset within The System.

       1329. As described further below, LCB provided material support that aided and abetted

Hezbollah in multiple ways: maintaining accounts for Hezbollah institutions and Hezbollah

officials, actively participating in Hezbollah’s trade based money laundering operations,

disregarding minimal anti-money laundering rules on Hezbollah’s behalf, and operating banks in

The Gambia and the Democratic Republic of Congo that were controlled by Hezbollah’s BAC and

were used by it to launder billions of U.S. dollars for the BAC and Iran.

       1330. LCB’s role as a Hezbollah asset began in large part with the collapse of Hezbollah’s

prior bank of choice, Bank Al Madina.

       1331. Shortly after Bank Al Madina’s collapse, LCB acquired its branches in

predominantly Shi’a municipalities.

       1332. Many of the accounts belonging to Hezbollah’s BAC network for West African

Conflict Diamonds and money laundering migrated from Bank Al Madina to LCB – as they would

again a decade later from LCB to Defendants herein.

       1333. Likewise, the role played by Hezbollah operative Naji Antoine Abi Khalil at Bank

Al Madina (discussed above) was undertaken by Ahmad Ibrahim Safa, Associate General Manager




                                                   279
for Branches and Operations at LCB (and former Deputy General Manager of Defendant

JAMMAL TRUST BANK).86

       1334. One of the key advantages for the BAC in having nearly unfettered access to a

financial institution like LCB was its ability to launder vast quantities of narcotics proceeds and to

use this access as a marketing tool to attract business from other transnational criminal

organizations.

       1335. At the same time, as Hezbollah’s narcoterrorism footprint grew, U.S. law

enforcement’s investigation of it intensified.

       1336. As a result, on January 26, 2011, the U.S. Department of the Treasury designated

Mr. Joumaa under the Foreign Narcotics Kingpin Designation Act, together with the Hassan Ayash

Exchange and the Elissa Exchange for their roles in his laundering of narcotics proceeds.

       1337. This was quickly followed on February 10, 2011, by the U.S. Department of the

Treasury, Financial Crimes Enforcement Network (“FinCEN”), issuing a proposed rule and a

finding that LCB “is a financial institution of primary money laundering concern.”

       1338. The proposed rule would have prohibited U.S. financial institutions from opening

or maintaining correspondent or payable-through accounts for LCB.

       1339. FinCEN’s action was based on its determination that there was reason to believe

that LCB (and certain Lebanese exchange houses) had been routinely used by Hezbollah-affiliated

drug traffickers and money launderers operating in various countries in Central and South

America, Europe, Africa, and the Middle East.

       1340. FinCEN also determined that there was reason to believe that LCB managers were

complicit in the network’s money laundering activities:



86
       In 2010, Mr. Safa left LCB and assumed a new position at Lebanon’s Banking Control Commission.

                                                       280
                 LCB managers are linked to Hezbollah officials outside Lebanon. For
                 example, Hezbollah’s Tehran-based envoy Abdallah Safieddine is involved
                 in Iranian officials’ access to LCB and key LCB managers, who provide
                 them banking services.87

        1341. In February 2011, after the public disclosures by the United States government

revealed that LCB was a central actor in BAC’s money laundering network for Hezbollah, the

potential dangers posed to The System, including the entire Lebanese banking sector, became

immediately apparent.

        1342. Lebanon’s Central Bank and largest commercial banks sought to treat LCB’s

conduct as aberrational and resolve all legal issues with the United States immediately. But as the

Complaint sets forth in detail, even though the conduct of LCB and its subsidiaries in The Gambia

and the Democratic Republic of Congo set it apart as Hezbollah’s flagship bank, it was always

only one (albeit important) financial transit point for The System.

        1343. In June 2011 SGBL acquired LCB.

        1344. In December 2011, the U.S. Department of Justice filed a civil complaint against

LCB – which was by that time effectively owned and controlled by Defendant SGBL.

                      a. LCB Participated in Hezbollah’s Narcotics Money Laundering
                         Operations and Transferred Over $250 Million for Hezbollah Through
                         its New York Correspondent Bank Accounts

        1345. In coordination with Hezbollah-BAC commander Abdallah Safieddine, Ayman

Joumaa, the previously discussed narcotics trafficker and money launderer, controlled an

international network of drug traffickers that transported, distributed and sold multi-ton bulk




87
         Abdallah Safieddine, who was designated an SDGT on May 17, 2018, is Hezbollah’s representative to Iran
and acts as a conduit between Hezbollah and the IRGC. Mr. Safieddine was responsible in large part for obtaining the
resources to fund the IRGC-QF-orchestrated effort to target American service members in Iraq, and a key source of
his funding for the IJO derived from narcotics trafficking.

                                                            281
shipments of cocaine from South America, and laundered the proceeds—as much as $200 million

U.S. dollars per month on Hezbollah’s behalf.

       1346. In 2012, Mr. Joumaa’s network was described by David S. Cohen, then-Under

Secretary for Terrorism and Financial Intelligence, as “a sophisticated multi-national money

laundering ring, which launders the proceeds of drug trafficking for the benefit of criminals and

the terrorist group Hezbollah.”

       1347. The DOJ’s November 23, 2011 Joumaa indictment alleged that he and his co-

conspirators “coordinated the shipment of tens of thousands of kilograms of cocaine, including at

least 85,000 kilograms of cocaine sold to Los Zetas, a Mexican drug cartel, between in or around

2005 to in or around 2007.”

       1348. The DOJ’s Joumaa indictment further alleged that he laundered hundreds of

millions of dollars in drug proceeds from West Africa, Europe, Mexico and the United States,

largely for cocaine suppliers in Colombia and Venezuela, who paid Mr. Joumaa’s organization a

fee of between 8 and 14 percent of the laundered proceeds.

       1349. According to DOJ, at least hundreds of millions of dollars in U.S. banknotes were

transported annually from Benin and other West African countries to Lebanon by money couriers,

hawaladars, and currency brokers, often through Ghana.

       1350. These U.S. dollars included the proceeds of car sales from the Benin car parks,

along with the proceeds of narcotics trafficking, money laundering, and other crimes.

       1351. A significant portion of this money moved through courier and security networks

controlled by Hezbollah.

       1352. The bulk cash was often flown from Ghana directly to Beirut’s airport where Wafiq

Safa’s Hezbollah personnel would oversee the deliveries and ensure that the funds made their way



                                                  282
to Hezbollah’s preferred exchange houses.

       1353. The proceeds of the car sales helped to conceal and disguise the true source, nature,

ownership, and control of Hezbollah’s narcotics sales proceeds (primarily from cocaine sales in

Europe) from U.S. correspondent banks and law enforcement agencies.

       1354. New Line Exchange, Elissa Exchange and Hassan Ayash Exchange were all used

by Hezbollah and Ayman Joumaa’s network to move bulk cash into Lebanon.

       1355. LCB then served as the favored destination for the funds.

       1356. Other Defendants, including BLOM BANK and MEAB BANK, were also used to

facilitate U.S. dollar–denominated transfers through their U.S. correspondent accounts, in part, for

Hezbollah’s benefit.

       1357. According to the U.S. government, between January 2007 and January 2011, the

Hassan Ayash Exchange participated in this money-laundering conspiracy by sending

approximately $142 million U.S. dollars by wire transfer to the United States to purchase or ship

used cars that were ultimately sold to mask the original origin of the narcotics proceeds from U.S.

correspondent banks and law enforcement agencies.

       1358. In the same period, the Elissa Exchange participated in the money-laundering

conspiracy by sending approximately $62 million U.S. dollars by wire transfer to the United States

to purchase or ship used cars.

       1359. Of the approximately $204 million U.S. dollars wired by the exchanges to the

United States, approximately 84 percent of the money originated from accounts owned at LCB,

showing the extent of LCB’s involvement in the money laundering scheme.

       1360. According to the U.S. Government, both the Hassan Ayash Exchange and LCB

knew that these transactions were:



                                                   283
               [T]he proceeds of illegal activities and that the transfers were in furtherance
               of a scheme intended to conceal and disguise the true source, nature,
               ownership, and control of those proceeds, and to promote those illegal
               activities; and that this money laundering scheme benefitted Hezbollah.
               (Emphasis added.)

       1361. FinCEN’s February 10, 2011 report described how Mr. Joumaa instructed LCB to

perform wire transfers in furtherance of two money laundering schemes:

               [S]ome of the funds move to LCB’s U.S. correspondent accounts via
               suspiciously structured electronic wire transfers to multiple U.S.-based used
               car dealerships—some of which are operated by individuals who have been
               separately identified in drug-related investigations. The recipients use the
               funds to purchase vehicles in the United States, which are then shipped to
               West Africa and/or other overseas destinations, with the proceeds ultimately
               repatriated back to Lebanon. Other funds are sent through LCB’s U.S.
               correspondent accounts to pay Asian suppliers of consumer goods, which
               are shipped to Latin America and sold, and the proceeds are laundered
               through a scheme known as the Black-Market Peso Exchange, in each case
               through other individuals referred to in this finding or via companies owned
               or controlled by them.

       1362. According to FinCEN, Hezbollah derived financial support from this narco-

trafficking and money-laundering scheme, and LCB managers were complicit in the money

laundering activities.

       1363. The U.S. Department of the Treasury also found that LCB was the favored bank for

the Joumaa-Hezbollah illegal banking activity:

               With respect to the exchanges and companies related to Ayman Joumaa,
               numerous instances indicate that substantial amounts of illicit funds may
               have passed through LCB. Since January 2006, hundreds of records with a
               cumulative equivalent value of $66.4 million identified a Lebanese bank
               that originated the transfer; approximately half of those were originated by
               LCB, for a cumulative equivalent value of $66.2 million, or 94%, thus,
               indicating that LCB probably is the favored bank for these exchange houses,
               particularly in the context of illicit banking activity. Similarly, a review of
               all dollar-denominated wire transfers with the two primary exchange houses
               either as sender or receiver between January 2004 and December 2008
               showed 72% originated by one of the exchange houses through LCB.




                                                    284
          1364. The movement of money was also facilitated by Oussama Salhab, a Hezbollah

operative born in the Bekaa Valley in Lebanon, a Hezbollah stronghold. Mr. Salhab, who is

described further below, controlled a network of money couriers based primarily in West Africa.

          1365. Proceeds from the drug sales were transported by the BAC to Beirut, deposited as

bulk cash into the exchange houses, which in turn deposited the currency (primarily U.S. dollars)

into their LCB accounts.

          1366. Mr. Joumaa or the exchange houses he directed then instructed LCB to perform

wire transfers in furtherance of at least two trade-based money laundering operations.

          1367. In the first operation, Abou Jaoude, Mr. Hamdoun, and Mr. Safa oversaw LCB’s

transfers of large U.S.-dollar-denominated sums used to purchase used cars throughout the United

States.

          1368. The wire transfers passed through LCB’s correspondent bank accounts at five New

York banks: Bank of New York Mellon, Standard Chartered Bank, Wells Fargo Bank, JPMorgan

Chase Bank, and Mashreq Bank.

          1369. LCB made repeated, substantial use of the correspondent banking services of New

York banks. Between 2007 and 2011, approximately 30 used-car purchasers received over 3,400

wire transfers totaling over $247 million U.S. dollars.

          1370. Account holders other than the Hassan Ayash Exchange and Elissa Exchange

initiated additional wire transfers of over $59 million U.S. dollars from accounts at LCB to bank

accounts in the United States to purchase or ship used cars in furtherance of the money laundering

conspiracy.

          1371. Individuals linked to Hezbollah who sent wire transfers into the United States to

purchase used cars as part of the money laundering scheme included Khodor Fakih, a Hezbollah



                                                   285
operative from Lebanon who worked in the car business in Cotonou, Muhammad Hassan

Hammoud, a Hezbollah supporter from Lebanon who owned a shipping company in Cotonou, and

Youssef Sobhi Nehme, a self-proclaimed Hezbollah supporter.

       1372. The car buyers in the United States used the money transferred from LCB via its

New York correspondent banks to purchase used cars.

       1373. In the other money-laundering scheme, Abou Jaoude, Mr. Hamdoun, and Mr. Safa

oversaw LCB’s transfers of large amounts of U.S. dollar-denominated funds that Mr. Joumaa and

other Hezbollah-affiliated drug traffickers used to buy consumer goods from Asian suppliers.

       1374. According to the U.S. government, Hezbollah derived financial support from these

criminal activities, and LCB managers were complicit in the money laundering scheme.

       1375. The electronic funds transfers passed through LCB’s correspondent bank accounts

in the same five New York banks as in the other scheme: Bank of New York Mellon, Standard

Chartered Bank, Wells Fargo Bank, JPMorgan Chase Bank, and Mashreq Bank.

       1376. The consumer goods purchased from Asia by Mr. Joumaa’s network and other

Hezbollah drug traffickers were often shipped to Central and South America and sold. The

proceeds of the sales were then laundered through the Black-Market Peso Exchange.

       1377. Through these trade-based money laundering operations, LCB provided funds and

services to or for the benefit of Hezbollah and participated in a channel for laundering proceeds of

narcotics trafficking and other unlawful activities, to generate profits, fees and commissions to be

paid to Hezbollah operatives and supporters who were involved in the money laundering scheme.

                   b. LCB Maintained Accounts for Various Hezbollah-Controlled Entities

       1378. As noted above, according to a December 2011 report in The New York Times, after

Defendant SGBL acquired LCB in June 2011, “auditors brought in to scrub [LCB’s] books



                                                   286
discovered nearly 200 accounts that were suspicious for their links to Hezbollah and their classic

signs of money laundering.”

        1379. This reporting significantly underestimated the number of accounts maintained by

LCB for Hezbollah-affiliated individuals and entities and IRGC-controlled entities.

        1380. Although neither SGBL nor the Lebanese government publicly disclosed the audit

trails or lists of identified Hezbollah individuals or entities, they did compile and circulate lists of

more than 200 individuals and entities linked to Hezbollah that exhibited “classic signs of money

laundering.”

        1381. Those classic signs of money laundering were summarized in an August 13, 2007

LCB Internal Audit Report that described, among other things, a total amount of transactions

during an 18 month period totaling $5 billion with “[l]arge amounts … being withdrawn and paid

cash to different parties” and accounts showing a “big volume of movement” but “very low

balances (below USD 5,000) reflecting the fact that accounts are being used [on a] transitory basis

for funds transfer[s].”88

        1382. The 2007 Internal Audit Report largely tracked the same entities that SGBL and

the Lebanese government would later flag in 2011-2012.

        1383. The list compiled by Defendant SGBL and the Lebanese government included

several prominent, senior Hezbollah financiers who would later be designated SDGTs (e.g. Adham

Hussein Tabaja, Muhammad Ibrahim Bazzi), as well as key currency exchange houses Hezbollah

used to launder its black-market diamonds and narcotics trafficking proceeds and several of the

key drug traffickers themselves (e.g. Ayman Joumaa and his brothers).

        1384. In addition, the SGBL and Lebanese government lists catalogued almost 200 other



88
        See, Nahl v. Abou Jaoude, No. 15-cv-9755 (S.D.N.Y.).

                                                        287
individuals and companies that were, and are, part of Hezbollah’s BAC, ranging from Conflict

Diamond moguls based in West Africa to food suppliers and mineral exporters based in the

Democratic Republic of Congo to diamond dealers and smugglers based in Dubai and Antwerp.

        1385. According to one of LCB’s largest shareholders (Ghazi Abu Nahl), “on June 25,

2007, LCB’s Internal Audit Division audited the compliance unit. The audit noted that a number

of accounts at the Bank were unusually active, with large incoming and outgoing transfers. The

audit also noted that many of these accounts had unusual movement of funds between accounts.”89

        1386. As discussed herein, Hezbollah has long profited from its networks of Conflict

Diamond traders and money launderers based in Africa, the Persian Gulf, Belgium and South

America.

        1387. These networks, controlled by prominent BAC facilitators, were at the center of

both the 2007 LCB Internal Audit and the later investigation by the Lebanese government.

        1388. At LCB, matters did not improve after 2007. According to Mr. Abu Nahl’s lawsuit,

a February 2010 Internal Audit Division review of the bank’s Anti-Money Laundering compliance

unit found “no evidence that proper and permanent control [was] being performed over some

accounts witnessing frequent flow of large funds transfers” and that “the Compliance Unit does

not generate on a daily basis [a] consolidated physical cash report that aggregates all cash deposits

done by a single client, [on] the same day, and in multiple accounts totaling more than $10,000.”

        1389. Considering that LCB maintained accounts for several exchange houses and many,

if not most, of Hezbollah’s leading narcotics traffickers and money launderers, the bank’s

policies—or rather, the absence thereof—make sense.




89
        The Internal Audit report and other material facts are described in detail in Nahl v. Abou Jaoude, No. 15-cv-
9755 (S.D.N.Y).

                                                            288
       1390. For instance, as described above, LCB maintained a banking relationship with the

Hassan Ayash Exchange, Elissa Exchange, and New Line Exchange Trust Co. (all designated

SDNTKs on January 26, 2011).

       1391. New Line Exchange Trust Co.’s principal, Ziyad Muhammad Youssef (also

designated an SDNTK), maintained an account at LCB that had a balance of over $10 million

when it was frozen and migrated to SGBL.

       1392. As noted throughout the Complaint, Defendant SGBL did not freeze at least tens

of millions of dollars it held for more than 200 individuals and entities linked to Hezbollah that

exhibited “classic signs of money laundering.”

       1393. Instead, Defendant SGBL temporarily froze a handful of accounts and watched as

Hezbollah’s BAC moved hundreds of its LCB accounts laterally to other Lebanese banks including

nearly all Defendants.

       1394. Of course, because Defendant SGBL was itself an active participant in The System

(though not on the scale of LCB), neither money laundering conducted through these identified

accounts nor the individuals and entities surprised Defendant SGBL or any of the banks that picked

up the BAC business LCB lost.

       1395. Although Defendant SGBL undertook a review of Hezbollah’s accounts at LCB

and formulated the list described above, LCB previously maintained banking relationships with

numerous other Hezbollah individuals and entities that never appeared on the list.

       1396. Moreover, there is no public indication that Defendant SGBL ever closed these

“phantom accounts.”

       1397. For example, LCB maintained accounts for Bayt al-Mal and Yousser Company for

Finance and Investment, which are key parts of Hezbollah’s financing operations.



                                                  289
       1398. On September 7, 2006, the U.S. Department of the Treasury designated Bayt al-

Mal and Yousser as SDGTs, announcing that it was “target[ing] Hizballah’s Bank.”

       1399. The U.S. Department of the Treasury found that “Bayt al-Mal and Yousser

Company function as Hizballah’s unofficial treasury, holding and investing its assets and serving

as intermediaries between the terrorist groups and mainstream banks.”

       1400. The U.S. Department of the Treasury further found that “Bayt al-Mal is a

Hezbollah-controlled organization that performs financial services for the terrorist organization.

Bayt al-Mal operates under the direct supervision of Hezbollah Secretary General Hassan

Nasrallah. As Hizballah’s main financial body, Bayt al-Mal serves as a bank, creditor, and

investment arm for Hezbollah.”

       1401. According to the U.S. Department of the Treasury, “Bayt al-Mal utilizes the

Yousser Company for Finance and Investment to secure loans and finance business deals for

Hizballah companies.”

       1402. The head of Bayt al-Mal, Hussein al-Shami, was also a director of Yousser.

       1403. The U.S. Department of the Treasury described Mr. Shami as “a senior Hezbollah

leader who has served as a member of Hezbollah’s Shura Council [i.e., the council that runs

Hezbollah] and as the head of several Hezbollah-controlled organizations, including the Islamic

Resistance Support Organization. Mr. Shami is also responsible for foreign donations to Hezbollah

fundraising organizations.”

       1404. LCB’s banking relationships with Bayt al-Mal and Yousser were managed out of

LCB’s Airport Road branch.

       1405. Hezbollah also maintained bank accounts at various LCB branches in Lebanon for

the Martyrs Foundation-Lebanon.



                                                  290
       1406. As described above, the Martyrs Foundation–Lebanon is an integral part of

Hezbollah and constitutes a key part of Hezbollah’s social network.

       1407. LCB also maintained a banking relationship with Lebanese Arab Company for

Touristic Services SARL, which was managed out of the Airport Road branch. As discussed above,

this company belonged to the Al-Mabarrat Charitable Society network of companies.

       1408. LCB also maintained a banking relationship with Rayan (Offshore) LLC, which

was owned by, inter alia, Nawaf Moussaoui (a Hezbollah public spokesperson and Member of the

Lebanese Parliament), and Colonel Rida el-Moussaoui, (the brother-in-law of Muhammad

Hamdoun, LCB Executive Board Member and Deputy General Manager).

       1409. LCB also maintained a banking relationship with Matrix (Offshore) SAL, owned

by Qassem Muhammad Ajami and Muhammad Ali Izz-al-Din.90

       1410. These – and many other customer accounts – were never included in Defendant

SGBL’s 2011-2012 list of Hezbollah customers at LCB.

                   c. LCB Disregarded Anti-Money Laundering Rules for Individuals and
                      Entities Associated with Hezbollah

       1411. During the relevant time period, LCB was required to complete cash transaction

slips for all cash transactions greater than $10,000 U.S. dollars. CTSs required disclosure of the

source of funds deposited and were filed with the Central Bank of Lebanon.

       1412. LCB’s policy requiring CTSs accorded with the “Regulations on the Control of

Financial and Banking Operations for Fighting Money Laundering,” Basic Decision No. 7818 of

the Banque du Liban (the Lebanese Central Bank), issued on May 16, 2001 (the “Regulations”).

       1413. The Regulations contained “Know Your Customer” provisions whereby banks,

including LCB, were required to “check the identity” of their clients.


90
       Messrs. Ajami and Izz-al-Din were business associates of Tajco SARL, which is described above.

                                                        291
       1414. The Regulations also contained provisions whereby banks, including LCB, were

required in some circumstances to enquire about the source and destination of funds, the object of

the operation, and the identities of both the beneficiary and the economic rightful owner of funds.

Additionally, the Regulations required banks, including LCB, to give special attention to indicators

of money laundering.

       1415. In or around September 2003, Mr. Safa granted exceptions to certain LCB clients

from LCB’s policy of requiring CTSs for cash transactions greater than $10,000 U.S. dollars.

       1416. The clients Mr. Safa granted exceptions to included individuals and entities

belonging to Hezbollah:

                  Yousser Company for Finance and Investment (SDGT) was
                   exempted from signing CTSs for cash transactions up to $50,000 U.S.
                   dollars per week at the Nabatieh branch and up to $60,000 U.S. dollars
                   per day at the Airport Road branch.

                  Farah Company for Tourism (Farah Travels Company SARL, owned
                   by Adham Tabaja and Issam Saad (SDGTs) among others) was
                   exempted from signing CTSs for cash transactions up to 50 million
                   Lebanese pounds per week at the Nabatieh branch, roughly equivalent
                   to $33,000 U.S. dollars in 2003 dollars.

                  Martyrs Foundation was exempted from signing CTSs for cash
                   transactions up to to $100,000 U.S. dollars per day at its Airport Road
                   branch in Beirut.

                  Fantasy World, controlled by Mr. Tabaja, was exempted from signing
                   CTSs for cash transactions exceeding $10,000 per day.

                  Hussein al-Shami (SDGT), using the name Hussein Ali Muhammad
                   Chami, was exempted from signing CTSs for cash transactions up to
                   $30,000 U.S. dollars per week at the Nabatieh branch.

                  Wahid Mahmoud Sbeity, another owner of Yousser, was exempted
                   from signing CTSs for cash transactions up to $30,000 U.S. dollars per
                   week at the Nabatieh branch.

                  Al-Shami and two other directors of Yousser were exempted from
                   signing CTSs for cash transactions up to $200,000 U.S. dollars per day


                                                   292
                   and 200 million Lebanese pounds ($132,000 U.S. dollars in 2003
                   dollars) per day at the Airport Road branch.

                  Al-Mabarrat Charitable Society was exempted from signing CTSs for
                   cash transactions up to $55,000 U.S. dollars per day at the Airport Road
                   branch.

                  Lebanese Arab Touristic Company, owned by Al-Mabarrat
                   Charitable Society, was exempted from signing CTSs for cash
                   transactions up to $22,000 U.S. dollars per day at the Airport Road
                   branch.

                  Al-Aytam Company for General Trading and Fuels (founded by Al-
                   Mabarrat Charitable Society) was exempted from signing CTSs for cash
                   transactions up to $50,000 U.S. dollars per day at the Airport Road
                   branch.

       1417. The exemptions discussed in the preceding paragraph essentially allowed

Hezbollah to transfer tens of millions of U.S. dollars in untraceable bulk cash to Lebanon.

       1418. In addition to enabling Hezbollah operatives to make large cash deposits without

documentation, Mr. Safa also disregarded internal LCB reports that raised concerns about lack of

documentation relating to the Elissa Exchange.

       1419. A 2006 LCB customer due diligence report noted that the Elissa Exchange and its

principals were implicated in smuggling cash out of Africa through several channels, including

cash smuggling on flights from Ghana to Beirut.

       1420. The report further noted that LCB had limited “Know Your Customer” files for

these clients and that another Lebanese commercial bank had closed its accounts with the Elissa

Exchange. The report described large cash deposits into accounts held by the exchange’s owners,

transactions inconsistent with the nature and purpose of the accounts, and the exchange’s failures

to supply information about the nature and purpose of transactions.




                                                   293
                  d. LCB’s Gambian Subsidiary, Prime Bank, Was Co-Owned by
                     Muhammad Bazzi (SDGT)

       1421. LCB was the majority shareholder (51%) of Prime Bank Limited, a private

commercial bank in Serrekunda, The Gambia.

       1422. Prime Bank was officially opened as a subsidiary of LCB in May 2009.

       1423. Ghassan Wadi Haikal, Deputy General Manager of LCB, was listed as Chairman

of Prime Bank, and Fadi Nasser was listed as Executive Director of the bank. Both men were

instrumental in helping Hezbollah’s BAC launder money through LCB.

       1424. Haikal went on to become Deputy General Manager of SGBL after it acquired

LCB.

       1425. In 2012, Fadi Nasser’s LinkedIn.com profile showed him as a “Senior Manager” at

SGBL (having transitioned from LCB in September 2011).

       1426. Muhammad Ibrahim Bazzi (SDGT), senior BAC operative and Hezbollah

financier, was the most important minority shareholder in Prime Bank. Mr. Bazzi controlled Prime

Bank, which served as Hezbollah’s BAC’s preeminent money laundering vehicle in West Africa.

       1427. His long-time business partner, Fadi George Mazegi, was listed as a non-executive

Director of the bank together with Mr. Safa.

       1428. As described above, the U.S. Department of the Treasury designated Mr. Bazzi an

SDGT on May 17, 2018 for assisting in, sponsoring, or providing financial, technological or

material support for—or financial or other services to or in support of—Hezbollah.

       1429. Mr. Bazzi was designated for being one of Hezbollah’s top financiers, as well as

for his links to drug dealers and money laundering to fund terrorism.




                                                  294
        1430. According to the U.S. government, Mr. Bazzi also has links to Ayman Joumaa’s

organization and – along with Abdallah Ali Safieddine – facilitated access to the Lebanese

financial system for Iran’s Central Bank between 2009 and 2010.91

        1431. In addition to providing millions of dollars to Hezbollah, Mr. Bazzi was a close

associate of Yahya Jammeh, the then-President of The Gambia, who was identified on December

21, 2017, in the annex to EO 13818, which implemented the Global Magnitsky Human Rights

Accountability Act (the “Magnitsky Act”).92 Mr. Jammeh appointed Mr. Bazzi as The Gambia’s

honorary Consul to Lebanon.

        1432. Mr. Bazzi derived significant amounts of money from Gambian oil contracts, which

he won by providing Mr. Jammeh with illegal goods and services.

        1433. For example, Euro African Group Ltd. (SDGT), a company Mr. Bazzi controlled

and in which he was the biggest shareholder, made payments in 2013 totaling $2.55 million U.S.

dollars to a foundation Jammeh controlled.

        1434. Euro African Group Ltd. held exclusive rights to import fuel to The Gambia

between 2008 and 2013 and held a fuel supply deal with the state-run utility. Euro African Group

was designated an SDGT on May 17, 2018.93

        1435. Mr. Bazzi, who has been described as “Jammeh’s business surrogate,” was also

involved in the sale of Iranian weapons to Hezbollah. He coordinated the exchange on behalf of

Mr. Jammeh; the weapons were stored at Kanilai Farms in Jammeh’s home village, and Mr. Bazzi

allegedly used Prime Bank, LCB’s subsidiary, for the financing.


91
        See, Treasury Targets Key Hizballah Financing Network and Iranian Conduit (U.S. Department of the
Treasury, May 17, 2018), available at https://home.treasury.gov/news/press-releases/sm0388.
92
         The Magnitsky Act addresses human rights abuses on a global scale. It allows the U.S. government to
sanction corrupt government officials implicated in abuses anywhere in the world.
93
        It held accounts at both LCB and Defendant FRANSABANK.

                                                        295
       1436. Mr. Bazzi has also maintained close ties to Mr. Tabaja and Ali Youssef Charara,

whom the U.S. Department of the Treasury designated SDGTs for providing material support to

Hezbollah on June 10, 2015, and January 7, 2016, respectively. Both Messrs. Tabaja and Charara

are described above.

       1437. According to the U.S. government, Mr. Bazzi provided funds to Mr. Tabaja, with

whom he held a joint line of credit and worked closely with Abdallah Safieddine.

       1438. In sum, Mr. Bazzi coordinated his activities with the co-leaders of Hezbollah’s

BAC.

       1439. The following diagram, prepared by the U.S. Department of the Treasury, illustrates

Mr. Bazzi’s complicity in Ayman Joumaa’s and Hezbollah’s illicit financing networks:




                                                 296
                      e. LCB’S Subsidiary Société Financière de Banque SARL Was Used to
                         Launder Money for Hezbollah

       1440. As discussed herein, Hezbollah’s BAC network in the Democratic Republic of

Congo is a significant revenue source for the organization.

       1441. As with Prime Bank in The Gambia, Société Financière de Banque SARL

(“Sofibanque”) was 51 percent owned by LCB and laundered substantial sums on Hezbollah’s

behalf from the Democratic Republic of Congo to Lebanon.

       1442. Ghassan Wadi Haikal, Deputy General Manager of LCB, was listed as a consultant

to Sofibanque.

       1443. One of the bank’s major shareholders, Muhammad Hussein Darwish, was identified

both by SGBL and the Lebanese government as one of the Hezbollah-related accountholders

whose accounts had to be closed at LCB as part of SGBL’s acquisition of LCB.

       1444. Mr. Darwish appears to have owned four accounts at LCB until 2011.

       1445. One of the bank’s other major shareholders, Isam Nabih Hamad, was also identified

both by SGBL and the Lebanese government as one of the Hezbollah-related accountholders

whose accounts had to be closed at LCB as part of SGBL’s acquisition of LCB.

                 2.      SGBL ACQUIRED LCB’S LIABILITIES

       1446. On February 10, 2011, the U.S. Department of the Treasury announced the

identification of LCB together with its subsidiaries as a financial institution of primary money

laundering concern under Section 311 of the USA PATRIOT Act for the bank’s role in facilitating

the money laundering activities of an international narcotics trafficking and money laundering

network.

       1447. Later that month, the head of LCB, Riad Salameh, held what was described as a

“constructive” meeting with senior officials of the U.S. Department of the Treasury. At the same


                                                   297
time, Reuters reported that Mr. Salameh described LCB as “well managed” and stated that the

bank “complied with international laws on money laundering.”

       1448. On March 3, 2011 – three weeks after LCB was named a financial institution of

primary money laundering concern – Mr. Salameh announced that SGBL was the winning bidder

to acquire LCB.

       1449. Lebanon’s Daily Star reported that SGBL “pledged to keep on all current

employees of LCB.”

       1450. Pursuant to an agreement dated June 22, 2011 (the “Sale and Purchase Agreement”)

between LCB and Defendant SGBL, SGBL as the “Purchaser” agreed to “receive and assume from

the Seller [LCB], all of the Seller’s Assets and Liabilities ….” §2.1.

       1451. According to the Stipulation and Order of Settlement Regarding Lebanese

Canadian Bank and Société Générale de Banque au Liban SAL (“DOJ-LCB Settlement”), LCB

asserted that “LCB’s Board of Directors, for commercial reasons, resolved to sell all of its assets,

liabilities, rights and obligations to Société Générale de Banque au Liban S.A.L.”

       1452. A copy of the portions of the Sale and Purchase Agreement disclosed on the public

docket is attached hereto as Exhibit 1.

       1453. Section 2.3 of the Sale and Purchase Agreement stated:

               The Assumed Liabilities consist inter alia of any and all of the Seller’s
               liabilities and/or obligations and/or debts of any kind, character or
               description, absolute or contingent, accrued or unaccrued, disputed or
               undisputed, liquidated or unliquidated, secured or unsecured, joint or
               several, due or to become due, vested or unvested, determined,
               determinable or otherwise, to the extent they relate to the Seller’s
               Business, all as at the Completion Date.

       1454. On September 7, 2011, the Central Council of the Central Bank of Lebanon granted

its final approval of SGBL’s acquisition of LCB’s assets and liabilities.



                                                    298
         1455. LCB was immediately placed under liquidation, and it asked that its banking license

be revoked, which was promptly consented to by the Central Bank of Lebanon.

         1456. In August 2012, the U.S. government filed a civil forfeiture action pursuant to 18

U.S.C. § 981(k) to seize $150 million U.S. dollars held by Defendant BANQUE LIBANO-

FRANÇAISE SAL.94

         1457. According to the DOJ-LCB Settlement, “pursuant to an agreement dated September

8, 2011 (the “Escrow Agreement”) between LCB, SGBL, and a Lebanese bank acting as escrow

agent (the “Escrow Agent”), $150 million of the Purchase Price (the “Escrow Funds”) was to be

held in escrow by the Escrow Agent pending the satisfaction of certain conditions pursuant to the

Sale and Purchase Agreement.”

         1458. Although the $150 million U.S. dollars were characterized as part of the “purchase

price,” documents on the public docket do not clearly delineate precisely whose funds were placed

in the Escrow Funds or how the Department of Justice became aware of those funds.95

         1459. According to the DOJ-LCB Settlement, “SGBL asserts it is an innocent purchaser

of the assets and liabilities of LCB….”

         1460. However, when the United States seized the Escrow Funds pursuant to 18 U.S.C. §

981(k), it was required to making a showing that it had reason to believe the seized funds

constituted criminal proceeds related to financing terrorism.

         1461. During this time, Defendant SGBL reviewed LCB’s customers as described in The

New York Times article referenced above, which detailed how “auditors brought in to scrub the


94
          Section 981(k) permits the in rem forfeiture of funds held in U.S. correspondent bank accounts on behalf of
foreign banks as a substitute for criminal funds held on deposit at the foreign bank. Federal prosecutors can now file
an in rem forfeiture action against the equivalent amount of money that is held in a foreign bank’s U.S. correspondent
account, if the government can show that forfeitable funds were deposited into the account at the foreign bank. Being
able to file this action enables the forfeiture of criminal assets that were previously beyond the government’s reach.
95
         Ghazi Abu Nahl’s civil suit against LCB’s former management team described the funds as “LCB’s money.”

                                                             299
books discovered nearly 200 accounts that were suspicious for their links to Hezbollah and their

classic signs of money laundering.”

       1462. As detailed throughout the Complaint, Defendant SGBL allowed most of those

accounts to migrate to other Lebanese banks, including Defendants herein, but a subset of the

accounts with “links to Hezbollah” that exhibited “classic signs of money laundering” migrated to

Defendant SGBL and some of the most significant Hezbollah accounts (e.g. for the Martyrs

Foundation – Lebanon) never made it on to the official list.

       1463. Ultimately Defendant SGBL paid a purchase price of $580 million U.S. dollars,

subject to the final review by and approval of the Central Bank of Lebanon – which had every

reason to quickly consummate this banking marriage.

       1464. In June of 2013, the U.S. Department of Justice settled with LCB and Defendant

SGBL, with the U.S. government retaining $102 million of the $150 million U.S. dollars seized

from the “Escrow Account” at Defendant BANQUE LIBANO-FRANÇAISE SAL.

       1465. The result was a solid victory for all concerned parties. The Central Bank of

Lebanon contained a crisis that threatened to implicate nearly the entire Lebanese banking system

in Hezbollah’s illicit financing; the Lebanese banking sector was freed to continue its highly

lucrative financial services for Hezbollah and The System as a whole; and Hezbollah itself was

freed to continue – and even more aggressively pursue its transnational crime spree with full access

to the U.S. financial system, content in the belief that the United States government is, at most,

prepared only to inconvenience it slightly.

       1466. In retrospect, none of this should have been surprising.

       1467. According to a U.S. Diplomatic Cable dated February 18, 2005, during a February

14, 2005 meeting with Stuart Levey, then-Head of the Office of Terrorism and Financial



                                                   300
Intelligence at the U.S. Department of the Treasury, and of a delegation that included Senior

Adviser Adam Szubin and others, Israeli officials “provided information on a number of financial

institutions and charities that they said provide funding to Hamas and Hizballah.”

       1468. An Israeli official “charged that at least two banks (the Lebanese Canadian Bank

and the Société Générale de Banque au Liban SAL) are ‘connected directly to the financial

infrastructure of Hizballah.’”

       1469. Six years and hundreds of millions of dollars to Hezbollah later, one of the banks

“connected directly to the financial infrastructure of Hizballah” agreed to pay a fine and Defendant

SGBL, the other bank that Israeli intelligence had identified as “connected directly to the financial

infrastructure of Hizballah,” had swallowed LCB without public objection from Washington.

               3.      SGBL AIDED AND ABETTED AND CONSPIRED WITH
                       HEZBOLLAH IN ITS OWN CAPACITY BEFORE AND AFTER ITS
                       PURCHASE OF LCB’S ASSETS AND LIABILITIES

       1470. Even after Defendant SGBL undertook its own internal investigation of LCB’s

customers in 2011-2012, and the Lebanese government’s subsequent audit, Defendant SGBL

elected to maintain accounts for more than 20 of the Hezbollah-identified individuals and entities

on the auditors’ lists, including, e.g., Muhammad Hussein Darwish and Ali Hussein Darwish,

Muhammad Issam Abu Darwish, Mustafa Faysal Ahmad, and others.96

       1471. Moreover, many of Hezbollah’s and the Iranian governmental entities’ accounts at

LCB were omitted from the Lebanese reports inventorying suspect accounts at LCB and there is

no indication that these (unlisted) accounts were ever closed by Defendant SGBL.

       1472. These “phantom” accounts included, among others, those held for Yousser

Company for Finance and Investment (SDGT), the Martyrs Foundation – Lebanon (SDGT),


96
        Mustafa Faysal Ahmad’s mother’s U.S. dollar-denominated account no. 172488 was never closed and
remained at Defendant SGBL.

                                                     301
Hussein al-Shami (SDGT), Al-Mabarrat Charitable Society, Lebanese Arab Touristic Company

and Al-Aytam Company for General Trading and Fuels.

        1473. While many of these accounts at LCB were not listed in the Lebanese government

reports on LCB, at least two of the LCB accounts for U.S. designated entities such as Elissa

Holding SAL (SDNTK) and Yousser Company for Finance and Investment (SDGT) were retained

by Defendant SGBL who continued to provide them with banking services.

        1474. In addition to Defendant SGBL acquiring the liabilities of LCB, being the legal

successor-in-interest to LCB and its criminal conduct,97 and helping The System cover its tracks

and contain the damage from the U.S. regulatory actions against LCB, SGBL has itself long

provided material support to, and aided and abetted, Hezbollah.

        1475. For example, independent of it acquiring the liabilities of LCB, Defendant SGBL

knowingly held accounts and provided financial services to Hezbollah’s Martyrs Foundation

through Atlas Holding SAL, Martyrs Foundation’s commercial arm (detailed above).

        1476. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to Hezbollah’s Al-Mabarrat Charitable Society.

        1477. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to Al-Inmaa Engineering and Contracting SARL

(SDGT), the prominent Hezbollah construction and investment arm headed by Adham Tabaja

(SDGT).

        1478. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to Al-Saad Establishment for Trading of Eggs, a company


97
          Although Defendant SGBL froze certain accounts, particularly those connected to Ayman Joumaa’s narcotics
trafficking network, it closed, but did not freeze, the accounts of well-known senior BAC operatives such as
Muhammad Bazzi, Ali Charara, Nazim Ahmad, Saleh Asi, Hussein Issawi, Youssef Tajideen and Muhammad Hussein
Darwish.

                                                           302
owned and controlled by the IRGC–QF.

       1479. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to the publisher of Hezbollah’s Baqiyat Allah magazine,

a Hezbollah-controlled company called Dbouk International for Printing and General Trading.

       1480. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to Hoda for Touristic Services & Management Holding

SAL, a company controlled by two senior Hezbollah financiers, Abbas Abdel Latif Fawaz and Ali

Youssef Charara (SDGT).

       1481. Independent of it acquiring the liabilities of LCB, Defendant SGBL knowingly held

accounts and provided financial services to Fantasy World SARL, which operates the well-known

Fantasy World amusement park in Hezbollah’s stronghold of Dahiya in the southern suburbs of

Beirut. Fantasy World was founded and operated by Adham Tabaja, co-chairman of Hezbollah’s

BAC. Fantasy World is an iconic flagship of Hezbollah’s efforts to develop family-oriented and

(religiously appropriate) entertainment options in Beirut’s Shi’a-majority municipalities.

       1482. Independent of it acquiring the liabilities of LCB, Defendant SGBL maintained an

account for and provided financial services to Fawzi Muhammad Malek, through which Nazim

Ahmad and his criminal network laundered more than $400,000 through the United States on

Hezbollah’s behalf.98

       1483. According to the Lebanese government, when Nazim Ahmad’s own personal

account at LCB (account no. 172382) was closed in October 2011, it migrated to among other

Defendant banks, SGBL.

       1484. A similar scenario occurred with the account of Said Jamil Muhammad, who co-



98
       Malek also held a separate account at LCB that was closed in October 2011.

                                                         303
founded Aya SAL Offshore with Muhammad Abdallah al-Amin (SDGT).

        1485. Independent of its acquiring the liabilities of LCB, Defendant SGBL maintained an

account for and provided financial services to Inter Aliment SAL Offshore, a company controlled

by Hezbollah facilitator Saleh Ali Assi that laundered large sums of money for Hezbollah and

whose account at LCB was closed as part of Defendant SGBL’s acquisition of LCB.

        1486. According to the Lebanese government, the funds in Mr. Assi’s U.S. dollar-

denominated account no. 172197 at LCB migrated to Defendants FRANSABANK, MEAB BANK

and BANQUE LIBANO-FRANÇAISE as well as remaining at Defendant SGBL.

        1487. Independent of it acquiring the liabilities of LCB, Defendant SGBL maintained an

account and provided financial services to Halawi Investment Trust SAL and Info Trust SAL,

sister companies within the Halawi Exchange network of companies responsible for churning bulk

cash for Hezbollah’s narcotics trafficking network.

        1488. As noted above, Halawi Exchange and other exchange houses deal in high-volume

bulk cash transactions, and they perform a vital gateway function allowing massive infusions of

Hezbollah cash (in U.S. dollars) to flow into Lebanon, be deposited into banks like Defendant

SGBL (that exchange the cash for deposits by the Central Bank denominated in Lebanese pounds,

at high interest rates).

        1489. Defendant SGBL also maintained an account and provided financial services to

Hassan Ayash Exchange.

        1490. Within the parameters of The System, Halawi Exchange and Hassan Ayash

Exchange received lucrative commissions, Defendant SGBL received high interest returns from

financing Lebanese government debt and Hezbollah’s BAC received access to the U.S. financial

system that allowed it to engage in trade-based money laundering on an unprecedented scale.



                                                  304
       1491. Independent of it acquiring the liabilities of LCB, Defendant SGBL maintained an

account for and provided financial services to Metro Trading Company SAL Offshore, a company

controlled by Hezbollah BAC operative Imad Abdul Reda Bakri that laundered large sums of

money for Hezbollah.

       1492. Independent of it acquiring the liabilities of LCB, Defendant SGBL maintained an

account at its Saint Charles branch and provided financial services to Mercury Development

Offshore SAL. That company, controlled by Faysal Mustafa Ahmad, also maintained a U.S. dollar-

denominated account at LCB that was marked for closure in 2012.

       1493. Long before it acquired LCB, Defendant SGBL fully understood its role in The

System. And its own roster of customers, who are either BAC operatives, BAC facilitators or

Hezbollah/BAC-controlled companies reflects Defendant SGBL’s long-standing willingness to

substantially assist Hezbollah’s operations by providing financial services, including critical

access to U.S. dollar-clearing, the U.S., and international financial systems, and essential means

to evade U.S. efforts to confront Hezbollah’s world-wide operations.

       C.      FRANSABANK SAL

       1494. Defendant FRANSABANK has knowingly maintained accounts for and provided

financial services that aided and abetted several core Hezbollah-controlled organizations that are

widely and publicly associated with the organization, including:

                  IRSO (SDGT), Chiyah Branch (a/k/a Al-Shiyah),
                   Account numbers: 252010/692830.21 and 78.02.251.133553.0.8;

                  Martyrs Foundation–Lebanon (SDGT),
                   Account number: 21-XX-XXXXXXX-73; and

                  Wounded Association (Muasassat al-Jarha),
                   Account number: 805458023.

       1495. The IRSO is the most explicit and notorious fundraising arm of Hezbollah’s IJO.

                                                  305
        1496. The Martyrs Foundation–Lebanon is – and throughout the relevant period has

always been (together with IRSO and Jihad al-Bina) – one of Hezbollah’s flagship social

organizations.

        1497. The Wounded Association belongs to and is controlled by Hezbollah and its stated

purpose is to care for people wounded in the “Resistance.”

        1498. Hezbollah also directly solicited funds to account no. 953113.30 at Defendant

FRANSABANK’s Tabaris branch in Beirut.

        1499. In August 2006, NBC News reported that the Israeli government had bombed

FRANSABANK’s offices in Beirut “which they claim help Hezbollah receive and move money

around the world.”

        1500. According to NBC News, “[t]he Fransabank General Manager tells NBC ‘We have

no relationship with Hezbollah or any other political party anywhere. We don’t have any relation

and we refuse to have one.’”99

        1501. Notwithstanding that denial, Defendant FRANSABANK also maintained an

account for and provided financial services that aided and abetted Compu House SARL, the

Hezbollah-controlled technology importer, founded and majority owned by Sultan Khalifa As’ad,

Deputy Chairman of the Executive Council for Municipal Affairs, former head of Hezbollah’s

Finance Unit, and former director of Jihad al-Bina.

        1502. Defendant FRANSABANK maintained an account for and provided financial

services to Signum International Holding SAL, a company controlled by Ali Youssef Charara

(SDGT).

        1503. Defendant FRANSABANK also maintained accounts for and provided financial


99
         See Adam Ciralsky and Lisa Myers, Hezbollah Banks Under Attack in Lebanon (NBC News, July 25, 2006),
archived at https://web.archive.org/web/20060810204050/http://www.msnbc.msn.com/id/14015377.

                                                        306
services that aided and abetted Hezbollah through companies belonging to the Ahmad clan. These

included accounts for Ali Ahmed Group - Holding SAL, ACE Group SAL, Blue City SAL, Golden

Square SAL, and Paloma Group SAL.

         1504. Defendant FRANSABANK also maintained an account for and provided financial

services that aided and abetted Hezbollah through Interafrica Trading Company ITC SAL

Offshore, co-founded by Ali Hussein Darwish and his family in conjunction with Jihad

Muhammad Qansu (SDGT).

         1505. Defendant FRANSABANK also maintained an account for and provided financial

services that aided and abetted Hezbollah through Euro African Group Ltd., which was controlled

by Muhmmad Bazzi and designated an SDGT on May 17, 2018.

         1506. Defendant FRANSABANK also maintained an account for and provided financial

services that aided and abetted Hezbollah through Wanour Real Estate SAL, controlled by Mr.

Bazzi.

         1507. Defendant FRANSABANK also maintained an account for and provided financial

services that aided and abetted Hezbollah through Talal Khalil Chahine, including a transfer of

$990,000 from his FRANSABANK account to another account belonging to Chahine.

         1508. Defendant FRANSABANK maintained an account for and provided financial

services to Global Supply and Consultancy SAL Offshore, a Hezbollah / BAC entity co-founded

by Saleh Assi.

         1509. Nazim Ahmad also used Rilton Traders to launder more than $150,000 from

Belgium (through New York correspondent accounts) to Saleh Ali Assi’s personal account at

Defendant FRANSABANK.

         1510. Nazim Ahmad also used Rilton Traders to launder at least $70,000 from Belgium



                                                 307
(through New York correspondent accounts) to Ramzi Muhammad Malek’s account at Defendant

FRANSABANK.

        1511. Defendant FRANSABANK also maintained an account for and provided financial

services to Kassem Hejeij (SDGT) knowing that he was a prominent and well-known Lebanese

banker and money launderer deeply connected to Hezbollah.

        1512. After the demise of LCB in 2011, Defendant FRANSABANK took over a

substantial portion of LCB’s blacklisted accounts and business with Hezbollah’s BAC.

        1513. According to the Lebanese government, this included taking on the U.S. dollar-

denominated accounts of Muhammad Bazzi (SDGT) one of the BAC’s most notorious and prolific

financiers and facilitators.

        1514. According to the Lebanese government, this also included taking on the U.S. dollar-

denominated accounts of leading BAC facilitator Saleh Ali Assi and the blacklisted account for

his large money laundering operation – Inter Aliment SAL Offshore.

        1515. It also included taking over the blacklisted accounts of Phoenicia Shipping Offshore

SAL (SDNTK), controlled by Ali Muhammad Kharrubi (SDNTK).

        1516. Similarly, according to the Lebanese government, Muhammad Bazzi’s Euro

African Group Ltd. (SDGT) account no. 42402* migrated to Defendant FRANSABANK as did

his own personal U.S. dollar-denominated account no. 170037* at LCB.

        1517. After the demise of LCB in 2011, according to the Lebanese government Defendant

FRANSABANK also took over the blacklisted account of Adel Hassan Makki, the son-in-law of

Ali Said Ali Ahmad and brother-in-law of Nazim Ahmad.

        1518. According to the Lebanese government, Defendant FRANSABANK also took on

the blacklisted LCB accounts of Muhammad Issam Abu Darwish’s business partner, Akram



                                                   308
Ahmad al-Bast, as well as Muhammad Issam Abu Darwish’s own blacklisted U.S. dollar-

denominated account.

       1519. According to the Lebanese government, Defendant FRANSABANK also took on

the blacklisted LCB accounts of Mustafa Faysal Ahmad, his company – Mercury Development

Offshore SAL, Platinum Residence (Muhammad Bdeir and Co.), and others.

       1520. According to the Lebanese government, Defendant FRANSABANK also took on

the account balance at LCB (account no. 173599*) of Millennium Diamond Offshore SAL.

       1521. Thus, there can be no doubt that Defendant FRANSABANK has known for years

that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute

funds needed to support Hezbollah’s operations, and that the U.S. government’s legal actions

against LCB did not discourage Defendant FRANSABANK from continuing to engage in this

conduct. On the contrary, the flight of Hezbollah accounts from LCB provided FRANSABANK

with an opportunity to gain additional market share in Hezbollah’s financial operations with

impunity.

       D.      BLOM BANK SAL

       1522. As set forth below, Defendant BLOM BANK maintained accounts and provided

vital financial services to a wide spectrum of Hezbollah entities and operatives ranging from the

well-known Al-Mabarrat Charitable Society–Lebanon, founded by Sheikh Fadlallah (SDT), to

Hezbollah’s money-laundering exchange houses and Conflict Diamond smugglers, to narcotics

traffickers and arms dealers:

                  Al-Mabarrat Charitable Society–Lebanon;
                  Cooperative Al-Wafaa SARL;
                  Arch Consulting SARL;
                  Elissa Exchange Company SARL (SDNTK);
                  Ovlas Trading SA (SDGT);
                  Spectrum Investment Group Holding SAL (SDGT);

                                                   309
                  Mustafa Reda Darwish Fawaz (SDGT);
                  Youssef Muhammad Tajideen;
                  Car Care Center (SDGT);
                  Teltac Worldwide Incorporated (Offshore) SAL; and
                  Béton Plus SAL.

       1523. Taken as a whole, this roster of customers includes multiple designated Hezbollah

persons or companies and entities, several additional persons and entities widely and openly

known to be associated with and/or controlled by designated entities belonging to Hezbollah, and

a rogue’s gallery of companies and individuals that are part of Hezbollah’s BAC’s network.

       1524. Defendant BLOM BANK’s roster of Hezbollah-controlled customers reflects the

bank’s willingness to substantially assist Hezbollah’s operations by providing it with financial

services, including critical access to U.S. dollar-clearing.

       1525. Defendant BLOM BANK maintained accounts for and provided financial services

to Al-Mabarrat Charitable Society–Lebanon, aided and abetted Hezbollah knowing it was a

prominent and well-known Hezbollah organization that was founded by Hezbollah’s “spiritual

leader” Sheikh Muhammad Hussein Fadlallah, who was designated a terrorist by the United States

in 1995. Defendant BLOM BANK fully understood its own role in providing financial services to

Al-Mabarrat Charitable Society–Lebanon.

       1526. Defendant BLOM BANK maintained an account for and provided financial

services to Cooperative Al-Wafaa SARL and provided material support that aided and abetted

Hezbollah knowing that Cooperative Al-Wafaa SARL was owned and controlled by Adham

Tabaja (SDGT) and fully understanding its own role in providing financial services to one of

Hezbollah’s most senior and well known financiers.

       1527. Defendant BLOM BANK maintained an account for and provided financial

services to Arch Consulting SARL and provided material support that aided and abetted Hezbollah


                                                     310
knowing that Arch Consulting SARL was a prominent and well-known Hezbollah organization

and fully understanding its own role in providing financial services to this prominent and well-

known corporate alter-ego for Hezbollah’s construction arm, Jihad al-Bina (SDGT).

       1528. Defendant BLOM BANK maintained an account for and provided financial

services to Ovlas Trading SA (SDGT) that aided and abetted Hezbollah, through its role in

knowingly providing financial services to this U.S.-designated, prominent and well-known part of

the Tajideen Network of companies operated on behalf of Hezbollah’s BAC.

       1529. Defendant BLOM BANK maintained an account for and provided financial

services to Spectrum Investment Group Holding SAL (SDGT) that aided and abetted Hezbollah,

knowing that it was providing financial services to this U.S.-designated, prominent and well-

known part of the Charara Network of companies operated on behalf of Hezbollah’s BAC.

       1530. Defendant BLOM BANK maintained an account for and provided financial

services to Mustafa Reda Darwish Fawaz (SDGT) that aided and abetted Hezbollah, knowing that

it was providing financial services to this U.S.-designated, prominent and well-known member of

Hezbollah’s IJO, who has supported the organization’s communications, surveillance, and arms

dealing activities in West Africa. Defendant BLOM BANK fully understood its own role in

providing financial services to Mustafa Reda Darwish Fawaz.

       1531. Defendant BLOM BANK maintained an account for and provided financial

services to Youssef Muhammad Tajideen that aided and abetted Hezbollah, knowing that he was

a prominent and well-known member of Hezbollah’s IJO, whose three brothers are designated

SDGTs.




                                                 311
       1532. Defendant BLOM BANK maintained an account for and provided financial

services to Kassem Tajideen (SDGT), knowing that he was a prominent and well-known

Hezbollah financier.

       1533. Defendant BLOM BANK maintained an account for and provided financial

services to Muhammad Bazzi (SDGT), knowing that he was a prominent and well-known

Hezbollah facilitator and BAC operative.

       1534. Defendant BLOM BANK maintained an account for and provided financial

services to Ali Youssef Charara (SDGT), knowing that he was a prominent and well-known

Hezbollah facilitator and BAC operative.

       1535. Defendant BLOM BANK maintained an account for and provided financial

services to Ali Muhammad Kharrubi (SDNTK), knowing that he was a prominent and well-known

money launderer, narcotics trafficker and BAC operative.

       1536. Defendant BLOM BANK maintained an account for and provided financial

services to Nazem Ahmad, knowing that he was a prominent and well-known money launderer

and Conflict Diamond trafficker.

       1537. Defendant BLOM BANK maintained an account for and provided financial

services to Kassem Hejeij (SDGT), knowing that he was a prominent and well-known Lebanese

banker and money launderer deeply connected to Hezbollah.

       1538. Defendant BLOM BANK maintained an account for and provided financial

services to Car Care Center (SDGT), knowing it was controlled by the co-head of Hezbollah’s

BAC, Adham Tabaja, and managed by Hussein Ali Faour (SDGT), who the United States

government has identified as “a member of Hizballah’s Islamic Jihad, the unit responsible for




                                                 312
carrying out the group’s overseas terrorist activities.” Car Care Center has long operated as

Hezbollah’s motor pool, providing vehicles to the organization as needed.

       1539. Defendant BLOM BANK maintained an account for and provided financial

services to Teltac Worldwide Incorporated (Offshore) SAL that aided and abetted Hezbollah,

knowing it was providing these financial services to the Charara Network of companies operated

on behalf of Hezbollah’s BAC.

       1540. Defendant BLOM BANK maintained an account for and provided financial

services to Béton Plus SAL that aided and abetted Hezbollah, knowing that it was providing those

financial services to part of Hezbollah’s BAC, co-founded by Salah Abd al-Rauf Azz al-Din,

sometimes referred to as the Lebanese “Bernie Madoff,” to whom the organization transferred the

large sums it received from Iran in order to invest it in Europe and America.

       1541. Defendant BLOM BANK maintained an account for and provided financial

services to Elissa Exchange Company SARL (SDNTK) that aided and abetted Hezbollah, knowing

that it was providing financial services (directed through New York) to this major bulk cash money

launderer for Hezbollah’s narcotics trafficking network run by Ayman Joumaa, among others.100

       1542. Defendant BLOM BANK maintained an account for and provided financial

services to Halawi Investment Trust SAL, knowing that the Halawi Network of companies were

also major bulk cash money launderer for Hezbollah’s narcotics trafficking network run by Ayman

Joumaa, among others.

       1543. As noted above, these exchange houses deal in high-volume bulk cash transactions

and they perform a vital gateway function, allowing massive infusions of Hezbollah cash (in U.S.

dollars) to flow into Lebanon, be deposited into banks like Defendant BLOM BANK (which


100
        BLOM Bank was identified by the U.S. government as one of four Lebanese banks whose New York
correspondent banks were used by Lebanese exchange houses to launder money for Hezbollah.

                                                   313
exchange the cash for LBP deposits by the Central Bank at high interest rates).

       1544. Within the parameters of The System, Elissa Exchange Co. SARL (SDNTK) and

the Halawi Network, Defendant BLOM BANK received high interest returns on the Lebanese

public debt it financed and Hezbollah’s BAC received access to the U.S. financial system that

allowed it to engage in trade-based money laundering on an unprecedented scale.

       1545. Nazim Ahmad used Rilton Traders to launder a minimum of $550,000 in proceeds

from the Ahmad family’s criminal activities from Belgium (through New York) to Primo

International SAL Offshore’s U.S. dollar-denominated account in Lebanon at Defendant BLOM

BANK.

       1546. Nazim Ahmad used Rilton Traders to launder a minimum of $10,000 U.S. dollars

in proceeds from the Ahmad family’s criminal activities from Belgium (through New York) to his

brother-in-law Rami Kamil Ya’qub Baqir’s U.S. dollar-denominated account in Lebanon at

Defendant BLOM BANK. According to the Lebanese government, two of his LCB accounts were

closed in September 2011.

       1547. Nazim Ahmad used Rilton Traders to launder a minimum of $600,000 in proceeds

from the Ahmad family’s criminal activities from Belgium (through New York) to Salman Ali

Ahmad’s U.S. dollar-denominated account in Lebanon at Defendant BLOM BANK.

       1548. Nazim Ahmad used Rilton Traders to launder a minimum of $6,200,000 in

proceeds from the Ahmad family’s criminal activities from Belgium (through New York) to

Mahmoud Nayef Ahmad’s U.S. dollar-denominated account in Lebanon at Defendant BLOM

BANK .

       1549. Nazim Ahmad used Rilton Traders to launder a minimum of $400,000 U.S. dollars

in proceeds from the Ahmad family’s criminal activities from Belgium (through New York) to



                                                  314
Samir Muhammad Hijazi’s U.S. dollar-denominated account in Lebanon at Defendant BLOM

BANK.

       1550. According to the Lebanese government, Mr. Hijazi is associated with Khalil Nazem

Ibrahim’s Network.

       1551. Nazim Ahmad also used Rilton Traders to launder more than $200,000 from

Belgium (through New York correspondent accounts) to Randa Muhammad Malek’s account at

Defendant BLOM BANK.

       1552. As set forth above, Defendant BLOM BANK fully understands its role in The

System and its roster of customers who are either BAC operatives, BAC facilitators,

Hezbollah/BAC-controlled bulk cash exchange house and Conflict Diamond smugglers, and

money launderers, reflecting the bank’s willingness to substantially assist Hezbollah’s operations

by providing financial services, including critical access to U.S. dollar-clearing, the U.S., and

international financial systems and essential means to evade U.S. efforts to confront Hezbollah’s

world-wide operations.

       1553. Defendant BLOM BANK’s agreement to participate in The System, to knowingly

maintain accounts for BAC operatives and BAC-controlled entities and to launder U.S. dollar-

denominated funds on their behalf is further supported by the fact that after the demise of LCB in

2011, several of LCB’s blacklisted accounts identified as part of Hezbollah’s financial operations

migrated to Defendant BLOM BANK.

       1554. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant BLOM BANK, included several accounts tied to the Ahmad

Clan’s diamond smuggling and money laundering networks in the Democratic Republic of Congo,

such as LCB account no. 172854* and the personal account of Nazim Ahmad account no. 172382*.



                                                  315
       1555. According to the Lebanese government, LCB accounts for Millennium Diamond

Offshore SAL, Muhammad Hussein Darwish’s SOGEAC SPRL, and Mustafa Faysal Ahmad also

moved to Defendant BLOM BANK.

       1556. Thus, there can be no doubt that Defendant BLOM BANK has known for years that

it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute funds

needed to support Hezbollah’s operations, and that the U.S. government’s legal actions against

LCB did not discourage Defendant BLOM BANK from continuing to engage in this conduct. On

the contrary, the flight of Hezbollah accounts from LCB provided BLOM BANK with an

opportunity to gain additional market share in Hezbollah’s financial operations with impunity.

       E.      MEAB BANK

       1557. Defendant MEAB BANK was co-founded and chaired—until June 2015—by

Kassem Hejeij who stepped down as a result of being designated an SDGT by the U.S. Department

of the Treasury for his direct links to Hezbollah.

       1558. The bank was established to serve the needs of the Hejeij brothers, who owned a

large construction business in Africa, including lucrative government contracts in Equatorial

Guinea where Kassem Hejeij (SDGT) enjoys a highly profitable relationship with the country’s

long serving President, Teodoro Obiang.

       1559. For many years, Kassem Hejeij (SDGT) has conducted his business, including on

Hezbollah’s behalf, from his offices and wood-paneled board room on the fourth floor of the Coral

Beach Hotel, where he owns a stake through his daughter.

       1560. At the Coral Beach, Hejeij’s Executive Assistant, Zalfa Taher, manages his daily

affairs and serves as a gatekeeper over his schedule and appointments.

       1561. According to the U.S. Department of the Treasury:



                                                     316
               Hejeij is a Lebanese businessman that maintains direct ties to Hizballah
               organizational elements. In addition to his support to Adham Tabaja and his
               affiliated companies in Iraq, Hejeij has helped open bank accounts for
               Hizballah in Lebanon and provided credit to Hizballah procurement
               companies. Hejeij has also invested in infrastructure that Hizballah uses in
               both Lebanon and Iraq.

       1562. Hejeij’s close aide and Defendant MEAB BANK manager, Adnan Yousef, has long

assisted Hejeij’s activities, often working with him at his private offices on the fourth floor of the

Coral Beach Hotel.

       1563. In 2006, Defendant MEAB BANK’s offices were targeted by Israeli jets after a

fundraising appeal that aired on Hezbollah’s Al Manar television station asked that money for the

Hezbollah resistance be sent to a specific account at the bank.

       1564. Moreover, a public campaign to support Hezbollah was announced on June 16,

2007 asking donors to contribute the money into a Hezbollah-owned bank account at Defendant

MEAB BANK, Account No. 10680.

       1565. Apart from Mr. Hejeij’s designation as an SDGT, MEAB BANK has long been

regarded as one of Hezbollah’s favored bankers.

       1566. Defendant MEAB BANK has also knowingly held U.S. dollar-denominated

accounts (including Account No. 004-002-036-100250-012) and provided financial services to the

Imam Khomeini Relief Foundation–Lebanon (SDGT).

       1567. Defendant MEAB BANK also maintained accounts and provided financial services

to Al-Inmaa Engineering and Contracting SARL (SDGT), the prominent Hezbollah construction

and investment arm headed by Adham Tabaja (SDGT).

       1568. Defendant MEAB BANK also maintained an account for and provided financial

services to Nest Contracting Company SAL, another company controlled by Adham Tabaja and

his uncle Ahmad Ali Tabaja.

                                                    317
        1569. Defendant MEAB BANK has also knowingly held accounts and provided financial

services to Fantasy World SARL, which operates the well-known Fantasy World amusement park

in Hezbollah’s stronghold of Dahiya in the southern suburbs of Beirut that was founded and

operated by Adham Tabaja, co-chairman of Hezbollah’s BAC.101

        1570. Fantasy World serves as a favorite meeting point for Hezbollah operatives.

        1571. Defendant MEAB BANK has also held accounts and provided financial services to

Trust Compass Insurance SAL, knowing that the company was controlled by Ahmad Ali Tabaja

and was a BAC company used not only by the Tabaja family for its commercial purposes but also

as a Hezbollah company used to insure, e.g., the organization’s hospitals and other assets.

        1572. In fact, for many years, Defendant MEAB BANK has provided extensive financing

to Adham Tabaja and his companies, often using properties owned by Mr. Tabaja or co-owned by

him jointly with his uncle Ahmad Ali Tabaja.

        1573. For example, Adham and Ahmad Tabaja jointly acquired properties 177 14 C, 15

E, 15 H, 18 E, F, H, 19 A, D and G in Hadath, Lebanon in 2001. Those apartments were used as

collateral for a loan Defendant MEAB BANK extended to Fantasy World SARL, Adham Tabaja,

and various Tabaja associates, including two of his children.

        1574. In fact, Defendant MEAB BANK’s financial relationship with Adham Tabaja and

his corporate holdings was so extensive that Mr. Tabaja’s SDGT designation (which caused him

and his companies a temporary liquidity problem) prompted MEAB BANK to seek short term

assistance from the Central Bank of Lebanon to forestall its own liquidity problems.

        1575. Unsurprisingly, Defendant MEAB BANK was actively involved in Hezbollah’s

conspiracy to launder narcotics trafficking proceeds through the sale of used cars in Africa since


101
       According to the Lebanese government, the accounts closed by LCB that migrated in whole or in part to
Defendant MEAB BANK, included another Tabaja controlled company, New Land SARL.

                                                        318
its roots are in West Africa where its (nominally) former chairman, Kassem Hejeij (SDGT) built

his business empire with Hezbollah’s assistance.

       1576. Between approximately January 2007 and early 2011, MEAB knowingly move tens

of millions of dollars on Hezbollah’s behalf (along with three other Lebanese banks), through its

correspondent bank account(s) with U.S. financial institutions located in New York that were, inter

alia, laundered through Lebanese exchange houses.

       1577. Specifically, Defendant MEAB BANK held account 135-051861-012 for Elissa

Exchange in U.S. dollars and purposefully directed U.S. dollar-clearing on behalf of Elissa

Exchange through correspondent accounts in New York knowing that it was a critical bulk cash

conduit for laundering narcotics trafficking proceeds on behalf of Hezbollah’s BAC.

       1578. Nazim Ahmad used Primogems to launder a minimum of $400,000 in proceeds

from the Ahmad family’s criminal activities from Belgium (through New York) to Elissa

Exchange’s U.S. dollar-denominated account in Lebanon at Defendant MEAB BANK.

       1579. Defendant MEAB BANK also maintained an account for and provided vital

financial services to Phoenicia Shipping Offshore SAL (SDNTK), a sister company of Elissa

Exchange.

       1580. Defendant MEAB BANK also maintained accounts for and provided vital financial

services to Halawi Exchange, Halawi Holding SAL and Halawi Investment Trust SAL, all

companies within the Halawi Network, knowing that the Halawi Network was a critical bulk cash

conduit for laundering narcotics trafficking proceeds on behalf of Hezbollah’s BAC.

       1581. As noted above, the exchange houses Defendant MEAB BANK worked closely

with deal in high-volume bulk cash transactions and they perform a vital gateway function,

allowing massive infusions of Hezbollah cash (in U.S. dollars) to flow into Lebanon, and be



                                                   319
deposited into banks like Defendant MEAB BANK (that exchange the cash for LBP deposits by

the Central Bank at high interest rates).

       1582. Within the parameters of The System, Elissa Exchange Co. and the Halawi

Exchange’s network received lucrative commissions, Defendant MEAB BANK received high

interest returns on the Lebanese public debt it financed and Hezbollah’s BAC received access to

the U.S. financial system that allowed it to engage in trade-based money laundering on an

unprecedented scale.

       1583. Defendant MEAB BANK’s agreement to participate in The System, to knowingly

maintain accounts for BAC operatives and BAC-controlled entities, and to launder U.S. dollar-

denominated funds on their behalf is further supported by the fact that after the demise of LCB in

2011, several of LCB’s blacklisted accounts identified as part of Hezbollah’s financial operations

migrated to Defendant MEAB BANK.

       1584. Defendant MEAB BANK maintained an account for and provided financial

services to Muhammad Bazzi (SDGT), knowing that he was a prominent and well-known

Hezbollah facilitator and BAC operative.

       1585. Defendant MEAB BANK maintained an account for and provided financial

services to Ali Youssef Charara (SDGT), knowing that he was a prominent and well-known

Hezbollah facilitator and BAC operative.

       1586. Defendant MEAB BANK also maintained an account for and provided financial

services to Mr. Amine Cherri (SDGT) knowing that he was a prominent and well-known

Hezbollah politician and financier deeply connected to Hezbollah, Adham Tabaja and the BAC.

       1587. Defendant MEAB BANK also maintained an account for and provided financial

services to Mr. Nazim Ahmad, knowing that he was a prominent and well-known money launderer



                                                  320
and Conflict Diamonds trafficker.

       1588. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK, included the personal account at LCB of Ali

Muhammad Kharrubi (SDNTK).

       1589. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK, included several accounts tied to the Ahmad

Clan’s diamond smuggling and money laundering networks in the Democratic Republic of Congo,

such as Said Hassan Fuani (account no. 170178*), Inter Aliment SAL Offshore (account no.

172851*) and the personal account of Saleh Ali Assi (account no. 172197*).

       1590. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK included the personal account at LCB of Ibrahim

Issawi’s father-in-law, Hussein Ibrahim Bdeir.

       1591. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK also included several related to Muhammad Issam

Abu Darwish, including his joint accounts with his wife Carol and business partner Akram Ahmad

al-Bast.

       1592. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK also included the personal account of Muhammad

Abdallah al-Amin’s (SDGT) business partner, Said Jamil Muhammad.

       1593. According to the Lebanese government, the accounts closed by LCB that migrated

in whole or in part to Defendant MEAB BANK included the personal account at LCB of Mustafa

Faysal Ahmad.

       1594. According to the Lebanese government, the accounts closed by LCB that migrated



                                                 321
in whole or in part to Defendant MEAB BANK included the personal account at LCB of Safi

Yahya Darwish and his joint account with Khodr Hussein Darwish.

       1595. Thus, there can be no doubt that Defendant MEAB BANK has known for years that

it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute funds

needed to support Hezbollah’s operations and that the U.S. government’s legal actions against

LCB did not discourage Defendant MEAB BANK from continuing to engage in this conduct. On

the contrary, the flight of Hezbollah accounts from LCB provided MEAB BANK with an

opportunity to gain additional market share in Hezbollah’s financial operations with impunity.

       F.      BYBLOS BANK SAL

       1596. As set forth below, Defendant BYBLOS BANK SAL maintains accounts for a wide

spectrum of Hezbollah entities and operatives ranging from the core fundraising arm of

Hezbollah’s terror apparatus to a front for its U.S.-designated “social welfare” arm, to various

nodes within Hezbollah’s BAC:

                  Islamic Resistance Support Organization;
                  Al-Amana SARL;
                  Global Touristic Services SAL;
                  Société Orientale Libanaise d’Investissement et Développement
                   SAL;
                  Afrimex (Offshore) SAL;
                  Etcimex;
                  Amigo Travel and Transport SAL; and
                  Medical Equipments and Drugs International Corporation SAL.

       1597. Taken as a whole, this roster of customers includes the most infamous designated

Hezbollah organizations and many other key elements of its BAC.

       1598. Defendant BYBLOS BANK’s roster of Hezbollah-controlled customers reflects the

bank’s extensive commitment to substantially assist Hezbollah’s operations by providing financial

services, including critical access to U.S. dollar-clearing, the U.S., and international financial


                                                   322
systems and essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

        1599. Defendant BYBLOS BANK maintained an account for the benefit of Islamic the

IRSO, an SDGT that it knows to be widely and publicly associated with Hezbollah and its IJO.

        1600. Defendant BYBLOS BANK own AML policies noted that “non-profit and

charitable organizations are also used by terrorist groups as a means of raising funds and / or cover

for transferring funds in support of terrorist acts.”

        1601. It AML policies also noted that some non-profit organizations can provide “support

functions to the terrorist movement.”

        1602. As noted above, the IRSO is the most explicit and notorious fundraising arm of

Hezbollah’s IJO.102

        1603. Defendant BYBLOS BANK maintained an account for and provided financial

services to Al-Amana SARL, a company that owns gas stations in Lebanon (effectively owned

and controlled by Atlas Holding SAL) on behalf of the U.S.-designated Martyrs Foundation–

Lebanon.

        1604. At all relevant times, Defendant BYBLOS BANK knew (and knows) that Al-

Amana SARL was (and is) a Hezbollah-controlled entity.

        1605. The company is owned by Atlas Holding SAL—the well-known “investment arm”

of the U.S.-designated Martyrs Foundation–Lebanon.

        1606. Defendant BYBLOS BANK maintained an account for and provided financial

services to Global Touristic Services SAL (a/k/a GTS), a company effectively owned and

controlled by Atlas Holding SAL on behalf of the U.S.-designated Martyrs Foundation–Lebanon.

        1607. At all relevant times, Defendant BYBLOS BANK knew (and knows) that Global



102
        BYBLOS’s account for the “Resistance” at its Harel Hreik branch was broadcast openly on Al-Manar.

                                                        323
Touristic Services SAL (a/k/a GTS) was (and is) a Hezbollah-controlled entity.

        1608. The company is also owned by Atlas Holding SAL.

        1609. Defendant BYBLOS BANK maintained an account for and provided financial

services to Société Orientale Libanaise d’Investissement et Développement SAL knowing the

company was co-founded by the Atlas Holding SAL, the investment arm of the Martyrs

Foundation – Lebanon (SDGT).

        1610. Defendant BYBLOS BANK also knew that the company’s chairman was Hassan

Ali Tajideen and that Ali Tajideen’s (SDGT) wife was a board member and that the company’s

auditor, Jihad Qansu (SDGT) was also a Hezbollah operative.

        1611. Defendant BYBLOS BANK maintained an account for and provided financial

services to Afrimex SAL Offshore, a company founded by Youssef Muhammad Tajideen (brother

of two Tajideens who are designated SDGTs).

        1612. Afrimex (Offshore) SAL is part of the Tajideen family’s network of trade-based

money launderers and Hezbollah’s BAC.

        1613. Defendant BYBLOS BANK maintained an account for and provided financial

services to ETCIMEX, a Czech company founded by Kassem Tajideen that received significant

flows of U.S. dollar-denominated transfers that cleared through New York.

        1614. The Tajideen family is widely known in Lebanon and particularly in banking and

real estate circles.

        1615. Like the other defendants, BYBLOS BANK knew it was doing business with and

facilitating the Tajideen’s illicit activities, and it also understood that the Tajideens were (and are)

– like the Tabaja family, the Safieddine family and others – synonymous with Hezbollah.

        1616. Defendant BYBLOS BANK maintained an account for and provided financial



                                                     324
services to Amigo Travel and Transport SAL, a company that is part of Adham Tabaja’s network

of companies and Hezbollah’s BAC.

       1617. The company management includes Jihad Muhammad Qansu, a designated SDGT

identified as part of the Tabaja Network, and was co-founded by Khadir Ali Abi Haidar, who is

also a director of the U.S.-designated Car Care Center (a/k/a Mikalab SARL), which is also part

of Adham Tabaja’s network of companies and Hezbollah’s BAC.

       1618. Defendant BYBLOS BANK maintained an account for and provided financial

services to Société Orientale Libanaise d’Investissement et Développement SAL, a company that

it knows is part of Hezbollah’s BAC.

       1619. Defendant BYBLOS BANK knew that it was aiding Hezbollah by maintaining

accounts for Société Orientale Libanaise d’Investissement et Développement SAL because the

company was founded by Atlas Holding SAL—the well-known “investment arm” of the U.S.

designated Martyrs Foundation–Lebanon.

       1620. Its management also includes prominent Hezbollah operatives, including Hassan

Ali Tajideen, the son of Ali Tajideen, a U.S.-designated Hezbollah financier and Jihad Muhammad

Qansu, an SDGT, who was listed as the company’s auditor.

       1621. Defendant BYBLOS BANK maintained an account for and provided financial

services to Medical Equipments and Drugs International Corporation SAL (a/k/a MEDIC), a

Hezbollah-controlled company established in 2013 to sell pharmaceuticals and other medical

products.

       1622. At all relevant times, Defendant BYBLOS BANK knew (and knows) that Medical

Equipments and Drugs International Corporation SAL was (and is) a Hezbollah-controlled entity.

       1623. The company is owned by Atlas Holding SAL—the well-known “investment arm”



                                                 325
of the U.S.-designated Martyrs Foundation–Lebanon that was designated seven years before the

company was established.

       1624. Defendant BYBLOS BANK’s roster of Hezbollah-controlled customers reflects the

bank’s extensive commitment to substantially assist Hezbollah’s operations by providing financial

services, including critical access to U.S. dollar-clearing, the U.S., and international financial

systems, and essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

       1625. It also demonstrates the interconnectedness of Hezbollah’s BAC.

       1626. Defendant BYBLOS BANK’s roster of Hezbollah-controlled customers includes

companies with overlapping ownership and management structures that include representatives of

the Martyrs Foundation–Lebanon, the Tajideen Network and the Tabaja Network – all working on

behalf of the organization, with Defendant BYBLOS BANK providing its access to the banking

sector and USD-clearing to ensure that the BAC can carry out its mission, generate revenue for

the organization, and navigate American sanctions.

       1627. Defendant BYBLOS BANK maintained an account for and provided vital financial

services to Talal Khalil Chahine, a close business associate of Muhammad Bazzi (SDGT), who

was publicly associated with the Al-Mabarrat Charitable Society.

       1628. Apart from Mr. Chahine’s clear association with Hezbollah and status as a fugitive

from the United States, Defendant BYBLOS BANK would have known that he was involved in

illicit activity by the abnormally large sums of U.S. dollars that moved through his account.

       1629. Nazim Ahmad used Rilton Traders to launder a minimum of $10,000 in proceeds

from the Ahmad family’s criminal activities from Belgium (through New York) to Hussein Ali

Atwi’s U.S. dollar-denominated account in Lebanon at Defendant BYBLOS BANK

       1630. Moreover, like all other financial institutions in Lebanon, Defendant BYBLOS



                                                   326
BANK was well aware of the LCB scandal and the forced closure of Hezbollah-related accounts

at LCB. Nonetheless, it agreed to continue providing accounts and financial services to more than

a dozen Hezbollah-related individuals and companies, including Ali Hussein Darwish,

Muhammad Hussein Darwish, Safi Yahya Darwish, Khodr Hussein Darwish, Ali Musa Nachar,

Tarek Khalil Musa,103 and Said Hassan Fuani.

        1631. Thus, there can be no doubt that Defendant BYBLOS BANK has known for years

that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute

funds needed to support Hezbollah’s operations and that the U.S. government’s legal actions

against LCB did not discourage Defendant BYBLOS BANK from continuing to engage in this

conduct. On the contrary, the flight of Hezbollah accounts from LCB provided BYBLOS BANK

with an opportunity to gain additional market share in Hezbollah’s financial operations with

impunity.

        1632. In sum, Defendant BYBLOS BANK fully understands its role in The System, and

its conduct both before and after the LCB scandal demonstrates the bank’s willingness to

substantially assist Hezbollah’s operations.

        1633. By helping the IRSO to collect funds which are explicitly and notoriously raised to

underwrite violence and continuing to provide financial services to BAC operatives and facilitators

even after the LCB scandal exposed various networks operating within The System, Defendant

BYBLOS BANK has demonstrated a willingness to actively further Hezbollah’s illicit and violent

activities.

        G.      BANK AUDI SAL

        1634. As set forth below, Defendant BANK AUDI maintained accounts for a wide


103
        According to the Lebanese government, Muhammad Bazzi’s business associate in The Gambia, Tarek Khalil
Musa, held LCB account no. 170239* until October 2011.

                                                        327
spectrum of Hezbollah entities ranging from various nodes within Hezbollah’s BAC to sub-

divisions of Hezbollah’s “social welfare” arm:

                 Ovlas Trading SAL (Offshore);
                 Ovlas Trading SA (SDGT);
                 Afrimex SAL Offshore;
                 Leaders of Supply & Products (Offshore) SAL;
                 Atlas Holding SAL;
                 Inter Aliment SAL Offshore;
                 Fawzi Muhmmad Malek;
                 Khalil Nazem Ibrahim;
                 Dib Hani Harb;
                 Rim Reda Baqir;
                 Premier Investment Group SAL Offshore (SDGT);
                 Spectrum International Investment Holding SAL (SDGT);
                 Teltac Worldwide Incorporated (Offshore) SAL;
                 Al-Hadi Institution;
                 Medical Equipments and Drugs International Corporation SAL;
                 Special Operations Group SAL;
                 Info Trust SAL; and
                 Info Trust SARL.

       1635. Defendant BANK AUDI maintained an account for at least four major Tajideen

family companies, including Ovlas Trading SAL (Offshore), which was designated by the U.S.

Department of the Treasury on December 9, 2010.

       1636. Defendant BANK AUDI also maintained an account for Ovlas Trading SA, which

was designated by the U.S. Department of the Treasury on December 9, 2010.

       1637. Defendant BANK AUDI also maintained accounts for Afrimex SAL Offshore and

Leaders of Supply & Products (Offshore) SAL, both Tajideen-controlled companies that actively

used these accounts in trade-based money laundering on behalf of Hezbollah’s BAC.

       1638. Defendant BANK AUDI maintained an account for Youssef Muhammad Tajideen

and provided material support that aided and abetted Hezbollah, knowing that Mr. Tajideen and

his brothers were prominent and well-known members of Hezbollah.


                                                  328
        1639. Defendant BANK AUDI was aware of the LCB scandal and the forced closure of

Hezbollah-related accounts at LCB but nonetheless agreed to continue providing Youssef

Muhammad Tajideen with financial services and access to U.S. dollar-clearing.

        1640. Defendant BANK AUDI maintained an account for Atlas Holding SAL, which was

founded in 2006 by the Martyrs Foundation – Lebanon and is very publicly known as the

commercial arm of the Martyrs Foundation, a core Hezbollah institution and SDGT.104

        1641. Defendant BANK AUDI maintained an account for Inter Aliment SAL Offshore, a

company controlled by the prominent BAC facilitator and known money launderer, Saleh Ali Assi.

        1642. According to the Lebanese government, Defendant BANK AUDI maintained

account no. 172370* at LCB for Fawzi Muhammad Malek until it was closed in October 2011 and

the balance migrated to Mr. Malek’s account at Defendant BANK AUDI. Mr. Malek is a member

of the Ahmad clan and has laundered money on behalf of Nazim Ahmad and his criminal network.

        1643. Nazim Ahmad used Rilton Traders to launder at least $75,000 from Belgium in

U.S. dollars to the BANK AUDI account of Yusuf Abbas Mer’i, a board member of Defendant

FENICIA BANK.

        1644. Khalil Nazem Ibrahim held account no. 173309* at LCB until 2011.

        1645. According to the Lebanese government, when LCB was finally compelled to close

the account for Khalil Nazem Ibrahim, the balance migrated to an account at Defendant BANK

AUDI.

        1646. Defendant BANK AUDI maintained U.S. dollar-denominated account no. 813364

for Dib Hani Harb, a Hezbollah weapons procurement specialist and narcotics trafficker. The

account was used to transfer funds from and through New York to Hezbollah in Lebanon. As



104
        According to the Martyrs Foundation, it was founded in 1990.

                                                         329
detailed above, at a minimum Defendant BANK AUDI independently knew that Mr. Harb’s was

inconsistent with his stated occupation and was being used for illicit purposes, and it eventually

received direct notice of his role in Hezbollah’s IJO but continued to provide him and IJO with

financial services.

       1647. Nazim Ahmad used Rilton Traders and Primogems to launder more than $200,000

U.S. dollars from Belgium through U.S. correspondent banks to the Defendant BANK AUDI

accounts owned by Rim Reda Baqir.

       1648. Defendant BANK AUDI maintained an account for Premier Investment Group

SAL Offshore (SDGT) and provided vital financial services to the company knowing that it was

controlled by one of the most senior and prolific BAC operatives, Muhammad Ibrahim Bazzi

(SDGT).

       1649. Defendant BANK AUDI maintained an account for Spectrum International

Investment Holding SAL (SDGT) and provided financial services knowing that the company was

a prominent and well-known part of the Charara network of companies operated on behalf of

Hezbollah. Charara’s Network has been described by the U.S. government as “a key Hizballah

support network.”

       1650. Defendant BANK AUDI maintained an account for Teltac Worldwide Incorporated

(Offshore) SAL and provided financial services to it knowing that the company was a prominent

and well-known part of the Charara network of companies operated on Hezbollah’s behalf.

       1651. Ali Ibrahim Charara, who was listed as chairman, general manager and authorized

signatory for Teltac Worldwide Incorporated (Offshore) SAL, was also a co-founder of Spectrum

Investment Group Holding SAL (SDGT).

       1652. Defendant BANK AUDI maintained an account for Al-Hadi Institution, a



                                                  330
charitable institution for disabled children owned and operated by Al-Mabarrat.

       1653. While the institution provides genuine services to disabled children, it does so as

part of Hezbollah’s successful effort to galvanize support for its core mission and political

program, i.e. Hezbollah sees Al-Mabarrat, the Martyrs Foundation, and other outreach institutions

as part of its wider efforts to proselytize and harden its domestic support for its terrorist program.

       1654. Defendant BANK AUDI maintained an account for Medical Equipments and Drugs

International Corporation SAL (MEDIC), a Hezbollah-controlled company established in 2013 to

sell pharmaceuticals and other medical products.

       1655. At all relevant time Defendant BANK AUDI knew (and knows) that Medical

Equipments and Drugs International Corporation SAL (MEDIC) was (and is) a Hezbollah-

controlled entity.

       1656. The company is owned by Atlas Holding SAL—the well-known “investment arm”

of the U.S.-designated Martyrs Foundation–Lebanon, which was designated seven years before

the company was established.

       1657. Its management includes Qassem Muhammad Ali Bazzi—just as the other Atlas

Holding SAL portfolio companies do.

       1658. Defendant BANK AUDI maintained an account for Special Operations Group

SAL, an arms dealing company co-founded by Hezbollah’s Kamel Amhaz (SDGT).

       1659. Defendant BANK AUDI’s roster of Hezbollah-controlled customers reflects the

bank’s commitment to substantially assist Hezbollah’s operations by providing financial services,

including critical access to U.S. dollar-clearing, the U.S., and international financial systems, and

essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

       1660. This is further supported by the fact that after the demise of LCB in 2011, BANK



                                                     331
AUDI allowed many of LCB’s blacklisted accounts identified as part of Hezbollah’s financial

operations to migrate to Defendant BANK AUDI.

       1661. According to the Lebanese government, blacklisted Hezbollah accounts at LCB

that were closed but permitted to move their account balances into parallel accounts at Defendant

BANK AUDI include:

                  Al-Jiyeh for Tourism and Construction SAL;
                  Phoenicia Shipping Offshore SAL (SDNTK);
                  Congo Diam SPRL;
                  Nazim Ahmad;
                  Carol Habib;
                  Ibrahim Issawi;
                  Youssef Muhammad Taj al-Din;
                  Muhammad Issam Abu Darwish;
                  Ali Hussein Darwish;
                  Muhammad Hussein Darwish;
                  Nazim Khalil Ibrahim;
                  Akram Ahmad al-Bast;
                  Amine Bzeih; and
                  Said Hassan Fuani.

       1662. Like all other financial institutions in Lebanon, Defendant BANK AUDI was well

aware of the LCB scandal and the forced closure of Hezbollah-related accounts at LCB but

nonetheless agreed to continue providing numerous customers with financial services and access

to U.S. dollar-clearing after their accounts at LCB were targeted for closure.

       1663. Thus, there can be no doubt that Defendant BANK AUDI has known for years that

it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute funds

needed to support Hezbollah’s operations and that the U.S. government’s legal actions against

LCB did not discourage Defendant BANK AUDI from continuing to engage in this conduct. On

the contrary, the flight of Hezbollah accounts from LCB provided BANK AUDI with an

opportunity to gain additional market share in Hezbollah’s financial operations with impunity.

       1664. Defendant BANK AUDI also held accounts for and provided banking services to
                                                   332
Info Trust SAL and Info Trust SARL, which are both owned and controlled by Halawi Exchange

Network.

        1665. As noted above, Halawi Exchange and other exchange houses deal in high-volume

bulk cash transactions, and they perform a vital gateway function, allowing massive infusions of

Hezbollah cash (in U.S. dollars) to flow into Lebanon, and be deposited into banks like Defendant

BANK AUDI (that can then exchange the cash for LBP deposits by the Central Bank at high

interest rates).

        1666. Within the parameters of The System, Halawi Exchange received lucrative

commissions, Defendant BANK AUDI received high interest returns on the Lebanese public debt

it financed and Hezbollah’s BAC received access to the U.S. financial system that allowed it to

engage in trade-based money laundering on an unprecedented scale.

        1667. In sum, Defendant BANK AUDI fully understands its role in The System, and its

roster of customers who are either prominent Hezbollah institutions, BAC operatives, BAC

facilitators or Hezbollah/BAC-controlled companies (including multiple recipients of Nazim

Ahmad’s long-standing money laundering operations) reflects the bank’s extensive commitment

to substantially assist Hezbollah’s operations by providing financial services, including critical

access to U.S. dollar-clearing, the U.S., and international financial systems, and essential means

to evade U.S. efforts to confront Hezbollah’s world-wide operations.

        H.         LEBANON AND GULF BANK SAL

        1668. As set forth below, Defendant LEBANON AND GULF BANK maintained

accounts for the benefit of a wide spectrum of Hezbollah entities ranging from the most infamous

arm of Hezbollah’s “social welfare” apparatus to various nodes within Hezbollah’s BAC run by

(a) the Martyrs Foundation (SDGT), (b) companies controlled by Adham Tabaja (SDGT), (c) the



                                                  333
Tajideen family, (d) the Charara Network, (e) the Ahmad Clan network, and (f) the Joumaa

Network.

       1669. Defendant LEBANON AND GULF BANK held accounts for and provided

financial services to:

                  Islamic Resistance Support Organization;
                  Al-Amana SARL;
                  Amana Plus Company SAL;
                  Shahed Pharm Drugstore SARL;
                  City Pharma SARL;
                  Adham Tabaja;
                  Al-Inmaa Engineering and Contracting SARL (SDGT);
                  Ovlas Trading SAL (Offshore);
                  Ovlas Trading SA (SDGT);
                  Leaders of Supply & Products (Offshore) SAL;
                  Spectrum Investment Group Holding SAL;
                  G & S Diamonds;
                  Elissa Exchange Co. SARL; and
                  Mecattaf SAL.

       1670. Defendant LEBANON AND GULF BANK has maintained an account for and

provided material support that aided and abetted the Hezbollah-controlled “charity” widely and

publicly associated with the organization: the IRSO, bank account numbers: 202-336254 and 202-

329665 (nominally held by the al-Ma’rifa Society and al-Bushra Society respectively—expressly

and publicly soliciting donations for the benefit of the IRSO) knowing that the IRSO was the

notorious fundraising arm of Hezbollah’s IJO.

       1671. Defendant LEBANON AND GULF BANK maintained an account for Al-Amana

SARL and has provided material support that aided and abetted Hezbollah, through its role in

knowingly providing financial services to this U.S.-designated, prominent and well-known part of

the Martyrs Foundation–Lebanon network of companies operated on behalf of Hezbollah’s BAC.

       1672. Al-Amana SARL operates 12 gas stations under the name of AL AMANA in

Beirut, South Lebanon and the Bekaa Valley in Lebanon.
                                                 334
       1673. The company is owned by the Martyrs Foundation–Lebanon (SDGT) through Atlas

Holding SAL.

       1674. Defendant LEBANON AND GULF BANK maintained an account for the related

company (with the same founders and management), Amana Plus Company SAL, and has

provided material support that aided and abetted Hezbollah, through its role in knowingly

providing financial services to this U.S.-designated, prominent and well-known part of the Martyrs

Foundation–Lebanon network of companies operated on behalf of Hezbollah’s BAC.

       1675. Defendant LEBANON AND GULF BANK maintained an account for Shahed

Pharm Drugstore SARL (with largely the same Hezbollah founders and management as Al-Amana

SARL and Amana Plus Company SAL) and has provided material support that aided and abetted

Hezbollah, through its role in knowingly providing financial services to this U.S.-designated,

prominent and well-known part of the Martyrs Foundation–Lebanon network of companies

operated on behalf of Hezbollah’s BAC.

       1676. Defendant LEBANON AND GULF BANK maintained an account for City Pharma

(with largely the same Hezbollah founders and management as Al-Amana SARL, Amana Plus

Company SAL and Shahed Pharm Drugstore SARL) and has provided material support that aided

and abetted Hezbollah, through its role in knowingly providing financial services to this U.S.-

designated, prominent and well-known part of the Martyrs Foundation–Lebanon network of

companies operated on behalf of Hezbollah’s BAC.

       1677. City Pharma SARL was one of several Lebanese companies controlled by

Hezbollah that was caught importing counterfeit medications from Southeast Asia and transferring

them to factories in Europe where they were officially labeled as having been produced in Europe.

       1678. The licenses of the 15 pharmacies were temporarily revoked, but the counterfeit



                                                  335
medications had reached hospitals, clinics, and pharmacies in Lebanon, where they had already

been prescribed to the public.

       1679. Defendant LEBANON AND GULF BANK maintained an account for and

provided vital financial services to Adham Tabaja knowing – at a minimum – that he was a senior

Hezbollah leader and prominent Hezbollah project developer in Lebanon. Notwithstanding that

knowledge, Defendant LEBANON AND GULF BANK loaned Mr. Tabaja money and helped him

finance his projects.

       1680. Defendant LEBANON AND GULF BANK also maintained an account for and

provided vital financial services to Al-Inmaa Engineering and Contracting SARL (SDGT), the

prominent Hezbollah construction and investment arm headed by Adham Tabaja, again knowing

that Mr. Tabaja was a senior Hezbollah leader and prominent Hezbollah project developer in

Lebanon.

       1681. Defendant LEBANON AND GULF BANK maintained an account for Ovlas

Trading SAL (Offshore) which was owned and controlled by the same Tajideen network that

controlled Ovlas Trading SA – designated by the U.S. Department of the Treasury on December

9, 2010.

       1682. Defendant LEBANON AND GULF BANK knew that the company was controlled

by the Tajideen family and knew that the Tajideens were a prominent Hezbollah family and that

they were leading Hezbollah financiers and project developers in Lebanon.

       1683. Defendant LEBANON AND GULF BANK also maintained an account for Ovlas

Trading SA, which was designated by the U.S. Department of the Treasury on December 9, 2010,

again knowing that the Tajideen family were prominent representatives of Hezbollah within The

System.



                                                 336
       1684. Defendant LEBANON AND GULF BANK also maintained an account for Youssef

Muhammad Tajideen and provided material support that aided and abetted Hezbollah, knowing it

was providing vital financial services to Hezbollah through a prominent player in The System.

       1685. Defendant LEBANON AND GULF BANK also maintained an account for Leaders

of Supply & Products (Offshore) SAL and provided material support that aided and abetted

Hezbollah, knowing it was providing vital financial services to Hezbollah through this Tajideen

Network company.

       1686. Like all other financial institutions in Lebanon, Defendant LEBANON AND GULF

BANK was well aware of the LCB scandal and the forced closure of Hezbollah-related accounts

at LCB but nonetheless agreed to continue providing Youssef Muhammad Tajideen with financial

services and access to U.S. dollar-clearing after his account at LCB was targeted for closure.

       1687. Thus, there can be no doubt that Defendant LEBANON AND GULF BANK has

known for years that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest

and distribute funds needed to support Hezbollah’s operations, and that the U.S. government’s

legal actions against LCB did not discourage Defendant LEBANON AND GULF BANK from

continuing to engage in this conduct. On the contrary, the flight of Hezbollah accounts from LCB

provided LEBANON AND GULF BANK with an opportunity – within Hezbollah’s stake in The

System – to gain additional market share with impunity.

       1688. Defendant LEBANON AND GULF BANK maintained an account for Spectrum

International Investment Group Holding SAL (SDGT) and provided material support that aided

and abetted Hezbollah, through its role in knowingly providing financial services to this U.S.-

designated, prominent and well-known part of the Charara network of companies operated on

behalf of Hezbollah’s BAC.



                                                   337
       1689. Defendant LEBANON AND GULF BANK maintained an account for and

provided financial services to EBD Teltac (Offshore) SAL. It thereby aided and abetted Hezbollah

knowing that it was providing vital and substantial assistance to a company controlled by Mr.

Charara (SDGT).

       1690. Mr. Charara’s Network has been described by the U.S. government as “a key

Hizballah support network.”

       1691. Defendant LEBANON AND GULF BANK also maintained an account for G & S

Diamonds, Nazim Ahmad’s vehicle for laundering hundreds of millions of dollars for Hezbollah.

By providing access to U.S. correspondent banking for G & S Diamonds, Defendant LEBANON

AND GULF BANK provided vital assistance that aided and abetted Hezbollah, knowing it was

providing vital financial services to one of the most significant players laundering money within

The System.

       1692. Defendant LEBANON AND GULF BANK also maintained an account for Elissa

Exchange Co. SARL (SDNTK) and Mecattaf SAL, two key companies within Ayman Joumaa’s

narcotics trafficking network, as well as the Fayed Exchange, identified by the Lebanese

government as associated with Saleh Ali Assi.

       1693. As noted above, these exchange houses deal in high-volume bulk cash transactions,

and they perform a vital gateway function, allowing massive infusions of Hezbollah cash (in U.S.

dollars) to flow into Lebanon, and be deposited into banks like Defendant LEBANON AND GULF

BANK (that exchange the cash for LBP deposits by the Central Bank at high interest rates).

       1694. Within the parameters of The System, Elissa Exchange Co. SARL (SDNTK),

Mecattaf SAL and Fayed Exchange received lucrative commissions, Defendant LEBANON AND

GULF BANK received high interest returns on the Lebanese public debt it financed, and



                                                  338
Hezbollah’s BAC received access to the U.S. financial system that allowed it to engage in trade-

based money laundering on an unprecedented scale.

       1695. Defendant LEBANON AND GULF BANK fully understands its role in The

System, and its roster of customers who are either BAC operatives, BAC facilitators or

Hezbollah/BAC-controlled companies reflects the bank’s extensive commitment to substantially

assisting Hezbollah’s operations by providing financial services, including critical access to U.S.

dollar-clearing, the U.S., and international financial systems, and essential means to evade U.S.

efforts to confront Hezbollah’s world-wide operations.

       I.      BANQUE LIBANO-FRANÇAISE SAL

       1696. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained

accounts for and provided vital financial services to the Hezbollah-controlled “charity” widely and

publicly associated with the organization: the IRSO – Account numbers: 657409.17 and

657469.171.

       1697. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained an

account for and provided vital financial services to the Hezbollah-controlled “charity” widely and

publicly associated with the organization: Martyrs Foundation – Lebanon – Account number

506936-80.

       1698. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained an

account for and provided vital financial services to Ovlas Trading SA, which was designated by

the U.S. Department of the Treasury on December 9, 2010.

       1699. The company is controlled by the Tajideen family—part of Hezbollah’s BAC.

       1700. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained an

account for and provided vital financial services to Hoda for Touristic Services & Management



                                                   339
Holding SAL, a company controlled by two senior Hezbollah financiers, Abbas Abdel Latif Fawaz

and Ali Youssef Charara (SDGT).

       1701. Defendant BANQUE LIBANO-FRANÇAISE SAL maintained an account for and

provided vital financial services to Al-Inmaa Engineering and Contracting (SDGT), the prominent

Hezbollah construction and investment arm headed by Adham Tabaja (SDGT).

       1702. Defendant BANQUE LIBANO-FRANÇAISE SAL maintained an account for and

provided vital financial services to United Company for Insurance Services SARL, an insurance

company established by Adham Tabaja (SDGT) in 1995.

       1703. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained an

account for and provided vital financial services to REEM Pharmaceutical SAL, a designated

SDGT since 2017, owned by Muhammad Abd-al-Amir Farhat (SDGT), a Hezbollah operative

with close ties to the IRGC–QF.

       1704. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained an

account for and provided vital financial services to Nazim Ahmad’s Primo International SAL

Offshore and to various members of the Ahmad Conflict Diamond and Money Laundering

Network, including Johanna Malek and Said Hassan Fuani.

       1705. Hezbollah facilitator Saleh Ali Assi’s company, Inter Aliment SAL Offshore, held

a U.S. dollar-denominated account at LCB prior to December 2011 and, according to the Lebanese

government, the balance in its account migrated to Defendant BANQUE LIBANO-FRANÇAISE

SAL (as well as two other Defendants) after the company’s account at LCB was closed.

       1706. Saleh Ali Assi’s personal U.S. dollar-denominated account at LCB was closed in

June 2012.

       1707. According to the Lebanese government, the balance in his account migrated to



                                                 340
Defendant BANQUE LIBANO-FRANÇAISE SAL (as well as three other Defendants).

       1708. Hezbollah facilitator Muhammad Issam Abu Darwish and his father and his wife

held accounts at LCB.

       1709. All of these accounts were flagged by SGBL’s 2012 audit and Lebanese

government investigation.

       1710. According to the Lebanese government, when LCB was finally compelled to close

Mr. Abu Darwish’s accounts, the account Muhammad Issam Abu Darwish held individually (no.

172517*) migrated to Defendant BANQUE LIBANO-FRANÇAISE, the account balance he held

with his wife Carol Habib (no. 172689*) also migrated to Defendant BANQUE LIBANO-

FRANÇAISE (and two other defendants), and the account Mr. Abu Darwish held jointly with one

of his business partners (no. 173985*), Akram Ahmad al-Bast, migrated to Defendant BANQUE

LIBANO-FRANÇAISE (and four other Defendants).

       1711. According to the Lebanese government, when LCB was finally compelled to close

the account for Ideal Development I.D. SAL, a company Muhammad Issam Abu Darwish and his

wife owned jointly, and the account for International Contractors and Developers SAL which

Muhammad Issam Abu Darwish owned with Akram Ahmad al-Bast, the balances for both

companies migrated to accounts at Defendant BANQUE LIBANO-FRANÇAISE.

       1712. Muhammad Issam Abu Darwish and his wife also owned a company jointly with

Muhammad’s brother, Sami Issam Abu Darwish, called Ras Beirut 1442 SAL.

       1713. Ras Beirut 1442 SAL held an account at LCB until July 2011.

       1714. According to the Lebanese government, when LCB was finally compelled to close

the account for Ras Beirut 1442 SAL, the balance migrated to an account at Defendant BANQUE

LIBANO-FRANÇAISE.



                                               341
       1715. Sami Issam Abu Darwish was a significant shareholder and board member in

Builders International SAL, which also held an account at LCB until 2011.

       1716. According to the Lebanese government, when LCB was finally compelled to close

the account for Builders International SAL, the balance migrated to an account at Defendant

BANQUE LIBANO-FRANÇAISE.

       1717. Sami Issam Abu Darwish was a majority shareholder in S.I.M. SAL Offshore,

whose chairman was Muhammad Abdallah al-Amin (SDGT). The company held account no.

44000* at LCB until August 2011.

       1718. According to the Lebanese government, when LCB was finally compelled to close

the account for S.I.M. SAL Offshore, the balance migrated to an account at Defendant BANQUE

LIBANO-FRANÇAISE.

       1719. Nazim Ahmad used Rilton Traders to launder a minimum of $100,000 in proceeds

from the Ahmad family’s criminal activities from Belgium (through New York) to Primo

International SAL Offshore’s U.S. dollar-denominated account in Lebanon at Defendant

BANQUE LIBANO-FRANÇAISE SAL.

       1720. Nazim Ahmad used Rilton Traders to launder more than $2.3 million in proceeds

from the Ahmad family’s criminal activities, moving funds from Belgium in U.S. dollars (through

New York) to Sleiman Ali Ahmad’s personal U.S. dollar-denominated account in Lebanon at

Defendant BANQUE LIBANO-FRANÇAISE SAL.

       1721. Nazim Ahmad used Rilton Traders and Primogems to launder more than $4 million

in proceeds from the Ahmad family’s criminal activities, moving funds from Belgium in U.S.

dollars (through New York) to Saleh Ali Assi’s personal U.S. dollar-denominated account in

Lebanon at Defendant BANQUE LIBANO-FRANÇAISE SAL.



                                                 342
       1722. Nazim Ahmad used Rilton Traders to launder more than $3 million U.S. dollars in

proceeds from the Ahmad family’s criminal activities, moving funds from Belgium in U.S. dollars

(all or most of the funds through New York) to Johanna Malek’s personal U.S. dollar-denominated

account in Lebanon at Defendant BANQUE LIBANO-FRANÇAISE SAL.

       1723. According to the Lebanese government, when Said Hassan Fuani’s account at LCB

was closed in 2011, this member of the Ahmad Clan Conflict Diamond and Money Laundering

Network moved his accounts to, among others, Defendant BANQUE LIBANO-FRANÇAISE

SAL.

       1724. Nazim Ahmad used Rilton Traders to launder hundreds of thousands of U.S. dollar-

denominated proceeds from the Ahmad family’s criminal activities from Belgium to Lebanon

(through New York) using an account held individually by Khodr Hussein Darwish at Defendant

BANQUE LIBANO-FRANÇAISE SAL.

       1725. Defendant BANQUE LIBANO-FRANÇAISE SAL knowingly maintained

accounts for and provided vital financial services to Hezbollah facilitator Ibrahim Issawi and his

father-in-law, Hussein Ibrahim Bdeir.

       1726. Both men held accounts at LCB until September 2011.

       1727. According to the Lebanese government, the balance in both men’s personal

accounts migrated to Defendant BANQUE LIBANO-FRANÇAISE SAL (as well as other

Defendants).

       1728. Ibrahim Issawi’s company, Socimex SPRL, held an account at LCB until July 2011.

       1729. According to the Lebanese government, when Socimex SPRL’s account at LCB

was closed, it migrated to Defendant BANQUE LIBANO-FRANÇAISE SAL.

       1730. According to the Lebanese government, Nabila Yaq’ub Wazni, who was a partner



                                                  343
in Soficom SPRL with Muhammad Hussein Darwish, held two accounts at LCB that migrated to

BANQUE LIBANO-FRANÇAISE and another bank after LCB closed the accounts in August and

September 2011.

        1731. Defendant BANQUE LIBANO-FRANÇAISE knowingly maintained an account

for and provided vital financial services to Metro Trading Company SAL Offshore, a company

controlled by senior BAC operative Imad Bakri.

        1732. According to the Lebanese government, Mr. Amine Bzeih belonged to Khalil

Nazem Ibrahim’s network, and when his account was closed in August 2011, it migrated to three

Defendants, including BANQUE LIBANO-FRANÇAISE SAL.

        1733. SOGEAC SPRL, a company part-owned by Muhammad Hussein Darwish, held an

account at LCB which was shuttered in August 2011.

        1734. According to the Lebanese government, the account balance migrated to

SOGEAC’s accounts at Defendants BLOM BANK and BANQUE LIBANO-FRANÇAISE.

        1735. Mustafa Faysal Ahmad was identified by the Lebanese government as one of the

individuals with accounts at LCB who were affiliated with Hezbollah.

        1736. LCB closed Mustafa Faysal Ahmad’s account no. 173642* at LCB in June 2012.

        1737. Mustafa Faysal Ahmad also held U.S. dollar-denominated account no. 172488*

jointly with his mother, May Kamel Darwish Fawaz.

        1738. According to the Lebanese government, that account remained open at Defendant

SGBL.

        1739. Yet, despite all the controversy surrounding LCB’s role in laundering money for

Hezbollah, according to the Lebanese government the balance for this account migrated to

BANQUE LIBANO-FRANÇAISE among other Defendants.



                                                 344
          1740. Defendant BANQUE LIBANO-FRANÇAISE’s roster of Hezbollah-controlled

customers reflects the Bank’s extensive commitment to substantially assist Hezbollah’s operations

by providing financial services, including critical access to U.S. dollar-clearing, the U.S., and

international financial systems, and essential means to evade U.S. efforts to confront Hezbollah’s

world-wide operations.

          1741. Moreover, subsequent to the U.S. government’s filing of its civil lawsuit against

LCB, U.S. investigators learned that LCB personnel moved assets to other banks in Lebanon to

hide the assets from the United States government.

          1742. In August 2012, the Southern District of New York filed an 18 U.S.C. § 981K

action against five correspondent banks in the United States that were doing business with

Defendant BANQUE LIBANO-FRANÇAISE that had clandestinely received $150 million from

LCB after commencement of the U.S. government action against LCB.

          1743. As a result of the 981K action, Defendant BANQUE LIBANO-FRANÇAISE

transferred $150 million to the United States Marshals Service account in New York, and in June

2013, the U.S. Attorney’s Office for the Southern District of New York settled the civil forfeiture

action against LCB, requiring it to forfeit $102 million of the $150 million frozen to the United

States.

          1744. As detailed above, Defendant BANQUE LIBANO-FRANÇAISE allowed Nazim

Ahmad’s network to launder millions of dollars through Defendant BANQUE LIBANO-

FRANÇAISE’s correspondent banks in New York, and Mr. Ahmad’s money laundering activities

were prominently noted in the U.S. government’s civil complaint against LCB.

          1745. Like all other financial institutions in Lebanon, Defendant BANQUE LIBANO-

FRANÇAISE was well aware of the LCB scandal and the forced closure of Hezbollah-related



                                                   345
accounts at LCB but nonetheless agreed to continue providing numerous customers with financial

services and access to U.S. dollar-clearing after their accounts at LCB was targeted for closure.

        1746. Finally, according to U.S. government officials, Defendant BANQUE LIBANO-

FRANÇAISE was one of several banks in Lebanon that worked with LCB personnel to hide LCB’s

assets from the United States government following the proceedings the U.S. initiated against that

institution.

        1747. In sum, Defendant BANQUE LIBANO-FRANÇAISE fully understands its role in

The System, and its roster of customers who are either BAC operatives, BAC facilitators or

Hezbollah/BAC-controlled companies reflects the bank’s extensive commitment to substantially

assist Hezbollah’s operations by providing financial services, including critical access to U.S.

dollar-clearing, the U.S., and international financial systems, and essential means to evade U.S.

efforts to confront Hezbollah’s world-wide operations.

        1748. Thus, there can be no doubt that Defendant BANQUE LIBANO-FRANÇAISE has

known for years that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest

and distribute funds needed to support Hezbollah’s operations, and that the U.S. government’s

legal actions against LCB did not discourage Defendant BANQUE LIBANO-FRANÇAISE from

continuing to engage in this conduct. On the contrary, the flight of Hezbollah accounts from LCB

provided Defendant BANQUE LIBANO-FRANÇAISE with an opportunity to gain additional

market share in Hezbollah’s financial operations with impunity.

        J.     BANK OF BEIRUT SAL

        1749. Defendant BANK OF BEIRUT has maintained accounts for and provided material

support that aided and abetted Hezbollah’s BAC.

        1750. Defendant BANK OF BEIRUT maintained an account for Youssef Muhammad



                                                   346
Tajideen and provided material support that aided and abetted Hezbollah, knowing that the

Tajideen family were prominent representatives of Hezbollah within The System.

       1751. Defendant BANK OF BEIRUT was aware of the LCB scandal and the forced

closure of Hezbollah-related accounts at LCB but nonetheless agreed to continue providing

Youssef Muhammad Tajideen with financial services and access to U.S. dollar-clearing.

       1752. The same is true for the Tajideen family’s company, Galaxy Flame Trading SAL

Offshore, which held account no. 43286* at LCB that was closed in August 2011 before migrating

to Defendant BANK OF BEIRUT after the forced closure of Hezbollah-related accounts at LCB.

       1753. Leaders of Supply & Products (Offshore) SAL, another Tajideen family company,

also held an account at LCB prior to 2011 and maintained accounts at Defendant BANK OF

BEIRUT even after the company’s account at LCB was closed.

       1754. Defendant BANK OF BEIRUT also maintained an account for Interafrica Trading

Company ITC SAL Offshore, part of the group of companies controlled by the Darwish Network.

       1755. Defendant BANK OF BEIRUT also maintained an account for and provided vital

financial services to Mustafa Reda Darwish Fawaz (SDGT), a prominent and well-known member

of Hezbollah’s IJO who has supported the organization’s communications, surveillance, and arms

dealing activities in West Africa.

       1756. Defendant BANK OF BEIRUT also maintained an account for and provided vital

financial services to Compu House SARL, the Hezbollah-controlled technology importer, founded

and majority owned by Sultan Khalifa As’ad, Deputy Chairman of the Executive Council for

Municipal Affairs, former head of Hezbollah’s Finance Unit and former director of Jihad al-Bina.

       1757. Defendant BANK OF BEIRUT also maintained an account for and provided vital

financial services to Trust Compass Insurance SAL, the Hezbollah-controlled insurance company



                                                 347
that insures various Hezbollah-controlled hospitals and owned a significant holding in Adham

Tabaja’s Fun World Company SAL and LCB.

       1758. Defendant BANK OF BEIRUT also maintained an account for and provided vital

financial services to Mercury Development Offshore SAL which was controlled by Mustafa Faysal

Ahmad and his family. The Lebanese government identified both Mustafa Faysal Ahmad and

Mercury Development Offshore SAL’s accounts at LCB as Hezbollah-related accounts.

       1759. Defendant BANK OF BEIRUT has also knowingly held accounts and provided

vital financial services to Medical Equipments and Drugs International Corporation SAL MEDIC,

another entity that is part of Hezbollah’s network of pharmaceutical companies. Although the

company was established after the period relevant to this action, because it is owned by Atlas

Holding SAL – i.e. Martyrs Foundation–Lebanon – Defendant BANK OF BEIRUT’s willingness

to provide material support to one of Hezbollah’s most prominent organizations in recent years

confirms that BANK OF BEIRUT continues to provide material support to Hezbollah even when

its customers’ ties to Hezbollah are glaring.

       1760. Nazim Ahmad used Rilton Traders to launder more than $50,000 U.S. dollars from

Belgium through U.S. correspondent banks to the Defendant BANK OF BEIRUT account owned

by Hijazi Trading Establishment.

       1761. Defendant BANK OF BEIRUT maintained an account for Halawi Exchange Co.,

which the U.S. Department of the Treasury has identified as a “substantial threat to the U.S. and

international financial systems, given its extensive illicit financial activity on behalf of a variety

of international narcotics trafficking and money laundering networks.”

       1762. In determining that Halawi Exchange Co. was a foreign financial institution of

“primary money laundering concern,” the U.S. Department of the Treasury further found that



                                                    348
“Halawi Exchange is known to have laundered profits from drug trafficking and cocaine-related

money laundering networks for a leading Hizballah official and narcotics trafficker. Halawi

Exchange has also been routinely used by other Hizballah associates as a means to transfer illicit

funds.”

          1763. Despite Halawi Exchange’s blatantly high-risk profile, churning millions of dollars

in cash from Africa and moving funds to conflict zones in the Middle East, Defendant BANK OF

BEIRUT continued to facilitate its activities.

          1764. According to the Lebanese government, when LCB was forced to close Mr. Hijazi’s

account at LCB in 2011, the balance migrated to Defendants FENICIA BANK and BANK OF

BEIRUT.

          1765. Like all other financial institutions in Lebanon, Defendant BANK OF BEIRUT was

well aware of the LCB scandal and the forced closure of Hezbollah-related accounts at LCB but

nonetheless agreed to continue providing Mr. Samir Hijazi, Mercury Development Offshore SAL,

Galaxy Flame Trading SAL Offshore, Leaders of Supply & Products (Offshore) SAL, and others,

with financial services and access to U.S. dollar-clearing after their accounts at LCB were targeted

for closure.

          1766. Defendant BANK OF BEIRUT also maintained an account for Halawi Exchange a

key conduit for Ayman Joumaa’s narcotics trafficking network.

          1767. As noted above, Halawi Exchange and other exchange houses deal in high-volume

bulk cash transactions, and they perform a vital gateway function allowing massive infusions of

Hezbollah cash (in U.S. dollars) to flow into Lebanon, and be deposited into banks like Defendant

BANK OF BEIRUT (that exchange the cash for LBP deposits by the Central Bank at high interest

rates).



                                                    349
        1768. Within the parameters of The System, Halawi Exchange received lucrative

commissions, Defendant BANK OF BEIRUT received high interest returns on the Lebanese public

debt it financed and Hezbollah’s BAC received access to the U.S. financial system that allowed it

to engage in trade-based money laundering on an unprecedented scale.

        1769. Defendant BANK OF BEIRUT fully understands its role in The System, and its

roster of customers who are either BAC operatives, BAC facilitators or Hezbollah/BAC-controlled

companies reflects the Bank’s extensive commitment to substantially assist Hezbollah’s operations

by providing financial services, including critical access to U.S. dollar-clearing, the U.S., and

international financial systems, and essential means to evade U.S. efforts to confront Hezbollah’s

world-wide operations.

        1770. Thus, there can be no doubt that Defendant BANK OF BEIRUT has known for

years that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute

funds needed to support Hezbollah’s operations, and that the U.S. government’s legal actions

against LCB did not discourage Defendant BANK OF BEIRUT from continuing to engage in this

conduct. On the contrary, the flight of Hezbollah accounts from LCB provided Defendant BANK

OF BEIRUT with an opportunity to gain additional market share in Hezbollah’s financial

operations with impunity.

        K.      BANK OF BEIRUT AND THE ARAB COUNTRIES SAL

        1771. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES maintained

accounts for and provided material support that aided and abetted Hezbollah’s BAC.

        1772. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly

maintained accounts (including U.S. dollar-denominated accounts) for and provided vital financial

services to the Martyrs Foundation – Lebanon which is Hezbollah-controlled and publicly



                                                      350
affiliated with Hezbollah.

       1773. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES has knowingly

held accounts and provided vital financial services to Al-Inmaa Engineering and Contracting

SARL and Al-Inmaa Group for Touristic Projects SARL, both designated SDGTs and controlled

by Adham Tabaja, the co-head of Hezbollah’s BAC.

       1774. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES provided this

assistance to Adham Tabaja’s Network knowing – at a minimum – that he was a senior Hezbollah

leader and prominent Hezbollah project developer in Lebanon.

       1775. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES has held accounts

and provided vital financial services to Ovlas Trading SA (SDGT), the Lebanese arm of the

Tajideen family network of companies, knowing that the Tajideen family were prominent

representatives of Hezbollah within The System.

       1776. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held

a U.S. dollar-denominated account at its Hamra branch for New Line Exchange Trust Company

SAL, the currency exchange company established by Ayman Joumaa, the notorious narcotics

trafficker and Hezbollah financier. New Line Exchange Trust Company SAL was designated by

the U.S. Treasury Department on January 26, 2011 for its role in laundering narcotics proceeds for

Mr. Joumaa’s organization. That account has been used to clear U.S. dollars through New York

on behalf of New Line Exchange and Ayman Joumaa.

       1777. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES held an account

for Fayed Exchange Co. – a Lebanese currency exchange house identified by the Lebanese

government as belonging to Saleh Ali Assi’s network of companies tied to Hezbollah.

       1778. According to the Lebanese government, when Fayed Exchange Co.’s account at



                                                  351
LCB was closed in June 2011, the account balance migrated to the company’s existing account at

Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES.

       1779. As noted above, exchange houses like Fayed Exchange Co. deal in high-volume

bulk cash transactions, and they perform a vital gateway function allowing massive infusions of

Hezbollah cash (in U.S. dollars) to flow into Lebanon, and be deposited into banks like Defendant

BANK OF BEIRUT AND THE ARAB COUNTRIES (that exchange the cash for LBP deposits

by the Central Bank at high interest rates).

       1780. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES understood its

role and actively agreed to participate in providing Hezbollah a gateway to transit massive

infusions of cash (primarily in U.S. dollars) that flow into and through Lebanon.

       1781. Within the parameters of The System, New Line Exchange (SDNTK) and Fayed

Exchange received lucrative commissions, Defendant BANK OF BEIRUT AND THE ARAB

COUNTRIES received high interest returns on the Lebanese public debt it financed and

Hezbollah’s BAC received access to the U.S. financial system that allowed it to engaged in trade-

based money laundering on an unprecedented scale.

       1782. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held

accounts and provided vital financial services to Trade Point International SARL, a designated

SDGT (2016) controlled by Hezbollah financier and arms dealer, Muhammad Mustafa Nur-al-Din

(SDGT).

       1783. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held

accounts and provided vital financial services to Hyram Maritime SAL, part of the Tajideen family

network of companies.

       1784. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held



                                                   352
accounts and provided vital financial services to Société Allure SARL, a company controlled by

Khalil Nazem Ibrahim.

        1785. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held

accounts and provided vital financial services to Vatech SARL, an SDGT controlled by Fadi

Hussein Serhan (also an SDGT).

        1786. Mr. Serhan is a Hezbollah procurement agent who serves as the general manager

of Vatech SARL, which was used to purchase sensitive technology and equipment for Hezbollah.

        1787. Mr. Serhan has purchased unmanned aerial vehicles (UAVs) and accessories, and

various electronic equipment from companies in the United States, Europe, Asia, and the Middle

East.

        1788. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES knowingly held

accounts and provided vital financial services to Teltac Worldwide Incorporated (Offshore) SAL,

headed by Ali Ibrahim Charara, who serves as its chairman and CEO.

        1789. Ali Ibrahim Charara is also a co-founder of Spectrum Investment Group Holding

SAL, the U.S.-designated company led by Hezbollah financier, Ali Youssef Charara (SDGT).

        1790. According to the Lebanese government, when Teltac Worldwide Incorporated

(Offshore) SAL’s account at LCB was closed in June 2012, the account balance migrated to the

company’s existing account at Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES.

        1791. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES fully understands

its role in The System, and its roster of customers who are either BAC operatives, BAC facilitators

or Hezbollah/BAC-controlled companies reflects the Bank’s extensive commitment to

substantially assist Hezbollah’s operations by providing financial services, including critical

access to U.S. dollar-clearing, the U.S., and international financial systems, and essential means



                                                   353
to evade U.S. efforts to confront Hezbollah’s world-wide operations.

       1792. Thus, there can be no doubt that Defendant BANK OF BEIRUT AND THE ARAB

COUNTRIES has known for years that it plays a vital role in helping Hezbollah and its IJO collect,

launder, invest and distribute funds needed to support Hezbollah’s operations, and that the U.S.

government’s legal actions against LCB did not discourage Defendant BANK OF BEIRUT AND

THE ARAB COUNTRIES from continuing to engage in this conduct. On the contrary, the flight

of Hezbollah accounts from LCB provided Defendant BANK OF BEIRUT AND THE ARAB

COUNTRIES with an opportunity to gain additional market share in Hezbollah’s financial

operations with impunity.

       L.      JAMMAL TRUST BANK SAL

       1793. Defendant JAMMAL TRUST BANK has maintained an account for and provided

vital financial services to the IRSO, an SDGT that it knows to be widely and publicly associated

with Hezbollah and its IJO.

       1794. The IRSO has openly advertised and solicited donations published with its

JAMMAL TRUST BANK account 140/028355.28/0/5 at its branch in Ghobeiry (Hezbollah’s

stronghold in the southern suburbs of Beirut).

       1795. As noted above, the IRSO is the most explicit and notorious fundraising arm of

Hezbollah’s IJO.

       1796. Defendant JAMMAL TRUST BANK has knowingly held an account and provided

vital financial services to Car Escort Services (Offshore) SAL, the prominent Hezbollah

automotive company which is itself an SDGT and is owned by three prominent members of

Hezbollah’s BAC, Ali Muhammad Kharrubi, Ali Youssef Charara and Muhammad Ibrahim Bazzi

– all designated SDGTs by the U.S. Department of the Treasury.



                                                  354
       1797. Defendant JAMMAL TRUST BANK has knowingly held accounts and provided

vital financial services to Spectrum International Investment Holding SAL and Spectrum

Investment Group Holding SAL—both designated SDGTs and both controlled by well-known

Hezbollah financier and BAC leader, Ali Charara.

       1798. Defendant JAMMAL TRUST BANK has knowingly held accounts and provided

vital financial services to New All Pharma SARL, part of Hezbollah’s network of pharmaceutical

companies.

       1799. Defendant JAMMAL TRUST BANK has also knowingly held accounts and

provided vital financial services to Medical Equipments and Drugs International Corporation SAL

MEDIC, another entity that is part of Hezbollah’s network of pharmaceutical companies. Although

the company was established after the period relevant to this action, because it is owned by Atlas

Holding SAL – i.e. Martyrs Foundation–Lebanon – Defendant JAMMAL TRUST BANK’s

willingness to provide material support to one of Hezbollah’s most prominent organizations in

recent years confirms that Defendant JAMMAL TRUST BANK continues to provide material

support to Hezbollah even when its customers’ ties to it are glaring.

       1800. Defendant JAMMAL TRUST BANK also knowingly held accounts and provided

vital financial services to Musa Muhammad Ahmad that received illicit funds in U.S. dollars

directed by Nazim Ahmad’s network via Rilton Traders in Dubai and Primogems through

correspondent banks in the United States.

       1801. In sum, Defendant JAMMAL TRUST BANK fully understands its role in The

System, and its roster of customers who are either notorious Hezbollah fundraising institutions or

BAC operatives, BAC facilitators or Hezbollah/BAC-controlled companies reflects the bank’s

extensive commitment to substantially assist Hezbollah’s operations (including – in the case of the



                                                   355
IRSO – explicitly its violent terrorist activities) by providing financial services, including critical

access to U.S. dollar-clearing, the U.S., and international financial systems, and essential means

to evade U.S. efforts to confront Hezbollah’s world-wide operations.

       M.      FENICIA BANK

       1802. Defendant FENICIA BANK agreed to participate in The System, maintained

accounts for and provided material support that aided and abetted Hezbollah’s BAC operatives

and companies, and laundered millions of U.S. dollar-denominated funds on Hezbollah’s behalf.

       1803. For example, according to the U.S. Department of the Treasury, Defendant

FENICIA BANK allowed its Abbassieh branch in Lebanon to facilitate the movement of more

than a million dollars in narcotics sales proceeds for Ayman Joumaa and Abbas Hussein Harb.

       1804. In June 2012, Ibrahim Chebli, manager of the Abbassieh branch of FENICIA

BANK in Lebanon, was designated an SDNTK by the U.S. Department of the Treasury for

facilitating the movement of millions of dollars for (among others) for Ayman Joumaa’s narcotics

trafficking network.

       1805. According to FinCEN, Mr. Chebli regularly coordinated and executed financial

transactions—including bulk cash transfers—that were processed through the Halawi Exchange.

       1806. Nazim Ahmad used Rilton Traders to launder more than $1.4 million in proceeds

from the Ahmad family’s criminal activities, moving funds from Belgium in U.S. dollars (through

New York) to the account of Abd al-Ilah Mahmud Ashur in Lebanon. Mr. Ashur is a major

shareholder in Defendant FENICIA BANK, and the funds were also deposited in one of his

accounts at Defendant FENICIA BANK.




                                                     356
        1807. Nazim Ahmad used Rilton Traders to launder more than $90,000 in proceeds from

the Ahmad family’s criminal activities, moving funds from Belgium in U.S. dollars (through New

York) to the FENICIA BANK accounts of Randa Muhammad Malek in Lebanon.105

        1808. Defendant FENICIA BANK also knowingly held an account for and provided vital

financial services to the Elissa Exchange both before and after it was designated an SDNTK, even

accepting deposits moved from LCB after that bank was forced to shutter its Hezbollah accounts

and cease operations.

        1809. Defendant FENICIA BANK also knowingly held an account for and provided vital

financial services to the Phoenicia Shipping Offshore SAL (SDNTK) (owned by Elissa Holding

and Ali Muhammad Kharrubi) both before and after it was designated an SDNTK, even accepting

deposits moved from LCB after that bank was forced to shutter its Hezbollah accounts and cease

operations.

        1810. Defendant FENICIA BANK also knowingly held an account for and provided vital

financial services to Rmeiti Group SAL Offshore knowing that the Rmeiti Network was a critical

bulk cash conduit for laundering narcotics trafficking proceeds on behalf of Hezbollah’s BAC.

        1811. Defendant FENICIA BANK also maintained accounts for several of Adham

Tabaja’s (SDGT) key BAC companies knowing – at a minimum – that Mr. Tabaja was a prominent

Hezbollah leader involved in numerous widely-publicized development projects on Hezbollah’s

behalf, including:

                    Al-Inmaa Engineering and Contracting SARL (SDGT);

                    City Park SARL;



105
         Rilton Traders also transferred funds through New York to Isam Abd al-Amir Izz al-Din’s account at
Defendant FENCIA BANK. LCB also maintained account no. 172782* for Isam Abd al-Amir Izz al-Din until it was
closed in August 2012.

                                                       357
                 Fun World Company SAL, whose account at LCB was forcibly closed
                  in August 2011 and its balance split between FENICIA BANK and
                  another non-Defendant bank;

                 Fantasy World SARL;

                 Al-Taaoun Medical SAL; and

                 New Land SARL, whose account at LCB was forcibly closed in
                  December 2011 and its balance split between FENICIA BANK and
                  MIDDLE EAST AND AFRICAN BANK.

       1812. Defendant FENICIA BANK also provided financing to Mr. Tabaja and his

network.

       1813. When LCB was forced to close the account for K.I. Group SAL Offshore in June

2011 because of its identification with Hezbollah, the balance in its account at LCB migrated to

the company’s accounts at Defendants FENICIA BANK, SGBL and another non-Defendant bank.

       1814. Likewise, when LCB was forced to close the accounts of Issawi network companies

controlled by the Bdeir family such as Al-Jiyeh for Tourism and Construction SAL and La Voile

Sur Mer SARL in September 2011 because of their identification with Hezbollah, the balance in

their accounts at LCB migrated to the respective companies’ accounts at Defendant FENICIA

BANK.

       1815. The same thing happened yet again when LCB was forced to close the account for

Hussein Issawi in August 2011 because of his role on Hezbollah’s behalf: the Lebanese

government concluded that Mr. Issawi’s account migrated to FENICIA BANK and another non-

Defendant bank.

       1816. According to the Lebanese government, when Said Hassan Fuani’s account at LCB

was closed in 2011, this member of the Ahmad Clan Conflict Diamond and Money Laundering

Network moved his accounts to, among others, Defendant FENICIA BANK.


                                                 358
       1817. According to the Lebanese government, when Samir Hijazi’s account at LCB was

closed in 2011, this member of the Ahmad Clan Conflict Diamond and Money Laundering

Network and Khalil Nazem Ibrahim Network, moved his account to Defendant FENICIA BANK.

       1818. Defendant FENICIA BANK maintained an account for and provided financial

services to Kassem Tajideen (SDGT), knowing that he was a prominent and well-known

Hezbollah financier.

       1819. Defendant FENICIA BANK also knowingly held an account for and provided vital

financial services to Said Jamil Muhammad, who co-founded Aya SAL Offshore with Muhammad

Abdallah al-Amin (SDGT).

       1820. According to the Lebanese government, when Said Jamil Muhammad’s account at

LCB was closed in 2012 (with a large negative balance), he moved his accounts to, among others,

Defendant FENICIA BANK.

       1821. Both Ali Ahmad Choueib’s (whose mother is a member of the Issawi family)

personal account no. 170811* at LCB and the account (no. 174321*) of his Turkish trading

company, Golden Eye Trading Ithalat Ihracat Ltd. were identified by Lebanese authorities as

Hezbollah-related and closed as part of SGBL’s acquisition of LCB. The account balances for both

accounts (which are connected to Imad Abdul Reda Bakri’s network) migrated to Defendant

FENICIA BANK.

       1822. Like all other financial institutions in Lebanon, Defendant FENICIA BANK was

well aware of the LCB scandal and the forced closure of Hezbollah-related accounts at LCB but

nonetheless agreed to continue providing numerous customers with financial services and access

to U.S. dollar-clearing after their accounts at LCB was targeted for closure.

       1823. Added to those facts, it is worth repeated that at least two FENICIA BANK board



                                                   359
members – Abd al-Ilah Mahmud Ashur and Yusuf Abbas Mer’i – received a total of more than

$1.4 million from Nazim Ahmad via Rilton Traders, further manifesting the bank’s participation

in the System and its management’s direct ties (and benefit) from the BAC money laundering

pipeline.

          1824. In sum, Defendant FENICIA BANK fully understands its role in The System, and

its roster of customers who are either BAC operatives, BAC facilitators or Hezbollah/BAC-

controlled companies (including multiple recipients of Nazim Ahmad’s long-standing money

laundering operations) reflects the bank’s willingness to substantially assist Hezbollah’s

operations by providing financial services, including critical access to U.S. dollar-clearing, the

U.S., and international financial systems, and essential means to evade U.S. efforts to confront

Hezbollah’s world-wide operations.

          1825. Thus, there can be no doubt that Defendant FENICIA BANK has known for years

that it plays a vital role in helping Hezbollah and its IJO collect, launder, invest and distribute

funds needed to support Hezbollah’s operations and that the U.S. government’s legal actions

against LCB did not discourage Defendant FENICIA BANK from continuing to engage in this

conduct. On the contrary, the flight of Hezbollah accounts from LCB provided Defendant

FENICIA BANK with an opportunity to gain additional market share in Hezbollah’s financial

operations with impunity.

X.        THE IRGC DEPLOYED HEZBOLLAH’S SIGNATURE WEAPONS IN IRAQ

          1826. One of the first indications that Hezbollah operatives might be present in Iraq after

the U.S.-led invasion came in an article in The New York Times published in November 2003 that

stated:

                 Both American and Israeli intelligence have found evidence that Hezbollah
                 operatives have established themselves in Iraq, according to current and
                 former United States officials. Separately, Arabs in Lebanon and elsewhere
                                                     360
                   who are familiar with the organization say Hezbollah has sent what they
                   describe as a security team of up to 90 members to Iraq. The organization
                   has steered clear of attacks on Americans, the American officials and Arabs
                   familiar with Hezbollah agree.

        1827. The reluctance to attack Americans was short-lived. During the next twelve months,

Hezbollah would begin to gradually introduce both weapons and operational training into the Iraqi

theatre that roughly corresponded to the U.S. military’s effort to improve the armor protection of

its vehicles.106

        1828. Beginning in late 2004 and into early 2005, the U.S. military began deploying up-

armored HMMWVs equipped with one inch of rolled homogeneous armor (“RHA”) on all doors

and one-inch thick ballistic glass windows that were capable of absorbing and/or deflecting

shrapnel from basic (non-technologically advanced) IEDs and small arms fire.

        1829. With the increasing ubiquity of the “up-armored” HMMWVs, improvised roadside

bombs became a much less effective weapon against U.S. personnel because their blasts and

shrapnel could not penetrate American vehicles’ increased armor plating.

        1830. In response, the IRGC–QF directed Hezbollah to begin supplying their proxies with

increasing numbers of EFPs that could defeat this newly-introduced American armor.

        1831. An EFP warhead is normally constructed with a 3- to 12-inch diameter steel pipe

with one end sealed with a welded steel plate and a priming hole for the insertion of a detonator.

The open end of the pipe is then packed with high-energy (“HE”) explosive and closed with a

copper plate.

        1832. After detonation, the explosion creates enormous pressure that accelerates the liner

(copper plate) while simultaneously reshaping it into a molten slug.



106
         When American troops first invaded Iraq in 2003 and occupied Baghdad, generally only the U.S. military
police possessed armored vehicles.

                                                         361
       1833. The EFPs Hezbollah deployed in Iraq were generally made with precision

manufactured concave copper disk liners and HE explosives, such as Iranian-manufactured C-4,

packed behind the liner.

       1834. As with any explosive device, EFPs had to be first armed, then triggered.

       1835. “Arming” an EFP can best be described as transitioning the weapon from a passive

or standby mode into an active, or ready mode. Once armed, an EFP is primed to detonate upon

the occurrence of a given event.

       1836. That event is known as the “trigger.”

       1837. In Iraq, EFPs were usually armed by remote frequency (“RF”) or (insulated)

command wire (“CW”) capable of carrying a low-level electric charge with a maximum range of

around 100 meters.

       1838. RF arming could be achieved using something as simple as a key-fob or as complex

as a dual-tone multi-function reference board using the inside of a cell phone.

       1839. As noted above, a key signature of Hezbollah’s TTP was the use of PIR devices in

conjunction with EFPs.

       1840. Once remotely armed, by RF or command wire, an EFP would be triggered when

the PIR would, for example, detect the heat signature of a passing vehicle and send an electrical

current that set off the explosion within the EFP’s casing.

       1841. In essence, passing American military vehicles would themselves trigger the EFPs.

       1842. To defeat Hezbollah’s PIR triggers, Coalition Forces developed numerous counter-

measures – just as the IDF had some years earlier.

       1843. For example, the American military developed a device named a “Rhino” that

consisted of a flat piece of metal at the end of a boom that was attached to the front of the combat



                                                     362
vehicle. The metal was heated by the vehicle’s engine, creating a heat signature that simulated the

heat of the vehicle. When effective, the Rhino would cause an EFP’s PIR trigger to mistake the

Rhino for the vehicle itself, resulting in the device’s premature detonation.

       1844. Hezbollah, however, had gained extensive experience countering the IDF’s tactics

and quickly directed its agents in Iraq to recalibrate the aim of their EFPs, angling them backward

to account for the recent deployment of heat-generating decoys.

       1845. While such emplacing techniques might appear elemental, in hostile conditions

they are far more complex, requiring a keen understanding of average U.S. convoy speeds, the

extension lengths of the rhinos, the distance of the EFP from the target, and other battlefield

variables.

       1846. To evaluate the problem set presented, make targeting adjustments, and

communicate them across the battle space effectively, is enormously challenging, particularly

since the Hezbollah-directed cells were subject to surveillance, arrest and targeting.

       1847. Yet, notwithstanding these complexities, with the help and direction of Hezbollah,

its local Shi’a terror cells began successfully emplacing EFP arrays at precise angles that countered

the Rhinos and resumed inflicting maximum damage to these moving, armored targets.

       1848. In addition to EFPs, the IRGC–QF provided their proxies in Iraq with a variety of

other lethal weapons that Hezbollah had previously tested against the IDF in Lebanon.

       1849. During the 1980s and 1990s, Hezbollah frequently deployed 107 millimeter

(“mm”) and 122mm artillery rockets (frequently referred to as “Katyusha rockets”) against IDF

positions in southern Lebanon and against Israeli border towns in northern Israel.

       1850. IRGC–QF and Hezbollah proxies in Iraq trained and directed by Hezbollah used

these same types of artillery rockets in their indirect fire attacks on U.S. and Coalition Forward



                                                    363
Operating Bases and MNF–I Headquarters in the Green Zone.

        1851. Throughout 2004-2011, Hezbollah continuously adapted and modified tactics to

adjust to U.S. Military countermeasures and then instituted those adaptations through the Iraqi

terror cells they directed.

XI.     HEZBOLLAH’S CRITICAL ROLE IN TERRORIST ATTACKS IN IRAQ

        1852. Initially, the Hussein government sponsored the late Ayatollah Muhammad Sadiq

al-Ṣadr, a leading Shi’a cleric in Iraq during much of Saddam Hussein’s rule, as a relatively

moderate counterbalance to the influence of more radical Shi’a religious leaders. The Hussein

regime allowed Sadiq al-Sadr to appoint imams to lead mosques in hundreds of towns and cities.

        1853. Sadiq al-Sadr used this opportunity to develop a cohesive network under his

guidance and control. He was particularly popular in the Shi’a slums of Baghdad and Basra and

had established a network of mosques and social institutions that attempted to mirror Hezbollah’s

development in Lebanon.

        1854. Unlike many of his Shi’a clerical peers, Mr. Sadr was not particularly favorably

disposed toward Iran, even after the Islamic revolution in 1979, remaining instead an Arab

nationalist and supporting Arab control of the seminaries of Najaf, traditionally dominated by

senior clerics who are either Iranian-born or of Iranian descent.

        1855. Nonetheless, the Hussein regime ultimately came to regard Sadr as a political threat

and assassinated him and his two oldest sons, leaving his youngest son, Muqtada al-Sadr, as the

de facto successor to what became known as the Sadrist Movement.

        1856. The Sadrist Movement commanded the loyalty of perhaps millions of Iraqi Shi’a,

but under the Hussein regime’s rule it had no military capacity; it was almost exclusively a social

and political movement.

        1857. The 2003 U.S.-led invasion freed Muqtada al-Sadr and his followers from the
                                                    364
constraints placed on them by the Hussein regime, and the young Sadr set his sights on becoming

the preeminent leader of Iraq’s Shi’a community.

       1858. At the invitation of Iran’s Supreme Leader, Ayatollah Khamenei, Mr. Sadr and his

key deputies were formally received in Iran in June 2003, shortly after the U.S. invasion.

       1859. General Abdul Reza Shahlai—a deputy commander of the IRGC–QF—served as

the “chief of protocol” for the visit and Qasem Soleimani, IRGC–QF Commander, served as host

to the Sadr delegation.

       1860. Sadr also met with Ayatollah Khamenei during the visit and received assurances

from General Shahlai that the IRGC–QF wanted to financially support the Sadrist movement.

       1861. Shortly thereafter, the IRGC dispatched two of Hezbollah’s most senior terror

operatives, Imad Mughniyah and Mustafa Badr al-Din, to help organize and birth the creation of

the Sadrist Movement’s armed faction.

       1862. On July 18, 2003, Sadr gave a sermon in the Great Mosque in Kufa in which he

branded the newly-formed Iraqi government “nonbelievers” and announced the formation of a

religious army to counter the government called “Jaysh al-Mahdi” or “JAM” – the Mahdi Army.

       1863. Hezbollah operatives were present on the ground in Iraq following the U.S.

invasion in 2003 and were directly involved in providing training and support to JAM from its

inception.

       1864. JAM featured several attractive assets for Iran and Hezbollah, including a strong

base of support among the poorest and most disenfranchised Shi’a communities, a network of

mosques and social institutions, and a vast supply of young, desperate men. However, it was an

unruly and unprofessional organization ill-suited to confronting an advanced military in the way

Hezbollah had successfully attacked the IDF.



                                                   365
       1865. Imad Mughniyah and Mustafa Badr al-Din worked closely both with Sadr and his

associates and the Iranian-sponsored Badr Corps (made up of Iraqi Shi’a who opposed the Hussein

regime during the 1980–1988 Iran-Iraq War), but Hezbollah remained cautious and did not

encourage either Badr or JAM to immediately confront Coalition Forces.

       1866. As former Badr Corps leader and Special Group Kata’ib Hezbollah (“KH”)

(discussed below) founder Abu Mahdi al-Muhandis (discussed below) would later explain to the

Hezbollah-affiliated channel Al-Mayadeen:

               Al-Muhandis: Of course, my relationship with martyr Imad, the great
               martyr Imad [Mughniyah], and martyr Mustafa Badr a-Din, started in the
               early 1980s. This was a strong and operational relationship. The first ones
               to train the first Iraqi jihadi resistance groups in the beginning of the 1980s
               were Imad and Mustafa. They also had a major role in organizing the
               resistance cells against the Americans in Iraq.

               Host: Training Iraqis here, to fight the Americans?

               Al-Muhandis: Sure, they trained Iraqis. The first Iraqi cells, I was among
               them, after 2003.

               Host: After 2003…

               Al-Muhandis: They had a major role; their brothers and men still have an
               essential role in training and planning… they have a very important role.

       1867. The same al-Muhandis was the mastermind behind the 1983 Kuwait bombings, and

later became the founder of KH in Iraq and an advisor to Qasem Soleimani, the commander of the

IRGC–QF. Mustafa Badr al-Din, one of Hezbollah’s leading bomb-makers at the time, was

arrested by Kuwait after the attacks and convicted for his role in the bombings. He later became a

leading figure in Hezbollah after his escape from a Kuwaiti prison.

       1868. As previously noted, in 2008, Imad Mughniyah was killed in Syria.




                                                    366
           1869. Ten years after his death, several of his former protégés gathered at an elaborate

ceremony to pay tribute to him and extol his contributions to the terror campaign he helped launch

in Iraq.

           1870. At an event commemorating the anniversary of his death, on February 23, 2018,

several Iraqi Shi’a notables spoke, including Abu Mahdi al-Muhandis, who declared: “The martyr

Mughniyah is still present in all fields of confrontation as [part of] a jihadist school that terrorized

the enemies....”

           1871. Qais Khazali (discussed below), also in attendance, asserted that: “The pillars of

the Islamic Resistance that took place in Iraq were the fruit of the martyr Mughniyah.”

           1872. He went on to say:

                  I got to know him in 2003 or 2004. At that time when I met him, I didn’t
                  know that he is Imad Mughniyeh. I only knew him as “Haj Radwan.” Imad
                  Mughniyah was the person behind the Iraqi Resistance against the
                  American occupation of Iraq. The first generation of the commanders of the
                  Resistance were the product of the Mughniyah’s training.

           1873. Although Mughniyah was a key figure in Hezbollah’s operational activities in Iraq,

its political and diplomatic role in guiding Iraqi Shi’a factions was of equal, if not greater,

importance.

           1874. For this purpose, Hezbollah tapped a senior member of its Political Council,

Muhammad Kawtharani, to be responsible for the organization’s Iraq portfolio. As the U.S.

Department of the Treasury noted when it designated him an SDGT on August 22, 2013, Mr.

Kawtharani was:

                  [T]he individual in charge of Hizballah’s Iraq activities, Kawtharani has
                  worked on behalf of Hizballah’s leadership to promote the group’s interests
                  in Iraq, including Hizballah efforts to provide training, funding, political,
                  and logistical support to Iraqi Shi’a insurgent groups.

           1875. Mr. Kawtharani was an inspired choice because he not only previously lived in Iraq

                                                      367
but had also been a pupil of Ayatollah Muhammad Sadiq al-Ṣadr.

        1876. Mr. Kawtharani wasted no time in contacting one of Sadr’s most trusted deputies,

Mustafa al-Yaqubi, soon after (and possibly before) the overthrow of the Saddam Hussein regime

by Coalition Forces in 2003.

        1877. Mustafa al-Yaqubi had frequent contact with Mr. Kawtharani through the years and

appears to have served as a primary channel for communications between Hezbollah and Sadr and

his JAM militia.

        1878. From June 2003 through August 2004, at Iran’s direction, Hezbollah’s role was

primarily to organize and train JAM gunmen and try to instill some discipline and professionalism

into the organization so that it could effectively threaten U.S. and Coalition Forces across Iraq.

Due to its conflict with Israel in Lebanon, Hezbollah possessed hard-earned specialized knowledge

on how to deploy new tactical and technological countermeasures against a modern army.

        1879. Hezbollah was the obvious and natural choice for implementing the IRGC’s

policies in Iraq.

        1880. First, Hezbollah operatives were, like the Iraqi Sadrists, ethnically Arabs and spoke

Arabic, whereas the Iranian IRGC members were ethnically Persian and spoke Farsi.

        1881. Second, there were many long-standing personal and intellectual connections

between Hezbollah and the Sadrist Movement.

        1882. According to a 2007 Multi-National Forces – Iraq (“MNF–I”) report, “members of

the Sadr movement have deep respect for Lebanese Hezbollah…. Hezbollah sends trainers to Iran

to train Iraqi fighters on EFPs.”

        1883. For instance, Muqtada al-Sadr’s father-in-law was Grand Ayatollah Muhammad

Baqir al-Sadr, who was a contemporary of Hezbollah’s spiritual leader, Muhammad Fadlallah.



                                                   368
        1884. Hezbollah’s leader, Hassan Nasrallah, received his religious education in Lebanon

from a seminary that taught Baqir al-Sadr’s teachings on Shi’ism.

        1885. Despite the affinity between Hezbollah and the leaders of the Sadrist Movement,

when Hezbollah slowly began to introduce EFPs into Iraq in small numbers at the IRGC’s direction

(during the late autumn of 2003 and into the first half of 2004), it did so through Iran’s other, more

established proxy, the Badr Corps.

        1886. Unlike JAM, the Badr Corps had prior (and extensive) military training from, and

its operatives had long-standing operational ties to, both the IRGC–QF and Hezbollah.107

        1887. Most notable among the Badr Corps cells was the so-called “Sheibani Network”

named after Hamid A’atabi al-Sheibani, also known as Abu Mustafa al-Sheibani.

        1888. Accordingly, when Hezbollah introduced its most effective anti-armor weapon into

Iraq, it began by training Badr Corp operatives on the emplacement of single EFPs with relatively

primitive initiation systems—a process that allowed Hezbollah to test the weapons, assess the

capabilities of its Iraqi proxies, and probe Coalition Forces’ responses to the threat.

        1889. According to the Chilcot Report released by the British Government, “[t]he first

IED attack in Iraq using an Explosively Formed Projectile (EFP) took place against a UK Warrior

vehicle in al-Amara in May 2004.”

        1890. By this method of slowly introducing the weapon system and directing its use

against British forces, Hezbollah was able to assess the capabilities of the Badr Corp personnel,

assess the effectiveness of its tactics, techniques, and procedures and adjust those TTPs based on

how first British (and later American) forces responded.


107
         The Badr Corps had long established four geographic commands inside Iraq, all with experience conducting
attacks against the Hussein regime. The Baghdad-based command was supervised from an IRGC base in nearby
Bakhtaran, Iran by Abu Mustafa al-Sheibani, whose extensive smuggling routes were used both before and after the
2003 U.S.-led invasion for transporting weapons, men and money from Iran into Iraq.

                                                          369
       1891. A July 2004 UK Joint Intelligence Committee (“JIC”) assessment noted: “We also

judge that Lebanese Hizballah will retain an influence in Iraq (Hizballah members may have been

linked to the group that attacked the Sheraton Hotel) and could supply Iraqi groups with terrorist

expertise and munitions.”

       1892. The concern was well-founded.

       1893. On August 3, 2004, the UK Defence Intelligence Staff (“DIS”) accurately predicted

the evolution of the IED threat in Iraq: “IED technology in use with other Middle Eastern groups

[,] especially Lebanese Hizballah, can be expected to appear in Iraq. This would include multiple

systems, such as RC (Radio-Controlled) switched PIRs [Passive Infrared].”

       1894. By the summer of 2004, British intelligence had detected the EFP’s appearance in

southern Iraq:

                 On 26 July, the DIS reported that an EFP IED had been found on 15 July in
                 Baghdad. The DIS noted that the EFP IED design had not previously been
                 encountered in Iraq but was, as with the find in May 2004, of a type
                 associated with Lebanese Hizballah. There were also indications of Iranian
                 involvement in the construction of the devices.

       1895. On December 2, 2004, a British Defence Intelligence Report titled “The Evolution

of the IED Threat in Iraq” stated:

                 Improvement in IED technology has been most significant in Shia areas
                 since May [20]04, where technical progress has been made that we assess
                 could only have been achieved through focused external assistance. We
                 assess that this may be due to an influx of Lebanese Hezbollah IED
                 technology under Iranian sponsorship. (Emphasis added.)

       1896. Similarly, the United States Department of State Country Reports on Terrorism

2006 noted:

                 Since at least 2004, Hizballah has provided training and logistics to select
                 Iraqi Shia militants, including for the construction and use of shaped charge
                 IEDs, which Hizballah developed against Israeli forces in southern Lebanon
                 during the late 1990s and which can penetrate heavily armored vehicles.

                                                     370
       1897. At the same time, it was supplying the Badr Corp with the initial training and

direction to launch EFP attacks against Coalition Forces, Hezbollah also provided training and

logistical support to JAM, but did not initially furnish JAM operatives with EFPs.

       1898. A Sadrist uprising led by armed JAM forces in August 2004 in the Shi’a holy city

of Najaf would soon change the direction of the conflict.

       1899. In Najaf in August, JAM forces launched an uprising and soon confronted U.S.

Marines, other U.S. Army units, and their tactical air support.

       1900. As a result, JAM suffered significant casualties.

       1901. Over the course of approximately three weeks, the U.S. military lost nine soldiers

and Marines.

       1902. By contrast, an estimated 1,500 JAM fighters were killed and an undetermined

number, most likely in the thousands, were wounded.

       1903. IRGC–QF personnel were present during the bloodshed and carefully observed the

fighting.

       1904. The lesson from the uprising was clear—JAM members were too disorganized and

undisciplined to cause any serious harm to Coalition Forces. Thus, shortly after the uprising in

Najaf was brought under control, Muqtada al-Sadr authorized his deputies to create what became

known as the “Special Groups” to be supported and trained by Hezbollah and funded and

controlled by the IRGC.

       1905. Mr. Sadr’s key deputies wanted to be able to deploy more professional (and lethal)

forces that could successfully attack Coalition Forces in Iraq while his “regular” JAM militia

concentrated on ethnic cleansing and kidnapping Sunnis as well as its traditional criminal

enterprises.



                                                   371
       1906. Initially, the Special Groups functioned essentially as regional commands under the

overall leadership of Muqtada al-Sadr’s senior deputies, including Qais al-Khazali and Akram al-

Kaabi (a/k/a Akram Abbas al-Kabi).

       1907. As the U.S. military later noted:

               When Special Groups were formed, [Qais Khazali] and Akram al-Kabi
               were named the general supervisors, or members of the Ishraf Committee
               (Ishraf means oversight and supervision). Qais and Layth [Qais’ brother]
               were directly involved with Special Groups, and in this position, they would
               negotiate and procure weapons and IEDs from Iran and distribute them to
               JAM.

       1908. Predictably, the IRGC and Hezbollah saw these newly formed Special Groups

(which they helped create and organize) as an opportunity to intensify Iran’s control over JAM’s

terror apparatus.

       1909. From the initial formation of JAM’s Special Groups in 2004 through much of 2006,

the IRGC used Hezbollah to train and direct Special Groups cells to target Coalition Forces.

       1910. This was confirmed by Akram Kaabi himself during a January 1, 2019 interview

on Al-Nujaba TV, a channel operated by Al-Nujaba, an Iranian-backed Shi’a group formed in

2013 as an outgrowth of Special Group Asa’ib Ahl al-Haq (“AAH”) (discussed below) and

designated (together with Kaabi) as an SDGT on March 5, 2019.

       1911. During the interview, Kaabi stated that:

               After [the 2004 Battle of Najaf], we realized that we needed a new method,
               especially since the brothers from Hezbollah and from the IRGC helped us
               in that battle in Najaf. Even in Sadr City, there were Iranian consultants.
               There was an IRGC officer called Abu Ali, who was originally from Ahwaz
               and spoke fluent Arabic. He was with us in Najaf, and he helped us with the
               battle management and provided much-needed basic and important advice.

       1912. He went on to say:

               Our chief engineer in Najaf, Dr. Jassem Al-Abadi, who was martyred, was
               among the first to be trained by that brother from Hizbullah and by the
               brothers from the IRGC. So, we realized that if we acquired more
                                                   372
              capabilities, things would improve. Our morale was high. Our mujahideen
              were ready to make sacrifices. So, we decided to take this path and acquire
              a lot of expertise. So, we developed our relationship with the brothers in
              Hizbullah and the IRGC. Both Hizbullah and the IRGC were open with us
              about everything...

       1913. Kaabi was also explicit about the degree to which his exploits in Iraq were directed

and coordinated with Hezbollah’s senior leadership:

              After the battle of Najaf, I traveled by land to Syria and then to Lebanon,
              and I met Hassan Nasrallah for the first time. The brothers [in Hizbullah]
              did not keep any secrets from us. They were forthcoming with their years
              of experience. They summarized this experience and presented it to us in
              full detail and this, indeed, led to a significant change in our resistance on
              the ground.

              The late Imad Mughniyah participated in my meeting [with Nasrallah].
              Nasrallah and Mughniyah asked me to debrief them about the battle of Najaf
              – the events, and the deployment of the forces and the vehicles. Mughniyah
              even asked me to present everything on a blackboard so that they would get
              a feel for what had happened on the ground. So, I reviewed all the details.
              Nasrallah was... Obviously, all this happened in the second meeting. The
              first meeting was an official introductory meeting. Then, since I was still in
              Lebanon, the second meeting was held. Both Nasrallah and Mughniyah
              sympathized with us. Both said that they had tried to contact us many times
              prior to the events in Najaf and that had they succeeded we would have been
              able to accomplish greater victories, and to change the balance of power
              significantly. But they said that this was the will of the Lord and that
              Hezbollah will not deny us anything. They said: ‘All of our capabilities and
              expertise are at your disposal.’

       1914. Perhaps most notable, the interview specifically discussed the role of EFPs in

targeting American forces in Iraq:

              At first, we used old anti-aircraft missiles to manufacture IEDs. They would
              cause a large explosion, with a loud noise and lots of smoke, but they had
              little effect on the heavily armored [American] vehicles. Penetrating this
              armor was no easy task.

              But later, our IEDs improved. We started using explosively formed
              penetrators. These charges would not cause a lot of smoke or a loud
              explosion, but they would penetrate the armor of the tanks through a certain
              hole. They would explode inside the tank, destroying it and killing everyone
              inside.

                                                   373
       1915. Kaabi’s narrative broadly confirms the intelligence assessment publicly disclosed

over the past few years. In sum, the IRGC–QF instructed Hezbollah to create “Unit 3800,” an

entity dedicated to supporting Iraqi Shi’a terrorist cells targeting MNF–I.

       1916. Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s behest.

       1917. Unit 3800 trained, advised and directed the JAM “Special Groups” and Badr Corps

in Iraq as Kaabi described.

       1918. Hezbollah also trained Special Groups and Badr Corps operatives at training camps

in southern Lebanon and Iran, and Hezbollah’s expertise in the use of EFPs, kidnapping,

communications and small-unit operations were critical to the IRGC’s operations in Iraq between

2003 and 2011.

       1919. By early 2005, the presence of Hezbollah operatives in Iraq became an open secret

when Iraqi Interior Minister Falah al-Naquib announced the arrest of eighteen Lebanese Hezbollah

operatives on terrorism charges.

       1920. On October 10, 2005, the British Broadcasting Company (BBC) reported that:

               An armour-piercing version of the bomb - blamed for the deaths of eight
               British soldiers this year - marks the latest advance in the insurgents’
               arsenal. The UK has accused Iran of supplying the new weapon to militants
               in southern Iraq, via the Lebanese Hezbollah militia group, although
               Tehran has denied this. (Emphasis added.)

       1921. The UK’s Belfast Telegraph reported in 2007 that Muqtada al-Sadr publicly

acknowledged his organization’s coordination with Hezbollah:

               Speaking in Tufa in Iraq, Muqtada al-Sadr, the head of the Mehdi Army,
               admitted to ‘formal links’ with Hizbollah. ‘We have formal links with
               Hizbollah, we do exchange ideas and discuss the situation facing Shiites in
               both countries,’ he said. ‘It is natural that we would want to improve
               ourselves by learning from each other. We copy Hizbollah in the way they
               fight and their tactics, we teach each other, and we are getting better through
               this.’



                                                    374
         1922. From September 2004 to late 2005, these newly-formed Special Groups conducted

low-intensity operations against the British and U.S. militaries, launching increasing numbers of

EFP attacks but mostly training in Iran and Lebanon with Hezbollah and the IRGC–QF, developing

their TTPs and preparing for the next round of conflict.108

         1923. As Special Groups operatives detained by Coalition Forces later explained, only

Hezbollah instructors taught Special Groups operatives the “Engineers Course” that focused on

constructing and employing EFPs.

         1924. Not every Iraqi Special Group operative received this training. One detainee

reported that “Engineers are special and have to be smart. If you are not smart no one will waste

the time and expenses to send you to Iran to train to be an engineer because you will fail.”

         1925. Hezbollah also trained these “Engineers” on how to incorporate EFPs into the

tactical design of ambushing MNF–I convoys, principally to kidnap U.S. and Coalition soldiers.

The tactics for a kidnapping-ambush using EFPs closely resembled the tactics Hezbollah

developed in attempting to kidnap IDF soldiers in southern Lebanon.

         1926. One MNF–I interrogation of a Detainee revealed the extensive training he and other

Iraqi operatives received from the IRGC–QF and Hezbollah for attacking MNF–I convoys with

EFPs and other weapons:

                  During one of [Detainee]’s training sessions, his group was instructed on
                  techniques involving the attack of military convoys and abduction of
                  POWs. Upon the arrival of a four-vehicle convoy, EFP’s would be
                  emplaced to disable the first three vehicles in a convoy. The attackers, who
                  are hiding on one side of the road from an unidentified distance away, would
                  successively fire upon the fourth vehicle with shoulder-fired missiles.
                  Amidst the attack, two small groups of individuals would alternatively

108
        EFPs were provided by the IRGC for the exclusive purpose of targeting Coalition Forces, and Hezbollah’s
advanced training was provided exclusively to assist Special Groups to improve their emplacement of EFPs against
United States and British armored vehicles. On rare occasions certain elements defied this directive. For example,
EFPs were used in the assassinations of two provincial governors and two provincial police chiefs in the latter half of
2006. The U.S. military assessed that these events were contrary to IRGC policy.

                                                             375
               bound from the hidden area away from the road to the fourth vehicle while
               firing upon the fourth vehicle using small arms. The alternatively bounding
               small groups would advance to the vehicle, pull out any individual who is
               still living, and bring the individual back to an area where the attackers’
               own convoy of vehicles is waiting. In order to prevent a quick reaction force
               from arriving to aid the disabled convoys, a simultaneous mortar attack
               would be planned on a nearby military base. The simultaneous mortar attack
               would be followed through to keep the quick reaction force at the nearby
               base busy. Another way to prevent assistance from a quick reaction force
               would be to emplace more EFPs at a further distance down the same planned
               route as the military convoy.

        1927. An attack combining an EFP and other methods of attacking a convoy is called a

“complex attack.”

        1928. By 2007, MNF–I officials were reporting carefully planned, complex ambushes and

retaliatory attacks on United States forces that included direct assaults on U.S. military outposts,

ambushes in which American troops were captured, and complex attacks that used multiple

weapons to strike more than one U.S. military target.

        1929. As Qais Khazali would later explain to his interrogators: “EFPs still come solely

from Iran and there is currently nobody in Iraq manufacturing the components of an EFP.”

        1930. Hezbollah and the IRGC–QF also introduced their proxies to the use of 107mm and

122mm artillery rockets (which Hezbollah had previously deployed in large numbers against the

IDF in southern Lebanon and against Israeli border towns in northern Israel).

        1931. Both JAM and the Special Groups used these same types of rockets in their indirect

fire attacks on U.S. and Coalition Forward Operating Bases and MNF–I Headquarters in the Green

Zone.

        1932. The IRGC also supplied JAM and JAM Special Groups with 240mm rockets (also

known as the Fadjr-3) developed by the Shahid Bagheri Industries division of the Aerospace

Industries Organization of Iran (“AIO”).



                                                   376
           1933. Not only did the IRGC supply these weapons to both Hezbollah and (later) its Iraqi

Shi’a proxies (including the Special Groups), but Hezbollah’s TTP in the use of these weapons

was also transferred to JAM and JAM Special Groups.

           1934. During a July 2, 2007 press briefing, U.S. Brigadier General Kevin J. Bergner noted

that Special Groups were trained in Iran by Hezbollah instructors in a four-week long course that

was titled “Artillery.”

           1935. According to General Bergner, U.S. intelligence concluded that: “This course

teaches the use of indirect fire weapons including 60mm and 120mm mortars, and 107mm, 122mm

and 240mm rockets.”

           1936. In May 2006, senior Hezbollah commander Ali Mussa Daqduq traveled to Tehran

with Youssef Hashim, a fellow Hezbollah operative and senior supervisor of Hezbollah operations

in Iraq.

           1937. There they met with the Commander and Deputy Commander of the IRGC–QF

Special External Operations.

           1938. Mr. Daqduq was directed to return to Iraq and report on the training and operations

of the Special Groups and provide assessments on their training in mortars and rockets, use of

IEDs and kidnapping operations.

           1939. General Shahlai—the aforementioned deputy commander in the IRGC–QF who

met with Messrs. Daqduq and Hashim—served as the case officer or supervisor of the Special

Groups.

           1940. The United States later designated General Shahlai in September 2008 “for

threatening the peace and stability of Iraq and the Government of Iraq.” The U.S. Department of




                                                     377
the Treasury further found that General Shahlai supplied weapons and training to the Iraqi Special

Groups:

               In late-August 2006, Shahlai provided material support to JAM Special
               Groups by supplying JAM Special Groups members with 122mm grad
               rockets, 240mm rockets, 107mm Katyushas, RPG-7s, 81mms, 60mm
               mortars, and a large quantity of C-4.

               Shahlai also approved and coordinated the training of JAM Special Groups.
               As of May 2007, Shahlai served as the final approving and coordinating
               authority for all Iran-based Lebanese Hizballah training for JAM Special
               Groups to fight Coalition Forces in Iraq. In late-August 2006, Shahlai
               instructed a senior Lebanese Hizballah official to coordinate anti-aircraft
               rocket training for JAM Special Groups.

       1941. The United States Department of State Country Reports on Terrorism 2006 noted

that Iran provided guidance and training to Iraqi Special Groups for carrying out attacks against

MNF–I and Coalition Forces:

               Iran provided guidance and training to select Iraqi Shia political groups, and
               weapons and training to Shia militant groups to enable anti-Coalition
               attacks. Iranian government forces have been responsible for at least some
               of the increasing lethality of anti-Coalition attacks by providing Shia
               militants with the capability to build IEDs with explosively formed
               projectiles similar to those developed by Iran and Lebanese Hezbollah. The
               Iranian Revolutionary Guard was linked to armor-piercing explosives that
               resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
               with Lebanese Hezbollah, implemented training programs for Iraqi
               militants in the construction and use of sophisticated IED technology.
               These individuals then passed on this training to additional militants in
               Iraq. (Emphasis added.)

       1942. The Australian government reported in 2006 that Hezbollah, along with the IRGC-

QF, was committing attacks in Iraq through insurgent groups it developed:

               Hizballah has established an insurgent capability in Iraq, engaging in
               assassinations, kidnappings and bombings. The Hizballah units have been
               set up with the encouragement and resources of Iran’s Revolutionary
               Guards al-Qods Brigades. Hizballah has also established a special training
               cell known as Unit 3800 (previously known as Unit 2800) specifically to
               train Shia fighters prior to action in Iraq.

       1943. In July 2007, General Bergner briefed the media on how the IRGC–QF used
                                                    378
Hezbollah operatives in Iraq: “Iran’s Quds Force, a special branch of Iran’s Revolutionary Guards,

is training, funding and arming the Iraqi groups…. Iranian operatives are using Lebanese

surrogates to create Hezbollah-like capabilities. And it paints a picture of the level of effort in

funding and arming extremist groups in Iraq.”

         1944. Bergner further noted that: “The groups operate throughout Iraq. They planned and

executed a string of bombings, kidnappings, sectarian murders and more against Iraqi citizens,

Iraqi forces and coalition personnel. They receive arms -- including explosively formed

penetrators, the deadliest form of improvised explosive device -- and funding from Iran. They also

have received planning help and orders from Iran.”

         1945. In October 2007, the U.S. Department of the Treasury designated the IRGC–QF109

an SDGT finding:

                   The Qods Force has had a long history of supporting Hizballah’s military,
                   paramilitary, and terrorist activities, providing it with guidance, funding,
                   weapons, intelligence, and logistical support. The Qods Force operates
                   training camps for Hizballah in Lebanon’s Bekaa Valley and has reportedly
                   trained more than 3,000 Hizballah fighters at IRGC training facilities in
                   Iran. The Qods Force provides roughly $100 to $200 million in funding a
                   year to Hizballah and has assisted Hizballah in rearming in violation of UN
                   Security Council Resolution 1701.

                   In addition, the Qods Force provides lethal support in the form of weapons,
                   training, funding, and guidance to select groups of Iraqi Shi’a militants who
                   target and kill Coalition and Iraqi forces and innocent Iraqi civilians.

         1946. The U.S. State Department’s 2007 Country Reports on Terrorism stated that the

IRGC–QF and Hezbollah provided Iraqi Special Groups with the tools necessary to carry out

attacks against armored Coalition vehicles:

                   The [IRGC–QF] continued to provide Iraqi militants with Iranian-produced
                   advanced rockets, sniper rifles, automatic weapons, mortars that have killed

109
           In October 2017, the U.S. government designated the IRGC itself an SDGT “for the activities it undertakes
to assist in, sponsor, or provide financial, material, or technological support for, or financial or other services to or in
support of, the IRGC–QF.”

                                                                379
               thousands of Coalition and Iraqi Forces, and explosively formed projectiles
               (EFPs) that have a higher lethality rate than other types of improvised
               explosive devises (IEDs) and are specially designed to defeat armored
               vehicles used by Coalition Forces. The Qods Force, in concert with
               Lebanese Hezbollah, provided training outside Iraq for Iraqi militants in the
               construction and use of sophisticated IED technology and other advanced
               weaponry.

       1947. The U.S. State Department’s 2008 Country Reports on Terrorism noted that Iran

and Hezbollah continued attacks on MNF–I and Coalition Forces through their Iraqi proxies by:

               Provid[ing] lethal support, including weapons, training, funding, and
               guidance, to Iraqi militant groups that targeted Coalition and Iraqi forces
               and killed innocent Iraqi civilians. Iran’s Qods Force continued to provide
               Iraqi militants with Iranian-produced advanced rockets, sniper rifles,
               automatic weapons, and mortars that have killed Iraqi and Coalition Forces
               as well as civilians. Tehran was […] providing militants with the capability
               to assemble improvised explosive devices (IEDs) with explosively formed
               projectiles (EFPs) that were specially designed to defeat armored vehicles.
               The Qods Force, in concert with Lebanese Hezbollah, provided training
               both inside and outside of Iraq for Iraqi militants in the construction and use
               of sophisticated IED technology and other advanced weaponry. (Emphasis
               added.)

       1948. Ali Mussa Daqduq conducted multiple visits to Iraq to undertake training needs

assessments, survey the operational environment, and obtain feedback from Special Groups

members in Iraq on their needs.

       1949. This was intended to ensure that the training being designed and staffed by

Hezbollah instructors would provide the greatest benefit to their students.

       1950. In addition, Mr. Daqduq’s assessments provided informed feedback to the IRGC–

QF logisticians on the armaments the Special Groups fighters needed to meet their needs and

improve their operational performance.

       1951. Hezbollah’s coordination with the IRGC–QF in support of Special Groups came

into stark relief on January 20, 2007 when a team of approximately twelve AAH gunmen,

disguised as U.S. soldiers, entered the Provincial Joint Coordination Center (“PJCC”) in Karbala,

                                                    380
where U.S. soldiers were conducting a meeting with local officials.

         1952. Two months later, in March 2007, Coalition Special Forces captured Mr. Qais al-

Khazali, his brother Mr. Layth al-Khazali, and Mr. Daqduq in Basra.

         1953. The documents, computers and media recovered from the target site as well as the

subsequent interrogations of these men significantly supplemented the U.S. military’s

understanding of Hezbollah’s operational role in Iraq and the IRGC–QF’s central role in

supporting and enabling the Special Groups.

         1954. Mr. Khazali later described Mr. Daqduq as the “designer of the Special Groups.”110

         1955. MNF–I’s exploitation of a computer that was captured during the 2007 raid

revealed contents that confirmed the training and evaluation role that Mr. Daqduq performed.

MNF–I described the contents as follows:

                 Documents seized include: spreadsheets detailing weapons and targets,
                 step-by-step instructions for operations/attacks; and numerous letters
                 equivalent to after-action reports detailing attacks, including, for example;
                 an ambush and IED attack on a MNF convoy in Karbala resulting in 4 X
                 MNF KIA; an IED attack on a British patrol which destroyed two Land
                 Rovers and killed the occupants; and a sniper attack on a British patrol
                 which killed a British soldier.

         1956. According to U.S. intelligence estimates following Mr. Daqduq’s 2007 arrest, the

IRGC–QF provided Hezbollah and Mr. Daqduq up to $3 million in U.S. currency every month to

run Special Groups in Iraq.

         1957. On January 9, 2008, the U.S. Department of the Treasury designated several

individuals and entities “for threatening the peace and stability of Iraq and the Government of

Iraq.”


110
         Ali Mussa Daqduq was held in U.S. detention until November 2011 with the goal to continue to hold him in
U.S. custody. The Iraqi government denied the request, and he was transferred to Iraqi custody on December 18, 2011.
The charges that the U.S. had brought against him were summarily rejected by an Iraqi Court in May 2012 as lacking
evidence, and he was released from confinement, later returning to Lebanon.

                                                            381
       1958. These individuals included Ahmad Foruzandeh, a Brigadier General in the IRGC–

QF.

       1959. According to the U.S. Department of the Treasury, Mr. Foruzandeh was directly

involved in terrorist operations targeting MNF–I and Coalition Forces in Iraq:

               As of mid-February 2007, Foruzandeh ordered his Iranian intelligence
               officers to continue targeting Shia and Sunnis to further sectarian violence
               within Iraq. Foruzandeh is also responsible for planning training courses in
               Iran for Iraqi militias, including Sayyid al-Shuhada and Iraqi Hizballah
               [KH], to increase their ability to combat Coalition Forces. The training
               includes courses in guerilla warfare, light arms, marksmanship, planting
               improvised explosive devices (IEDs), and firing anti-aircraft missiles.

       1960. At the same time, the U.S. Department of the Treasury designated Abu Mustafa al-

Sheibani for his role as the leader of the Sheibani Network, noting:

               The network’s first objective is to fight U.S. forces, attacking convoys and
               killing soldiers. Its second objective is to eliminate Iraqi politicians opposed
               to Iran’s influence. Elements of the IRGC were also sending funds and
               weapons to Al-Sheibani’s network.

               Al-Sheibani’s network – consisting of several hundred members –
               conducted IED attacks against Americans in the Baghdad region. As of
               March 2007, Al-Sheibani, known to transport Katyusha rockets to be used
               for attacks against Coalition Forces, launched rockets against Americans
               and made videos of the attacks to get money from Iran. As of April 2007, a
               member of Al-Sheibani’s network supervised the transport of money and
               explosives from Iran for eventual arrival in Baghdad. In early-May 2007,
               Al-Sheibani’s network assisted members of a Shia militia group by
               transporting them to Iran for training and providing them with weapons for
               their activities in Iraq.

       1961. A 2010 Department of Defense report confirmed that weapons Iran delivered to its

proxy militias in Iraq included EFPs (with radio-controlled, remote arming and passive infrared

detonators), IEDs, anti-aircraft weapons, mortars, 107 and 122mm rockets, rocket-propelled

grenades and launchers, explosives, and small arms.




                                                    382
       1962. The report also noted that “Lebanese Hizballah provides insurgents with the

training, tactics and technology to conduct kidnappings, small unit tactical operations and employ

sophisticated IEDs.”

XII.   HEZBOLLAH’S AND THE IRGC’S AGENTS & PROXIES IN IRAQ

       A.      THE BADR CORPS (a/k/a BADR ORGANIZATION)

       1963. The Badr Corps was established in 1982 as the military wing of the Supreme

Council for Islamic Revolution in Iraq (“SCIRI”), which was founded by Muhammad Baqr Hakim

in Iran in 1982 during the Iran-Iraq War.

       1964. From its headquarters in Iran, the Badr Corps operated extensive networks

throughout Iraq in the 1990s. The group smuggled men and weapons into Iraq to conduct attacks

against the Iraqi regime of Saddam Hussein.

       1965. Like Hezbollah, the Badr Corps established clandestine offices in various

businesses and social organizations in Iraq.

       1966. The Badr Corps also used Iraqi front companies to recruit operatives, collect

intelligence, and circulate propaganda materials in Shi’a populated areas.

       1967. Before 2003, the Badr Corps served as Iran’s most important surrogate inside Iraq,

acting as a de facto arm of the IRGC‐QF in conducting operations against Saddam Hussein’s

government.

       1968. The Badr Corps received training and weapons from the IRGC and Hezbollah.

       1969. Following the toppling of the Hussein regime in 2003, the IRGC saw an immediate

opportunity to repatriate Muhammad Baqr Hakim into Iraq and carefully cultivate his party’s

growth within the new post-war political framework being developed by the Coalition Forces,

while simultaneously slipping thousands of Badr Corp fighters back across the border.

       1970. After Saddam Hussein’s overthrow in 2003, the Badr Corps renamed itself the Badr
                                                   383
Organization, and many of its operatives joined the newly formed Iraqi security forces.

       1971. Published reports indicate that thousands of members of the Badr Organization

remained on the IRGC–QF payroll after 2004.

       1972. Several senior Badr Corps operatives later emerged as key conduits for funneling

weapons to IRGC proxies in Iraq from 2004 through 2011, including the previously-mentioned

Abu Mustafa al‐Sheibani, a key smuggler of deadly Iranian IEDs and orchestrator of hundreds of

attacks against Coalition Forces in Iraq, and Jamal Ja’far Muhammad, a/k/a Abu Mahdi al-

Muhandis (a/k/a “The Engineer”), who later led Kata’ib Hezbollah (discussed further below).

       1973. The IRGC–QF’s Ramazan Corps, led by General Abdul Reza Shahlai was in charge

of supporting Hezbollah-trained terror cells in Iraq and remains the largest Qods Force command

outside of Iran. It coordinated, armed and directed the Badr Organization.

       1974. Although the Badr Organization evolved into a major political organization with

seats in the new Iraqi parliament through its political wing SCIRI, it also played a significant role

in facilitating Special Groups operations in Iraq.

       1975. Several senior Special Groups commanders such as Mr. al-Muhandis are, or were,

Badr Organization personnel.

       1976. After 2003, the Badr Organization inserted hundreds of its Iranian-trained

operatives into Iraq’s state security organs (notably the Iraqi Ministry of Interior intelligence

structure and key special forces and Iraqi Army units).

       1977. This infiltration of Iraqi police, intelligence, and military units not only assisted in

Badr Organization’s efforts to murder former Hussein regime leaders and pursue ethnic cleansing

of Sunni neighborhoods, but also made it possible for Badr Organization operatives to regularly




                                                     384
tip-off Special Groups’ operatives of Coalition Forces’ activities and provided Badr Organization’s

own terror cells with targeting guidance.

        B.     ASA’IB AHL AL–HAQ (“AAH” OR THE “LEAGUE OF THE
               RIGHTEOUS”)

        1978. The Asa’ib Ahl Al–Haq (“AAH” or the “League of the Righteous”) terrorist

organization was a Special Group that was advised, supported and directed by Hezbollah and

funded and armed by the IRGC–QF.

        1979. It conducted numerous attacks on Iraqi Security Forces and Coalition Forces,

particularly on American targets.

        1980. AAH was originally established by senior JAM commander and later MNF–I

detainee, Qais al-Khazali.

        1981. Qais Khazali was a pupil of Muqtada al-Sadr’s father and later one of Muqtada al-

Sadr’s senior deputies. But he also maintained an uneasy rivalry with the younger al-Sadr that

occasionally devolved into open hostilities.

        1982. Mr. Khazali had accompanied Mr. Sadr to Tehran in 2003, and he maintained

contact with senior IRGC–QF leadership when he assumed control of Special Groups cells after

2004.

        1983. According to a report by the U.S. military:

               In August 2006 MAS (Muqtada al-Sadr) asked [Qais al-Khazali] to lead a
               delegation to Tehran to discuss the situation in Iraq and Iranian support for
               JAM (Jaysh al-Mahdi (JAM) Militia subordinate to Muqtada al-Sadr).
               According to reporting, Ali Khamenei (Sayyid Ali Hosseini Khamenei was
               then and is still now the Supreme Leader of Iran) met with [Qais al-Khazali]
               and recruited him to lead a special group known as Asayb Al–Haq, or the
               K2 network. The K2 network would operate with the knowledge or
               authorization of MAS. [Qais al-Khazali] agreed. Iran was interested in
               working with [Qais al-Khazali] because of his influence on MAS. Layth (al-
               Khazali’s brother, captured with him on 20 March 2007 in Basra, served as
               the Operations Chief for Asayb Al–Haq) and as a liaison between the secret
               network formed by Qayis and the Iranians. In his position, Layth travelled
                                                   385
               frequently between Iraq, Iran and Syria.

       1984. Mr. Qais al-Khazali and his brother Mr. Layth al–Khazali returned to Iraq,

requisitioned the most experienced and capable fighters from Mr. Sadr’s JAM terror cells and

formed AAH.

       1985. At first, AAH appears to have remained within JAM’s orbit.

       1986. At its inception, AAH was a Hezbollah-directed and IRGC-supplied cluster of

terror cells that owed fealty to Mr. Sadr. Over time, it became a more cohesive entity that grew

more independent of Mr. Sadr (even ceremonially). This evolution was the product of assessments

made by senior Hezbollah commanders, including Mr. Daqduq, who had travelled to Iraq at the

IRGC–QF’s behest to evaluate the training, organization and effectiveness of the Special Groups.

       1987. Hezbollah identified Messrs. Qais Khazali and Akram Kaabi as among the more

capable JAM commanders, cultivated them, and ultimately recruited them to serve as direct

proxies of the IRGC–QF.

       1988. According to an April 2007 MNF–I report, Mr. Qais Khazali admitted that AAH

received direct financing from the IRGC–QF.

       1989. Within months of Mr. Qais Khazali’s formation of AAH, he blessed the Hezbollah-

planned and orchestrated raid on the PJCC in Karbala on January 20, 2007.

       1990. As discussed more fully below, the kidnapping and murder of five American

soldiers during the operation led to a concerted effort to locate the perpetrators, and it eventually

resulted in the capture of both Khazali brothers in March 2007.

       1991. Thereafter, despite the capture and detention of the Khazali brothers, AAH

continued to function as a full-fledged terrorist organization because of the significant funding,




                                                    386
training and supply of weapons it received from the IRGC, and from the training it received from,

and close cooperation it maintained with, Hezbollah.

        1992. AAH was able to maintain a high-level offensive tempo from mid-2007 until the

departure of United States forces from Iraq at the end of 2011, and Mr. Qais Khazali emerged from

U.S. detention to become one of Iraq’s most important political leaders.

        1993. In sum, from 2006 to 2011, AAH operated as the IRGC-QF’s direct terror proxy

targeting U.S. personnel at the direction of Hezbollah, working in concert with the IRGC–QF.

        1994. Iran harbored elements of its leadership (and their families), trained and supplied

its operatives, and funded the AAH cells.

        1995. Iran used Hezbollah to train and direct AAH to commit attacks on Americans in

Iraq.

        1996. AAH formally split from JAM in 2007 (though it continued to maintain significant

ties with JAM cells even later).

        1997. Since that time, AAH has conducted countless attacks against U.S. and Iraqi forces,

targeted kidnappings of Westerners and Iraqis, rocket and mortar attacks on the U.S. Embassy,

murdered American and British soldiers; and assassinated Iraqi officials.

        1998. At his July 2, 2007 press briefing, Brigadier Gen. Bergner noted the extensive

financial support the IRGC-QF provided in developing the Special Groups:

               The Qods Force also supplies the special groups with weapons and funding
               of 750,000 to 3 million U.S. dollars a month. Without this support, these
               special groups would be hard pressed to conduct their operations in Iraq
               […] The Qods Force goal was to develop the Iraqi special groups into a
               network similar to the Lebanese Hezbollah. Special groups would be unable
               to conduct their terrorist attacks in Iraq without Iranian-supplied weapons
               and other support. Like Ali Mussa Daqduq, Qais [Khazali’s] main contact
               was [General Shahlai], the deputy commander for Qods Force Department
               of External Special Operations. Funding and training of the special groups
               started in 2004.

                                                  387
        1999. As MNF–I investigators would later learn, senior Lebanese Hezbollah commander

Ali Mussa Daqduq not only provided training to AAH cells and advised them on terrorist

operations, he also helped plan operations and had final approval over them.

        2000. Mr. Daqduq reported to Youssef Hashim, the head of Lebanese Hezbollah Special

Operations, and the latter reported to Hezbollah’s Muhammad Kawtharani and General Shahlai,

the director of the IRGC–QF External Operations.

        C.     JAYSH AL MAHDI (“JAM” or the “MAHDI ARMY”) AND THE
               PROMISED DAY BRIGADES (“PDB”)

        2001. As noted above, Jaysh al-Mahdi (“JAM” or the “Mahdi Army”) was established by

radical Shi’a cleric Muqtada al-Sadr in June 2003 with the help of Imad Mughniyah and Mustafa

Badr al-Din, two of Hezbollah’s most senior commanders.

        2002. JAM expanded its territorial control of mixed or predominantly Shi’a

neighborhoods and displaced or killed the local Sunni population.

        2003. JAM was able to gain initial control in many of the neighborhoods in and around

Baghdad (such as Sadr City) by offering the Shi’a population protection and social services.

        2004. After Hezbollah and the IRGC–QF began their complete takeover of the Special

Groups in 2006-2007, JAM receded to a degree.

        2005. In the summer of 2007, Mr. Sadr declared a six-month ceasefire and a ban on

attacking Coalition Forces. According to a 2007 MNF–I report, during this time, Mr. Sadr was

receiving approximately $2 million U.S. dollars per month from Iran.

        2006. For much of 2007-2008, he was also embroiled in political disputes with rival Shi’a

parties, and JAM engaged in violent clashes with the Badr Corps in Karbala during a religious

festival.

        2007. In June 2008, Mr. Sadr announced his intention to disband JAM to focus his


                                                   388
organization on social, cultural and religious activities, but he soon further proclaimed that he

would maintain an elite force, the Promised Day Brigades (“PDB”), to carry out attacks against

Coalition Forces.

        2008. The PDB received funding and weapons from the IRGC and training and direction

from both Hezbollah and the IRGC–QF and deployed many EFPs against American and Coalition

Forces in Iraq after July 2008.

        2009. In August 2009 alone, MNF–I attributed 15 EFP attacks in Baghdad to the PDB.

        2010. MNF–I took significant and forceful measures against the PDB, but because of the

financial, logistical and operational support it received from both Hezbollah and the IRGC–QF,

PDB was able to survive and continued to menace American forces in Iraq through 2011.

        2011. For example, on June 28, 2011, the PDB issued a statement claiming responsibility

for ten mortar and Katyusha rocket attacks against U.S. military convoys in which U.S. officials

confirmed that three U.S. troops were killed.

        D.     KATA’IB HEZBOLLAH (“KH”)

        2012. Kata’ib Hezbollah (“KH”) (Hezbollah Brigades) was active in Iraq from 2007 to

2011.

        2013. KH was founded by Abu Mahdi al-Muhandis, a member of the Badr Corps and one

of the IRGC–QF’s senior operatives in Iraq.

        2014. In the 1980s, al-Muhandis was a member of the Iraqi Da’wa Party, in which

capacity he worked closely with the IRGC–QF and Lebanese Hezbollah.

        2015. KH’s overall operations were run by Karim Ja’far Muhsin al-Ghanimi, described

by the U.S. Department of the Treasury as “the overall leader of KH, which has used facilities in

Iran to send weapons to Iraq.” According to the U.S. government, “Ghanimi has organized KH

military-related training in Iran from the IRGC–QF and Lebanese Hizballah. Ghanimi has sent
                                                  389
money provided by the IRGC–QF to KH leaders in Iraq.”

         2016. KH functioned as Iran’s premier terror proxy in Iraq, and like other Special Groups,

its operatives received extensive training from the IRGC–QF and Hezbollah, including

Hezbollah’s TTP for the use of explosives, as well as weapons like the RPG–29, EFP, and the

deployment of Katyusha rockets for indirect fire attacks on U.S. Forward Operating Bases.

         2017. According to MNF–I, IRGC–QF provided RPG–29 anti-armor weapons

exclusively to KH.

         2018. The IRGC–QF also provided IRAMs almost exclusively to KH.

         2019. IRAMs are “flying IEDs”—explosive devices made from large metal canisters,

such as propane gas tanks, filled with explosives, scrap metal and ball bearings, propelled into the

air by rockets.

         2020. IRAMs first appeared in southern Iraq in November 2007.

         2021. Like other IEDs, IRAMs could be triggered remotely by radio control, or set to fire

by way of a washing-machine timer. But, notwithstanding the fact that IRAMs were constructed

from commonly-used “household” materials (such as, e.g., propane tanks), proper assembly

required a high-degree of technical sophistication that KH obtained from Hezbollah and the IRGC–

QF.

         2022. IRAMs were “purpose-built” for one thing: being lobbed over walls and Hesco111

barriers at short ranges, preventing interception by C-RAM defense systems112 that were protecting

Coalition Forces manning bases in Iraq.


111
         Hesco barriers are a multi-cellular barrier system manufactured from welded zinc-aluminum coated steel
wire mesh, joined with vertical, helical-coil joints, and lined with a heavy-duty non-woven polypropylene geotextile.
Once filled with earth, sand, and dirt, the Hesco barriers provide protection against conventional fire attacks.
112
          Counter Rocket, Artillery, and Mortar, abbreviated “C-RAM” or “Counter-RAM,” is a set of systems used
to detect and/or destroy incoming artillery, rockets and mortar rounds in the air before they hit their ground targets, or
simply provide early warning.

                                                               390
       2023. The first known IRAM attack in Iraq occurred at Forward Operating Base Loyalty

in Baghdad, which killed two American soldiers and wounded 16 others.

       2024. A second attack in the Sha’ab neighborhood of Baghdad resulted from an accidental

explosion of IRAMs likely intended for Combat Outpost Callahan, approximately 800-yards away

from where the truck carrying the IRAMs prematurely exploded, killing 18 civilians and wounding

an additional 29 people.

       2025. IRAM attacks were particularly dangerous to U.S. troops, and had the potential to

kill dozens in a single attack. Once launched, an incoming IRAM could not be stopped.

       2026. A soldier spotting the approach of a suspected IRAM-bearing vehicle could have

as little as “two seconds to decide whether the person emerging from it ha[d] just set it for firing

or [was] simply an innocent driver getting out to change a tire.”113

       2027. IRAMs could be launched from either a frame resting on the ground or mounted on

the bed of a truck and were designed to cause catastrophic damage and inflict mass casualties.

       2028. IRAMs became a signature weapon of KH.

       2029. KH operated mainly in Shi’a areas of Baghdad, such as Sadr City, and throughout

southeastern Iraq conducting, first, rocket-propelled grenade (RPG) attacks; second, 107mm and

240mm rocket attacks; third, IRAM attacks; and, fourth, EFP attacks on U.S. and Coalition Forces.

       2030. KH was also supplied by Iran with their production model of the RPG–29 anti-

armor shoulder fired weapon that was first used against U.S. Forces during operations in Sadr City,

Baghdad.

       2031. On June 24, 2009, the United States designated KH a Foreign Terrorist

Organization.



113
       Robert Burns, ‘Lob Bombs’ Biggest Worry for U.S. in Baghdad (Associated Press, July 12, 2008).

                                                        391
        2032. The State Department’s notice of KH’s FTO designation stated that:

                [KH] has been responsible for numerous violent terrorist attacks since 2007,
                including improvised explosive device bombings, rocket propelled grenade
                attacks, and sniper operations. Kata’ib Hezbollah [sic] also targeted the
                International Zone in Baghdad in a November 29, 2008 rocket attack that
                killed two UN workers. In addition, KH has threatened the lives of Iraqi
                politicians and civilians that support the legitimate political process in Iraq.

        2033. KH was also simultaneously designated an SDGT, because it was “responsible for

numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since 2007.”

        2034. The U.S. Department of the Treasury also designated KH pursuant to EO 13438.

        2035. The U.S. Department of the Treasury 2009 press release announcing KH’s

designation explained that KH had “committed, directed, supported, or posed a significant risk of

committing acts of violence against Coalition and Iraqi Security Forces….”

        2036. The press release also quoted then-Under Secretary for Terrorism and Financial

Intelligence Stuart Levey as stating “[t]hese designations play a critical role in our efforts to protect

Coalition troops, Iraqi security forces, and civilians from those who use violence against innocents

to intimidate and to undermine a free and prosperous Iraq.”

        2037. The U.S. Department of the Treasury press release also stated: “[f]urther, the

IRGC–Qods Force provides lethal support to Kata’ib Hizballah and other Iraqi Shia militia groups

who target and kill Coalition and Iraqi Security Forces.”

        2038. The 2009 press release further reported that:

                Between March 2007 and June 2008, Baghdad-based Kata’ib Hizballah cell
                members participated in multiple rocket-propelled grenade (RPG) and
                improvised rocket-assisted mortar (IRAM) attacks against U.S. forces.
                These attacks included a May 13, 2008 RPG–29 attack on a U.S. tank
                located in Sha’ab, Iraq, and a February 19, 2008 IRAM attack on a U.S.
                base near Rustamiya, Iraq. A February 19, 2008 rocket attack in the
                Rustamiya area resulted in one U.S. civilian killed and injuries to U.S.
                civilian and Coalition Forces personnel.


                                                      392
               As of 2008, Kata’ib Hizballah was funded by the IRGC–Qods Force and
               received weapons training and support from Lebanon-based Hizballah. In
               one instance, Hizballah provided training—to include building and planting
               IEDs and training in coordinating small and medium arms attacks, sniper
               attacks, mortar attacks, and rocket attacks—to Kata’ib Hizballah members
               in Iran.

               Recordings made by Kata’ib Hizballah for release to the public as
               propaganda videos further demonstrate that Kata’ib Hizballah conducted
               attacks against Coalition Forces. In mid-August 2008, Coalition Forces
               seized four hard drives from a storage facility associated with a Kata’ib
               Hizballah media facilitator. The four hard drives included approximately
               1,200 videos showing Kata’ib Hizballah’s sophisticated planning and attack
               tactics, techniques, and procedures, and Kata’ib Hizballah’s use of the most
               lethal weapons—including RPG–29s, IRAMs, and EFPs—against
               Coalition Forces in Iraq.

               One of the hard drives contained 35 attack videos edited with the Kata’ib
               Hizballah logo in the top right corner. Additionally, between February and
               September 2008, Al-Manar in Beirut, Lebanon, broadcast several videos
               showing Kata’ib Hizballah conducting multiple attacks against Coalition
               Forces in Iraq.

               Immediately preceding the Government of Iraq’s approval of the United
               States-Iraq security agreement in late November 2008, Kata’ib Hizballah
               posted a statement that the group would continue fighting Coalition Forces
               and threatened to conduct attacks against the Government of Iraq if it signed
               the security agreement with the United States.

        2039. In 2008, the U.S. Department of Defense described the linkages it found between

KH, Iran and multiple terrorist attacks against Coalition Forces in Iraq—including KH’s use of

EFPs:

               [A]lso known as Hezbollah Brigades, is a terrorist group believed to receive
               funding, training, logistics and material support from Iran to attack Iraqi and
               coalition forces using what the military calls ‘explosively formed
               penetrators’— roadside bombs designed to pierce armor-hulled vehicles—
               and other weapons such as rocket-assisted mortars.

        2040. As noted above—and as stated by the U.S. Department of the Treasury in its July

2009 press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon

(and itself a designated SDGT since May 2006), played numerous videos of KH launching rocket

                                                    393
and IED attacks against U.S. troops.

       2041. In this manner, Hezbollah helped publicize KH’s activities and wage psychological

warfare against the United States.

       2042. The U.S. Department of the Treasury designated KH’s founder, Abu Mahdi al-

Muhandis, an SDGT in July 2009 and announced the designation in the same press release

announcing KH’s designation.

       2043. The U.S. Department of the Treasury’s press release noted:

               As of early 2007, al-Muhandis formed a Shia militia group employing
               instructors from Hizballah to prepare this group and certain Jaysh al-Mahdi
               (JAM) Special Groups for attacks against Coalition Forces. The groups
               received training in guerilla warfare, handling bombs and explosives, and
               employing weapons--to include missiles, mortars, and sniper rifles. In
               another instance as of September 2007, al-Muhandis led networks that
               moved ammunition and weapons--to include explosively formed
               penetrators (EFPs)—from Iran to Iraq, distributing them to certain JAM
               militias to target Coalition Forces. As of mid-February 2007, al-Muhandis
               also ran a weapon smuggling network that moved sniper rifles through the
               Iran-Iraq border to Shia militias that targeted Coalition Forces.

               Al-Muhandis also provided logistical support for attacks against Iraqi
               Security Forces and Coalition Forces conducted by JAM Special Groups
               and certain Shia militias. In one instance, in April 2008, al-Muhandis
               facilitated the entry of trucks—containing mortars, Katyusha rockets, EFPs,
               and other explosive devices—from Iran to Iraq that were then delivered to
               JAM Special Groups in Sadr City, Baghdad. Additionally, al-Muhandis
               organized numerous weapons shipments to supply JAM Special Groups
               who were fighting Iraqi Security Forces in the Basrah and Maysan
               provinces during late March-early April 2008.

               In addition to facilitating weapons shipments to JAM Special Groups and
               certain Shia militias, al-Muhandis facilitated the movement and training of
               Iraq-based Shia militia members to prepare them to attack Coalition Forces.
               In one instance in November 2007, al-Muhandis sent JAM Special Groups
               members to Iran to undergo a training course in using sniper rifles. Upon
               completion of the training course, the JAM Special Groups members had
               planned to return to Iraq and carry out special operations against Coalition
               Forces. Additionally, in early March 2007, al-Muhandis sent certain Shia
               militia members to Iran for training in guerilla warfare, light arms,
               marksmanship, improvised explosive devices (IED) and anti-aircraft

                                                   394
               missiles to increase the combat ability of the militias to fight Coalition
               Forces.

               In addition to the reasons for which he is being designated today, al-
               Muhandis participated in the bombing of Western embassies in Kuwait and
               the attempted assassination of the Emir of Kuwait in the early 1980s. Al-
               Muhandis was subsequently convicted in absentia by the Kuwaiti
               government for his role in the bombing and attempted assassination.
               (Emphasis added.)

       2044. In a July 2010 press briefing, the then-MNF–I commander, U.S. Army General Ray

Odierno, identified KH as the group behind increased threats to U.S. bases in Iraq.

       2045. General Odierno confirmed that KH operatives had gone to Iran for special training

and then returned to Iraq.

       2046. General Odierno stated, “[T]hey are clearly connected to [the] Iranian IRGC

[Iranian Revolutionary Guard Corps].”

XIII. THE PLAINTIFFS

       1.      THE MAY 3, 2005 ATTACK – BAGHDAD

The Bartlett Family

       2047. Plaintiff Robert Bartlett is a citizen of the United States and domiciled in the State

of Virginia.

       2048. On May 3, 2005, Robert Bartlett, then 31, was serving in the U.S. military in Iraq.

       2049. He was driving in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       2050. The weapon used to injure Mr. Bartlett was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2051. As a result of the attack, part of Mr. Bartlett’s head was severed.



                                                   395
        2052. He also suffered third-degree burns on his neck, face and hands; internal bleeding;

and a collapsed lung.

        2053. Mr. Bartlett has undergone multiple surgeries, including plastic surgery on his head

and his bottom lip.

        2054. Mr. Bartlett nearly died on several occasions following the attack and was

significantly physically impaired for several years following the attack.

        2055. Mr. Bartlett suffers from Post-Traumatic Stress Disorder (“PTSD”) and has

constant nightmares.

        2056. He has participated in group therapy to treat the emotional injuries he sustained as

a result of the attack.

        2057. As a result of the attack, and the injuries he suffered, Plaintiff Robert Bartlett has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2058. Plaintiff Terrel Charles Bartlett is a citizen of the United States and domiciled in

the State of Arizona. He is the father of Robert Bartlett.

        2059. Plaintiff Linda Jones is a citizen of the United States and domiciled in the State of

Arizona. She is the mother of Robert Bartlett.

        2060. Plaintiff Shawn Bartlett is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of Robert Bartlett.

        2061. As a result of the attack, and the injuries Robert Bartlett suffered, Plaintiffs Terrel

Charles Bartlett, Linda Jones and Shawn Bartlett have experienced severe mental anguish and

extreme emotional pain and suffering.

        2062. Plaintiff Robert Bartlett was discharged from the U.S. military on September 7,

2009.



                                                    396
       2.      THE JANUARY 12, 2004 ATTACK – BAGHDAD

The Crockett Family

       2063. Ricky Leon Crockett was a citizen of the United States and domiciled in the State

of Georgia when he was killed in Iraq.

       2064. On January 12, 2004, Ricky Leon Crockett, then 37, was serving in the U.S.

military in Iraq when an IED emplaced by JAM terror operatives detonated near his vehicle.

       2065. Ricky Leon Crockett died from penetrating shrapnel injuries he sustained in the

explosion.

       2066. The terror cell that emplaced the IED that killed Ricky Leon Crockett was trained

by Hezbollah and funded and armed by the IRGC-QF.

       2067. Plaintiff Maxine E. Crockett is a citizen of the United States and domiciled in the

State of North Carolina. She is the widow of Ricky Leon Crockett.

       2068. Plaintiff Maxine E. Crockett brings an action individually and on behalf of the

Estate of Ricky Leon Crockett, as its legal representative.

       2069. Plaintiff Marvise L. Crockett is a citizen of the United States and domiciled in the

State of North Carolina. She is the daughter of Ricky Leon Crockett.

       2070. As a result of the attack, and the death of Ricky Leon Crockett, Plaintiffs Maxine

E. Crockett and Marvise L. Crockett have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their husband’s/father’s society, companionship, comfort, advice

and counsel.

       3.      THE APRIL 4, 2004 ATTACK – BAGHDAD

The Arsiaga Family

       2071. Robert R. Arsiaga was a citizen of the United States and domiciled in the State of



                                                   397
Texas when he was killed in Iraq.

        2072. On April 4, 2004, Robert R. Arsiaga, aged 25, was serving in the United States

military in Iraq when his unit was attacked by JAM terror operatives with rocket-propelled

grenades and small-arms fire.

        2073. Robert R. Arsiaga was killed in the attack.

        2074. The terror cell that emplaced the IED that killed Robert R. Arsiaga was trained by

Hezbollah and funded and armed by the IRGC-QF.

        2075. Plaintiff Tracie Arsiaga is a citizen of the United States and domiciled in the State

of Texas. She is the widow of Robert R. Arsiaga.

        2076. Plaintiff Tracie Arsiaga brings an action individually and on behalf of the Estate of

Robert R. Arsiaga, as its legal representative, for his death and any suffering and/ or economic loss

he/his Estate sustained as a result of the attack.

        2077. Plaintiff Sylvia Macias is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Robert R. Arsiaga.

        2078. Plaintiff Gilbert Arsiaga, Jr. is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Robert R. Arsiaga.

        2079. Plaintiff George Arsiaga is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Robert R. Arsiaga.

        2080. Plaintiff Matthew Arsiaga is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Robert R. Arsiaga.

        2081. Plaintiff Angel Munoz is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Robert R. Arsiaga.

        2082. Plaintiff Robi Ann Galindo is a citizen of the United States and domiciled in the



                                                     398
State of Texas. She is the sister of Robert R. Arsiaga.

       2083. Jeremy Arsiaga was a citizen of the United States at the time of the death of Robert

R. Arsiaga. He was the brother of Robert R. Arsiaga. Jeremy Arsiaga died on September 4, 2015.

       2084. Patricia Arsiaga is the surviving widow of Jeremy Arsiaga. Patricia Arsiaga brings

an action on behalf of the Estate of Jeremy Arsiaga.

       2085. As a result of the attack, and the death of Robert R. Arsiaga, the late Jeremy Arsiaga

experienced, and Plaintiffs Tracie Arsiaga, Sylvia Macias, Gilbert Arsiaga, Jr., George Arsiaga,

Matthew Arsiaga, Angel Munoz and Robi Ann Galindo have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Cason Family

       2086. Ahmed A. Cason was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.

       2087. On April 4, 2004, Ahmed A. Cason, aged 24, was serving in the United States

military in Iraq when his unit was attacked by JAM terror operatives with rocket-propelled

grenades and small-arms fire.

       2088. Ahmed A. Cason was killed in the attack.

       2089. The terror cell that emplaced the IED that killed Ahmed A. Cason was trained by

Hezbollah and funded and armed by the IRGC-QF.

       2090. Plaintiff Cedric Hunt, Sr. is a citizen of the United States and domiciled in the State

of Alabama. He is the stepfather of Ahmed A. Cason.

       2091. As a result of the attack, and the death of Ahmed A. Cason, Plaintiff Cedric Hunt,

Sr. has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his



                                                    399
stepson’s society, companionship, comfort, advice and counsel.

The Greenwood Family

       2092. Plaintiff Steven Greenwood is a citizen of the United States and domiciled in the

State of Texas.

       2093. On April 4, 2004, Steven Greenwood, then 20, was serving in the United States

military in Iraq when his unit was attacked by JAM terror operatives with rocket-propelled

grenades and small-arms fire.

       2094. The terror cell that emplaced the IED that injured Steven Greenwood was trained

by Hezbollah and funded and armed by the IRGC-QF.

       2095. As a result of the attack, Mr. Greenwood suffered shrapnel wounds to his wrist

which caused nerve damage.

       2096. He was initially treated in Iraq for his injuries, but the nerve damage could not be

treated there. Approximately one week after the attack, he was sent to Landstuhl, Germany where

he was further treated for his wounds.

       2097. He was then sent back to the U.S. where he had surgery to remove the shrapnel.

       2098. He also suffers from PTSD and depression.

       2099. He has sought treatment for his wounds, PTSD and depression.

       2100. As a result of the attack, and the injuries he suffered, Plaintiff Steven Greenwood

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Hiller Family

       2101. Stephen Dustin Hiller was a citizen of the United States and domiciled in the State

of Alabama when he was killed in Iraq.




                                                  400
       2102. On April 4, 2004, Stephen Dustin Hiller, aged 25, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with members of JAM in Sadr City, Iraq.

       2103. Stephen Dustin Hiller was killed by JAM rocket-propelled grenade (“RPG”) fire

while engaged in the exchange of gunfire with members of JAM.

       2104. The terror cell that fired at Stephen Dustin Hiller was trained by Hezbollah and

funded and armed by the IRGC-QF.

       2105. Plaintiff Stephen W. Hiller is a citizen of the United States and domiciled in the

State of Alabama. He is the father of Stephen Dustin Hiller.

       2106. Plaintiff Stephen W. Hiller brings an action individually and on behalf of the Estate

of Stephen Dustin Hiller, as its legal representative.

       2107. As a result of the attack, and the death of Stephen Dustin Hiller, Plaintiff Stephen

W. Hiller has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his son’s society, companionship, comfort, advice and counsel.

       4.      THE APRIL 9, 2004 ATTACK – BAGHDAD

The Church Family

       2108. Plaintiff Jeremy Church is a citizen of the United States and domiciled in the State

of Missouri.

       2109. On April 9, 2004, Jeremy Church, then 26, was serving in the U.S. military in Iraq

when his unit was attacked by JAM terror operatives with rocket-propelled grenades and small-

arms fire.

       2110. He was driving in a convoy when an IED and an RPG struck his vehicle.

       2111. The terror cell that executed the attack in which Jeremy Church was injured was

trained by Hezbollah and funded and armed by the IRGC-QF.



                                                    401
       2112. Mr. Church suffers from hearing issues as a result of the rocket fire and detonation

of the IED. He continues to experience ringing in his ears.

       2113. He has experienced severe headaches.

       2114. Mr. Church has been diagnosed with PTSD.

       2115. He has sought treatment, including counseling.

       2116. He has been prescribed anti-anxiety medications, anti-depressants, and medication

to address sleep-related issues.

       2117. As a result of the attack, and the injuries he suffered, Plaintiff Jeremy Church has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2118. Plaintiff Sandra Hankins is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Jeremy Church.

       2119. As a result of the attack, and the injuries Jeremy Church suffered, Plaintiff Sandra

Hankins has experienced severe mental anguish and extreme emotional pain and suffering.

The Fisher Family

       2120. Steven Scott Fisher was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

       2121. On April 9, 2004, Steven Scott Fisher, aged 43, was serving as a civilian contractor

in Iraq when the convoy in which he was traveling was attacked by JAM terror operatives with

rocket-propelled grenades and small-arms fire.

       2122. Steven Scott Fisher was killed in the attack.

       2123. The terror cell that executed the attack in which Steven Scott Fisher was killed was

trained by Hezbollah and funded and armed by the IRGC-QF.




                                                   402
       2124. Plaintiff Ingrid Fisher is a citizen of the United States and domiciled in the State of

Virginia. She is the widow of Steven Scott Fisher.

       2125. Plaintiff Ingrid Fisher brings an action individually and on behalf of the Estate of

Steven Scott Fisher, as its legal representative.

       2126. Plaintiff Kristin Walker is a citizen of the United States and domiciled in the State

of Virginia. She is the daughter of Steven Scott Fisher.

       2127. Plaintiff Steven T. Fisher is a citizen of the United States and domiciled in the State

of Virginia. He is the son of Steven Scott Fisher.

       2128. Plaintiff Kathleen Gramkowski is a citizen of the United States and domiciled in

the State of Virginia. She is the daughter of Steven Scott Fisher.

       2129. As a result of the attack, and the death of Steven Scott Fisher, Plaintiffs Ingrid

Fisher, Kristin Walker, Steven T. Fisher, and Kathleen Gramkowski have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s society,

companionship, comfort, advice and counsel.

       5.      THE JUNE 4, 2004 ATTACK – BAGHDAD

The Carvill Family

       2130. Frank T. Carvill was a citizen of the United States and domiciled in the State of

New Jersey when he was killed in Iraq.

       2131. On June 4, 2004, Frank T. Carvill, aged 51, was serving in the United States

military in Iraq when his unit was attacked by JAM terror operatives with rocket-propelled

grenades and IEDs in Baghdad.

       2132. Frank T. Carvill was killed in the attack.




                                                     403
       2133. The terror cell that executed the attack in which Frank T. Carvill was killed was

trained by Hezbollah and funded and armed by the IRGC-QF.

       2134. Plaintiff Mary Carvill is a citizen of the United States and domiciled in the State of

New Jersey. She is the mother of Frank T. Carvill.

       2135. Plaintiff Peggy Carvill-Liguori is a citizen of the United States and domiciled in

the State of New Jersey. She is the sister of Frank T. Carvill.

       2136. Plaintiff Peggy Carvill-Liguori brings an action individually and on behalf of the

Estate of Frank T. Carvill, as its legal representative.

       2137. Plaintiff Daniel Carvill is a citizen of the United States and domiciled in the State

of New Jersey. He is the brother of Frank T. Carvill.

       2138. As a result of the attack, and the death of Frank T. Carvill, Plaintiffs Mary Carvill,

Peggy Carvill-Liguori and Daniel Carvill have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       6.      THE JUNE 29, 2004 ATTACK – BAGHDAD

The Adle Family

       2139. Patrick Adle was a citizen of the United States and domiciled in the State of

Maryland when he was killed in Iraq.

       2140. On June 29, 2004, Patrick Adle, aged 21, was serving in the U.S. military in Iraq

when a roadside bomb emplaced by JAM terror operatives detonated near the vehicle in which he

was traveling in Baghdad.

       2141. Patrick Adle was killed in the attack.




                                                     404
       2142. The terror cell that emplaced the roadside bomb that killed Patrick Adle was trained

by Hezbollah and funded and armed by the IRGC-QF.

       2143. Plaintiff Pamela Adle-Watts is a citizen of the United States and domiciled in the

State of Maryland. She is the mother of Patrick Adle.

       2144. Plaintiff Pamela Adle-Watts brings an action individually and on behalf of the

Estate of Patrick Adle, as its legal representative.

       2145. Plaintiff John Watts is a citizen of the United States and domiciled in the State of

Maryland. He is the stepfather of Patrick Adle.

       2146. As a result of the attack, and the death of Patrick Adle, Plaintiffs Pamela Adle-

Watts and John Watts have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       7.      THE JULY 27, 2004 ATTACK – BALAD RUZ

The Talbert Family

       2147. DeForest L. Talbert was a citizen of the United States and domiciled in the State of

West Virginia when he was killed in Iraq.

       2148. On July 27, 2004, DeForest L. Talbert, then 24, was serving in the U.S. military in

Iraq when an IED detonated near his vehicle.

       2149. On July 27, 2004, DeForest L. Talbert was traveling in an M998 Humvee in the

vicinity of Balad Ruz close to the Iranian border and IRGC-QF smuggling routes when his vehicle

was struck with an IED.

       2150. DeForest L. Talbert was killed in the attack.

       2151. The terror cell that emplaced the IED that killed DeForest L. Talbert was trained

by Hezbollah and funded by the IRGC-QF.



                                                       405
       2152. Plaintiff Gloria Nesbitt is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of DeForest L. Talbert.

       2153. Plaintiff Gloria Nesbitt brings an action individually and on behalf of the Estate of

DeForest L. Talbert, as its legal representative.

       2154. Plaintiff D.J.H., a minor, represented by his legal guardian Frances Hamilett, is a

citizen of the United States and domiciled in the State of West Virginia. He is the son of DeForest

L. Talbert.

       2155. Plaintiff Chiquita Talbert is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of DeForest L. Talbert.

       2156. Plaintiff Tawanna Talbert Darring is a citizen of the United States and domiciled in

the State of Maryland. She is the sister of DeForest L. Talbert.

       2157. Plaintiff Latasha Marble is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of DeForest L. Talbert.

       2158. Plaintiff James Talbert is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of DeForest L. Talbert.

       2159. As a result of the attack, and the death of DeForest L. Talbert, Plaintiffs Gloria

Nesbitt, D.J.H., Chiquita Talbert, Tawanna Talbert Darring, Latasha Marble and James Talbert

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/father’s/brother’s society, companionship, comfort, advice and counsel.

       8.      THE AUGUST 5, 2004 ATTACK – NAJAF

The Rocha Family

       2160. Moses Rocha was a citizen of the United States and domiciled in the State of New

Mexico when he was killed in Iraq.



                                                    406
       2161. On August 5, 2004, Moses Rocha, aged 33, was serving in the U.S. military in Iraq

when his unit was attacked by JAM terror operatives with rocket-propelled grenades and small-

arms fire.

       2162. Moses Rocha was killed in the attack.

       2163. The terror cell that executed the attack in which Moses Rocha was killed was

trained by Hezbollah and funded and armed by the IRGC-QF.

       2164. Plaintiff Miranda Pruitt is a citizen of the United States and domiciled in the State

of Texas. She is the daughter of Moses Rocha.

       2165. Plaintiff Velina Sanchez is a citizen of the United States and domiciled in the State

of New Mexico. She is the mother of Moses Rocha.

       2166. Plaintiff Velina Sanchez brings an action individually and on behalf of the Estate

of Moses Rocha, as its legal representative.

       2167. Plaintiff Aloysius Sanchez, Sr. is a citizen of the United States and domiciled in the

State of New Mexico. He is the stepfather of Moses Rocha.

       2168. Plaintiff Rommel Rocha is a citizen of the United States and domiciled in the State

of New Mexico. He is the brother of Moses Rocha.

       2169. Plaintiff Phillip Sanchez is a citizen of the United States and domiciled in the State

of New Mexico. He is the brother of Moses Rocha.

       2170. Plaintiff Aloysius Sanchez, Jr. is a citizen of the United States and domiciled in the

State of New Mexico. He is the brother of Moses Rocha.

       2171. As a result of the attack, and the death of Moses Rocha, Plaintiffs Miranda Pruitt,

Velina Sanchez, Aloysius Sanchez, Sr., Rommel Rocha, Phillip Sanchez, and Aloysius Sanchez,




                                                   407
Jr. have experienced severe mental anguish, extreme emotional pain and suffering, and loss of

their father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

The Reynoso Family

       2172. Yadir G. Reynoso was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       2173. On August 5, 2004, Yadir G. Reynoso, aged 27, was serving in the U.S. military in

Iraq when his unit was engaged in small arms fire with JAM terror operatives in Najaf, Iraq.

       2174. Yadir G. Reynoso was killed in the exchange of gunfire with JAM terror operatives.

       2175. The terror cell that fired at Yadir G. Reynoso was trained by Hezbollah and funded

and armed by the IRGC-QF.

       2176. Plaintiff Gloria P. Reynoso is a citizen of the United States and domiciled in the

State of Washington. She is the mother of Yadir G. Reynoso.

       2177. Plaintiff Gloria P. Reynoso brings an action individually and on behalf of the Estate

of Yadir G. Reynoso, as its legal representative.

       2178. Plaintiff Jasmin Reynoso is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Yadir G. Reynoso.

       2179. Plaintiff Patricia Reynoso is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Yadir G. Reynoso.

       2180. Plaintiff Jose Reynoso is a citizen of the United States and domiciled in the State

of Washington. He is the brother of Yadir G. Reynoso.

       2181. As a result of the attack, and the death of Yadir G. Reynoso, Plaintiffs Gloria P.

Reynoso, Jasmin Reynoso, Patricia Reynoso, and Jose Reynoso have experienced severe mental




                                                    408
anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       9.      THE AUGUST 6, 2004 ATTACK – NAJAF

The Wells Family

       2182. Larry Lloyd Wells was a citizen of the United States and domiciled in the State of

Louisiana when he was killed in Iraq.

       2183. On August 6, 2004, Larry Lloyd Wells, aged 22, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with JAM terror operatives in the Wadi al-

Salam Cemetery in Najaf, Iraq.

       2184. Larry Lloyd Wells was killed by sniper fire from JAM terror operatives.

       2185. The terror cell that fired at Larry Lloyd Wells was trained by Hezbollah and funded

and armed by the IRGC-QF.

       2186. Plaintiff Ashley Wells Simpson is a citizen of the United States and domiciled in

the State of Louisiana. She is the sister of Larry Lloyd Wells.

       2187. Plaintiff Ashley Wells Simpson brings an action individually and on behalf of the

Estate of Larry Lloyd Wells, as its legal representative.

       2188. Plaintiff Chad Wells is a citizen of the United States and domiciled in the State of

Louisiana. He is the brother of Larry Lloyd Wells.

       2189. Plaintiff Crystal Stewart is a citizen of the United States and domiciled in the State

of Louisiana. She is the sister of Larry Lloyd Wells.

       2190. Plaintiff Chasity Wells-George is a citizen of the United States and domiciled in

the State of Louisiana. She is the sister of Larry Lloyd Wells.




                                                     409
       2191. Plaintiff Candice Machella is a citizen of the United States and domiciled in the

State of Louisiana. She is the sister of Larry Lloyd Wells.

       2192. Plaintiff Billy Doal Wells is a citizen of the United States and domiciled in the State

of Tennessee. He is the brother of Larry Lloyd Wells.

       2193. As a result of the attack, and the death of Larry Lloyd Wells, Plaintiffs Ashley

Wells Simpson, Chad Wells, Crystal Stewart, Chasity Wells-George, Candice Machella, and Billy

Doal Wells have experienced severe mental anguish, extreme emotional pain and suffering, and

loss of their brother’s society, companionship, comfort, advice and counsel.

       10.     THE AUGUST 15, 2004 ATTACK – NAJAF

The Sapp Family

       2194. Brandon Robert Sapp was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

       2195. On August 15, 2004, Brandon Robert Sapp, then 21, was serving in the U.S.

military in Najaf, Iraq when the M2 Bradley Fighting Vehicle he was operating rolled over a 500-

pound IED emplaced by JAM terror operatives that sent the Bradley and Brandon Robert Sapp

airborne, killing him.

       2196. The terror cell that emplaced the IED that killed Brandon Robert Sapp was trained

by Hezbollah and funded and armed by the IRGC-QF.

       2197. Plaintiff Hope Elizabeth Veverka is a citizen of the United States and domiciled in

the State of New Mexico. She is the mother of Brandon Robert Sapp.

       2198. As a result of the attack, and the death of Brandon Robert Sapp, Plaintiff Hope

Elizabeth Veverka has experienced severe mental anguish, extreme emotional pain and suffering,

and loss of her son’s society, companionship, comfort, advice and counsel.



                                                   410
       11.     THE AUGUST 16, 2004 ATTACK – SADR CITY

The Heath Family

       2199. David Michael Heath was a citizen of the United States and domiciled in the State

of Indiana when he was killed in Iraq.

       2200. On August 16, 2004, David Michael Heath, aged 30, was serving in the U.S.

military in Iraq when an IED emplaced by JAM terror operatives detonated near his vehicle

followed by smalls arms fire and a subsequent RPG attack in Sadr City.

       2201. David Michael Heath was killed in the attack by a gunshot wound to his head by

JAM terror operatives.

       2202. The terror cell that fired at David Michael Heath was trained by Hezbollah and

funded and armed by the IRGC-QF.

       2203. Plaintiff Donna Jean Heath is a citizen of the United States and domiciled in the

State of Indiana. She is the widow of David Michael Heath.

       2204. Plaintiff Donna Jean Heath brings an action individually and on behalf of the Estate

of David Michael Heath, as its legal representative.

       2205. Plaintiff Lola Jean Modjeska is a citizen of the United States and domiciled in the

State of Indiana. She is the mother of David Michael Heath.

       2206. Plaintiff John David Heath is a citizen of the United States and domiciled in the

State of Florida. He is the father of David Michael Heath.

       2207. As a result of the attack, and the death of David Michael Heath, Plaintiffs Donna

Jean Heath, Lola Jean Modjeska, and John David Heath have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s society, companionship,

comfort, advice and counsel.



                                                   411
       12.     THE AUGUST 18, 2004 ATTACK – SADR CITY

The Martir Family

       2208. Jacob David Martir was a citizen of the United States and domiciled in the State of

Connecticut when he was killed in Iraq.

       2209. On August 18, 2004, Jacob David Martir, aged 21, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with JAM terror operatives in Sadr City.

       2210. Jacob David Martir was shot and killed by JAM terror operatives while engaged in

the exchange of gunfire.

       2211. The terror cell that fired at Jacob David Martir was trained by Hezbollah and funded

and armed by the IRGC-QF.

       2212. Plaintiff Olga Lydia Gutierrez is a citizen of the United States and domiciled in the

State of Connecticut. She is the mother of Jacob David Martir.

       2213. Plaintiff Olga Lydia Gutierrez brings an action individually and on behalf of the

Estate of Jacob David Martir, as its legal representative.

       2214. Plaintiff Ismael Martir is a citizen of the United States and domiciled in the State

of Florida. He is the brother of Jacob David Martir.

       2215. As a result of the attack, and the death of Jacob David Martir, Plaintiffs Olga Lydia

Gutierrez and Ismael Martir have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

       13.     THE AUGUST 25, 2004 ATTACK – NAJAF

The Arredondo Family

       2216. Alexander Scott Arredondo was a citizen of the United States and domiciled in the

State of Massachusetts when he was killed in Iraq.



                                                     412
        2217. On August 25, 2004, Alexander Scott Arredondo, aged 20, was serving in the U.S.

military in Iraq when his unit was engaged in small arms fire with JAM terror operatives in Najaf,

Iraq.

        2218. Alexander Scott Arredondo was killed by sniper fire from JAM terror operatives.

        2219. The terror cell that fired at Alexander Scott Arredondo was trained by Hezbollah

and funded and armed by the IRGC-QF.

        2220. Plaintiff Victoria M. Foley is a citizen of the United States and domiciled in the

State of Massachusetts. She is the mother of Alexander Scott Arredondo.

        2221. Plaintiff Victoria M. Foley brings an action individually and on behalf of the Estate

of Alexander Scott Arredondo, as its legal representative.

        2222. Plaintiff Nathaniel Foley is a citizen of the United States and domiciled in the State

of Massachusetts. He is the brother of Alexander Scott Arredondo.

        2223. As a result of the attack, and the death of Alexander Scott Arredondo, Plaintiffs

Victoria M. Foley and Nathaniel Foley have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

        14.     THE AUGUST 26, 2004 ATTACK – NAJAF

The DeWilde Family

        2224. Plaintiff Michael Scott DeWilde is a citizen of the United States and domiciled in

the State of Texas.

        2225. On August 26, 2004, Michael Scott DeWilde, then 37, was serving in the U.S.

military in Iraq.




                                                    413
        2226. On August 26, 2004, Michael Scott DeWilde was seriously injured when he came

under fire from a rocket-propelled grenade fired by JAM terror operatives.

        2227. The terror cell that executed the attack in which Michael Scott DeWilde was injured

was trained by Hezbollah and funded and armed by the IRGC-QF.

        2228. As a result of the attack, Michael Scott DeWilde sustained shrapnel injuries to his

arm requiring him to be medevaced from the scene and treated at the nearest Forward Operating

Base.

        2229. As a result of the attack, and the injuries he suffered, Plaintiff Michael Scott

DeWilde has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

        15.    THE FEBRUARY 10, 2005 ATTACK

The Morris Family

        2230. Plaintiff Steven Morris is a citizen of the United States and domiciled in the State

of North Carolina.

        2231. Steven Morris served in the U.S. military in Iraq on multiple rotations from March

2003 through 2011 as a member of a Special Operations Unit.

        2232. On February 10, 2005, Mr. Morris sustained a traumatic brain injury (“TBI”) as

well as neck and shoulder injuries when he was knocked from his armored vehicle en route to an

operation against JAM Special Forces north of the Sab’ Abkar section of Baghdad.

        2233. On a separate occasion, he sustained an additional TBI from the blast wave of an

Iranian 122mm rocket launched by JAM Special Groups.

        2234. As a result of the attack, and the injuries he suffered, Plaintiff Steven Morris has

experienced severe physical and mental anguish and extreme emotional pain and suffering.



                                                   414
       2235. Plaintiff Danielle Dechaine-Morris is a citizen of the United States and domiciled

in the State of North Carolina. She was the wife of Steven Morris.

       2236. Plaintiff Nicholas Morris is a citizen of the United States and domiciled in the State

of North Carolina. He is the son of Steven Morris.

       2237. Plaintiff K.M., a minor represented by his legal guardian, Danielle Dechaine-

Morris, is a citizen of the United States and domiciled in the State of North Carolina. He is the son

of Steven Morris.

       2238. As a result of the attack, and the injuries Steven Morris suffered, Plaintiffs Danielle

Dechaine-Morris, Nicholas Morris and K.M. have experienced severe mental anguish and extreme

emotional pain and suffering.

       2239. Plaintiff Steven Morris was discharged from the U.S. military on October 31, 2013.

       16.     THE JUNE 8, 2005 ATTACK – BAGHDAD

The Arizola Family

       2240. Roberto Arizola, Jr. was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.

       2241. On June 8, 2005, Roberto Arizola, Jr., aged 31, was serving in the U.S. military

near Rustimaya when an IED emplaced by JAM Special Groups terror operatives detonated near

his vehicle.

       2242. Roberto Arizola, Jr. was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       2243. Plaintiff Monica Arizola is a citizen of the United States and domiciled in the State

of Texas. She is the widow of Roberto Arizola, Jr.

       2244. Plaintiff Roberto Aaron Arizola is a citizen of the United States and domiciled in



                                                     415
the State of Texas. He is the son of Roberto Arizola, Jr.

       2245. Plaintiff Roberto Arizola, Sr. is a citizen of the United States and domiciled in the

State of Texas. He is the father of Roberto Arizola, Jr.

       2246. Plaintiff Cecilia Arizola is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Roberto Arizola, Jr.

       2247. Plaintiff Danny Arizola is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Roberto Arizola, Jr.

       2248. Plaintiff Ricardo Arizola is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Roberto Arizola, Jr.

       2249. As a result of the attack, and the death of Roberto Arizola, Jr., Plaintiffs Monica

Arizola, Roberto Aaron Arizola, Roberto Arizola, Sr., Cecilia Arizola, Danny Arizola and Ricardo

Arizola have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their husband’s/father’s/son’s brother’s society, companionship, comfort, advice and counsel.

       17.     THE JUNE 27, 2005 ATTACK – BAGHDAD

The Klecker Family

       2250. Deborah Klecker was a citizen of the United States and domiciled in the State of

Oregon when she was killed in Iraq.

       2251. On June 27, 2005, Deborah Klecker, aged 51, was working as a civilian contractor

providing mentoring and training to Iraqi police officers when she was killed by an IED planted

and detonated near her vehicle by JAM Special Groups.

       2252. Deborah Klecker was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.




                                                      416
       2253. Plaintiff Greg Klecker is a citizen of the United States and domiciled in the State

of Oregon. He is the brother of Deborah Klecker.

       2254. As a result of the attack, and the death of Deborah Klecker, Plaintiff Greg Klecker

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his

sister’s society, companionship, comfort, advice and counsel.

       18.    THE JULY 3, 2005 ATTACK – BAGHDAD

The Montgomery Family

       2255. Ryan Montgomery was a citizen of the United States and domiciled in the State of

Kentucky when he was killed in Iraq.

       2256. On July 3, 2005, Ryan Montgomery, aged 22, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.

       2257. Ryan Montgomery was killed in the attack.

       2258. The weapon used to kill Ryan Montgomery was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2259. Plaintiff Raymond Montgomery is a citizen of the United States and domiciled in

the State of Kentucky. He is the father of Ryan Montgomery.

       2260. Plaintiff Patricia Montgomery is a citizen of the United States and domiciled in the

State of Kentucky. She is the mother of Ryan Montgomery.

       2261. Plaintiff Bryan Montgomery is a citizen of the United States and domiciled in the

State of Kentucky. He is the brother of Ryan Montgomery.

       2262. As a result of the attack, and the death of Ryan Montgomery, Plaintiffs Raymond



                                                   417
Montgomery, Patricia Montgomery and Bryan Montgomery have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       19.    THE JULY 27, 2005 ATTACK

The Wood Family

       2263. Plaintiff Tony Wood is a citizen of the United States and domiciled in the State of

Hawaii.

       2264. On July 27, 2005, Tony Wood, age 38, was serving in the U.S. military in Iraq.

       2265. Mr. Wood was returning to his base when his vehicle was struck by an EFP

emplaced by Special Groups.

       2266. The weapon used to injure Mr. Wood was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2267. As a result of the attack, he sustained significant injuries due to the impact of a

large amount of shrapnel that pierced his body armor.

       2268. Mr. Wood received extensive medical treatment at various hospitals, where he

spent a number of months.

       2269. He was also in a coma for over 40 days and developed numerous infections that

required treatment.

       2270. The shrapnel affected numerous internal organs, and he underwent over 20 separate

surgeries.

       2271. Mr. Wood continues to experience pain and limitations to his activities each day.

       2272. Mr. Wood suffers from PTSD and has experienced severe depression.



                                                  418
       2273. He has participated in treatment programs to address his emotional problems and

has been on medication to address them.

       2274. As a result of the attack, and the injuries he suffered, Plaintiff Tony Wood has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2275. Plaintiff Joedi Wood is a citizen of the United States and domiciled in the State of

Hawaii. She is the wife of Tony Wood.

       2276. Plaintiff Adam Wood is a citizen of the United States and domiciled in the State of

Hawaii. He is the son of Tony Wood.

       2277. Plaintiff Megan Wood is a citizen of the United States and domiciled in the State

of Hawaii. She is the daughter of Tony Wood.

       2278. As a result of the attack, and the injuries suffered by Tony Wood, Plaintiffs Joedi

Wood, Adam Wood and Megan Wood have experienced severe mental anguish, and extreme

emotional pain and suffering.

       2279. Plaintiff Tony Wood was discharged from the U.S. military on August 22, 2016.

       20.    THE AUGUST 2, 2005 ATTACK – BASRA

The Vincent Family

       2280. Steven Vincent was a citizen of the United States and domiciled in the State of New

York when he was killed in Iraq.

       2281. On August 2, 2005, Steven Vincent, a 49-year old journalist, was reporting on the

deteriorating security situation in Basra when he was kidnapped by JAM, taken hostage for several

hours and then shot and killed by JAM operatives.

       2282. The JAM terrorist operatives that abducted and murdered Steven Vincent were

trained by Hezbollah and funded and armed by the IRGC-QF and acted under their joint direction.



                                                    419
        2283. Plaintiff Lisa Ramaci is a citizen of the United States and domiciled in the State of

New York. She is the widow of Steven Vincent.

        2284. Plaintiff Lisa Ramaci brings an action individually and on behalf of the Estate of

Steven Vincent, as its legal representative.

        2285. Plaintiff Isabell Vincent is a citizen of the United States and domiciled in the State

of California. She is the mother of Steven Vincent.

        2286. Plaintiff Isabell Vincent brings an action individually and on behalf of the Estate of

her late husband, Charles Vincent, as its legal representative.

        2287. Charles Vincent was a citizen of the United States and was last domiciled in the

State of California. He is the father of Steven Vincent. As a result of Steven Vincent’s murder,

Mr. Vincent experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his son’s society, companionship, comfort, advice and counsel.

        2288. As a result of the attack, and the death of Steven Vincent, Plaintiffs Lisa Ramaci

and Isabell Vincent have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband/son’s society, companionship, comfort, advice and counsel.

        21.      THE AUGUST 7, 2005 ATTACK – BAGHDAD

The Kalladeen Family

        2289. Anthony N. Kalladeen was a citizen of the United States and domiciled in the State

of New York when he was killed in Iraq.

        2290. On August 7, 2005, Anthony N. Kalladeen, aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        2291. Anthony N. Kalladeen died on August 8, 2005 as a result of the injuries he sustained

in the attack.



                                                    420
       2292. The weapon used to kill Anthony N. Kalladeen was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2293. Plaintiff Maria Vidal is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the mother of Anthony N. Kalladeen.

       2294. As a result of the attack, and the death of Anthony N. Kalladeen, Plaintiff Maria

Vidal has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

       22.     THE SEPTEMBER 2, 2005 ATTACK – BAGHDAD

The Hassler Family

       2295. Plaintiff Tamara Hassler is a citizen of the United States and domiciled in the State

of North Carolina.

       2296. On September 2, 2005, Tamara Hassler, then 36, was serving as a civilian

contractor for DynCorp International in Iraq when an EFP emplaced by Special Groups detonated

near the vehicle in which she was traveling in Baghdad.

       2297. The weapon used to injure Tamara Hassler was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2298. As a result of the attack, Ms. Hassler suffered bruising in her sacroiliac joint, soft

tissue damage to her piriformis muscle, and injuries to her right hip.

       2299. Ms. Hassler also suffered from three bulging discs in her lower back as a result of

the attack, as well as atrophied discs in her neck.

       2300. Ms. Hassler was also diagnosed with hearing loss, PTSD, and a TBI.



                                                      421
       2301. Ms. Hassler has been treated by numerous doctors and physical therapists for her

injuries and has been prescribed medication to treat her symptoms.

       2302. As a result of the attack, and the injuries she suffered, Plaintiff Tamara Hassler has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2303. Plaintiff Richard E. Hassler is a citizen of the United States and domiciled in the

State of North Carolina. He is the father of Tamara Hassler.

       2304. Plaintiff Joanne Sue Hassler is a citizen of the United States and domiciled in the

State of North Carolina. She is the mother of Tamara Hassler.

       2305. As a result of the attack, and the injuries Tamara Hassler has suffered, Plaintiffs

Richard E. Hassler and Joanne Sue Hassler have experienced severe mental anguish and extreme

emotional pain and suffering.

The Huckfeldt Family

       2306. Plaintiff Scott Huckfeldt is a citizen of the United States and domiciled in the State

of Arizona.

       2307. On September 2, 2005, Scott Huckfeldt, then 37, was serving as a civilian

contractor for DynCorp International in Iraq when an EFP emplaced by Special Groups detonated

near the vehicle in which he was traveling in Baghdad.

       2308. The weapon used to injure Scott Huckfeldt was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2309. As a result of the attack, Scott Huckfeldt suffered injuries to his left knee.

       2310. Mr. Huckfeldt was also diagnosed with PTSD.




                                                   422
       2311. As a result of the attack, and the injuries he suffered, Plaintiff Scott Huckfeldt has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2312. Plaintiff Kathryn Huckfeldt is a citizen of the United States and domiciled in the

State of Arizona. She is the wife of Scott Huckfeldt.

       2313. Plaintiff Alisha Huckfeldt is a citizen of the United States and domiciled in the State

of Arizona. She is the daughter of Scott Huckfeldt.

       2314. Plaintiff Matthew Huckfeldt is a citizen of the United States and domiciled in the

State of Arizona. He is the son of Scott Huckfeldt.

       2315. As a result of the attack, and the injuries Scott Huckfeldt has suffered, Plaintiffs

Kathryn Huckfeldt, Alisha Huckfeldt and Matthew Huckfeldt have experienced severe mental

anguish and extreme emotional pain and suffering.

The Newman Family

       2316. Plaintiff Timothy Newman is a citizen of the United States and domiciled in the

State of South Carolina.

       2317. On September 2, 2005, Timothy Newman, then 41, was serving as a civilian

contractor for DynCorp International in Iraq when an EFP emplaced by Special Groups detonated

near the vehicle in which he was traveling in Baghdad.

       2318. The weapon used to injure Timothy Newman was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2319. As a result of the attack, Mr. Newman’s legs were injured, and his right leg had to

be amputated above the knee.




                                                      423
         2320. Mr. Newman’s left hand was injured, and it had to be partially amputated at the

wrist.

         2321. Mr. Newman received a penetrating wound to his chest and abdomen and suffered

a broken spine and various broken bones.

         2322. Mr. Newman was also diagnosed with PTSD and a TBI.

         2323. As a result of the attack, and the injuries he suffered, Plaintiff Timothy Newman

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

         2324. Plaintiff Padraic J. Newman is a citizen of the United States and domiciled in the

State of South Carolina. He is the son of Timothy Newman.

         2325. As a result of the attack, and the injuries Timothy Newman has suffered, Plaintiff

Padraic J. Newman has experienced severe mental anguish and extreme emotional pain and

suffering.

         23.    THE SEPTEMBER 6, 2005 ATTACK – BAGHDAD

The Jonaus Family

         2326. Jude Jonaus was a citizen of the United States and domiciled in the State of Florida

when he was killed in Iraq.

         2327. On September 6, 2005, Jude Jonaus, aged 27, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.

         2328. Jude Jonaus was killed in the attack.

         2329. The weapon used to kill Jude Jonaus was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                    424
       2330. Plaintiff Amenia Jonaus is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Jude Jonaus.

       2331. Plaintiff Amenia Jonaus brings an action individually and on behalf of the Estate

of Jude Jonaus, as its legal representative.

       2332. Plaintiff Gernessoit Jonaus is a citizen of the United States and domiciled in the

State of Florida. He is the father of Jude Jonaus.

       2333. Plaintiff Daphnie Jonaus Martin is a citizen of the United States and domiciled in

the State of Florida. She is the sister of Jude Jonaus.

       2334. Plaintiff Ricky Jonaus is a citizen of the United States and domiciled in the State of

South Carolina. He is the brother of Jude Jonaus.

       2335. Plaintiff Marckendy Jonaus is a citizen of the United States and domiciled in the

State of Florida. He is the brother of Jude Jonaus.

       2336. Plaintiff Claire Jonaus is a citizen of the United States and domiciled in the State

of Florida. She is the sister of Jude Jonaus.

       2337. Plaintiff Sharen Jonaus Martin is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Jude Jonaus.

       2338. As a result of the attack, and the death of Jude Jonaus, Plaintiffs Amenia Jonaus,

Gernessoit Jonaus, Daphnie Jonaus Martin, Ricky Jonaus, Marckendy Jonaus, Claire Jonaus and

Sharen Jonaus Martin have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.




                                                      425
       24.     THE SEPTEMBER 26, 2005 ATTACK – BAGHDAD

The Tuliau Family

       2339. Tulsa T. Tuliau was a citizen of the United States and domiciled in the State of New

York when he was killed in Iraq.

       2340. On September 26, 2005, Tulsa T. Tuliau, aged 33, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2341. Tulsa T. Tuliau was killed in the attack.

       2342. The weapon used to kill Tulsa T. Tuliau was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2343. Plaintiff Masina Tuliau is a citizen of the United States and domiciled in the State

of Washington. She is the mother of Tulsa T. Tuliau.

       2344. As a result of the attack, and the death of Tulsa T. Tuliau, Plaintiff Masina Tuliau

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       25.     THE SEPTEMBER 28, 2005 ATTACK – UMM QASR

The Morin Family

       2345. Steve Morin, Jr. was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       2346. On September 28, 2005, Steve Morin, Jr., aged 34, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2347. Steve Morin, Jr. was killed in the attack.

       2348. The weapon used to kill Steve Morin, Jr. was a Hezbollah-designed and Iranian-



                                                  426
manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2349. Plaintiff Gwendolyn Morin-Marentes is a citizen of the United States and domiciled

in the State of Texas. She is the widow of Steve Morin, Jr.

        2350. Plaintiff Gwendolyn Morin-Marentes brings an action individually and on behalf

of the Estate of Steve Morin, Jr., as its legal representative.

        2351. Plaintiff Esteban Morin is a citizen of the United States and domiciled in the State

of Texas. He is the son of Steve Morin, Jr.

        2352. Plaintiff Audelia (Audrey) Morin is a citizen of the United States and domiciled in

the State of Texas. She is the mother of Steve Morin, Jr.

        2353. Plaintiff Estavan (Steve) Morin, Sr. is a citizen of the United States and domiciled

in the State of Texas. He is the father of Steve Morin, Jr.

        2354. Plaintiff Brianna Renee Navejas is a citizen of the United States and domiciled in

the State of Texas. She is the stepdaughter of Steve Morin, Jr.

        2355. As a result of the attack, and the death of Steve Morin, Jr., Plaintiffs Gwendolyn

Morin-Marentes, Esteban Morin, Audrey Morin, Steve Morin, Sr. and Brianna Renee Navejas

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s/son’s society, companionship, comfort, advice and counsel.

The Martinez Family

        2356. Plaintiff Margarito A. Martinez, Jr. is a citizen of the United States and domiciled

in the State of Texas.

        2357. On September 28, 2005, Margarito Martinez, then 36, was serving in the U.S.

military in Iraq.



                                                      427
        2358. He was driving in a convoy when an EFP emplaced by Special Groups struck the

lead vehicle.

        2359. The weapon used to injure Margarito Martinez was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        2360. After the lead vehicle was stuck by the EFP, Mr. Martinez got out of his vehicle to

check on the occupants of the vehicle that had been struck. He saw that Steve Morin had been hit

in the back of the skull and appeared to be dead.

        2361. He then checked on Elizabeth Jacobson, who had been in Steve Morin’s HMMWV

and observed that she had been decapitated.

        2362. Finally, he checked on Andy Martinez, who was the gunner in the HMMWV. Andy

was standing in the turret and couldn’t hear or see anything. Mr. Martinez got on top of the vehicle

and pulled Andy out. He cut off some of Andy’s clothing to start an IV line for him.

        2363. As a result of the attack, Mr. Martinez suffers from PTSD.

        2364. As a result of the attack, and the injuries he suffered, Plaintiff Margarito Martinez,

Jr. has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2365. Plaintiff Margarito Martinez was discharged from the U.S. military on April 4,

2011.

        26.     THE OCTOBER 6, 2005 ATTACK – BAGHDAD

The Robinson Family

        2366. Jeremiah Robinson was a citizen of the United States and domiciled in the State of

Arizona when he was killed in Iraq.

        2367. On October 6, 2005, Jeremiah Robinson, aged 20, was serving in the U.S. military



                                                    428
in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2368. Jeremiah Robinson was killed in the attack.

       2369. The weapon used to kill Jeremiah Robinson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2370. Plaintiff Amy Lynn Robinson is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of Jeremiah Robinson.

       2371. Plaintiff Floyd Burton Robinson is a citizen of the United States and domiciled in

the State of Arizona. He is the father of Jeremiah Robinson.

       2372. Plaintiffs Amy Lynn Robinson and Floyd Burton Robinson bring an action

individually and on behalf of the Estate of Jeremiah Robinson, as its legal representatives.

       2373. Plaintiff Jacob Michael Robinson is a citizen of the United States and domiciled in

the State of Arizona. He is the brother of Jeremiah Robinson.

       2374. Plaintiff Lucas William Robinson is a citizen of the United States and domiciled in

the State of Arizona. He is the brother of Jeremiah Robinson.

       2375. As a result of the attack, and the death of Jeremiah Robinson, Plaintiffs Amy Lynn

Robinson, Floyd Burton Robinson, Jacob Michael Robinson and Lucas William Robinson have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

The Burns Family

       2376. Plaintiff Alvis Burns is a citizen of the United States and domiciled in the State of

Arizona.




                                                   429
        2377. On October 6, 2005, Alvis Burns, then 41, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        2378. The weapon used to injure Alvis Burns was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2379. As a result of the blast, Alvis Burns’s skull was cracked, and shrapnel was lodged

in his brain.

        2380. Mr. Burns experienced brain swelling, and he underwent brain surgery. He has been

diagnosed with a TBI.

        2381. Shrapnel penetrated and became embedded in Mr. Burns’ face and left arm. He also

sustained hearing loss as a result of the blast.

        2382. Mr. Burns fell in and out of comas and was in a vegetative state for long periods of

time. He was fed through a feeding tube.

        2383. As a result of the injuries sustained in the attack and following his many procedures,

Mr. Burns has had to relearn how to swallow, eat, speak, and walk.

        2384. He experiences pain in his legs and feet and currently uses an electric wheelchair

and at times, a walker.

        2385. As a result of the attack, and the injuries he suffered, Plaintiff Alvis Burns has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2386. Plaintiff JoDee Johnson is a citizen of the United States and domiciled in the State

of Arizona. She is the sister of Alvis Burns.

        2387. Plaintiff James Higgins is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of Alvis Burns.



                                                    430
       2388. Plaintiff Wendy Coleman is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Alvis Burns.

       2389. As a result of the attack, and the injuries Alvis Burns has suffered, Plaintiffs JoDee

Johnson, James Higgins, and Wendy Coleman have experienced severe mental anguish, and

extreme emotional pain and suffering.

The Radke Family

       2390. Plaintiff Brian Radke is a citizen of the United States and domiciled in the State of

Washington.

       2391. On October 6, 2005, Brian Radke, then 30, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2392. The weapon used to injure Brian Radke was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2393. As a result of the attack, Brian Radke sustained shrapnel to his body, including a

piece that clipped his carotid artery.

       2394. He also sustained shrapnel in his right leg, and he has undergone reconstructive

knee surgery.

       2395. Mr. Radke’s jaw was fractured in multiple locations, and he lost his right finger.

       2396. His left arm was fractured in two locations, and his median nerve was severed.

       2397. Mr. Radke has undergone numerous surgical procedures, including those to address

the severed nerve and to emplace rods and to apply skin grafts in his left arm.

       2398. He was in a coma, during which time he was fed by a feeding tube and breathed

through a trach tube.



                                                   431
        2399. Mr. Radke still has pieces of shrapnel in his body, including some fragments lodged

in his brain.

        2400. His injuries have required physical therapy and occupational therapy.

        2401. Mr. Radke has been diagnosed with PTSD and has received treatment and

counseling. He has been prescribed medication to address both the pain and emotional impact of

the attack.

        2402. As a result of the attack, and the injuries he suffered, Plaintiff Brian Radke has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2403. Plaintiff Nova Radke is a citizen of the United States and domiciled in the State of

Arizona. She is the wife of Brian Radke.

        2404. As a result of the attack, and the injuries Brian Radke has suffered, Plaintiff Nova

Radke has experienced severe mental anguish, and extreme emotional pain and suffering.

        2405. Plaintiff Brian Radke was discharged from the U.S. military on August 27, 2009.

The Vernier Family

        2406. Plaintiff Steven Vernier, Jr. is a citizen of the United States and domiciled in the

State of Tennessee.

        2407. On October 6, 2005, Steven Vernier, Jr., then 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        2408. The weapon used to injure Steven Vernier, Jr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        2409. As a result of the blast, Steven Vernier, Jr. sustained shrapnel to his face, neck, right

shoulder, right wrist, and his thighs.



                                                     432
       2410. He also sustained first degree burns.

       2411. Mr. Vernier has experienced and continues to experience hearing loss in both ears.

       2412. He has undergone procedures to remove the shrapnel.

       2413. The injuries Mr. Vernier sustained resulted in a loss of range of motion in his right

shoulder and right wrist.

       2414. He has been prescribed medication for pain. The pain continues to the present day.

       2415. Mr. Vernier has experienced flashbacks, nightmares, and extreme survivor’s guilt.

       2416. He has been diagnosed with PTSD and has sought counseling.

       2417. As a result of the attack, and the injuries he suffered, Plaintiff Steven Vernier, Jr.

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       27.     THE DECEMBER 8, 2005 ATTACK – BAGHDAD

The Smith Family

       2418. Kevin J. Smith was a citizen of the United States and domiciled in the State of

Florida when he was killed in Iraq.

       2419. On December 8, 2005, Kevin J. Smith, aged 28, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2420. Kevin J. Smith was killed in the attack.

       2421. The weapon used to kill Kevin J. Smith was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2422. Plaintiff Clifford L. Smith, Jr. is a citizen of the United States and domiciled in the

State of Florida. He is the father of Kevin J. Smith.




                                                    433
         2423. Plaintiff Clifford L. Smith, Jr. brings an action individually and on behalf of the

Estate of Kevin J. Smith, as its legal representative.

         2424. Plaintiff Georgianna Stephens-Smith is a citizen of the United States and domiciled

in the State of North Carolina. She is the mother of Kevin J. Smith.

         2425. Plaintiff Corena Martin is a citizen of the United States and domiciled in the State

of Florida. She is the sister of Kevin J. Smith.

         2426. As a result of the attack, and the death of Kevin J. Smith, Plaintiffs Clifford L.

Smith, Jr., Georgianna Stephens-Smith, and Corena Martin have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

The Mattis Family

         2427. Plaintiff Adam Mattis is a citizen of the United States and domiciled in the State of

Texas.

         2428. On December 8, 2005. Adam Mattis, then 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

         2429. The weapon used to injure Adam Mattis was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         2430. Mr. Mattis was driving a HMMWV, the second vehicle in a five-vehicle convoy,

when his vehicle was hit by an EFP.

         2431. Mr. Mattis was hit by shrapnel in his right arm. The shrapnel hit his bicep and went

into his shoulder. The shrapnel cut and cauterized an artery.




                                                     434
       2432. Following the attack, he was medevaced to a combat support hospital in Iraq for

initial treatment. He was not allowed to leave Iraq for further treatment to his wounds until the end

of his deployment in January 2006 which resulted in Methicillin-resistant Staphylococcus aureus

(MRSA), a secondary infection.

       2433. After his deployment ended in January 2006, he initially sought treatment at a

civilian hospital in Savannah, Georgia and then at Fort Stewart.

       2434. Mr. Mattis has also sought treatment at the VA.

       2435. He has been diagnosed with a TBI and PTSD.

       2436. As a result of the attack, and the injuries he suffered, Plaintiff Adam Mattis has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Peterson Family

       2437. Plaintiff Terrance Peterson, III is a citizen of the United States and domiciled in the

State of Arizona.

       2438. On March 23, 2008, Terrance Peterson, then 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2439. The weapon used to injure Terrance Peterson was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2440. Mr. Peterson was an occupant in the second vehicle traveling in a five-vehicle

convoy, when his vehicle was hit by an EFP.

       2441. Mr. Peterson was hit by shrapnel in his right foot, both knees and his left arm. He

had multiple fractures and tissue damage. The brachial artery in his right arm was severed.




                                                    435
       2442. Following the attack, Mr. Peterson was taken to FOB Loyalty to stabilize him and

was then taken to Balad for surgery to repair the brachial artery. From there he was transferred to

Landstuhl, Germany and then to Walter Reed Army Medical Center where he spent the next 9

months. Ultimately, he was sent to Wynn Army Hospital at Fort Stewart where he concluded his

military service.

       2443. Mr. Peterson has undergone 33 surgeries as a result of the attack.

       2444. As a result of the attack, and the injuries he suffered, Plaintiff Terrance Peterson,

III has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2445. Plaintiff Petra Spialek is a citizen of the United States and domiciled in the State of

Illinois. She is the mother of Terrance Peterson, III.

       2446. As a result of the attack, and the injuries Terrance Peterson, III has suffered,

Plaintiff Petra Spialek has experienced severe mental anguish, and extreme emotional pain and

suffering.

       28.     THE DECEMBER 25, 2005 ATTACK – BAGHDAD

The Cardinal Family

       2447. Anthony Cardinal was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       2448. On December 25, 2005, Anthony Cardinal, aged 20, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2449. Anthony Cardinal was killed in the attack.

       2450. The weapon used to kill Anthony Cardinal was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                    436
       2451. Plaintiff David G. Cardinal, Jr. is a citizen of the United States and domiciled in the

State of North Carolina. He is the father of Anthony Cardinal.

       2452. Plaintiff David G. Cardinal, Jr. brings an action individually and on behalf of the

Estate of Anthony Cardinal, as its legal representative.

       2453. As a result of the attack, and the death of Anthony Cardinal, Plaintiff David G.

Cardinal, Jr. has experienced severe mental anguish, extreme emotional pain and suffering, and

loss of his son’s society, companionship, comfort, advice and counsel.

       29.     THE JANUARY 5, 2006 ATTACK – NAJAF

The Hecker Family

       2454. William F. Hecker, III was a citizen of the United States and domiciled in the State

of Missouri when he was killed in Iraq.

       2455. On January 5, 2006, William F. Hecker, III, aged 37, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2456. William F. Hecker, III was killed in the attack.

       2457. The weapon used to kill William F. Hecker, III was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2458. Plaintiff Richelle Hecker is a citizen of the United States and domiciled in the State

of Colorado. She is the widow of William F. Hecker, III.

       2459. Plaintiff Richelle Hecker brings an action individually and on behalf of the Estate

of William F. Hecker, III, as its legal representative.

       2460. Plaintiff Victoria Hecker is a citizen of the United States and domiciled in the State

of Colorado. She is the daughter of William F. Hecker, III.



                                                     437
       2461. Plaintiff W.H., a minor represented by his legal guardian, Richelle Hecker, is a

citizen of the United States and domiciled in the State of Colorado. He is the son of William F.

Hecker, III.

       2462. Plaintiff C.H., a minor represented by her legal guardian, Richelle Hecker, is a

citizen of the United States and domiciled in the State of Colorado. She is the daughter of William

F. Hecker, III.

       2463. Plaintiff William F. Hecker, Jr. is a citizen of the United States and domiciled in

the State of Colorado. He is the father of William F. Hecker, III.

       2464. Plaintiff Nancy Hecker is a citizen of the United States and domiciled in the State

of Colorado. She is the mother of William F. Hecker, III.

       2465. Plaintiff John D. Hecker is a citizen of the United States and domiciled in the State

of New York. He is the brother of William F. Hecker, III.

       2466. As a result of the attack, and the death of William F. Hecker, III, Plaintiffs Richelle

Hecker, Victoria Hecker, W.H., C.H., William F. Hecker, Jr., Nancy Hecker and John D. Hecker

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

The Mariano Family

       2467. Robbie M. Mariano was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       2468. On January 5, 2006, Robbie M. Mariano, aged 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2469. Robbie M. Mariano was killed in the attack.




                                                   438
       2470. The weapon used to kill Robbie M. Mariano was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2471. Plaintiff Robert F. Mariano is a citizen of the United States and domiciled in the

State of California. He is the father of Robbie M. Mariano.

       2472. Plaintiff Robert F. Mariano brings an action individually and on behalf of the Estate

of Robbie M. Mariano, as its legal representative.

       2473. Plaintiff Debra Mariano is a citizen of the United States and domiciled in the State

of California. She is the mother of Robbie M. Mariano.

       2474. Plaintiff Bobbie D. Mariano is a citizen of the United States and domiciled in the

State of California. He is the brother of Robbie M. Mariano.

       2475. As a result of the attack, and the death of Robbie M. Mariano, Plaintiffs Robert F.

Mariano, Debra Mariano and Bobbie D. Mariano have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

The White Family

       2476. Stephen J. White was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.

       2477. On January 5, 2006, Stephen J. White, aged 39, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2478. Stephen J. White was killed in the attack.




                                                     439
       2479. The weapon used to kill Stephen J. White was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2480. Plaintiff Vickie Michay White is a citizen of the United States and domiciled in the

State of Texas. She is the widow of Stephen J. White.

       2481. Plaintiff Vickie Michay White brings an action individually and on behalf of the

Estate of Stephen J. White, as its legal representative.

       2482. As a result of the attack, and the death of Stephen J. White, Plaintiff Vickie Michay

White has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her husband’s society, companionship, comfort, advice and counsel.

       30.     THE JANUARY 5, 2006 ATTACK – BAGHDAD

The Lopez Reyes Family

       2483. Jason Lopez Reyes was a citizen of the United States and domiciled in the

Commonwealth of Puerto Rico when he was killed in Iraq.

       2484. On January 5, 2006, Jason Lopez Reyes, then 29, was serving in the U.S. military

in Iraq when a dual-array EFP emplaced by Special Groups detonated near his vehicle.

       2485. Jason Lopez Reyes was killed in the attack.

       2486. The weapon used to kill Jason Lopez Reyes was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2487. Plaintiff Gladys E. Reyes Centeno is a citizen of the United States and domiciled

in Puerto Rico. She is the mother of Jason Lopez Reyes.




                                                    440
       2488. Plaintiff Veronica Lopez Reyes is a citizen of the United States and domiciled in

Puerto Rico. She is the sister of Jason Lopez Reyes.

       2489. Plaintiff Veronica Lopez Reyes brings an action individually and on behalf of the

Estate of Jason Lopez Reyes, as its legal representative.

       2490. Plaintiff Zoraima Lopez is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Jason Lopez Reyes.

       2491. As a result of the attack, and the death of Jason Lopez Reyes, Plaintiffs Gladys E.

Reyes Centeno, Veronica Lopez Reyes, and Zoraima Lopez have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       31.     THE JANUARY 18, 2006 ATTACK – BASRA

The Hickman Family

       2492. Richard Thomas “Rick” Hickman was a citizen of the United States and domiciled

in the State of Georgia when he was killed in Iraq.

       2493. On January 18, 2006, Richard Hickman, aged 52, a former soldier in the U.S.

military, was serving as a civilian contractor in Iraq when an EFP emplaced by Special Groups

detonated near his vehicle.

       2494. Richard Hickman was killed in the attack.

       2495. The weapon used to kill Richard Hickman was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2496. Plaintiff Jennifer Link is a citizen of the United States and domiciled in the State of

Florida. She is the daughter of Richard Hickman.



                                                      441
        2497. Plaintiff Sharon Johnston is a citizen of the United States and domiciled in the State

of Florida. She is the sister of Richard Hickman.

        2498. As a result of the attack, and the death of Richard Hickman, Plaintiffs Jennifer Link

and Sharon Johnston have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their father’s/brother’s society, companionship, comfort, advice and counsel.

        32.    THE FEBRUARY 14, 2006 ATTACK – BAGHDAD

The Hutchinson Family

        2499. Plaintiff Tara Hutchinson is a citizen of the United States and domiciled in the State

of Texas.

        2500. On February 14, 2006, Plaintiff Tara Hutchinson, then 29, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated as her vehicle passed by it.

        2501. The weapon used to injure Tara Hutchinson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2502. As a result of the attack, Ms. Hutchinson’s right leg was severed above the knee,

she sustained 3rd degree burns to her left foot, and the main artery in her right leg was severed.

        2503. She has undergone more than 10 surgical procedures.

        2504. Ms. Hutchinson has also been diagnosed with a TBI, depression and PTSD.

        2505. As a result of the attack, and the injuries she suffered, Plaintiff Tara Hutchinson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2506. Plaintiff Tara Hutchinson was discharged from the U.S. military on January 26,

2010.




                                                    442
       33.     THE FEBRUARY 17, 2006 ATTACK – BAGHDAD

The Lee Family

       2507. Plaintiff Kenny Lee is a citizen of the United States and domiciled in the State of

Virginia.

       2508. On February 17, 2006, Kenny Lee, then 26, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2509. The weapon used to injure Kenny Lee was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2510. As a result of the attack, Kenny Lee was stunned and incapacitated by the force of

the concussive blast and shrapnel that entered his body in his buttocks region and partially exited

from his back. Because the M1114 vehicle he was in remained operational after the detonation,

Mr. Lee remained in shock and did not realize he had been hit with copper shrapnel from the EFP

until he noticed that the back of his uniform was completely bloodstained.

       2511. A few days after the explosion, he discovered a concussive bruise approximately

ten inches in diameter on his chest as a result of the explosion. Mr. Lee has lost flexibility due to

the scarring from his injuries in addition to suffering back pain and sciatic pain.

       2512. As a result of the attack, and the injuries he suffered, Plaintiff Kenny Lee has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2513. Plaintiff Tom B. Lee is a citizen of the United States and domiciled in the State of

Connecticut. He is the father of Kenny Lee.

       2514. Plaintiff Ling P. Lee is a citizen of the United States and domiciled in the State of

Connecticut. She is the mother of Kenny Lee.



                                                    443
       2515. As a result of the attack, and the injuries Kenny Lee suffered, Plaintiffs Tom B. Lee

and Ling P. Lee have experienced severe mental anguish and extreme emotional pain and

suffering.

       34.     THE FEBRUARY 18, 2006 ATTACK – BAGHDAD

The Matheny Family

       2516. Charles E. Matheny, IV was a citizen of the United States and domiciled in the

State of Washington when he was killed in Iraq.

       2517. On February 18, 2006, Charles E. Matheny, IV, aged 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2518. Charles E. Matheny, IV was killed in the attack.

       2519. The weapon used to kill Charles E. Matheny, IV was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2520. Plaintiff Deborah Noble is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Charles E. Matheny, IV.

       2521. Plaintiff Deborah Noble brings an action individually and on behalf of the Estate

of Charles E. Matheny, IV, as its legal representative.

       2522. Plaintiff David Noble is a citizen of the United States and domiciled in the State of

Texas. He is the stepfather of Charles E. Matheny, IV.

       2523. Plaintiff Charles E. Matheny, III is a citizen of the United States and domiciled in

the State of Washington. He is the father of Charles E. Matheny, IV.

       2524. As a result of the attack, and the death of Charles E. Matheny, IV, Plaintiffs

Deborah Noble, David Noble and Charles E. Matheny, III have experienced severe mental anguish,



                                                   444
extreme emotional pain and suffering, and loss of their son’s society, companionship, comfort,

advice and counsel.

        35.    THE FEBRUARY 20, 2006 ATTACK –HINDIYAH

The Collado Family

        2525. Jay T. Collado was a citizen of the United States and domiciled in the State of South

Carolina when he was killed in Iraq.

        2526. On February 20, 2006, Jay T. Collado, aged 31, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        2527. Jay T. Collado was killed in the attack.

        2528. The weapon used to kill Jay T. Collado was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2529. Plaintiff Judy Collado is a citizen of the United States and domiciled in the State of

California. She is the widow of Jay T. Collado.

        2530. Plaintiff Kaiya Collado is a citizen of the United States and domiciled in the State

of California. She is the daughter of Jay T. Collado.

        2531. As a result of the attack, and the death of Jay T. Collado, Plaintiffs Judy Collado

and Kaiya Collado have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Waldeck Family

        2532. Plaintiff Justin Waldeck is a citizen of the United States and domiciled in the State

of Illinois.




                                                    445
       2533. On February 20, 2006, Justin Waldeck was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       2534. The weapon used to injure Justin Waldeck was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2535. As a result of the attack, Mr. Waldeck sustained shrapnel injuries to his right knee

and significant injuries to his left hand. The metacarpal bones in his left hand had to be fused, and

he suffered nerve damage to his left pinky.

       2536. As a result of the attack, and the injuries he suffered, Plaintiff Justin Waldeck has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       36.     THE FEBRUARY 20, 2006 ATTACK – BAGHDAD

The Kuhlmeier Family

       2537. Daniel Kuhlmeier was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

       2538. On February 20, 2006, Daniel Kuhlmeier, aged 30, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2539. Daniel Kuhlmeier was killed in the attack.

       2540. The weapon used to kill Daniel Kuhlmeier was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2541. Plaintiff Tanja Kuhlmeier is a citizen of the United States and domiciled in the State

of Virginia. She is the widow of Daniel Kuhlmeier.




                                                    446
       2542. Plaintiff Tanja Kuhlmeier brings an action individually and on behalf of the Estate

of Daniel Kuhlmeier, as its legal representative.

       2543. Plaintiff K.K., a minor represented by her legal guardian, Tanja Kuhlmeier, is a

citizen of the United States and domiciled in the State of Virginia. She is the daughter of Daniel

Kuhlmeier.

       2544. Plaintiff Robert J. Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the father of Daniel Kuhlmeier.

       2545. Plaintiff Theresa A. Kuhlmeier is a citizen of the United States and domiciled in

the State of Pennsylvania. She is the mother of Daniel Kuhlmeier.

       2546. Plaintiff Theresa Ann Kuhlmeier is a citizen of the United States and domiciled in

the State of Pennsylvania. She is the sister of Daniel Kuhlmeier.

       2547. Plaintiff Edward Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       2548. Plaintiff Thomas Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       2549. Plaintiff John Kuhlmeier is a citizen of the United States and domiciled in the State

of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       2550. Plaintiff Robert W. Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       2551. As a result of the attack, and the death of Daniel Kuhlmeier, Plaintiffs Tanja

Kuhlmeier, K.K., Robert J. Kuhlmeier, Theresa A. Kuhlmeier, Theresa Ann Kuhlmeier, Edward

Kuhlmeier, Thomas Kuhlmeier, John Kuhlmeier, and Robert W. Kuhlmeier have experienced




                                                    447
severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

        37.     THE FEBRUARY 26, 2006 ATTACK – BAGHDAD

The Farr Family

        2552. Clay P. Farr was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

        2553. On February 26, 2006, Clay P. Farr, aged 21, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        2554. Clay P. Farr was killed in the attack.

        2555. The weapon used to kill Clay P. Farr was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2556. Plaintiff Patrick Farr is a citizen of the United States and domiciled in the State of

California. He is the father of Clay P. Farr.

        2557. Plaintiff Patrick Farr brings an action individually and on behalf of the Estate of

Clay P. Farr, as its legal representative.

        2558. Plaintiff Silver Farr is a citizen of the United States and domiciled in the State of

California. She is the stepmother of Clay P. Farr.

        2559. Plaintiff Carrol Alderete is a citizen of the United States and domiciled in the State

of California. She is the mother of Clay P. Farr.

        2560. Plaintiff Anthony Alderete is a citizen of the United States and domiciled in the

State of California. He is the stepfather of Clay P. Farr.




                                                     448
       2561. Plaintiff Chad Farr is a citizen of the United States and domiciled in the State of

California. He is the brother of Clay P. Farr.

       2562. As a result of the attack, and the death of Clay P. Farr, Plaintiffs Patrick Farr, Silver

Farr, Carrol Alderete, Anthony Alderete and Chad Farr have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

The Hunter Family

       2563. Wesley Hunter was a citizen of the United States and domiciled in the State of New

York when he was injured in Iraq.

       2564. On February 26, 2006, Wesley Hunter, aged 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2565. Wesley Hunter was injured in the attack, and he died on September 18, 2008 from

the injuries he sustained in the attack.

       2566. The weapon used to kill Wesley Hunter was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2567. Plaintiff Rayanne Hunter is a citizen of the United States and domiciled in the State

of North Carolina. She is the widow of Wesley Hunter.

       2568. Plaintiff Rayanne Hunter brings an action individually and on behalf of the Estate

of Wesley Hunter, as its legal representative.

       2569. Plaintiff W.H., a minor represented by his legal guardian Rayanne Hunter, is a

citizen of the United States and domiciled in the State of North Carolina. He is the son of Wesley

Hunter.



                                                    449
       2570. Plaintiff T.H., a minor represented by her legal guardian Rayanne Hunter, is a

citizen of the United States and domiciled in the State of North Carolina. She is the daughter of

Wesley Hunter.

       2571. As a result of the attack, and the death of Wesley Hunter, Plaintiffs Rayanne Hunter,

W.H. and T.H. have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

       38.    THE MARCH 13, 2006 ATTACK – RUSTAMIYAH

The Lewis Family

       2572. Bryan A. Lewis was a citizen of the United States and domiciled in the State of

Louisiana when he was killed in Iraq.

       2573. On March 13, 2006, Bryan A. Lewis, aged 32, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2574. Bryan A. Lewis was killed in the attack.

       2575. The weapon used to kill Bryan A. Lewis was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2576. Plaintiff Fabersha Flynt Lewis is a citizen of the United States and domiciled in the

State of Georgia. She is the widow of Bryan A. Lewis.

       2577. As a result of the attack, and the death of Bryan A. Lewis, Plaintiff Fabersha Flynt

Lewis has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her husband’s society, companionship, comfort, advice and counsel.




                                                  450
       39.     THE MARCH 26, 2006 ATTACK – BAGHDAD

The Bershefsky Family

       2578. Plaintiff Christopher Anthony Bershefsky is a citizen of the United States and

domiciled in the State of Pennsylvania.

       2579. On March 26, 2006, Christopher Anthony Bershefsky, then 32, was a private

contractor with Erinys International, a British security company, in Iraq. He had been in Iraq for

approximately three months during this assignment. He had also previously served in the United

States Marine Corps for six years and was discharged in 1998.

       2580. Mr. Bershefsky was driving an armored Ford F350 vehicle en route to his base after

completing a mission a few miles outside the international zone in Baghdad. He was approximately

two miles from Gate 2 to enter the international zone when his vehicle was struck by an EFP

emplaced by Special Groups. The force of the blast blew through Mr. Bershefsky’s door.

       2581. The weapon used to injure Mr. Bershefsky was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2582. As a result of the attack, Mr. Bershefsky sustained a fractured pelvis, damaged

sciatic nerve, muscle tissue loss due to debridement in his left leg, damages to his left foot, which

was rendered mostly inoperable, a torn urethra, and additional shrapnel injuries that have caused

him to have a colostomy bag and suffer from urological deficits.

       2583. In addition to the physical injuries he sustained, Mr. Bershefsky also suffers from

severe depression, anxiety, and PTSD.




                                                    451
          2584. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Anthony

Bershefsky has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

          40.    THE APRIL 1, 2006 ATTACK – BAGHDAD

The Devora-Garcia Family

          2585. Israel Devora-Garcia was domiciled in the State of Texas when he was killed in

Iraq. He became a citizen of the United States posthumously.

          2586. On April 1, 2006, Israel Devora-Garcia, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated while he was conducting a dismounted

patrol.

          2587. Israel Devora-Garcia was killed in the attack.

          2588. The weapon used to kill Israel Devora-Garcia was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

          2589. Plaintiff Lorenzo Sandoval, Sr. is a citizen of the United States and domiciled in

the State of Texas. He is the stepfather of Israel Devora-Garcia.

          2590. Plaintiff Lorenzo Sandoval, Sr. brings an action individually and on behalf of the

Estate of Israel Devora-Garcia, as its legal representative.

          2591. Plaintiff Lorenzo Sandoval, Jr. is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Israel Devora-Garcia.

          2592. Plaintiff Adrian Sandoval is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Israel Devora-Garcia.




                                                      452
       2593. Plaintiff Rosa Esther Sandoval is a citizen of the United States and domiciled in the

State of Kentucky. She is the sister of Israel Devora-Garcia.

       2594. As a result of the attack, and the death of Israel Devora-Garcia, Plaintiffs Lorenzo

Sandoval, Sr., Lorenzo Sandoval, Jr., Adrian Sandoval and Rosa Esther Sandoval have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

       41.     THE APRIL 12, 2006 ATTACK – MISIAB

The Bandhold Family

       2595. Scott Bandhold was a citizen of the United States and domiciled in the State of New

York when he was killed in Iraq.

       2596. On April 12, 2006, Scott Bandhold, aged 37, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2597. Scott Bandhold was killed in the attack.

       2598. The weapon used to kill Scott Bandhold was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2599. Plaintiff Henry J. Bandhold, Sr. is a citizen of the United States and domiciled in

the State of Florida. He is the father of Scott Bandhold.

       2600. Plaintiff Henry J. Bandhold, Sr. brings an action individually and on behalf of the

Estate of Scott Bandhold, as its legal representative.

       2601. Plaintiff Afonso Bandhold is a citizen of the United States and domiciled in

Portugal. He is the son of Scott Bandhold.




                                                    453
       2602. Plaintiff Mariana Bandhold is a citizen of the United States and domiciled in the

State of California. She is the daughter of Scott Bandhold.

       2603. Plaintiff H. Joseph Bandhold is a citizen of the United States and domiciled in the

State of New York. He is the brother of Scott Bandhold.

       2604. Plaintiff Donald C. Bandhold is a citizen of the United States and domiciled in the

State of Virginia. He is the brother of Scott Bandhold.

       2605. As a result of the attack, and the death of Scott Bandhold, Plaintiffs Henry J.

Bandhold, Sr., Afonso Bandhold, Mariana Bandhold, H. Joseph Bandhold and Donald C.

Bandhold have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their son’s/father’s/brother’s society, companionship, comfort, advice and counsel.

       42.     THE APRIL 16, 2006 ATTACK – BAWB ASH-SHAM

The Stein Family

       2606. Plaintiff Joshua P. Stein is a citizen of the United States and domiciled in the State

of Texas.

       2607. On April 16, 2006, Joshua P. Stein, then 22, was serving in the U.S. military in Iraq.

He was traveling in a convoy from the Iraqi Police compound conducting route clearance when

the vehicle he was driving, a Bradley Fighting Vehicle that was the second in the convoy, was hit

with a dual-array EFP emplaced by Special Groups on the left side of the vehicle on ASR Dover

in the Bawb Ash-Sham village north of Baghdad.

       2608. The weapon used to injure Joshua P. Stein was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                   454
         2609. As a result of the attack, Mr. Stein sustained double above-the-knee amputations,

two broken forearms, elbow replacement in his left arm, fasciotomy on his right arm, nerve and

muscle damage to both forearms causing him to lose feeling in both of his forearms, and a TBI.

         2610. He was in a coma for nearly a month following the attack and awoke from the coma

in a military hospital in Texas after having been airlifted to Balad, Iraq, and Landstuhl, Germany.

         2611. Mr. Stein has received extensive medical treatment – including various surgeries

and prosthetic fittings – at various hospitals, where he has spent years in treatment. He has been

unable to utilize prosthetics because his right leg was not long enough after the amputation, so he

is wheelchair-bound for ambulation.

         2612. As a result of the attack, and the injuries he suffered, Plaintiff Joshua P. Stein has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         2613. Plaintiff Nicole B. Stein is a citizen of the United States and domiciled in the State

of Texas. She is the wife of Joshua P. Stein.

         2614. Plaintiff R.M.S., a minor, represented by her legal guardian Joshua P. Stein, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Joshua P.

Stein.

         2615. Plaintiff J.S.S., a minor, represented by her legal guardian Joshua P. Stein, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Joshua P.

Stein.

         2616. Plaintiff Jesse P. Stein is a citizen of the United States and domiciled in the State

of North Carolina. He is the father of Joshua P. Stein.




                                                     455
       2617. As a result of the attack, and the injuries Joshua P. Stein suffered, Plaintiffs Nicole

B. Stein, R.M.S., and J.S.S. and Jesse P. Stein have experienced severe mental anguish and extreme

emotional pain and suffering.

The Shelswell Family

       2618. Plaintiff Michael Paul Alan Shelswell is a citizen of the United States and domiciled

in the State of Colorado.

       2619. On April 16, 2006, Michael Paul Alan Shelswell, then 23, was serving in the U.S.

military in Iraq. He was sitting in the rear of a Bradley Fighting Vehicle traveling in a convoy from

the Iraqi Police compound conducting route clearance when the Bradley was hit with a dual-array

EFP emplaced by Special Groups on the left side of the vehicle on ASR Dover in the Bawb Ash-

Sham village north of Baghdad.

       2620. The weapon used to injure Michael Paul Alan Shelswell was a Hezbollah-designed

and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their

direction, using specialized training and components supplied by Hezbollah and the IRGC.

       2621. As a result of the attack, Michael Paul Alan Shelswell was hit with the concussive

blast in his face causing a TBI.

       2622. In addition, he sustained chemical burns to his face and upper body as the Bradley

caught on fire as a result of the EFP detonation. He continues to suffer from vision and hearing

difficulties, sustained memory loss, and he suffered a stroke in 2009 related to his injuries.

       2623. Mr. Shelswell also suffers from severe PTSD that has caused him to suffer from

suicidal ideation in the past and makes it impossible for him to be in confined spaces.




                                                    456
       2624. As a result of the attack, and the injuries he suffered, Plaintiff Michael Paul Alan

Shelswell has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       2625. Plaintiff Michael Paul Alan Shelswell was discharged from the U.S. military on

September 1, 2010.

       43.      THE APRIL 25, 2006 ATTACK – SADR CITY

The Roberts Family

       2626. Plaintiff Erik Roberts is a citizen of the United States and domiciled in the State of

Pennsylvania.

       2627. On April 25, 2006, Erik Roberts, then 22, was serving in the U.S. military in Iraq.

       2628. He was driving in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       2629. The weapon used to injure Mr. Roberts was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2630. Mr. Roberts’ right femur was severed.

       2631. He had more than one dozen surgeries to treat his right femur and has suffered

numerous infections.

       2632. As a result of the attack, and the injuries he suffered, Plaintiff Erik Roberts has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2633. Plaintiff E.C.R., a minor, represented by her legal representative Erik Roberts, is a

citizen of the United States and domiciled in the State of Tennessee. She is the daughter of Erik

Roberts.



                                                   457
        2634. Plaintiff Robin Roberts is a citizen of the United States and domiciled in the State

of Tennessee. She is the mother of Erik Roberts.

        2635. Plaintiff James Craig Roberts is a citizen of the United States and domiciled in the

State of Ohio. He is the father of Erik Roberts.

        2636. Plaintiff Cara Roberts is a citizen of the United States and domiciled in the State of

Tennessee. She is the sister of Erik Roberts.

        2637. Plaintiff Colin Roberts is a citizen of the United States and domiciled in the State

of Tennessee. He is the brother of Erik Roberts.

        2638. As a result of the attack, and the injuries Erik Roberts suffered, Plaintiffs E.C.R.,

Robin Roberts, James Craig Roberts, Cara Roberts and Colin Roberts have experienced severe

mental anguish and extreme emotional pain and suffering.

The Murphy Family

        2639. Plaintiff Luke Murphy is a citizen of the United States and domiciled in the State

of Florida.

        2640. On April 25, 2006, Luke Murphy, then 24, was serving in the U.S. military in Iraq.

        2641. He was driving in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

        2642. The weapon used to injure Mr. Murphy was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2643. The explosive charge passed through Mr. Murphy’s right leg, amputating it.

Portions of his left leg muscles were destroyed, and he sustained a compound fracture of his left

tibia and fibula, rendering his left leg useless.



                                                    458
       2644. Smoke began filling the inside of the vehicle. The vehicle ultimately crashed into a

wall, and Mr. Murphy eventually found a way to exit the vehicle. He crawled on the ground,

dragging the remaining stump of his right leg and injured left leg while he continued to experience

significant blood loss.

       2645. Mr. Murphy has undergone over 30 procedures to address the injuries sustained in

the attack, including those involving the additional shortening of the stump of his right leg and

issues involving the problems that have developed with his left leg and foot.

       2646. Mr. Murphy has been prescribed anti-depressants and medication to assist with

sleep issues.

       2647. As a result of the attack, and the injuries he suffered, Plaintiff Luke Murphy has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2648. Plaintiff Willette Murphy is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Luke Murphy.

       2649. As a result of the attack, and the injuries Luke Murphy suffered, Plaintiff Willette

Murphy has experienced severe mental anguish and extreme emotional pain and suffering.

The Irwin Family

       2650. Plaintiff Shane Irwin is a citizen of the United States and domiciled in the State of

Florida.

       2651. On April 25, 2006, Shane Irwin, then 23, was serving in the U.S. military in Iraq.

       2652. He was driving in a convoy when an EFP emplaced by Special Groups struck his

vehicle.




                                                   459
       2653. The weapon used to injure Mr. Irwin was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2654. As a result of the attack, Mr. Irwin suffered lacerations, smoke inhalation and

ruptured ear drums.

       2655. He also suffers from a TBI and PTSD.

       2656. As a result of the attack, and the injuries he suffered, Plaintiff Shane Irwin has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2657. Plaintiff T.R., a minor represented by her legal guardian, Shane Irwin, is a citizen

of the United States and domiciled in the State of Florida. She is the daughter of Shane Irwin.

       2658. Plaintiff Helen Marguerite Irwin is a citizen of the United States and domiciled in

the State of Florida. She is the mother of Shane Irwin.

       2659. Plaintiff Nicole Irwin is a citizen of the United States and domiciled in the State of

Florida. She is the sister of Shane Irwin.

       2660. As a result of the attack, and the injuries Shane Irwin suffered, Plaintiffs T.R., Helen

Marguerite Irwin and Nicole Irwin have experienced severe mental anguish and extreme emotional

pain and suffering.

       2661. Plaintiff Shane Irwin was discharged from the U.S. military on April 25, 2014.

       44.     THE APRIL 28, 2006 ATTACK – BAGHDAD

The Gomez Family

       2662. Jose Gomez was a citizen of the United States and domiciled in the State of New

York when he was killed in Iraq.




                                                    460
       2663. On April 28, 2006, Jose Gomez, aged 23, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2664. Jose Gomez was killed in the attack.

       2665. The weapon used to kill Jose Gomez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2666. Plaintiff Maria Gomez is a citizen of the United States and domiciled in the State

of New York. She is the mother of Jose Gomez.

       2667. Plaintiff Maria Gomez brings an action individually and on behalf of the Estate of

Jose Gomez, as its legal representative.

       2668. As a result of the attack, and the death of Jose Gomez, Plaintiff Maria Gomez has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       45.     THE MAY 2, 2006 ATTACK – BAGHDAD

The Greer Family

       2669. Plaintiff John Dana Greer is a citizen of the United States and domiciled in the State

of Texas.

       2670. On May 2, 2006, John Dana Greer, then 49, was a civilian contractor with

Blackwater Security Consulting in Iraq.

       2671. Mr. Greer was driving a South African Mamba vehicle in a four-vehicle caravan en

route to the Iraqi Ministry of Finance when the vehicle he was driving was struck by five EFPs

emplaced by Special Groups.




                                                   461
       2672. The weapon used to injure Mr. Greer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2673. As a result of the attack, Mr. Greer lost his right hand from above the wrist and

sustained third-degree burns on his upper chest.

       2674. He also suffered trauma to his back that necessitated a later L4 to S1 fusion.

       2675. Mr. Greer sustained a TBI that has impacted his short- and long-term memory.

       2676. He has also been diagnosed with PTSD.

       2677. Mr. Greer received extensive medical treatment and has undergone various

surgeries and prosthetic fittings.

       2678. As a result of the attack, and the injuries he suffered, Plaintiff John Dana Greer has

experienced severe physical pain and mental anguish and extreme emotional pain and suffering.

       2679. Plaintiff Stephanie C. Sander is a citizen of the United States and domiciled in the

State of California. She is the daughter of John Dana Greer.

       2680. Plaintiff Christopher D. Greer is a citizen of the United States and domiciled in the

State of Georgia. He is the son of John Dana Greer.

       2681. Plaintiff Joseph L. Greer is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of John Dana Greer.

       2682. Plaintiff Carl K. Greer is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of John Dana Greer.

       2683. As a result of the attack, and the injuries John Dana Greer suffered, Plaintiffs

Stephanie Sander, Christopher D. Greer, Joseph L. Greer, and Carl K. Greer have experienced

severe mental anguish and extreme emotional pain and suffering.



                                                    462
The Joyner Family

       2684. Plaintiff Christopher Joyner is a citizen of the United States and domiciled in the

State of North Carolina.

       2685. On May 2, 2006, Christopher Joyner, then 37, was a civilian contractor with

Blackwater Security Consulting in Iraq.

       2686. Mr. Joyner was the Vehicle Commander riding in the passenger seat of the South

African Mamba that was the fourth vehicle in a four-vehicle caravan en route to the Iraqi Ministry

of Finance when the vehicle he was riding in was struck by an EFP array emplaced by Special

Groups.

       2687. The weapon used to injure Mr. Joyner was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2688. As a result of the attack, Mr. Joyner suffered multiple fragment wounds to his face

and the globe of his right eye. He also sustained shrapnel wounds to his right upper extremity and

left lower extremity.

       2689. The severity of the injuries to his right eye resulted in the loss of use of the eye, and

the eye had to be surgically removed.

       2690. Mr. Joyner also sustained sinus fractures, loss of teeth, and a large wound to his

right jaw.

       2691. He continues to have shrapnel lodged in his right forearm and his face.

       2692. Mr. Joyner has been diagnosed as having cognitive deficits as a result of the attack

that impair his short-term memory and his ability to engage in abstract thinking and remaining on

topic in conversation.



                                                    463
       2693. He has also received psychological treatment and counseling following the attack

and was diagnosed with Acute Stress Disorder.

       2694. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Joyner

has experienced severe physical pain and mental anguish and extreme emotional pain and

suffering.

       2695. Plaintiff Anne P. “Poppy” Joyner is a citizen of the United States and domiciled in

the State of North Carolina. She is the wife of Christopher Joyner.

       2696. Plaintiff Necole Dunlow Smith is a citizen of the United States and domiciled in

the State of North Carolina. She is the stepsister of Christopher Joyner.

       2697. As a result of the attack, and the injuries Christopher Joyner suffered, Plaintiffs

Anne P. “Poppy” Joyner and Necole Dunlow Smith have experienced severe mental anguish and

extreme emotional pain and suffering.

The Mills Family

       2698. Plaintiff Michael R. Mills is a citizen of the United States and domiciled in the State

of West Virginia.

       2699. On May 2, 2006, Michael R. Mills, then 37, was a civilian contractor with

Blackwater Security Consulting in Iraq.

       2700. Mr. Mills was one of two gunners riding in an armored vehicle that was struck by

a multiple EFP array emplaced by Special Groups.

       2701. The weapon used to injure Mr. Mills was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                    464
         2702. As a result of the attack, Mr. Mills sustained blast and shrapnel injuries to his face,

shoulder, and torso. It also caused a torn meniscus in his left knee.

         2703. Mr. Mills received extensive medical treatment and underwent various surgeries

over a number of years.

         2704. As a result of the attack, and the injuries he suffered, Plaintiff Michael Mills has

experienced severe physical pain and mental anguish and extreme emotional pain and suffering.

         2705. Plaintiff M.R.M., a minor, represented by his legal guardian Michael Mills, is a

citizen of the United States and domiciled in the State of New Jersey. He is the son of Michael

Mills.

         2706. Plaintiff M.R.M., a minor, represented by his legal guardian Michael Mills, is a

citizen of the United States and domiciled in the State of New Jersey. He is the son of Michael

Mills.

         2707. As a result of the attack, and the injuries Michael Mills suffered, Plaintiffs M.R.M.

and M.R.M. have experienced severe mental anguish and extreme emotional pain and suffering.

         46.    THE MAY 3, 2006 ATTACK – NASIRIYAH

The Palinsky Family

         2708. Jerry A. Palinsky, Jr. was a citizen of the United States and domiciled in the State

of Washington when he was killed in Iraq.

         2709. On May 3, 2006, Jerry A. Palinsky, Jr., aged 42, was working as a civilian

contractor with EODT in Iraq when an EFP emplaced by Special Groups detonated near his

vehicle.

         2710. Jerry A. Palinsky, Jr. was killed in the attack.




                                                     465
        2711. The weapon used to kill Jerry A. Palinsky, Jr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        2712. Plaintiff Eddie Jo Palinsky is a citizen of the United States and domiciled in the

State of Washington. She is the widow of Jerry A. Palinsky, Jr.

        2713. Plaintiff Eddie Jo Palinsky brings an action individually and on behalf of the Estate

of Jerry A. Palinsky, Jr., as its legal representative.

        2714. Plaintiff Jerry A. Palinsky, II is a citizen of the United States and domiciled in the

State of Oregon. He is the son of Jerry A. Palinsky, Jr.

        2715. Plaintiff Adina Palinsky is a citizen of the United States and domiciled in the State

of Washington. She is the daughter of Jerry A. Palinsky, Jr.

        2716. Plaintiff Jerry A. Palinsky, Sr. is a citizen of the United States and domiciled in the

State of Washington. He is the father of Jerry A. Palinsky, Jr.

        2717. Plaintiff Kathleen Hoke is a citizen of the United States and domiciled in the State

of Oregon. She is the mother of Jerry A. Palinsky, Jr.

        2718. Plaintiff Joel Palinsky is a citizen of the United States and domiciled in the State of

Washington. He is the brother of Jerry A. Palinsky, Jr.

        2719. Plaintiff Karaleen Herb is a citizen of the United States and domiciled in the State

of Oregon. She is the sister of Jerry A. Palinsky, Jr.

        2720. As a result of the attack, and the death of Jerry A. Palinsky, Jr., Plaintiffs Eddie Jo

Palinsky, Jerry A. Palinsky, II, Adina Palinsky, Jerry A. Palinsky, Sr., Kathleen Hoke, Joel

Palinsky and Karaleen Herb have experienced severe mental anguish, extreme emotional pain and




                                                      466
suffering, and loss of their husband’s/father’s/son’s/brother’s society, companionship, comfort,

advice and counsel.

The Stoneking Family

       2721. Plaintiff Eric Brandon Stoneking is a citizen of the United States and domiciled in

the State of Virginia.

       2722. On May 3, 2006, Eric Brandon Stoneking, then 26, was working as a civilian

contractor with EODT in Iraq when an EFP emplaced by Special Groups detonated near his

vehicle.

       2723. The weapon used to injure Eric Brandon Stoneking was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2724. As a result of the attack, Mr. Stoneking sustained a TBI, the loss of two tendons in

his right arm, major facial trauma on the left side to his upper mandible and lower jaw, and shrapnel

and burns to the face, left shoulder, and torso.

       2725. He has also suffered from PTSD.

       2726. Mr. Stoneking has received extensive medical treatment at various hospitals for the

extensive injuries he sustained on May 3, 2006.

       2727. As a result of the attack, and the injuries he suffered, Plaintiff Eric Brandon

Stoneking has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       2728. Plaintiff Carrie Sue Stoneking is a citizen of the United States and domiciled in

Germany. She is the mother of Eric Brandon Stoneking.




                                                    467
       2729. Plaintiff Faith Renee Stoneking is a citizen of the United States and domiciled in

Germany. She is the sister of Eric Brandon Stoneking.

       2730. As a result of the attack, and the injuries Eric Brandon Stoneking suffered, Plaintiffs

Carrie Sue Stoneking and Faith Renee Stoneking have experienced severe mental anguish and

extreme emotional pain and suffering.

       47.     THE MAY 5, 2006 ATTACK – BAGHDAD

The Saenz Family

       2731. Carlos N. Saenz was a citizen of the United States and domiciled in the State of

Nevada when he was killed in Iraq.

       2732. On May 5, 2006, Carlos N. Saenz, aged 46, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2733. Carlos N. Saenz was killed in the attack.

       2734. The weapon used to kill Carlos N. Saenz was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2735. Plaintiff Nanette Saenz is a citizen of the United States and domiciled in the State

of Nevada. She is the widow of Carlos N. Saenz.

       2736. Plaintiff Nanette Saenz brings an action individually and on behalf of the Estate of

Carlos N. Saenz, as its legal representative.

       2737. Plaintiff Juan Saenz is a citizen of the United States and domiciled in the State of

Nevada. He is the son of Carlos N. Saenz.

       2738. Plaintiff Joaqina Saenz Chorens is a citizen of the United States and domiciled in

the State of Nevada. She is the mother of Carlos N. Saenz.



                                                   468
       2739. Plaintiff Luz Maria Estrada-Pulido is a citizen of the United States and domiciled

in the State of Nevada. She is the sister of Carlos N. Saenz.

       2740. Plaintiff Frances Catherine Castro is a citizen of the United States and domiciled in

the State of Nevada. She is the sister of Carlos N. Saenz.

       2741. Plaintiff Elva Espinoza is a citizen of the United States and domiciled in the State

of Nevada. She is the sister of Carlos N. Saenz.

       2742. As a result of the attack, and the death of Carlos N. Saenz, Plaintiffs Nanette Saenz,

Juan Saenz, Joaqina Saenz Chorens, Luz Maria Estrada-Pulido, Frances Catherine Castro and Elva

Espinoza have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

The Vacho Family

       2743. Nathan J. Vacho was a citizen of the United States and domiciled in the State of

Wisconsin when he was killed in Iraq.

       2744. On May 5, 2006, Nathan J. Vacho, aged 29, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2745. Nathan J. Vacho was killed in the attack.

       2746. The weapon used to kill Nathan J. Vacho was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2747. Amanda Vacho is a citizen of the United States and domiciled in the State of

Wisconsin. She is the legal guardian of Plaintiff E.V., a minor, and co-legal representative of the

Estate of Nathan J. Vacho.




                                                    469
         2748. Amanda Vacho brings an action solely on behalf of Plaintiff E.V., a minor, and on

behalf of the Estate of Nathan J. Vacho, as its co-legal representative.

         2749. Plaintiff E.V., a minor represented by her legal guardian Amanda Vacho, is a citizen

of the United States and domiciled in the State of Wisconsin. She is the daughter of Nathan J.

Vacho.

         2750. Plaintiff Bayli Vacho is a citizen of the United States and domiciled in the State of

Wisconsin. She is the daughter of Nathan J. Vacho.

         2751. Plaintiff Bayli Vacho brings an action individually and on behalf of the Estate of

Nathan J. Vacho, as its co-legal representative.

         2752. Plaintiff John Vacho is a citizen of the United States and domiciled in the State of

Wisconsin. He is the father of Nathan J. Vacho.

         2753. Carol Vacho was a citizen of the United States at the time of the death of Nathan J.

Vacho. She was the mother of Nathan J. Vacho. She died on November 9, 2013.

         2754. Plaintiff John Vacho brings an action individually and on behalf of the Estate of

Carol Vacho, as its legal representative.

         2755. Plaintiff Ashley Vacho Leslie is a citizen of the United States and domiciled in the

State of Wisconsin. She is the sister of Nathan J. Vacho.

         2756. As a result of the attack, and the death of Nathan J. Vacho, the late Carol Vacho

experienced, and Plaintiffs E.V., Bayli Vacho, John Vacho and Ashley Vacho Leslie have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

father’s/son’s/brother’s society, companionship, comfort, advice and counsel.




                                                    470
       48.    THE MAY 6, 2006 ATTACK – DIWANIYAH

The Veverka Family

       2757. David M. Veverka was a citizen of the United States and domiciled in the State of

Pennsylvania when he was killed in Iraq.

       2758. On May 6, 2006, David M. Veverka, aged 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2759. David M. Veverka was killed in the attack.

       2760. The weapon used to kill David M. Veverka was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2761. Plaintiff Ronald Veverka is a citizen of the United States and domiciled in the State

of Pennsylvania. He is the father of David M. Veverka.

       2762. Plaintiff Carol Polley is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the mother of David M. Veverka.

       2763. Plaintiff Keith Veverka is a citizen of the United States and domiciled in the State

of Pennsylvania. He is the brother of David M. Veverka.

       2764. Plaintiff Douglas Veverka is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of David M. Veverka.

       2765. Plaintiff Sandra Soliday is a citizen of the United States and domiciled in the State

of Pennsylvania. She is the sister of David M. Veverka.

       2766. As a result of the attack, and the death of David M. Veverka, Plaintiffs Ronald

Veverka, Carol Polley, Keith Veverka, Douglas Veverka and Sandra Soliday have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s



                                                   471
society, companionship, comfort, advice and counsel.

       49.     THE MAY 14, 2006 ATTACK – BAGHDAD

The West Family

       2767. Robert H. West was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

       2768. On May 14, 2006, Robert H. West, aged 37, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2769. Robert H. West was killed in the attack.

       2770. The weapon used to kill Robert H. West was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2771. Plaintiff Jeanette West is a citizen of the United States and domiciled in the State

of Colorado. She is the widow of Robert H. West.

       2772. Plaintiff Jeanette West brings an action individually and on behalf of the Estate of

Robert H. West, as its legal representative.

       2773. Plaintiff Shelby West is a citizen of the United States and domiciled in the State of

Colorado. She is the daughter of Robert H. West.

       2774. As a result of the attack, and the death of Robert H. West, Plaintiffs Jeanette West

and Shelby West have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Engeman Family

       2775. John W. Engeman was a citizen of the United States and domiciled in the State of

New York when he was killed in Iraq.



                                                   472
       2776. On May 14, 2006, John W. Engeman, aged 45, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2777. John W. Engeman was killed in the attack.

       2778. The weapon used to kill John W. Engeman was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2779. Plaintiff Donna Engeman is a citizen of the United States and domiciled in the State

of Texas. She is the widow of John W. Engeman.

       2780. Plaintiff Donna Engeman brings an action individually and on behalf of the Estate

of John W. Engeman, as its legal representative.

       2781. As a result of the attack, and the death of John W. Engeman, Plaintiff Donna

Engeman has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of her husband’s society, companionship, comfort, advice and counsel.

       50.     THE MAY 21, 2006 ATTACK – MOSUL

The Shumate Family

       2782. Plaintiff Shannon Shumate is a citizen of the United States and domiciled in the

State of Missouri.

       2783. On May 21, 2006, Shannon Shumate, was serving as a civilian contractor in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2784. The weapon used to injure Mr. Shumate was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                   473
       2785. As a result of the attack, Shannon Shumate sustained injuries to his head and back

and suffered hearing loss. Mr. Shumate continues to experience pain in his back as well as ringing

in his ears and hearing loss.

       2786. As a result of the attack, he also continues to suffer from PTSD, and he experiences

flash backs when he drives at night.

       2787. As a result of the attack, and the injuries he suffered, Plaintiff Shannon Shumate

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2788. Plaintiff Lauren Shumate is a citizen of the United States and domiciled in the State

of Kansas. She is the daughter of Shannon Shumate.

       2789. Plaintiff L.S., a minor, represented by her legal guardian Shannon Shumate, is a

citizen of the United States and domiciled in the State of Missouri. She is the daughter of Shannon

Shumate.

       2790. Plaintiff L.S., a minor, represented by his legal guardian Shannon Shumate, is a

citizen of the United States and domiciled in the State of Missouri. He is the son of Shannon

Shumate.

       2791. As a result of the attack, and the injuries Shannon Shumate has suffered, Plaintiffs

Lauren Shumate, L.S. and L.S. have experienced severe mental anguish and extreme emotional

pain and suffering.

       51.     THE MAY 25, 2006 ATTACK – BAGHDAD

The DiCenzo Family

       2792. Douglas Andrew DiCenzo was a citizen of the United States and domiciled in the

State of New Hampshire when he was killed in Iraq.




                                                   474
       2793. On May 25, 2006, Douglas Andrew DiCenzo, then 30, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2794. Douglas Andrew DiCenzo was killed in the attack.

       2795. The weapon used to kill Douglas Andrew DiCenzo was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2796. Plaintiff Nicole DiCenzo is a citizen of the United States and domiciled in the State

of Georgia. She is the widow of Douglas Andrew DiCenzo.

       2797. Plaintiff Nicole DiCenzo brings an action individually and on behalf of the Estate

of Douglas Andrew DiCenzo, as its legal representative.

       2798. Plaintiff D.D., a minor, represented by his legal guardian, Nicole DiCenzo, is a

citizen of the United States and domiciled in the State of Georgia. He is the son of Douglas Andrew

DiCenzo.

       2799. Plaintiff Larry DiCenzo is a citizen of the United States and domiciled in the State

of Florida. He is the father of Douglas Andrew DiCenzo.

       2800. Plaintiff Kathy Crane is a citizen of the United States and domiciled in the State of

New Hampshire. She is the mother of Douglas Andrew DiCenzo.

       2801. As a result of the attack, and the death of Douglas Andrew DiCenzo, Plaintiffs

Nicole DiCenzo, D.D., Larry DiCenzo, and Kathy Crane have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/father’s/son’s society,

companionship, comfort, advice and counsel.




                                                   475
The Blair Family

       2802. Robert Edward Blair was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

       2803. On May 25, 2006, Robert Edward Blair, then 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2804. Robert Edward Blair was killed in the attack.

       2805. The weapon used to kill Robert Edward Blair was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2806. Plaintiff Johnny Allen Blair is a citizen of the United States and domiciled in the

State of Montana. He is the father of Robert Edward Blair.

       2807. Plaintiff Johnny Allen Blair brings an action individually and on behalf of the Estate

of Robert Edward Blair, as its legal representative.

       2808. Plaintiff Charlee Blair Webb is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Robert Edward Blair.

       2809. As a result of the attack, and the death of Robert Edward Blair, Plaintiffs Johnny

Allen Blair and Charlee Blair Webb have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

       52.     THE JUNE 5, 2006 ATTACK – BAGHDAD

The Lawson Family

       2810. Isaac S. Lawson was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.



                                                    476
       2811. On June 5, 2006, Isaac S. Lawson, aged 35, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       2812. Isaac S. Lawson was killed in the attack.

       2813. The weapon used to kill Isaac S. Lawson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2814. Plaintiff Suzzettee Lawson is a citizen of the United States and domiciled in the

State of California. She is the widow of Isaac S. Lawson.

       2815. Plaintiff Suzzettee Lawson brings an action individually and on behalf of the Estate

of Isaac S. Lawson, as its legal representative.

       2816. Plaintiff C.L., a minor represented by her legal guardian Suzzettee Lawson, is a

citizen of the United States and domiciled in the State of California. She is the daughter of Isaac

S. Lawson.

       2817. As a result of the attack, and the death of Isaac S. Lawson, Plaintiffs Suzzettee

Lawson and C.L. have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Eastlund Family

       2818. Plaintiff Arne Eastlund is a citizen of the United States and domiciled in the State

of California.

       2819. On June 5, 2006, Arne Eastlund, age 45, was serving in the U.S. military in Iraq,

when his vehicle was struck by an EFP emplaced by Special Groups.




                                                   477
       2820. The weapon used to injure Mr. Eastlund was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2821. Following the attack, pieces of one of the occupants of the vehicle, Isaac Lawson,

landed on Mr. Eastlund’s lap.

       2822. As a result of the attack, Mr. Eastlund sustained significant injuries to his back.

       2823. He also sustained burns to his body and has suffered hearing loss.

       2824. He has undergone multiple surgeries and procedures to address the injuries to his

back. He continues to seek treatment for his back and neck.

       2825. Mr. Eastlund has been diagnosed with a TBI and PTSD.

       2826. As a result of the attack, and the injuries he suffered, Plaintiff Arne Eastlund has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2827. Plaintiff Tina Eastlund is a citizen of the United States and domiciled in the State

of California. She is the wife of Arne Eastlund.

       2828. Plaintiff Sven Eastlund is a citizen of the United States and domiciled in the State

of California. He is the son of Arne Eastlund.

       2829. Plaintiff Taylor Eastlund is a citizen of the United States and domiciled in the State

of California. She is the stepdaughter of Arne Eastlund.

       2830. Plaintiff Elizabeth Jo Eastlund is a citizen of the United States and domiciled in the

State of California. She is the mother of Arne Eastlund.

       2831. As a result of the attack, and the injuries Arne Eastlund suffered, Plaintiffs Tina

Eastlund, Sven Eastlund, Taylor Eastlund, and Elizabeth Jo Eastlund have experienced severe

mental anguish and extreme emotional pain and suffering.



                                                   478
       2832. Plaintiff Arne Eastlund was discharged from the U.S. military on July 21, 2015.

The Adamson Family

       2833. Plaintiff Matthew Adamson is a citizen of the United States and domiciled in the

State of Oklahoma.

       2834. On June 5, 2006, Matthew Adamson, age 21, was serving in the U.S. military in

Iraq. He was the gunner in a vehicle (“the Adamson vehicle”) traveling in the same convoy as

Arne Eastlund when Mr. Eastlund’s vehicle was struck by an EFP emplaced by Special Groups.

       2835. As a result of the explosion, Mr. Adamson was thrown back, injuring his head.

       2836. The weapon used to injure Mr. Adamson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2837. Mr. Adamson has experienced frequent and severe headaches. He also experiences

memory loss.

       2838. Mr. Adamson has been diagnosed with a modified TBI.

       2839. He has also been diagnosed with PTSD.

       2840. Mr. Adamson has sought counseling and has been prescribed medication, including

anti-depressants, to treat his condition.

       2841. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Adamson

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2842. Plaintiff R.A., a minor represented by his legal guardian Matthew Adamson, is a

citizen of the United States and domiciled in the State of Oklahoma. He is the son of Matthew

Adamson.




                                                 479
       2843. Plaintiff Kathy Adamson is a citizen of the United States and domiciled in the State

of Oklahoma. She is the mother of Matthew Adamson.

       2844. Plaintiff Richard Adamson is a citizen of the United States and domiciled in the

State of Oklahoma. He is the father of Matthew Adamson.

       2845. Plaintiff Christopher Adamson is a citizen of the United States and domiciled in the

State of Oklahoma. He is the brother of Matthew Adamson.

       2846. Plaintiff Jeffrey Adamson is a citizen of the United States and domiciled in the State

of Oklahoma. He is the brother of Matthew Adamson.

       2847. Plaintiff Justin Adamson is a citizen of the United States and domiciled in the State

of Oklahoma. He is the brother of Matthew Adamson.

       2848. As a result of the attack, and the injuries Matthew Adamson suffered, Plaintiffs

R.A., Kathy Adamson, Richard Adamson, Christopher Adamson, Jeffrey Adamson, and Justin

Adamson have experienced severe mental anguish and extreme emotional pain and suffering.

       2849. Plaintiff Matthew Adamson was discharged from the U.S. military on December

19, 2012.

The Shepard Family

       2850. Plaintiff James Shepard is a citizen of the United States and domiciled in the State

of Oklahoma.

       2851. On June 5, 2006, James Shepard, age 32, was serving in the U.S. military in Iraq.

He was the Truck Commander of the Adamson vehicle, traveling in the same convoy as Arne

Eastlund when Mr. Eastlund’s vehicle was struck by an EFP emplaced by Special Groups.




                                                   480
        2852. The weapon used to injure Mr. Shepard was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2853. Following the attack, the Adamson vehicle traveled toward the location where Mr.

Eastlund’s vehicle had stopped.

        2854. After exiting his vehicle, Mr. Shepard went to the vehicle and opened the door.

There, he saw Isaac Lawson moving, despite the fact that there were pieces of Lawson’s face or

neck visible in the interior of the vehicle.

        2855. Mr. Shepard helped remove Isaac Lawson from the vehicle.

        2856. Mr. Shepard continues to vividly recall the attack and his actions as well as what

he witnessed following the attack.

        2857. He has experienced extreme survivor’s guilt.

        2858. He has been diagnosed with PTSD and has sought counseling.

        2859. As a result of the attack, and the injuries he suffered, Plaintiff James Shepard has

experienced severe mental anguish and extreme emotional pain and suffering.

        2860. Plaintiff James Shepard was discharged from the U.S. military on June 14, 2012.

The Sklaney Family

        2861. Plaintiff John P. Sklaney, III is a citizen of the United States and domiciled in the

State of Oklahoma.

        2862. On June 5, 2006, John Sklaney, age 35, was serving in the U.S. military in Iraq. He

was the driver of the Adamson vehicle, traveling in the same convoy as Arne Eastlund when Mr.

Eastlund’s vehicle was struck by an EFP emplaced by Special Groups.




                                                   481
        2863. The weapon used to injure Mr. Sklaney was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2864. Following the attack, the Adamson vehicle traveled toward the location where Mr.

Eastlund’s vehicle had stopped.

        2865. After exiting his vehicle, John P. Sklaney, III went to Mr. Eastlund’s vehicle. He

saw Isaac Lawson and that Mr. Lawson’s leg had been severed.

        2866. Together with James Shepard, John P. Sklaney, III removed Mr. Lawson from the

vehicle. Mr. Sklaney helped to place Mr. Lawson on a stretcher.

        2867. Mr. Sklaney has experienced survivor’s guilt.

        2868. He has experienced memory loss and has been diagnosed with PTSD.

        2869. Mr. Sklaney has sought counseling and has been prescribed medication to treat

depression.

        2870. As a result of the attack, and the injuries he suffered, Plaintiff John P. Sklaney, III

has experienced severe mental anguish and extreme emotional pain and suffering.

        2871. Plaintiff John P. Sklaney, III was discharged from the U.S. military on July 25,

2019.

        53.    THE JUNE 8, 2006 ATTACK – AL KUT

The Crabtree Family

        2872. Daniel Crabtree was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

        2873. On June 8, 2006, Daniel Crabtree, aged 31, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.



                                                    482
       2874. Daniel Crabtree was killed in the attack.

       2875. The weapon used to kill Daniel Crabtree was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2876. Plaintiff Kathy Crabtree is a citizen of the United States and domiciled in the State

of Ohio. She is the widow of Daniel Crabtree.

       2877. Plaintiff Kathy Crabtree brings an action individually and on behalf of the Estate

of Daniel Crabtree, as its legal representative.

       2878. Plaintiff M.C., a minor represented by her legal guardian, Kathy Crabtree, is a

citizen of the United States and domiciled in the State of Ohio. She is the daughter of Daniel

Crabtree.

       2879. Plaintiff Judy Ann Crabtree is a citizen of the United States and domiciled in the

State of Georgia. She is the mother of Daniel Crabtree.

       2880. Plaintiff Ronald Wayne Crabtree is a citizen of the United States and domiciled in

the State of Ohio. He is the father of Daniel Crabtree.

       2881. Plaintiff Debra Wigbels is a citizen of the United States and domiciled in the State

of Georgia. She is the sister of Daniel Crabtree.

       2882. Plaintiff Ronald William Crabtree is a citizen of the United States and domiciled in

the State of Ohio. He is the brother of Daniel Crabtree.

       2883. As a result of the attack, and the death of Daniel Crabtree, Plaintiffs Kathy Crabtree,

M.C., Judy Ann Crabtree, Ronald Wayne Crabtree, Debra Wigbels and Ronald William Crabtree

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.



                                                    483
       54.     THE JUNE 9, 2006 ATTACK – DIWANIYAH

The Slaven Family

       2884. Benjamin J. Slaven was a citizen of the United States and domiciled in the State of

Nebraska when he was killed in Iraq.

       2885. On June 9, 2006, Benjamin J. Slaven aged 22, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2886. Benjamin J. Slaven was killed in the attack.

       2887. The weapon used to kill Benjamin J. Slaven was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2888. Plaintiff Judy Huenink is a citizen of the United States and domiciled in the State

of Nebraska. She is the mother of Benjamin J. Slaven.

       2889. Plaintiff Judy Huenink brings an action individually and on behalf of the Estate of

Benjamin J. Slaven, as its legal representative.

       2890. Plaintiff Sean Slaven is a citizen of the United States and domiciled in the State of

Nebraska. He is the brother of Benjamin J. Slaven.

       2891. Plaintiff Chastity Dawn Laflin is a citizen of the United States and domiciled in the

State of Nebraska. She is the sister of Benjamin J. Slaven.

       2892. Plaintiff Nicole Landon is a citizen of the United States and domiciled in the State

of Nebraska. She is the sister of Benjamin J. Slaven.

       2893. Plaintiff Misti Fisher is a citizen of the United States and domiciled in the State of

North Carolina. She is the sister of Benjamin J. Slaven.

       2894. As a result of the attack, and the death of Benjamin J. Slaven, Plaintiffs Judy



                                                   484
Huenink, Sean Slaven, Chastity Dawn Laflin, Nicole Landon and Misti Fisher have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       55.     THE JUNE 10, 2006 ATTACK – RUSTAMIYAH

The Friedrich Family

       2895. Plaintiff Steven J. Friedrich is a citizen of the United States and domiciled in the

State of Florida.

       2896. On June 10, 2006, Steven J. Friedrich, then 24, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2897. The weapon used to injure Mr. Friedrich was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2898. As a result of the attack, Mr. Friedrich sustained bilateral eardrum perforations and

shrapnel injuries to his left forehead, right shoulder, and right leg.

       2899. He has undergone multiple surgeries on his ears and suffers from tinnitus.

       2900. As a result of the attack, and the injuries he suffered, Plaintiff Steven J. Friedrich

has experienced severe physical pain and mental anguish and extreme emotional pain and

suffering.

       2901. Plaintiff A.F., a minor, represented by her legal guardian Steven J. Friedrich, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Steven J.

Friedrich.

       2902. As a result of the attack, and the injuries Steven J. Friedrich suffered, Plaintiff A.F.

has experienced severe mental anguish and extreme emotional pain and suffering.



                                                     485
        2903. Plaintiff Steven J. Friedrich was discharged from the U.S. military on August 20,

2014.

        56.    THE JULY 11, 2006 ATTACK – KARBALA

The Derise Family

        2904. Plaintiff Philip Alan Derise is a citizen of the United States and domiciled in the

State of Washington.

        2905. On July 11, 2006, Philip Alan Derise, then 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling outside of Karbala.

        2906. The weapon used to injure Philip Alan Derise was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        2907. As a result of the attack, Mr. Derise suffered a loss of hearing and eyesight.

        2908. Mr. Derise was also diagnosed with a concussion, a TBI, and PTSD.

        2909. As a result of the attack, and the injuries he suffered, Plaintiff Philip Alan Derise

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        57.    THE JULY 15, 2006 ATTACK – BAGHDAD

The Contreras Family

        2910. Andres J. Contreras was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

        2911. On July 15, 2006, Andres J. Contreras, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        2912. Andres J. Contreras was killed in the attack.



                                                   486
       2913. The weapon used to kill Andres J. Contreras was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2914. Plaintiff Norma Alicia Contreras is a citizen of the United States and domiciled in

the State of California. She is the mother of Andres J. Contreras.

       2915. Plaintiff Jonathan Contreras, Sr. is a citizen of the United States and domiciled in

the State of California. He is the father of Andres J. Contreras.

       2916. Plaintiff Carlos Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.

       2917. Plaintiff Cesar Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.

       2918. Plaintiff Hernan Contreras is a citizen of the United States and domiciled in the

State of California. He is the brother of Andres J. Contreras.

       2919. Plaintiff Noel Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.

       2920. Plaintiff Dannyel Contreras is a citizen of the United States and domiciled in the

State of California. He is the brother of Andres J. Contreras.

       2921. As a result of the attack, and the death of Andres J. Contreras, Plaintiffs Norma

Alicia Contreras, Jonathan Contreras, Sr., Carlos Contreras, Cesar Contreras, Hernan Contreras,

Noel Contreras and Dannyel Contreras have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.




                                                    487
       58.     THE JULY 17, 2006 ATTACK – BAGHDAD

The Pugh Family

       2922. Kenneth Irving Pugh was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.

       2923. On July 17, 2006, Kenneth Irving Pugh, then 39, was serving in the U.S. military

in Iraq when his checkpoint in southeast Baghdad came under sniper fire from JAM Special

Groups.

       2924. Kenneth Irving Pugh was killed in the attack from a gunshot wound to his head.

       2925. The terror cell operatives that fired at Kenneth Irving Pugh were trained by

Hezbollah and funded and armed by the IRGC-QF, and they launched the attack at the direction

of both Hezbollah and the IRGC-QF, as their proxy.

       2926. Plaintiff Sharon M. Pugh is a citizen of the United States and domiciled in the State

of Kentucky. She is the widow of Kenneth Irving Pugh.

       2927. Plaintiff Sharon M. Pugh brings an action individually and on behalf of the Estate

of Kenneth Irving Pugh, as its legal representative.

       2928. Plaintiff Britney E. Carter is a citizen of the United States and domiciled in the State

of Kentucky. She is the stepdaughter of Kenneth Irving Pugh.

       2929. Plaintiff Alicia Pearson is a citizen of the United States and domiciled in the State

of Kentucky. She is the stepdaughter of Kenneth Irving Pugh.

       2930. As a result of the attack, and the death of Kenneth Irving Pugh, Plaintiffs Sharon

M. Pugh, Britney E. Carter, and Alicia Pearson have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.



                                                    488
        59.     THE JULY 22, 2006 ATTACK – SADR CITY

The Evans Family

        2931. Plaintiff Daniel J. Evans is a citizen of the United States and domiciled in the State

of Texas.

        2932. On July 22, 2006, Daniel J. Evans, then 19, was serving in the U.S. military in Iraq.

He was riding in the second vehicle of a four-vehicle convoy in the north-bound lane of Route

Pluto en route to providing assistance to another unit involved in a previous IED attack in the

vicinity of Sadr City when the M1114 vehicle in which he was riding in the rear passenger-side

seat was hit by an EFP emplaced by Special Groups from the right side of the vehicle.

        2933. The weapon used to injure Daniel J. Evans was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        2934. As a result of the attack, Daniel J. Evans sustained a TBI having been rendered

unconscious from the blast for approximately 16 hours. He also suffered from a collapsed left lung

and injuries to his left shoulder.

        2935. He was also diagnosed with PTSD.

        2936. As a result of the attack, and the injuries he suffered, Plaintiff Daniel J. Evans has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2937. Plaintiff Justin Evans is a citizen of the United States and domiciled in the State of

North Carolina. He is the brother of Daniel J. Evans.

        2938. As a result of the attack, and the injuries Daniel J. Evans suffered, Plaintiff Justin

Evans has experienced severe mental anguish and extreme emotional pain and suffering.




                                                    489
        2939. Plaintiff Daniel J. Evans was discharged from the U.S. military on November 9,

2011.

        60.    THE JULY 25, 2006 ATTACK – BAGHDAD

The Graves Family

        2940. Joseph A. Graves was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

        2941. On July 25, 2006, Joseph A. Graves, aged 21, was serving in the U.S. military in

Iraq when the convoy he was travelling in came under RPG and small arms fire from JAM Special

Groups operatives.

        2942. Joseph A. Graves was killed in the attack.

        2943. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

        2944. Plaintiff Kevin Graves is a citizen of the United States and domiciled in the State

of California. He is the father of Joseph A. Graves.

        2945. As a result of the attack, and the death of Joseph A. Graves, Plaintiff Kevin Graves

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his son’s

society, companionship, comfort, advice and counsel.

        61.    THE AUGUST 26, 2006 ATTACK – JISR DIYALA

The Zayas Family

        2946. Edgardo Zayas was a citizen of the United States and domiciled in the State of

Massachusetts when he was killed in Iraq.




                                                   490
       2947. On August 26, 2006, Edgardo Zayas, aged 30, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle. Edgardo Zayas was in

a five-vehicle convoy and was serving as the driver in the lead M1114 in the convoy.

       2948. Edgardo Zayas was killed in the attack.

       2949. The weapon used to kill Edgardo Zayas was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2950. Plaintiff Suheil Campbell is a citizen of the United States and domiciled in the State

of Massachusetts. She is the widow of Edgardo Zayas.

       2951. Plaintiff Suheil Campbell brings an action individually and on behalf of the Estate

of Edgardo Zayas, as its legal representative.

       2952. Plaintiff Alexander Zayas is a citizen of the United States and domiciled in the State

of Massachusetts. He is the son of Edgardo Zayas.

       2953. Plaintiff A.Z.-C., a minor, represented by her legal guardian Suheil Campbell, is a

citizen of the United States and domiciled in the State of Massachusetts. She is the daughter of

Edgardo Zayas.

       2954. As a result of the attack, and the death of Edgardo Zayas, Plaintiffs Suheil

Campbell, Alexander Zayas, and A.Z.-C. have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.




                                                    491
       62.     THE SEPTEMBER 3, 2006 ATTACK – BAGHDAD

The Andino Family

       2955. Edwin A. Andino, Jr. was a citizen of the United States and domiciled in the State

of Virginia when he was killed in Iraq.

       2956. On September 3, 2006, Edwin A. Andino, Jr., aged 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2957. Edwin A. Andino, Jr. was killed in the attack.

       2958. The weapon used to kill Edwin A. Andino, Jr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2959. Plaintiff Cathy Andino is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of Edwin A. Andino, Jr.

       2960. Plaintiff Cathy Andino brings an action individually and on behalf of the Estate of

Edwin A. Andino, Jr., as its legal representative.

       2961. As a result of the attack, and the death of Edwin A. Andino, Jr., Plaintiff Cathy

Andino has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

       63.     THE SEPTEMBER 20, 2006 ATTACK – BAGHDAD

The Puertas Family

       2962. Plaintiff Luis Junior Puertas is a citizen of the United States and domiciled in the

State of Florida.

       2963. On September 20, 2006, Luis Junior Puertas, then 20, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle. He was the



                                                     492
driver of the lead vehicle in a four-vehicle convoy traveling north on Route Gold adjacent to the

Khansa neighborhood in the eastern portion of Baghdad when a multiple-array EFP planted inside

the bottom of a newly constructed light pole detonated next to the vehicle.

       2964. The weapon used to injure Luis Junior Puertas was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       2965. As a result of the attack, Mr. Puertas lost his left foot as a result of an EFP entering

the vehicle and sustained significant damage to his right leg as well. He underwent above-the-knee

amputations on both legs as a result of the damages inflicted by the EFP. He also sustained a loss

of equilibrium due to damage sustained to his ears.

       2966. Mr. Puertas has received extensive medical treatment – including various surgeries

and prosthetic fittings – at several hospitals, where he has spent months in treatment.

       2967. As a result of the attack, and the injuries he suffered, Plaintiff Luis Junior Puertas

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       2968. Plaintiff Lidia Sullivan is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Luis Junior Puertas.

       2969. Plaintiff Gabriela D. Puertas Vergara-Donoso is a citizen of the United States and

domiciled in the State of Florida. She is the sister of Luis Junior Puertas.

       2970. As a result of the attack, and the injuries Luis Junior Puertas suffered, Plaintiffs

Lidia Sullivan and Gabriela D. Puertas Vergara-Donoso have experienced severe mental anguish

and extreme emotional pain and suffering.




                                                     493
       64.     THE SEPTEMBER 30, 2006 ATTACK – BAGHDAD

The Melendez Family

       2971. Plaintiff Christopher Michael Melendez is a citizen of the United States and

domiciled in the State of Florida.

       2972. On September 30, 2006, Christopher Michael Melendez, then 19, was serving in

the U.S. military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

Christopher Michael Melendez was a gunner in an M1114 vehicle on a routine patrol on Route

Florida in the Mashtal neighborhood of Baghdad when his vehicle was disabled by a direct hit

from an EFP on the driver’s side of the vehicle.

       2973. The weapon used to injure Christopher Michael Melendez was a Hezbollah-

designed and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at

their direction, using specialized training and components supplied by Hezbollah and the IRGC.

       2974. As a result of the attack, Mr. Melendez’s left leg was amputated above the knee, he

sustained a TBI, an injury to his brachial plexus causing weakness in his dominant hand, tinnitus,

jaw fractures, post-traumatic headaches, facial and hand nerve damage, disfiguring head and facial

scarring, burns, and additional shrapnel injuries.

       2975. Mr. Melendez has received extensive medical treatment – including various

surgeries and prosthetic fittings – at several hospitals, where he has spent months in treatment.

       2976. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Michael

Melendez has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       2977. Plaintiff Narciso Melendez is a citizen of the United States and domiciled in the

State of New York. He is the father of Christopher Michael Melendez.



                                                     494
       2978. Plaintiff Christina Melendez is a citizen of the United States and domiciled in the

State of Georgia. She is the sister of Christopher Michael Melendez.

       2979. As a result of the attack, and the injuries Christopher Michael Melendez suffered,

Plaintiffs Narciso Melendez and Christina Melendez have experienced severe mental anguish and

extreme emotional pain and suffering.

       65.     THE OCTOBER 4, 2006 ATTACK – BAGHDAD

The Barattieri Family

       2980. Guy Barattieri was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       2981. On October 4, 2006, Guy Barattieri, aged 36, was serving as a civilian contractor

with Falcon Security in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       2982. Guy Barattieri was killed in the attack.

       2983. The weapon used to kill Guy Barattieri was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       2984. Plaintiff Laurel Barattieri is a citizen of the United States and domiciled in the State

of Washington. She is the widow of Guy Barattieri.

       2985. Plaintiff Laurel Barattieri brings an action individually and on behalf of the Estate

of Guy Barattieri, as its legal representative.

       2986. Plaintiff Patricia Wheatley is a citizen of the United States and domiciled in the

State of Ohio. She is the mother of Guy Barattieri.

       2987. Plaintiff Rebecca Barattieri is a citizen of the United States and domiciled in the

State of Washington. She is the sister of Guy Barattieri.



                                                      495
       2988. Plaintiff Nicole Barattieri is a citizen of the United States and domiciled in the State

of Kentucky. She is the sister of Guy Barattieri.

       2989. Plaintiff Gina Tesnar is a citizen of the United States and domiciled in the State of

Kentucky. She is the sister of Guy Barattieri.

       2990. As a result of the attack, and the death of Guy Barattieri, Plaintiffs Laurel Barattieri,

Patricia Wheatley, Rebecca Barattieri, Nicole Barattieri and Gina Tesnar have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s

society, companionship, comfort, advice and counsel.

       66.     THE OCTOBER 13, 2006 ATTACK – BAGHDAD

The Stanton Family

       2991. Kenny Frances Stanton, Jr. was a citizen of the United States and domiciled in the

State of California when he was killed in Iraq.

       2992. On October 13, 2006, Kenny Frances Stanton, Jr., then 20, was serving in the U.S.

military in Iraq when his unit was struck by an IED emplaced by JAM Special Groups terror

operatives in the Sholeh neighborhood in northwest Baghdad.

       2993. Kenny Frances Stanton, Jr. was killed in the attack.

       2994. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       2995. Plaintiff Gloria L. Magana is a citizen of the United States and domiciled in the

State of California. She is the mother of Kenny Frances Stanton, Jr.

       2996. Plaintiff Gloria L. Magana brings an action individually and on behalf of the Estate

of Kenny Frances Stanton, Jr., as its legal representative.




                                                    496
       2997. Plaintiff Mario Stanton is a citizen of the United States and domiciled in the State

of California. He is the brother of Kenny Frances Stanton, Jr.

       2998. Plaintiff Brandie Stanton is a citizen of the United States and domiciled in the State

of California. She is the sister of Kenny Frances Stanton, Jr.

       2999. Plaintiff Terrymarie Stanton is a citizen of the United States and domiciled in the

State of California. She is the sister of Kenny Frances Stanton, Jr.

       3000. As a result of the attack, and the death of Kenny Frances Stanton, Jr., Plaintiffs

Gloria L. Magana, Mario Stanton, Brandie Stanton, and Terrymarie Stanton have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       67.     THE OCTOBER 17, 2006 ATTACK – BAQUBAH

The Frigo Family

       3001. Nathan J. Frigo was a citizen of the United States and domiciled in the State of

Indiana when he was killed in Iraq.

       3002. On October 17, 2006, Nathan J. Frigo, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3003. Nathan J. Frigo was killed in the attack.

       3004. The weapon used to kill Nathan J. Frigo was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3005. Plaintiff Fred Frigo is a citizen of the United States and domiciled in the State of

Indiana. He is the father of Nathan J. Frigo.

       3006. As a result of the attack, and the death of Nathan J. Frigo, Plaintiff Fred Frigo has



                                                    497
experienced severe mental anguish, extreme emotional pain and suffering, and loss of his son’s

society, companionship, comfort, advice and counsel.

The Haupt Family

        3007. Ryan Haupt was a citizen of the United States and domiciled in the State of Arizona

when he was killed in Iraq.

        3008. On October 17, 2006, Ryan Haupt, aged 24, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        3009. Ryan Haupt was killed in the attack.

        3010. The weapon used to kill Ryan Haupt was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3011. Plaintiff Nannette Bryne-Haupt is a citizen of the United States and domiciled in

the State of Colorado. She is the widow of Ryan Haupt.

        3012. Plaintiff Lynn Forehand is a citizen of the United States and domiciled in the State

of Tennessee. She is the mother of Ryan Haupt.

        3013. Plaintiff Lynn Forehand brings an action individually and on behalf of the Estate

of Ryan Haupt, as its legal representative, for his death and any suffering and/ or economic loss

he/his Estate sustained as a result of the attack.

        3014. Plaintiff Lance Haupt is a citizen of the United States and domiciled in the State of

Arizona. He is the father of Ryan Haupt.

        3015. Plaintiff Rhonda Haupt is a citizen of the United States and domiciled in the State

of California. She is the sister of Ryan Haupt.

        3016. Plaintiff Tifany Thompson is a citizen of the United States and domiciled in the



                                                     498
State of California. She is the sister of Ryan Haupt.

       3017. Plaintiff Sabrina Cumbe is a citizen of the United States and domiciled in the State

of California. She is the sister of Ryan Haupt.

       3018. As a result of the attack, and the death of Ryan Haupt, Plaintiffs Nannette Bryne-

Haupt, Lynn Forehand, Lance Haupt, Rhonda Haupt, Tifany Thompson and Sabrina Cumbe have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/son’s/brother’s society, companionship, comfort, advice and counsel.

       68.     THE OCTOBER 20, 2006 ATTACK – BAGHDAD

The Witte Family

       3019. Kevin M. Witte was a citizen of the United States and domiciled in the State of

Oregon when he was killed in Iraq.

       3020. On October 20, 2006, Kevin M. Witte, aged 27, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3021. Kevin M. Witte was killed in the attack.

       3022. The weapon used to kill Kevin M. Witte was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3023. Plaintiff William Witte is a citizen of the United States and domiciled in the State

of Oregon. He is the brother of Kevin M. Witte.

       3024. Plaintiff William Witte brings an action individually and on behalf of the Estate of

Kevin M. Witte, as its legal representative.




                                                    499
       3025. As a result of the attack, and the death of Kevin M. Witte, Plaintiff William Witte

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his

brother’s society, companionship, comfort, advice and counsel.

       69.    THE OCTOBER 22, 2006 ATTACK – BAGHDAD

The Mock Family

       3026. Willsun Mock was a citizen of the United States and domiciled in the State of

Kansas when he was killed in Iraq.

       3027. On October 22, 2006, Willsun Mock, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3028. Willsun Mock was killed in the attack.

       3029. The weapon used to kill Willsun Mock was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3030. Plaintiff Michael Mock is a citizen of the United States and domiciled in the State

of Kansas. He is the father of Willsun Mock.

       3031. Plaintiff Tammy Dorsey is a citizen of the United States and domiciled in the State

of Kansas. She is the sister of Willsun Mock.

       3032. Plaintiff Eric Phye is a citizen of the United States and domiciled in the State of

Arizona. He is the brother of Willsun Mock.

       3033. As a result of the attack, and the death of Willsun Mock, Plaintiffs Michael Mock,

Tammy Dorsey and Eric Phye have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.



                                                 500
The Gmachowski Family

       3034. Plaintiff James Gmachowski is a citizen of the United States and domiciled in the

State of California.

       3035. On October 22, 2006, James Gmachowski, then 19, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle.

       3036. The weapon used to injure James Gmachowski was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3037. As a result of the blast, a golf-ball-sized piece of copper was lodged in James

Gmachowski’s back that required invasive surgery to remove. The wound took roughly five

months to heal. Mr. Gmachowski was also diagnosed with a TBI and PTSD.

       3038. As a result of the attack, and the injuries he suffered, Plaintiff James Gmachowski

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3039. Plaintiff James Gmachowski was discharged from the U.S. military on February

14, 2016.

       70.     THE OCTOBER 22, 2006 ATTACK – BAGHDAD

The Brian Family

       3040. Brian Brian was a citizen of the United States and domiciled in the State of

Arkansas when he was killed in Iraq.

       3041. On October 22, 2006, Brian Brian, then 58, was serving as a civilian contractor for

DynCorp International in Iraq when an EFP emplaced by Special Groups detonated near his

vehicle.




                                                 501
           3042. The weapon used to kill Brian Brian was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

           3043. Plaintiff Constance Brian is a citizen of the United States and domiciled in the State

of Arkansas. She is the widow of Brian Brian.

           3044. Plaintiff Constance Brian brings an action individually and on behalf of the Estate

of Brian Brian, as its legal representative.

           3045. Plaintiff Amber Hensley is a citizen of the United States and domiciled in the State

of North Dakota. She is the daughter of Brian Brian.

           3046. As a result of the attack, and the death of Brian Brian, Plaintiffs Constance Brian

and Amber Hensley have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/father’s society, companionship, comfort, advice and

counsel.

           71.    THE OCTOBER 22, 2006 ATTACK – BAGHDAD

The Haines Family

           3047. Plaintiff David W. Haines is a citizen of the United States and domiciled in the

State of Kentucky.

           3048. On October 22, 2006, David W. Haines, then 41, was serving in the U.S. military

in Iraq.

           3049. Mr. Haines was a member of a mounted patrol conducting a route reconnaissance

to the military hospital in Baghdad when an EFP emplaced by Special Groups struck his vehicle.

           3050. The weapon used to injure Mr. Haines was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using



                                                       502
specialized training and components supplied by Hezbollah and the IRGC.

       3051. As a result of the attack, Mr. Haines sustained a fracture of his right femur that

resulted in his right and left legs being different lengths; shrapnel injuries to his right hand, left

arm, right leg, and buttocks; burns to his body; and nerve damage.

       3052. He has undergone multiple surgeries to repair the fracture to his femur and had

multiple skin grafts.

       3053. As a result of the nerve damage that he incurred, Mr. Haines continues to

experience limited mobility in his left arm and hand and sensation problems.

       3054. He has been diagnosed with PTSD and has sought counseling for emotional injuries

resulting from the attack.

       3055. As a result of the attack, and the injuries he suffered, Plaintiff David W. Haines has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3056. Plaintiff Dawn Haines is a citizen of the United States and domiciled in the State

of Kentucky. She is the wife of David W. Haines.

       3057. Plaintiff Colin Haines is a citizen of the United States and domiciled in the State of

Kentucky. He is the son of David W. Haines.

       3058. Plaintiff Mackenzie Haines is a citizen of the United States and domiciled in the

State of Kentucky. She is the daughter of David W. Haines.

       3059. As a result of the attack, and the injuries suffered by David W. Haines, Plaintiffs

Dawn Haines, Colin Haines and Mackenzie Haines have experienced severe mental anguish, and

extreme emotional pain and suffering.

       3060. Plaintiff David W. Haines was discharged from the U.S. military on July 31, 2012.




                                                    503
The Alabsawi Family

        3061. Plaintiff Karar Alabsawi is a citizen of the United States and domiciled in the State

of Pennsylvania.

        3062. On October 22, 2006, Karar Alabsawi was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

        3063. The weapon used to injure Karar Alabsawi was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3064. As a result of the attack, Mr. Alabsawi lost his left leg. He also suffered significant

injuries to his left arm which he is unable to use, as well as shrapnel wounds and burns on his

body.

        3065. As a result of the attack, and the injuries he suffered, Plaintiff Karar Alabsawi has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Taylor Family

        3066. David G. Taylor, Jr. was a citizen of the United States and domiciled in the State

of North Carolina when he was killed in Iraq.

        3067. On October 22, 2006, David G. Taylor, Jr., aged 37, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        3068. David G. Taylor, Jr. was killed in the attack.

        3069. The weapon used to kill David G. Taylor, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                    504
       3070. Plaintiff Michelle Taylor is a citizen of the United States and domiciled in the State

of Florida. She is the widow of David G. Taylor, Jr.

       3071. Plaintiff Michelle Taylor brings an action individually and on behalf of the Estate

of David G. Taylor, Jr. as its legal representative.

       3072. Plaintiff J.T., a minor represented by his legal guardian, Michelle Taylor, is a

citizen of the United States and domiciled in the State of Florida. He is the son of David G. Taylor,

Jr.

       3073. Plaintiff Phyllis Taylor is a citizen of the United States and domiciled in the State

of Florida. She is the mother of David G. Taylor, Jr.

       3074. Plaintiff John Taylor is a citizen of the United States. He is the brother of David G.

Taylor, Jr.

       3075. As a result of the attack, and the death of David G. Taylor, Jr., Plaintiffs Michelle

Taylor, J.T., Phyllis Taylor and John Taylor have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Taylor Family

       3076. Plaintiff Brian G. Taylor is a citizen of the United States and domiciled in the State

of Florida.

       3077. On October 22, 2006, Brian G. Taylor was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       3078. The weapon used to injure Brian G. Taylor was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                       505
        3079. As a result of the attack, Mr. Taylor lost his right leg. He also suffered injuries to

his right thigh, loss of muscle, skin and part of his femur, a dislocated knee, a damaged femoral

artery, and compartment syndrome.

        3080. As a result of the attack, and the injuries he suffered, Plaintiff Brian G. Taylor has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        3081. Plaintiff Brian G. Taylor was discharged from the U.S. military on February 5,

2011.

The Recendez Family

        3082. Plaintiff Judas Recendez is a citizen of the United States and domiciled in the State

of California.

        3083. On October 22, 2006, Judas Recendez was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

        3084. The weapon used to injure Mr. Recendez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3085. As a result of the attack, both of Mr. Recendez’s legs were amputated below the

knee. He also sustained shrapnel injuries to the lower part of his body from the waist down, hearing

and vision damage, and nerve damage in his left hand.

        3086. As a result of the attack, and the injuries he suffered, Plaintiff Judas Recendez has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    506
       72.       THE OCTOBER 22, 2006 ATTACK – SADR CITY

The Norager Family

       3087. Plaintiff Tyler Norager is a citizen of the United States and domiciled in the State

of Utah.

       3088. On October 22, 2006, Tyler Norager was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       3089. The weapon used to injure Mr. Norager was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3090. As a result of the attack, Mr. Norager sustained shrapnel wounds to the face, the

right side of his body, and the top of his spine. His injuries have caused him long-term, permanent

back pain.

       3091. As a result of the attack, and the injuries he suffered, Plaintiff Tyler Norager has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3092. Plaintiff Shalee Norager is a citizen of the United States and domiciled in the State

of Utah. She is the wife of Tyler Norager.

       3093. Plaintiff M.N., a minor represented by her legal guardian, Tyler Norager, is a citizen

of the United States and domiciled in the State of Utah. She is the daughter of Tyler Norager.

       3094. As a result of the attack, and the injuries suffered by Tyler Norager, Plaintiffs

Shalee Norager and M.N. have experienced severe mental anguish, and extreme emotional pain

and suffering.




                                                   507
       73.     THE OCTOBER 23, 2006 ATTACK – BAGHDAD

The Bock Family

       3095. Amos Bock was a citizen of the United States and domiciled in the State of Missouri

when he was killed in Iraq.

       3096. On October 23, 2006, Amos Bock, aged 24, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3097. Amos Bock was killed in the attack.

       3098. The weapon used to kill Amos Bock was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3099. Plaintiff Harry Riley Bock is a citizen of the United States and domiciled in the

State of Missouri. He is the father of Amos Bock.

       3100. Plaintiff Jill Ann Bock is a citizen of the United States and domiciled in the State

of Missouri. She is the mother of Amos Bock.

       3101. Plaintiff Mariah Simoneaux is a citizen of the United States and domiciled in the

State of Louisiana. She is the sister of Amos Bock.

       3102. As a result of the attack, and the death of Amos Bock, Plaintiffs Harry Riley Bock,

Jill Ann Bock, and Mariah Simoneaux have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.




                                                    508
       74.     THE OCTOBER 2006 ATTACK – BAGHDAD

The Al-Taie Family

       3103. Ahmed Al-Taie was born in Iraq but left that country in 1980 with his family. Prior

to 2004 he moved to the United States.

       3104. In 2004, Ahmed Al-Taie enlisted in the U.S. Army Reserves. He was deployed to

Baghdad in 2005 as part of a Provincial Reconstruction Team, where he served as a translator.

       3105. On May 15, 2006, Ahmed Al-Taie was naturalized as a United States citizen.

       3106. In October 2006, Ahmed Al-Taie was visiting his wife in the Karrada neighborhood

of Bagdad. While there, the AAH abducted Ahmed Al-Taie and held him captive.

       3107. In February 2007, an affiliate of the AAH posted a video of Ahmed Al-Taie in

captivity.

       3108. Sometime prior to February 22, 2012, while the AAH held Ahmed Al-Taie

prisoner, the AAH murdered him.

       3109. On February 22, 2012, the AAH released Ahmed Al-Taie’s remains to the Iraqi

government as part of a prisoner exchange.

       3110. Plaintiff Kousay Al-Taie is a citizen of the United States and domiciled in the State

of Michigan. He is the father of Ahmed Al-Taie.

       3111. Plaintiff Kousay Al-Taie brings an action individually and on behalf of the Estate

of Ahmed Al-Taie, as its legal representative.

       3112. Plaintiff Nawal Al-Taie is a citizen of the United States and domiciled in the State

of Michigan. She is the mother of Ahmed Al-Taie.

       3113. Plaintiff Bashar Al-Taie is a citizen of the United States and domiciled in the State

of Michigan. He is the brother of Ahmed Al-Taie.



                                                   509
        3114. Plaintiff Hathal K. Taie is a citizen of the United States and domiciled in the State

of Michigan. He is the brother of Ahmed Al-Taie.

        3115. As a result of the attack, and the death of Ahmed Al-Taie, Plaintiffs Kousay Al-

Taie, Nawal Al-Taie, Bashar Al-Taie and Hathal K. Taie have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

        75.     THE NOVEMBER 2, 2006 ATTACK – BAGHDAD

The Kruger Family

        3116. Eric Kruger was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

        3117. On November 2, 2006, Eric Kruger, aged 44, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        3118. Eric Kruger was killed in the attack.

        3119. The weapon used to kill Eric Kruger was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3120. Plaintiff Lawrence Kruger is a citizen of the United States and domiciled in the

State of Texas. He is the father of Eric Kruger.

        3121. Plaintiff Lawrence Kruger brings an action individually and on behalf of the Estate

of Eric Kruger, as its legal representative, for his death and any suffering and/or economic loss

he/his Estate sustained as a result of the attack.

        3122. Plaintiff Carol Kruger is a citizen of the United States and domiciled in the State of

Missouri. She is the mother of Eric Kruger.



                                                     510
       3123. Plaintiff C.K., a minor represented by his conservator, Lawrence Kruger, is a citizen

of the United States and domiciled in the State of Colorado. He is the son of Eric Kruger.

       3124. Plaintiff E.K., a minor represented by her conservator, Lawrence Kruger, is a

citizen of the United States and domiciled in the State of Colorado. She is the daughter of Eric

Kruger.

       3125. Plaintiff Douglas Kruger is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Eric Kruger.

       3126. Plaintiff Kristy Kruger is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Eric Kruger.

       3127. As a result of the attack, and the death of Eric Kruger, Plaintiffs Lawrence Kruger,

Carol Kruger, C.K., E.K., Douglas Kruger and Kristy Kruger have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/father’s/brother’s society,

companionship, comfort, advice and counsel.

The Finken Family

       3128. Paul Finken was a citizen of the United States and domiciled in the State of Iowa

when he was killed in Iraq.

       3129. On November 2, 2006, Paul Finken, aged 40, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3130. Paul Finken was killed in the attack.

       3131. The weapon used to kill Paul Finken was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                   511
       3132. Plaintiff Jackie Farrar-Finken is a citizen of the United States and domiciled in the

State of Virginia. She is the widow of Paul Finken.

       3133. Plaintiff Jackie Farrar-Finken brings an action individually and on behalf of the

Estate of Paul Finken, as its legal representative.

       3134. Plaintiff Emilie Finken is a citizen of the United States and domiciled in the State

of Virginia. She is the daughter of Paul Finken.

       3135. Plaintiff C.F., a minor represented by her legal guardian, Jackie Farrar-Finken, is a

citizen of the United States and domiciled in the State of Virginia. She is the daughter of Paul

Finken.

       3136. Plaintiff J.F., a minor represented by her legal guardian, Jackie Farrar-Finken, is a

citizen of the United States and domiciled in the State of Virginia. She is the daughter of Paul

Finken.

       3137. Plaintiff Stephen Finken is a citizen of the United States and domiciled in the State

of Iowa. He is the brother of Paul Finken.

       3138. Plaintiff Alan Finken is a citizen of the United States and domiciled in the State of

Colorado. He is the brother of Paul Finken.

       3139. Plaintiff Richard Finken is a citizen of the United States and domiciled in the State

of Iowa. He is the brother of Paul Finken.

       3140. Plaintiff David Finken is a citizen of the United States and domiciled in the State

of Iowa. He is the brother of Paul Finken.

       3141. Plaintiff Mark Finken is a citizen of the United States and domiciled in the State of

Iowa. He is the brother of Paul Finken.




                                                      512
       3142. Plaintiff Peter Finken is a citizen of the United States and domiciled in the State of

Connecticut. He is the brother of Paul Finken.

       3143. Plaintiff Jean Pruitt is a citizen of the United States and domiciled in the State of

Iowa. She is the sister of Paul Finken.

       3144. Plaintiff Joan Henscheid is a citizen of the United States and domiciled in the State

of Iowa. She is the sister of Paul Finken.

       3145. As a result of the attack, and the death of Paul Finken, Plaintiffs Jackie Farrar-

Finken, Emilie Finken, C.F., J.F., Stephen Finken, Alan Finken, Richard Finken, David Finken,

Mark Finken, Peter Finken, Jean Pruitt and Joan Henscheid have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s/brother’s

society, companionship, comfort, advice and counsel.

       76.     THE NOVEMBER 9, 2006 ATTACK – BAGHDAD

The McCoy Family

       3146. Gregory McCoy was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       3147. On November 2, 2006, Gregory McCoy, aged 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3148. Gregory McCoy was killed in the attack.

       3149. The weapon used to kill Gregory McCoy was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3150. Plaintiff Lori Ann McCoy is a citizen of the United States and domiciled in the

State of Colorado. She is the widow of Gregory McCoy.



                                                   513
        3151. Plaintiff Lori Ann McCoy brings an action individually and on behalf of the Estate

of Gregory McCoy, as its legal representative.

        3152. Plaintiff Logan McCoy is a citizen of the United States and domiciled in the State

of Colorado. He is the son of Gregory McCoy.

        3153. Plaintiff T.M., a minor represented by his legal guardian, Lori Ann McCoy, is a

citizen of the United States and domiciled in the State of Colorado. He is the son of Gregory

McCoy.

        3154. As a result of the attack, and the death of Gregory McCoy, Lori Ann McCoy, Logan

McCoy and T.M. have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Cox Family

        3155. Plaintiff Glenn Michael Cox is a citizen of the United States and domiciled in the

State of Florida.

        3156. On November 9, 2006, Glenn Michael Cox, then 45, was serving as a civilian

contractor for DynCorp International in Iraq when an EFP emplaced by Special Groups detonated

near the vehicle in which he was traveling in Baghdad.

        3157. The weapon used to injure Glenn Michael Cox was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        3158. As a result of the attack, Mr. Cox received multiple shrapnel injuries to his right

side.




                                                  514
       3159. Mr. Cox’s right ulna was shattered, as were most of the bones in his right hand. As

a result, Mr. Cox has an artificial knuckle in his right hand. Shrapnel severed a nerve in his right

forearm, and he still has a large amount of scarring on his arm and hand.

       3160. Mr. Cox also suffers from hearing loss as a result of the attack.

       3161. As a result of the attack, and the injuries he suffered, Plaintiff Glenn Michael Cox

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       77.     THE NOVEMBER 13, 2006 ATTACK – BAGHDAD

The Kim Family

       3162. Jang Ho Kim was domiciled in the State of California when he was killed in Iraq.

He became a citizen of the United States posthumously.

       3163. On November 13, 2006, Jang Ho Kim, aged 20, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3164. Jang Ho Kim was killed in the attack.

       3165. The weapon used to kill Jang Ho Kim was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3166. Plaintiff Sangsoon Kim is a citizen of the United States and domiciled in the State

of California. She is the mother of Jang Ho Kim.

       3167. Plaintiff Seop (Steve) Kim is a citizen of the United States and domiciled in the

State of California. He is the father of Jang Ho Kim.

       3168. Plaintiff Seop (Steve) Kim brings an action individually and on behalf of the Estate

of Jang Ho Kim, as its legal representative.




                                                   515
       3169. Plaintiff Michelle Kim is a citizen of the United States and domiciled in the State

of California. She is the sister of Jang Ho Kim.

       3170. As a result of the attack, and the death of Jang Ho Kim, Plaintiffs Sangsoon Kim,

Seop (Steve) Kim and Michelle Kim have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

The Lamb Family

       3171. Plaintiff Kurtiss Lamb is a citizen of the United States and domiciled in the State

of Tennessee.

       3172. On November 13, 2006, Kurtiss Lamb, then 24, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3173. The weapon used to injure Kurtiss Lamb was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3174. As a result of the blast, Kurtiss Lamb suffered partial paralysis to his arm and

bulging disks in his lumbar spine. Mr. Lamb was also diagnosed with a TBI.

       3175. As a result of the attack, and the injuries he suffered, Plaintiff Kurtiss Lamb has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       78.      THE NOVEMBER 16, 2006 ATTACK – BASRA

The Coté Family

       3176. Jonathon M. Coté was a citizen of the United States and domiciled in the State of

New York when he was kidnapped and killed in Iraq.




                                                   516
       3177. On November 16, 2006, Jonathon Coté was serving as a civilian contractor for

Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and ultimately

murdered by JAM Special Groups.

       3178. Mr. Coté’s remains were mutilated after he was executed. On April 23, 2008, the

FBI announced that it had identified the remains of Mr. Coté – which were recovered four days

prior – and made arrangements to return Mr. Coté’s remains to his family.

       3179. Jonathon M. Coté was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       3180. Plaintiff Francis L. Coté is a citizen of the United States and domiciled in the State

of New York. He is the father of Jonathon Coté.

       3181. Plaintiff Nancy Coté is a citizen of the United States and domiciled in the State of

New York. She is the stepmother of Jonathon Coté.

       3182. Plaintiff Christopher Coté is a citizen of the United States and domiciled in the State

of New York. He is the brother of Jonathon Coté.

       3183. Plaintiff Samantha Dunford is a citizen of the United States and domiciled in the

State of New York. She is the stepsister of Jonathon Coté.

       3184. Plaintiff Maximillian Shroyer is a citizen of the United States and domiciled in the

State of Ohio. He is the stepbrother of Jonathon Coté.

       3185. As a result of the November 16, 2006 attack, and the subsequent kidnapping and

execution of Jonathon Coté, Plaintiffs Francis L. Coté, Nancy Coté, Christopher Coté, Samantha

Dunford and Maxilillian Shroyer have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.



                                                   517
The Johnson-Reuben Family

       3186. Paul Johnson-Reuben was a citizen of the United States and domiciled in the State

of Minnesota when he was kidnapped and killed in Iraq.

       3187. On November 16, 2006, Paul Johnson-Reuben was serving as a civilian contractor

for Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and

ultimately murdered by JAM Special Groups.

       3188. Mr. Johnson-Reuben’s remains were mutilated after he was executed. In April

2008, Mr. Johnson-Reuben’s remains were returned to his family.

       3189. Paul Johnson-Reuben was killed in the attack perpetrated by Hezbollah-trained

JAM Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       3190. Plaintiff Casey Reuben is a citizen of the United States and domiciled in the State

of Minnesota. She is the daughter of Paul Johnson-Reuben.

       3191. Plaintiff Bree Reuben is a citizen of the United States and domiciled in the State of

Minnesota. She is the daughter of Paul Johnson-Reuben.

       3192. Plaintiff Patrick Reuben is a citizen of the United States and domiciled in the State

of Wisconsin. He is the twin brother of Paul Johnson-Reuben.

       3193. As a result of the attack, and the death of Paul Johnson-Reuben, Plaintiffs Casey

Reuben, Bree Reuben and Patrick Reuben have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their father’s/brother’s society, companionship, comfort,

advice and counsel.

The Munns Family

       3194. Joshua Munns was a citizen of the United States and domiciled in the State of

California when he was kidnapped and killed in Iraq.



                                                   518
       3195. On November 16, 2006, Joshua Munns was serving as a civilian contractor for

Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and ultimately

murdered by JAM Special Groups.

       3196. Mr. Munn’s remains were mutilated after he was executed. In April 2008, Mr.

Munn’s remains were returned to his family.

       3197. Joshua Munns was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       3198. Plaintiff Jackie Stewart is a citizen of the United States and domiciled in the State

of California. She is the mother of Joshua Munns.

       3199. Plaintiff Mark Munns is a citizen of the United States and domiciled in the State of

California. He is the father of Joshua Munns.

       3200. Plaintiff Crista Munns is a citizen of the United States and domiciled in the State

of California. She is the stepmother of Joshua Munns.

       3201. As a result of the attack, and the death of Joshua Munns, Plaintiffs Jackie Stewart,

Mark Munns and Crista Munns have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

The Young Family

       3202. John Young was a citizen of the United States and domiciled in the State of

Missouri when he was kidnapped and killed in Iraq.

       3203. On November 16, 2006, John Young, aged 44, was serving as a civilian contractor

for Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and

ultimately murdered by JAM Special Groups.




                                                    519
       3204. Mr. Young’s remains were mutilated after he was executed. In March 2008, Mr.

Young’s remains were returned to his family.

       3205. John Young was killed in the attack perpetrated by Hezbollah-trained JAM Special

Groups under the control and direction of the IRGC-QF and Hezbollah.

       3206. Plaintiff Sharon DeBrabander is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of John Young.

       3207. Plaintiff Dennis DeBrabander is a citizen of the United States and domiciled in the

State of Arizona. He is the stepfather of John Young.

       3208. Plaintiff Nicole DeBrabander is a citizen of the United States and domiciled in the

State of Arizona. She is the sister of John Young.

       3209. Plaintiff Joella Pratt is a citizen of the United States and domiciled in the State of

Missouri. She is the sister of John Young.

       3210. As a result of the attack, and the death of John Young, Plaintiffs Sharon

DeBrabander, Dennis DeBrabander, Nicole DeBrabander and Joella Pratt have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       79.     THE NOVEMBER 26, 2006 ATTACK – BAGHDAD

The Fraser Family

       3211. David M. Fraser was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       3212. On November 26, 2006, David M. Fraser, aged 25, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3213. David M. Fraser was killed in the attack.



                                                     520
       3214. The weapon used to kill David M. Fraser was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3215. Plaintiff Helen Fraser is a citizen of the United States and domiciled in the State of

Texas. She is the mother of David M. Fraser.

       3216. Plaintiff Richard Fraser is a citizen of the United States and domiciled in the State

of Texas. He is the father of David M. Fraser.

       3217. Plaintiff Richard Fraser brings an action individually and on behalf of the Estate of

David M. Fraser, as its legal representative.

       3218. As a result of the attack, and the death of David M. Fraser, Plaintiffs Helen Fraser

and Richard Fraser have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their son’s society, companionship, comfort, advice and counsel.

       80.     THE DECEMBER 3, 2006 ATTACK – BAGHDAD

The English Family

       3219. Shawn L. English was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

       3220. On December 3, 2006, Shawn L. English, aged 35, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3221. Shawn L. English was killed in the attack.

       3222. The weapon used to kill Shawn L. English was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3223. Plaintiff Tricia English is a citizen of the United States and domiciled in the State



                                                   521
of Ohio. She is the widow of Shawn L. English.

       3224. Plaintiff Nathan English is a citizen of the United States and domiciled in the State

of Ohio. He is the son of Shawn L. English.

       3225. Plaintiff N.C.E., a minor represented by his legal guardian Tricia English, is a

citizen of the United States and domiciled in the State of Ohio. He is the son of Shawn L. English.

       3226. Plaintiff A.S.E., a minor represented by his legal guardian Tricia English, is a

citizen of the United States and domiciled in the State of Ohio. He is the son of Shawn L. English.

       3227. Todd Daily is a citizen of the United States and domiciled in the State of Ohio. He

brings an action on behalf of the Estate of Shawn L. English, as its legal representative.

       3228. As a result of the attack, and the death of Shawn L. English, Plaintiffs Tricia

English, Nathan English, N.C.E. and A.S.E. have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

The Starkey Family

       3229. Plaintiff Joshua Starkey is a citizen of the United States and domiciled in the State

of Georgia.

       3230. On December 3, 2006, Joshua Starkey, then 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3231. The weapon used to injure Joshua Starkey was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3232. As a result of the attack, shrapnel impacted Joshua Starkey’s body on his right

shoulder and right side of his face. He also sustained burns to his face and shoulder.



                                                    522
       3233. Joshua Starkey has been diagnosed with PTSD. He has sought counseling and has

been prescribed medication to address related issues.

       3234. As a result of the attack, and the injuries he suffered, Plaintiff Joshua Starkey has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3235. Plaintiff Joshua Starkey was discharged from the U.S. military on January 1, 2019.

       81.     THE DECEMBER 4, 2006 ATTACK – BAGHDAD

The Hinson Family

       3236. Plaintiff Brent Hinson is a citizen of the United States and domiciled in the State of

Florida.

       3237. On December 4, 2006, Brent Hinson, then 19, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3238. The weapon used to injure Brent Hinson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3239. As a result of the attack, Brent Hinson suffered shrapnel injuries and was unable to

walk for two weeks following the attack. He also required physical therapy.

       3240. As a result of the attack, and the injuries he suffered, Plaintiff Brent Hinson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3241. Plaintiff William Hinson is a citizen of the United States and domiciled in the State

of Florida. He is the father of Brent Hinson.

       3242. Plaintiff Fran Hinson is a citizen of the United States and domiciled in the State of

Florida. She is the mother of Brent Hinson.




                                                   523
       3243. Plaintiff Hilary Westerberg is a citizen of the United States and domiciled in the

State of New Hampshire. She is the sister of Brent Hinson.

       3244. As a result of the attack, and the injuries suffered by Brent Hinson, Plaintiffs

William Hinson, Fran Hinson and Hilary Westerberg have experienced severe mental anguish, and

extreme emotional pain and suffering.

       82.     THE DECEMBER 10, 2006 ATTACK – BAGHDAD

The Gibson Family

       3245. Brennan C. Gibson was a citizen of the United States and domiciled in the State of

Oregon when he was killed in Iraq.

       3246. On December 10, 2006, Brennan C. Gibson aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3247. Brennan C. Gibson was killed in the attack.

       3248. The weapon used to kill Brennan C. Gibson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3249. Plaintiff Linda Gibson is a citizen of the United States and domiciled in the State

of Oregon. She is the mother of Brennan C. Gibson.

       3250. Plaintiff John Gibson is a citizen of the United States and domiciled in the State of

Oregon. He is the stepfather of Brennan C. Gibson.

       3251. Plaintiff Stephanie Gibson Webster is a citizen of the United States and domiciled

in the State of Oregon. She is the stepsister of Brennan C. Gibson.

       3252. Plaintiff Sean Elliott is a citizen of the United States and domiciled in the State of

Oregon. He is the brother of Brennan C. Gibson.



                                                   524
       3253. Plaintiff Travis Gibson is a citizen of the United States and domiciled in the State

of Oregon. He is the brother of Brennan C. Gibson.

       3254. As a result of the attack, and the death of Brennan C. Gibson, Plaintiffs Linda

Gibson, John Gibson, Stephanie Gibson Webster, Sean Elliott and Travis Gibson have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       83.     THE DECEMBER 20, 2006 ATTACK – BAGHDAD

The Little Family

       3255. Plaintiff William Ronald Little is a citizen of the United States and domiciled in the

State of Florida.

       3256. On December 20, 2006, William Ronald Little, then 43, a former soldier in the U.S.

military, was serving as a civilian contractor in Iraq when an EFP emplaced by Special Groups

detonated near his vehicle.

       3257. Mr. Little was injured in the attack.

       3258. The weapon used to injure Mr. Little was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3259. As a result of the attack, Mr. Little sustained shrapnel to his right eye socket

necessitating the placement of a metal plate under his right eye. Shrapnel also impacted the right

side of his face and his arm.

       3260. He lost a portion of muscle tissue in his back and shoulder area, and part of his right

triceps muscle was detached. He no longer has full range of motion in his right arm.




                                                     525
       3261. He sustained nerve damage to his right cheek, sinus area, and his upper lip. He has

undergone rhinoplasty and other procedures to address the injuries to these areas.

       3262. As a result of the attack, and the injuries he suffered, Plaintiff William Ronald Little

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3263. Plaintiff Brenda Little is a citizen of the United States and domiciled in the State of

Florida. She is the wife of William Ronald Little.

       3264. Plaintiff Kira Sikes is a citizen of the United States and domiciled in the State of

Florida. She is the daughter of William Ronald Little and Brenda Little.

       3265. Plaintiff William Ronald Little, Jr. is a citizen of the United States and domiciled

in the State of Florida. He is the son of William Ronald Little and Brenda Little.

       3266. Brenda Little brings an action individually and on behalf of William Ronald Little,

Jr. as his power of attorney.

       3267. As a result of the attack, and the injuries William Ronald Little has suffered,

Plaintiffs Brenda Little, Kira Sikes and William Ronald Little, Jr. have experienced severe mental

anguish, and extreme emotional pain and suffering.

The Denman Family

       3268. Plaintiff Joshua Denman is a citizen of the United States and domiciled in the State

of Florida.

       3269. On December 20, 2008, Joshua Denman, then 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3270. Joshua Denman was injured in the attack.




                                                     526
       3271. The weapon used to injure Joshua Denman was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3272. As a result of the attack, Plaintiff Joshua Denman sustained shrapnel in his right

arm and right hand. He has undergone surgery and procedures to address the removal of shrapnel

and scar tissue.

       3273. As a result of the attack, and the injuries he suffered, Plaintiff Joshua Denman has

experienced physical and mental anguish and extreme emotional pain and suffering.

       3274. Plaintiff Joshua Denman was discharged from the U.S. military on January 1, 2019.

       84.     THE DECEMBER 22, 2006 ATTACK – BAGHDAD

The Nantz Family

       3275. Plaintiff Randolph Delbert Nantz is a citizen of the United States and domiciled in

the State of Texas.

       3276. On December 22, 2006, Randolph Delbert Nantz, then 38, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3277. The weapon used to injure Randolph Delbert Nantz was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3278. As a result of the blast, Randolph Delbert Nantz suffered serious injuries, including

nerve damage, burns on 23% of his body, and the amputation of his left leg below the knee.

       3279. As a result of the attack, and the injuries he suffered, Plaintiff Randolph Delbert

Nantz has experienced severe physical and mental anguish and extreme emotional pain and

suffering.


                                                  527
        3280. Plaintiff Joshua Ryan Nantz is a citizen of the United States and domiciled in the

State of Texas. He is the son of Randolph Delbert Nantz.

        3281. As a result of the attack, and the injuries suffered by Randolph Delbert Nantz,

Plaintiff Joshua Ryan Nantz has experienced severe mental anguish, and extreme emotional pain

and suffering.

        3282. Plaintiff Randolph Nantz was discharged from the U.S. military on November 4,

2012.

        85.      THE DECEMBER 27, 2006 ATTACK – BAGHDAD

The McCormick Family

        3283. Clinton McCormick was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

        3284. On December 27, 2006, Clinton McCormick, aged 20, was serving in the United

States military in Iraq when an IED emplaced by JAM Special Groups detonated near his vehicle.

        3285. Clinton McCormick was killed in the attack.

        3286. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

        3287. Plaintiff Lori Ann McCormick is a citizen of the United States and domiciled in the

State of Florida. She is the mother of Clinton McCormick.

        3288. Plaintiff Lori Ann McCormick brings an action individually and on behalf of the

Estate of Clinton McCormick, as its legal representative.

        3289. As a result of the attack, and the death of Clinton McCormick, Lori Ann

McCormick has experienced severe mental anguish, extreme emotional pain and suffering, and

loss of her son’s society, companionship, comfort, advice and counsel.



                                                  528
       86.    THE DECEMBER 30, 2006 ATTACK – BAGHDAD

The Sullivan Family

       3290. John M. Sullivan was a citizen of the United States and domiciled in the State of

Tennessee when he was killed in Iraq.

       3291. On December 30, 2006, John M. Sullivan, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3292. John M. Sullivan was killed in the attack.

       3293. The weapon used to kill John M. Sullivan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3294. Plaintiff Deborah Beavers is a citizen of the United States and domiciled in the

State of Tennessee. She is the mother of John M. Sullivan.

       3295. As a result of the attack, and the death of John M. Sullivan, Plaintiff Deborah

Beavers has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

       87.    THE DECEMBER 31, 2006 ATTACK – BAGHDAD

The Blohm Family

       3296. Alan R. Blohm was a citizen of the United States and domiciled in the State of

Alaska when he was killed in Iraq.

       3297. On December 31, 2006, Alan R. Blohm, aged 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3298. Alan R. Blohm was killed in the attack.

       3299. The weapon used to kill Alan R. Blohm was a Hezbollah-designed and Iranian-



                                                  529
manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3300. Plaintiff Denise Vennix is a citizen of the United States and domiciled in the State

of Michigan. She is the mother of Alan R. Blohm.

        3301. Plaintiff Denise Vennix brings an action individually and on behalf of the Estate of

Alan R. Blohm, as its legal representative, for his death and any suffering and/or economic loss

he/his Estate sustained as a result of the attack.

        3302. Chris Blohm was a citizen of the United States at the time of the death of Alan R.

Blohm. He was the father of Alan R. Blohm. He died on May 4, 2017.

        3303. Plaintiff Jeremy Blohm is a citizen of the United States and domiciled in the State

of Michigan. He is the brother of Alan R. Blohm.

        3304. Plaintiff Jeremy Blohm brings an action individually and on behalf of the Estate of

Chris Blohm, as its legal representative.

        3305. Plaintiff Kiana Blohm is a citizen of the United States and domiciled in the State of

Michigan. She is the sister of Alan R. Blohm.

        3306. As a result of the attack, and the death of Alan R. Blohm, the late Chris Blohm

experienced, and Plaintiffs Denise Vennix, Jeremy Blohm and Kiana Blohm have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

        88.     THE DECEMBER 31, 2006 ATTACK – BAQUBAH

The Smith Family

        3307. Richard Smith was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.



                                                     530
       3308. On December 31, 2006, Richard Smith, aged 20, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3309. Richard Smith was killed in the attack.

       3310. The weapon used to kill Richard Smith was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3311. Plaintiff James Smith is a citizen of the United States and domiciled in the State of

Texas. He is the father of Richard Smith.

       3312. Plaintiff Megan Mauk is a citizen of the United States and domiciled in the State of

Texas. She is the sister of Richard Smith.

       3313. As a result of the attack, and the death of Richard Smith, Plaintiffs James Smith

and Megan Mauk have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

       89.     THE JANUARY 14, 2007 ATTACK – BAGHDAD

The Vaccaro Family

       3314. Plaintiff Robert Vaccaro is a citizen of the United States and domiciled in the State

of Rhode Island.

       3315. On January 14, 2007, Robert Vaccaro, then 23, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Baghdad.

       3316. The weapon used to injure Robert Vaccaro was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                  531
        3317. Mr. Vaccaro was in a coma for three weeks following the attack and endured

several surgeries.

        3318. As a result of the attack, Mr. Vaccaro was diagnosed with a TBI, which caused him

to suffer from seizures.

        3319. Mr. Vaccaro has had speech therapy, occupational therapy, and physical therapy to

treat his injuries.

        3320. He has also been diagnosed with PTSD.

        3321. Mr. Vaccaro has been prescribed medication to treat his injuries.

        3322. As a result of the attack, and the injuries he suffered, Plaintiff Robert Vaccaro has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        90.      THE JANUARY 18, 2007 ATTACK – BAGHDAD

The Rechenmacher Family

        3323. William Joshua Rechenmacher was a citizen of the United States and domiciled in

the State of Florida when he was killed in Iraq.

        3324. On January 18, 2007, William Joshua Rechenmacher, aged 24, was serving in the

U.S. military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        3325. William Joshua Rechenmacher was killed in the attack.

        3326. The weapon used to kill William Joshua Rechenmacher was a Hezbollah-designed

and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their

direction, using specialized training and components supplied by Hezbollah and the IRGC.

        3327. Plaintiff Joanne Gutcher is a citizen of the United States and domiciled in the State

of Florida. She is the mother of William Joshua Rechenmacher.

        3328. As a result of the attack, and the death of William Joshua Rechenmacher, Plaintiff



                                                   532
Joanne Gutcher has experienced severe mental anguish, extreme emotional pain and suffering, and

loss of her son’s society, companionship, comfort, advice and counsel.

        91.    THE JANUARY 20, 2007 ATTACK – KARBALA

        3329. In the early evening of January 20, 2007, Iran launched a coordinated terrorist

attack against the Provincial Joint Coordination Center (“PJCC”) in Karbala, about thirty miles

south of Baghdad.

        3330. The attack on the PJCC was largely planned by Hezbollah, under the direction of

Ali Mussa Daqduq, and carried out by Hezbollah agents and AAH operatives led by Qais al-

Khazali.

        3331. Just after nightfall, a five-car convoy of black GMC Suburban sport-utility vehicles

(“SUVs”) – the type frequently used by the U.S. government in Iraq – made its way through three

checkpoints on the access road approaching the PJCC.

        3332. The vehicles contained at least a dozen AAH operatives dressed in U.S. military-

style fatigues, carrying American-type weapons.

        3333. After they entered the PJCC compound, the five vehicles split up, with some

parking in front, and others waiting at the Iraqi Police checkpoints along the southern approach to

the PJCC compound.

        3334. After exiting their vehicles, the AAH terrorists greeted in fluent English the two

U.S. soldiers guarding the PJCC’s western entrance before launching a surprise attack.

        3335. The AAH operatives shot and wounded the two U.S. soldiers outside the PJCC’s

main building and opened fire on the PJCC compound with automatic rifles, while two small teams

quickly moved inside the main building and assaulted the Communications Room with small arms

fire.



                                                   533
       3336. One U.S. soldier, Johnathon M. Millican, fell on a grenade that was thrown into the

Communications Room, while other soldiers prevented the attackers from overrunning their

position.

       3337. Although Mr. Millican was killed, and several other U.S. soldiers injured, his

selfless act provided his fellow soldiers in the PJCC’s main building a few extra moments to

recover and begin returning fire.

       3338. For his act of bravery, Johnathon M. Millican was posthumously awarded the Silver

Star medal by the U.S. Army.

       3339. At the same time that AAH terrorists were attacking the PJCC’s main building,

other AAH operatives conducted a coordinated attack on the compound’s barracks and back gate,

before abducting four U.S. soldiers (the two wounded soldiers and two officers from inside the

main building) and fleeing the compound.

       3340. Five of the AAH getaway vehicles drove east, crossing the Euphrates River and

then turned north. Three others departed in the opposite direction to confuse any pursuing forces.

       3341. After over an hour of travel on the main roads, the five SUVs were stopped at a

checkpoint in Mahawil, after U.S. forces put out a radio alert regarding the abducted soldiers.

       3342. The AAH terrorists then abandoned the main road for back roads, and the Iraqi

Police and Iraqi Army forces at the Mahawil checkpoint gave chase.

       3343. Realizing the likelihood of escaping with their captives was low, and darkness

making back road navigation all but impossible, the AAH operatives murdered the four Americans

they had just kidnapped and abandoned their bodies and the vehicles near the town of Mahawil.

Three of the four Americans died at the scene.

       3344. Only one of the four abducted U.S. soldiers, Brian S. Freeman, was still alive when



                                                   534
rescuers reached the scene. Two of the soldiers were found in the back of one of the SUVs,

handcuffed together and shot dead. A third soldier was found dead on the ground, near the

abandoned vehicles. Mr. Freeman had also been shot in the head and died on the way to the

hospital.

       3345. The terrorist group that planned and executed the PJCC attack, AAH, was trained

and armed by Iran’s IRGC with Hezbollah’s assistance.

       3346. On March 20, 2007, two months after the attack was perpetrated, Hezbollah

operative Ali Mussa Daqduq and AAH leader Qais al-Khazali and his brother Laith al-Khazali

were captured by Coalition Forces in southern Iraq.

       3347. The United States government charged them with responsibility for the Karbala

PJCC attack.

       3348. Documents captured with Qais al-Khazali showed that the IRGC-QF had gathered

detailed information on “soldiers’ activities, shift changes and defenses” at the PJCC “and this

information was shared with the attackers.”

       3349. A 22-page memorandum found with Daqduq “detailed the planning, preparation,

approval process and conduct of the [Karbala] operation,” among others. Other documents

discussed tactics to attack Iraqi and Coalition Forces.

       3350. Daqduq also had a personal journal that noted his having met with Special Groups

members who were targeting other Iraqis and Coalition Forces in the Diyala province using IEDs,

as well as small-arms fire.

       3351. According to U.S. military officials, both Daqduq and Qais al-Khazali admitted that

senior leadership within the IRGC-QF knew of and helped plan the Karbala attack.

       3352. It was later reported that U.S. spy satellites spotted a full-scale mockup of the



                                                    535
Karbala PJCC at the IRGC-QF Farj Garrison in the city of Ahwaz, Iran.

          3353. Analysis of the satellite imagery indicated that the IRGC had duplicated the PJCC’s

layout to specifically train the AAH operatives for the attack.

          3354. The terror attack on the PJCC was commanded by Azhar al-Dulaymi. He was

trained by Hezbollah operatives, including Daqduq, near the city of Qom, Iran, where he and his

AAH operatives trained to execute military-style, precision kidnappings.

          3355. Although al-Dulaymi commanded the attack, Daqduq, a longtime Hezbollah

commander, masterminded it, authorized it and directed its execution down to the minor details.

          3356. Daqduq advised AAH commanders al-Dulaymi and Qais al-Khazali and served as

a liaison between the IRGC-QF and Qais al-Khazali, who along with Laith al-Khazali oversaw the

attack.

          3357. The U.S. Department of the Treasury’s November 19, 2012 press release

announcing Daqduq’s designation as an SDGT stated, in part:

                 Daqduq is a senior Hezbollah commander responsible for numerous attacks
                 against Coalition Forces in Iraq, including planning an attack on the Karbala
                 Joint Provincial Coordination Center (JPCC) [sic] on January 20, 2007,
                 which resulted in the deaths of five U.S. soldiers.

          3358. Daqduq is Lebanese-born and served in Hezbollah for twenty-four years prior to

the attack on the Karbala PJCC.

          3359. Daqduq served as a bodyguard for Hezbollah leader Hassan Nasrallah and also led

Hezbollah operations in large areas of Lebanon.

          3360. According to the U.S. government, Daqduq “was in Iraq working as a surrogate for

Iranian Revolutionary Guards Corps Quds Force operatives involved with special groups.”

          3361. In 2005, Daqduq was directed by senior Lebanese Hezbollah leadership to go to

Iran and work with the IRGC-QF to train Iran’s proxies in Iraq.

                                                     536
       3362. According to the U.S. government: “In May 2006, [Daqduq] traveled to Tehran

with Yussef Hashim, a fellow Lebanese Hezbollah and head of their operations in Iraq. There they

met with the commander and deputy commander of the Iranian Quds Force special external

operations.”

       3363. Daqduq was ordered to go to Iraq to report on the training and operations of the

Iraqi Special Groups.

       3364. In the year prior to his capture in 2007, Daqduq made four trips to Iraq, where he

monitored and reported on the training and arming of the Special Groups in mortars and rockets,

manufacturing and employment of IEDs, and kidnapping operations.

       3365. Most significantly, Daqduq was tasked with organizing the Special Groups in ways

that mirrored the way Hezbollah was organized in Lebanon.

       3366. Daqduq also helped the IRGC train Iraqis at multiple sites in Iran.

       3367. Using training groups of approximately twenty to sixty Iraqis at a time, Daqduq

instructed his trainees on how to use EFPs, mortars and rockets, as well as intelligence, sniper and

kidnapping operations.

       3368. The IRGC then provided operational, intelligence and logistical support to insert

the terrorist trainees back into various Iraqi cities where they rejoined their respective Special

Groups.

       3369. The IRGC also supplied the Special Groups with weapons and a funding stream

ranging from an estimated $750,000 to $3 million per month.

       3370. On April 26, 2007, the Commander of the Multi-National Force – Iraq, Gen. David

Petraeus, gave a briefing in which he stated:

               The Iranian involvement has really become much clearer to us and brought
               into much more focus during the interrogation of the members -- the heads

                                                   537
               of the Khazali network and some of the key members of that network that
               have been in detention now for a month or more. This is the head of the
               secret cell network, the extremist secret cells. They were provided
               substantial funding, training on Iranian soil, advanced explosive munitions
               and technologies as well as run of the mill arms and ammunition, in some
               cases advice and in some cases even a degree of direction. When we
               captured these individuals -- the initial capture, and then there have been a
               number of others since then -- we discovered, for example, a 22-page
               memorandum on a computer that detailed the planning, preparation,
               approval process and conduct of the operation that resulted in five of our
               soldiers being killed in Karbala. It also detailed -- there are numerous
               documents which detailed a number of different attacks on coalition forces,
               and our sense is that these records were kept so that they could be handed
               in to whoever it is that is financing them. And there’s no question, again,
               that Iranian financing is taking place through the Quds force of the Iranian
               Republican Guards Corps.

       3371. The Americans killed during the Karbala attack included Brian S. Freeman,

Johnathan B. Chism, Shawn P. Falter, Johnathon M. Millican and Jacob Fritz. The Americans

injured during the Karbala attack included Billy Wallace, Evan Kirby, Johnny Washburn and

Marvin Thornsberry.

The Freeman Family

       3372. Brian S. Freeman was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       3373. Plaintiff Charlotte Freeman is a citizen of the United States and domiciled in the

State of California. She is the widow of Brian S. Freeman.

       3374. Plaintiff Charlotte Freeman brings an action individually and on behalf of the Estate

of Brian S. Freeman as its legal representative.

       3375. Plaintiff G.F., a minor represented by his legal guardian Charlotte Freeman, is a

citizen of the United States and domiciled in the State of California. He is the son of Brian S.

Freeman.

       3376. Plaintiff I.F., a minor represented by her legal guardian Charlotte Freeman, is a

                                                   538
citizen of the United States and domiciled in the State of California. She is the daughter of Brian

S. Freeman.

       3377. Plaintiff Kathleen Snyder is a citizen of the United States and domiciled in the State

of Utah. She is the mother of Brian S. Freeman.

       3378. Plaintiff Albert Snyder is a citizen of the United States and domiciled in the State

of Utah. He is the stepfather of Brian S. Freeman.

       3379. Plaintiff Randolph Freeman is a citizen of the United States and domiciled in the

State of California. He is the father of Brian S. Freeman.

       3380. Plaintiff Kathaleen Freeman is a citizen of the United States and domiciled in the

State of California. She is the stepmother of Brian S. Freeman.

       3381. Plaintiff Richard Lee is a citizen of the United States and domiciled in the State of

California. He is the stepbrother of Brian S. Freeman.

       3382. As a result of the attack, and the death of Brian S. Freeman, Plaintiffs Charlotte

Freeman, G.F., I.F., Kathleen Snyder, Albert Snyder, Randolph Freeman, Kathaleen Freeman and

Richard Lee have experienced severe mental anguish, extreme emotional pain and suffering, and

loss of their husband’s/son’s/father’s society, companionship, comfort, advice and counsel.

The Chism Family

       3383. Johnathan B. Chism was a citizen of the United States and domiciled in the State

of Louisiana when he was killed in Iraq.

       3384. Plaintiff Danny Chism is a citizen of the United States and domiciled in the State

of Louisiana. He is the father of Johnathan B. Chism.

       3385. Plaintiff Elizabeth Chism is a citizen of the United States and domiciled in the State

of Louisiana. She is the mother of Johnathan B. Chism.



                                                     539
       3386. Plaintiff Elizabeth Chism brings an action individually and on behalf of the Estate

of Johnathan B. Chism as its legal representative.

       3387. Plaintiff Vanessa Chism is a citizen of the United States and domiciled in the State

of Louisiana. She is the stepmother of Johnathan B. Chism.

       3388. Plaintiff Julie Chism is a citizen of the United States and domiciled in the State of

Louisiana. She is the sister of Johnathan B. Chism.

       3389. As a result of the attack, and the death of Johnathan B. Chism, Plaintiffs Danny

Chism, Elizabeth Chism, Vanessa Chism, and Julie Chism have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

The Falter Family

       3390. Shawn P. Falter was a citizen of the United States and domiciled in the State of

New York when he was killed in Iraq.

       3391. Plaintiff Russell J. Falter is a citizen of the United States and domiciled in the State

of New York. He is the father of Shawn P. Falter.

       3392. Plaintiff Russell J. Falter brings an action individually and on behalf of the Estate

of Shawn P. Falter, as its legal representative.

       3393. Plaintiff Linda Falter is a citizen of the United States and domiciled in the State of

New York. She is the stepmother of Shawn P. Falter.

       3394. Plaintiff Marjorie Falter is a citizen of the United States and domiciled in the State

of New York. She is the sister of Shawn P. Falter.

       3395. Plaintiff Russell C. Falter is a citizen of the United States and domiciled in the State

of New York. He is the brother of Shawn P. Falter.



                                                     540
       3396. Plaintiff John Sackett is a citizen of the United States and domiciled in the State of

North Carolina. He is the brother of Shawn P. Falter.

       3397. Plaintiff Jason Sackett is a citizen of the United States and domiciled in the State

of New York. He is the brother of Shawn P. Falter.

       3398. Plaintiff Michael Lucas is a citizen of the United States and domiciled in the State

of New York. He is the stepbrother of Shawn P. Falter.

       3399. Plaintiff Marsha Novak is a citizen of the United States and domiciled in the State

of California. She is the stepsister of Shawn P. Falter.

       3400. Plaintiff David Lucas is a citizen of the United States and domiciled in the State of

New York. He is the stepbrother of Shawn P. Falter.

       3401. Plaintiff Tim Lucas is a citizen of the United States and domiciled in the State of

New York. He is the stepbrother of Shawn P. Falter.

       3402. Plaintiff Andrew Lucas is a citizen of the United States and domiciled in the State

of Alaska. He is the stepbrother of Shawn P. Falter.

       3403. As a result of the attack, and the death of Shawn P. Falter, Plaintiffs Linda Falter,

Russell J. Falter, Marjorie Falter, Russell C. Falter, John Sackett, Jason Sackett, Michael Lucas,

Marsha Novak, David Lucas, Tim Lucas, and Andrew Lucas have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

The Millican Family

       3404. Johnathon M. Millican was a citizen of the United States and domiciled in the State

of Alaska when he was killed in Iraq.




                                                    541
        3405. Plaintiff Shannon Millican is a citizen of the United States and domiciled in the

State of Alabama. She is the widow of Johnathon M. Millican.

        3406. Plaintiff Shannon Millican brings an action individually and on behalf of the Estate

of Johnathon M. Millican, as its legal representative.

        3407. Plaintiff Paul Mitchell Millican is a citizen of the United States and domiciled in

the State of Alabama. He is the father of Johnathon M. Millican.

        3408. As a result of the attack, and the death of Johnathon M. Millican, Plaintiffs Shannon

Millican and Paul Mitchell Millican have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their husband’s/son’s society, companionship, comfort, advice and

counsel.

The Fritz Family

        3409. Jacob Fritz was a citizen of the United States and domiciled in the State of Nebraska

when he was killed in Iraq.

        3410. Plaintiff Noala Fritz is a citizen of the United States and domiciled in the State of

Nebraska. She is the mother of Jacob Fritz.

        3411. Lyle Fritz was a citizen of the United States at the time of the death of Jacob Fritz.

He was the father of Jacob Fritz. Lyle Fritz died on June 11, 2011.

        3412. Plaintiff Noala Fritz brings an action individually and on behalf of the Estate of

Lyle Fritz, as its legal representative.

        3413. Plaintiff Daniel Fritz is a citizen of the United States and domiciled in the State of

Nebraska. He is the brother of Jacob Fritz.

        3414. Plaintiff Ethan Fritz is a citizen of the United States and domiciled in the State of

Nebraska. He is the brother of Jacob Fritz.



                                                    542
       3415. As a result of the attack, and the death of Jacob Fritz, the late Lyle Fritz

experienced, and Plaintiffs Noala Fritz, Daniel Fritz, and Ethan Fritz have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

The Wallace Family

       3416. Plaintiff Billy Wallace is a citizen of the United States and domiciled in the State

of Indiana.

       3417. Mr. Wallace was wounded while helping to defend the PJCC’s main building.

       3418. He sustained serious shrapnel injuries when a grenade exploded in the doorway of

the room that he was defending.

       3419. Mr. Wallace also suffered hearing loss and tinnitus.

       3420. He suffers from PTSD, for which he has received ongoing treatment.

       3421. As a result of the attack, and the injuries he suffered, Plaintiff Billy Wallace has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3422. Plaintiff Stefanie Wallace is a citizen of the United States and domiciled in the State

of Indiana. She is the wife of Billy Wallace.

       3423. Plaintiff Austin Wallace is a citizen of the United States and domiciled in the State

of Florida. He is the son of Billy Wallace.

       3424. Plaintiff Devon Wallace is a citizen of the United States and domiciled in the State

of Indiana. He is the son of Billy Wallace.

       3425. Plaintiff C.W., a minor represented by his legal guardians Billy Wallace and

Stefanie Wallace, is a citizen of the United States and domiciled in the State of Indiana. He is the

son of Billy Wallace.



                                                   543
        3426. As a result of the attack, and the injuries Billy Wallace suffered, Plaintiffs Stefanie

Wallace, Austin Wallace, Devon Wallace and C.W. have experienced severe mental anguish and

extreme emotional pain and suffering.

        3427. Plaintiff Billy Wallace was discharged from the U.S. military on July 31, 2014.

The Kirby Family

        3428. Plaintiff Evan Kirby is a citizen of the United States and domiciled in the State of

Ohio.

        3429. Mr. Kirby was wounded during the attack on the PJCC’s barracks.

        3430. As a result of an explosion that occurred during the attack, Mr. Kirby was thrown

into the air and sustained injuries to his back and spine.

        3431. The aforementioned injuries have caused him great pain.

        3432. As a result of the attack, and the injuries he suffered, Plaintiff Evan Kirby has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        3433. Plaintiff Marcia Kirby is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Evan Kirby.

        3434. Plaintiff Steven Kirby is a citizen of the United States and domiciled in the State of

Ohio. He is the father of Evan Kirby.

        3435. As a result of the attack and the injuries Evan Kirby suffered, Plaintiffs Marcia

Kirby and Steven Kirby have experienced severe mental anguish and extreme emotional pain and

suffering.

        3436. Plaintiff Evan Kirby was discharged from the U.S. military on October 7, 2011.




                                                     544
The Washburn Family

       3437. Plaintiff Johnny Washburn is a citizen of the United States and domiciled in the

State of Wisconsin.

       3438. Mr. Washburn was wounded while helping to defend the PJCC’s main building.

       3439. He was in the same room as Johnathon M. Millican when the grenade detonated

that killed Mr. Millican.

       3440. In addition to witnessing Mr. Millican’s murder, Mr. Washburn also observed other

soldiers being killed and injured.

       3441. Mr. Washburn attempted to assist the aforementioned soldiers.

       3442. His clothing was covered in blood, causing him great distress, as he was initially

unable to determine if the blood was his own or belonged to one of the surrounding soldiers.

       3443. These images and memories of what he witnessed throughout the attack have

caused him great distress.

       3444. He has experienced sleep-related problems and headaches following the attack.

       3445. As a result of the attack, and the injuries he suffered, Plaintiff Johnny Washburn

has experienced severe mental anguish and extreme emotional pain and suffering.

       3446. Plaintiff Johnny Washburn was discharged from the U.S. military on July 25, 2019.

The Thornsberry Family

       3447. Plaintiff Marvin Thornsberry is a citizen of the United States and domiciled in the

State of Michigan.

       3448. Mr. Thornsberry was in the PJCC’s adjacent building when the attack occurred.

       3449. He has experienced survivor’s guilt following the attack.




                                                  545
       3450. Mr. Thornsberry has been prescribed medication to address issues of depression

and anxiety.

       3451. As a result of the attack, and the injuries he suffered, Plaintiff Marvin Thornsberry

has experienced severe mental anguish and extreme emotional pain and suffering.

       3452. Plaintiff Cynthia Thornsberry is a citizen of the United States and domiciled in the

State of Michigan. She is the wife of Marvin Thornsberry.

       3453. Plaintiff A.B., a minor represented by his legal guardian Cynthia Thornsberry, is a

citizen of the United States and domiciled in the State of Michigan. He is the son of Cynthia

Thornsberry and the stepson of Marvin Thornsberry.

       3454. Plaintiff M.T., a minor represented by her legal guardians Marvin Thornsberry and

Cynthia Thornsberry, is a citizen of the United States and domiciled in the State of Michigan. She

is the daughter of Marvin Thornsberry and Cynthia Thornsberry.

       3455. Plaintiff N.T., a minor represented by his legal guardians, Marvin Thornsberry and

Cynthia Thornsberry, is a citizen of the United States and domiciled in the State of Michigan. He

is the son of Marvin Thornsberry and Cynthia Thornsberry.

       3456. Plaintiff L.T., a minor represented by her legal guardians, Marvin Thornsberry and

Cynthia Thornsberry, is a citizen of the United States and domiciled in the State of Michigan. She

is the daughter of Marvin Thornsberry and Cynthia Thornsberry.

       3457. As a result of the attack and the injuries Marvin Thornsberry suffered, Plaintiffs

Cynthia Thornsberry, A.B., M.T., N.T., and L.T. have experienced severe mental anguish and

extreme emotional pain and suffering.

       3458. Plaintiff Marvin Thornsberry was discharged from the U.S. military on December

7, 2012.



                                                  546
       92.     THE JANUARY 22, 2007 ATTACK – BAGHDAD

The Stout Family

       3459. Brandon L. Stout was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       3460. On January 22, 2007, Brandon L. Stout, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3461. Brandon L. Stout was killed in the attack.

       3462. The weapon used to kill Brandon L. Stout was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3463. Plaintiff Tracy Anderson is a citizen of the United States and domiciled in the State

of Michigan. She is the mother of Brandon L. Stout.

       3464. Plaintiff Jeffrey Anderson is a citizen of the United States and domiciled in the

State of Michigan. He is the stepfather of Brandon L. Stout.

       3465. Plaintiff Adam G. Stout is a citizen of the United States and domiciled in the State

of Michigan. He is the brother of Brandon L. Stout.

       3466. Plaintiff Andrew Jeffrey Anderson is a citizen of the United States and domiciled

in the State of Michigan. He is the brother of Brandon L. Stout.

       3467. Plaintiff Elizabeth Lynn Islas is a citizen of the United States and domiciled in the

State of Michigan. She is the sister of Brandon L. Stout.

       3468. As a result of the attack, and the death of Brandon L. Stout, Plaintiffs Tracy

Anderson, Jeffrey Anderson, Adam G. Stout, Andrew Jeffrey Anderson and Elizabeth Lynn Islas




                                                   547
have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

       93.     THE JANUARY 25, 2007 ATTACK – BAGHDAD

The Fuller Family

       3469. Alexander H. Fuller was a citizen of the United States and domiciled in the State

of Massachusetts when he was killed in Iraq.

       3470. On January 25, 2007, Alexander H. Fuller, aged 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3471. Alexander H. Fuller was killed in the attack.

       3472. The weapon used to kill Alexander H. Fuller was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3473. Plaintiff Anastasia Fuller is a citizen of the United States and domiciled in the State

of Massachusetts. She is the widow of Alexander H. Fuller.

       3474. Plaintiff Anastasia Fuller brings an action individually and on behalf of the Estate

of Alexander H. Fuller, as its legal representative.

       3475. Plaintiff A.F., a minor represented by her legal guardian Anastasia Fuller, is a

citizen of the United States and domiciled in the State of Massachusetts. She is the daughter of

Alexander H. Fuller.

       3476. As a result of the attack, and the death of Alexander H. Fuller, Plaintiffs Anastasia

Fuller and A.F. have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.




                                                       548
The Balsley Family

       3477. Michael C. Balsley was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       3478. On January 25, 2007, Michael C. Balsley, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3479. Michael C. Balsley was killed in the attack.

       3480. The weapon used to kill Michael C. Balsley was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3481. Plaintiff Samantha Balsley is a citizen of the United States and domiciled in the

State of Virginia. She is the widow of Michael C. Balsley.

       3482. Plaintiff Samantha Balsley brings an action individually and on behalf of the Estate

of Michael C. Balsley, as its legal representative.

       3483. Plaintiff L.R.-W., a minor represented by his legal guardian Samantha Balsley, is a

citizen of the United States and domiciled in the State of Virginia. He is the son of Michael C.

Balsley.

       3484. As a result of the attack, and the death of Michael C. Balsley, Plaintiffs Samantha

Balsley and L.R.-W. have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/father’s society, companionship, comfort, advice and

counsel.




                                                      549
        94.     THE JANUARY 27, 2007 ATTACK – BAGHDAD

The Hobson Family

        3485. Plaintiff Heath Damon Hobson is a citizen of the United States and domiciled in

the State of Massachusetts.

        3486. On January 27, 2007, Heath Damon Hobson, then 34, was serving in the U.S.

military in Iraq.

        3487. Heath Damon Hobson was in the motor pool at Camp Travis in the U.S. Embassy

compound in Baghdad when multiple rockets were fired by Special Groups operatives at the

compound and landed in his proximity.

        3488. Heath Damon Hobson was injured in the attack perpetrated by Hezbollah-trained

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        3489. As a result of the attack, Heath Damon Hobson sustained a shrapnel-induced open

leg fracture and an arterial tear and significant blood loss. He was evacuated to a Combat Support

Hospital where he underwent an arterial graft to salvage his leg and received external fixation to

stabilize his leg. He was then flown to Balad, Iraq and then to Germany, finally arriving at Walter

Reed Army Hospital in Washington, DC to be treated for his injuries. To this day, he has a loss of

the use of his right foot and ankle, bone and soft-tissue loss, nerve damage, vascular damage,

disfigurement, and PTSD.

        3490. Mr. Hobson has received extensive medical treatment at various hospitals to

address the injuries he sustained in the attack.

        3491. As a result of the attack, and the injuries he suffered, Plaintiff Heath Damon Hobson

has experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                   550
       3492. Plaintiff Jodi Michelle Hobson is a citizen of the United States and domiciled in the

State of Massachusetts. She is the wife of Heath Damon Hobson.

       3493. Plaintiff M.D.H., a minor, represented by his legal guardian Heath Damon Hobson,

is a citizen of the United States and domiciled in the State of Massachusetts. He is the son of Heath

Damon Hobson.

       3494. As a result of the attack, and the injuries Heath Damon Hobson suffered, Plaintiffs

Jodi Michelle Hobson and M.D.H. have experienced severe mental anguish and extreme emotional

pain and suffering.

       95.     THE JANUARY 27, 2007 ATTACK – TAJI

The Garrigus Family

       3495. Mickel D. Garrigus was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       3496. On January 27, 2007, Mickel D. Garrigus, aged 24, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3497. Mickel D. Garrigus was killed in the attack.

       3498. The weapon used to kill Mickel D. Garrigus was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3499. Plaintiff Deadra Garrigus is a citizen of the United States and domiciled in the State

of Washington. She is the mother of Mickel D. Garrigus.

       3500. Plaintiff Deadra Garrigus brings an action individually and on behalf of the Estate

of Mickel D. Garrigus, as its legal representative.




                                                      551
         3501. Plaintiff David Garrigus is a citizen of the United States and domiciled in the State

of Washington. He is the stepfather of Mickel D. Garrigus.

         3502. Plaintiff Nichole Garrigus is a citizen of the United States and domiciled in the

State of Washington. She is the sister of Mickel D. Garrigus.

         3503. Plaintiff Kyla Ostenson is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Mickel D. Garrigus.

         3504. Plaintiff Matthew Garrigus is a citizen of the United States and domiciled in the

State of Washington. He is the brother of Mickel D. Garrigus.

         3505. As a result of the attack, and the death of Mickel D. Garrigus, Plaintiffs Deadra

Garrigus, David Garrigus, Nichole Garrigus, Kyla Ostenson and Matthew Garrigus have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

         96.    THE FEBRUARY 1, 2007 ATTACK – BAGHDAD

The Ryan Family

         3506. Plaintiff Shawn Ryan is a citizen of the United States and domiciled in the State of

Texas.

         3507. On February 1, 2007, Shawn Ryan was serving in the U.S. military in Iraq when an

EFP emplaced by Special Groups detonated near his vehicle.

         3508. The weapon used to injure Shawn Ryan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         3509. As a result of the attack, Mr. Ryan sustained shrapnel injuries that left him

permanently disabled.



                                                    552
       3510. As a result of the attack, and the injuries he suffered, Plaintiff Shawn Ryan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3511. Plaintiff Shawn Ryan was discharged from the U.S. military on June 27, 2012.

       97.     THE FEBRUARY 2, 2007 ATTACK – MAHMUDIYAH

The Dunn Family

       3512. Terrence Dunn was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       3513. On February 2, 2007, Terrence Dunn, aged 38, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3514. Terrence Dunn was killed in the attack.

       3515. The weapon used to kill Terrence Dunn was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3516. Plaintiff Sharon Y. Dunn Smith is a citizen of the United States and domiciled in

the State of Texas. She is the sister of Terrence Dunn.

       3517. Plaintiff Sharon Y. Dunn Smith brings an action individually and on behalf of the

Estate of Terrence Dunn, as its legal representative.

       3518. Plaintiff Dennis Dunn is a citizen of the United States and domiciled in the State of

New Mexico. He is the brother of Terrence Dunn.

       3519. As a result of the attack, and the death of Terrence Dunn, Plaintiffs Sharon Y. Dunn

Smith and Dennis Dunn have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.




                                                    553
The Landeck Family

       3520. Kevin C. Landeck was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

       3521. On February 2, 2007, Kevin C. Landeck, aged 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3522. Kevin C. Landeck was killed in the attack.

       3523. The weapon used to kill Kevin C. Landeck was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3524. Plaintiff Richard Landeck is a citizen of the United States and domiciled in the State

of Illinois. He is the father of Kevin C. Landeck.

       3525. Plaintiff Victoria Landeck is a citizen of the United States and domiciled in the

State of Illinois. She is the mother of Kevin C. Landeck.

       3526. As a result of the attack, and the death of Kevin C. Landeck, Plaintiffs Richard

Landeck and Victoria Landeck have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       98.     THE FEBRUARY 26, 2007 ATTACK – DIWANIYAH

The Beardsley Family

       3527. William J. Beardsley was a citizen of the United States and domiciled in the State

of Minnesota when he was killed in Iraq.

       3528. On February 26, 2007, William J. Beardsley, aged 25, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3529. William J. Beardsley was killed in the attack.



                                                     554
       3530. The weapon used to kill William J. Beardsley was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3531. Plaintiff Lavonna Harper is a citizen of the United States and domiciled in the State

of Oklahoma. She is the mother of William J. Beardsley.

       3532. As a result of the attack, and the death of William J. Beardsley, Plaintiff Lavonna

Harper has experienced the loss of her son’s society, companionship, comfort, advice and counsel.

       99.     THE MARCH 15, 2007 ATTACK – BAQUBAH

The Harris Family

       3533. Blake Harris was a citizen of the United States and domiciled in the State of Georgia

when he was killed in Iraq.

       3534. On March 15, 2007, Blake Harris, aged 27, was serving in the U.S. military in Iraq

when an EFP detonated near his vehicle.

       3535. Blake Harris was killed in the attack.

       3536. The weapon used to kill Blake Harris was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3537. Plaintiff Melba Anne F. Harris is a citizen of the United States and domiciled in the

State of Georgia. She is the mother of Blake Harris.

       3538. Plaintiff Paul D. Harris is a citizen of the United States and domiciled in the State

of Georgia. He is the father of Blake Harris.




                                                  555
       3539. As a result of the attack, and the death of Blake Harris, Plaintiffs Melba Anne F.

Harris and Paul D. Harris have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       100.    THE MARCH 20, 2007 ATTACK – BAGHDAD

The Glawson Family

       3540. Curtis E. Glawson was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.

       3541. On March 20, 2007, Curtis E. Glawson, aged 24, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3542. Curtis E. Glawson was killed in the attack.

       3543. The weapon used to kill Curtis E. Glawson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3544. Plaintiff Hyunjung Glawson is domiciled in the State of Florida. She is the widow

of Curtis E. Glawson.

       3545. Plaintiff Hyunjung Glawson brings an action individually and on behalf of the

Estate of Curtis E. Glawson, as its legal representative, for his death and any suffering and/or

economic loss he/his Estate sustained as a result of the attack.

       3546. Plaintiff Yolanda M. Brooks is a citizen of the United States and domiciled in the

State of Alabama. She is the mother of Curtis E. Glawson.

       3547. Plaintiff Curtis Glawson, Sr. is a citizen of the United States and domiciled in the

State of Georgia. He is the father of Curtis E. Glawson.




                                                    556
        3548. Plaintiff Kierra Glawson is a citizen of the United States and domiciled in the State

of Louisiana. She is the sister of Curtis E. Glawson.

        3549. Cortez Glawson was a citizen of the United States at the time of the death of Curtis

E. Glawson. He was the brother of Curtis E. Glawson. Cortez Glawson died on January 24, 2018.

        3550. Sabrina Glawson is a citizen of the United States and domiciled in the State of

Alabama. She brings an action on behalf of the Estate of Cortez Glawson, as its legal

representative.

        3551. Plaintiff Jazmon Reyna is a citizen of the United States and domiciled in the State

of Arizona. She is the sister of Curtis E. Glawson.

        3552. As a result of the attack, and the death of Curtis E. Glawson, the late Cortez

Glawson experienced, and Plaintiffs Hyunjung Glawson, Yolanda M. Brooks, Curtis Glawson,

Sr., Kierra Glawson and Jazmon Reyna have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/son’s/brother’s society, companionship,

comfort, advice and counsel.

        101.      THE MARCH 23, 2007 ATTACK – NASIRIYAH

The Sabinish Family

        3553. Plaintiff Ryan Sabinish is a citizen of the United States and domiciled in the State

of Minnesota.

        3554. On March 23, 2007, Ryan Sabinish, then 25, was serving in the U.S. military in

Iraq.

        3555. Mr. Sabinish, a gunner, was tasked with protecting his base from mortar and rocket

attacks.




                                                      557
       3556. While he was conducting his operations, his vehicle was struck by an EFP emplaced

by Special Groups.

       3557. The weapon used to injure Mr. Sabinish was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3558. As a result of the attack, Mr. Sabinish experienced severe blood loss and sustained

injuries to his back, hip, and lower extremities.

       3559. In addition, shrapnel penetrated and scarred his right arm.

       3560. Mr. Sabinish has been diagnosed with a TBI.

       3561. He also suffers from PTSD.

       3562. Mr. Sabinish has been hospitalized for his emotional injuries and has sought mental

health treatment as an outpatient. He continues to seek treatment.

       3563. He has been prescribed medication to address his emotional health issues, and he

continues to take medication to treat them.

       3564. As a result of the attack, and the injuries he suffered, Plaintiff Ryan Sabinish has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3565. Plaintiff R.J.S., a minor represented by her legal guardian Ryan Sabinish, is a

citizen of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan

Sabinish.

       3566. Plaintiff S.J.S., a minor represented by her legal guardian Ryan Sabinish, is a citizen

of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan Sabinish.

       3567. As a result of the attack, and the injuries suffered by Ryan Sabinish, Plaintiffs R.J.S.

and S.J.S. have experienced severe mental anguish, and extreme emotional pain and suffering.



                                                    558
       102.    THE MARCH 27, 2007 ATTACK – BAGHDAD

The Thomas Family

       3568. Sean M. Thomas was a citizen of the United States and domiciled in the State of

Pennsylvania when he was killed in Iraq.

       3569. On March 27, 2007, Sean M. Thomas, aged 33, was serving in the U.S. military

when he was killed in a 107mm rocket attack perpetrated by JAM Special Groups operatives.

       3570. Sean M. Thomas was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       3571. Plaintiff Carrie Thompson is a citizen of the United States and domiciled in the

State of Pennsylvania. She is the widow of Sean M. Thomas.

       3572. Plaintiff Carrie Thompson brings a claim individually and on behalf of the Estate

of Sean M. Thomas, as its legal representative.

       3573. Plaintiff A.T., a minor represented by her legal guardian, Carrie Thompson, is a

citizen of the United States and domiciled in the State of Pennsylvania. She is the daughter of Sean

M. Thomas.

       3574. Plaintiff Daniel Thomas, Sr. is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the father of Sean M. Thomas.

       3575. Plaintiff Diana Thomas is a citizen of the United States and domiciled in the State

of Pennsylvania. She is the mother of Sean M. Thomas.

       3576. Plaintiff Daniel Thomas, Jr. is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Sean M. Thomas.

       3577. Plaintiff Kelly Gillis is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the sister of Sean M. Thomas.



                                                   559
       3578. Plaintiff Melinda Flick is a citizen of the United States and domiciled in the State

of Pennsylvania. She is the sister of Sean M. Thomas.

       3579. As a result of the attack, and the death of Sean M. Thomas, Plaintiffs Carrie

Thompson, A.T., Daniel Thomas Sr., Diana Thomas, Daniel Thomas Jr., Kelly Gillis and Melinda

Flick have experienced severe mental anguish, extreme emotional pain and suffering, and loss of

their husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

       103.    THE MARCH 31, 2007 ATTACK – DIWANIYAH

The Christopher Family

       3580. Kwesi Christopher was a citizen of the United States and domiciled in Brooklyn,

in the State of New York, when he was killed in Iraq.

       3581. On March 31, 2007, Kwesi Christopher, aged 25, a former soldier in the U.S.

military, was serving as a civilian contractor in Iraq when an EFP emplaced by Special Groups

detonated near him.

       3582. Kwesi Christopher was killed in the attack.

       3583. The weapon used to kill Kwesi Christopher was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3584. Plaintiff Ann Christopher is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Kwesi Christopher.

       3585. Plaintiff Ann Christopher brings an action individually and on behalf of the Estate

of Kwesi Christopher, as its legal representative.

       3586. As a result of the attack, and the death of Kwesi Christopher, Plaintiff Ann

Christopher has experienced severe mental anguish, extreme emotional pain and suffering, and



                                                     560
loss of her son’s society, companionship, comfort, advice and counsel.

        104.    THE APRIL 4, 2007 ATTACK – NASIRIYAH

The Sabinish Family

        3587. Plaintiff Ryan Sabinish is a citizen of the United States and domiciled in the State

of Minnesota.

        3588. On April 4, 2007, Ryan Sabinish, then 25, was serving in the U.S. military in Iraq.

        3589. Mr. Sabinish was driving the third vehicle of a convoy when an EFP emplaced by

Special Groups detonated near the first vehicle. During the attack, a secondary IED detonated,

striking an Iraqi civilian vehicle.

        3590. The weapon used in the attack was a Hezbollah-designed and Iranian-manufactured

EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using specialized

training and components supplied by Hezbollah and the IRGC.

        3591. Mr. Sabinish dismounted his vehicle and would not allow the civilian vehicle to

drive away from the scene. He witnessed a wounded child inside the vehicle die.

        3592. Mr. Sabinish was subsequently diagnosed with PTSD and has experienced suicidal

ideation. He has been hospitalized for his emotional injuries and has sought mental health

treatment as an outpatient.

        3593. Mr. Sabinish continues to seek treatment, including counseling, and has been

prescribed anti-anxiety medications, anti-depressants, and medication to address sleep-related

issues. He continues to take medication to treat his emotional injuries.

        3594. As a result of the attack, and the injuries he suffered, Ryan Sabinish has experienced

severe mental anguish and extreme emotional pain and suffering.

        3595. Plaintiff R.J.S., a minor represented by her legal guardian Ryan Sabinish, is a



                                                    561
citizen of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan

Sabinish.

       3596. Plaintiff S.J.S., a minor represented by her legal guardian Ryan Sabinish, is a citizen

of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan Sabinish.

       3597. As a result of the attack, and the injuries suffered by Ryan Sabinish, Plaintiffs R.J.S.

and S.J.S. have experienced severe mental anguish, and extreme emotional pain and suffering.

       105.    THE APRIL 6, 2007 ATTACK – BAGHDAD

The Fuentes Family

       3598. Daniel A. Fuentes was a citizen of the United States and domiciled in the State of

New York when he was killed in Iraq.

       3599. On April 6, 2007, Daniel A. Fuentes, aged 19, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3600. Daniel A. Fuentes was killed in the attack.

       3601. The weapon used to kill Daniel A. Fuentes was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3602. Plaintiff Nancy Fuentes is a citizen of the United States and domiciled in the State

of New York. She is the mother of Daniel A. Fuentes.

       3603. Plaintiff Nancy Fuentes brings an action individually and on behalf of the Estate of

Daniel A. Fuentes.

       3604. Plaintiff Armando Fuentes is a citizen of the United States and domiciled in the

State of New York. He is the father of Daniel A. Fuentes.

       3605. Plaintiff Julio Fuentes is a citizen of the United States and domiciled in the State of



                                                    562
New York. He is the brother of Daniel A. Fuentes.

         3606. Plaintiff Tatyana Fuentes is a citizen of the United States and domiciled in the State

of New York. She is the sister of Daniel A. Fuentes.

         3607. Plaintiff Emma McGarry is a citizen of the United States and domiciled in the State

of New York. She was the fiancée of Daniel A. Fuentes.

         3608. Plaintiff D.J.F., a minor represented by his legal guardian, Emma McGarry, is a

citizen of the United States and domiciled in the State of New York. He is the son of Daniel A.

Fuentes.

         3609. As a result of the attack, and the death of Daniel A. Fuentes, Plaintiffs Nancy

Fuentes, Armando Fuentes, Julio Fuentes, Tatyana Fuentes, Emma McGarry and D.J.F. have

experienced the loss of their son’s/brother’s/fiancée’s/father’s society, companionship, comfort,

advice and counsel.

         106.   THE APRIL 6, 2007 ATTACK – SADR CITY

The Kirby Family

         3610. Plaintiff John Kirby is a citizen of the United States and domiciled in the State of

Texas.

         3611. On April 6, 2007, John Kirby, then 31, was serving in the U.S. military in Iraq when

both an EFP and an ambulance rigged with explosives detonated near his vehicle.

         3612. The weapon used to injure John Kirby was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         3613. As a result of the attack, Mr. Kirby suffered burns on his upper back. He also suffers

from a TBI and PTSD.



                                                     563
       3614. As a result of the attack, and the injuries he suffered, Plaintiff John Kirby has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3615. Plaintiff John Kirby was discharged from the U.S. military on August 25, 2009.

       107.    THE APRIL 7, 2007 ATTACK – BAGHDAD

The Murphy-Sweet Family

       3616. Philip A. Murphy-Sweet was a citizen of the United States and domiciled in the

State of Idaho when he was killed in Iraq.

       3617. On April 7, 2007, Philip A. Murphy-Sweet, aged 42 was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3618. Philip A. Murphy-Sweet was killed in the attack.

       3619. The weapon used to kill Philip A. Murphy-Sweet was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3620. Plaintiff Michael Murphy-Sweet is a citizen of the United States and domiciled in

the State of Idaho. He is the brother of Philip A. Murphy-Sweet.

       3621. Plaintiff Elizabeth Murphy-Sweet is a citizen of the United States and domiciled in

the State of Idaho. She is the sister of Philip A. Murphy-Sweet.

       3622. Plaintiff Anona Gonelli is a citizen of the United States and domiciled in the State

of Idaho. She is the sister of Philip A. Murphy-Sweet.

       3623. As a result of the attack, and the death of Philip A. Murphy-Sweet, Plaintiffs

Michael Murphy-Sweet, Elizabeth Murphy-Sweet and Anona Gonelli have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their brother’s society,

companionship, comfort, advice and counsel.



                                                   564
       108.    THE APRIL 9, 2007 ATTACK – BAGHDAD

The Walton Family

       3624. Brett A. Walton was a citizen of the United States and domiciled in the State of

Oregon when he was killed in Iraq.

       3625. On April 9, 2007, Brett A. Walton, aged 37, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3626. Brett A. Walton was killed in the attack.

       3627. The weapon used to kill Brett A. Walton was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3628. Plaintiff Lindsay Young is a citizen of the United States and domiciled in the State

of Oregon. She is the widow of Brett A. Walton.

       3629. Plaintiff Lindsay Young brings an action individually and on behalf of the Estate

of Brett A. Walton, as its legal representative.

       3630. Plaintiff S.W., a minor represented by her legal guardian Lindsay Young, is a

citizen of the United States and domiciled in the State of Oregon. She is the daughter of Brett A.

Walton.

       3631. As a result of the attack, and the death of Brett A. Walton, Plaintiffs Lindsay Young

and S.W. have experienced the loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

The Holden Family

       3632. Brian L. Holden was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.



                                                   565
       3633. On April 9, 2007, Brian L. Holden, aged 20, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.

       3634. Brian L. Holden was killed in the attack.

       3635. The weapon used to kill Brian L. Holden was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3636. Plaintiff Leasa Dollar is a citizen of the United States and domiciled in the State of

North Carolina. She is the mother of Brian L. Holden.

       3637. Plaintiff Eugene DeLozier is a citizen of the United States and domiciled in the

State of Washington. He is the stepfather of Brian L. Holden.

       3638. As a result of the attack, and the death of Brian L. Holden, Plaintiffs Leasa Dollar

and Eugene DeLozier have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       109.    THE APRIL 13, 2007 ATTACK – BAGHDAD

The Bowman Family

       3639. Larry R. Bowman was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.

       3640. On April 13, 2007, Larry R. Bowman, aged 29, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3641. Larry R. Bowman was killed in the attack.

       3642. The weapon used to kill Larry R. Bowman was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using



                                                   566
specialized training and components supplied by Hezbollah and the IRGC.

       3643. Plaintiff Michelle Klemensberg is a citizen of the United States and domiciled in

the State of California. She is the widow of Larry R. Bowman.

       3644. Plaintiff Michelle Klemensberg brings an action individually and on behalf of the

Estate of Larry R. Bowman, as its legal representative.

       3645. As a result of the attack, and the death of Larry R. Bowman, Plaintiff Michelle

Klemensberg has experienced the loss of her husband’s society, companionship, comfort, advice

and counsel.

       110.    THE APRIL 15, 2007 ATTACK – BAGHDAD

The Lilley Family

       3646. Plaintiff Scott Lilley is a citizen of the United States and domiciled in the State of

New Mexico.

       3647. On April 15, 2007, Scott Lilley, then 28, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3648. The weapon used to injure Mr. Lilley was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3649. As a result of the attack, shrapnel struck Mr. Lilley’s head and entered his skull. He

developed significant swelling of the brain.

       3650. Surgeons removed a portion of Mr. Lilley’s skull to alleviate the swelling.

       3651. He remained in a coma for over 24 hours.

       3652. Mr. Lilley also underwent procedures in an attempt to prevent brain aneurisms.




                                                   567
          3653. The injury to his brain resulted in Mr. Lilley’s inability to do simple and complex

tasks that included walking, eating, and talking.

          3654. His received physical and occupational therapy so he could relearn these and other

skills.

          3655. Mr. Lilley has developed short-term memory loss since the attack and has difficulty

following up with tasks and recalling information. He has been diagnosed with ADHD and has

been prescribed medication to address this condition.

          3656. As a result of the attack, and the injuries he suffered, Plaintiff Scott Lilley has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

          3657. Plaintiff Frank Lilley is a citizen of the United States and domiciled in the State of

New Mexico. He is the father of Scott Lilley.

          3658. Plaintiff Jolene Lilley is a citizen of the United States and domiciled in the State of

New Mexico. She is the mother of Scott Lilley.

          3659. Plaintiff Matthew Lilley is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Scott Lilley.

          3660. As a result of the attack, and the injuries Scott Lilley suffered, Plaintiffs Frank

Lilley, Jolene Lilley, and Matthew Lilley have experienced severe mental anguish and extreme

emotional pain and suffering.

          3661. Plaintiff Scott Lilley was discharged from the U.S. military on December 23, 2010.

          111.   THE APRIL 16, 2007 ATTACK – BAGHDAD

The Starcevich Family

          3662. Lucas V. Starcevich was a citizen of the United States and domiciled in the State

of Illinois when he was killed in Iraq.



                                                      568
       3663. On April 16, 2007, Lucas V. Starcevich, aged 25, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3664. Lucas V. Starcevich was killed in the attack.

       3665. The weapon used to kill Lucas V. Starcevich was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3666. Plaintiff Ava Tomson is a citizen of the United States and domiciled in the State of

Illinois. She is the mother of Lucas V. Starcevich.

       3667. Plaintiff Ava Tomson brings an action individually and on behalf of the Estate of

Lucas V. Starcevich, as its legal representative.

       3668. Plaintiff Richard Tomson is a citizen of the United States and domiciled in the State

of Illinois. He is the stepfather of Lucas V. Starcevich.

       3669. Plaintiff Bradley Starcevich is a citizen of the United States and domiciled in the

State of Illinois. He is the father of Lucas V. Starcevich.

       3670. Plaintiff Glenda Starcevich is a citizen of the United States and domiciled in the

State of Illinois. She is the stepmother of Lucas V. Starcevich.

       3671. Plaintiff Ariana Starcevich is a citizen of the United States and domiciled in the

State of Illinois. She is the sister of Lucas V. Starcevich.

       3672. Plaintiff Trenton Starcevich is a citizen of the United States and domiciled in the

State of California. He is the brother of Lucas V. Starcevich.

       3673. Plaintiff Samantha Tomson is a citizen of the United States and domiciled in the

State of Illinois. She is the stepsister of Lucas V. Starcevich.

       3674. Plaintiff Andrew Tomson is a citizen of the United States and domiciled in the State



                                                      569
of Illinois. He is the stepbrother of Lucas V. Starcevich

        3675. As a result of the attack, and the death of Lucas V. Starcevich, Plaintiffs Ava

Tomson, Richard Tomson, Bradley Starcevich, Glenda Starcevich, Ariana Starcevich, Trenton

Starcevich, Samantha Tomson and Andrew Tomson have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

        112.   THE APRIL 28, 2007 ATTACK – BAGHDAD

The Stevens Family

        3676. Plaintiff Jared S. Stevens is a citizen of the United States and domiciled in the State

of Maryland.

        3677. On April 28, 2007, Jared S. Stevens was serving in the U.S. military in Iraq when

he came under sniper fire by JAM Special Groups.

        3678. Jared S. Stevens was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        3679. As a result of the attack, Mr. Stevens was shot in the lip, lacerating it.

        3680. As a result of the attack, and the injuries he suffered, Plaintiff Jared S. Stevens has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        3681. Plaintiff Jared S. Stevens was discharged from the U.S. military on September 30,

2018.

        113.   THE APRIL 28, 2007 ATTACK – SALMAN PAK

The Hicks Family

        3682. Glenn Dale Hicks, Jr. was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.



                                                    570
       3683. On April 28, 2007, Glenn Dale Hicks, Jr., then 24, was serving in the U.S. military

in Iraq when an IED emplaced by Special Groups detonated near his vehicle. His unit was on a

routine patrol heading southwest on Route Kelp in the vicinity of Salman Pak, Iraq when the

M1151 in which he was traveling was struck by an IED and subsequent small arms fire.

       3684. Glenn Dale Hicks, Jr. was killed in the attack from blast injuries.

       3685. The Special Groups terror cell operatives that emplaced the IED that killed Glenn

Dale Hicks, Jr. were trained by Hezbollah and funded and supplied by the IRGC-QF and they

launched the attack at the direction of both Hezbollah and the IRGC-QF, as their proxy.

       3686. Plaintiff Susan Maria Doskocil Hicks is a citizen of the United States and domiciled

in the State of Texas. She is the mother of Glenn Dale Hicks, Jr.

       3687. Plaintiff Susan Maria Doskocil Hicks brings an action individually and on behalf

of the Estate of Glenn Dale Hicks, Jr., as its legal representative.

       3688. Plaintiff Glenn Dale Hicks, Sr. is a citizen of the United States and domiciled in the

State of Texas. He is the father of Glenn Dale Hicks, Jr.

       3689. Plaintiff David James Hicks is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Glenn Dale Hicks, Jr.

       3690. Plaintiff John Christopher Hicks is a citizen of the United States and domiciled in

the State of Texas. He is the brother of Glenn Dale Hicks, Jr.

       3691. Plaintiff S.L.H., a minor, represented by his legal guardian Susan Maria Doskocil

Hicks, is a citizen of the United States and domiciled in the State of Texas. He is the brother of

Glenn Dale Hicks, Jr.

       3692. As a result of the attack, and the death of Glenn Dale Hicks, Jr., Plaintiffs Susan

Maria Doskocil Hicks, Glenn Dale Hicks, Sr., David James Hicks, John Christopher Hicks, and



                                                     571
S.L.H. have experienced severe mental anguish, extreme emotional pain and suffering, and loss of

their son’s/brother’s society, companionship, comfort, advice and counsel.

       114.    THE APRIL 29, 2007 ATTACK – BAGHDAD

The Funcheon Family

       3693. Alexander J. Funcheon was a citizen of the United States and domiciled in the State

of Kansas when he was killed in Iraq.

       3694. On April 29, 2007, Alexander J. Funcheon, aged 21, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his unit.

       3695. Alexander J. Funcheon was killed in the attack.

       3696. The weapon used to kill Alexander J. Funcheon was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3697. Plaintiff Karen Funcheon is a citizen of the United States and domiciled in the State

of Kansas. She is the mother of Alexander J. Funcheon.

       3698. Plaintiff Karen Funcheon brings an action individually and on behalf of the Estate

of Alexander J. Funcheon, as its legal representative.

       3699. Plaintiff Robert Funcheon is a citizen of the United States and domiciled in the

State of Kansas. He is the father of Alexander J. Funcheon.

       3700. As a result of the attack, and the death of Alexander J. Funcheon, Plaintiffs Karen

Funcheon and Robert Funcheon have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s society, companionship, comfort, advice and counsel.




                                                   572
The Martin Family

       3701. Jay E. Martin was a citizen of the United States and domiciled in the State of

Maryland when he was killed in Iraq.

       3702. On April 29, 2007, Jay E. Martin, aged 29, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his unit.

       3703. Jay E. Martin was killed in the attack.

       3704. The weapon used to kill Jay E. Martin was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3705. Plaintiff Dwight Martin is a citizen of the United States and domiciled in the State

of Maryland. He is the father of Jay E. Martin.

       3706. Plaintiff Dwight Martin brings an action individually and on behalf of the Estate of

Jay E. Martin, as its legal representative.

       3707. Plaintiff Dove Deanna Adams is a citizen of the United States and domiciled in the

State of Maryland. She is the sister of Jay E. Martin.

       3708. Plaintiff Raven Adams is a citizen of the United States and domiciled in the State

of Maryland. She is the sister of Jay E. Martin.

       3709. Plaintiff Lark Adams is a citizen of the United States and domiciled in the State of

Maryland. She is the sister of Jay E. Martin.

       3710. As a result of the attack, and the death of Jay E. Martin, Plaintiffs Dwight Martin,

Dove Deanna Adams, Raven Adams and Lark Adams have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.



                                                    573
       115.    THE MAY 3, 2007 ATTACK – BAGHDAD

The Potter Family

       3711. Jerome Potter was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       3712. On May 3, 2007, Jerome Potter, aged 24, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3713. Jerome Potter was killed in the attack.

       3714. The weapon used to kill Jerome Potter was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3715. Plaintiff Holly Burson is a citizen of the United States and domiciled in the State

of Washington. She is the mother of Jerome Potter.

       3716. Plaintiff Holly Burson brings an action individually and on behalf of the Estate of

Jerome Potter, as its legal representative.

       3717. As a result of the attack, and the death of Jerome Potter, Plaintiff Holly Burson has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       116.    THE MAY 3, 2007 ATTACK – MUSAYYIB

The Umbrell Family

       3718. Colby J. Umbrell was a citizen of the United States and domiciled in the State of

Pennsylvania when he was killed in Iraq.

       3719. On May 3, 2007, Colby J. Umbrell aged 26, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.



                                                  574
       3720. Colby J. Umbrell was killed in the attack.

       3721. The weapon used to kill Colby J. Umbrell was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3722. Plaintiff Nancy Umbrell is a citizen of the United States and domiciled in the State

of Pennsylvania. She is the mother of Colby J. Umbrell.

       3723. Plaintiff Nancy Umbrell brings an action individually and on behalf of the Estate

of Colby J. Umbrell, as its legal representative.

       3724. Plaintiff Mark Umbrell is a citizen of the United States and domiciled in the State

of Pennsylvania. He is the father of Colby J. Umbrell.

       3725. Plaintiff Casey Boehmer is a citizen of the United States and domiciled in the State

of Maryland. She is the sister of Colby J. Umbrell.

       3726. As a result of the attack, and the death of Colby J. Umbrell, Plaintiffs Nancy

Umbrell, Mark Umbrell and Casey Boehmer have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       117.    THE MAY 5, 2007 ATTACK – KAMALIYAH

The Smith Family

       3727. Plaintiff Jeremy D. Smith is a citizen of the United States and domiciled in the State

of North Carolina.

       3728. On May 5, 2007, Jeremy D. Smith was serving in the U.S. military in COP

Bushmaster in Kamaliyah, Iraq when he was injured in a mortar attack perpetrated by JAM Special

Groups operatives.



                                                      575
       3729. Jeremy D. Smith was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       3730. As a result of the attack, Jeremy D. Smith suffered shrapnel injuries to his right arm

and right leg. He also suffered a damaged ligament in his right ankle.

       3731. As a result of the attack, and the injuries he suffered, Plaintiff Jeremy D. Smith has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3732. Plaintiff Jeremy D. Smith remains on active duty with the U.S. military.

       118.    THE MAY 6, 2007 ATTACK – BAGHDAD

The Dixon Family

       3733. Robert J. Dixon was a citizen of the United States and domiciled in the State of

Minnesota when he was killed in Iraq.

       3734. On May 6, 2007, Robert J. Dixon aged 27, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3735. Robert J. Dixon was killed in the attack.

       3736. The weapon used to kill Robert J. Dixon was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3737. Ilene Dixon was a citizen of the United States at the time of the death of Robert J.

Dixon. She was the mother of Robert J. Dixon. She died on November 18, 2014.

       3738. Plaintiff Daniel Dixon is a citizen of the United States and domiciled in the State

of Michigan. He is the father of Robert J. Dixon.

       3739. Plaintiff Daniel Dixon brings an action individually and on behalf of the Estate of

Ilene Dixon as its legal representative.



                                                    576
         3740. Plaintiff Daniel Dixon also brings an action on behalf of the Estate of Robert J.

Dixon, as its co-legal representative.

         3741. Jessica Hubbard is a citizen of the United States and domiciled in the State of

Michigan. She is the ex-wife of Robert J. Dixon and is the legal guardian of Plaintiffs M.R., a

minor, and L.R., a minor, and co-legal representative of the Estate of Robert J. Dixon.

         3742. Jessica Hubbard brings an action solely on behalf of Plaintiffs M.R. and L.R.,

minors, and on behalf of the Estate of Robert J. Dixon, as its co-legal representative.

         3743. Plaintiff M.R., a minor represented by his legal guardian, Jessica Hubbard, is a

citizen of the United States and domiciled in the State of Michigan. He is the son of Robert J.

Dixon.

         3744. Plaintiff L.R., a minor represented by his legal guardian, Jessica Hubbard, is a

citizen of the United States and domiciled in the State of Michigan. He is the son of Robert J.

Dixon.

         3745. Plaintiff David Dixon is a citizen of the United States and domiciled in the State of

Michigan. He is the brother of Robert J. Dixon.

         3746. Plaintiff Daniel Austin Dixon is a citizen of the United States and domiciled in the

State of Michigan. He is the brother of Robert J. Dixon.

         3747. Plaintiff Gretchen Lang is a citizen of the United States and domiciled in the State

of Michigan. She is the sister of Robert J. Dixon.

         3748. As a result of the attack, and the death of Robert J. Dixon, the late Ilene Dixon

experienced, and Plaintiffs Daniel Dixon, M.R., L.R., David Dixon, Daniel Austin Dixon and

Gretchen Lang have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their son’s/father’s/brother’s society, companionship, comfort, advice and counsel.



                                                     577
       119.    THE MAY 6, 2007 ATTACK – BAGHDAD

The Martinez Family

       3749. Virgil C. Martinez was a citizen of the United States and domiciled in the State of

Utah when he was killed in Iraq.

       3750. On May 6, 2007, Virgil C. Martinez, aged 33, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3751. Virgil C. Martinez was killed in the attack.

       3752. The weapon used to kill Virgil C. Martinez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3753. Plaintiff Rebecca J. Oliver is a citizen of the United States and domiciled in the

State of Utah. She is the mother of Virgil C. Martinez.

       3754. Plaintiff Daniel C. Oliver is a citizen of the United States and domiciled in the State

of Utah. He is the stepfather of Virgil C. Martinez.

       3755. Plaintiff Kimberlee Austin-Oliver is a citizen of the United States and domiciled in

the State of Utah. She is the sister of Virgil C. Martinez.

       3756. As a result of the attack, and the death of Virgil C. Martinez, Plaintiffs Rebecca J.

Oliver, Daniel C. Oliver and Kimberlee Austin-Oliver have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.




                                                     578
          120.   THE MAY 8, 2007 ATTACK – SALMAN PAK

The Little Family

          3757. Kyle A. Little was a citizen of the United States and domiciled in the State of

Massachusetts when he was killed in Iraq.

          3758. On May 8, 2007, Kyle A. Little, aged 20, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

          3759. Kyle A. Little was killed in the attack.

          3760. The weapon used to kill Kyle A. Little was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

          3761. Plaintiff Tiffany M. Little is a citizen of the United States and domiciled in the State

of Alabama. She is the widow of Kyle A. Little.

          3762. Plaintiff Tiffany M. Little brings an action individually and on behalf of the Estate

of Kyle A. Little as its legal representative.

          3763. Plaintiff K.L., a minor represented by her legal guardian Tiffany M. Little, is a

citizen of the United States and domiciled in the State of Alabama. She is the daughter of Kyle A.

Little.

          3764. Plaintiff Shelley Ann Smith is a citizen of the United States and domiciled in the

State of Massachusetts. She is the mother of Kyle A. Little.

          3765. Plaintiff Dakota Smith-Lizotte is a citizen of the United States and domiciled in the

State of Massachusetts. He is the brother of Kyle A. Little.

          3766. Plaintiff Shyanne Smith-Lizotte is a citizen of the United States and domiciled in

the State of Massachusetts. She is the sister of Kyle A. Little.



                                                       579
       3767. As a result of the attack, and the death of Kyle A. Little, Plaintiffs Tiffany M. Little,

K.L., Shelley Ann Smith, Dakota Smith-Lizotte, and Shyanne Smith-Lizotte have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

       121.    THE MAY 8, 2007 ATTACK – BAGHDAD

The Stephens Family

       3768. Blake Stephens was a citizen of the United States and domiciled in the State of

Idaho when he was killed in Iraq.

       3769. On May 8, 2007, Blake Stephens, aged 25, was serving in the United States military

in Iraq when an EFP emplaced by JAM Special Groups detonated near his vehicle near Salman

Pak, a town south of Baghdad.

       3770. Blake Stephens was killed in the attack.

       3771. The weapon used to kill Blake Stephens was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3772. Plaintiff Erin Lee Dructor is a citizen of the United States and domiciled in the State

of California. She is the widow of Blake Stephens.

       3773. Plaintiff Erin Lee Dructor brings an action individually and on behalf of the Estate

of Blake Stephens, as its legal representative.

       3774. Plaintiff Trent Stephens is a citizen of the United States and domiciled in the State

of Idaho. He is the father of Blake Stephens.

       3775. Plaintiff Kathleen Stephens is a citizen of the United States and domiciled in the

State of Idaho. She is the mother of Blake Stephens.



                                                    580
       3776. Plaintiff Derek Stephens is a citizen of the United States and domiciled in the State

of Idaho. He is the brother of Blake Stephens.

       3777. Plaintiff Rhett Stephens is a citizen of the United States and domiciled in the State

of California. He is the brother of Blake Stephens.

       3778. Plaintiff Summer Stephens is a citizen of the United States and domiciled in the

State of California. She is the sister of Blake Stephens.

       3779. Plaintiff Brittani Hobson is a citizen of the United States and domiciled in the State

of Idaho. She is the sister of Blake Stephens.

       3780. As a result of the attack, and the death of Blake Stephens, Plaintiffs Erin Lee

Dructor, Trent Stephens, Kathleen Stephens, Derek Stephens, Rhett Stephens, Summer Stephens,

and Brittani Hobson have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/son’s/brother’s society, companionship, comfort, advice and

counsel.

       122.    THE MAY 9, 2007 ATTACK – AL-HILLAH

The Conner Family

       3781. Bradly D. Conner was a citizen of the United States and domiciled in the State of

Idaho when he was killed in Iraq.

       3782. On May 9, 2007, Bradly D. Conner, aged 41, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3783. Bradly D. Conner was killed in the attack.

       3784. The weapon used to kill Bradly D. Conner was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                      581
       3785. Plaintiff Cynthia Conner is a citizen of the United States and domiciled in the State

of Alabama. She is the widow of Bradly D. Conner.

       3786. As a result of the attack, and the death of Bradly D. Conner, Plaintiff Cynthia

Conner has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her husband’s companionship, comfort, advice and counsel.

       123.    THE MAY 11, 2007 ATTACK – AL ISKANDARIYAH

The Farrar Family

       3787. William A. Farrar was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       3788. On May 11, 2007, William A. Farrar, aged 20, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3789. William A. Farrar was killed in the attack.

       3790. The weapon used to kill William A. Farrar was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3791. Plaintiff William Farrar, Sr. is a citizen of the United States and domiciled in the

State of California. He is the father of William A. Farrar.

       3792. Plaintiff William Farrar, Sr. brings an action individually and on behalf of the Estate

of William A. Farrar, as its legal representative.

       3793. As a result of the attack, and the death of William A. Farrar, Plaintiff William

Farrar, Sr. has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his son’s society, companionship, comfort, advice and counsel.




                                                     582
       124.     THE MAY 14, 2007 ATTACK – BAGHDAD

The Brooks Family

       3794. Plaintiff Joshua Brooks is a citizen of the United States and domiciled in the State

of Tennessee.

       3795. On May 14, 2007, Joshua Brooks, then 21, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups hit the HMMWV in which he was traveling in Baghdad.

       3796. The weapon used to injure Joshua Brooks was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3797. The blast shattered Mr. Brooks’ left fibula.

       3798. Mr. Brooks also suffered tissue loss in his left leg, nerve and tendon damage in his

left foot and ankle and scarring on his left foot.

       3799. Mr. Brooks has undergone over twenty surgeries to treat his injuries. His injuries

have also necessitated extensive physical therapy.

       3800. Mr. Brooks was diagnosed with PTSD and a TBI. He has been prescribed

medication and has sought counseling to treat the emotional impact of the attack.

       3801. As a result of the attack, and the injuries he suffered, Plaintiff Joshua Brooks has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3802. Plaintiff Joyce Brooks is a citizen of the United States and domiciled in the State

of Kentucky. She is the mother of Joshua Brooks.

       3803. Plaintiff Danny Brooks is a citizen of the United States and domiciled in the State

of Kentucky. He is the father of Joshua Brooks.




                                                     583
       3804. Plaintiff Daniel Tyler Brooks is a citizen of the United States and domiciled in the

State of Kentucky. He is the brother of Joshua Brooks.

       3805. As a result of the attack, and the injuries Joshua Brooks has suffered, Plaintiffs

Joyce Brooks, Danny Brooks and Daniel Tyler Brooks have experienced severe mental anguish

and extreme emotional pain and suffering.

       125.    THE MAY 18, 2007 ATTACK – BAGHDAD

The Brown Family

       3806. Scott J. Brown was a citizen of the United States and domiciled in the State of

Colorado when he was killed in Iraq.

       3807. On May 18, 2007, Scott J. Brown, aged 33, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3808. Scott J. Brown was killed in the attack.

       3809. The weapon used to kill Scott J. Brown was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3810. Plaintiff Delilah Brown is a citizen of the United States and domiciled in the State

of Tennessee. She is the widow of Scott J. Brown.

       3811. Plaintiff Delilah Brown brings an action individually and on behalf of the Estate of

Scott J. Brown, as its legal representative.

       3812. As a result of the attack, and the death of Scott J. Brown, Plaintiff Delilah Brown

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s society, companionship, comfort, advice and counsel.




                                                    584
         126.   THE MAY 29, 2007 ATTACK – SADR CITY

The Kirby Family

         3813. Plaintiff John Kirby is a citizen of the United States and domiciled in the State of

Texas.

         3814. On May 29, 2007, John Kirby, then 31, was serving in the U.S. military in Iraq

when he came under sniper fire by JAM Special Groups.

         3815. John Kirby was injured in the attack perpetrated by Hezbollah-trained JAM Special

Groups under the control and direction of the IRGC-QF and Hezbollah.

         3816. As a result of the attack, Mr. Kirby was shot in the arm breaking his humerus in

three places and later requiring an implant.

         3817. As a result of the attack, and the injuries he suffered, Plaintiff John Kirby has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         127.   THE JUNE 2, 2007 ATTACK – BAGHDAD

The Dressler Family

         3818. Shawn E. Dressler was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

         3819. On June 2, 2007, Shawn E. Dressler, aged 22, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

         3820. Shawn E. Dressler was killed in the attack.

         3821. The weapon used to kill Shawn E. Dressler was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                    585
       3822. Plaintiff Tonya K. Dressler is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of Shawn E. Dressler.

       3823. Plaintiff Ardith Cecil Dressler is a citizen of the United States and domiciled in the

State of Arizona. He is the father of Shawn E. Dressler.

       3824. Plaintiff Melissa Dressler is a citizen of the United States and domiciled in the State

of Arizona. She is the sister of Shawn E. Dressler.

       3825. Plaintiff Tanya Suzzette Dressler is a citizen of the United States and domiciled in

the State of Arkansas. She is the sister of Shawn E. Dressler.

       3826. Plaintiff Daniel Dressler is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of Shawn E. Dressler.

       3827. Plaintiff James Dressler is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of Shawn E. Dressler.

       3828. As a result of the attack, and the death of Shawn E. Dressler, Plaintiffs Tonya K.

Dressler, Ardith Cecil Dressler, Melissa Dressler, Tanya Suzzette Dressler, Daniel Dressler and

James Dressler have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

The Brown Family

       3829. Joshua D. Brown was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       3830. On June 2, 2007, Joshua D. Brown, aged 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3831. Joshua D. Brown was killed in the attack.

       3832. The weapon used to kill Joshua D. Brown was a Hezbollah-designed and Iranian-



                                                      586
manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3833. Plaintiff Elizabeth Masterson is a citizen of the United States and domiciled in the

State of Michigan. She is the widow of Joshua D. Brown.

       3834. Plaintiff Elizabeth Masterson brings an action individually and on behalf of the

Estate of Joshua D. Brown, as its legal representative.

       3835. Plaintiff Marian Brown is a citizen of the United States and domiciled in the State

of Michigan. She is the mother of Joshua D. Brown.

       3836. Plaintiff Wayne Brown is a citizen of the United States and domiciled in the State

of Michigan. He is the father of Joshua D. Brown.

       3837. As a result of the attack, and the death of Joshua D. Brown, Plaintiffs Elizabeth

Masterson, Marian Brown and Wayne Brown have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/son’s society, companionship, comfort,

advice and counsel.

       128.    THE JUNE 5, 2007 ATTACK – KIRKUK

The Balmer Family

       3838. Ryan A. Balmer was a citizen of the United States and domiciled in the State of

Indiana when he was killed in Iraq.

       3839. On June 5, 2007, Ryan A. Balmer, aged 33, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3840. Ryan A. Balmer was killed in the attack.

       3841. The weapon used to kill Ryan A. Balmer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using



                                                    587
specialized training and components supplied by Hezbollah and the IRGC.

       3842. Plaintiff Danielle Sweet is a citizen of the United States and domiciled in the State

of Florida. She is the widow of Ryan A. Balmer.

       3843. Plaintiff Danielle Sweet brings an action individually and on behalf of the Estate of

Ryan A. Balmer, as its legal representative.

       3844. Plaintiff A.B., a minor represented by his legal guardian Danielle Sweet, is a citizen

of the United States and domiciled in the State of Florida. He is the son of Ryan A. Balmer.

       3845. Plaintiff G.B., a minor represented by her legal guardian Danielle Sweet, is a citizen

of the United States and domiciled in the State of Florida. She is the daughter of Ryan A. Balmer.

       3846. As a result of the attack, and the death of Ryan A. Balmer, Plaintiffs Danielle Sweet,

A.B. and G.B. have experienced severe mental anguish, extreme emotional pain and suffering, and

loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Kuglics Family

       3847. Matthew J. Kuglics was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

       3848. On June 5, 2007, Matthew J. Kuglics, aged 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3849. Matthew J. Kuglics was killed in the attack.

       3850. The weapon used to kill Matthew J. Kuglics was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3851. Plaintiff Donna Kuglics is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Matthew J. Kuglics.



                                                    588
       3852. Plaintiff Donna Kuglics brings an action individually and on behalf of the Estate of

Matthew J. Kuglics, as its legal representative.

       3853. Plaintiff Les Kuglics is a citizen of the United States and domiciled in the State of

Ohio. He is the father of Matthew J. Kuglics.

       3854. Plaintiff Emily Adams is a citizen of the United States and domiciled in the State

of Ohio. She is the sister of Matthew J. Kuglics.

       3855. As a result of the attack, and the death of Matthew J. Kuglics, Plaintiffs Donna

Kuglics, Les Kuglics and Emily Adams have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       129.    THE JUNE 6, 2007 ATTACK – BAGHDAD

The Gajdos Family

       3856. Shawn D. Gajdos was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       3857. On June 6, 2007, Shawn D. Gajdos, aged 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3858. Shawn D. Gajdos was killed in the attack.

       3859. The weapon used to kill Shawn D. Gajdos was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3860. Plaintiff Derek Gajdos is a citizen of the United States and domiciled in the State

of Michigan. He is the brother of Shawn D. Gajdos.




                                                    589
       3861. Plaintiff Tammy DenBoer is a citizen of the United States and domiciled in the

State of Michigan. She is the sister of Shawn D. Gajdos.

       3862. As a result of the attack, and the death of Shawn D. Gajdos, Plaintiffs Derek Gajdos

and Tammy DenBoer have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.

       130.       THE JUNE 8, 2007 ATTACK – BAGHDAD

The Campbell Family

       3863. Plaintiff Brandeaux Campbell is a citizen of the United States and domiciled in the

State of Texas.

       3864. On June 8, 2007, Brandeaux Campbell, then 20, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3865. The weapon used to injure Mr. Campbell was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3866. Brandeaux Campbell was severely wounded in the attack resulting in a concussion;

his forehead, mouth, and tongue being sliced open; and shrapnel lodged in both his shoulder and

leg.

       3867. As a result of the attack, and the injuries he suffered, Plaintiff Brandeaux Campbell

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Wilson Family

       3868. Plaintiff Ryan Wilson is a citizen of the United States and domiciled in the State of

Florida.




                                                   590
       3869. On June 8, 2007, Ryan Wilson was serving in the United States military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       3870. The weapon used to injure Mr. Wilson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3871. Ryan Wilson was wounded in the attack resulting in shrapnel wounds to his right

arm.

       3872. As a result of the attack, and the injuries he suffered, Plaintiff Ryan Wilson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       3873. Plaintiff Jami Lin Wilson is a citizen of the United States and domiciled in the State

of Florida. She is the wife of Ryan Wilson.

       3874. As a result of the attack, and the injuries Ryan Wilson has suffered, Plaintiff Jami

Lin Wilson has experienced severe mental anguish and extreme emotional pain and suffering.

       131.   THE JUNE 10, 2007 ATTACK – BAGHDAD

The Lammers Family

       3875. Plaintiff Matthew Lammers is a citizen of the United States and domiciled in the

State of North Carolina.

       3876. On June 10, 2007, Matthew Lammers, then 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3877. Matthew Lammers was injured in the attack.

       3878. The weapon used to injure Matthew Lammers was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.



                                                   591
       3879. As a result of the attack, Matthew Lammers’ left hand was completely severed.

Both of his legs were nearly severed below his kneecaps.

       3880. His femoral arteries had been cut, and he lost a significant amount of blood.

       3881. After the attack, Mr. Lammers began to asphyxiate due to his lungs filling with

bodily fluids. He remained conscious while this occurred.

       3882. Mr. Lammers’ injuries necessitated that he undergo surgery to fully amputate both

of his legs below the knees. He has been rendered a triple amputee.

       3883. He underwent multiple procedures and frequent wound cleanings. His treatment

included debridement of muscle tissue.

       3884. Mr. Lammers has prosthetics to assist with the use of his left hand. He must use a

wheelchair to ambulate.

       3885. He has experienced and continues to experience severe phantom limb pain and pain

in his back.

       3886. Mr. Lammers has undergone extensive physical therapy.

       3887. He has been diagnosed with a TBI.

       3888. Mr. Lammers has also been diagnosed with PTSD and depression and has received

treatment and counseling. He has been prescribed medication to address both the pain and

emotional impact of the attack.

       3889. Mr. Lammers continues to experience pain and emotional distress each day, and he

receives continuing treatment for his injuries.

       3890. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Lammers

has experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                  592
        3891. Plaintiff Alicia Lammers is a citizen of the United States and domiciled in the state

of North Carolina. She is the wife of Matthew Lammers.

        3892. Plaintiff Barbara Lammers is a citizen of the United States and domiciled in the

state of Kansas. She is the mother of Matthew Lammers.

        3893. Plaintiff Gary Lammers is a citizen of the United States and domiciled in the state

of Kansas. He is the father of Matthew Lammers.

        3894. Plaintiff Stacy Pate is a citizen of the United States and domiciled in the state of

Kansas. She is the sister of Matthew Lammers.

        3895. As a result of the attack, and the injuries Matthew Lammers has suffered, Plaintiffs

Alicia Lammers, Barbara Lammers, Gary Lammers and Stacy Pate have experienced severe

mental anguish and extreme emotional pain and suffering.

The Gomez Family

        3896. Plaintiff Angel Gomez is a citizen of the United States and domiciled in the State

of Texas.

        3897. On June 10, 2007, Angel Gomez, then 20, was serving in the United States military

in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he was

traveling in Baghdad.

        3898. The weapon used to injure Angel Gomez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3899. The blast injured Mr. Gomez’s right leg, necessitating its amputation below the

knee.




                                                   593
       3900. Mr. Gomez sustained shrapnel to his back, which resulted in complete muscle

atrophy in his back.

       3901. He was wearing Interceptor Body Armor (“IBA”), which included ballistic plates

to protect his abdomen. The shrapnel hit the IBA plates, which slit Mr. Gomez’s abdomen open

and caused internal injuries.

       3902. Mr. Gomez was also diagnosed with a concussion, a TBI, and PTSD.

       3903. Mr. Gomez lived in a hospital for a year and a half while receiving treatment and

undergoing numerous surgeries. He has been prescribed medication to treat his injuries.

       3904. As a result of the attack, and the injuries he suffered, Plaintiff Angel Gomez has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       132.    THE JUNE 11, 2007 ATTACK – BAGHDAD

The Payne Family

       3905. Cameron K. Payne was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       3906. On June 11, 2007, Cameron K. Payne, aged 22, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3907. Cameron K. Payne was killed in the attack.

       3908. The weapon used to kill Cameron K. Payne was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3909. Plaintiff Denise Jackson is a citizen of the United States and domiciled in the State

of California. She is the mother of Cameron K. Payne.




                                                  594
       3910. As a result of the attack, and the death of Cameron K. Payne, Plaintiff Denise

Jackson has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

       133.    THE JUNE 13, 2007 ATTACK - SCANIA

The Parker Family

       3911. Richard Parker was a citizen of the United States and domiciled in the State of

Maine when he was killed in Iraq.

       3912. On June 13, 2007, Richard Parker, aged 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3913. Richard Parker died on June 14, 2007 as a result of injuries sustained in the attack.

       3914. The weapon used to kill Richard Parker was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3915. Plaintiff Scott Hood is a citizen of the United States and domiciled in the State of

Maine. He is the father of Richard Parker.

       3916. Plaintiff Flora Hood is a citizen of the United States and domiciled in the State of

Maine. She is the stepmother of Richard Parker.

       3917. Plaintiff Dixie Flagg is a citizen of the United States and domiciled in the State of

Maine. She is the mother of Richard Parker.

       3918. Plaintiff Stephanie Hood is a citizen of the United States and domiciled in the State

of Maine. She is the sister of Richard Parker.

       3919. Plaintiff Cheyenne Flagg is a citizen of the United States and domiciled in the State

of Maine. She is the sister of Richard Parker.



                                                  595
       3920. Plaintiff William Parker is a citizen of the United States and domiciled in the State

of Maine. He is the brother of Richard Parker.

       3921. Plaintiff Meghan Parker-Crockett is a citizen of the United States and domiciled in

the State of Maine. She is the sister of Richard Parker.

       3922. As a result of the attack, and the death of Richard Parker, Plaintiffs Scott Hood,

Flora Hood, Dixie Flagg, Stephanie Hood, Cheyenne Flagg, William Parker, and Meghan Parker-

Crockett have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their son’s/brother’s society, companionship, comfort, advice and counsel.

       134.    THE JUNE 14, 2007 ATTACK – SCANIA

The Moores Family

       3923. Plaintiff Andrew Moores is a citizen of the United States and domiciled in the State

of Maine.

       3924. On June 14, 2007, Andrew Moores, then 23, was serving in the United States

military in Iraq. Mr. Moores was the truck commander in a gun truck that was part of a convoy

tasked with escorting military vehicles between Kuwait and Iraq, when an EFP emplaced by

Special Groups detonated near his vehicle.

       3925. The weapon used to injure Andrew Moores was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3926. As a result of the attack, Andrew Moores sustained shrapnel in his left hand and

suffered injury to his right shoulder, which necessitated surgery and physical therapy. He

experiences limitations on his shoulder movement to this day.




                                                    596
        3927. Mr. Moores also injured his neck as a result of the attack and takes medication for

pain.

        3928. Andrew Moores was diagnosed with PTSD, for which he sought counseling. He

takes medication for his PTSD, as well as medication for the sleep issues he experiences stemming

from the attack.

        3929. As a result of the attack, and the injuries he suffered, Plaintiff Andrew Moores has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        135.   THE JUNE 17, 2007 ATTACK – BAGHDAD

The Tracy Family

        3930. Jacob Tracy was a citizen of the United States and domiciled in the State of Illinois

when he was killed in Iraq.

        3931. On June 17, 2007, Jacob Tracy, aged 20, was serving in the United States military

in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he was

traveling in Baghdad.

        3932. Jacob Tracy was injured in the attack and died on June 18, 2007 from the injuries

he sustained in the attack.

        3933. The weapon used to kill Jacob Tracy was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3934. Plaintiff Sheila Tracy is a citizen of the United States and domiciled in the State of

Illinois. She is the mother of Jacob Tracy.

        3935. Plaintiff Sheila Tracy brings an action individually and on behalf of the Estate of

Jacob Tracy, as its legal representative.



                                                    597
        3936. Plaintiff Donald Tracy is a citizen of the United States and domiciled in the State

of Illinois. He is the father of Jacob Tracy.

        3937. Plaintiff Nichole Sweeney is a citizen of the United States and domiciled in the

State of Illinois. She is the sister of Jacob Tracy.

        3938. Plaintiff Christina Sheridan is a citizen of the United States and domiciled in the

State of Illinois. She is the sister of Jacob Tracy.

        3939. As a result of the attack, and the death of Jacob Tracy, Plaintiffs Sheila Tracy,

Donald Tracy, Nichole Sweeney, and Christina Sheridan have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

The Benson Family

        3940. Plaintiff Matthew Benson is a citizen of the United States and domiciled in the State

of Arizona.

        3941. On June 17, 2007, Matthew Benson, then 28, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Baghdad.

        3942. The weapon used to injure Matthew Benson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        3943. As a result of the attack, Matthew Benson sustained a skull fracture.

        3944. Copper shavings were embedded in his body.

        3945. Mr. Benson also sustained burns and bruising on his back as well as lacerations to

his hands, face, and head.



                                                       598
        3946. He has experienced severe headaches.

        3947. Mr. Benson has been diagnosed with PTSD.

        3948. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Benson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        3949. Plaintiff Melissa Benson is a citizen of the United States and domiciled in the State

of Arizona. She is the wife of Matthew Benson.

        3950. Plaintiff C.B., a minor represented by his legal guardian, Matthew Benson, is a

citizen of the United States and domiciled in the State of Arizona. He is the son of Matthew

Benson.

        3951. Plaintiff B.B., a minor represented by his legal guardian, Matthew Benson, is a

citizen of the United States and domiciled in the State of Arizona. He is the son of Matthew

Benson.

        3952. Plaintiff Daniel P. Benson is a citizen of the United States and domiciled in the

State of Kansas. He is the father of Matthew Benson.

        3953. Plaintiff Carol Benson is a citizen of the United States and domiciled in the State

of Kansas. She is the mother of Matthew Benson.

        3954. Plaintiff Daniel R. Benson is a citizen of the United States and domiciled in the

State of Kansas. He is the brother of Matthew Benson.

        3955. As a result of the attack, and the injuries Matthew Benson has suffered, Plaintiffs

Melissa Benson, C.B., B.B., Daniel P. Benson, Carol Benson and Daniel R. Benson have

experienced severe mental anguish, and extreme emotional pain and suffering.

        3956. Plaintiff Matthew Benson was discharged from the U.S. military on January 1,

2019.



                                                   599
       136.    THE JUNE 20, 2007 ATTACK – BAGHDAD

The Raymond Family

       3957. Plaintiff Andrew James Raymond is a citizen of the United States and domiciled in

the State of New York.

       3958. On June 20, 2007, Andrew James Raymond, then 48, was serving in the U.S.

military in Iraq when his base came under attack from 107mm rockets.

       3959. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       3960. Andrew James Raymond was injured in the attack when the rockets struck the

building in which he was situated.

       3961. As a result of the attack, Mr. Raymond suffered hearing loss and tinnitus.

       3962. He was subsequently diagnosed with PTSD.

       3963. As a result of the attack, and the injuries he suffered, Plaintiff Andrew James

Raymond has experienced physical and mental anguish and extreme emotional pain and suffering.

       3964. Plaintiff Andrew James Raymond was discharged from the U.S. military on June

1, 2013.

       137.    THE JUNE 21, 2007 ATTACK – BAGHDAD

The Spencer Family

       3965. Raymond N. Spencer was a citizen of the United States and domiciled in the State

of California when he was killed in Iraq.

       3966. On June 21, 2007, Raymond N. Spencer, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3967. Raymond N. Spencer was killed in the attack.



                                                 600
       3968. The weapon used to kill Raymond N. Spencer was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       3969. Plaintiff Raymond Nigel Spencer, Sr. is a citizen of the United States and domiciled

in the State of Idaho. He is the father of Raymond N. Spencer.

       3970. Plaintiff Sylvia Johnson Spencer is a citizen of the United States and domiciled in

the State of Idaho. She is the stepmother of Raymond N. Spencer.

       3971. As a result of the attack, and the death of Raymond N. Spencer, Plaintiffs Raymond

Nigel Spencer, Sr. and Sylvia Johnson Spencer have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s society, companionship, comfort, advice and

counsel.

       138.    THE JUNE 23, 2007 ATTACK – BAGHDAD

The Moody Family

       3972. Michael Dean Moody, Jr. was a citizen of the United States and domiciled in the

State of Virginia when he was killed in Iraq.

       3973. On June 23, 2007, Michael Dean Moody, Jr., aged 21, was serving in the U.S.

military in Iraq when an IED emplaced by JAM Special Groups detonated near his vehicle while

he was patrolling south of Sadr City. The IED strike was followed by small arms fire in the vicinity

of the explosion.

       3974. Michael Dean Moody, Jr. was killed in the attack.

       3975. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.




                                                   601
       3976. Plaintiff Michael Dean Moody, Sr. is a citizen of the United States and domiciled

in the State of Virginia. He is the father of Michael Dean Moody, Jr.

       3977. Plaintiff Michael Dean Moody, Sr. brings an action individually and on behalf of

the Estate of Michael Dean Moody, Jr., as its legal representative.

       3978. Plaintiff Connie Moody is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of Michael Dean Moody, Jr.

       3979. Plaintiff Kedrick Dante Moody is a citizen of the United States and domiciled in

the State of Virginia. He is the brother of Michael Dean Moody, Jr.

       3980. As a result of the attack, and the death of Michael Dean Moody, Jr., Plaintiffs

Michael Dean Moody, Sr., Connie Moody, and Kedrick Dante Moody have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       139.    THE JUNE 25, 2007 ATTACK – BAGHDAD

The Edwards Family

       3981. Plaintiff Drew Edwards is a citizen of the United States and domiciled in the State

of Missouri.

       3982. On June 25, 2007, Drew Edwards, then 22, was serving in the United States military

in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he was

traveling in Baghdad.

       3983. The weapon used to injure Drew Edwards was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3984. As a result of the attack, Drew Edwards suffered an injury to his neck.



                                                   602
       3985. Mr. Edwards has been diagnosed with a TBI.

       3986. He was also diagnosed with PTSD. He has been prescribed medication to address

the emotional impact of the attack.

       3987. As a result of the attack, and the injuries he suffered, Plaintiff Drew Edwards has

experienced physical injury, severe mental anguish and extreme emotional pain and suffering.

       3988. Plaintiff Donielle Edwards is a citizen of the United States and domiciled in the

State of Missouri. She is the wife of Drew Edwards.

       3989. As a result of the attack, and the injuries Drew Edwards has suffered, Plaintiff

Donielle Edwards has experienced severe mental anguish and extreme emotional pain and

suffering.

The Craig Family

       3990. Andre Craig, Jr. was a citizen of the United States and domiciled in the State of

Connecticut when he was killed in Iraq.

       3991. On June 25, 2007, Andre Craig, Jr., aged 24, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       3992. Andre Craig, Jr. was killed in the attack.

       3993. The weapon used to kill Andre Craig, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       3994. Plaintiff Arifah Hardy is a citizen of the United States and domiciled in the State of

Connecticut. She was the fiancée of Andre Craig, Jr.




                                                   603
       3995. Plaintiff T.C., a minor represented by her legal guardian, Arifah Hardy, is a citizen

of the United States and domiciled in the State of Connecticut. She is the daughter of Andre Craig,

Jr.

       3996. Plaintiff Aundra Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the father of Andre Craig, Jr.

       3997. Plaintiff Joyce Craig is a citizen of the United States and domiciled in the State of

Connecticut. She is the mother of Andre Craig, Jr.

       3998. Plaintiff Debra Cook-Russell is a citizen of the United States and domiciled in the

State of Connecticut. She is the sister of Andre Craig, Jr.

       3999. Plaintiff Nashima Williams Craig is a citizen of the United States and domiciled in

the State of Connecticut. She is the sister of Andre Craig, Jr.

       4000. Plaintiff Matthew Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       4001. Plaintiff Jonathan Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       4002. Plaintiff Andre Brown is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       4003. Plaintiff Michael Cook is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       4004. Plaintiff Valencia Cook is a citizen of the United States and domiciled in the State

of Connecticut. She is the sister of Andre Craig, Jr.

       4005. As a result of the attack, and the death of Andre Craig, Jr., Plaintiffs Aundra Craig,

Joyce Craig, Debra Cook-Russell, Nashima Williams Craig, Matthew Craig, Jonathan Craig,



                                                     604
Andre Brown, Michael Cook and Valencia Cook have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their fiancée’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

       140.    THE JUNE 28, 2007 ATTACK – BAGHDAD

The Crow Family

       4006. William J. Crow was a citizen of the United States and domiciled in the State of

Kansas when he was killed in Iraq.

       4007. On June 28, 2007, William J. Crow, aged 28, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4008. William J. Crow died on June 28, 2007 as a result of injuries sustained in the attack.

       4009. The weapon used to kill William J. Crow was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4010. Plaintiff Katherine M. Crow is a citizen of the United States and domiciled in the

State of Texas. She is the widow of William J. Crow.

       4011. Plaintiff Katherine M. Crow brings an action individually and on behalf of the

Estate of William J. Crow, as its legal representative.

       4012. Plaintiff K.A.C., a minor represented by her legal guardian, Katherine M. Crow, is

a citizen of the United States and domiciled in the State of Texas. She is the daughter of William

J. Crow.

       4013. Plaintiff K.E.C., a minor represented by her legal guardian, Katherine M. Crow, is

a citizen of the United States and domiciled in the State of Texas. She is the daughter of William

J. Crow.



                                                    605
       4014. Plaintiff Candace Cathryn Hudson is a citizen of the United States and domiciled

in the State of Florida. She is the sister of William J. Crow.

       4015. Kathryn Ann Mondini was a citizen of the United States at the time of the death of

William J. Crow. She was the mother of William J. Crow. She died on April 18, 2014.

       4016. Plaintiff Candace Cathryn Hudson brings an action individually and on behalf of

the Estate of Kathryn Ann Mondini, as its legal representative.

       4017. As a result of the attack, and the death of William J. Crow, the late Kathryn Ann

Mondini experienced, and Plaintiffs Katherine M. Crow, K.A.C., K.E.C. and Candace Cathryn

Hudson have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their son’s/husband’s/father’s/brother’s society, companionship, comfort, advice and counsel.

       141.    THE JUNE 29, 2007 ATTACK – BAGHDAD

The Adair Family

       4018. James L. Adair was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       4019. One June 29, 2007, James L. Adair, aged 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4020. James L. Adair was killed in the attack.

       4021. The weapon used to kill James L. Adair was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4022. Plaintiff Amanda B. Adair is a citizen of the United States and domiciled in the

State of Texas. She is the sister of James L. Adair.

       4023. As a result of the attack, and the death of James L. Adair, Plaintiff Amanda B. Adair



                                                       606
has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his

brother’s society, companionship, comfort, advice and counsel.

       142.    THE JUNE 30, 2007 ATTACK – BAGHDAD

The Tutwiler Family

       4024. Plaintiff Patrick Tutwiler is a citizen of the United States and domiciled in the

State of Tennessee.

       4025. On June 30, 2007, Patrick Tutwiler was serving in the U.S. military in Iraq when

he came under sniper fire by JAM Special Groups terror operatives.

       4026. As a result of the attack, Mr. Tutwiler was shot through the face and neck.

       4027. Patrick Tutwiler was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       4028. As a result of the attack, and the injuries he suffered, Plaintiff Patrick Tutwiler has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4029. Plaintiff Crystal Tutwiler is a citizen of the United States and domiciled in the State

of Tennessee. She is the wife Patrick Tutwiler.

       4030. As a result of the attack, and the injuries suffered by Patrick Tutwiler, Plaintiff

Crystal Tutwiler has experienced severe mental anguish, and extreme emotional pain and

suffering.

       143.    THE JULY 5, 2007 ATTACK – BAGHDAD

The Ring Family

       4031. Michelle R. Ring was a citizen of the United States and domiciled in the State of

Oregon when she was killed in Iraq.




                                                   607
       4032. On July 5, 2007, Michelle R. Ring, aged 26, was serving in the U.S. military when

she was killed in a mortar attack perpetrated by JAM Special Groups terror operatives.

       4033.    Michelle R. Ring was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       4034. Plaintiff Shirley Stearns is a citizen of the United States and domiciled in the State

of Oregon. She is the mother of Michelle R. Ring.

       4035. Plaintiff John Stearns is a citizen of the United States and domiciled in the State of

Oregon. He is the father of Michelle R. Ring.

       4036. Plaintiffs Shirley Stearns and John Stearns bring an action individually and on

behalf of the Estate of Michelle R. Ring, as its legal representatives.

       4037. Plaintiff Karen Hall is a citizen of the United States and domiciled in the State of

Alaska. She is the sister of Michelle R. Ring.

       4038. Plaintiff Marilyn Haybeck is a citizen of the United States and domiciled in the

State of Oregon. She is the sister of Michelle R. Ring.

       4039. Plaintiff Marc Stearns is a citizen of the United States and domiciled in the State of

Oregon. He is the son of Michelle R. Ring.

       4040. James Cole is a citizen of the United States and domiciled in the State of Tennessee.

He was the ex-husband of Michelle R. Ring and is the legal guardian of Plaintiff B.C., a minor.

James Cole brings an action solely on behalf of Plaintiff B.C., a minor.

       4041. Plaintiff B.C., a minor represented by his legal guardian, James Cole, is a citizen of

the United States and is domiciled in the State of Tennessee. He is the son of Michelle R. Ring.

       4042. As a result of the attack, and the death of Michelle R. Ring, Plaintiffs Shirley

Stearns, John Stearns, Karen Hall, Marilyn Haybeck, Marc Stearns and B.C. have experienced



                                                    608
severe mental anguish, extreme emotional pain and suffering, and loss of their

daughter’s/sister’s/mother’s society, companionship, comfort, advice and counsel.

       144.    THE JULY 6, 2007 ATTACK – BAGHDAD

The Lamie Family

       4043. Gene Lamie was a citizen of the United States and domiciled in the State of Georgia

when he was killed in Iraq.

       4044. On July 6, 2007, Gene Lamie, aged 25, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       4045. Gene Lamie was killed in the attack.

       4046. The weapon used to kill Gene Lamie was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4047. Plaintiff John D. Lamie is a citizen of the United States and domiciled in the State

of Georgia. He is the brother of Gene Lamie.

       4048. As a result of the attack, and the death of Gene Lamie, Plaintiff John D. Lamie has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of his brother’s

society, companionship, comfort, advice and counsel.

       145.    THE JULY 6, 2007 ATTACK – BAGHDAD

The Lewis Family

       4049. Jason Dale Lewis was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

       4050. On July 6, 2007, Jason Dale Lewis, aged 30, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.



                                                  609
         4051. Jason Dale Lewis was killed in the attack.

         4052. The weapon used to kill Jason Dale Lewis was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         4053. Plaintiff Donna Lewis is a citizen of the United States and domiciled in the State of

Virginia. She is the widow of Jason Dale Lewis.

         4054. Plaintiff Donna Lewis brings an action individually and on behalf of the Estate of

Jason Dale Lewis, as its legal representative.

         4055. Plaintiff J.L., a minor represented by his legal guardian Donna Lewis, is a citizen

of the United States and domiciled in the State of Virginia. He is the son of Jason Dale Lewis.

         4056. Plaintiff J.L., a minor represented by his legal guardian Donna Lewis, is a citizen

of the United States and domiciled in the State of Virginia. He is the son of Jason Dale Lewis.

         4057. Plaintiff G.L., a minor represented by her legal guardian Donna Lewis, is a citizen

of the United States and domiciled in the State of Virginia. She is the daughter of Jason Dale

Lewis.

         4058. Plaintiff Jean Mariano is a citizen of the United States and domiciled in the State

of Connecticut. She is the mother of Jason Dale Lewis.

         4059. As a result of the attack, and the death of Jason Dale Lewis, Plaintiffs Donna Lewis,

J.L., J.L., G.L. and Jean Mariano have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their husband’s/father’s/son’s society, companionship, comfort, advice

and counsel.

The McRill Family

         4060. Robert McRill was a citizen of the United States and domiciled in the State of



                                                    610
Virginia when he was killed in Iraq.

        4061. On July 6, 2007, Robert McRill, aged 42, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        4062. Robert McRill was killed in the attack.

        4063. The weapon used to kill Robert McRill was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4064. Plaintiff Katherine McRill-Fellini is a citizen of the United States and domiciled in

the State of Virginia. She is the widow of Robert McRill.

        4065. Plaintiff Katherine McRill-Fellini brings an action individually and on behalf of the

Estate of Robert McRill, as its legal representative, for his death and any suffering and/or economic

loss he/his Estate sustained as a result of the attack.

        4066. Plaintiff Brett Coke is a citizen of the United States and domiciled in the State of

New York. He is the stepson of Robert McRill.

        4067. Plaintiff Brian Coke is a citizen of the United States and domiciled in the State of

Virginia. He is the stepson of Robert McRill.

        4068. Plaintiff Ronald McRill is a citizen of the United States and domiciled in the State

of California. He is the brother of Robert McRill.

        4069. As a result of the attack, and the death of Robert McRill, Plaintiffs Katherine

McRill-Fellini, Brett Coke, Brian Coke and Ronald McRill have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s/brother’s

society, companionship, comfort, advice and counsel.




                                                      611
        146.   THE JULY 6, 2007 ATTACK – BAGHDAD

The Mergele Family

        4070. Plaintiff Matthew L. Mergele is a citizen of the United States and domiciled in the

State of Tennessee.

        4071. On July 6, 2007, Matthew L. Mergele was serving in the U.S. military in Iraq when

an IED emplaced by JAM Special Groups terror operatives detonated while he was on a

dismounted patrol near Rustimaya.

        4072. Matthew L. Mergele was injured in the attack perpetrated by Hezbollah-trained

JAM Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        4073. As a result of the attack, Mr. Mergele was blown back by the blast. He suffered

difficulty hearing in his left ear, ringing in his ears and headaches.

        4074. As a result of the attack, and the injuries he suffered, Plaintiff Matthew L. Mergele

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4075. Plaintiff Matthew L. Mergele was discharged from the U.S. military on January 1,

2019.

        147.   THE JULY 7, 2007 ATTACK – BAGHDAD

The Miller Family

        4076. Mikeal Miller was a citizen of the United States and domiciled in the State of

Oregon when he was injured in Iraq.

        4077. On July 7, 2007, Mikeal Miller, aged 21, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        4078. Mikeal Miller was severely injured in the attack when shrapnel went through his

left eye and lodged in the back of his head.



                                                     612
       4079. Mr. Miller never regained consciousness after the attack.

       4080. He remained in a coma and died on January 27, 2008 as a result of the attack.

       4081. The weapon used to kill Mikeal Miller was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4082. Plaintiff Rene Pool is a citizen of the United States and domiciled in the State of

Oregon. She is the mother of Mikeal Miller.

       4083. As a result of the attack, and the death of Mikeal Miller, Plaintiff Rene Pool has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       148.    THE JULY 11, 2007 ATTACK – BAGHDAD

The Hollcroft Family

       4084. Plaintiff Derek Allen Hollcroft is a citizen of the United States and domiciled in the

State of Florida.

       4085. On July 11, 2007, Derek Allen Hollcroft, then 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle

       4086. The weapon used to injure Derek Allen Hollcroft was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4087. As a result of the attack, Derek Allen Hollcroft sustained a TBI and post-concussion

syndrome that has caused frequent chronic headaches and migraines and affected his memory.

       4088. As a result of the attack, and the injuries he suffered, Derek Allen Hollcroft has

experienced severe physical and mental anguish and extreme emotional pain and suffering.



                                                   613
       149.    THE JULY 17, 2007 ATTACK – BAGHDAD

The Bobb Family

       4089. Brandon K. Bobb was a citizen of the United States and domiciled in the State of

Florida when he was killed in Iraq.

       4090. On July 17, 2007, Brandon K. Bobb, aged 20, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4091. Brandon K. Bobb was killed in the attack.

       4092. The weapon used to kill Brandon K. Bobb was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4093. Plaintiff Paula C. Bobb-Miles is a citizen of the United States and domiciled in the

State of Texas. She is the mother of Brandon K. Bobb.

       4094. Plaintiff Paula C. Bobb-Miles brings an action individually and on behalf of the

Estate of Brandon K. Bobb, as its legal representative.

       4095. Plaintiff Johnny Javier Miles, Sr. is a citizen of the United States and domiciled in

the State of Texas. He is the stepfather of Brandon K. Bobb.

       4096. Plaintiff Johnny Javier Miles, Jr. is a citizen of the United States and domiciled in

the State of Texas. He is the brother of Brandon K. Bobb.

       4097. Plaintiff Racquel Arnae Bobb Miles is a citizen of the United States and domiciled

in the State of Texas. She is the sister of Brandon K. Bobb.

       4098. As a result of the attack, and the death of Brandon K. Bobb, Plaintiffs Paula C.

Bobb-Miles, Johnny Javier Miles, Sr., Johnny Javier Miles, Jr. and Racquel Arnae Bobb Miles




                                                   614
have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

The Joshua Family

        4099. Ron J. Joshua, Jr. was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

        4100. On July 17, 2007, Ron J. Joshua, Jr., aged 19, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4101. Ron J. Joshua, Jr. was killed in the attack.

        4102. The weapon used to kill Ron J. Joshua, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4103. Plaintiff Ursula Ann Joshua is a citizen of the United States and domiciled in the

State of New Mexico. She is the mother of Ron J. Joshua, Jr.

        4104. Plaintiff Ursula Ann Joshua brings an action individually and on behalf of the Estate

of Ron J. Joshua, Jr. as its legal representative, for his death and any suffering and/or economic

loss he/his Estate sustained as a result of the attack.

        4105. As a result of the attack, and the death of Ron J. Joshua, Jr., Plaintiff Ursula Ann

Joshua has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

        150.    THE JULY 17, 2007 ATTACK – SADR CITY

The Harrelson Family

        4106. James J. Harrelson was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.



                                                      615
        4107. On July 17, 2007, James J. Harrelson, aged 19, was serving in the United States

military in Iraq when JAM-Special Groups detonated an IED near his vehicle in Sadr City,

Baghdad.

        4108. James J. Harrelson was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        4109. Plaintiff Tammy Kinney is a citizen of the United States and domiciled in the State

of Alabama. She is the mother of James J. Harrelson.

        4110. As a result of the attack, and the death of James J. Harrelson, Plaintiff Tammy

Kinney has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

The Price Family

        4111. Plaintiff Daniel Price is a citizen of the United States and domiciled in the State of

Illinois.

        4112. On July 17, 2007, Daniel Price, then 20, was serving in the United States military

in Iraq when JAM-Special Groups detonated an IED near his vehicle in Sadr City, Baghdad.

        4113. Daniel Price was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        4114. As a result of the attack, Mr. Price suffered shrapnel wounds to his face that cut his

tear duct. He also suffered a fractured leg.

        4115. Mr. Price also suffers from a TBI and PTSD.

        4116. As a result of the attack, and the injuries he suffered, Plaintiff Daniel Price has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    616
       4117. Plaintiff Steven Price is a citizen of the United States and domiciled in the State of

Tennessee. He is the brother of Daniel Price.

       4118. As a result of the attack and the injuries Daniel Price suffered, Plaintiff Steven Price

has experienced severe mental anguish and extreme emotional pain and suffering.

The Aieti Family

       4119. Plaintiff Tausolo Aieti is a citizen of the United States and domiciled in the State

of Nevada.

       4120. On July 17, 2007, Tausolo Aieti, then 20, was serving in the United States military

in Iraq when JAM-Special Groups detonated an IED near his vehicle in Sadr City, Baghdad.

       4121. Tausolo Aieti was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       4122. As a result of the attack, Mr. Aieti suffered a broken leg.

       4123. Mr. Aieti also suffers from a TBI and PTSD.

       4124. As a result of the attack, and the injuries he suffered, Plaintiff Tausolo Aieti has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4125. Plaintiff Imo Aieti is a citizen of the United States and domiciled in the State of

Texas. He is the brother of Tausolo Aieti.

       4126. Plaintiff Lisi Aieti is a citizen of the United States and domiciled in the State of

Utah. She is the sister of Tausolo Aieti.

       4127. Plaintiff Poloka Aieti is a citizen of the United States and domiciled in the State of

Utah. He is the brother of Tausolo Aieti.




                                                    617
        4128. As a result of the attack, and the injuries suffered by Tausolo Aieti, Plaintiffs Imo

Aieti, Lisi Aieti and Poloka Aieti have experienced severe mental anguish, and extreme emotional

pain and suffering.

        4129. Plaintiff Tausolo Aieti was discharged from the U.S. military on April 28, 2012.

        151.   THE JULY 17, 2007 ATTACK – BAGHDAD

The Bouten Family

        4130. Plaintiff Christopher Bouten is a citizen of the United States and domiciled in the

State of Kentucky.

        4131. On July 17, 2007, Christopher Bouten was serving in the United States military in

Iraq when he was injured during a mortar attack launched by JAM Special Groups terror operatives

in the Kamaliyah neighborhood in eastern Baghdad.

        4132. Christopher Bouten was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        4133. As a result of the attack, Mr. Bouten suffered shrapnel wounds to his back, neck

and leg.

        4134. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Bouten

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4135. Plaintiff Erin Bouten is a citizen of the United States and domiciled in the State of

Kentucky. She is the wife of Christopher Bouten.

        4136. As a result of the attack and the injuries Christopher Bouten suffered, Plaintiff Erin

Bouten has experienced severe mental anguish and extreme emotional pain and suffering.

        4137. Plaintiff Christopher Bouten was discharged from the U.S. military on October 20,

2017.



                                                    618
       152.    THE JULY 19, 2007 ATTACK – HUSSEINYAH

The Dudek Family

       4138. Plaintiff Daniel Dudek is a citizen of the United States and domiciled in the State

of Washington.

       4139. On July 19, 2007, Daniel Dudek was serving in the U.S. military in Iraq.

       4140. Mr. Dudek was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       4141. The weapon used to injure Mr. Dudek was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4142. As a result of the attack, Mr. Dudek suffers from limited paralysis in his hips and

legs, and complete paralysis in both of his ankles and feet. He also has a Lumbar 3/4 cauda equina

with no glute muscles and no ability to move the muscles in his calf/ankles/feet and has reduced

feeling in his legs down to his ankles. He also has a deep shrapnel hole in his back and pieces of

fragmentation all throughout his left arm, hips, and buttocks area.

       4143. As a result of the attack, and the injuries he suffered, Plaintiff Daniel Dudek has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4144. Plaintiff Margaret Dudek is a citizen of the United States and domiciled in the State

of North Carolina. She is the mother of Daniel Dudek.

       4145. Plaintiff Katie Woodard is a citizen of the United States and domiciled in the State

of North Carolina. She is the sister of Daniel Dudek.

       4146. Plaintiff Sarah Dudek is a citizen of the United States and domiciled in the State of

North Carolina. She is the sister of Daniel Dudek.



                                                     619
       4147. Plaintiff Andrew Dudek is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Daniel Dudek.

       4148. As a result of the attack, and the injuries suffered by Daniel Dudek, Plaintiffs

Margaret Dudek, Katie Woodard, Sarah Dudek and Andrew Dudek have experienced severe

mental anguish, and extreme emotional pain and suffering.

       4149. Plaintiff Daniel Dudek was discharged from the U.S. military on January 1, 2019.

       153.    THE JULY 23, 2007 ATTACK – BAGHDAD

The Florexil Family

       4150. Camy Florexil was a citizen of the United States and domiciled in the State of

Pennsylvania when he was injured in Iraq.

       4151. On July 23, 2007, Camy Florexil, aged 20, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       4152. Camy Florexil was injured in the attack and died on July 24, 2007 from the injuries

he sustained in the attack.

       4153. The weapon used to kill Camy Florexil was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4154. Plaintiff Emanuela Florexil is a citizen of the United States and domiciled in the

State of Pennsylvania. She is the sister of Camy Florexil.

       4155. Plaintiff Emanuela Florexil brings an action individually and on behalf of the Estate

of Camy Florexil, as its legal representative.




                                                   620
       4156. As a result of the attack, and the death of Camy Florexil, Plaintiff Emanuela

Florexil has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her brother’s society, companionship, comfort, advice and counsel.

       154.   THE JULY 24, 2007 ATTACK – BAGHDAD

The Miller Family

       4157. Plaintiff Joseph T. Miller is a citizen of the Unites States and domiciled in the State

of Ohio.

       4158. On July 24, 2007, Joseph T. Miller was serving in the U.S. military in Iraq.

       4159. Mr. Miller was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       4160. The weapon used to injure Mr. Miller was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4161. As a result of the attack, Mr. Miller suffered a ruptured left ear drum, a TBI and

post-concussive syndrome.

       4162. As a result of the attack, and the injuries he suffered, Plaintiff Joseph T. Miller has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       155.   THE JULY 24, 2007 ATTACK – UMM QASR

The Harrington Family

       4163. Plaintiff Sean Harrington is a citizen of the United States and domiciled in the State

of Pennsylvania.




                                                   621
       4164. On July 24, 2007, Sean Harrington, then 22, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling outside of Umm Qasr.

       4165. The weapon used to injure Sean Harrington was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4166. Shrapnel from the EFP struck Sean Harrington’s head and face, and copper from

the EFP’s liner remains fused to his face.

       4167. The impacting shrapnel has resulted in a partial loss of sight in his right eye and

most of his hearing in his right ear.

       4168. Mr. Harrington has been diagnosed with a TBI. Medication has been prescribed to

address this condition. He continues to endure migraines as a result of the attack.

       4169. Mr. Harrington was also diagnosed with PTSD a result of the attack, for which he

has received treatment.

       4170. As a result of the attack, and the injuries he suffered, Plaintiff Sean Harrington has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       156.    THE JULY 31, 2007 ATTACK – BAGHDAD

The Heinlein Family

       4171. Charles T. Heinlein, Jr. was a citizen of the United States and domiciled in the State

of Michigan when he was killed in Iraq.

       4172. On July 31, 2007, Charles T. Heinlein, Jr., aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4173. Charles T. Heinlein, Jr. was killed in the attack.



                                                   622
        4174. The weapon used to kill Charles T. Heinlein, Jr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        4175. Plaintiff Jessica Heinlein is a citizen of the United States and domiciled in the State

of Washington. She is the widow of Charles T. Heinlein, Jr.

        4176. Plaintiff Jessica Heinlein brings an action individually and on behalf of the Estate

of Charles T. Heinlein, Jr., as its legal representative.

        4177. Plaintiff Charles Heinlein, Sr. is a citizen of the United States and domiciled in the

State of Michigan. He is the father of Charles T. Heinlein, Jr.

        4178. Plaintiff Jody Lyn Heinlein is a citizen of the United States and domiciled in the

State of Texas. She is the sister of Charles T. Heinlein, Jr.

        4179. As a result of the attack, and the death of Charles T. Heinlein, Jr., Plaintiffs Jessica

Heinlein, Charles Heinlein, Sr. and Jody Lyn Heinlein have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Jairala Family

        4180. Alfred H. Jairala was a citizen of the United States and domiciled in the State of

Florida when he was killed in Iraq.

        4181. On July 31, 2007, Alfred H. Jairala, aged 29, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Baghdad.

        4182. Alfred H. Jairala was killed in the attack.




                                                      623
           4183. The weapon used to kill Alfred H. Jairala was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

           4184. Plaintiff Margarita Aristizabal is a citizen of the United States and domiciled in the

State of Florida. She is the widow of Alfred H. Jairala.

           4185. Plaintiff Margarita Aristizabal brings an action individually and on behalf of the

Estate of Alfred H. Jairala, as its legal representative.

           4186. Plaintiff J.J., a minor represented by her legal guardian, Margarita Aristizabal, is a

citizen of the United States and domiciled in the State of Florida. She is the daughter of Alfred H.

Jairala.

           4187. Plaintiff Sebastian Niuman is a citizen of the United States and domiciled in the

State of Florida. He is the stepson of Alfred H. Jairala.

           4188. As a result of the attack, and the death of Alfred H. Jairala, Plaintiffs Margarita

Aristizabal, J.J., and Sebastian Niuman have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

           157.   THE AUGUST 6, 2007 ATTACK – BAGHDAD

The Neiberger Family

           4189. Christopher Neiberger was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

           4190. On August 6, 2007, Christopher Neiberger, aged 22, was serving in the United

States military in Iraq when an EFP emplaced by JAM Special Groups detonated near his vehicle

in Baghdad.



                                                       624
       4191. Christopher Neiberger was killed in the attack.

       4192. The weapon used to kill Christopher Neiberger was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4193. Plaintiff Richard Neiberger is a citizen of the United States and domiciled in the

State of Florida. He is the father of Christopher Neiberger.

       4194. Plaintiff Mary Neiberger is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Christopher Neiberger.

       4195. Plaintiff Ami Neiberger is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of Christopher Neiberger.

       4196. Plaintiff Robert Neiberger is a citizen of the United States and domiciled in

Washington, D.C. He is the brother of Christopher Neiberger.

       4197. Plaintiff Eric Neiberger is a citizen of the United States and domiciled in Florida.

He is the brother of Christopher Neiberger.

       4198. Plaintiff Eric Neiberger brings an action individually and on behalf of the Estate of

Christopher Neiberger, as its legal representative.

       4199. As a result of the attack, and the death of Christopher Neiberger, Plaintiffs Richard

Neiberger, Mary Neiberger, Ami Neiberger, Robert Neiberger, and Eric Neiberger have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.




                                                      625
        158.   THE AUGUST 14, 2007 ATTACK – BAGHDAD

The Casey Family

        4200. Plaintiff Brian J. Casey is a citizen of the United States and domiciled in the State

of Montana.

        4201. On August 14, 2007, Brian J. Casey was serving in the U.S. military in Iraq when

he came under sniper fire by JAM Special Groups terror operatives.

        4202. Brian J. Casey was injured in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        4203. As a result of the attack, Mr. Casey suffered a collapsed lung and fractured ribs.

        4204. As a result of the attack, and the injuries he suffered, Plaintiff Brian J. Casey has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4205. Plaintiff Brittany Hogan is a citizen of the United States and domiciled in the State

of Montana. She was the wife of Brian J. Casey.

        4206. Plaintiff Shelley Ann Casey is a citizen of the United States and domiciled in the

State of North Carolina. She is mother of Brian J. Casey.

        4207. Plaintiff Richard Casey is a citizen of the United States and domiciled in the State

of North Carolina. He is the father of Brian J. Casey.

        4208. As a result of the attack, and the injuries suffered by Brian J. Casey, Plaintiffs

Brittany Hogan, Shelley Ann Casey and Richard Casey have experienced severe mental anguish,

and extreme emotional pain and suffering.

        4209. Plaintiff Brian J. Casey was discharged from the U.S. military on September 1,

2009.




                                                   626
        159.    THE AUGUST 17, 2007 ATTACK – BASRA

The Chand Family

        4210. Michael Chand, Sr. was a citizen of the United States and domiciled in the State of

California when he was kidnapped and killed in Iraq.

        4211. Michael Chand, Sr. worked in southeast Iraq as a civilian contractor who provided

security relating to road construction projects.

        4212. On August 17, 2007, Mr. Chand’s convoy was ambushed by roughly 300 JAM

fighters near the JAM stronghold of Amarah, northwest of Basra. Mr. Chand suffered a gunshot

wound in the ambush and was kidnapped by JAM.

        4213. He was held in captivity by JAM for several years afterward and was tortured in

captivity. He was 52 years old at the time of his kidnapping.

        4214. On or about March 13, 2010, his body was returned to the U.S. government. The

autopsy report revealed that Mr. Chand was killed by multiple gunshot wounds to the head and

body, and his injuries were consistent with the conclusion that he had been tortured.

        4215. Initial reports of the August 17, 2007 attack suggested that Mr. Chand had been

killed in the attack.

        4216. On August 24, 2007, the U.S. State Department officially informed Mr. Chand’s

wife, Sally Chand, that he was dead.

        4217. On October 31, 2007, the State Department reversed course and informed Ms.

Chand, that, according to eyewitnesses, Mr. Chand was actually alive and being held in captivity.

However, efforts to secure his release over the next several years failed, and, on or about March

13, 2010, the Chand family learned that JAM had tortured and executed Mr. Chand while he was

being held in captivity.



                                                   627
       4218. The JAM terror cell that kidnapped and murdered Mr. Chand was trained by

Hezbollah and funded and armed by the IRGC-QF.

       4219. Plaintiff Sally Chand is a citizen of the United States and domiciled in the State of

California. She is the widow of Michael Chand, Sr.

       4220. Plaintiff Sally Chand brings an action individually and on behalf of the Estate of

Michael Chand, Sr., as its legal representative.

       4221. Plaintiff Michael Chand, Jr. is a citizen of the United States and domiciled in the

State of California. He is the son of Michael Chand, Sr.

       4222. Plaintiff Christina Mahon is a citizen of the United States and domiciled in the State

of California. She is the daughter of Michael Chand, Sr.

       4223. Plaintiff Ryan Chand is a citizen of the United States and domiciled in the State of

California. He is the son of Michael Chand, Sr.

       4224. Plaintiff Brenda Chand is a citizen of the United States and domiciled in the State

of California. She is the daughter of Michael Chand, Sr.

       4225. As a result of the August 17, 2007 attack, and the subsequent kidnapping and

execution of Michael Chand, Sr., Plaintiffs Sally Chand, Michael Chand, Jr., Christina Mahon,

Ryan Chand and Brenda Chand have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their husband’s/father’s society, companionship, comfort, advice and

counsel.

       160.     THE AUGUST 23, 2007 ATTACK – BAGHDAD

The Bowen Family

       4226. Plaintiff Mario Bowen is a citizen of the United States and domiciled in the State

of Tennessee.



                                                   628
       4227. On August 23, 2007, Mario Bowen was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       4228. The weapon used to injure Mario Bowen was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4229. As a result of the attack, Mr. Bowen was rendered unconscious. He suffers from a

TBI, memory loss, headaches and speech issues.

       4230. As a result of the attack, and the injuries he suffered, Plaintiff Mario Bowen has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4231. Plaintiff Mario Bowe was discharged from the U.S. military on January 1, 2019.

       161.    THE AUGUST 23, 2007 ATTACK – AZIZIYAH

The Hochstetler Family

       4232. Plaintiff James David Hochstetler is a citizen of the United States and domiciled in

the State of Tennessee.

       4233. On August 23, 2007, James David Hochstetler, then 29, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4234. The weapon used to injure James David Hochstetler was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4235. As a result of the blast, James David Hochstetler suffered serious injuries, including

severe injuries to his hand and face.




                                                   629
       4236. As a result of the attack, and the injuries he suffered, Plaintiff James David

Hochstetler has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       4237. Plaintiff Leanne Lizabeth Hochstetler is a citizen of the United States and

domiciled in the State of Tennessee. She is the wife of James David Hochstetler.

       4238. Plaintiff J.H., a minor represented by his legal guardian, Leanne Lizabeth

Hochstetler, is a citizen of the United States and domiciled in the State of Tennessee. He is the son

of James David Hochstetler.

       4239. Plaintiff P.H., a minor represented by her legal guardian, Leanne Lizabeth

Hochstetler, is a citizen of the United States and domiciled in the State of Tennessee. She is the

daughter of James David Hochstetler.

       4240. Plaintiff Kyle Austin Marshall is a citizen of the United States and domiciled in

the State of Tennessee. He is the son of James David Hochstetler.

       4241. As a result of the attack, and the injuries suffered by James David Hochstetler,

Plaintiffs Leanne Lizabeth Hochstetler, J.H., P.H. and Kyle Austin Marshall have experienced

severe mental anguish, and extreme emotional pain and suffering.

       4242. Plaintiff James David Hochstetler was discharged from the U.S. military on

December 19, 2016.

The Tully Family

       4243. Michael Tully was a citizen of the United States and domiciled in the State of

Pennsylvania when he was killed in Iraq.

       4244. On August 23, 2007, Michael Tully, aged 33, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.



                                                    630
       4245. Michael Tully was killed in the attack.

       4246. The weapon used to kill Michael Tully was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4247. Plaintiff John Richard Tully is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the father of Michael Tully.

       4248. Plaintiff John Richard Tully brings an action individually and on behalf of the

Estate of Michael Tully, as its legal representative.

       4249. Plaintiff Marilyn Louise Tully is a citizen of the United States and domiciled in the

State of Pennsylvania. She is the mother of Michael Tully.

       4250. Plaintiff Slade Victor Tully is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the son of Michael Tully.

       4251. Plaintiff John Richard Tully II is a citizen of the United States and domiciled in the

State of Arizona. He is the brother of Michael Tully.

       4252. Plaintiff Heather Ann Farkas is a citizen of the United States and domiciled in the

State of Pennsylvania. She is the sister of Michael Tully.

       4253. As a result of the attack, and the death of Michael Tully, Plaintiffs John Richard

Tully, Marilyn Louise Tully, Slade Victor Tully, John Richard Tully II and Heather Ann Farkas

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/father’s/brother’s society, companionship, comfort, advice and counsel.

The Hunt Family

       4254. Plaintiff Robert James Hunt is a citizen of the United States and domiciled in the

State of Washington.



                                                    631
        4255. On August 23, 2007, Robert James Hunt, then 37, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4256. The weapon used to injure Robert James Hunt was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        4257. As a result of the blast, Robert James Hunt suffered lacerations to his neck and

head. He also suffered shrapnel wounds to the left side of his head, upper torso, right arm and right

hand.

        4258. As a result of the attack, and the injuries he suffered, Plaintiff Robert James Hunt

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4259. Plaintiff M.A.H., a minor represented by his legal guardian, Robert James Hunt, is

a citizen of the United States and domiciled in the State of Washington. He is the son of Robert

James Hunt.

        4260. Plaintiff A.M.H., a minor represented by her legal guardian, Robert James Hunt, is

a citizen of the United States and domiciled in the State of Washington. She is the daughter of

Robert James Hunt.

        4261. Plaintiff Boonchob “Lynn” Prudhome is a citizen of the United States and

domiciled in the State of Texas. She is the mother of Robert James Hunt.

        4262. As a result of the attack, and the injuries suffered by Robert James Hunt, Plaintiffs

M.A.H., A.M.H. and Boonchob “Lynn” Prudhome have experienced severe mental anguish, and

extreme emotional pain and suffering.

        4263. Plaintiff Robert James Hunt was discharged from the U.S. military on June 30,

2017.



                                                    632
       162.    THE SEPTEMBER 2, 2007 ATTACK – BAGHDAD

The White Family

       4264. Delmar White was a citizen of the United States and domiciled in the State of

Kentucky when he was killed in Iraq.

       4265. On September 2, 2007, Delmar White, aged 37, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4266. Delmar White was killed in the attack.

       4267. The weapon used to kill Delmar White was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4268. Plaintiff Michele White is a citizen of the United States and domiciled in the State

of Kentucky. She is the widow of Delmar White.

       4269. Plaintiff Michele White brings an action individually and on behalf of the Estate of

Delmar White, as its legal representative.

       4270. Plaintiff S.W., a minor represented by his legal guardian, Michele White, is a

citizen of the United States and domiciled in the State of Kentucky. He is the son of Delmar White.

       4271. Plaintiff Shelby White is a citizen of the United States and domiciled in the State

of Kentucky. She is the daughter of Delmar White.

       4272. Plaintiff Perry White is a citizen of the United States and domiciled in the State of

Kentucky. He is the brother of Delmar White.

       4273. Plaintiff Robert White is a citizen of the United States and domiciled in the State

of Ohio. He is the brother of Delmar White.




                                                   633
       4274. As a result of the attack, and the death of Delmar White, Plaintiffs Michele White,

S.W., Shelby White, Perry White and Robert White have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/father’s/brother’s

companionship, comfort, advice and counsel.

       163.    THE SEPTEMBER 2, 2007 – RUSTAMIYAH

The Wold Family

       4275. Plaintiff Joshua P.G. Wold is a citizen of the United States and domiciled in the

State of Oregon.

       4276. On September 2, 2007, Joshua P.G. Wold was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle. The convoy he was

travelling in also came under small arms fire.

       4277. The weapon used to injure Joshua P.G. Wold was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4278. As a result of the attack and the injuries sustained in the attack, Mr. Wold required

partial amputation of his right foot.

       4279. As a result of the attack, and the injuries he suffered, Plaintiff Joshua P.G. Wold

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4280. Plaintiff E.W., a minor represented by her legal guardian Joshua P.G. Wold, is a

citizen of the United States and domiciled in the State of Oregon. She is the daughter of Joshua

P.G. Wold.




                                                  634
       4281. Plaintiff P.A., a minor represented by her legal guardian Joshua P.G. Wold, is a

citizen of the United States and domiciled in the State of Oregon. She is the stepdaughter of Joshua

P.G. Wold.

       4282. Plaintiff Celeste Yantis is a citizen of the United States and domiciled in the State

of Washington. She was the wife of Joshua P.G. Wold.

       4283. As a result of the attack, and the injuries suffered by Joshua P.G. Wold, Plaintiffs

E.W., P.A. and Celeste Yantis have experienced severe mental anguish, and extreme emotional

pain and suffering.

       164.    THE SEPTEMBER 4, 2007 ATTACK – BAGHDAD

The Murray Family

       4284. Joel L. Murray was a citizen of the United States and domiciled in the State of

Missouri when he was killed in Iraq.

       4285. On September 4, 2007, Joel L. Murray, aged 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4286. Joel L. Murray was killed in the attack.

       4287. The weapon used to kill Joel L. Murray was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4288. Plaintiff Maricel Murray is a citizen of the United States and domiciled in the State

of Kansas. She is the widow of Joel L. Murray.

       4289. Plaintiff Maricel Murray brings an action individually and on behalf of the Estate

of Joel L. Murray, as its legal representative.




                                                   635
        4290. Plaintiff J.M., a minor represented by his legal guardian, Maricel Murray, is a

citizen of the United States and domiciled in the State of Kansas. He is the son of Joel L. Murray.

        4291. As a result of the attack, and the death of Joel L. Murray, Plaintiffs Maricel Murray

and J.M. have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Shelton Family

        4292. Randol S. Shelton was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

        4293. On September 4, 2007, Randol S. Shelton, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4294. Randol S. Shelton was killed in the attack.

        4295. The weapon used to kill Randol S. Shelton was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4296. Plaintiff Bryan S. Shelton is a citizen of the United States and domiciled in the State

of Illinois. He is the father of Randol S. Shelton.

        4297. Plaintiff Bryan S. Shelton brings an action individually and on behalf of the Estate

of Randol S. Shelton, as its legal representative.

        4298. Plaintiff Darlene Shelton is a citizen of the United States and domiciled in the State

of Illinois. She is the mother of Randol S. Shelton

        4299. Plaintiff Amanda Shelton is a citizen of the United States and domiciled in the State

of Illinois. She is the sister of Randol S. Shelton.




                                                       636
       4300. Plaintiff Bryan T. Shelton is a citizen of the United States and domiciled in the State

of Illinois. He is the brother of Randol S. Shelton.

       4301. As a result of the attack, and the death of Randol S. Shelton, Plaintiffs Bryan S.

Shelton, Darlene Shelton, Amanda Shelton and Bryan T. Shelton have experienced severe mental

anguish, extreme emotional pain and suffering and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       165.    THE SEPTEMBER 12, 2007 ATTACK – BAGHDAD

The Laird Family

       4302. Plaintiff Dan Laird is a citizen of the United States and domiciled in the State of

Florida.

       4303. On September 12, 2007, Mr. Laird, then 32, was a civilian contractor with

Blackwater Worldwide in Iraq when an EFP emplaced by Special Groups detonated near his

vehicle.

       4304. The weapon used to injure Dan Laird was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4305. As a result of the blast, Dan Laird suffered a concussion and nerve damage in his

right leg, and a level 5 AC separation that required him to undergo surgery on his right shoulder.

       4306. He also sustained emotional injuries, including panic attacks and anxiety, for which

he has sought counseling.

       4307. As a result of the attack, and the injuries he suffered, Plaintiff Dan Laird has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                       637
        4308. Plaintiff Angela M. Laird is a citizen of the United States and domiciled in the State

of Florida. She is the wife of Dan Laird.

        4309. Plaintiff Jordan M. Laird is a citizen of the United States and domiciled in the State

of Florida. He is the son of Dan Laird.

        4310. Plaintiff Hunter L. Laird is a citizen of the United States and domiciled in the State

of Florida. She is the daughter of Dan Laird.

        4311. Plaintiff C.L., a minor represented by his legal guardian, Angela M. Laird, is a

citizen of the United States and domiciled in the State of Florida. He is the son of Dan Laird.

        4312. As a result of the attack, and the injuries Dan Laird has suffered, Plaintiffs Angela

M. Laird, Jordan M. Laird, Hunter L. Laird and C.L. have experienced severe mental anguish, and

extreme emotional pain and suffering.

        166.    THE SEPTEMBER 22, 2007 ATTACK – RUSTAMIYAH

The Reeves Family

        4313. Joshua H. Reeves was a citizen of the United States and domiciled in the State of

Georgia when he was killed in Iraq.

        4314. On September 22, 2007, Joshua H. Reeves, aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by JAM Special Groups detonated near his vehicle.

        4315. Joshua H. Reeves lost consciousness from the pain and shock of the injuries he

suffered, but initially survived the EFP detonation. He died from his injuries later that day – one

day after his first child, a son, was born.

        4316. The weapon used to kill Joshua H. Reeves was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                    638
       4317. Plaintiff Leslie K. Reeves-Hardcastle is a citizen of the United States and domiciled

in the State of Tennessee. She is the widow of Joshua H. Reeves.

       4318. Plaintiff Leslie K. Reeves-Hardcastle brings an action individually and on behalf

of the Estate of Joshua Reeves, as its legal representative.

       4319. Plaintiff J.R., a minor represented by his legal guardian, Leslie K. Reeves-

Hardcastle, is a citizen of the United States and domiciled in the State of Tennessee. He is the son

of Joshua H. Reeves.

       4320. Plaintiff James L. Reeves is a citizen of the United States and domiciled in the State

of Georgia. He is the father of Joshua H. Reeves.

       4321. Plaintiff W. Jean Reeves is a citizen of the United States and domiciled in the State

of Georgia. She is the mother of Joshua H. Reeves.

       4322. Plaintiff Jared Reeves is a citizen of the United States and domiciled in the State of

Georgia. He is the brother of Joshua H. Reeves.

       4323. Plaintiff Sherri C. Holiman is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Joshua H. Reeves.

       4324. Plaintiff Joni Ariel Reeves Little is a citizen of the United States and domiciled in

the State of Florida. She is the sister of Joshua H. Reeves.

       4325. As a result of the September 22, 2007 attack, and the death of Joshua Reeves,

Plaintiffs Leslie K. Reeves-Hardcastle, J.R., James L. Reeves, W. Jean Reeves, Jared Reeves,

Sherri C. Holiman and Joni Ariel Reeves Little have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.




                                                    639
       167.    THE SEPTEMBER 26, 2007 ATTACK – BAGHDAD

The Lee Family

       4326. Plaintiff William Lee is a citizen of the United States and domiciled in the State of

Virginia.

       4327. On September 26, 2007, William Lee, then 44, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated as his vehicle passed by. William Lee

was seated behind the driver in an up-armored M1151 vehicle traveling southwest on Route

Raiders in the Saidiya neighborhood of Iraq when the vehicle in which he was traveling was struck

by an EFP.

       4328. The weapon used to injure William Lee was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4329. As a result of the attack, Mr. Lee sustained shrapnel injuries to his face including

above his right eye and to various other parts of his body. One piece of shrapnel became lodged in

his right medial sinus cavity while another piece of shrapnel impacted the subcutaneous nerve

network in his right thigh which has caused intermittent shooting pain in his right leg that continues

to a lesser degree even today. He has been informed that there is likely a piece of shrapnel from

the EFP also lodged in his right anterior cruciate ligament.

       4330. Mr. Lee has also suffered from PTSD.

       4331. As a result of the attack, and the injuries he suffered, Plaintiff William Lee has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4332. Plaintiff Alexandria L. Lee is a citizen of the United States and domiciled in the

State of Virginia. She is the daughter of William Lee.



                                                    640
       4333. Plaintiff William J. Lee is a citizen of the United States and domiciled in the State

of Virginia. He is the son of William Lee.

       4334. Plaintiff Lillie Lai Lee is a citizen of the United States and domiciled in the State

of Virginia. She is the ex-wife of William Lee. They were married at the time of the attack in

which William Lee was injured and did not obtain a divorce until December 2018. The marital

discord resulting in divorce was caused in significant part by the PTSD that William Lee has

battled since he was injured in the EFP attack.

       4335. As a result of the attack, and the injuries William Lee suffered, Plaintiffs Alexandria

L. Lee, William J. Lee, and Lillie Lai Lee have experienced severe mental anguish and extreme

emotional pain and suffering.

The Hunt Family

       4336. Plaintiff Jennifer Lynn Hunt is a citizen of the United States and domiciled in the

State of Maryland.

       4337. On September 26, 2007, Jennifer Lynn Hunt, then 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated as her vehicle passed by.

Jennifer Lynn Hunt was the driver in an up-armored M1151 vehicle traveling southwest on Route

Raiders in the Saidiya neighborhood of Iraq when the vehicle that she was driving was struck by

an EFP.

       4338. The weapon used to injure Jennifer Lynn Hunt was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4339. As a result of the attack, Jennifer Lynn Hunt sustained shrapnel wounds to her face

and to both of her arms, nerve damage to her dominant hand, burn injuries to her back and scarring.



                                                   641
       4340. She also suffers from PTSD.

       4341. As a result of the attack, and the injuries she suffered, Plaintiff Jennifer Lynn Hunt

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       168.    THE SEPTEMBER 29, 2007 ATTACK – BAGHDAD

The Golembe Family

       4342. Plaintiff Christopher Golembe is a citizen of the United States and domiciled in the

State of West Virginia.

       4343. On September 29, 2007, Christopher Golembe, then 22, was serving in the U.S.

military in Iraq, when his vehicle was struck by an EFP emplaced by Special Groups.

       4344. The weapon used to injure Christopher Golembe was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4345. Mr. Golembe sustained a concussion as a result of the attack.

       4346. He has nightmares and has experienced survivor’s guilt.

       4347. He has been diagnosed with PTSD and has sought counseling.

       4348. Mr. Golembe has suffered memory loss since the attack and has difficulty recalling

information.

       4349. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Golembe

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4350. Plaintiff Kathryn Head is a citizen of the United States and domiciled in the State

of Virginia. She is the of mother of Christopher Golembe.

       4351. As a result of the attack, and the injuries Christopher Golembe suffered, Plaintiff

Kathryn Head has experienced severe mental anguish and extreme emotional pain and suffering.



                                                   642
          4352. Plaintiff Christopher Golembe was discharged from the U.S. military on October

18, 2012.

The Watts Family

          4353. Plaintiff Christopher Watts is a citizen of the United States and domiciled in the

State of Texas.

          4354. On September 29, 2007, Christopher Watts, then 22, was serving in the U.S.

military in Iraq, when his vehicle was struck by an EFP emplaced by Special Groups.

          4355. The weapon used to injure Christopher Watts was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

          4356. Mr. Watts sustained a concussion as a result of the attack. He has been diagnosed

with a TBI.

          4357. He experiences memory loss and at times his speech is slurred.

          4358. He has been prescribed anti-depressants and medication to address sleep-related

issues.

          4359. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Watts

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

          4360. Plaintiff Christopher Watts was discharged from the U.S. military on October 12,

2013.

          169.    THE SEPTEMBER 30, 2007 ATTACK – BAGHDAD

The Olguin Family

          4361. Randell Olguin was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.



                                                     643
       4362. On September 30, 2007, Randell Olguin, aged 24, was serving in the U.S. military

in Iraq when his unit came under sniper fire by JAM Special Groups terror operatives.

       4363. Randell Olguin was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       4364. Plaintiff Janet L. Rios is a citizen of the United States and domiciled in the State of

Texas. She is the sister of Randell Olguin.

       4365. Plaintiff Anita Baker is a citizen of the United States and domiciled in the State of

Texas. She is the sister of Randell Olguin.

       4366. Plaintiff Jennie L. Morin is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Randell Olguin.

       4367. As a result of the attack, and the death of Randell Olguin, Plaintiffs Janet L. Rios,

Anita Baker and Jennie L. Morin have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.

       170.    THE OCTOBER 18, 2007 ATTACK – BAGHDAD

The Geiger Family

       4368. Wayne M. Geiger was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       4369. On October 18, 2007, Wayne M. Geiger, aged 23, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Baghdad.

       4370. Wayne M. Geiger was killed in the attack.




                                                   644
       4371. The weapon used to kill Wayne M. Geiger was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4372. Plaintiff Randall Geiger is a citizen of the United States and domiciled in the State

of California. He is the father of Wayne M. Geiger.

       4373. Plaintiff Randall Geiger brings an action individually and on behalf of the Estate of

Wayne M. Geiger, as its legal representative.

       4374. Plaintiff Kimberly Geiger is a citizen of the United States and domiciled in the State

of California. She is the mother of Wayne M. Geiger.

       4375. Plaintiff Jesseca Lyn Tsosie is a citizen of the United States and domiciled in the

State of California. She is the sister of Wayne M. Geiger.

       4376. As a result of the attack, and the death of Wayne M. Geiger, Plaintiffs Randall

Geiger, Kimberly Geiger and Jesseca Lyn Tsosie have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s companionship, comfort, advice and

counsel.

       171.    THE OCTOBER 21, 2007 ATTACK – ISKANDARIYAH

The Donoho Family

       4377. Plaintiff Eric Donoho is a citizen of the United States and domiciled in the State of

Indiana.

       4378. On October 21, 2007, Eric Donoho, then 29, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Iskandariyah.




                                                   645
       4379. The weapon used to injure Eric Donoho was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4380. Mr. Donoho suffered a concussion as a result of the blast.

       4381. He was also diagnosed with a TBI and PTSD. He has been prescribed daily

medication to address these conditions.

       4382. Mr. Donoho continues to endure migraines as a result of the attack.

       4383. As a result of the attack, and the injuries he suffered, Plaintiff Eric Donoho has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       172.   THE OCTOBER 29, 2007 ATTACK – UMM QASR

The Ginavan Family

       4384. Plaintiff Tyler Ginavan is a citizen of the United States and domiciled in the State

of Kansas.

       4385. On October 29, 2007, Tyler Ginavan, then 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Umm Qasr.

       4386. The weapon used to injure Mr. Ginavan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4387. As a result of the attack, copper from the EFP lodged in Mr. Ginavan’s face, neck,

knee, and calf. Copper from the EFP remains fused to Mr. Ginavan’s jawline.




                                                  646
       4388. Mr. Ginavan has been diagnosed with PTSD, and he has received treatment and

counseling. He has been prescribed medication to address both the physical pain and emotional

impact of the attack.

       4389. As a result of the attack, and the injuries he suffered, Plaintiff Tyler Ginavan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       173.    THE NOVEMBER 7, 2007 ATTACK – BAGHDAD

The Tiffner Family

       4390. Benjamin David Tiffner was a citizen of the United States and domiciled in the

State of West Virginia when he was killed in Iraq.

       4391. On November 7, 2007, Benjamin David Tiffner, aged 31, was serving in the United

States military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle in

Baghdad.

       4392. Benjamin David Tiffner was killed in the attack.

       4393. The weapon used to kill Benjamin David Tiffner was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4394. Plaintiff Timothy Tiffner is a citizen of the United States and domiciled in the State

of Tennessee. He is the father of Benjamin David Tiffner.

       4395. Plaintiff Timothy Tiffner brings a claim individually and on behalf of the Estate of

Benjamin David Tiffner, as its legal representative.

       4396. Plaintiff Judith Tiffner is a citizen of the United States and domiciled in the State of

Tennessee. She is the mother of Benjamin David Tiffner.

       4397. Plaintiff Joshua Tiffner is a citizen of the United States and domiciled in the State



                                                     647
of Utah. He is the brother of Benjamin David Tiffner.

       4398. Plaintiff Seth Tiffner is a citizen of the United States and domiciled in the State of

Alabama. He is the brother of Benjamin David Tiffner.

       4399. Plaintiff Sarah Crosby is a citizen of the United States and domiciled in the State

of Alaska. She is the sister of Benjamin David Tiffner.

       4400. As a result of the attack, and the death of Benjamin David Tiffner, Plaintiffs

Timothy Tiffner, Judith Tiffner, Joshua Tiffner, Seth Tiffner and Sarah Crosby have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       174.    THE NOVEMBER 14, 2007 ATTACK – BAGHDAD

The Burks Family

       4401. Peter Burks was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

       4402. On November 14, 2007, Peter Burks, aged 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle in Baghdad.

       4403. Peter Burks was killed in the attack.

       4404. The weapon used to kill Peter Burks was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4405. Plaintiff Alan Burks is a citizen of the United States and domiciled in the State of

Texas. He is the father of Peter Burkes.

       4406. Plaintiff Alan Burks brings a claim individually and on behalf of the Estate of Peter

Burks, as its legal representative.



                                                   648
       4407. Plaintiff Jackie Merck Hlastan is a citizen of the United States and domiciled in the

State of Texas. She is the mother of Peter Burks.

       4408. Plaintiff G.B., a minor represented by her legal guardian, Alan Burks, is a citizen

of the United States and domiciled in the State of New Jersey. She is the sister of Peter Burks.

       4409. Plaintiff Alison Burks McRuiz is a citizen of the United States and domiciled in the

State of Texas. She is the sister of Peter Burks.

       4410. Plaintiff Sarah Phillips is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Peter Burks.

       4411. Plaintiff Zachary Burks is a citizen of the United States and domiciled in the State

of Alabama. He is the brother of Peter Burks.

       4412. As a result of the attack, and the death of Peter Burks, Plaintiffs Alan Burks, Jackie

Merck Hlastan, G.B., Alison Burks McRuiz, Sarah Phillips and Zachary Burks have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       175.    THE NOVEMBER 26, 2007 ATTACK – AZIZIYAH

Juneau Family

       4413. William (“Bill”) Juneau was a citizen of the Unites States and domiciled in the State

of Minnesota when he was killed in Iraq.

       4414. On November 26, 2007, William Juneau, aged 36, was serving as a civilian

contractor in southern Iraq when an IED emplaced by JAM Special Groups terror operatives

detonated near his vehicle.

       4415. William Juneau was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.



                                                    649
       4416. Plaintiff Bridget Juneau is a citizen of the United States and domiciled in the State

of Minnesota. She is the twin sister of William Juneau.

       4417. Plaintiff Bridget Juneau brings an action individually and on behalf of the Estate of

William Juneau, as its legal representative.

       4418. Plaintiff Stephanie Juneau is a citizen of the United States and domiciled in the

State of Montana. She is the sister of William Juneau.

       4419. As a result of the attack, and the death of William Juneau, Plaintiffs Bridget Juneau

and Stephanie Juneau have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.

       176.    THE DECEMBER 1, 2007 ATTACK – BAGHDAD

The Reece Family

       4420. Matthew K. Reece was a citizen of the United States and domiciled in the State of

Arkansas when he was killed in Iraq.

       4421. On December 1, 2007, Matthew K. Reece, aged 24, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4422. Matthew K. Reece was killed in the attack.

       4423. The weapon used to kill Matthew K. Reece was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4424. Plaintiff Tammy Vanderwaal is a citizen of the United States and domiciled in the

State of Arkansas. She is the mother of Matthew K. Reece.




                                                   650
       4425. Plaintiff A.L.R., a minor represented by her legal guardian Tammy Vanderwaal, is

a citizen of the United States and domiciled in the State of Arkansas. She is the daughter of

Matthew K. Reece.

       4426. Plaintiff Preston Shane Reece is a citizen of the United States and domiciled in the

State of Arkansas. He is the brother of Matthew K. Reece.

       4427. Plaintiff Shaylyn C. Reece is a citizen of the United States and domiciled in the

State of Arkansas. She is the sister of Matthew K. Reece.

       4428. As a result of the attack, and the death of Matthew K. Reece, Plaintiffs Tammy

Vanderwaal, A.L.R., Preston Shane Reece and Shaylyn C. Reece have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/father’s/brother’s society,

companionship, comfort, advice and counsel.

       177.    THE DECEMBER 9, 2007 ATTACK – AZ ZUBAYDIYAH

The Shaw Family

       4429. Micah Shaw was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       4430. On December 9, 2007, Micah Shaw, aged 32, was serving as a civilian contractor

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4431. Micah Shaw was killed in the attack.

       4432. The weapon used to kill Micah Shaw was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4433. Plaintiff Elena Shaw is a citizen of the United States and domiciled in the State of

New Hampshire. She is the widow of Micah Shaw.



                                                  651
        4434. Plaintiff C.S., a minor represented by his legal guardian Elena Shaw, is a citizen of

the United States and domiciled in the State of New Hampshire. He is the minor son of Micah

Shaw.

        4435. Plaintiff L.S., a minor represented by her legal guardian Elena Shaw, is a citizen of

the United States and domiciled in the State of New Hampshire. She is the minor daughter of

Micah Shaw.

        4436. Plaintiff Emily Shaw is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the daughter of Micah Shaw.

        4437. As a result of the attack, and the death of Micah Shaw, Plaintiffs Elena Shaw, C.S.,

L.S. and Emily Shaw have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/father’s society, companionship, comfort, advice and

counsel.

The Doheny Family

        4438. Michael Doheny was a citizen of the United States and domiciled in the State of

Nebraska when he was killed in Iraq.

        4439. On December 9, 2007, Michael Doheny, aged 30, was serving as a civilian

contractor in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4440. Michael Doheny was killed in the attack.

        4441. The weapon used to kill Michael Doheny was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4442. Plaintiff Melissa Doheny is a citizen of the United States and domiciled in the State

of Nebraska. She is the widow of Michael Doheny.



                                                   652
       4443. Plaintiff Melissa Doheny brings a claim individually and on behalf of the Estate of

Michael Doheny, as its legal representative.

       4444. Plaintiff Kathy Kugler is a citizen of the United States and domiciled in the State

of Nebraska. She is the mother of Michael Doheny.

       4445. Plaintiff Robert Kugler is a citizen of the United States and domiciled in the State

of Oregon. He is the brother of Michael Doheny.

       4446. As a result of the attack, and the death of Michael Doheny, Plaintiffs Melissa

Doheny, Kathy Kugler and Robert Kugler have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/son’s/brother’s society, companionship,

comfort, advice and counsel.

The Evrard Family

       4447. Steven Evrard was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

       4448. On December 9, 2007, Steven Evrard, aged 36, was serving as a civilian contractor

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4449. Steven Evrard was killed in the attack.

       4450. The weapon used to kill Steven Evrard was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4451. Plaintiff Tanya Evrard is a citizen of the United States and domiciled in the State

of Texas. She is the widow of Steven Evrard.




                                                  653
        4452. As a result of the attack, and the death of Steven Evrard, Plaintiff Tanya Evrard has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s society, companionship, comfort, advice and counsel.

The Johnson Family

        4453. Plaintiff Billy Johnson is a citizen of the United States and domiciled in the State

of Tennessee.

        4454. On December 9, 2007, Billy Johnson was serving as a civilian contractor in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        4455. The weapon used to injure Billy Johnson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4456. As a result of the attack, Mr. Johnson’s right leg was amputated below the knee. He

also required multiple surgical implants in his left leg and left arm. In addition, Mr. Johnson

suffered amputation of one finger on his left hand and partial amputation of a finger on his right

hand.

        4457. Mr. Johnson has endured more than fifty surgical procedures including multiple

skin grafts.

        4458. He also sustained a TBI and suffers from PTSD.

        4459. As a result of the attack, and the injuries he suffered, Plaintiff Billy Johnson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                   654
       178.    THE JANUARY 6, 2008 ATTACK – BAGHDAD

The Gudridge Family

       4460. James D. Gudridge was a citizen of the United States and domiciled in the State of

New York when he was killed in Iraq.

       4461. On January 6, 2008, James D. Gudridge, aged 20, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4462. James D. Gudridge was killed in the attack.

       4463. The weapon used to kill James D. Gudridge was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4464. Plaintiff Judy Hoffman is a citizen of the United States and domiciled in the State

of Florida. She is the mother of James D. Gudridge.

       4465. Plaintiff Ashley Gudridge Houppert is a citizen of the United States and domiciled

in the State of North Carolina. She is the sister of James D. Gudridge.

       4466. As a result of the attack, and the death of James D. Gudridge, Plaintiffs Judy

Hoffman and Ashley Gudridge Houppert have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

The Schichtl Family

       4467. Plaintiff Joshua Schichtl is a citizen of the United States and domiciled in the State

of Florida.

       4468. On January 6, 2008, Joshua Schichtl, then 40, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.



                                                   655
        4469. The weapon used to injure Joshua Schichtl was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4470. As a result of the attack, Joshua Schichtl sustained shrapnel to his body, impacting

his left eye, face and bicep. He also lost the use of his right eye.

        4471. As a result of the blast, his cheekbone and roof of his mouth were shattered, and he

lost several of his teeth. His lower jawbone was broken in 19 locations and he has had pins placed

in the area to attempt to provide some stability. He is still unable to open his mouth as wide as

necessary and chewing continues to be difficult.

        4472. Mr. Schichtl received medical treatment both as an in-patient and resident for

approximately five years.

        4473. He has undergone multiple surgeries including bone and skin grafts, many of which

have involved the reconstruction of his mouth.

        4474. Significant scarring is apparent on his face.

        4475. Mr. Schichtl has been diagnosed with a TBI and an anxiety disorder and has sought

and continues to seek counseling.

        4476. He still experiences frequent pain.

        4477. As a result of the attack, and the injuries he suffered, Plaintiff Joshua Schichtl has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4478. Plaintiff Mark Schichtl is a citizen of the United States and domiciled in the State

of Arkansas. He is the father of Joshua Schichtl.

        4479. Plaintiff Katherine Prowse is a citizen of the United States and domiciled in the

State of Arkansas. She is the sister of Joshua Schichtl.



                                                      656
       4480. Plaintiff Nicholas Prowse is a citizen of the United States and domiciled in the State

of Arkansas. He is the brother of Joshua Schichtl.

       4481. Plaintiff H.S., a minor represented by his legal guardian, Joshua Schichtl, is a

citizen of the United States and domiciled in the State of Florida. He is the son of Joshua Schichtl.

       4482. Plaintiff S.S., a minor represented by his legal guardian, Joshua Schichtl, is a citizen

of the United States and domiciled in the State of Florida. He is the son of Joshua Schichtl.

       4483. Plaintiff C.S., a minor represented by his legal guardian, Joshua Schichtl, is a

citizen of the United States and domiciled in the State of Florida. He is the son of Joshua Schichtl.

       4484. Plaintiff A.S., a minor represented by his legal guardian, Joshua Schichtl, is a

citizen of the United States and domiciled in the State of Florida. He is the son of Joshua Schichtl.

       4485. As a result of the attack, and the injuries Joshua Schichtl has suffered, Plaintiffs

Mark Schichtl, Katherine Prowse, Nicholas Prowse, H.S., S.S., C.S. and A.S. have experienced

severe mental anguish, and extreme emotional pain and suffering.

       4486. Plaintiff Joshua Schichtl was discharged from the U.S. military on May 28, 2012.

The Wadleigh Family

       4487. Plaintiff Steve Wadleigh is a citizen of the United States and domiciled in the State

of Washington.

       4488. On January 6, 2008, Steve Wadleigh, then 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4489. The weapon used to injure Steve Wadleigh was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4490. As a result of the attack, Steve Wadleigh sustained shrapnel to his face, neck, and



                                                     657
shoulder. Shrapnel was imbedded in his jawbone, necessitating both facial surgery and oral

surgeries.

        4491. The impact of the blast caused his head to be thrown into the window of the vehicle.

Mr. Wadleigh sustained a concussion and has been diagnosed with a TBI.

        4492. In addition, his ear drum was perforated, and his tooth was broken.

        4493. The vision in his left eye has been diminished and he continues to experience pain

in his shoulder and hip.

        4494. Mr. Wadleigh has been diagnosed with PTSD, and he has sought counseling. He

has experienced night terrors and has been prescribed medication to address them and other sleep-

related issues.

        4495. The effects of the PTSD, along with the TBI, impact his daily living.

        4496. As a result of the attack, and the injuries he suffered, Plaintiff Steve Wadleigh has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4497. Plaintiff Lea-Ann Wadleigh is a citizen of the United States and domiciled in the

State of Washington. She is the wife of Steve Wadleigh.

        4498. As a result of the attack, and the injuries Steve Wadleigh has suffered, Plaintiff Lea-

Ann Wadleigh has experienced severe mental anguish, and extreme emotional pain and suffering.

        4499. Plaintiff Steve Wadleigh was discharged from the U.S. military on January 1, 2019.

        179.      THE JANUARY 30, 2008 ATTACK – BAGHDAD

The Lukow Family

        4500. Plaintiff Michael Lukow is a citizen of the United States and domiciled in the State

of Utah.

        4501. On January 30, 2008, Michael Lukow was serving in the U.S. military in Iraq.



                                                    658
       4502. Mr. Lukow was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       4503. The weapon used to injure Mr. Lukow was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4504. As a result of the attack, Mr. Lukow’s foot was amputated.

       4505. As a result of the attack, and the injuries he suffered, Plaintiff Michael Lukow has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4506. Plaintiff Rikki Lukow is a citizen of the United States and domiciled in the State of

Colorado. She is the mother of Michael Lukow.

       4507. Plaintiff Bruce Lukow is a citizen of the United States and domiciled in the State

of Colorado. He is the father of Michael Lukow.

       4508. Plaintiff Joseph Lukow is a citizen of the United States and domiciled in the State

of Colorado. He is the brother of Michael Lukow.

       4509. Plaintiff Andrew Lukow is a citizen of the United States and domiciled in the State

of Wisconsin. He is the brother of Michael Lukow.

       4510. Plaintiff Kristen Kelley is a citizen of the United States and domiciled in the State

of Colorado. She is the sister of Michael Lukow.

       4511. As a result of the attack and the injuries Michael Lukow suffered, Plaintiff Rikki

Lukow, Bruce Lukow, Joseph Lukow, Andrew Lukow and Kristen Kelley have experienced severe

mental anguish and extreme emotional pain and suffering.

       4512. Plaintiff Michael Lukow was discharged from the U.S. military on January 1, 2019.




                                                   659
       180.    THE FEBRUARY 19, 2008 ATTACK – BAGHDAD

The Alvarez Family

       4513. Conrad Alvarez was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       4514. On February 19, 2008, Conrad Alvarez, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4515. Conrad Alvarez was injured in the attack and died on February 20, 2008 from the

injuries he sustained in the attack.

       4516. The weapon used to kill Conrad Alvarez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4517. Plaintiff Maira Alvarez is a citizen of the United States and domiciled in the State

of Texas. She is the widow of Conrad Alvarez.

       4518. Plaintiff Maira Alvarez brings a claim individually and on behalf of the Estate of

Conrad Alvarez, as its legal representative.

       4519. Plaintiff K.A., a minor represented by his legal guardian, Maira Alvarez, is a citizen

of the United States and domiciled in the State of Texas. He is the son of Conrad Alvarez.

       4520. Angela Alvarez is a citizen of the United States and domiciled in the State of

California. She is the ex-wife of Conrad Alvarez and is the legal guardian of Plaintiffs A.A. and

C.A. Angela Alvarez brings an action solely on behalf of Plaintiffs A.A. and C.A., both minors.

       4521. Plaintiff A.A., a minor represented by her legal guardian, Angela Alvarez, is a

citizen of the United States and domiciled in the State of California. She is the daughter of Conrad

Alvarez.



                                                   660
           4522. Plaintiff C.A., a minor represented by her legal guardian, Angela Alvarez, is a

citizen of the United States and domiciled in the State of California. She is the daughter of Conrad

Alvarez.

           4523. Plaintiff Belinda Garcia is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Conrad Alvarez.

           4524. As a result of the attack, and the death of Conrad Alvarez, Plaintiffs Maira Alvarez,

K.A., A.A., C.A. and Belinda Garcia have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their husband’s/father’s/son’s society, companionship, comfort,

advice and counsel.

The Whitehorse Family

           4525. Plaintiff Jason Whitehorse is a citizen of the United States and domiciled in the

State of New Mexico.

           4526. On February 19, 2008, Jason Whitehorse, then 22, was serving in the U.S. military

in Iraq.

           4527. Mr. Whitehorse was on a routine patrol in Baghdad when his vehicle was struck by

an EFP emplaced by Special Groups.

           4528. The weapon used to injure Mr. Whitehorse was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

           4529. As a result of the attack, he sustained injuries due to the impact of shrapnel

impacting his body. This has resulted in scarring.

           4530. Apart from the shrapnel-related injuries, Mr. Whitehouse also sustained burns to

his skin. This has also resulted in scarring.



                                                      661
           4531. Mr. Whitehorse has been diagnosed with PTSD and major depression and has

received treatment and counseling.

           4532. Mr. Whitehorse continues to experience emotional distress, depression and

survivor’s guilt.

           4533. As a result of the attack, and the injuries he suffered, Plaintiff Jason Whitehorse has

experienced severe mental anguish and extreme emotional pain and suffering.

           4534. Plaintiff Jason Whitehorse was discharged from the U.S. military on November 22,

2011.

           181.   THE FEBRUARY 19, 2008 ATTACK – BAGHDAD

The Mann Family

           4535. Plaintiff Jeffrey C. Mann is a citizen of the United States and domiciled in the State

of North Carolina.

           4536. On February 19, 2008, Jeffrey C. Mann, then 25, was serving in the U.S. military

in Iraq.

           4537. Jeffrey C. Mann was inside a building at Forward Operating Base Rustamiyah in

the southeast portion of Baghdad when the base was hit with a barrage of IRAMs fired from a

dump truck in close proximity to the base.

           4538. One of the rockets caused a fuel tank on the base to explode, which destroyed part

of the building in which Jeffrey C. Mann was standing.

           4539. KH operatives fired the IRAMs at the base. Those operatives were trained by

Hezbollah and funded and supplied by the IRGC-QF, and they launched the attack at the direction

of both Hezbollah and the IRGC-QF as their proxy.




                                                       662
       4540. The concussive blast of the explosion threw Jeffrey C. Mann backward, and he hit

his head causing him to lose consciousness.

       4541. As a result of the attack, Jeffrey C. Mann suffered a TBI that has impeded his ability

to concentrate or work. He also suffers from migraines and difficulty in completing tasks. The

injuries he sustained have also caused him impaired vision and loss of feeling in part of his face in

addition to tinnitus and hearing loss. He also suffered injuries to his back which now require him

to walk with a cane when walking for any extended period of time while also suffering pain and

numbness in his legs.

       4542. He also suffers from PTSD.

       4543. As a result of the attack, and the injuries he suffered, Jeffrey C. Mann has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4544. Plaintiff Jeffrey C. Mann was discharged from the U.S. military on January 1, 2010.

       182.    THE MARCH 11, 2008 ATTACK – BABIL PROVINCE

The West Family

       4545. Laurent J. West was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.

       4546. On March 11, 2008, Laurent J. West, aged 32, was serving in the U.S. military in

Iraq when an IED (likely an EFP) was emplaced and detonated near his vehicle by JAM Special

Groups.

       4547. Laurent J. West was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       4548. Plaintiff Michelle West is a citizen of the United States and domiciled in the State

of New Mexico. She is the widow of Laurent J. West.



                                                    663
       4549. As a result of the attack, and the death of Laurent J. West, Plaintiff Michelle West

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s society, companionship, comfort, advice and counsel.

       183.    THE MARCH 12, 2008 ATTACK – CAMP ADDER

The Samten Family

       4550. Tenzin Lobsang Samten was a citizen of the United States and domiciled in the

State of Arizona when he was killed in Iraq.

       4551. On March 12, 2008, Tenzin Lobsang Samten, aged 33, was serving in the U.S.

military in Iraq near the city of An-Nasiriyah when his vehicle was struck by mortar fire launched

by JAM Special Groups terror operatives.

       4552. Tenzin Lobsang Samten was killed in the attack.

       4553. The attack that killed Tenzin Lobsang Samten was carried out by JAM Special

Groups operatives working at the behest of Hezbollah and the IRGC-QF, using weapons supplied

by the IRGC-QF and employing tactics taught to them by Hezbollah.

       4554. Plaintiff Rebecca L. Samten-Finch is a citizen of the United States and domiciled

in the State of North Carolina. She is the widow of Tenzin Lobsang Samten.

       4555. Plaintiff Rebecca L. Samten-Finch brings an action individually and on behalf of

the Estate of Tenzin Lobsang Samten, as its legal representative.

       4556. Plaintiff D.A.S., a minor, represented by her legal guardian, Rebecca L. Samten-

Finch, is a citizen of the United States and domiciled in the State of North Carolina. She is the

daughter of Tenzin Lobsang Samten.




                                                   664
       4557. Plaintiff M.B.S., a minor, represented by his legal guardian, Rebecca L. Samten-

Finch, is a citizen of the United States and domiciled in the State of North Carolina. He is the son

of Tenzin Lobsang Samten.

       4558. As a result of the attack, and the death of Tenzin Lobsang Samten, Plaintiffs

Rebecca L. Samten-Finch, D.A.S., and M.B.S. have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

The Bradley Family

       4559. Juantrea Tyrone Bradley was a citizen of the United States and domiciled in the

State of North Carolina when he was killed in Iraq.

       4560. On March 12, 2008, Juantrea Tyrone Bradley, then 28, was serving in the U.S.

military in Ira near the city of An-Nasiriyah when his vehicle was struck by mortar fire launched

by JAM Special Groups terror operatives.

       4561. Juantrea Tyrone Bradley was killed in the attack.

       4562. The attack that killed Juantrea Tyrone Bradley was carried out by JAM Special

Groups operatives working at the behest of Hezbollah and the IRGC-QF, using weapons supplied

by the IRGC-QF and employing tactics taught to them by Hezbollah.

       4563. Plaintiff Ava Lanette Bradley is a citizen of the United States and domiciled in the

State of North Carolina. She is the widow of Juantrea Tyrone Bradley.

       4564. Plaintiff Ava Lanette Bradley brings an action individually and on behalf of the

Estate of Juantrea Tyrone Bradley, as its legal representative.




                                                    665
       4565. Plaintiff A.D.B., a minor, represented by her legal guardian, Ava Lanette Bradley,

is a citizen of the United States and domiciled in the State of North Carolina. She is the daughter

of Juantrea Tyrone Bradley.

       4566. Plaintiff T.T.B., a minor, represented by his legal guardian, Ava Lanette Bradley,

is a citizen of the United States and domiciled in the State of North Carolina. He is the son of

Juantrea Tyrone Bradley.

       4567. Plaintiff J.T.B., a minor, represented by his legal guardian, Ava Lanette Bradley, is

a citizen of the United States and domiciled in the State of North Carolina. He is the son of Juantrea

Tyrone Bradley.

       4568. Plaintiff Anthony Hudson is a citizen of the United States and domiciled in the State

of North Carolina. He is the stepson of Juantrea Tyrone Bradley.

       4569. As a result of the attack, and the death of Juantrea Tyrone Bradley, Plaintiffs Ava

Lanette Bradley, A.D.B., T.T.B., J.T.B., and Anthony Hudson have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s society,

companionship, comfort, advice and counsel.

       184.    THE MARCH 14, 2008 ATTACK – MUSAYYIB

The Bewley Family

       4570. Plaintiff Austin Bewley is a citizen of the United States and domiciled in the State

of Oregon.

       4571. On March 14, 2008, Austin Bewley, then 20, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling on the way to Baghdad.




                                                    666
        4572. The weapon used to injure Austin Bewley was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4573. Mr. Bewley suffered shrapnel wounds in his left leg, right hand, and face.

        4574. He was also diagnosed with PTSD.

        4575. Mr. Bewley was prescribed pain medication and medication to regrow the nerve in

his leg. He was also prescribed medication to treat the symptoms of his PTSD.

        4576. As a result of the attack, and the injuries he suffered, Plaintiff Austin Bewley has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4577. Plaintiff Austin Bewley was discharged from the U.S. military on December 16,

2010.

        185.   THE MARCH 17, 2008 ATTACK – BAGHDAD

The Levi Family

        4578. Plaintiff Christopher Levi is a citizen of the United States and domiciled in the State

of New York.

        4579. On March 17, 2008, Christopher Levi, then 23, was serving in the U.S. military in

Iraq.

        4580. Mr. Levi was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

        4581. The weapon used to injure Mr. Levi was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4582. As a result of the attack, Mr. Levi lost both of his legs.



                                                    667
        4583. He also sustained a fracture of his right ulna and loss of the second metacarpal in

his right hand.

        4584. In addition to adjusting to life as a double amputee through the use of prosthetics

and a wheelchair, Mr. Levi continues to experience numbness in his left arm.

        4585. He also suffers from a TBI.

        4586. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Levi has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4587. Plaintiff Eric Levi is a citizen of the United States and domiciled in the State of

New York. He is the father of Christopher Levi.

        4588. Plaintiff Debra Levi is a citizen of the United States and domiciled in the State of

New York. She is the mother of Christopher Levi.

        4589. Plaintiff Emily Levi is a citizen of the United States and domiciled in the State of

New York. She is the sister of Christopher Levi.

        4590. Plaintiff Kimberly Vesey is a citizen of the United States and domiciled in the State

of New York. She is the sister of Christopher Levi.

        4591. As a result of the attack, and the injuries suffered by Christopher Levi, Plaintiffs

Eric Levi, Debra Levi, Emily Levi and Kimberly Vesey have experienced severe mental anguish,

and extreme emotional pain and suffering.

        4592. Plaintiff Christopher Levi was discharged from the U.S. military on November 29,

2010.

        186.      THE MARCH 17, 2008 ATTACK – BAGHDAD

The Elledge Family

        4593. Michael D. Elledge was a citizen of the United States and domiciled in the State of



                                                    668
Indiana when he was killed in Iraq.

       4594. On March 17, 2008, Michael D. Elledge, aged 41, was serving in the U.S. military

in Iraq when an EFP detonated near his vehicle.

       4595. Michael D. Elledge was killed in the attack.

       4596. The weapon used to injure Mr. Elledge was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4597. Plaintiff Marion Crimens is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Michael D. Elledge.

       4598. Plaintiff Timothy W. Elledge is a citizen of the United States and domiciled in the

State of Michigan. He is the brother of Michael D. Elledge.

       4599. As a result of the attack, and the death of Michael D. Elledge, Plaintiffs Marion

Crimens and Timothy W. Elledge have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

The Simpson Family

       4600. Christopher Simpson was a citizen of the United States and domiciled in the State

of Virginia when he was killed in Iraq.

       4601. On March 17, 2008, Christopher Simpson, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4602. Christopher Simpson was killed in the attack.




                                                  669
        4603. The weapon used to kill Christopher Simpson was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        4604. Plaintiff Mary Catherine McLaughlin is a citizen of the United States and domiciled

in the State of New York. She is the mother of Christopher Simpson.

        4605. As a result of the attack, and the death of Christopher Simpson, Plaintiff Mary

Catherine McLaughlin has experienced severe mental anguish, extreme emotional pain and

suffering, and loss of her son’s society, companionship, comfort, advice and counsel.

        187.    THE MARCH 23, 2008 ATTACK – BAGHDAD

The Habsieger Family

        4606. Andrew J. Habsieger was a citizen of the United States and domiciled in the State

of Missouri when he was killed in Iraq.

        4607. On March 23, 2008, Andrew J. Habsieger, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4608. Andrew J. Habsieger was killed in the attack.

        4609. The weapon used to kill Andrew J. Habsieger was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        4610. Plaintiff Brenda Habsieger is a citizen of the United States and domiciled in the

State of Missouri. She is the mother of Andrew J. Habsieger.

        4611. Plaintiff Brenda Habsieger brings an action individually and on behalf of the Estate

of Andrew J. Habsieger, as its legal representative, for his death and any suffering and/or economic

loss he/his Estate sustained as a result of the attack.



                                                      670
       4612. Plaintiff Michael Habsieger is a citizen of the United States and domiciled in the

State of Missouri. He is the father of Andrew J. Habsieger.

       4613. Jacob Michael Habsieger was a citizen of the United States at the time of the death

of Andrew J. Habsieger. He was the brother of Andrew J. Habsieger. Jacob Michael Habsieger

died on March 5, 2018.

       4614. Amber Habsieger is a citizen of the United States and domiciled in the State of

Missouri. She brings an action on behalf of the Estate of Jacob Michael Habsieger, as its legal

representative.

       4615. As a result of the attack, and the death of Andrew J. Habsieger, the late Jacob

Michael Habsieger experienced, and Plaintiffs Brenda Habsieger and Michael Habsieger have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

The Hake Family

       4616. Christopher M. Hake was a citizen of the United States and domiciled in the State

of Oklahoma when he was killed in Iraq.

       4617. On March 23, 2008, Christopher M. Hake, aged 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4618. Christopher M. Hake was killed in the attack.

       4619. The weapon used to kill Christopher M. Hake was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4620. Plaintiff Kelli D. Hake is a citizen of the United States and domiciled in the State

of Oklahoma. She is the widow of Christopher M. Hake.



                                                  671
       4621. Plaintiff Kelli D. Hake brings an action individually and on behalf of the Estate of

Christopher M. Hake, as its legal representative.

       4622. Plaintiff G.H., a minor represented by his legal guardian Kelli D. Hake, is a citizen

of the United States and domiciled in the State of Oklahoma. He is the son of Christopher M. Hake.

       4623. Plaintiff Denice York is a citizen of the United States and domiciled in the State of

Oklahoma. She is the mother of Christopher M. Hake.

       4624. Plaintiff Russel York is a citizen of the United States and domiciled in the State of

Oklahoma. He is the stepfather of Christopher M. Hake.

       4625. Plaintiff Peter Hake is a citizen of the United States and domiciled in the State of

Oklahoma. He is the father of Christopher M. Hake.

       4626. Plaintiff Jill Hake is a citizen of the United States and domiciled in the State of

Oklahoma. She is the stepmother of Christopher M. Hake.

       4627. Plaintiff Zachary Hake is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Christopher M. Hake.

       4628. Plaintiff Keri Hake is a citizen of the United States and domiciled in the State of

Oklahoma. She is the sister of Christopher M. Hake.

       4629. Plaintiff Skylar Hake is a citizen of the United States and domiciled in the State of

Oklahoma. He is the brother of Christopher M. Hake.

       4630. Plaintiff Jennifer Renee York is a citizen of the United States and domiciled in the

State of Oklahoma. She is the stepsister of Christopher M. Hake.

       4631. Plaintiff Jason York is a citizen of the United States and domiciled in the State of

Oklahoma. He is the stepbrother of Christopher M. Hake.

       4632. As a result of the attack, and the death of Christopher M. Hake, Plaintiffs Kelli D.



                                                    672
Hake, G.H., Denice York, Russel York, Peter Hake, Jill Hake, Zachary Hake, Keri Hake, Skylar

Hake, Jennifer Renee York and Jason York have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Delgado Family

       4633. George Delgado was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       4634. On March 23, 2008, George Delgado, aged 21, was serving in the U.S. military in

Iraq when an EFP detonated near his vehicle.

       4635. George Delgado was killed in the attack.

       4636. The weapon used to kill George Delgado was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4637. Plaintiff Maria E. Calle is a citizen of the United States and domiciled in the State

of California. She is the mother of George Delgado.

       4638. Plaintiff Maria E. Calle brings an action individually and on behalf of the Estate of

George Delgado, as its legal representative.

       4639. Plaintiff Cynthia Delgado is a citizen of the United States and domiciled in the State

of California. She is the sister of George Delgado.

       4640. As a result of the attack, and the death of George Delgado, Plaintiffs Maria E. Calle

and Cynthia Delgado have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.




                                                      673
The McCoy Family

          4641. Steve A. McCoy was a citizen of the United States and domiciled in the State of

Georgia when he was injured in Iraq.

          4642. On March 23, 2008, Steve A. McCoy, aged 22, was serving in the U.S. military in

Iraq when an EFP detonated near his vehicle.

          4643. The weapon used to kill Steve A. McCoy was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

          4644. As a result of the attack, Steve A. McCoy sustained third degree burns over 98% of

his body. The explosion and resulting fire also caused the loss of some fingers, his ear, and his

nose.

          4645. After initial treatment in Iraq and Germany, Steve A. McCoy received extensive

treatment in the United States. During the course of his treatment he underwent a number of skin

grafts.

          4646. He was heavily sedated for hours each day so that his bandages could be changed,

and his wounds could be treated.

          4647. Occasionally, he was conscious and able to communicate through blinking and

other methods. Following a tracheotomy procedure, he developed a limited ability to speak.

          4648. His condition also required respiratory therapy and dialysis treatment.

          4649. Steve A. McCoy died on June 10, 2008 as a result of the injuries he sustained in the

attack.

          4650. Plaintiff Tabitha McCoy is a citizen of the United States and domiciled in the State

of Georgia. She is the widow of Steve A. McCoy.



                                                     674
        4651. Plaintiff Tabitha McCoy brings an action individually and on behalf of the Estate

of Steve A. McCoy, as its legal representative.

        4652. Plaintiff L.M., a minor represented by his legal guardian Tabitha McCoy, is a

citizen of the United States and domiciled in the State of Georgia. He is the son of Steve A. McCoy.

        4653. Plaintiff R.M., a minor represented by her legal guardian Tabitha McCoy, is a

citizen of the United States and domiciled in the State of Georgia. She is the daughter of Steve A.

McCoy.

        4654. As a result of the attack, and the death of Steve A. McCoy, Plaintiffs Tabitha

McCoy, L.M. and R.M. have experienced severe mental anguish, extreme emotional pain and

suffering and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Fieser Family

        4655. Plaintiff Matthew Fieser is a citizen of the United States and domiciled in the State

of Washington.

        4656. On March 23, 2008, Matthew Fieser, then 25, was serving in the U.S. military in

Iraq.

        4657. He was an occupant in a vehicle traveling in the same convoy when an EFP

emplaced by Special Groups detonated near the lead vehicle, resulting in the deaths of four soldiers

that day and the death of Steve A. McCoy, who subsequently died as a result of his injuries.

        4658. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.




                                                   675
        4659. Following the blast, the lead vehicle began to burn, eventually burning

uncontrollably.

        4660. Steve A. McCoy, the truck commander of the lead vehicle exited the vehicle, his

body and clothes on fire. Nearly all his clothes had been burned off.

        4661. After the vehicle in which Mr. Fieser was traveling approached the disabled

vehicle, he dismounted. While engulfed in flames, Mr. McCoy began running toward Mr. Fieser,

screaming and crying out to him.

        4662. Although severely burned all over his body, Mr. McCoy remained conscious

following the attack. After a period of time, Mr. Fieser helped to move Mr. McCoy onto a support

to prepare him for transport.

        4663. Mr. Fieser traveled alongside Steve A. McCoy and continued to talk to him as he

was transported to the hospital. Throughout this period, Steve A. McCoy continued to scream with

pain and cough up a foamy substance.

        4664. After arriving at the hospital, Mr. Fieser learned that the other occupants of the lead

vehicle had been severely burned, could not be extricated from their vehicle, and did not survive.

        4665. Mr. Fieser has been diagnosed with PTSD and has experienced nightmares.

        4666. Mr. Fieser has sought counseling and has been prescribed medication, including

anti-depressants, to treat his condition.

        4667. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Fieser has

experienced severe mental anguish and extreme emotional pain and suffering.

        4668. Plaintiff Matthew Fieser was discharged from the U.S. military on October 23,

2012.




                                                    676
The Carrington Family

        4669. Plaintiff Benjamin Daniel Carrington is a citizen of the United States and domiciled

in the State of Georgia.

        4670. On March 23, 2008, Benjamin Daniel Carrington, then 22, was serving in the U.S.

military in Iraq.

        4671. Mr. Carrington was the driver of the vehicle in which Plaintiff Matthew Fieser was

traveling when an EFP emplaced by Special Groups detonated near the lead vehicle in the convoy,

resulting in the deaths of four soldiers that day and the death of Steve A. McCoy, who subsequently

died as a result of his injuries.

        4672. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.

        4673. Mr. Carrington witnessed the attack scene and the aftermath, including Mr. McCoy,

who was engulfed in flames.

        4674. He has been diagnosed with PTSD.

        4675. Mr. Carrington has sought counseling and has been prescribed medication to treat

his condition.

        4676. As a result of the attack, and the injuries he suffered, Plaintiff Benjamin Daniel

Carrington has experienced mental anguish and extreme emotional pain and suffering.

        4677. Plaintiff Benjamin David Carrington was discharged from the U.S. military on June

22, 2011.




                                                   677
The Heslop Family

        4678. Plaintiff Jonathan Heslop is a citizen of the United States and domiciled in the State

of Ohio.

        4679. On March 23, 2008, Jonathan Heslop, then 23, was serving in the U.S. military in

Iraq.

        4680. Jonathan Heslop was the gunner of the vehicle that Benjamin Carrington was

driving and was traveling in the same convoy when an EFP emplaced by Special Groups detonated

near the lead vehicle, resulting in the deaths of four soldiers that day and the death of Steve A.

McCoy, who subsequently died as a result of his injuries.

        4681. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.

        4682. Mr. Heslop witnessed the attack scene and the aftermath, including seeing Mr.

McCoy when he was engulfed in flames.

        4683. Jonathan Heslop has been diagnosed with PTSD.

        4684. Mr. Heslop has sought counseling to address the PTSD and the impact that the

attack has had upon him. He has been prescribed medication to treat this condition.

        4685. As a result of the attack, and the injuries he suffered, Plaintiff Jonathan Heslop has

experienced severe mental anguish and extreme emotional pain and suffering.

The Mason Family

        4686. Plaintiff Russell Mason is a citizen of the United States and domiciled in the State

of Maryland.



                                                    678
        4687. On March 23, 2008, Russell Mason, then 23, was serving in the U.S. military in

Iraq.

        4688. Russell Mason was the commander of the convey and was an occupant in the

vehicle being driven by Benjamin Carrington traveling in the same convoy when an EFP emplaced

by Special Groups detonated near the lead vehicle, resulting in the deaths of four soldiers that day

and the death of Steve A. McCoy, who subsequently died as a result of his injuries.

        4689. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.

        4690. Following the blast, the lead vehicle began to burn, eventually burning

uncontrollably.

        4691. Steve A. McCoy, the truck commander of the lead vehicle exited the vehicle, his

body and clothes on fire. Nearly all his clothes had been burned off.

        4692. After the vehicle in which Mr. Mason was traveling approached the disabled

vehicle, he dismounted. While engulfed in flames, Steve A. McCoy began running toward Mr.

Fieser, screaming and crying out to him.

        4693. While trying to help Steve A. McCoy, they came under fire from the ground floor

and a second-floor window positions south of where the convey had been attacked.

        4694. Mr. Mason suffers from PTSD and has experienced survivor’s guilt. He has

received treatment and counseling for these issues.

        4695. As a result of the attack, and the injuries he suffered, Plaintiff Russell Mason has

experienced severe mental anguish and extreme emotional pain and suffering.



                                                   679
       4696. Plaintiff Russell Mason was discharged from the U.S. military on August 15, 2012.

The Pool Family

       4697. Plaintiff Andy Pool is a citizen of the United States and domiciled in the State of

Arkansas.

       4698. On March 23, 2008, Andy Pool, then 26, was serving in the U.S. military in Iraq.

       4699. Andy Pool was an occupant of the vehicle that Benjamin Carrington was driving

when an EFP emplaced by Special Groups detonated near the lead vehicle in the convoy, resulting

in the deaths of four soldiers that day and the subsequent death of Steve A. McCoy.

       4700. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.

       4701. Mr. Pool witnessed the attack scene and the aftermath, including seeing Steve A.

McCoy when he was engulfed in flames. Although Mr. McCoy was essentially unrecognizable,

Mr. Pool realized it was him solely from his tattoo that was somewhat visible.

       4702. Mr. Pool traveled alongside Mr. McCoy and continued to talk to him as he was

transported to the hospital. Throughout this period, Mr. McCoy continued to scream with pain.

While en route to the hospital, Mr. McCoy asked Mr. Pool to tell his wife and children that he

loved them.

       4703. Mr. Pool endures extreme survivor’s guilt. He has also experienced nightmares and

sleep issues.

       4704. He has been diagnosed with PTSD.




                                                  680
       4705. Mr. Pool has sought counseling to address the PTSD and the impact that the attack

has had upon him. He has been prescribed medication to treat this condition and the sleep issues

that have developed since the attack.

       4706. As a result of the attack, and the injuries he suffered, Plaintiff Andy Pool has

experienced severe mental anguish and extreme emotional pain and suffering.

       4707. Plaintiff Andy Pool was discharged from the U.S. military on June 14, 2019.

       188.    THE MARCH 23, 2008 ATTACK – BAGHDAD

The Converse Family

       4708. Paul R. Converse was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       4709. On March 23, 2008, Paul R. Converse, aged 56, was a civilian working as an auditor

for the Special Inspector General for Iraq Reconstruction (“SIGIR”) in Baghdad.

       4710. On March 23, 2008, a barrage of six 107mm rockets were fired by JAM Special

Groups into the Green Zone in Baghdad where Paul R. Converse was working on Easter Sunday.

       4711. Paul R. Converse was mortally wounded in the rocket attack and succumbed to his

wounds the following day.

       4712. The JAM Special Groups terror operatives that murdered Paul R. Converse were

trained by Hezbollah and funded and armed by the IRGC-QF, and they launched the attack at the

direction of both Hezbollah and the IRGC-QF, as their proxy.

       4713. Plaintiff Frank L. Converse is a citizen of the United States and domiciled in the

State of Washington. He is the brother of Paul R. Converse.

       4714. Plaintiff Frank L. Converse brings an action individually and on behalf of the Estate

of Paul R. Converse, as its legal representative.



                                                    681
       4715. As a result of the attack, and the death of Paul R. Converse, Plaintiff Frank L.

Converse has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his brother’s society, companionship, comfort, advice and counsel.

       189.    THE MARCH 27, 2008 ATTACK – SADR CITY

The Gerber Family

       4716. Plaintiff Anthony M. Gerber is a citizen of the United States and domiciled in the

State of Washington.

       4717. On March 27, 2008, Anthony M. Gerber was serving in the U.S. military in Iraq.

       4718. Mr. Gerber was in a convoy when an EFP emplaced by Special Groups struck the

vehicle immediately in front of his.

       4719. The weapon used to injure Mr. Gerber was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4720. Additionally, Mr. Gerber was also involved in additional attacks involving JAM

during the Battle of Sadr City. He was involved in several counter-offensives against JAM

terrorists. He was the target of regular ambushes by JAM that relied on the use of women and

children as human shields and RPG and sniper attacks. Mr. Gerber was also part of: the fight

surrounding the construction of the wall on Route Gold; the battle involving Chris Kyle depicted

in American Sniper; and the fighting to interdict JAM attempts to resupply Sadr City and/or

counter JAM attempts to overwhelm the Americans on the flanks of Sadr City during the Battle of

Sadr City.

       4721. As a result of this attack and the additional combat Mr. Gerber was involved in, he

suffered multiple concussions and suffers from PTSD, a TBI, chronic back pain and tinnitus.



                                                  682
       4722. As a result of the attack, and the injuries he suffered, Plaintiff Anthony M. Gerber

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4723. Plaintiff Anthony M. Gerber was discharged from the U.S. military on November

15, 2009.

The Gregston Family

       4724. Plaintiff Charles B. Gregston is a citizen of the United States and domiciled in the

State of California.

       4725. Charles B. Gregston served in Iraq as part of the 1-2 Stryker Calvary Regiment.

During 2007 and 2008, he was deployed in and/or near Sadr City, Iraq for 15 months. For the entire

Battle of Sadr City, Mr. Gregston was either directly in Sadr City or doing patrols on the outskirts

of the area. Mr. Gregston’s second and final deployment was from November 2009 to December

2010, when he was stationed on the outskirts of Baghdad.

       4726. During both deployments in Iraq, Mr. Gregston’s unit confronted JAM Special

Groups. He was an immediate responder during the JAM Special Groups sniper attack that killed

Randell Olguin on September 30, 2007, and the JAM Special Groups’ EFP attack that killed Joshua

A. Molina and injured Plaintiff Anthony M. Gerber on March 27, 2008. Mr. Gregston was exposed

to multiple roadside bombs while his unit patrolled JAM Special Groups’ strongholds.

       4727. The weapon used to kill Joshua A. Molina was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4728. The attacks described herein were perpetrated by JAM Special Groups operatives

working at the direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-

QF and employing training provided by Hezbollah.



                                                   683
        4729. Due to his multiple encounters with JAM, JAM Special Groups and exposure to

multiple blasts from JAM and JAM Special Groups devices, Mr. Gregston sustained a number of

injuries, including PTSD, TBIs, and tinnitus, resulting in, among other things, permanent hearing

loss. Due to his injuries, he received a 100% disability rating from the VA.

        4730. As a result of the JAM and JAM Special Groups attacks, Charles B. Gregston has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4731. Plaintiff Charles B. Gregston was discharged from the U.S. military on February 2,

2013.

        190.   THE MARCH 29, 2008 ATTACK – BAGHDAD

The Miller Family

        4732. Patrick J. Miller was a citizen of the United States and domiciled in the State of

Florida when he was killed in Iraq.

        4733. On March 29, 2008, Patrick J. Miller aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        4734. Patrick J. Miller was killed in the attack.

        4735. The weapon used to kill Patrick J. Miller was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4736. Plaintiff Kimberly Miller is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Patrick J. Miller.

        4737. Plaintiff Michael J. Miller is a citizen of the United States and domiciled in the

State of Florida. He is the brother of Patrick J. Miller.

        4738. As a result of the attack, and the death of Patrick J. Miller, Plaintiffs Kimberly



                                                      684
Miller and Michael J. Miller have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

       191.    THE MARCH 29, 2008 ATTACK – BAGHDAD

The Reiher Family

       4739. Plaintiff Carl Reiher is a citizen of the United States and domiciled in the State of

Arkansas.

       4740. On March 29, 2008, Carl Reiher was serving in the U.S. military in Iraq when an

EFP emplaced by Special Groups detonated near his vehicle.

       4741. The weapon used to injure Carl Reiher was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4742. As a result of the attack, Mr. Reiher’s left arm was amputated. He also sustained

multiple burn injuries.

       4743. As a result of the attack, and the injuries he suffered, Plaintiff Carl Reiher has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4744. Plaintiff Carl Reiher was discharged from the U.S. military on November 11, 2009.

       192.    THE MARCH 30, 2008 ATTACK – BAGHDAD

The Bailey Family

       4745. Plaintiff Walter Bailey is a citizen of the United States and domiciled in the State

of Florida.

       4746. On March 30, 2008, Walter Bailey, then 19, was serving in the U.S. military in Iraq.

       4747. Mr. Bailey was returning to base when his vehicle was struck by an EFP emplaced

by Special Groups.



                                                   685
       4748. The weapon used to injure Mr. Bailey was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4749. As a result of the attack, Mr. Bailey sustained multiple pieces of shrapnel in his

right arm and both legs. He was also struck by shrapnel in his face and arm.

       4750. As a result of the attack, Mr. Bailey lost consciousness.

       4751. He has been diagnosed with both a TBI and PTSD.

       4752. Mr. Bailey has also experienced memory loss.

       4753. He has sought and continues to avail himself of counseling for the emotional

injuries caused by the attack.

       4754. As a result of the attack, and the injuries he suffered, Plaintiff Walter Bailey has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4755. Plaintiff Cassandra Bailey is a citizen of the United States and domiciled in the

State of Florida. She is the wife of Walter Bailey.

       4756. As a result of the injuries suffered by Walter Bailey, Cassandra Bailey has sought

counseling and been prescribed medication.

       4757. As a result of the attack, and the injuries Walter Bailey suffered, Plaintiff Cassandra

Bailey has experienced severe mental anguish, and extreme emotional pain and suffering.

       193.    THE MARCH 30, 2008 ATTACK – BAGHDAD

The Gilmore Family

       4758. Terrell W. Gilmore, Sr. was a citizen of the United States and domiciled in the State

of Louisiana when he was killed in Iraq.

       4759. On March 30, 2008, Terrell W. Gilmore, Sr., aged 38, was serving in the U.S.



                                                      686
military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4760. Terrell W. Gilmore, Sr. was killed in the attack.

       4761. The weapon used to kill Terrell W. Gilmore, Sr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4762. The terrorist group that planned and executed the attack, the Mahdi Army/Special

Groups, was trained and armed by Iran’s IRGC-QF with the assistance of Hezbollah.

       4763. Plaintiff Kacey Gilmore is a citizen of the United States and domiciled in the State

of Louisiana. She is the daughter of Terrell W. Gilmore, Sr.

       4764. Plaintiff Terrell Gilmore, Jr. is a citizen of the United States and domiciled in the

State of Louisiana. He is the son of Terrell W. Gilmore, Sr.

       4765. As a result of the attack, and the death of Terrell W. Gilmore, Sr., Plaintiffs Kacey

Gilmore and Terrell Gilmore, Jr. have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their father’s society, companionship, comfort, advice and counsel.

       194.    THE MARCH 31, 2008 ATTACK – BAGHDAD

The Dhanoolal Family

       4766. Dayne D. Dhanoolal was a citizen of the United States and domiciled in the State

of New York when he was killed in Iraq.

       4767. On March 31, 2008, Dayne D. Dhanoolal, aged 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4768. Dayne D. Dhanoolal was killed in the attack.

       4769. The weapon used to kill Dayne D. Dhanoolal was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,



                                                   687
using specialized training and components supplied by Hezbollah and the IRGC.

       4770. Plaintiff Kynesha Dhanoolal is a citizen of the United States and domiciled in the

State of South Carolina. She is the widow of Dayne D. Dhanoolal.

       4771. Plaintiff Kynesha Dhanoolal brings an action individually and on behalf of the

Estate of Dayne D. Dhanoolal, as its representative.

       4772. As a result of the attack, and the death of Dayne D. Dhanoolal, Plaintiff Kynesha

Dhanoolal has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of her husband’s society, companionship, comfort, advice and counsel.

       195.    THE APRIL 3, 2008 ATTACK – SADR CITY

The Robinson Family

       4773. Plaintiff Jason Robinson is a citizen of the United States and domiciled in the State

of Virginia.

       4774. On April 3, 2008, Jason Robinson was serving in the U.S. military in Iraq when an

EFP emplaced by Special Groups detonated near his vehicle.

       4775. The weapon used to injure Jason Robinson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4776. As a result of the attack, Jason Robinson sustained shrapnel wounds to his face,

neck and shoulder. The blast also dislocated two lumbar disks and ruptured both of his eardrums.

       4777. As a result of the attack, and the injuries he suffered, Plaintiff Jason Robinson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4778. Plaintiff Frances Robinson is a citizen of the United States and domiciled in the

State of Virginia. She is the wife of Jason Robinson.



                                                   688
        4779. Plaintiff E.R., a minor represented by her legal guardian, Frances Robinson, is a

citizen of the United States and domiciled in the State of Virginia. She is the daughter of Jason

Robinson.

        4780. Plaintiff William Justin Weatherly is a citizen of the United States and domiciled

in the State of Virginia. He is the stepson of Jason Robinson.

        4781. Plaintiff Michael Weatherly is a citizen of the United States and domiciled in the

State of Texas. He is the stepson of Jason Robinson.

        4782. As a result of the attack, and the injuries suffered by Jason Robinson, Plaintiffs

Frances Robinson, E.R., William Justin Weatherly and Michael Weatherly have experienced

severe mental anguish, and extreme emotional pain and suffering.

        4783. Plaintiff Jason Robinson was discharged from the U.S. military on January 4, 2016.

        196.    THE APRIL 4, 2008 ATTACK – BAGHDAD

The von Letkemann Family

        4784. Plaintiff Grant von Letkemann is a citizen of the United States and domiciled in the

State of Colorado.

        4785. On April 4, 2008, Plaintiff Grant von Letkemann, then 35, was serving in the U.S.

military in Iraq when his base came under attack from 107mm rockets.

        4786. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

        4787. Grant von Letkemann was injured in the attack when one of the rockets landed in

his vicinity.

        4788. As a result of the attack, Mr. von Letkmann sustained a TBI and a pulmonary blast

injury, and he suffered from tinnitus and headaches.



                                                   689
       4789. He was also diagnosed with PTSD.

       4790. As a result of the attack, and the injuries he suffered, Plaintiff Grant von Letkemann

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4791. Plaintiff Grant von Letkemann was discharged from the U.S. military on November

13, 2013.

       197.    THE APRIL 6, 2008 ATTACK – BAGHDAD

The Pickett Family

       4792. Emanuel Pickett was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.

       4793. On April 6, 2008, Emanuel Pickett, aged 34, was serving in the U.S. military when

he was involved in a mortar and rocket attack, including 107mm rockets.

       4794. Emanuel Pickett was killed in the attack launched by JAM Special Groups terror

operatives.

       4795. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       4796. Plaintiff Merlese Pickett is a citizen of the United States and domiciled in the State

of North Carolina. She is the mother of Emanuel Pickett.

       4797. Plaintiff Merlese Pickett brings an action individually and on behalf of the Estate

of Emanuel Pickett as its legal representative.

       4798. Plaintiff Harry Cromity is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Emanuel Pickett.

       4799. Plaintiff Marlen Pickett is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Emanuel Pickett.



                                                   690
       4800. Plaintiff Kemely Pickett is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Emanuel Pickett.

       4801. Plaintiff Vivian Pickett is a citizen of the United States and domiciled in the State

of North Carolina. She is the sister of Emanuel Pickett.

       4802. Plaintiff Kyshia Sutton is a citizen of the United States and domiciled in the State

of North Carolina. She is the sister of Emanuel Pickett.

       4803. As a result of the attack, and the death of Emanuel Pickett, Plaintiffs Merlese

Pickett, Harry Cromity, Marlen Pickett, Kemely Pickett, Vivian Pickett and Kyshia Sutton have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

       198.    THE APRIL 6, 2008 ATTACK – BAGHDAD

The Scott Family

       4804. Stephen K. Scott was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.

       4805. On April 6, 2008, Stephen K. Scott, aged 54, was serving in the United States

military in Iraq when JAM Special Groups terror operatives attacked his unit.

       4806. Stephen K. Scott was killed in the attack.

       4807. The attack was perpetrated by JAM Special Groups terror operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       4808. Plaintiff Rachel M. Gillette is a citizen of the United States and domiciled in the

State of Missouri. She is the daughter of Stephen K. Scott.

       4809. Plaintiff Rebekah Scott is a citizen of the United States and domiciled in the State



                                                   691
of Missouri. She is the daughter of Stephen K. Scott.

       4810. As a result of the attack, and the death of Stephen K. Scott, Plaintiffs Rachel M.

Gillette and Rebekah Scott have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their father’s society, companionship, comfort, advice and counsel.

The Wolfer Family

       4811. Stuart Wolfer was a citizen of the United States and domiciled in the State of Idaho

when he was killed in Iraq.

       4812. On April 6, 2008, Stuart Wolfer, aged 36, was serving in the United States military

in Iraq when JAM Special Groups terror operatives attacked his unit.

       4813. Stuart Wolfer was killed as a result of injuries sustained in the attack.

       4814. The attack was perpetrated by JAM Special Groups terror operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       4815. Plaintiff Lee Wolfer is a citizen of the United States and domiciled in the State of

Iowa. She is the widow of Stuart Wolfer.

       4816. Plaintiff Lee Wolfer brings an action individually and on behalf of the Estate of

Stuart Wolfer, as its legal representative.

       4817. Plaintiff L.W., a minor represented by her legal guardian, Lee Wolfer, is a citizen

of the United States and domiciled in the State of Iowa. She is the daughter of Stuart Wolfer.

       4818. Plaintiff M.W., a minor represented by her legal guardian, Lee Wolfer, is a citizen

of the United States and domiciled in the State of Iowa. She is the daughter of Stuart Wolfer.

       4819. Plaintiff I.W., a minor represented by her legal guardian, Lee Wolfer, is a citizen

of the United States and domiciled in the State of Iowa. She is the daughter of Stuart Wolfer.



                                                   692
       4820. Plaintiff Beverly Wolfer is a citizen of the United States and domiciled in the State

of New York. She is the sister of Stuart Wolfer.

       4821. As a result of the attack, and the death of Stuart Wolfer, Plaintiffs Lee Wolfer,

L.W., M.W., I.W., and Beverly Wolfer have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/brother’s society,

companionship, comfort, advice and counsel.

       199.    THE APRIL 7, 2008 ATTACK – BAGHDAD

The Smith Family

       4822. Timothy Smith was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       4823. On April 7, 2008, Timothy Smith, aged 25, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       4824. Timothy Smith was killed in the attack.

       4825. The weapon used to kill Timothy Smith was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4826. Plaintiff Patricia Smith is a citizen of the United States and domiciled in the State

of California. She is the mother of Timothy Smith.

       4827. Plaintiff Michael Smith is a citizen of the United States and domiciled in the State

of Florida. He is the father of Timothy Smith.

       4828. Plaintiff Jacqueline A. Smith is a citizen of the United States and domiciled in the

State of California. She is the sister of Timothy Smith.




                                                   693
       4829. Plaintiff Thomas Smith is a citizen of the United States and domiciled in the State

of California. He is the brother of Timothy Smith.

       4830. As a result of the attack, and the death of Timothy Smith, Plaintiffs Patricia Smith,

Michael Smith, Jacqueline A. Smith and Thomas Smith have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

       200.    THE APRIL 7, 2008 ATTACK – BAGHDAD

The Vaughn Family

       4831. Richard A. Vaughn was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       4832. On April 7, 2008, Richard A. Vaughn, aged 22, was serving in the U.S. military in

Iraq when a vehicle in his unit was struck by an EFP emplaced by Special Groups and Richard A.

Vaughn and his unit came under attack by RPGs and small arms fire.

       4833. Richard A. Vaughn was killed in the attack.

       4834. The weapon used in the attack that killed Richard A. Vaughn was a Hezbollah-

designed and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at

their direction, using specialized training and components supplied by Hezbollah and the IRGC.

       4835. Plaintiff Rachelle Idol is a citizen of the United States and domiciled in the State of

North Carolina. She is the widow of Richard A. Vaughn.

       4836. Plaintiff James Vaughn is a citizen of the United States and domiciled in the State

of Arizona. He is the father of Richard A. Vaughn.

       4837. Plaintiff Jeannine Vaughn is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of Richard A. Vaughn.



                                                     694
        4838. Plaintiff Clifford Vaughn is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of Richard A. Vaughn.

        4839. As a result of the attack, and the death of Richard A. Vaughn, Plaintiffs Rachelle

Idol, James Vaughn, Jeannine Vaughn and Clifford Vaughn have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

        201.    THE APRIL 8, 2008 ATTACK – KHARGULIAH

The Hartley Family

        4840. Jeffery Hartley was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

        4841. On April 8, 2008, Jeffery Hartley, aged 25, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        4842. Jeffery Hartley was killed in the attack.

        4843. The weapon used to kill Jeffery Hartley was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4844. Plaintiff David Hartley is a citizen of the United States and domiciled in the State

of Texas. He is the father of Jeffery Hartley.

        4845. Plaintiff David Hartley brings an action individually and on behalf of the Estate of

Jeffery Hartley, as its legal representative.

        4846. Plaintiff David Wayne Hartley is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Jeffrey Hartley.




                                                    695
       4847. Plaintiff Kaylie Hartley is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Jeffery Hartley.

       4848. Plaintiff Lisa Duncan is a citizen of the United States and domiciled in the State of

Texas. She is the sister of Jeffery Hartley.

       4849. As a result of the attack, and the death of Jeffery Hartley, Plaintiffs David Hartley

David Wayne Hartley, Kaylie Hartley and Lisa Duncan have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

       202.    THE APRIL 9, 2008 ATTACK – SADR CITY

The Ault Family

       4850. Jesse A. Ault was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

       4851. On April 9, 2008, Jesse A. Ault, aged 28, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       4852. Jesse A. Ault was killed in the attack.

       4853. The weapon used to kill Jesse A. Ault was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4854. Plaintiff Virginia Billiter is a citizen of the United States and domiciled in the State

of West Virginia. She is the mother of Jesse A. Ault.

       4855. Plaintiff Eric Billiter is a citizen of the United States and domiciled in the State of

West Virginia. He is the stepfather of Jesse A. Ault.




                                                    696
       4856. Plaintiff Adrianne Kidd is a citizen of the United States and domiciled in the State

of North Carolina. She is the stepsister of Jesse A. Ault.

       4857. As a result of the attack, and the death of Jesse A. Ault, Plaintiffs Virginia Billiter,

Eric Billiter and Adrianne Kidd have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

       203.    THE APRIL 12, 2008 ATTACK

The Swinton Family

       4858. Plaintiff Allen Swinton is a citizen of the United States and domiciled in the State

of Georgia.

       4859. On April 12, 2008, Allen Swinton, then 33, was serving in the U.S. military in Iraq.

       4860. Mr. Swinton’s unit was providing escort duties when his vehicle was struck by an

EFP emplaced by Special Groups.

       4861. The weapon used to injure Mr. Swinton was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4862. As a result of the explosion, Mr. Swinton’s artery was severed; he lost a great

amount of blood; multiple pieces of shrapnel entered his lower extremities; and his right hand was

injured.

       4863. Mr. Swinton underwent surgery to tie his artery; he also underwent multiple

surgeries to remove shrapnel from his body.

       4864. He has also undergone physical therapy to treat the injuries he sustained to his legs

and hand.



                                                    697
       4865. Mr. Swinton continues to experience pain in his lower extremities and will likely

require additional treatment to address the remaining shrapnel in his body.

       4866. As a result of the attack, and the injuries he suffered, Plaintiff Allen Swinton has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4867. Plaintiff Temika Swinton is a citizen of the United States and domiciled in the State

of Georgia. She is the wife of Allen Swinton.

       4868. Plaintiff T.S., a minor represented by her legal guardian Temika Swinton, is a

citizen of the United States and domiciled in the State of Georgia. She is the daughter of Allen

Swinton and Temika Swinton.

       4869. Plaintiff T.S., a minor represented by her legal guardian Temika Swinton, is a

citizen of the United States and domiciled in the State of Georgia. She is the daughter of Allen

Swinton and Temika Swinton.

       4870. Plaintiff T.B., a minor represented by her legal guardian Temika Swinton, is a

citizen of the United States and domiciled in the State of Georgia. She is the daughter of Temika

Swinton and the stepdaughter of Allen Swinton.

       4871. Plaintiff Linda Pritchett is a citizen of the United States and domiciled in the State

of Michigan. She is the mother of Allen Swinton.

       4872. As a result of the attack, and the injuries Allen Swinton suffered, Plaintiffs Temika

Swinton, T.S., T.S., T.B. and Linda Pritchett have experienced severe mental anguish and extreme

emotional pain and suffering.




                                                   698
       204.     THE APRIL 12, 2008 ATTACK – BAGHDAD

The Allmon Family

       4873. William E. Allmon was a citizen of the United States and domiciled in the State of

Oklahoma when he was killed in Iraq.

       4874. On April 12, 2008, William E. Allmon, aged 25, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4875. William E. Allmon was killed in the attack.

       4876. The weapon used to kill William E. Allmon was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4877. Plaintiff William Allmon is a citizen of the United States and domiciled in the State

of Georgia. He is the father of William E. Allmon.

       4878. Plaintiff William Allmon brings an action individually and on behalf of the Estate

of William E. Allmon, as its legal representative.

       4879. As a result of the attack, and the death of William E. Allmon, Plaintiff William

Allmon has experienced severe mental anguish, extreme emotional pain and suffering and loss of

his son’s society, companionship, comfort, advice and counsel.

       205.     THE APRIL 17, 2008 ATTACK – SADR CITY

The Sloan Family

       4880. Plaintiff Ronald Sloan is a citizen of the United States and domiciled in the State

of Tennessee.

       4881. On April 17, 2008, Ronald Sloan, age 32, was serving in the U.S. military in Iraq.




                                                     699
       4882. Mr. Sloan was on patrol in Sadr City when the Abrams tank he was in was struck

by an EFP emplaced by Special Groups.

       4883. The weapon used to injure Mr. Sloan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4884. As a result of the attack, Mr. Sloan was struck by shrapnel on the right side of his

face and neck.

       4885. He was medevaced to the 86th combat support hospital for treatment of his wounds.

He was then sent to the Green Zone for further evaluation.

       4886. Mr. Sloan also suffers from PTSD as a result of the attack.

       4887. As a result of the attack, and the injuries he suffered, Plaintiff Ronald Sloan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4888. Plaintiff Ronald Sloan was discharged from the U.S. military on May 31, 2015.

       206.      THE APRIL 21, 2008 ATTACK – BASRA

The Vandegrift Family

       4889. Matthew R. Vandegrift was a citizen of the United States and domiciled in the State

of Colorado when he was killed in Iraq.

       4890. On April 21, 2008, Matthew R. Vandegrift, aged 28, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       4891. Matthew R. Vandegrift was killed in the attack.

       4892. The weapon used to kill Matthew R. Vandegrift was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.



                                                  700
       4893. Plaintiff Mary Jane Vandegrift is a citizen of the United States and domiciled in the

State of Colorado. She is the mother of Matthew R. Vandegrift.

       4894. Plaintiff Mary Jane Vandegrift brings an action individually and on behalf of the

Estate of Matthew R. Vandegrift, as its legal representative.

       4895. John Vandegrift was a citizen of the United States at the time of the death of

Matthew R. Vandegrift. He was the father of Matthew R. Vandegrift. John Vandegrift died on

September 23, 2016.

       4896. Plaintiff Mary Jane Vandegrift brings an action individually and on behalf of the

Estate of John Vandegrift, as its legal representative.

       4897. As a result of the attack, and the death of Matthew R. Vandegrift, the late John

Vandegrift experienced, and Plaintiff Mary Jane Vandegrift has experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s society, companionship,

comfort, advice and counsel.

       207.    THE APRIL 21, 2008 ATTACK – SADR CITY

The Thomsen Family

       4898. Plaintiff Mark E. Thomsen is a citizen of the Unites States and domiciled in the

State of Arkansas.

       4899. On April 21, 2008, Mark E. Thomsen was serving in the U.S. military in Iraq when

his unit was attacked with an IRAM.

       4900. The attack was perpetrated by Hezbollah-trained and IRGC-QF-supplied operatives

of the JAM and KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

       4901. As a result of the attack, Mark E. Thomsen suffered a concussion.

       4902. He also suffers from a TBI and PTSD.



                                                    701
        4903. As a result of the attack, and the injuries he suffered, Plaintiff Mark E. Thomsen

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4904. Plaintiff Ardell Thomsen is a citizen of the United States and domiciled in the State

of Arkansas. She is the mother of Mark E. Thomsen.

        4905. Plaintiff Ralph Thomsen is a citizen of the United States and domiciled in the State

of Arkansas. He is the father of Mark E. Thomsen.

        4906. As a result of the attack, and the injuries suffered by Mark E. Thomsen, Plaintiffs

Ardell Thomsen and Ralph Thomsen have experienced severe mental anguish, and extreme

emotional pain and suffering.

        4907. Plaintiff Mark E. Thomsen was discharged from the U.S. military on January 10,

2011.

        208.   THE APRIL 21, 2008 ATTACK – BAGHDAD

The Bogart Family

        4908. Plaintiff Evan D. Bogart is a citizen of the Unites States and domiciled in the State

of Arizona.

        4909. On April 21, 2008, Evan Bogart was serving in the U.S. military in Iraq.

        4910. Mr. Bogart was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

        4911. The weapon used to injure Mr. Bogart was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        4912. As a result of the attack, Mr. Bogart sustained burns and blast injuries to his face

as well as a shrapnel injury to his left shoulder.



                                                     702
        4913. He also suffers from PTSD and tinnitus.

        4914. As a result of the attack, and the injuries he suffered, Plaintiff Evan D. Bogart has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4915. Plaintiff Lani D. Bogart is a citizen of the Unites States and domiciled in the State

of Arizona. She is the mother of Evan D. Bogart.

        4916. Plaintiff Douglas R. Bogart is a citizen of the Unites States and domiciled in the

State of Arizona. He is the brother of Evan D. Bogart.

        4917. Plaintiff Christopher Bogart is a citizen of the Unites States and domiciled in the

State of Arizona. He is the brother of Evan D. Bogart.

        4918. Plaintiff Cana Hickman is a citizen of the Unites States and domiciled in the State

of Texas. She is the sister of Evan D. Bogart.

        4919. As a result of the attack, and the injuries suffered by Evan D. Bogart, Plaintiffs Lani

D. Bogart, Douglas R. Bogart, Christopher Bogart and Cana Hickman have experienced severe

mental anguish, and extreme emotional pain and suffering.

        4920. Plaintiff Evan D. Bogart was discharged from the U.S. military on November 29,

2011.

        209.   THE APRIL 21, 2008 ATTACK – SADR CITY

The Rosa-Valentin Family

        4921. Plaintiff Luis Rosa-Valentin is a citizen of the United States and domiciled in the

State of Maryland.

        4922. On April 21, 2008, Luis Rosa-Valentin, then 24, was serving in the U.S. military in

Iraq.

        4923. Mr. Rosa-Valentin was on foot patrol in the Al Amin neighborhood of Baghdad



                                                    703
when he was struck by an EFP emplaced by Special Groups.

        4924. The weapon used to injure Mr. Rosa-Valentin was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        4925. As a result of the attack, Mr. Rosa-Valentin lost both of his legs and his left arm.

He also suffered blindness in one eye, lost his hearing, and broke every bone in his face.

        4926. He has also been diagnosed with a TBI and PTSD.

        4927. As a result of the attack, and the injuries he suffered, Plaintiff Luis Rosa-Valentin

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4928. Plaintiff M.R., a minor represented by her legal guardian Luis Rosa-Valentin, is a

citizen of the United States and domiciled in the State of Maryland. She is the daughter of Luis

Rosa-Valentin.

        4929. Plaintiff Iliana M. Rosa-Valentin is a citizen of the Unites States and domiciled in

the State of Maryland. She is the sister of Luis Rosa Valentin.

        4930. As a result of the attack, and the injuries suffered by Luis Rosa-Valentin, Plaintiffs

M.R. and Iliana M. Rosa-Valentin have experienced severe mental anguish, and extreme emotional

pain and suffering.

        4931. Plaintiff Luis Rosa-Valentin was discharged from the U.S. military on May 28,

2010.

        210.   THE APRIL 28, 2008 ATTACK – BAGHDAD

The Marion Family

        4932. Adam L. Marion was a citizen of the Unites States and domiciled in the State of

North Carolina when he was killed in Iraq.



                                                    704
       4933. On April 28, 2008, Adam L. Marion, aged 26, was serving in the U.S. military in

Iraq when his unit was attacked with IRAMs by Hezbollah-trained and IRGC-QF-supplied

operatives of the KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

       4934. Adam L. Marion was killed in the attack.

       4935. Plaintiff Pam Marion is a citizen of the United States and domiciled in the State of

North Carolina. She is the mother of Adam L. Marion.

       4936. Plaintiff Donnie Marion is a citizen of the United States and domiciled in the State

of North Carolina. He is the father of Adam L. Marion.

       4937. Plaintiff Adrian McCann is a citizen of the United States and domiciled in the State

of North Carolina. She is the sister of Adam L. Marion.

       4938. As a result of the attack, and the death of Adam L. Marion, Plaintiffs Pam Marion,

Donnie Marion and Adrian McCann have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

The Stone Family

       4939. Mark Stone was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

       4940. On April 28, 2008, Mark Stone, aged 22, was serving in the U.S. military in Iraq

when his unit was attacked with IRAMs by Hezbollah-trained and IRGC-QF-supplied operatives

of the KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

       4941. Mark Stone was killed in the attack.

       4942. Plaintiff Don Jason Stone is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Mark Stone.



                                                   705
        4943. As a result of the attack, and the death of Mark Stone, Plaintiff Don Stone has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of his brother’s

society, companionship, comfort, advice and counsel.

The Sloan Family

        4944. Plaintiff Ronald Sloan is a citizen of the United States and domiciled in the State

of Tennessee.

        4945. On April 28, 2008, Ronald Sloan, age 32, was serving in the U.S. military in Iraq

when his unit was attacked with IRAMs by Hezbollah-trained and IRGC-QF-supplied operatives

of the KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

        4946. As a result of the attack, Mr. Sloan was knocked unconscious. He also suffered ear

pain and general discomfort.

        4947. Mr. Sloan has subsequently been diagnosed as suffering from a TBI and PTSD.

        4948. As a result of the attack, and the injuries he suffered, Plaintiff Ronald Sloan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4949. Plaintiff Ronald Sloan was discharged from the U.S. military on May 31, 2015.

        211.    THE APRIL 28, 2008 ATTACK – SADR CITY

The Woodard Family

        4950. Plaintiff David Woodard is a citizen of the United States and domiciled in the State

of Georgia.

        4951. On April 28, 2008, David Woodard, then 34, was serving in the U.S. military in

Iraq.

        4952. Mr. Woodard was in a convoy when an EFP emplaced by Special Groups struck

his vehicle.



                                                   706
          4953. The weapon used to injure Mr. Woodard was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

          4954. As a result of the attack, a large fragment from the EFP struck Mr. Woodard’s right

leg and blew out four inches of his leg bone. Two large shrapnel fragments entered his left calf,

removing approximately 25% of the calf muscle, and another fragment entered near his Achilles

tendon.

          4955. As a result of the attack, and the injuries he suffered, Plaintiff David Woodard has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

          4956. Plaintiff D.M.W., a minor represented by his legal guardian David Woodard, is a

citizen of the United States and domiciled in the State of Georgia. He is the son of David Woodard.

          4957. As a result of the attack, and the injuries suffered by David Woodard, Plaintiff

D.M.W. has experienced severe mental anguish, and extreme emotional pain and suffering.

          4958. Plaintiff David Woodard was discharged from the U.S. military on December 9,

2010.

          212.   THE APRIL 28, 2008 ATTACK – SADR CITY

The Magers Family

          4959. Plaintiff Adam Magers is a citizen of the United States and domiciled in the State

of Missouri.

          4960. On April 28, 2008, Adam Magers was serving in the U.S. military in Iraq and was

at Joint Security Station Thawra in Sadr City when it was attacked with IRAMs by Hezbollah-

trained and IRGC-QF-supplied operatives of the KH Special Groups acting as agents and proxies

of Hezbollah and the IRGC-QF.



                                                     707
       4961. As a result of the attack, Mr. Magers suffered lacerations on his left arm, hands,

and right ear, and small cuts on the back of his neck. He also sustained injuries to his shoulder,

which ultimately required surgery

       4962. As a result of the attack, and the injuries he suffered, Plaintiff Adam Magers has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       213.    THE APRIL 29, 2008 ATTACK – BAGHDAD

The Kaplan Family

       4963. Plaintiff Preston Charles Kaplan is a citizen of the United States and domiciled in

the State of Texas.

       4964. On April 28, 2008, Preston Charles Kaplan, then 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated as his vehicle passed by. He

was the turret gunner in an M1114 up-armored HMMWV that was hit with an EFP on the front

passenger-side door while traveling in the Kadhimiya neighborhood of Baghdad.

       4965. The weapon used to injure Preston Charles Kaplan was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       4966. As a result of the attack, Mr. Kaplan sustained a penetrating wound to his right leg

including blast injuries to his tibial shaft. Shrapnel lacerated his popliteal artery and injured his

peroneal nerve.

       4967. He also sustained a TBI, bilateral hearing loss, tinnitus, scarring, sleep apnea,

GERD, and PTSD.




                                                    708
        4968. After numerous attempts to save Mr. Kaplan’s right leg below the knee, he

underwent a below-the-knee amputation 19 months after the attack and suffered additional

infections following the amputations that required significant additional surgeries.

        4969. Mr. Kaplan has received extensive medical treatment – including various surgeries

and prosthetic fittings – at several hospitals, where he has spent years in treatment.

        4970. As a result of the attack, and the injuries he suffered, Preston Charles Kaplan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        4971. Plaintiff Nicole A. Kaplan is a citizen of the United States and domiciled in the

State of Texas. She is the wife of Preston Charles Kaplan.

        4972. Plaintiff Noni Kaplan is a citizen of the United States and domiciled in the State of

California. She is the mother of Preston Charles Kaplan.

        4973. Plaintiff David Kaplan is a citizen of the United States and domiciled in the State

of California. He is the father of Preston Charles Kaplan.

        4974. Plaintiff Jaime Zarcone is a citizen of the United States and domiciled in the State

of California. She is the sister of Preston Charles Kaplan.

        4975. Plaintiff Jessalyn Holt is a citizen of the United States and domiciled in the State of

California. She is the sister of Preston Charles Kaplan.

        4976. As a result of the attack, and the injuries Preston Charles Kaplan suffered, Plaintiffs

Nicole A. Kaplan, Noni Kaplan, David Kaplan, Jaime Zarcone, and Jessalyn Holt have

experienced severe mental anguish and extreme emotional pain and suffering.

        4977. Plaintiff Preston Charles Kaplan was discharged from the U.S. military on June 18,

2012.




                                                    709
       214.   THE APRIL 29, 2008 ATTACK – SADR CITY

The Garza Family

       4978. Plaintiff Luis Garza is a citizen of the United States and domiciled in the State of

Florida.

       4979. On April 29, 2008, Luis Garza, then 22, was serving in the U.S. military in Iraq.

       4980. Mr. Garza was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       4981. The weapon used to injure Mr. Garza was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4982. As a result of the attack, Mr. Garza suffered shrapnel injuries to his face. He also

suffers from PTSD and sleep apnea. Eventually, part of his kidney had to be removed as a result

of the wounds he suffered.

       4983. As a result of the attack, and the injuries he suffered, Plaintiff Luis Garza has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       4984. Plaintiff Luis Garza was discharged from the U.S. military on April 25, 2010.

       215.   THE APRIL 30, 2008 ATTACK – BAGHDAD

The Tucker Family

       4985. Ronald J. Tucker was a citizen of the Unites States and domiciled in the State of

Colorado when he was killed in Iraq.

       4986. On April 30, 2008, Ronald J. Tucker, aged 21, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.



                                                  710
       4987. Ronald J. Tucker was killed in the attack.

       4988. The weapon used to kill Ronald J. Tucker was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       4989. Plaintiff Susan Arnold is a citizen of the United States and domiciled in the State

of Colorado. She is the mother of Ronald J. Tucker.

       4990. Plaintiff Susan Arnold brings an action individually and on behalf of the Estate of

Ronald J. Tucker, as its legal representative.

       4991. Plaintiff David Arnold is a citizen of the United States and domiciled in the State

of Colorado. He is the stepfather of Ronald J. Tucker.

       4992. Plaintiff Samantha Tucker is a citizen of the United States and domiciled in the

State of Ohio. She is the sister of Ronald J. Tucker.

       4993. Plaintiff Brandon Arnold is a citizen of the United States and domiciled in the State

of Colorado. He is the brother of Ronald J. Tucker.

       4994. Plaintiff Daisy Tucker is a citizen of the United States and domiciled in the State

of Ohio. She is the sister of Ronald J. Tucker.

       4995. As a result of the attack, and the death of Ronald J. Tucker, Plaintiffs Susan Arnold,

David Arnold, Samantha Tucker, Brandon Arnold and Daisy Tucker have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       216.    THE MAY 1, 2008 ATTACK – SADR CITY

The Daggett Family

       4996. John K. Daggett was a citizen of the United States and domiciled in the State of



                                                    711
Arizona when he was injured in Iraq.

       4997. On May 1, 2008, John K. Daggett, aged 21, was serving in the U.S. military in Iraq

when a rocket propelled grenade fired by a JAM Special Groups terror operative hit the vehicle in

which he was travelling.

       4998. John K. Daggett was injured in the attack, and he died on May 15, 2008 from the

injuries he sustained in the attack.

       4999. John K. Daggett was killed in the attack perpetrated by Hezbollah-trained JAM

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       5000. Plaintiff John Daggett is a citizen of the United States and domiciled in the State of

Arizona. He is the father of John K. Daggett.

       5001. Plaintiff Colleen Czaplicki is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of John K. Daggett.

       5002. As a result of the attack, and the death of John K. Daggett, Plaintiffs John Daggett

and Colleen Czaplicki have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       217.    THE MAY 2, 2008 ATTACK – BAGHDAD

The Hicks Family

       5003. Corey L. Hicks was a citizen of the United States and domiciled in the State of

Arizona when he was killed in Iraq.

       5004. On May 2, 2008, Corey L. Hicks, aged 22, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5005. Corey L. Hicks was killed in the attack.




                                                   712
       5006. The weapon used to kill Corey L. Hicks was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5007. Plaintiff Russel Hicks, Sr. is a citizen of the United States and domiciled in the

State of Wyoming. He is the father of Corey L. Hicks.

       5008. Plaintiff Russel Hicks, Jr. is a citizen of the United States and domiciled in the State

of Arizona. He is the brother of Corey L. Hicks.

       5009. As a result of the attack, and the death of Corey L. Hicks, Plaintiffs Russel Hicks,

Sr. and Russel Hicks, Jr. have experienced severe mental anguish, extreme emotional pain and

suffering and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

       218.       THE MAY 9, 2008 ATTACK – BAGHDAD

The Williamson Family

       5010. Plaintiff Wesley Williamson is a citizen of the United States and domiciled in the

State of Texas.

       5011. On May 9, 2008, Wesley Williamson, then 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5012. The weapon used to injure Mr. Williamson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5013. As a result of the attack, Mr. Williamson’s right ulna and radius were completely

shattered, and his posterior interosseous nerve was severed.

       5014. Shrapnel also penetrated his body.




                                                    713
        5015. Mr. Williamson received medical treatment in Iraq, Germany, Washington D.C.,

and Brooke Army Medical Center in San Antonio, Texas.

        5016. He has undergone multiple procedures to stabilize his condition and address his

injuries.

        5017. In an attempt to regain functionality of his right arm and hand, Mr. Williamson

underwent multiple surgeries.

        5018. These surgeries included the installation of plates and 16 screws in his right arm

and tendon transfer surgery.

        5019. Mr. Williamson underwent occupational therapy for approximately 18 months.

During that time, he was prescribed medications to manage the pain that he experienced.

        5020. The injury to his hand has resulted in a loss of dexterity to his fingers. This has

forced Mr. Williamson to re-learn simple everyday tasks such as typing.

        5021. He experiences pain and limitations of movement daily.

        5022. Mr. Williamson has suffered memory loss since the attack and has difficulty

recalling information.

        5023. He has been diagnosed with PTSD and a TBI and has sought counseling and been

prescribed medication to treat those conditions.

        5024. As a result of the attack, and the injuries he suffered, Plaintiff Wesley Williamson

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5025. Plaintiff Jesse Williamson is a citizen of the United States and domiciled in the

State of New Mexico. He is the brother of Wesley Williamson.




                                                   714
        5026. As a result of the attack, and the injuries Wesley Williamson has suffered, Plaintiff

Jesse Williamson has experienced severe mental anguish, and extreme emotional pain and

suffering.

        5027. Plaintiff Wesley Williamson was discharged from the U.S. military on March 26,

2010.

        219.   THE MAY 9, 2008 ATTACK – SADR CITY

The Garza Family

        5028. Plaintiff Luis Garza is a citizen of the United States and domiciled in the State of

Florida.

        5029. On May 9, 2008, Luis Garza, then 22, was serving in the U.S. military in Iraq.

        5030. Mr. Garza was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

        5031. The weapon used to injure Mr. Garza was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5032. As a result of the attack, Mr. Garza suffered shrapnel injuries to his face.

        5033. He also suffers from PTSD and sleep apnea.

        5034. Eventually, part of Mr. Garza’s kidney had to be removed as a result of the wounds

he suffered.

        5035. As a result of the attack, and the injuries he suffered, Plaintiff Luis Garza has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    715
       220.    THE MAY 9, 2008 ATTACK – SADR CITY

The Magers Family

       5036. Plaintiff Adam Magers is a citizen of the United States and domiciled in the State

of Missouri.

       5037. On May 9, 2008, Adam Magers was serving in the U.S. military in Iraq.

       5038. Mr. Magers was in a convoy when four separate EFPs emplaced by Special Groups

struck the convoy in which he was traveling.

       5039. The weapon used to injure Mr. Magers was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5040. As a result of the attack, Mr. Magers suffers from a TBI.

       5041. As a result of the attack, and the injuries he suffered, Plaintiff Adam Magers has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       221.    THE MAY 11, 2008 ATTACK – BAGHDAD

The O’Neill Family

       5042. Plaintiff Patrick O’Neill is a citizen of the United States and domiciled in the State

of Virginia.

       5043. On May 11, 2008, Patrick O’Neill, then 18, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5044. Patrick O’Neill was injured in the attack.

       5045. The weapon used to injure Patrick O’Neill was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                   716
          5046. As a result of the attack, Mr. O’Neill was rendered unconscious.

          5047. He had sustained shrapnel in his back, buttock, and right shoulder and had also

suffered injuries to his neck and face.

          5048. Mr. O’Neill’s shoulder had been fractured and his right ear was severed in multiple

places.

          5049. Shrapnel had also pierced through Mr. O’Neill’s body, causing his right lung to

collapse.

          5050. He continues to experience pain in his chest and shoulder.

          5051. Mr. O’Neill was diagnosed with PTSD and has sought counseling. He continues to

have nightmares stemming from the attack.

          5052. As a result of the attack, and the injuries he suffered, Plaintiff Patrick O’Neill has

experienced physical and mental anguish and extreme emotional pain and suffering.

          5053. Plaintiff John O’Neill is a citizen of the United States and domiciled in the State of

Virginia. He is the father of Patrick O’Neill.

          5054. Plaintiff Dianne O’Neill is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of Patrick O’Neill.

          5055. As a result of the attack, and the injuries Patrick O’Neill has suffered, Plaintiffs

John O’Neill and Dianne O’Neill have experienced severe mental anguish, and extreme emotional

pain and suffering.

          5056. Plaintiff Patrick O’Neill was discharged from the U.S. military on December 4,

2009.




                                                      717
       222.    THE MAY 11, 2008 ATTACK – BALAD

The Luckett Family

       5057. Plaintiff Daniel Luckett is a citizen of the United States and domiciled in the State

of Kentucky.

       5058. On May 11, 2008, Daniel Luckett, then 24, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5059. The weapon used to injure Daniel Luckett was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5060. As a result of the attack, Daniel Luckett’s left foot was sheared off above the ankle,

and his right foot was cut off above the toes.

       5061. As a result of the attack, and the injuries he suffered, Plaintiff Daniel Luckett has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5062. Plaintiff Daniel Luckett was discharged from the U.S. military on August 14, 2013.

       223.    THE MAY 25, 2008 ATTACK – AN-NAJAF

The Gasper Family

       5063. Frank J. Gasper was a citizen of the United States and domiciled in the State of

Colorado when he was killed in Iraq.

       5064. On May 25, 2008, Frank J. Gasper, aged 25, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling in Najaf.

       5065. Frank J. Gasper was killed in the attack.




                                                   718
       5066. The weapon used to kill Frank J. Gasper was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5067. Plaintiff Breanna Lynn Gasper is a citizen of the United States and domiciled in the

State of Georgia. She is the widow of Frank J. Gasper.

       5068. Plaintiff Breanna Lynn Gasper brings an action individually and on behalf of the

Estate of Frank J. Gasper, as its legal representative.

       5069. Plaintiff Jamie Barnes is a citizen of the United States and domiciled in the State of

California. She is the sister of Frank J. Gasper.

       5070. As a result of the attack, and the death of Frank J. Gasper, Plaintiffs Breanna Lynn

Gasper and Jamie Barnes have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/brother’s society, companionship, comfort, advice and

counsel.

       224.    THE JUNE 7, 2008 ATTACK – BAGHDAD

The Hurst Family

       5071. David R. Hurst was a citizen of the United States and domiciled in the State of

Louisiana when he was killed in Iraq.

       5072. On June 7, 2008, David R. Hurst, aged 31, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5073. David R. Hurst was killed in the attack.

       5074. The weapon used to kill David R. Hurst was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                     719
       5075. Plaintiff Max W. Hurst is a citizen of the United States and domiciled in the State

of Louisiana. He is the father of David R. Hurst.

       5076. Plaintiff Max W. Hurst brings an action individually and on behalf of the Estate of

David R. Hurst, as its legal representative.

       5077. Plaintiff Lillian Hurst is a citizen of the United States and domiciled in the State of

Louisiana. She is the stepmother of David R. Hurst.

       5078. Plaintiff Christopher Hurst is a citizen of the United States and domiciled in the

State of Louisiana. He is the brother of David R. Hurst.

       5079. Plaintiff Mark Hurst is a citizen of the United States and domiciled in the State of

Louisiana. He is the brother of David R. Hurst.

       5080. As a result of the attack, and the death of David R. Hurst, Plaintiffs Max W. Hurst,

Lillian Hurst, Christopher Hurst and Mark Hurst have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       225.    THE JUNE 24, 2008 ATTACK - BAGHDAD

The Farley Family

       5081. Steven L. Farley was a citizen of the United States and domiciled in the State of

Oklahoma when he was killed in Iraq.

       5082. Steven L. Farley worked in Iraq under the auspices of the U.S. Department of State

as a member of a Provincial Reconstruction Team (“PRT”) in eastern Baghdad in 2008.

       5083. On June 24, 2008, a JAM-Special Groups cell executed a sophisticated

assassination bombing in a local government office in Sadr City that targeted Americans and local




                                                    720
government officials who were not Sadr followers. The bomb killed eleven people, including Mr.

Farley and three other Americans.

       5084. The attack was perpetrated by JAM Special Groups operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       5085. Plaintiff Donna Farley is a citizen of the United States and domiciled in the State

of Oklahoma. She is the widow of Steven Farley.

       5086. Plaintiff Noel J. Farley, Sr. is a citizen of the United States and domiciled in the

State of Oklahoma. He is the father of Steven Farley.

       5087. Plaintiff Barbara Farley is a citizen of the United States and domiciled in the State

of Oklahoma. She is the mother of Steven Farley.

       5088. Plaintiff Brett Farley is a citizen of the United States and domiciled in the State of

Oklahoma. He is the son of Steven Farley.

       5089. Plaintiff Cameron Farley is a citizen of the United States and domiciled in the State

of Oklahoma. He is the son of Steven Farley.

       5090. Plaintiff Chris Farley is a citizen of the United States and domiciled in the State of

Oklahoma. He is the son of Steven Farley.

       5091. Plaintiff Vickie McHone is a citizen of the United States and domiciled in the State

of Oklahoma. She is the sister of Steven Farley.

       5092. Plaintiff Noel S. Farley is a citizen of the United States and domiciled in the State

of Oklahoma. He is the brother of Steven Farley.

       5093. As a result of the June 24, 2008 attack, and the death of Steven Farley, Plaintiffs

Donna Farley, Noel J. Farley, Sr., Barbara Farley, Brett Farley, Jessica Farley, Cameron Farley,



                                                   721
Chris Farley, Vickie McHone and Noel S. Farley have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Suveges Family

       5094. Nicole Suveges was a citizen of the United States and domiciled in the State of

Illinois when she was killed in Iraq.

       5095. Nicole Suveges was a political scientist who worked for BAE Systems in the

Human Terrain System (HTS) program in eastern Bagdad in 2008. The HTS program was

designed to promote cultural understanding between the U.S. military and Iraqis.

       5096. On June 24, 2008, a JAM-Special Groups cell executed a sophisticated

assassination bombing in a local government office in Sadr City that targeted Americans and local

government officials who were not Sadr followers. The bomb killed eleven people, including Ms.

Suveges and three other Americans.

       5097. The attack was perpetrated by JAM Special Groups operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       5098. Plaintiff David C. Iverson is a citizen of the United States and domiciled in the State

of Maryland. He is the widower of Nicole Suveges.

       5099. As a result of the attack, and the death of Nicole Suveges, Plaintiff David C. Iverson

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his

wife’s society, companionship, comfort, advice and counsel.




                                                   722
        226.    THE AUGUST 4, 2008 ATTACK – BAGHDAD

The Menke Family

        5100. Jonathan D. Menke was a citizen of the United States and domiciled in the State of

Indiana when he was killed in Iraq.

        5101. On August 4, 2008, Jonathan D. Menke, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        5102. Jonathan D. Menke was killed in the attack.

        5103. The weapon used to kill Jonathan D. Menke was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5104. Plaintiff Daniel Menke is a citizen of the United States and domiciled in the State

of Indiana. He is the father of Jonathan D. Menke.

        5105. Plaintiff Daniel Menke brings an action individually and on behalf of the Estate of

Jonathan D. Menke, as its legal representative, for his death and any suffering and/or economic

loss he/his Estate sustained as a result of the attack.

        5106. Plaintiff Paula Menke is a citizen of the United States and domiciled in the State of

Indiana. She is the stepmother of Jonathan D. Menke.

        5107. Plaintiff Matthew Menke is a citizen of the United States and domiciled in the State

of Indiana. He is the stepbrother of Jonathan D. Menke.

        5108. Plaintiff Nichole Lohrig is a citizen of the United States and domiciled in the State

of Indiana. She is the sister of Jonathan D. Menke.

        5109. As a result of the attack, and the death of Jonathan D. Menke, Plaintiffs Daniel

Menke, Paula Menke, Matthew Menke and Nichole Lohrig have experienced severe mental



                                                      723
anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       227.    THE AUGUST 13, 2008 ATTACK – BAGHDAD

The Hale Family

       5110. James M. Hale was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

       5111. On August 13, 2008, James M. Hale, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5112. James M. Hale was killed in the attack.

       5113. The weapon used to kill James M. Hale was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5114. Plaintiff Jessica H. Williams is a citizen of the United States and domiciled in the

State of Texas. She is the widow of James M. Hale.

       5115. Plaintiff Jessica H. Williams brings an action individually and on behalf of the

Estate of James M. Hale, as its legal representative.

       5116. Plaintiff J.M.H., a minor represented by his legal guardian, Jessica H. Williams, is

a citizen of the United States and domiciled in the State of Texas. He is the son of James M. Hale.

       5117. Plaintiff J.J.H., a minor represented by his legal guardian, Jessica H. Williams, is a

citizen of the United States and domiciled in the State of Texas. He is the son of James M. Hale.

       5118. Plaintiff J.H., a minor represented by his legal guardian, Jessica H. Williams, is a

citizen of the United States and domiciled in the State of Texas. He is the son of James M. Hale.




                                                    724
        5119. As a result of the attack, and the death of James M. Hale, Plaintiffs Jessica H.

Williams, J.M.H., J.J.H. and J.H. have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their husband’s/father’s society, companionship, comfort, advice and

counsel.

        228.   THE AUGUST 26, 2008 ATTACK – SADR CITY

The Alfonso Family

        5120. Carlo E. Alfonso was domiciled in the State of Washington when he was killed in

Iraq.

        5121. On August 26, 2008, Carlo E. Alfonso, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        5122. Carlo E. Alfonso was killed in the attack.

        5123. The weapon used to kill Carlo E. Alfonso was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5124. Plaintiff Rosemarie Alfonso is a citizen of the United States and domiciled in the

State of Washington. She is the widow of Carlo E. Alfonso.

        5125. Plaintiff K.B., a minor represented by his legal guardian Rosemarie Alfonso, is a

citizen of the United States and domiciled in the State of Washington. He is the son of Carlo E.

Alfonso.

        5126. As a result of the attack, and the death of Carlo E. Alfonso, Plaintiffs Rosemarie

Alfonso and K.B. have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.




                                                  725
The Latham Family

        5127. Plaintiff Tyler Latham is a citizen of the United States and domiciled in the State

of Michigan.

        5128. On August 26, 2008, Tyler Latham, age 22, was serving in the U.S. military in Iraq,

when his vehicle was struck by an EFP emplaced by Special Groups.

        5129. The weapon used to injure Tyler Latham was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5130. As a result of the attack, Mr. Latham sustained significant injuries to his left hand.

This required complex surgery to reconnect tendons and ligaments in that hand.

        5131. The damage to his hand has necessitated extensive physical therapy.

        5132. He also sustained significant injuries due to the impact of multiple pieces of

shrapnel lodging in his face, legs, and arm. This necessitated surgery and treatment.

        5133. Mr. Latham continues to experience limitations in strength and mobility of his left

hand.

        5134. He suffers with chronic pain in his left hand and arm.

        5135. In addition, Mr. Latham has been diagnosed with a TBI.

        5136. As a result of the attack, and the injuries he suffered, Plaintiff Tyler Latham has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5137. Plaintiff Tyler Latham was discharged from the U.S. military on December 15,

2009.




                                                    726
The Koulchar Family

       5138. Plaintiff Nicholas Gene Koulchar is a citizen of the United States and domiciled in

the State of Michigan.

       5139. On August 26, 2008, Nicholas Gene Koulchar, then 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle. Nicholas

Gene Koulchar was the gunner in an RG-33 armored vehicle that was the lead vehicle in a convoy

conducting route-clearing in the vicinity of Route Grizzlies and Route Gold in Sadr City. Nicholas

Gene Koulchar’s vehicle was struck by an EFP that had been mounted at a height of 86 inches in

a shack near the side of the road.

       5140. The weapon used to injure Nicholas Gene Koulchar was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5141. As a result of the attack, Mr. Koulchar sustained traumatic bilateral above-knee

amputations, scarring on his lower body and back, genital trauma, facial scars, ulnar neuropathy

and dysesthesia in his right hand, tinnitus, and PTSD.

       5142. He was transported to a Medical Aid Station in Sadr City and then to central

Baghdad where he was stabilized following multiple surgeries and then airlifted to Landstuhl,

Germany and then to Walter Reed Army Medical Center in Washington, DC.

       5143. Mr. Koulchar has received extensive medical treatment – including various

surgeries and prosthetic fittings – at several hospitals, where he has spent years in treatment.

       5144. As a result of the attack, and the injuries he suffered, Nicholas Gene Koulchar has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    727
       5145. Plaintiff Michael Koulchar is a citizen of the United States and domiciled in the

State of Michigan. He is the brother of Nicholas Gene Koulchar.

       5146. As a result of the attack, and the injuries Nicholas Gene Koulchar suffered, Plaintiff

Michael Koulchar has experienced severe mental anguish and extreme emotional pain and

suffering.

       5147. Plaintiff Nicholas Gene Koulchar was discharged from the U.S. military on October

27, 2010.

       229.    THE SEPTEMBER 4, 2008 ATTACK – BAGHDAD

The Mayne Family

       5148. Kennith W. Mayne was a citizen of the United States and domiciled in the State of

Colorado when he was killed in Iraq.

       5149. On September 4, 2008, Kennith W. Mayne, aged 29, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5150. Kennith W. Mayne was killed in the attack.

       5151. The weapon used to kill Kennith W. Mayne was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5152. Plaintiff Michelle Benavidez is a citizen of the United States and domiciled in the

State of Colorado. She is the mother of Kennith W. Mayne.

       5153. Plaintiff Michelle Benavidez brings an action individually and on behalf of the

Estate of Kennith W. Mayne, as its legal representative.

       5154. Plaintiff Daniel Benavidez is a citizen of the United States and domiciled in the

State of Colorado. He is the stepfather of Kennith W. Mayne.



                                                   728
       5155. Plaintiff Christina Biederman is a citizen of the United States and domiciled in the

State of Colorado. She is the sister of Kennith W. Mayne.

       5156. Plaintiff Daniel Benavidez, Jr. is a citizen of the United States and domiciled in the

State of Colorado. He is the brother of Kennith W. Mayne.

       5157. Plaintiff Jennifer Morman is a citizen of the United States and domiciled in the

State of Colorado. She is the sister of Kennith W. Mayne.

       5158. As a result of the attack, and the death of Kennith W. Mayne, Plaintiffs Michelle

Benavidez, Daniel Benavidez, Christina Biederman, Daniel Benavidez, Jr. and Jennifer Morman

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

The Miller Family

       5159. Plaintiff Christopher Miller is a citizen of the United States and domiciled in the

State of Ohio.

       5160. On September 4, 2008, Christopher Miller, then 19, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5161. The weapon used to injure Christopher Miller was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5162. As a result of the attack, Mr. Miller lost part of his right leg, rendering him a below-

the-knee amputee.

       5163. He also lost part of his left leg.

       5164. Mr. Miller developed gangrene in both his leg and foot, necessitating multiple

medical procedures.



                                                    729
        5165. During part of his treatment, he was placed in a medically induced coma.

        5166. Mr. Miller has received physical therapy.

        5167. He has also received counseling for his emotional injuries.

        5168. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Miller

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5169. Plaintiff Christopher Miller was discharged from the U.S. military on February 10,

2010.

        230.    THE OCTOBER 5, 2008 ATTACK – MUSAYYIB

The Bearfield Family

        5170. Plaintiff Bryant Bearfield is a citizen of the United States and domiciled in the State

of New York.

        5171. On October 5, 2008, Bryant Bearfield, then 23, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle in which he

was traveling on Route Cleveland.

        5172. The weapon used to injure Bryant Bearfield was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5173. As a result of the blast, Bryant Bearfield suffered shrapnel wounds to his head, and

a concussion.

        5174. Mr. Bearfield was also diagnosed with anxiety as a result of the attack.

        5175. As a result of the attack, and the injuries he suffered, Plaintiff Bryant Bearfield has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    730
        5176. Plaintiff Bryant Bearfield was discharged from the U.S. military on January 1,

2019.

        231.   THE OCTOBER 16, 2008 ATTACK – BAQUBAH

The Eggleston Family

        5177. Cody J. Eggleston was a citizen of the United States and domiciled in the State of

Oregon when he was injured in Diyala Province, Iraq and subsequently died as a result of those

injuries.

        5178. On October 16, 2008, Cody J. Eggleston, aged 21, was serving in the U.S. military

when he was involved in a 107mm rocket attack perpetrated by JAM Special Groups.

        5179. Cody J. Eggleston was fatally injured in the attack and died on October 24, 2008

from the injuries he sustained in the attack.

        5180. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

        5181. Plaintiff Angeline (Angie) Jackson is a citizen of the United States and domiciled

in the State of Oregon. She is the mother of Cody J. Eggleston.

        5182. Plaintiff Kaytrina Jackson is a citizen of the United States and domiciled in the

State of Oregon. She is the sister of Cody J. Eggleston.

        5183. Plaintiff Shilyn Jackson is a citizen of the United States and domiciled in the State

of Oregon. She is the sister of Cody J. Eggleston.

        5184. As a result of the attack, and the death of Cody J. Eggleston, Plaintiffs Angie

Jackson, Kaytrina Jackson and Shilyn Jackson have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.



                                                     731
       232.    THE DECEMBER 28, 2008 ATTACK – SADR CITY

The Gonzales Family

       5185. Tony J. Gonzales was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       5186. On December 28, 2008, Tony J. Gonzales, aged 20, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5187. Tony J. Gonzales was killed in the attack.

       5188. The weapon used to kill Tony J. Gonzales was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5189. Plaintiff Tony Gonzales is a citizen of the United States and domiciled in the State

of Texas. He is the father of Tony J. Gonzales.

       5190. Plaintiff Marlynn Gonzales is a citizen of the United States and domiciled in the

State of Texas. She is the mother of Tony J. Gonzales.

       5191. Plaintiff Tamara Runzel is a citizen of the United States and domiciled in the State

of California. She is the sister of Tony J. Gonzales.

       5192. Plaintiff Megan People is a citizen of the United States and domiciled in the State

of California. She is the sister of Tony J. Gonzales.

       5193. Plaintiff Shaula Shaffer is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Tony J. Gonzales.

       5194. As a result of the attack, and the death of Tony J. Gonzales, Plaintiffs Tony

Gonzales, Marlynn Gonzales, Tamara Runzel, Megan People, and Shaula Shaffer have




                                                    732
experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

       233.    THE DECEMBER 28, 2008 ATTACK – SADR CITY

The Paul Family

       5195. Plaintiff Carllie Paul is a citizen of the United States and domiciled in the State of

Florida.

       5196. On December 28, 2008, Carllie Paul, then 22, was serving in the U.S. military in

Iraq when his M1151 vehicle was attacked with grenades and small arms fire by JAM Special

Groups terror operatives.

       5197. Carllie Paul was injured in the attack perpetrated by Hezbollah-trained JAM Special

Groups under the control and direction of the IRGC-QF and Hezbollah.

       5198. As a result of the attack, Carllie Paul sustained burns to both of his arms resulting

in lasting scars and injuries to his back. He was airlifted to Landstuhl, Germany where he stayed

for approximately two weeks after which he was transferred to Fort Bliss, Texas.

       5199. He also suffered from severe PTSD. He has difficulty sleeping, experiences

nightmares, and suffers from depression, anxiety, and suicidal ideation.

       5200. As a result of the attack, and the injuries he suffered, Carllie Paul has experienced

severe physical and mental anguish and extreme emotional pain and suffering.

       5201. Plaintiff Carllie Paul was discharged from the U.S. military on April 14, 2015.

       234.    THE JANUARY 10, 2009 ATTACK – BAGHDAD

The Bauer Family

       5202. Justin Bauer was a citizen of the United States and domiciled in the State of

Colorado when he was killed in Iraq.



                                                   733
        5203. On January 10, 2009, Justin Bauer, aged 24, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        5204. Justin Bauer was killed in the attack.

        5205. The weapon used to kill Justin Bauer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5206. Plaintiff Kari Carosella is a citizen of the United States and domiciled in the State

of Colorado. She is the widow of Justin Bauer.

        5207. Plaintiff Kari Carosella brings an action individually and on behalf of the Estate of

Justin Bauer, as its legal representative, for his death and any suffering and/or economic loss he/his

Estate sustained as a result of the attack.

        5208. Plaintiff Gregory Bauer is a citizen of the United States and domiciled in the State

of New Mexico. He is the father of Justin Bauer.

        5209. Plaintiff Connie Haddock is a citizen of the United States and domiciled in the State

of Colorado. She is the mother of Justin Bauer.

        5210. Plaintiff Jacob Bauer is a citizen of the United States and domiciled in the State of

Colorado. He is the brother of Justin Bauer.

        5211. Plaintiff Jeremy Bauer is a citizen of the United States and domiciled in the State

of Colorado. He is the brother of Justin Bauer.

        5212. As a result of the attack, and the death of Justin Bauer, Plaintiffs Kari Carosella,

Gregory Bauer, Connie Haddock, Jacob Bauer and Jeremy Bauer have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.



                                                    734
The Bradley Family

        5213. Plaintiff Andrew Bradley is a citizen of the United States and domiciled in the State

of Texas.

        5214. On January 10, 2009, Andrew Bradley, then 20, was serving in the U.S. military in

Iraq when an EFP detonated near his vehicle.

        5215. The weapon used to injure Andrew Bradley was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5216. As a result of the attack, Mr. Bradley lost part of his right leg, rendering him a

below-the-knee amputee.

        5217. He also sustained burns on his left foot and has experienced nerve damage in that

foot.

        5218. Apart from treatment in Iraq and Germany, Mr. Bradley received in-patient

treatment at Brooke Army Medical Center for over one year.

        5219. Surgeons performed bone reconstruction to retain as much of his joint area as

possible.

        5220. Mr. Bradley also underwent multiple procedures to address infections in his

wounds.

        5221. He has received physical therapy and has been prescribed medications to address

pain resulting from his injuries.

        5222. Mr. Bradley has also required treatment for medical conditions that developed from

issues involving his prosthetics.




                                                   735
        5223. Mr. Bradley continues to experience pain and emotional distress each day, and he

receives treatment for his injuries as necessary.

        5224. As a result of the attack, and the injuries he suffered, Plaintiff Andrew Bradley has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5225. Plaintiff Julie Salhus is a citizen of the United States and domiciled in the State of

Texas. She is the mother of Andrew Bradley.

        5226. Plaintiff Kristen Galen is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Andrew Bradley.

        5227. As a result of the attack, and the injuries Andrew Bradley suffered, Plaintiffs Julie

Salhus and Kristen Galen have experienced severe mental anguish and extreme emotional pain

and suffering.

        5228. Plaintiff Andrew Bradley was discharged from the U.S. military on February 23,

2010.

The Ward Family

        5229. Plaintiff Patrick Ward is a citizen of the United States and domiciled in the State of

Pennsylvania.

        5230. On January 10, 2009, Patrick Ward, then aged 36, was serving in the U.S. military

in Iraq when an EFP detonated near his vehicle.

        5231. Mr. Ward was an occupant in the third vehicle traveling in a four-vehicle convoy,

when the lead vehicle was hit by an EFP.

        5232. The EFP used to injure Patrick Ward was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC



                                                    736
       5233. After the EFP impacted the lead vehicle, Mr. Ward got out of his vehicle and went

to check on the occupants of the lead vehicle. He observed that the back of Justin Bauer’s legs had

been blown off and that he appeared to be dead. He assisted the medic in extricating Andrew

Bradley, whose right leg had been severed, out of the HMMWV.

       5234. Following the explosion of the EFP, the convoy was attacked by a sniper on a

nearby roof.

       5235. As a result of the attack, Mr. Ward was diagnosed with PTSD. He sought

counseling once he came back to the U.S.

       5236. As a result of the attack, Plaintiff Patrick Ward has experienced severe mental

anguish and extreme emotional pain and suffering.

       5237. Plaintiff Jarrett Ward is a citizen of the United States and domiciled in the State of

Pennsylvania. He is the son of Patrick Ward.

       5238. As a result of the attack, and the injuries Patrick Ward suffered, Plaintiff Jarrett

Ward has experienced severe mental anguish and extreme emotional pain and suffering.

       5239. Plaintiff Patrick Ward was discharged from the U.S. military on January 1, 2011.

       235.    THE JANUARY 18, 2009 ATTACK – BAGHDAD

The Andrade Family

       5240. Roberto Andrade, Jr. was a citizen of the United States and domiciled in the State

of Illinois when he was killed in Iraq.

       5241. On January 18, 2009, Roberto Andrade, Jr., aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5242. Roberto Andrade, Jr. was killed in the attack.

       5243. The weapon used to kill Roberto Andrade, Jr. was a Hezbollah-designed and



                                                   737
Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5244. Plaintiff Roberto Andrade, Sr. is a citizen of the United States and domiciled in the

State of Arizona. He is the father of Roberto Andrade, Jr.

       5245. Plaintiff Roberto Andrade, Sr. brings an action individually and on behalf of the

Estate of Roberto Andrade, Jr., as its legal representative, for his death and any suffering and/or

economic loss he/his Estate sustained as a result of the attack.

       5246. Plaintiff Veronica Pena Andrade is a citizen of the United States and domiciled in

the State of Arizona. She is the stepmother of Roberto Andrade, Jr.

       5247. Plaintiff Sandra Valencia is a citizen of the United States and domiciled in the State

of Arizona. She is the mother of Roberto Andrade, Jr.

       5248. Plaintiff Angelica Andrade is a citizen of the United States and domiciled in the

State of Arizona. She is the sister of Roberto Andrade, Jr.

       5249. Plaintiff Veronica Denisse Andrade is a citizen of the United States and domiciled

in the State of Arizona. She is the sister of Roberto Andrade, Jr.

       5250. As a result of the attack, and the death of Roberto Andrade, Jr., Plaintiffs Roberto

Andrade, Sr., Veronica Pena Andrade, Sandra Valencia, Angelica Andrade, and Veronica Denisse

Andrade have experienced severe mental anguish, extreme emotional pain and suffering, and loss

of their son’s/brother’s society, companionship, comfort, advice and counsel.

       236.    THE FEBRUARY 18, 2009 ATTACK – MAYSAN PROVINCE

The Hedgecock Family

       5251. Plaintiff Richard Hedgecock, II is a citizen of the United States and domiciled in

the State of North Carolina.



                                                    738
        5252. On February 18, 2009, Richard Hedgecock, II then 30, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated when his vehicle passed by

it.

        5253. The weapon used to injure Richard Hedgecock, II was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        5254. As a result of the attack, Mr. Hedgecock lost consciousness briefly and sustained a

concussion.

        5255. He also sustained a broken nose, lacerations to his hand and leg, and he experienced

blurry vision.

        5256. Mr. Hedgecock was also diagnosed with a TBI.

        5257. As a result of the attack, and the injuries he suffered, Plaintiff Richard Hedgecock,

II has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5258. Plaintiff Richard Hedgecock, II was discharged from the U.S. military on April 21,

2015.

        237.     THE FEBRUARY 26, 2009 ATTACK – ADHAMIYAH

The Connelly Family

        5259. Brian Connelly was a citizen of the United States and domiciled in the State of New

Jersey when he was killed in Iraq.

        5260. On February 26, 2009, Brian Connelly, aged 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle in the

Adhamiyah District in eastern Baghdad.

        5261. Brian Connelly was killed in the attack.



                                                   739
        5262. The weapon used to kill Brian Connelly was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5263. Plaintiff Kara Connelly is a citizen of the United States and domiciled in the State

of New Jersey. She is the widow of Brian Connelly.

        5264. Plaintiff Jean Dammann is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Brian Connelly.

        5265. Plaintiff Mark Dammann is a citizen of the United States and domiciled in the State

of Ohio. He is the father of Brian Connelly.

        5266. Plaintiff Kevin Connelly is a citizen of the United States and domiciled in the State

of New Jersey. He is the brother of Brian Connelly.

        5267. As a result of the attack, and the death of Brian Connelly, Plaintiffs Kara Connelly,

Jean Dammann, Mark Dammann and Kevin Connelly have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

        238.     THE APRIL 13, 2009 ATTACK

The Bowman Family

        5268. Plaintiff Ryan Bowman114 is a citizen of the United States and domiciled in the

State of Pennsylvania.




114
         Ryan Bowman, plaintiff in the related action Bowman v. Société Générale de Banque au Liban, No. 19-cv-
02096-CBA-VMS (E.D.N.Y.) before this Court, joins this Amended Complaint to assert claims against Defendant
FENICIA BANK only. He also intends to amend the Bowman complaint pursuant to Federal Rule of Civil Procedure
15(a) to include the same allegations relating to the remaining Defendants that are added herein and to move to
consolidate these effectively identical actions.

                                                         740
         5269.    On April 13, 2009, Ryan Bowman, then 23, was serving in the U.S. military in Iraq

when the Chinook helicopter he was traveling in was attacked with an RPG-29 fired by Special

Groups terror operatives.

         5270. Those operatives were trained by Hezbollah and funded and supplied by the IRGC-

QF, and they launched the attack at the direction of both Hezbollah and the IRGC-QF as their

proxy.

         5271. At the time of the attack, Mr. Bowman was not clipped into the Chinook helicopter.

When the pilot of the Chinook helicopter took evasive actions to avoid the RPG-29, Mr. Bowman

bounced around the helicopter, suffering a TBI and permanent injury to his back.

         5272. Mr. Bowman has received a 100% disability rating by the Veterans Administration.

         5273. As a result of the attack, and the injuries he suffered, Plaintiff Ryan Bowman has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         5274. Plaintiff Ryan Bowman was discharged from the U.S. military on April 25, 2014.

         239.     THE APRIL 22, 2009 ATTACK – SALADIN PROVINCE

The Beatty Family

         5275. Plaintiff Matthew C. Beatty is a citizen of the United States and domiciled in the

State of Texas.

         5276. On April 22, 2009, Matthew C. Beatty, then 38, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated when his vehicle passed by it.

         5277. The weapon used to injure Matthew C. Beatty was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.




                                                    741
        5278. As a result of the attack, Mr. Beatty sustained a concussion and suffered from

smoke inhalation.

        5279. As a result of the attack, and the injuries he suffered, Plaintiff Matthew C. Beatty

has experienced physical and mental anguish and extreme emotional pain and suffering.

        5280. Plaintiff Matthew C. Beatty was discharged from the U.S. military on October 25,

2017.

        240.   THE APRIL 22, 2009 ATTACK – BAGHDAD

The Davis Family

        5281. Brad A. Davis was a citizen of the United States and domiciled in the State of Ohio

when he was killed in Iraq.

        5282. On April 22, 2009, Brad A. Davis, aged 21, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        5283. Brad A. Davis was killed in the attack.

        5284. The weapon used to kill Brad A. Davis was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5285. Plaintiff Theresa Davis is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Brad A. Davis.

        5286. As a result of the attack, and the death of Brad A. Davis, Plaintiff Theresa Davis

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.




                                                   742
       241.    THE MAY 16, 2009 ATTACK – BASRA

The Schaefer Family

       5287. David Schaefer was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

       5288. On May 16, 2009, David Schaefer, aged 27, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5289. David Schaefer was killed in the attack.

       5290. The weapon used to kill David Schaefer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5291. Plaintiff Rhonda Kemper is a citizen of the United States and domiciled in the State

of Kentucky. She is the mother of David Schaefer.

       5292. As a result of the attack, and the death of David Schaefer, Plaintiff Rhonda Kemper

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       242.    THE MAY 17, 2009 ATTACK – BAGHDAD

The Canine Family

       5293. Plaintiff Robert Canine is a citizen of the United States and domiciled in the State

of Missouri.

       5294. On May 17, 2009, Robert Canine, age 29, was serving in the U.S. military in Iraq.

       5295. Mr. Canine was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP emplaced by Special Groups.




                                                    743
        5296. The weapon used to injure Mr. Canine was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5297. As a result of the attack, he sustained significant injuries due to the impact of

shrapnel and portions of the explosive device impacting his body.

        5298. Mr. Canine’s injuries included significant damage to his right leg and foot and the

essential removal of the toes of his left foot as well as the loss of a great deal of blood.

        5299. The injuries necessitated the amputation of his right leg and left foot.

        5300. Apart from the injuries to his legs and feet, he also sustained a large laceration that

ran from his buttocks to the back of his knee.

        5301. Mr. Canine has suffered infections that have required treatment and assessment.

        5302. Apart from medical treatment while in Iraq, Mr. Canine received treatment and

rehabilitation at Walter Reed Army Medical Center for approximately 18 months.

        5303. Mr. Canine has been diagnosed with PTSD and has received treatment and

counseling. He has been prescribed medication to address both the pain and emotional impact of

the attack.

        5304. Mr. Canine continues to experience pain and emotional distress each day, and he

receives treatment for his injuries.

        5305. As a result of the attack, and the injuries he suffered, Plaintiff Robert Canine has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5306. Plaintiff S.C., a minor, represented by his legal guardian Robert Canine, is a citizen

of the United States and domiciled in the State of Missouri. He is the son of Robert Canine.




                                                     744
        5307. Plaintiff Janet Jones is a citizen of the United States and domiciled in the State of

Missouri. She is the mother of Robert Canine.

        5308. Plaintiff Calvin Canine is a citizen of the United States and domiciled in the State

of Missouri. He is the father of Robert Canine.

        5309. Plaintiff James Canine is a citizen of the United States and domiciled in the State

of Missouri. He is the brother of Robert Canine.

        5310. Plaintiff Jennifer Roose is a citizen of the United States and domiciled in the State

of Ohio. She is the sister of Robert Canine.

        5311. As a result of the attack, and the injuries Robert Canine suffered, Plaintiffs S.C.,

Janet Jones, Calvin Canine, James Canine and Jennifer Roose have experienced severe mental

anguish and extreme emotional pain and suffering.

        5312. Plaintiff Robert Canine was discharged from the U.S. military on November 24,

2010.

The Murphy Family

        5313. Plaintiff Rhett Murphy is a citizen of the United States and domiciled in the State

of Minnesota.

        5314. On May 17, 2009, Rhett Murphy, then 30, was serving in the U.S. military in Iraq.

        5315. Mr. Murphy was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP.

        5316. The weapon used to injure Mr. Murphy was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                   745
        5317. As a result of the attack, he sustained significant injuries due to the impact of

shrapnel striking his body. This has resulted in scarring.

        5318. Apart from the shrapnel-related injuries he also sustained injuries to the tendons in

his left hand a fracture of his finger. These have necessitated various surgical procedures.

        5319. Mr. Murphy has been diagnosed with PTSD and major depression and has received

treatment and counseling. He has been prescribed medication to address both the pain and

emotional impact of the attack.

        5320. Mr. Murphy continues to experience emotional distress, and he receives treatment

for his injuries.

        5321. As a result of the attack, and the injuries he suffered, Plaintiff Rhett Murphy has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5322. Plaintiff Rhett Murphy was discharged from the U.S. military on September 27,

2010.

The Landtiser Family

        5323. Plaintiff Roady Landtiser is a citizen of the United States and domiciled in the State

of Oklahoma.

        5324. On May 17, 2009, Roady Landtiser, then 21, was serving in the U.S. military in

Iraq.

        5325. Mr. Landtiser was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP.

        5326. The weapon used to injure Mr. Landtiser was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.



                                                    746
        5327. As a result of the attack, he sustained a concussion and was rendered unconscious.

        5328. He developed tinnitus in his right ear, and this condition continues to the present

day.

        5329. Mr. Landtiser has experienced flashbacks and night terrors.

        5330. He has been diagnosed with PTSD. He has received treatment, has been prescribed

medication, and sought counseling for these issues.

        5331. As a result of the attack, and the injuries he suffered, Plaintiff Roady Landtiser has

experienced physical injuries, severe mental anguish and extreme emotional pain and suffering.

        5332. Plaintiff Roady Landtiser was discharged from the U.S. military on December 20,

2009.

The Richards Family

        5333. Plaintiff Nathan Richards is a citizen of the United States and domiciled in the State

of Florida.

        5334. On May 17, 2009, Nathan Richards, then 22, was serving in the U.S. military in

Iraq.

        5335. Mr. Richards was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP.

        5336. The weapon used to injure Mr. Richards was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5337. As a result of the attack, he sustained a concussion and was knocked unconscious.

His eardrum was also ruptured as a result of the blast.

        5338. Mr. Richards has developed vertigo and has experienced migraines.



                                                    747
        5339. He has been diagnosed with a TBI and has dealt with long-term and short-term

memory loss.

        5340. He has been diagnosed with PTSD and has had nightmares and flashbacks as well

as experienced survivor’s guilt. He has received treatment and counseling for these issues.

        5341. As a result of the attack, and the injuries he suffered, Plaintiff Nathan Richards has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5342. Plaintiff Steven Richards is a citizen of the United States and domiciled in the State

of Massachusetts. He is the father of Nathan Richards.

        5343. As a result of the attack, and the injuries suffered by Nathan Richards, Plaintiff

Steven Richards has experienced severe mental anguish, and extreme emotional pain and

suffering.

        5344. Plaintiff Nathan Richards was discharged from the U.S. military on November 26,

2009.

        243.   THE JUNE 14, 2009 ATTACK – BALAD

The Songer Family

        5345. Plaintiff Christopher Songer is a citizen of the United States and domiciled in the

State of Washington.

        5346. On June 14, 2009, Christopher Songer, then 36, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        5347. The weapon used to injure Christopher Songer was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        5348. As a result of the attack, Christopher Songer suffered a broken middle finger, deep



                                                    748
lacerations on both hands requiring reconstructive surgery, shrapnel throughout his body, burns to

hands, arms, face and legs, a large shoulder wound and multiple bone fractures. He also suffered

from smoke inhalation which damaged lungs, nerve damage and hearing loss.

       5349. He also suffers from a TBI.

       5350. As a result of the attack, and the injuries he suffered, Plaintiff Christopher Songer

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5351. Plaintiff Kimberly Songer is a citizen of the United States and domiciled in the

State of Washington. She is the wife of Christopher Songer.

       5352. Plaintiff C.S., a minor represented by his legal guardian, Kimberly Songer, is a

citizen of the United States and domiciled in the State of Washington. He is the son of Christopher

Songer.

       5353. As a result of the attack, and the injuries suffered by Christopher Songer, Plaintiffs

Kimberly Songer and C.S. have experienced severe mental anguish, and extreme emotional pain

and suffering.

       244.      THE JUNE 28, 2009 ATTACK – BAGHDAD

The David Family

       5354. Timothy A. David was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       5355. On June 28, 2009, Timothy A. David, aged 28, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5356. Timothy A. David was killed in the attack.

       5357. The weapon used to kill Timothy A. David was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using



                                                   749
specialized training and components supplied by Hezbollah and the IRGC.

       5358. Plaintiff Linda David is a citizen of the United States and domiciled in the State of

Michigan. She is the mother of Timothy A. David.

       5359. Plaintiff Linda David brings an action individually and on behalf of the Estate of

Timothy A. David, as its legal representative.

       5360. Michael David was a citizen of the United States at the time of the death of Timothy

A. David. He was the father of Timothy A. David. Michael David passed away on May 30, 2018.

       5361. Plaintiff Linda David brings an action individually and on behalf of the Estate of

Michael David, as its legal representative.

       5362. Plaintiff Christopher David is a citizen of the United States and domiciled in the

State of Michigan. He is the brother of Timothy A. David.

       5363. As a result of the attack, and the death of Timothy A. David, the late Michael David

experienced, and Plaintiffs Linda David and Christopher David have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       245.    THE JULY 16, 2009 ATTACK – BASRA

The Drevnick Family

       5364. Daniel P. Drevnick was a citizen of the United States and domiciled in the State of

Minnesota when he was killed in Iraq.

       5365. On July 16, 2009, Daniel P. Drevnick, aged 22, was serving in the U.S. military

when he was killed by a 107mm rocket launched by JAM Special Groups.

       5366. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.



                                                  750
       5367. Plaintiff Kenneth J. Drevnick is a citizen of the United States and domiciled in the

State of Wisconsin. He is the father of Daniel P. Drevnick.

       5368. As a result of the attack, and the death of Daniel P. Drevnick, Plaintiff Kenneth J.

Drevnick has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his son’s society, companionship, comfort, advice and counsel.

       246.    THE AUGUST 21, 2009 ATTACK – BAGHDAD

The Klingensmith Family

       5369. Plaintiff Randall Klingensmith is a citizen of the United States and domiciled in the

State of Georgia.

       5370. On August 21, 2009, Randall Klingensmith, then 38, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated when his vehicle passed by

it. The convoy he was travelling in subsequently came under small arms fire.

       5371. The weapon used to injure Randall Klingensmith was a Hezbollah-designed and

Iranian manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5372. The vehicle Mr. Klingensmith was in was split open by the EFP. He was evacuated

from the scene of the attack and subsequently flown to Germany for treatment.

       5373. As a result of the attack, Mr. Klingensmith was placed in a medically induced coma.

       5374. He has undergone more than 40 surgical procedures.

       5375. As a result of the attack, Mr. Klingensmith’s left ear drum was ruptured, his lower

back was fractured, he sustained shrapnel wounds to his right leg, and part of his left leg was blown

off. Some of his teeth were broken and he also sustained a TBI.




                                                    751
       5376. In addition to the extensive physical injuries Mr. Klingensmith sustained, he also

suffers from severe headaches, has difficulty sleeping and has nightmares. He also suffers from

PTSD, depression and anxiety.

       5377. As a result of the attack, and the injuries he suffered, Plaintiff Randall Klingensmith

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       247.    THE SEPTEMBER 8, 2009 ATTACK – TIKRIT

The Myers Family

       5378. Zachary T. Myers was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

       5379. On September 8, 2009, Zachary T. Myers, aged 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5380. Zachary T. Myers was killed in the attack.

       5381. The weapon used to kill Zachary T. Myers was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5382. Plaintiff Megan Marie Sabatino is a citizen of the United States and domiciled in

the State of Ohio. She is the widow of Zachary T. Myers.

       5383. Plaintiff Megan Marie Sabatino brings an action individually and on behalf of the

Estate of Zachary T. Myers, as its legal representative.

       5384. Plaintiff R.N.S., a minor represented by her legal guardian Megan Marie Sabatino,

is a citizen of the United States and domiciled in the State of Ohio. She is the daughter of Zachary

T. Myers.




                                                    752
       5385. Plaintiff Tonya Freeman is a citizen of the United States and domiciled in the State

of North Carolina. She is the mother of Zachary T. Myers.

       5386. Plaintiff Jerry L. Myers is a citizen of the United States and domiciled in the State

of Ohio. He is the father of Zachary T. Myers.

       5387. Plaintiff Jeffrey D. Price is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Zachary T. Myers.

       5388. As a result of the attack, and the death of Zachary T. Myers, Plaintiffs Megan Marie

Sabatino, R.N.S., Tonya Freeman, Jerry L. Myers and Jeffrey D. Price have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s/son’s/

brother’s society, companionship, comfort, advice and counsel.

The Smith Family

       5389. Shannon M. Smith was a citizen of the United States and domiciled in the State of

Ohio when he was killed in Iraq.

       5390. On September 8, 2009, Shannon M. Smith was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5391. Shannon M. Smith was killed in the attack.

       5392. The weapon used to kill Shannon M. Smith was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5393. Plaintiff Cassie Collins is a citizen of the United States and domiciled in the State

of Ohio. She is the widow of Shannon M. Smith.

       5394. Plaintiff Cassie Collins brings an action individually and on behalf of the Estate of

Shannon M. Smith as its legal representative.



                                                   753
       5395. Plaintiff Deborah Smith is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Shannon M. Smith.

       5396. Plaintiff James Smith is a citizen of the United States and domiciled in the State of

Ohio. He is the father of Shannon M. Smith.

       5397. Plaintiff Cory Smith is a citizen of the United States and domiciled in the State of

Ohio. He is the brother of Shannon M. Smith.

       5398. Plaintiff Christina Smith is a citizen of the United States and domiciled in the State

of Ohio. She is the sister of Shannon M. Smith.

       5399. As a result of the attack, and the death of Shannon M. Smith, Plaintiffs Cassie

Collins, Deborah Smith, James Smith, Cory Smith and Christina Smith have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s

society, companionship, comfort, advice and counsel.

       248.   THE SEPTEMBER 8, 2009 ATTACK – BAGHDAD

The Helton Family

       5400. Joseph D. Helton, Jr. was a citizen of the United States and domiciled in the State

of Georgia when he was killed in Iraq.

       5401. On September 8, 2009, Joseph D. Helton, Jr., aged 24, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5402. Joseph D. Helton, Jr. was killed in the attack.

       5403. The weapon used to kill Joseph D. Helton, Jr. was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.




                                                   754
       5404. Plaintiff Joseph Helton, Sr. is a citizen of the United States and domiciled in the

State of Washington. He is the father of Joseph D. Helton, Jr.

       5405. Plaintiff Joseph Helton, Sr. brings an action individually and on behalf of the Estate

of Joseph D. Helton, Jr., as its legal representative.

       5406. Plaintiff Jessica Cabot is a citizen of the United States and domiciled in the State

of California. She is the sister of Joseph D. Helton, Jr.

       5407. Plaintiff Jeanne Rhea McManus is a citizen of the United States and domiciled in

the State of Pennsylvania. She is the sister of Joseph D. Helton, Jr.

       5408. As a result of the attack, and the death of Joseph D. Helton, Jr., Plaintiffs Joseph

Helton, Sr., Jessica Cabot, and Jeanne Rhea McManus have experienced severe mental anguish,

extreme emotional pain and suffering and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

The Wise Family

       5409. Plaintiff Victor Ray Wise, II is a citizen of the United States and domiciled in the

State of Kentucky.

       5410. On September 8, 2009, Victor Ray Wise, II, then 22, was serving in the U.S.

military in Iraq when an EFP detonated near his vehicle.

       5411. The weapon used to injure Victor Ray Wise, II was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5412. Mr. Wise was in the gunner’s hatch when the EFP hit the vehicle he was in.

       5413. He was extricated from the vehicle and tourniquets were placed on his legs, and he

was initially treated at Camp Falcon. He was then taken to a hospital up north for surgery.



                                                     755
       5414. He was subsequently taken to Landstuhl, Germany and then Walter Reed Army

Medical Center where he spent six months. He has undergone eleven surgeries. After six months

at Walter Reed Army Medical Center, Mr. Wise was sent to Omaha Offutt Air Force Base, where

he was treated at the base hospital.

       5415. Because the EFP hit Mr. Wise sustained bilateral shrapnel wounds and burns to his

thighs, traumatic loss of his left big toe and multiple skin graft surgeries on his right and left quads

where he also sustained nerve damage.

       5416. Mr. Wise was diagnosed with PTSD as a result of the attack.

       5417. As a result of the attack, and the injuries he suffered, Plaintiff Victor Ray Wise, II

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       249.    THE OCTOBER 12, 2009 ATTACK – AMARA

The Evans Family

       5418. Plaintiff Stephen W. Evans is a citizen of the United States and domiciled in the

State of California.

       5419. On October 12, 2009, Plaintiff Stephen W. Evans, then 20, was serving in the U.S.

Military in Iraq when an EFP emplaced by Special Groups detonated when his vehicle passed by

it.

       5420. The weapon used to injure Plaintiff Stephen W. Evans was a Hezbollah-designed

and Iranian manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their

direction, using specialized training and components supplied by Hezbollah and the IRGC.

       5421. Mr. Evans was struck by shrapnel and suffered both hard and soft tissue damage.

Part of his left leg was severely damaged, he suffered burns to his body and face, and shrapnel

peppered the left side of his body.



                                                     756
        5422. The force of the EFP blast caused his skull to fracture, broke his jaw and other

bones in his face, and left him unconscious for several days after the attack.

        5423. He spent approximately 30 months hospitalized and underwent numerous surgeries.

        5424. Mr. Evans was also diagnosed with a TBI.

        5425. As a result of the attack, and the injuries he suffered, Plaintiff Stephen W. Evans

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        250.    THE JANUARY 18, 2010 ATTACK – BAGHDAD

The Lester Family

        5426. Plaintiff Theodore Lester is a citizen of the United States and domiciled in the State

of Texas.

        5427. On January 18, 2010, Theodore Lester, then 32, and a former soldier in the U.S.

military, was serving as a civilian contractor in Baghdad, Iraq when his camp was attacked with

Katyusha rockets deployed by JAM Special Groups.

        5428. While running for cover from the Katyusha rockets, Mr. Lester was injured in the

attack when he stepped into an existing mortar impact hole. Mr. Lester fell to the ground and was

forced to crawl to cover.

        5429. The rocket attack was perpetrated by JAM Special Groups terror operatives

working at the direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-

QF and employing training provided by Hezbollah.

        5430. Mr. Lester was only able to obtain an X-ray of his foot a day later, which revealed

that he had fractured three bones in his left foot. Mr. Lester still experiences pain in his left leg and

foot from his injuries.

        5431. Mr. Lester was subsequently diagnosed with, and treated for, PTSD.



                                                      757
       5432. As a result of the attack, and the injuries he suffered, Plaintiff Theodore Lester has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       251.    THE APRIL 27, 2010 ATTACK – KHALIS

The Coe Family

       5433. Keith Coe was a citizen of the United States and domiciled in the State of Florida

when he was killed in Iraq.

       5434. On April 27, 2010, Keith Coe, aged 30, was serving in the U.S. military in Iraq.

       5435. Mr. Coe was north of his base in Iraq when his vehicle was struck by an EFP

emplaced by Special Groups.

       5436. The weapon used to kill Mr. Coe was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5437. Plaintiff Katrina Coe is a citizen of the United States and domiciled in the State of

Tennessee. She is the widow of Keith Coe.

       5438. Plaintiff Katrina Coe brings an action individually and on behalf of the Estate of

Keith Coe, as its legal representative.

       5439. Plaintiff K.A.C., a minor represented by his legal guardian, Katrina Coe, is a citizen

of the United States and domiciled in the State of Tennessee. He is the son of Keith Coe.

       5440. Plaintiff K.A.C., a minor represented by his legal guardian, Katrina Coe, is a citizen

of the United States and domiciled in the State of Tennessee. He is the son of Keith Coe.

       5441. Plaintiff K.A.C., a minor represented by her legal guardian, Katrina Coe, is a citizen

of the United States and domiciled in the State of Tennessee. She is the daughter of Keith Coe.




                                                   758
        5442. Plaintiff Rhonda Smith is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Keith Coe.

        5443. Plaintiff Matthew Coe is a citizen of the United States and domiciled in the State

of Florida. He is the brother of Keith Coe.

        5444. Plaintiff Sabrina Chapman is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Keith Coe.

        5445. As a result of the attack, and the death of Keith Coe, Plaintiffs Katrina Coe, K.A.C,

K.A.C., K.A.C., Rhonda Smith, Matthew Coe and Sabrina Chapman have experienced severe

physical and mental anguish and extreme emotional pain and suffering and loss of their

husband’s/father’s/son’s/brother’s society, companionship, comfort, advice and counsel.

The Baumhoer Family

        5446. Plaintiff Nicholas Baumhoer is a citizen of the United States and domiciled in the

State of Indiana.

        5447. On April 27, 2010, Nicholas Baumhoer, age 20, was serving in the U.S. military in

Iraq.

        5448. Mr. Baumhoer was north of his base in Iraq when his vehicle was struck by an EFP

emplaced by Special Groups.

        5449. The weapon used to injure Mr. Baumhoer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5450. As a result of the attack, he sustained significant injuries due to the impact of

shrapnel to his face and left arm. He also sustained a concussion.




                                                    759
       5451. Mr. Baumhoer underwent surgery to address internal bleeding and the removal of

shrapnel.

       5452. As a result of the attack, and the injuries he suffered, Plaintiff Nicholas Baumhoer

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       252.    THE SEPTEMBER 1, 2010 ATTACK – MAYSAN PROVINCE

The Whiteside Family

       5453. Plaintiff Matthew Whiteside is a citizen of the United States and domiciled in the

State of South Carolina.

       5454. On September 1, 2010, Matthew Whiteside, then 26, was serving in the U.S.

military in Iraq when his base came under mortar attack from 107mm rockets.

       5455. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       5456. Mr. Whiteside’s bunker was struck by a 107 mm shell. As a result, he sustained a

dislocated shoulder and was diagnosed with a TBI.

       5457. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Whiteside

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5458. Plaintiff Kandi Danielle Whiteside is a citizen of the United States and domiciled

in the State of South Carolina. She is the wife of Matthew Whiteside.

       5459. Plaintiff M.T.W., a minor represented by her legal guardians Matthew Whiteside

and Kandi Danielle Whiteside, is a citizen of the United States and domiciled in the State of South

Carolina. She is the daughter of Matthew Whiteside.

       5460. Plaintiff Sharon Smithey Whiteside is a citizen of the United States and domiciled

in the State of Mississippi. She is the mother of Matthew Whiteside.



                                                   760
       5461. Plaintiff Jackson Wiley Whiteside is a citizen of the United States and domiciled in

the State of Mississippi. He is the brother of Matthew Whiteside.

       5462. Plaintiff Christopher Whiteside is a citizen of the United States and domiciled in

the State of Mississippi. He is the brother of Matthew Whiteside.

       5463. As a result of the attack (as well as the July 3, 2011 attack discussed below), and

the injuries Matthew Whiteside suffered, Plaintiffs Kandi Danielle Whiteside, M.T.W., Sharon

Smithey Whiteside, Jackson Wiley Whiteside and Christopher Whiteside have experienced severe

mental anguish and extreme emotional pain and suffering.

       253.    THE MARCH 10, 2011 ATTACK – BAGHDAD

The Kinsey Family

       5464. Plaintiff James Kinsey is a citizen of the United States and domiciled in the State

of Arkansas.

       5465. On March 10, 2011, James Kinsey, then 34, was serving in the U.S. military in Iraq

when his base came under indirect fire by JAM Special Groups terror operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       5466. An Iranian-made 240mm rocket exploded within the base perimeter, approximately

50 meters from where Mr. Kinsey was standing.

       5467. The resulting blast threw Mr. Kinsey into a barrier wall, and he suffered a severe

concussion.

       5468. Mr. Kinsey was later diagnosed with a TBI and PTSD from the attack.

       5469. As a result of the attack, and the injuries he suffered, Plaintiff James Kinsey has

experienced severe mental anguish and extreme emotional pain and suffering.



                                                  761
          254.   THE APRIL 2, 2011 ATTACK – ISKANDARIYAH PROVINCE

The Garcia Family

          5470. Christian Anthony Saracho Garcia was a citizen of the United States and domiciled

in the State of Texas when he was killed in Iraq.

          5471. On April 2, 2011, Christian Anthony Saracho Garcia, aged 30, was serving in the

U.S. military in Iraq when his base came under mortar attack perpetrated by JAM Special Groups

terror operatives.

          5472. Christian Anthony Saracho Garcia died as a result of wounds sustained in the

attack.

          5473. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

          5474. Plaintiff Angela M. Garcia is a citizen of the United States and domiciled in the

State of Texas. She is the widow of Christian Anthony Saracho Garcia.

          5475. Plaintiff Angela M. Garcia brings an action individually and on behalf of the Estate

of Christian Anthony Saracho Garcia as its legal representative.

          5476. Plaintiff K.M.G., a minor represented by her legal guardian Angela M. Garcia, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Christian

Anthony Saracho Garcia.

          5477. Plaintiff K.R.G., a minor represented by her legal guardian Angela M. Garcia, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Christian

Anthony Saracho Garcia.

          5478. Plaintiff Joel Hernandez is a citizen of the United State and domiciled in the State

of Texas. He is the stepson of Christian Anthony Saracho Garcia.



                                                     762
       5479. Plaintiff Christopher Satterfield is a citizen of the United State and domiciled in the

State of Texas. He is the stepson of Christian Anthony Saracho Garcia.

       5480. Plaintiff Victoria Hernandez is a citizen of the United State and domiciled in the

State of Texas. She is the stepdaughter of Christian Anthony Saracho Garcia.

       5481. As a result of the attack, and the death of Christian Anthony Saracho Garcia,

Plaintiffs Angela M. Garcia, K.M.G., K.R.G., Joel Hernandez, Christopher Satterfield and Victoria

Hernandez have experienced severe mental anguish, extreme emotional pain and suffering and the

loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

       255.    THE APRIL 15, 2011 ATTACK – BAGHDAD

The Pasco Family

       5482. Plaintiff Michael Pasco is a citizen of the United States and domiciled in the State

of Kentucky.

       5483. On April 15, 2011, Michael Pasco, then 28, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle slicing it in half.

       5484. The weapon used to injure Michael Pasco was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5485. As a result of the attack, Mr. Pasco suffered a broken hand, numerous shrapnel

wounds across his body, and was diagnosed with a TBI.

       5486. As a result of the attack, and the injuries he suffered, Plaintiff Michael Pasco has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                   763
       256.    THE APRIL 22, 2011 ATTACK – NUMANIYAH

The Stiggins Family

       5487. Antonio Stiggins was a citizen of the United States and domiciled in the State of

New Mexico when he was killed in Iraq.

       5488. On April 22, 2011, Antonio Stiggins, aged 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5489. Antonio Stiggins was killed in the attack.

       5490. The weapon used to kill Antonio Stiggins was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5491. Plaintiff Angel Mayes is a citizen of the United States and domiciled in the State of

New Mexico. She is the mother of Antonio Stiggins.

       5492. Plaintiff Angel Mayes brings an action individually and on behalf of the Estate of

Antonio Stiggins, as its legal representative.

       5493. Plaintiff Luke Stiggins is a citizen of the United States and domiciled in the State

of New Mexico. He is the father of Antonio Stiggins.

       5494. Plaintiff Donald Mayes is a citizen of the United States and domiciled in the State

of New Mexico. He is the stepfather of Antonio Stiggins.

       5495. As a result of the attack, and the death of Antonio Stiggins, Plaintiffs Angel Mayes,

Luke Stiggins, and Donald Mayes have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s society, companionship, comfort, advice and counsel.




                                                  764
        257.    THE MAY 22, 2011 ATTACK – BAGHDAD

The Beattie Family

        5496. Clifford Beattie was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

        5497. On May 22, 2011, Clifford Beattie, aged 37, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

        5498. Clifford Beattie was killed in the attack.

        5499. The weapon used to kill Clifford Beattie was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        5500. Plaintiff Rhonda Beattie is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Clifford Beattie.

        5501. Plaintiff Rhonda Beattie brings an action individually and on behalf of the Estate

of Clifford Beattie, as its legal representative.

        5502. Plaintiff Jaydean Hamilton is a citizen of the United States and domiciled in the

State of Washington. She is the daughter of Clifford Beattie.

        5503. As a result of the attack, and the death of Clifford Beattie, Plaintiffs Rhonda Beattie

and Jaydean Hamilton have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/father’s society, companionship, comfort, advice and counsel.

        258.    THE JUNE 6, 2011 ATTACK – BAGHDAD

The Fishbeck Family

        5504. Christopher Brook Fishbeck was a citizen of the United States and domiciled in the

State of California when he was killed in Iraq.



                                                    765
       5505. On June 6, 2011, Christopher Brook Fishbeck, then 24 was serving in the U.S.

military in Iraq when the base he was at, Forward Operating Base Loyalty in Baghdad, came under

attack by IRAMs.

       5506. Christopher Brook Fishbeck was killed in the attack.

       5507. KH operatives fired the IRAMs at the base. Those operatives were trained by

Hezbollah and funded and supplied by the IRGC-QF, and they launched the attack at the direction

of both Hezbollah and the IRGC-QF as their proxy. Specifically, KH claimed responsibility for

the attack that killed Christopher Brook Fishbeck.

       5508. Plaintiff Stephanie Kidder is a citizen of the United States and domiciled in the

State of California. She is the wife of Christopher Brook Fishbeck.

       5509. Plaintiff Toni Attanasio is a citizen of the United States and domiciled in the State

of California. She is the mother of Christopher Brook Fishbeck.

       5510. Plaintiff Toni Attanasio brings and action individually and on behalf of the Estate

of Christopher Brook Fishbeck as its legal representative.

       5511. Plaintiff Gary Douglas Fishbeck is a citizen of the United States and domiciled in

the State of California. He is the father of Christopher Brook Fishbeck.

       5512. Plaintiff Ana M. Gomez is a citizen of the United States and domiciled in the State

of California, she is the stepmother of Christopher Brook Fishbeck.

       5513. Plaintiff Randi Jean Martz is a citizen of the United States and domiciled in the

State of California. She is the sister of Christopher Brook Fishbeck.

       5514. Plaintiff Rene Gutel is a citizen of the United States and domiciled in the State of

Virginia. She is the sister of Christopher Brook Fishbeck.




                                                     766
       5515. As a result of the attack, and the death of Christopher Brook Fishbeck, Plaintiffs

Stephanie Kidder, Toni Attansio, Gary Douglas Fishbeck, Ana M. Gomez, Randi Jean Martz and

Rene Gutel have experienced severe mental anguish, extreme emotional pain and suffering, and

loss of their husband’s/son’s/brother’s society, companionship, comfort, advice and counsel.

       259.   THE JUNE 18, 2011 ATTACK - AL-QADISIYAH

The Hall Family

       5516. Plaintiff Mark A. Hall is a citizen of the United States and domiciled in the State of

Montana.

       5517. On June 18, 2011, Mark A. Hall, then 41, was serving in the U.S. military in Iraq

when his base came under attack from 107mm rockets.

       5518. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       5519. A 107mm round hit within a few meters of Mr. Hall’s position, and he was rendered

unconscious and sustained a concussion.

       5520. He suffers from depression and was diagnosed with PTSD.

       5521. As a result of the attack, and the injuries he suffered, Plaintiff Mark A. Hall has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5522. Plaintiff Athena Hall is a citizen of the United States and domiciled in the State of

Montana. She is the wife of Mark A. Hall.

       5523. Plaintiff M.J.H., a minor represented by her legal guardian Mark Hall, is a citizen

of the United States and domiciled in the State of Montana. She is the daughter of Mark A. Hall.

       5524. Plaintiff Kiersten Hall is a citizen of the United States and domiciled in the State of

Montana. She is the daughter of Mark A. Hall.



                                                   767
         5525. Plaintiff Kaitlyn Adams is a citizen of the United States and domiciled in the State

of Utah. She is the daughter of Mark A. Hall.

         5526. Plaintiff Mackenzie G. Hall is a citizen of the United States and domiciled in the

State of Montana. She is the daughter of Mark A. Hall.

         5527. Plaintiff Abigail Hall is a citizen of the United States and domiciled in the State of

Montana. She is the daughter of Mark A. Hall.

         5528. Plaintiff Andrew Hall is a citizen of the United States and domiciled in the State of

Montana. He is the son of Mark A. Hall.

         5529. As a result of the attack and the injuries suffered by Mark A. Hall, Plaintiffs Athena

Hall, M.J.H., Kiersten Hall, Kaitlyn Adams Mackenzie G. Hall, Abigail Hall and Andrew Hall

have experienced severe mental anguish and extreme emotional pain and suffering.

         260.   THE JUNE 29, 2011 ATTACK – WASIT PROVINCE

The White Family

         5530. Plaintiff George D. White is a citizen of the United States and domiciled in the State

of Minnesota.

         5531. On June 29, 2011, George D. White, then 39, was serving in the U.S. military in

Iraq when his unit was attacked with IRAMs fired by KH Special Groups terror operatives.

         5532. Those operatives were trained by Hezbollah and funded and supplied by the IRGC-

QF, and they launched the attack at the direction of both Hezbollah and the IRGC-QF as their

proxy.

         5533. The rocket fire and one of the many explosions caused George D. White to be

thrown toward the bunker.

         5534. Immediately following the attack, Mr. White suffered vision and hearing loss as



                                                     768
well as ringing in his ears. The vision loss – encompassing his night vision – and the ringing in his

ears continue to the present.

       5535. He has been diagnosed with a TBI, and has experienced severe headaches,

nightmares and difficulty sleeping – all conditions that he has received treatment for.

       5536. In addition, Mr. White suffers from PTSD and depression.

       5537. As a result of the attack, and the injuries he suffered, Plaintiff George D. White has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5538. Plaintiff Natalia White is a citizen of the United States and domiciled in the State

of Minnesota. She is the wife of George D. White.

       5539. Plaintiff Kristin White is a citizen of the United States and domiciled in the State

of Texas. She is the daughter of George D. White.

       5540. Plaintiff George J. White is a citizen of the United States and domiciled in the State

of Florida. He is the father of George D. White.

       5541. Plaintiff Edna Luz Burgos is a citizen of the United States and domiciled in Puerto

Rico. She is the mother of George D. White.

       5542. As a result of the attack, and the injuries George D. White suffered, Plaintiffs

Natalia White, Kristin White, George J. White and Edna Luz Burgos have experienced severe

mental anguish and extreme emotional pain and suffering.

The McCulley Family

       5543. Plaintiff John McCulley is a citizen of the United States and domiciled in the State

of Texas.




                                                    769
         5544. On June 29, 2011, John McCulley, then 32, a former soldier in the U.S. military,

was serving as a civilian contractor in Iraq when he was attacked with IRAMs fired by KH Special

Groups terror operatives.

         5545. Those operatives were trained by Hezbollah and funded and supplied by the IRGC-

QF, and they launched the attack at the direction of both Hezbollah and the IRGC-QF as their

proxy.

         5546. Two rockets landed near Mr. McCulley.

         5547. Mr. McCulley was struck by shrapnel.

         5548. His right arm was severed at the elbow, and his left leg was badly damaged.

         5549. Mr. McCulley was hospitalized on several occasions to treat his injuries, and he has

had more than 20 surgeries.

         5550. Mr. McCulley has been diagnosed with a TBI, PTSD, and has been treated for

depression.

         5551. As a result of the attack, and the injuries he suffered, Plaintiff John McCulley has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         5552. Plaintiff Stephanie McCulley is a citizen of the United States and domiciled in the

State of Texas. She is the wife of John McCulley.

         5553. Plaintiff T.M., a minor represented by his legal guardians John McCulley and

Stephanie McCulley, is a citizen of the United States and domiciled in the State of Texas. He is

the son of John McCulley.

         5554. Plaintiff R.M., a minor represented by his legal guardians John McCulley and

Stephanie McCulley, is a citizen of the United States and domiciled in the State of Texas. He is

the son of John McCulley.



                                                    770
         5555. As a result of the attack, and the injuries John McCulley suffered, Plaintiffs

Stephanie McCulley, T.M., and R.M. have experienced severe mental anguish and extreme

emotional pain and suffering.

The Field Family

         5556. Plaintiff Donald Field is a citizen of the United States and domiciled in the State of

Texas.

         5557. On June 29, 2011, Donald Field, then 42, was serving in the U.S. military in Iraq

when his unit was attacked with IRAMs fired by KH Special Groups terror operatives.

         5558. Those operatives were trained by Hezbollah and funded and supplied by the IRGC-

QF, and they launched the attack at the direction of both Hezbollah and the IRGC-QF as their

proxy.

         5559. One of the many explosions caused a concrete retaining wall to fall, portions of

which landed on Donald Field, rendering him unconscious.

         5560. When he came to, he was able to extricate himself from the debris and noticed much

of his clothing had been burned and torn.

         5561. Both lower lobes of Mr. Field’s lungs had collapsed due to the force of the blast

and the concrete wall having landed on him.

         5562. He sustained injuries to his back, primarily to his lower vertebrae, requiring

surgery. He has limited motion.

         5563. He has been prescribed medication to address the pain he experiences on a daily

basis.

         5564. As a result of the blast, Mr. Field also suffered first- and second-degree burns on

his head, neck, and the back of his arms.



                                                     771
       5565. Mr. Field also injured the right side of his head and right ear; he has undergone

multiple surgeries to address those injuries. He has experienced and continues to deal with short-

term cognitive and memory issues.

       5566. Mr. Field has been diagnosed with a TBI.

       5567. He has sought counseling and continues to seek treatment with a psychiatrist. He

has been prescribed medication for anxiety and mood-related issues.

       5568. As a result of the attack, and the injuries he suffered, Plaintiff Donald Field has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5569. Plaintiff Angelica Field is a citizen of the United States and domiciled in the State

of Texas. She is the wife of Donald Field.

       5570. Plaintiff Senovia Field is a citizen of the United States and domiciled in the State

of Texas. She is the daughter of Donald Field.

       5571. Plaintiff Selicia Field is a citizen of the United States and domiciled in the State of

Texas. She is the daughter of Donald Field.

       5572. As a result of the attack, and the injuries Donald suffered, Plaintiffs Angelica Field,

Senovia Field and Selicia Field have experienced severe mental anguish and extreme emotional

pain and suffering.

       261.    THE JULY 3, 2011 ATTACK – AMARA

The Whiteside Family

       5573. As noted above, Plaintiff Matthew Whiteside is a citizen of the United States and

domiciled in the State of South Carolina.




                                                   772
       5574. On July 3, 2011, Matthew Whiteside, then 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle while he was en route

from his Forward Operating Base in Amara, Iraq to the Adder Air Force Base outside of Nasara.

       5575. The weapon used to injure Matthew Whiteside was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5576. As a result of the attack, Mr. Whiteside suffers from PTSD.

       5577. As a result of the attack, and the injuries he suffered, Plaintiff Matthew Whiteside

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       262.   THE JULY 7, 2011 ATTACK – BAGHDAD

The Newby Family

       5578. Nicholas W. Newby was a citizen of the United States and domiciled in the State

of Idaho when he was killed in Iraq.

       5579. On July 7, 2011, Nicholas W. Newby, aged 20, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       5580. Nicholas W. Newby was killed in the attack.

       5581. The weapon used to kill Nicholas W. Newby was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       5582. Plaintiff Theresa Hart is a citizen of the United States and domiciled in the State of

Idaho. She is the mother of Nicholas W. Newby.

       5583. Plaintiff Wayne Newby is a citizen of the United States and domiciled in the State

of Idaho. He is the father of Nicholas W. Newby.



                                                   773
       5584. Plaintiff Nathan Newby is a citizen of the United States and domiciled in the State

of Idaho. He is the brother of Nicholas W. Newby.

       5585. As a result of the attack, and the death of Nicholas W. Newby, Plaintiffs Theresa

Hart, Wayne Newby and Nathan Newby have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       263.    THE JULY 8, 2011 ATTACK – BAGHDAD

The Ogden Family

       5586. Plaintiff Tyler Nicholas Ogden is a citizen of the United States and domiciled in

the State of Ohio.

       5587. On July 8, 2011, Tyler Nicholas Ogden, then age 29, was serving with the U.S.

military in Iraq when his base came under attack from 107mm rockets.

       5588. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       5589. A 107mm round landed approximately 30 feet from where Tyler Ogden was

situated and knocked him to the ground.

       5590. When he stood up, he realized that had struck in the thigh by shrapnel.

       5591. As a result of that attack, Tyler Ogden’s thigh muscle was damaged, and he

developed problems with the use of his knee and ankle.

       5592. He also sustained hearing loss and developed asthma.

       5593. As a result of the attack, and the injuries he suffered, Plaintiff Tyler Nicholas Ogden

has experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                   774
       5594. Plaintiff Sheryl Ann Chen is a citizen of the United States domiciled in Ohio and is

the mother of Tyler Nicholas Ogden.

       5595. Plaintiff Jerrin Matthew Ogden is a citizen of the United States domiciled in Ohio

and is the brother of Tyler Nicholas Ogden.

       5596. As a result of the attack and the injuries sustained by Plaintiff Tyler Ogden,

Plaintiffs Sheryl Ann Chen and Jerrin Ogden have experienced severe mental anguish and extreme

emotional pain and suffering.

       264.   THE JULY 10, 2011 ATTACK – MAYSAN PROVINCE

The Niquette Family

       5597. Plaintiff Sean M. Niquette is a citizen of the United States and domiciled in the

State of New York.

       5598. On July 10, 2011, Sean M. Niquette, then 25, was serving in the U.S. military in

Iraq when his Contingency Forward Operating Base came under attack from 107 mm rockets.

       5599. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       5600. As Mr. Niquette was running for cover, a rocket landed about 15 yards from where

he was located. Mr. Niquette sustained a concussion and was diagnosed with a TBI.

       5601. As a result of the attack, Mr. Niquette suffers from depression, anxiety, memory

loss and migraines.

       5602. As a result of the attack, and the injuries he suffered, Plaintiff Sean Niquette has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       5603. Plaintiff Lauren Niquette is a citizen of the United States and domiciled in the State

of New York. She is the wife of Sean M. Niquette.



                                                   775
       5604. Plaintiff Mary Niquette is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Sean M. Niquette.

       5605. Plaintiff Thomas Niquette is a citizen of the United States and domiciled in Florida.

He is the father of Sean M. Niquette.

       5606. As a result of the attack and the injuries suffered by Sean M. Niquette, Plaintiffs

Laruen Niquette, Mary Niquette and Thomas Niquette have experienced severe mental anguish

and extreme emotional pain and suffering.

The Kenney Family

       5607. Plaintiff Daniel Kenney is a citizen of the United States and domiciled in the State

of New York.

       5608. On July 10, 2011, Daniel Kenny, then 29, was serving in the U.S. military in Iraq

when his Contingency Forward Operating Base came under attack from 107 mm rockets.

       5609. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

       5610. As Mr. Kenney was running for cover, a rocket landed within approximately 15 of

his location, throwing him to the ground and concussing him.

       5611. As a result of the attack, Mr. Kenney suffers from depression, anxiety and PTSD.

       5612.   As a result of the attack, and the injuries he suffered, Plaintiff Daniel Kenney has

experienced mental anguish and extreme emotional pain and suffering.

       5613. Plaintiff Brooke Kenney is a citizen of the United States and domiciled in the State

of New York. She is the wife of Daniel Kenney.




                                                     776
       5614. Plaintiff J.K., a minor, represented by his legal guardians Daniel Kenney and

Brooke Kenney, is a citizen of the United States and domiciled in the State of New York. He is

the son of Daniel and Brooke Kenney.

       5615. Plaintiff H.K., a minor, represented by her legal guardians Daniel Kenney and

Brooke Kenney, is a citizen of the United States and domiciled in the State of New York. She is

the daughter of Daniel and Brooke Kenney.

       5616. As a result of the attack, and the injuries suffered by Daniel Kenney, Plaintiffs

Brooke Kenney, J.K. and H.K. have each experienced severe mental anguish and extreme

emotional pain and suffering.

       265.    THE JULY 15, 2011 ATTACK – BASRA

The Elliott Family

       5617. Daniel L. Elliott was a citizen of the United States and domiciled in the state of

North Carolina when he was killed in Iraq.

       5618. On July 15, 2011, Daniel L. Elliott, aged 21, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       5619. Daniel L. Elliott was killed in the attack.

       5620. The weapon used to kill Daniel L. Elliott was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       5621. Plaintiff Ed Elliott is a citizen of the United States and domiciled in the State of

North Carolina. He is the father of Daniel L. Elliott.




                                                    777
        5622. As a result of the attack, and the death of Daniel L. Elliott, Plaintiff Ed Elliott has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of his son’s

society, companionship, comfort, advice and counsel.

        266.      THE OCTOBER 12, 2011 ATTACK – AMARA

The Alldridge Family

        5623. Plaintiff Brian Clark Alldridge is a citizen of the United States and domiciled in the

State of Texas.

        5624. On October 12, 2011, Brian Clark Alldridge, then 35, was serving in the U.S

military in Iraq when his Contingency Forward Operating Base came under a 107mm rocket attack

perpetrated by JAM Special Groups terror operatives.

        5625. The attack was perpetrated by Hezbollah-trained JAM Special Groups under the

control and direction of the IRGC-QF and Hezbollah.

        5626. As a result of the attack, Mr. Alldridge was hit by shrapnel and sustained blast

injuries.

        5627. He suffered hearing loss, has tinnitus and requires a hearing aid.

        5628. Mr. Alldridge was diagnosed with a TBI. He was also diagnosed with PTSD and

anxiety, for which he has sought counseling. He is able to sleep very little at night.

        5629. Mr. Alldridge has received a 100% disability rating by the Veteran’s

Administration.

        5630. As a result of the attack, and the injuries he suffered, Plaintiff Brian Clark Alldridge

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        5631. Plaintiff Joann Alldridge is a citizen of the United States and domiciled in the State

of Texas. She is the wife of Brian Clark Alldridge.



                                                      778
       5632. Plaintiff Andrew Charles Major is a citizen of the United States and domiciled in

the State of Texas. He is the stepson of Brian Clark Alldridge.

       5633. Plaintiff Ashley Meikel Major is a citizen of the United States and domiciled in the

State of Texas. She is the stepdaughter of Brian Clark Alldridge.

       5634. Plaintiff A.M.M., a minor represented by her legal guardian Joann Alldridge, is a

citizen of the United States and domiciled in the State of Texas. She is the stepdaughter of Brian

Clark Alldridge.

       5635. Plaintiff DiAnna Alldridge is a citizen of the United States and domiciled in the

State of Washington. She is the mother of Brian Clark Alldridge.

       5636. Plaintiff Ronald Alldridge is a citizen of the United States and domiciled in the

State of Washington. He is the father of Brian Clark Alldridge.

       5637. Plaintiff Todd Alldridge is a citizen of the United States and domiciled in the State

of Indiana. He is the brother of Brian Clark Alldridge.

       5638. As a result of the attack, and the injuries suffered by Brian Clark Alldridge,

Plaintiffs Joann Alldridge, Andrew Charles Major, Ashley Meikel Major, A.M.M., DiAnna

Alldridge, Ronald Alldridge and Todd Alldridge have experienced severe mental anguish and

extreme emotional pain and suffering.

       267.    THE NOVEMBER 14, 2011 ATTACK – BAGHDAD

The Hickman Family

       5639. David Emanuel Hickman was a citizen of the United States and domiciled in the

State of North Carolina when he was killed in Iraq.

       5640. On November 14, 2011, David Emanuel Hickman, aged 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.



                                                   779
        5641. David Emanuel Hickman was killed in the attack.

        5642. The weapon used to kill David Emanuel Hickman was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        5643. Plaintiff Veronica Hickman is a citizen of the United States and domiciled in the

State of North Carolina. She is the mother of David Emanuel Hickman.

        5644. Plaintiff David Eugene Hickman is a citizen of the United States and domiciled in

the State of North Carolina. He is the father of David Emanuel Hickman.

        5645. Plaintiff Devon Fletcher Hickman is a citizen of the United States and domiciled in

the State of North Carolina. He is the brother of David Emanuel Hickman.

        5646. As a result of the attack, and the death of David Emanuel Hickman, Plaintiffs

Veronica Hickman, David Eugene Hickman and Devon Fletcher Hickman have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

   CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) FOR VIOLATIONS OF 18 U.S.C. §
        2339B CONSTITUTING ACTS OF INTERNATIONAL TERRORISM


        5647. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        5648. During all relevant times, each Defendant knew that Hezbollah engaged in acts of

international terrorism and each Defendant knew that Hezbollah had been designated an FTO.




                                                   780
         5649. Each Defendant knowingly provided material support to Hezbollah during the

period between 2003 through 2011 and by maintaining accounts for and transferring millions of

dollars through the U.S. financial system for Hezbollah’s benefit.

         5650. Each Defendant’s conduct involved acts dangerous to human life and constitute

violations of 18 U.S.C. § 2339B.

         5651. By knowingly providing material support to Hezbollah, each Defendant’s conduct

objectively appeared to be intended to intimidate or coerce a civilian population or influence the

policy of a government by intimidation or coercion by substantially assisting Hezbollah in

operating its global terror network.

         5652. By knowingly providing material support to Hezbollah and providing a financial

lifeline in the form of global access to critical U.S. dollars, each Defendant substantially and

foreseeably contributed to Hezbollah’s capacity to orchestrate, direct and commit terrorist attacks,

including the terrorist attacks that injured Plaintiffs.

         5653. Each Defendant’s activities occurred primarily outside the United States.

         5654. As the U.S. Department of the Treasury noted in 2016 (quoting Adam J. Szubin,

then-Acting Under Secretary for Terrorism and Financial Intelligence), Hezbollah “relies upon

accomplices in the business community to place, manage, and launder its terrorist funds.”

         5655. Defendants herein were the most central accomplices Hezbollah relied upon for

facilitating its financial operations.

         5656. Defendants’ knowing provision of material support to FTO Hezbollah was a

substantial reason that Hezbollah and the IRGC-QF were able to orchestrate the terrorist attacks at

issue.




                                                      781
        5657. Defendants’ knowing provision of material support to FTO Hezbollah increased its

ability to plan, direct and commit deadly attacks that were a foreseeable consequence of facilitating

the transfer of millions of U.S. dollars to persons and entities Hezbollah controlled.

                                 SECOND CLAIM FOR RELIEF

     CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) FOR AIDING AND ABETTING
             HEZBOLLAH, A FOREIGN TERRORIST ORGANIZATION

        5658. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        5659. Plaintiffs were all injured by acts of international terrorism as defined by 18 U.S.C.

§ 2331.

        5660. Plaintiffs were all injured by acts of international terrorism committed, planned and

authorized by FTO Hezbollah (and in some cases, also FTO Kata’ib Hezbollah).

          5661. Hezbollah had been designated an FTO (since 1997) as of the date of all the attacks

alleged herein.

          5662. As set forth in detail above, the IRGC–QF tasked Hezbollah with directing their

Iraqi agents to launch terrorist attacks on U.S. service members in Iraq.

          5663. Accordingly, Hezbollah trained, organized, advised and directed various terror cells

that acted as its agents and proxies, launching attacks on U.S. and Coalition Forces at Hezbollah’s

behest and under its guidance.

          5664. Each Defendant aided and abetted Hezbollah in its commission of these acts of

international terrorism, including the terrorist attacks that injured Plaintiffs, by providing

substantial and vital assistance to Hezbollah and its IJO during the period between 2003 through

2011 and transferring hundreds of millions of dollars through the U.S. financial system for its

benefit.

                                                     782
           5665. Defendants substantially assisted Hezbollah by, inter alia, laundering hundreds of

millions of dollars for Hezbollah that it needed to sustain its operations and to commit acts of

international terrorism.

           5666. As noted above, Abdallah Safieddine (SDGT) was the Hezbollah leader responsible

for ensuring that proceeds from narcotics trafficking laundered through Defendants made their

way to the IJO to fund Hezbollah’s lethal operations in Iraq.

           5667. Each Defendant understood its role in helping fuel Hezbollah’s illicit activities, was

generally aware that by providing substantial assistance to Hezbollah it was aiding and abetting

Hezbollah’s terrorist and criminal activities and nonetheless continually assisted Hezbollah in its

efforts.

           5668. The amount and extent of assistance each Defendant provided—illegal access to

millions of U.S. dollars and the international financial system—was integral to Hezbollah’s overall

terrorist activities and the foreseeable acts of terrorism at issue.

           5669. Each Defendant knowingly provided this substantial assistance to Hezbollah for

years.

           5670. Each Defendant knew that Hezbollah was not only an FTO, but among the most

dangerous terrorist groups in the world, and that providing illegal access to the U.S. financial

system would foreseeably aid Hezbollah in committing acts of international terrorism, including

terrorism in Iraq.

           5671. As the U.S. Department of the Treasury noted in 2016 (quoting Adam J. Szubin,

then-Acting Under Secretary for Terrorism and Financial Intelligence), Hezbollah “relies upon

accomplices in the business community to place, manage, and launder its terrorist funds.”




                                                       783
        5672. Defendants herein were important accomplices relied upon by Hezbollah in

collecting and distributing its operational funding, and they fully understood their role in

Hezbollah’s operations.

        5673. Plaintiffs’ injuries were proximately caused by Hezbollah’s conduct, which each

Defendant substantially assisted.

                                    THIRD CLAIM FOR RELIEF

           CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) FOR DEFENDANTS’ ROLE IN
           HEZBOLLAH’S CONSPIRACY TO MURDER AMERICANS IN IRAQ

        5674. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        5675. During the relevant period, Hezbollah and the IRGC-QF formed a conspiracy

whose objectives included launching terrorist attacks against U.S. and MNF-I personnel in Iraq.

As part of that conspiracy, Hezbollah and the IRGC-QF agreed to finance these terrorist attacks

primarily with U.S. dollar-denominated assets.

        5676. Defendants joined that conspiracy by knowingly agreeing to provide Hezbollah

with illegal material support in the form of financial services critical to Hezbollah’s capacity to

commit terrorist attacks in Iraq.

        5677. Defendants agreed to join with Hezbollah and its agents (both natural persons and

corporate entities and associations) to participate in unlawful acts (violations of U.S. criminal laws,

including 18 U.S.C. § 2339B) and to provide substantial assistance to Hezbollah in furtherance of

the common scheme by which Defendants served as vital conduits for Hezbollah’s illicit financing

network.

        5678. Defendants knew the objective of the conspiracy was to provide material support

for and increase Hezbollah’s capacity to, inter alia, commit terrorist attacks.

                                                     784
        5679. Defendants knew that by joining the conspiracy to provide material support to

Hezbollah in the forms set forth herein they were contributing substantially to Hezbollah’s capacity

to commit terrorist attacks.

        5680. The terrorist attacks at issue were foreseeably committed in furtherance of and as

foreseeable consequences of the conspiracy.

        5681. Plaintiffs’ injuries were a foreseeable and proximate result of the conspiracy.

                                 FOURTH CLAIM FOR RELIEF

                                SUCCESSOR LIABILITY OF SGBL

        5682. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        5683. In addition to its own participation in The System and liability to Plaintiffs under

the first three claims for relief set forth above, Defendant SGBL is liable for LCB’s role in The

System as its successor, including as to LCB’s liabilities.

        5684. Within three weeks of the February 10, 2011 announcement of the U.S. Department

of the Treasury identifying Lebanese Canadian Bank together with its subsidiaries as a financial

institution of primary money laundering concern under Section 311 of the USA PATRIOT Act,

Defendant SGBL agreed to purchase LCB’s assets and liabilities.

        5685. This was memorialized in a Purchase Agreement dated June 22, 2011.

        5686. As noted above, Section 2.3 of the Sale and Purchase Agreement stated:

                The Assumed Liabilities consist inter alia of any and all of the Seller’s
                liabilities and/or obligations and/or debts of any kind, character or
                description, absolute or contingent, accrued or unaccrued, disputed or
                undisputed, liquidated or unliquidated, secured or unsecured, joint or
                several, due or to become due, vested or unvested, determined,
                determinable or otherwise, to the extent they relate to the Seller’s
                Business, all as at the Completion Date.



                                                    785
        5687. According to an affidavit and verification signed and filed on behalf of Defendant

SGBL in United States v. Lebanese Canadian Bank, No. 11-cv-09186 (S.D.N.Y.):

               SGBL only finalized the purchase of certain assets and liabilities of LCB
               after a rigorous filtering process that eliminated any and all questionable
               accounts.

        5688. According to the Lebanese government, however, SGBL elected to maintain

accounts for more than 20 of the Hezbollah-identified individuals and entities on the auditors’ lists,

including, e.g., Muhammad Hussein Darwish, Ali Hussein Darwish, and Muhammad Issam Abu

Darwish.

        5689. Moreover, as noted above, many of Hezbollah’s and the Iranian governmental

entities’ accounts at LCB were omitted from the Lebanese reports inventorying suspect accounts

at LCB and there is no indication that these (unlisted) accounts were ever closed by Defendant

SGBL.

        5690. These “phantom” accounts included, among others, those held for Yousser

Company for Finance and Investment (SDGT), the Martyrs Foundation – Lebanon (SDGT),

Hussein al-Shami (SDGT), Al-Mabarrat Charitable Society, Lebanese Arab Touristic Company

and Al-Aytam Company for General Trading and Fuels.

        5691. As noted above, many of these accounts that were identified in the 2011 DOJ civil

action against LCB were later not listed in the Lebanese government reports on LCB.

        5692. At least two of the LCB accounts identified in the 2011 DOJ civil action – Elissa

Holding SAL (SDNTK) and Yousser Company for Finance and Investment (SDGT) – were

retained by Defendant SGBL who continued to provide them with banking services after the LCB

sale of assets and liabilities was completed.




                                                    786
       5693. In sum, Defendant SGBL did undertake a review of LCB’s roster of customers and

did require LCB to close some of Hezbollah’s BAC accounts before LCB’s customer accounts

were taken over by SGBL, but the exercise was intended solely to protect Defendant SGBL’s

reputation in acquiring a pariah bank; not to cut Hezbollah off from SGBL or to end SGBL’s role

in The System.

       5694. For the foregoing reasons, Defendant SGBL is liable for the acts of LCB to the

same extent that LCB would be found liable.

       5695. Defendant SGBL is liable for LCB’s violation of 18 U.S.C. § 2333(a) (for

violations of 18 U.S.C. § 2339B) and 18 U.S.C. § 2333(d).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       (a)    Accept jurisdiction over this action;

       (b)    Enter judgment against each Defendant and in favor of all Plaintiffs for
              compensatory damages (including for physical and emotional pain and suffering;
              loss of society, companionship, comfort, advice and counsel; and economic loss for
              all Plaintiffs) in amounts to be determined at trial;

       (c)    Enter judgment against each Defendant and in favor of Plaintiffs for treble damages
              pursuant to 18 U.S.C. § 2333;

       (d)    Enter judgment against each Defendant and in favor of Plaintiffs for any and all
              costs sustained in connection with the prosecution of this action, including
              attorneys’ fees, pursuant to 18 U.S.C. § 2333; and

       (e)    Grant such other and further relief as justice requires.


       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




                                                   787
Dated: August 2, 2019

                        By    /s/ Gary M. Osen
                              OSEN LLC
                              Gary M. Osen, Esq.
                              Ari Ungar, Esq.
                              Aaron Schlanger, Esq.
                              2 University Plaza, Suite 402
                              Hackensack, NJ 07601
                              (201) 265-6400
                              (201) 265-0303 Fax

                              TURNER & ASSOCIATES, P.A.
                              Tab Turner, Esq.
                              (admitted pro hac vice)
                              4705 Somers Avenue, Suite 100
                              North Little Rock, AR 72116
                              (501) 791-2277

                              MOTLEY RICE, LLC
                              Michael Elsner, Esq.
                              28 Bridgeside Boulevard, P.O. Box 1792
                              Mount Pleasant, SC 29465
                              (843) 216-9000


                              Attorneys for Plaintiffs




                             788
